 


115 HR 5785 IH: Jobs and Justice Act of 2018
U.S. House of Representatives
2018-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS 2d Session 
H. R. 5785 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2018 
Mr. Richmond (for himself, Mr. Lewis of Georgia, Ms. Norton, Ms. Maxine Waters of California, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Hastings, Ms. Eddie Bernice Johnson of Texas, Mr. Rush, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Lee, Mr. Clay, Mr. David Scott of Georgia, Mr. Butterfield, Mr. Cleaver, Mr. Al Green of Texas, Ms. Moore, Ms. Clarke of New York, Mr. Ellison, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Ms. Bass, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Mr. Veasey, Ms. Kelly of Illinois, Ms. Adams, Mrs. Lawrence, Ms. Plaskett, Mrs. Watson Coleman, Mr. Evans, Ms. Blunt Rochester, Mr. Brown of Maryland, Mrs. Demings, Mr. Lawson of Florida, and Mr. McEachin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Government Reform, Financial Services, Transportation and Infrastructure, Ways and Means, Energy and Commerce, the Budget, Education and the Workforce, Science, Space, and Technology, Veterans' Affairs, Homeland Security, Armed Services, Small Business, House Administration, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To advance Black families in the 21st century.  
 
 
1.Short title; table of contents; findings 
(a)Short titleThis Act may be cited as the Jobs and Justice Act of 2018.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents; findings. 
Division A—Jobs 
Title I—Main Street Marshall Plan 
Subtitle A—In general 
Sec. 1001. Submission of data relating to diversity by certain contractors. 
Sec. 1002. Submission of data relating to diversity by issuers. 
Sec. 1003. Sense of Congress on infrastructure spending. 
Sec. 1004. Sense of Congress on infrastructure workforce development. 
Sec. 1005. Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit. 
Sec. 1006. Supplemental appropriation for the drinking water State revolving funds. 
Sec. 1007. Highway projects. 
Sec. 1008. Public transportation projects. 
Sec. 1009. Establishment of performance measures for transportation accessibility. 
Sec. 1010. Supplemental appropriation for TIGER discretionary grant program. 
Sec. 1011. Definitions. 
Sec. 1012. Purpose and reservation. 
Sec. 1013. Allocation to States. 
Sec. 1014. Need-based grants to qualified local educational agencies. 
Sec. 1015. Annual report on grant program. 
Sec. 1016. Authorization of appropriations. 
Sec. 1017. School infrastructure bonds. 
Sec. 1018. Expansion of qualified zone academy bonds. 
Sec. 1019. Annual report on bond program. 
Sec. 1020. Allowable uses of funds. 
Sec. 1021. Prohibited uses. 
Sec. 1022. Green practices. 
Sec. 1023. Use of American iron, steel, and manufactured products. 
Sec. 1024. Comptroller General report. 
Sec. 1025. Study and report physical condition of public schools. 
Sec. 1026. Development of data standards. 
Sec. 1027. Information clearinghouse. 
Sec. 1028. Temporary increase in funding for impact aid construction. 
Subtitle B—Building Resiliency 
Sec. 1201. Definitions. 
Sec. 1202. Community Resilience Grant Program. 
Sec. 1203. National Research Center for Resilience. 
Sec. 1204. Annual programs report. 
Sec. 1205. GAO reports. 
Sec. 1206. Funding. 
Title II—Poverty 
Sec. 2001. Allocation of funds for assistance in persistent poverty counties. 
Sec. 2002. Sense of the Congress. 
Sec. 2003. Findings. 
Sec. 2004. Definitions. 
Sec. 2005. Applications. 
Sec. 2006. Demonstration authority; annual grants. 
Sec. 2007. Reserve fund. 
Sec. 2008. Eligibility for participation. 
Sec. 2009. Deposits by qualified entities. 
Sec. 2010. Regulations. 
Sec. 2011. Annual progress reports. 
Sec. 2012. Sanctions. 
Sec. 2013. Evaluations. 
Sec. 2014. Costs of training qualified entities. 
Sec. 2015. Waiver authority. 
Sec. 2016. Authorization of appropriations. 
Sec. 2017. Conforming amendments. 
Sec. 2018. General effective date. 
Sec. 2019. Low-income sewer and water assistance pilot program. 
Title III—Workforce Development 
Sec. 3001. Job skills training for older individuals. 
Sec. 3002. Extension of work opportunity tax credit for certain targeted groups. 
Sec. 3003. Youth and summer jobs. 
Sec. 3004. YouthBuild program. 
Sec. 3005. Tax credit for providing programs for students that promote economic and financial literacy. 
Sec. 3006. Teacher recruiting. 
Sec. 3007. Recidivism reduction working group. 
Sec. 3008. Commendable release program. 
Sec. 3009. Increase in work opportunity tax credit for hiring qualified ex-felons. 
Sec. 3010. Entrepreneurship apprenticeships. 
Sec. 3011. Expansion of eligible programs. 
Sec. 3012. Model standards and guidelines for credentialing environmental health workers. 
Sec. 3013. Environmental health workforce development plan. 
Sec. 3014. Environmental health workforce development report. 
Sec. 3015. Public service loan forgiveness. 
Sec. 3016. Definitions. 
Sec. 3017. Grants to prepare girls and underrepresented minorities. 
Sec. 3018. GAO study. 
Sec. 3019. Contents of study. 
Sec. 3020. Report. 
Sec. 3021. Grants to units of general local government. 
Sec. 3022. Back to Basics Job Creation grant program. 
Sec. 3023. Grants for provision of transition assistance to members of the Armed Forces recently separated from active duty service. 
Sec. 3024. Credit for employees participating in qualified apprenticeship programs. 
Sec. 3025. Findings. 
Sec. 3026. Authorization of appropriations. 
Sec. 3027. Reservation of funds for administrative and other purposes. 
Sec. 3028. Summer employment opportunities for at-risk youth. 
Sec. 3029. Year-round employment for opportunity youth. 
Sec. 3030. Connecting-for-opportunities competitive grant program. 
Sec. 3031. Labor standards. 
Sec. 3032. Privacy. 
Sec. 3033. Innovation and learning. 
Sec. 3034. Evaluation and reports. 
Sec. 3035. Definitions. 
Sec. 3036. Minimum wage increases. 
Sec. 3037. Tipped employees. 
Sec. 3038. Newly hired employees who are less than 20 years old. 
Sec. 3039. Publication of notice. 
Sec. 3040. Promoting economic self-sufficiency for individuals with disabilities. 
Sec. 3041. General effective date. 
Sec. 3042. Prohibitions relating to prospective employees’ salary and benefit history. 
Sec. 3043. Private right of action under the National Labor Relations Act. 
Sec. 3044. Findings and purpose. 
Sec. 3045. Urging employment, on-the-job training, and apprenticeships for unemployed African-American young men in rebuilding the Nation’s crumbling infrastructure. 
Sec. 3046. Sense of Congress. 
Sec. 3047. Increase in research credit for contracted research with United States businesses. 
Sec. 3048. Homeland Security cybersecurity workforce; personnel authorities. 
Sec. 3049. Protecting Social Security, railroad retirement, and black lung benefits from administrative offset. 
Sec. 3050. Expansion of authority for noncompetitive appointments of military spouses by Federal agencies. 
Sec. 3051. Report on mechanisms to increase participation in Department of Defense contracts of firms with programs to employ military spouses. 
Sec. 3052. Improvement of education and career opportunities programs for military spouses. 
Sec. 3053. Military family childcare matters. 
Sec. 3054. Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families. 
Sec. 3055. Transition assistance for military spouses. 
Sec. 3056. Public-private partnerships on health, safety, welfare, and morale of military families. 
Sec. 3057. Small business activities of military spouses on military installations. 
Sec. 3058. Report on assessment of frequency of permanent changes of station of members of the Armed Forces on employment among military spouses. 
Title IV—Health 
Sec. 4001. Study on the uninsured. 
Sec. 4002. Volunteer dental projects and action for dental health program. 
Sec. 4003. Critical access hospital improvements. 
Sec. 4004. Community health center collaborative access expansion. 
Sec. 4005. Improving opportunity diaper distribution demonstration project. 
Sec. 4006. Findings. 
Sec. 4007. Findings. 
Sec. 4008. Expanding research and education with respect to endometrial cancer. 
Title V—Small Business 
Sec. 5001. Direct loans to small business concerns. 
Sec. 5002. Pilot program to fund local incubators. 
Sec. 5003. Funding for organizations that support startup businesses. 
Sec. 5004. Expanding broadcast ownership opportunities. 
Sec. 5005. Permanent increase of limitation on deduction for start-up and organizational expenditures. 
Sec. 5006. Veteran small business start-up credit. 
Sec. 5007. Inspector General report on participation in FAA programs by disadvantaged small business concerns. 
Sec. 5008. Minority and disadvantaged business participation. 
Sec. 5009. Passenger facility charges. 
Sec. 5010. Annual tracking of certain new firms at airports with a disadvantaged business enterprise program. 
Sec. 5011. Audits. 
Sec. 5012. Prompt payments. 
Sec. 5013. Expansion of credit for expenditures to provide access to disabled individuals. 
Sec. 5014. Reporting requirements for certain small business concerns. 
Title VI—Economic development 
Sec. 6001. Economic growth, retention, and recruitment of commercial investment in economically underserved communities. 
Sec. 6002. Minority Bank Deposit Program. 
Sec. 6003. Reporting certain positive consumer credit information to consumer reporting agencies. 
Sec. 6004. Gender and racial and ethnic diversity in appointing Federal Reserve bank presidents. 
Sec. 6005. Allocations under new markets tax credit made more competitive. 
Sec. 6006. Extension and improvement of new markets tax credit. 
Title VII—Housing and Asset Building 
Sec. 7001. Sense of Congress regarding the right of all renters to a safe, affordable, and decent home. 
Subtitle A—A Path to Ending Homelessness 
Sec. 7101. Congressional findings. 
Sec. 7102. Emergency relief funding. 
Sec. 7103. Housing Trust Fund. 
Sec. 7104. Technical assistance funds to help States and local organizations align health and housing systems. 
Sec. 7105. Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grants. 
Sec. 7106. Permanent extension of United States Interagency Council on Homelessness. 
Sec. 7107. Emergency designation. 
Subtitle B—Tenant Blacklisting 
Sec. 7201. Tenant blacklisting. 
Sec. 7202. Capital Fund amounts for large public housing agencies. 
Sec. 7203. Assistance to NeighborWorks for mortgage foreclosure mitigation activities. 
Sec. 7204. Incremental housing choice voucher assistance. 
Sec. 7205. Extension of pilot program. 
Subtitle C—Financial Literacy 
Sec. 7301. Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programs. 
Sec. 7302. Young Americans financial literacy. 
Sec. 7303. Office for Under-Banked and Un-Banked Consumers. 
Subtitle D—Housing Fairness 
Sec. 7401. Testing for discrimination. 
Sec. 7402. Increase in funding for the Fair Housing Initiatives Program. 
Sec. 7403. Sense of Congress. 
Sec. 7404. Grants to private entities to study housing discrimination. 
Sec. 7405. Limitation on use of funds. 
Title VIII—Education 
Subtitle A—Elementary and Secondary Education 
Part 1—Supporting Promise Neighborhoods 
Sec. 8001. Purpose. 
Sec. 8002. Definitions. 
Subpart A—Promise Neighborhood Partnership Grants 
Sec. 8011. Program authorized. 
Sec. 8012. Eligible entities. 
Sec. 8013. Application requirements. 
Sec. 8014. Use of funds. 
Sec. 8015. Report and publicly available data. 
Sec. 8016. Accountability. 
Subpart B—General Provisions 
Sec. 8021. Planning grants. 
Sec. 8022. Evaluation. 
Sec. 8023. National activities. 
Sec. 8024. Authorization of appropriations. 
Part 2—Increased Access to Computer Science Education 
Sec. 8031. Definitions. 
Sec. 8032. Grants to States, local educational agencies, and eligible Tribal schools. 
Sec. 8033. Reporting requirements. 
Part 3—Environmental Justice Education 
Sec. 8041. Grants authorized. 
Subtitle B—Community College 
Sec. 8101. Purpose. 
Part 1—State and Indian Tribe grants for community colleges 
Sec. 8111. In general. 
Sec. 8112. Federal share; non-Federal share. 
Sec. 8113. Eligibility. 
Sec. 8114. Applications. 
Sec. 8115. Allowable uses of funds. 
Sec. 8116. Definitions. 
Sec. 8117. Appropriations. 
Part 2—Grants to certain institutions of higher education 
Sec. 8121. Pathways to student success for historically black colleges and universities. 
Sec. 8122. Pathways to student success for Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, tribal colleges and universities, Alaska Native-serving institutions, Native Hawaiian-serving institutions, predominantly Black institutions, and Native American-serving nontribal institutions. 
Sec. 8123. Definitions. 
Sec. 8124. Appropriations. 
Subtitle C—Higher Education 
Part 1—Early College Federal Pell Grants 
Sec. 8201. Early College Federal Pell Grant. 
Part 2—Mandatory Funding for Pell Grants 
Sec. 8205. Funding Federal Pell Grants through mandatory funding. 
Part 3—Including Parent PLUS Loans in Income-Contingent and Income-Based Repayment Plans 
Sec. 8211. Applicable rate of interest for PLUS loans. 
Sec. 8212. Elimination of origination fee for Parent PLUS loans. 
Sec. 8213. Counseling for Parent PLUS borrowers. 
Sec. 8214. Inclusion of Parent PLUS loans in income-contingent and income-based repayment plans. 
Part 4—America RISING Program 
Sec. 8221. Establishment of America RISING program. 
Part 5—Science and Technology 
Sec. 8231. Office of Cybersecurity Education and Awareness. 
Sec. 8232. Science and technology initiative grants. 
Sec. 8233. Project-based learning program. 
Sec. 8234. Matching funds for State and privately financed science and technology after-school programs. 
Sec. 8235. Science and Technology Board of Advisors. 
Sec. 8236. Laboratories for science and technology excellence. 
Sec. 8237. Computing and Information Research Working Group. 
Sec. 8238. Process for adoption research and a best practices voluntary guidelines for laboratory facilities. 
Sec. 8239. Computing and information security mentoring programs for college students. 
Sec. 8240. Grants for computer equipment. 
Sec. 8241. Centers of Academic Computing and Information Assurance. 
Sec. 8242. Lifelong learning in computer and information security study. 
Sec. 8243. Computer and information security job opportunities program. 
Sec. 8244. Department of Homeland Security cybersecurity training programs and equipment. 
Sec. 8245. E-Security Fellows Program. 
Sec. 8246. National Science Foundation study on science and technology student retention. 
Sec. 8247. Challenge Grants. 
Sec. 8248. E-Security Fellows Program. 
Part 6—Supplemental Nutrition Assistance Program 
Sec. 8251. Eligibility of students to participate in the supplemental nutrition assistance program. 
Part 7—Strengthening Prevention and Response Measures for Hate Crimes on College Campuses 
Sec. 8261. Hate crime prevention and response. 
Sec. 8262. Clery Act amendments. 
Sec. 8263. Program participation agreements. 
Sec. 8264. Accrediting agency recognition. 
Subtitle D—Historically Black Colleges and Universities 
Sec. 8301. Bond insurance. 
Sec. 8302. Strengthening technical assistance. 
Sec. 8303. HBCU Capital Financing Advisory Board. 
Subtitle E—Mentoring 
Sec. 8401. Transition-to-Success Mentoring Program. 
Sec. 8402. Table of contents. 
Subtitle F—Civil Rights 
Sec. 8501. Restoration of right to civil action in disparate impact cases under title VI of the Civil Rights Act of 1964. 
Sec. 8502. Designation of monitors under title VI of the Civil Rights Act of 1964. 
Sec. 8503. Special Assistant for Equity and Inclusion. 
Division B—Justice 
Title I—Police Reform 
Sec. 1001. Definitions. 
Sec. 1002. Prohibition. 
Sec. 1003. Enforcement. 
Sec. 1004. Policies to eliminate racial profiling. 
Sec. 1005. Policies required for grants. 
Sec. 1006. Involvement of Attorney General. 
Sec. 1007. Data collection demonstration project. 
Sec. 1008. Best practices development grants. 
Sec. 1009. Authorization of appropriations. 
Sec. 1010. Attorney General to issue regulations. 
Sec. 1011. Publication of data. 
Sec. 1012. Limitations on publication of data. 
Sec. 1013. Attorney General to issue regulations and reports. 
Sec. 1014. Severability. 
Sec. 1015. Savings clause. 
Sec. 1016. Body-worn camera grants. 
Sec. 1017. Study on the cost of the purchase and use of body-worn cameras by law enforcement agencies. 
Sec. 1018. Establishment of task force on community policing and body camera accountability. 
Sec. 1019. GAO report on Pentagon’s 1033 Program. 
Sec. 1020. Findings. 
Sec. 1021. Use of body cameras by certain ICE officers. 
Sec. 1022. Recordings to be provided to certain persons. 
Sec. 1023. Withholding of certain funds. 
Sec. 1024. Accreditation of law enforcement agencies. 
Sec. 1025. Definitions. 
Sec. 1026. Law enforcement grants. 
Sec. 1027. Attorney General to conduct study. 
Sec. 1028. Authorization of appropriations. 
Sec. 1029. National Task Force on Law Enforcement Oversight. 
Sec. 1030. Federal data collection on law enforcement practices. 
Sec. 1031. Medallions for fallen law enforcement officers. 
Sec. 1032. Training on de-escalation for law enforcement. 
Sec. 1033. Data collection. 
Sec. 1034. Affirmative duty to use de-escalation tactics when available. 
Sec. 1035. Attorney General guidance. 
Sec. 1036. In general. 
Sec. 1037. Findings. 
Sec. 1038. Use of COPS grant funds to hire law enforcement officers who are residents of the communities they serve. 
Sec. 1039. Definitions. 
Sec. 1040. Use of force reporting. 
Sec. 1041. Community and law enforcement partnership grant program. 
Sec. 1042. Compliance with reporting requirements. 
Sec. 1043. Authorization of appropriations. 
Sec. 1044. Findings. 
Sec. 1045. Limitation on Department of Defense transfer of personal property to local law enforcement agencies. 
Sec. 1046. Findings. 
Sec. 1047. Task force to assist Federal officials in determining appropriateness of items for use by law enforcement. 
Sec. 1048. Urban Areas Security Initiative and State Homeland Security grant program. 
Sec. 1049. Modification of authority to transfer Department of Defense property for law enforcement activities. 
Sec. 1050. Edward Byrne Memorial Justice Assistance Grants. 
Sec. 1051. Department of Justice reports on SWAT teams. 
Sec. 1052. Federal Law Enforcement Training Center certification of instructors in training on use of force and special equipment. 
Sec. 1053. Civil action by Attorney General. 
Sec. 1054. Annual reporting requirement. 
Sec. 1055. Grants to educate Americans about the principles and practice of nonviolence. 
Sec. 1056. Limitation on use of funds. 
Sec. 1057. Findings. 
Sec. 1058. Eligibility for grants under the Byrne JAG Program. 
Sec. 1059. Prohibition of money bail in Federal criminal cases. 
Sec. 1060. Reduction in grant funding for units of local government. 
Sec. 1061. Exemptions. 
Sec. 1062. Waivers. 
Title II—Public Defense 
Sec. 2001. Clarification of right to counsel. 
Sec. 2002. Treatment of individuals held or detained at ports of entry or at any CBP or ICE detention facility. 
Sec. 2003. Duty to disclose favorable information. 
Sec. 2004. Technical and conforming amendments. 
Title III—Drug Policy Reform 
Sec. 3001. De-scheduling marihuana. 
Sec. 3002. Community Reinvestment Fund. 
Sec. 3003. Findings; sense of Congress. 
Sec. 3004. Limitation on receipt of Byrne grant funds and other Department of Justice law enforcement assistance. 
Sec. 3005. Collection of data. 
Title IV—Juvenile Justice 
Sec. 4001. Findings. 
Sec. 4002. Commission establishment and membership. 
Sec. 4003. Other matters relating to appointment; removal. 
Sec. 4004. Leadership election. 
Sec. 4005. Commission duties and powers. 
Sec. 4006. Commission meeting requirements. 
Sec. 4007. Annual report guidelines. 
Sec. 4008. Commission compensation. 
Title V—Parental Incarceration (excluding cases involving crimes against children) 
Sec. 5001. Treatment of primary caretaker parents and other individuals in Federal prisons. 
Sec. 5002. Overnight visit pilot program. 
Title VI—Sentencing Reform 
Sec. 6001. Findings. 
Sec. 6002. Approval of certain prosecutions by Attorney General. 
Sec. 6003. Modification of certain sentencing provisions. 
Sec. 6004. Eligibility for resentencing based on changes in law. 
Sec. 6005. Directives to the Sentencing Commission. 
Sec. 6006. Exclusion of acquitted conduct and discretion to disregard manipulated conduct from consideration during sentencing. 
Sec. 6007. Amendments to enhanced penalties provision. 
Sec. 6008. Ability to petition for release to extended supervision for certain prisoners who are medically incapacitated, geriatric, or caregiver parents of minor children and who do not pose public safety risks. 
Title VII—Death Penalty Reform 
Sec. 7001. Repeal of Federal laws providing for the death penalty. 
Sec. 7002. Prohibition on imposition of death sentence. 
Title VIII—Voting 
Sec. 8000. Short title. 
Subtitle A—Voting Rights Advancement 
Sec. 8001. Short title. 
Sec. 8002. Voting on Indian lands. 
Sec. 8003. Violations triggering authority of court to retain jurisdiction. 
Sec. 8004. Criteria for coverage of States and political subdivisions. 
Sec. 8005. Determination of States and political subdivisions subject to preclearance for covered practices. 
Sec. 8006. Promoting transparency to enforce the Voting Rights Act. 
Sec. 8007. Authority to assign observers. 
Sec. 8008. Preliminary injunctive relief. 
Sec. 8009. Definitions. 
Sec. 8010. Bilingual election requirements. 
Sec. 8011. Requiring declaratory judgment or preclearance as prerequisite for multiple Congressional redistricting plans enacted pursuant to same decennial census and apportionment of Representatives. 
Sec. 8012. Other technical and conforming amendments. 
Sec. 8013. Tribal voting consultation. 
Subtitle B—Promoting Internet Registration 
Sec. 8100. Short title. 
Part 1—Promoting Internet Registration 
Sec. 8101. Requiring availability of Internet for voter registration. 
Sec. 8102. Use of Internet to update registration information. 
Sec. 8103. Provision of election information by electronic mail to individuals registered to vote. 
Sec. 8104. Clarification of requirement regarding necessary information to show eligibility to vote. 
Sec. 8105. Effective date. 
Part 2—Automated Registration of Certain Individuals 
Sec. 8111. Automated voter registration. 
Sec. 8112. List maintenance, privacy, and security. 
Sec. 8113. Promoting accuracy of Statewide voter registration lists. 
Sec. 8114. Definitions. 
Sec. 8115. Effective date. 
Part 3—Other Initiatives To Promote Voter Registration 
Sec. 8121. Same day registration. 
Sec. 8122. Acceptance of voter registration applications from individuals under 18 years of age. 
Sec. 8123. Annual reports on voter registration statistics. 
Part 4—Availability of HAVA Requirements Payments 
Sec. 8131. Availability of requirements payments under HAVA to cover costs of compliance with new requirements. 
Part 5—Prohibiting Interference With Voter Registration  
Sec. 8141. Prohibiting hindering, interfering with, or preventing voter registration. 
Sec. 8142. Establishment of best practices. 
Subtitle C—Access to Voting for Individuals with Disabilities 
Sec. 8201. Requirements for States to promote access to voter registration and voting for individuals with disabilities. 
Sec. 8202. Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences. 
Sec. 8203. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. 
Subtitle D—Prohibiting Voter Caging 
Sec. 8301. Voter caging and other questionable challenges prohibited. 
Sec. 8302. Development and adoption of best practices for preventing voter caging. 
Sec. 8303. Severability. 
Subtitle E—Prohibiting Deceptive Practices 
Sec. 8401. Prohibition on deceptive practices in Federal elections. 
Sec. 8402. Modification of penalty for voter intimidation. 
Sec. 8403. Sentencing guidelines. 
Sec. 8404. Reporting violations; corrective action. 
Subtitle F—Democracy Restoration 
Sec. 8501. Rights of citizens. 
Sec. 8502. Enforcement. 
Sec. 8503. Notification of restoration of voting rights. 
Sec. 8504. Definitions. 
Sec. 8505. Relation to other laws. 
Sec. 8506. Federal prison funds. 
Sec. 8507. Effective date. 
Subtitle G—Accuracy, Integrity, and Security of Elections 
Sec. 8600. Short title. 
Part 1—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
Sec. 8601. Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systems. 
Sec. 8602. Paper ballot and manual counting requirements. 
Sec. 8603. Accessibility and ballot verification for individuals with disabilities. 
Sec. 8604. Additional voting system requirements. 
Sec. 8604. Effective date for new requirements. 
Part 2—Requirement for Mandatory Manual Audits by Hand Count 
Sec. 8611. Mandatory manual audits. 
Sec. 8612. Availability of enforcement under Help America Vote Act of 2002. 
Sec. 8613. Guidance on best practices for alternative audit mechanisms. 
Sec. 8614. Clerical amendment. 
Subtitle H—Provisional Ballots 
Sec. 8701. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards. 
Subtitle I—Early Voting and Voting by Mail 
Sec. 8801. Early voting and voting by mail. 
Subtitle J—Absent Uniformed Services Voters and Overseas Voters 
Sec. 8901. Extending guarantee of residency for voting purposes to family members of absent military personnel. 
Sec. 8902. Pre-election reports on availability and transmission of absentee ballots. 
Sec. 8903. Enforcement. 
Sec. 8904. Revisions to 45-day absentee ballot transmission rule. 
Sec. 8905. Use of single absentee ballot application for subsequent elections. 
Sec. 8906. Effective date. 
Subtitle K—Poll Worker Recruitment and Training 
Sec. 8911. Leave to serve as a poll worker for Federal employees. 
Sec. 8912. Grants to States for poll worker recruitment and training. 
Sec. 8913. Model poll worker training program. 
Sec. 8914. State defined. 
Subtitle L—Enhancement of Enforcement 
Sec. 8921. Enhancement of enforcement of Help America Vote Act of 2002. 
Subtitle M—Federal Election Integrity 
Sec. 8931. Prohibition on campaign activities by chief State election administration officials. 
Sec. 8932. Due process requirements for individuals proposed to be removed from list of eligible voters. 
Sec. 8933. Mandatory response by Attorney General to allegations of voter intimidation or suppression by law enforcement officers and other government officials. 
Subtitle N—Election Day as Legal Public Holiday 
Sec. 8941. Treatment of Election Day in same manner as legal public holiday for purposes of Federal employment. 
Subtitle O—Other Election Administration Improvements 
Sec. 8951. Requirements for availability of sufficient polling places, equipment, and resources. 
Sec. 8952. Treatment of universities as voter registration agencies. 
Sec. 8953. Requiring States to accept student identifications for purposes of meeting voter identification requirements. 
Sec. 8954. Minimum notification requirements for voters affected by polling place changes. 
Sec. 8955. Voter information response systems and hotline. 
Sec. 8956. Reauthorization of election assistance commission. 
Sec. 8957. Application of laws to Commonwealth of Northern Mariana Islands. 
Sec. 8958. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. 
Sec. 8959. Permitting Election Assistance Commission to exercise rulemaking authority. 
Sec. 8960. No effect on other laws. 
Title IX—Prison Reform 
Sec. 9001. Elimination of Federal contracts for privately run prisons within 3 years. 
Sec. 9002. Prohibition on private entities running prisons housing State and local prisoners after 3 years. 
Sec. 9003. Freedom of Information Act applicable for contract prisons. 
Sec. 9004. Restrictions on the provision of inmate telephone and video service. 
Sec. 9005. Federal prisoner reentry initiative reauthorization; modification of imposed term of imprisonment. 
Sec. 9006. Reinstatement of parole. 
Sec. 9007. Termination of detention bed quota. 
Sec. 9008. Oversight of detention facilities. 
Sec. 9009. Prerelease custody. 
Sec. 9010. Purposes. 
Sec. 9011. National solitary confinement study and reform commission. 
Sec. 9012. Adoption and effect of national standards. 
Sec. 9013. Definitions. 
Title X—Collateral Consequences 
Sec. 10001. Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses. 
Sec. 10002. Repeal of denial of assistance and benefits for certain drug-related convictions. 
Sec. 10003. Prohibition on criminal history inquiries prior to conditional offer for Federal employment. 
Sec. 10004. Prohibition on criminal history inquiries by contractors prior to conditional offer. 
Sec. 10005. Report on employment of individuals formerly incarcerated in Federal prisons. 
Sec. 10006. Penalty for unauthorized participation by convicted individual. 
Sec. 10007. Lowering the age for expungement of certain convictions for simple possession of controlled substances by nonviolent young offenders. 
Sec. 10008. Residence of incarcerated individuals. 
Title XI—Gun Violence 
Sec. 11001. Definitions of intimate partner and misdemeanor crime of domestic violence expanded. 
Sec. 11002. Unlawful sale of firearm to a person subject to court order. 
Sec. 11003. List of persons subject to a restraining or similar order prohibited from possessing or receiving a firearm expanded. 
Sec. 11004. Stalking prohibitions. 
Sec. 11005. Findings. 
Sec. 11006. Research on mental health, gun violence, and how they intersect. 
Sec. 11007. Report on effects of gun violence on public health. 
Sec. 11008. Report on effects of gun violence on mental health in minority communities.  
(c)FindingsCongress finds the following: (1)Nearly 70 years have passed since the post-World War II economic recovery initiative known as the Marshall Plan spurred the fastest period of growth in European history. Industrial and agricultural production skyrocketed. The poverty and starvation of the immediate postwar years disappeared, and Western Europe embarked upon an unprecedented two decades of growth that saw standards of living increase dramatically.  
(2)Whitney M. Young, who served as executive director of the National Urban League from 1961 to 1971, first proposed a domestic Marshall Plan in 1964. Many elements of his plan, which called for $145 billion in spending over 10 years, were incorporated into President Lyndon B. Johnson’s War on Poverty legislation.  (3)In the 1990 edition of the State of Black America, National Urban League President John Jacob again called for an urban Marshall Plan.  
(4)In 2017, the National Urban League again called for an investment in America by introducing “The Main Street Marshall Plan: From Poverty to Shared Prosperity.” The plan calls for investment in physical infrastructure such as roads, bridges and buildings, and for human development, such as education, job training and health insurance.  (5)African Americans were disproportionately battered by the Great Recession and have benefited least from the fragile economic recovery that has followed and continue to lag behind in employment, entrepreneurship, education and homeownership, across all educational levels.  
(6)While the United States economy has emerged from the depths of the Great Recession, employment outcomes remain challenging for African Americans.  (7)The African American unemployment rate, at 6.9 percent, remains nearly twice the White unemployment rate of 3.6 percent, a situation which has been true for nearly as long as unemployment statistics have been recorded (since around the time of the Great Depression).  
(8)Unemployment remains particularly acute among African American youth between the ages of 16 and 19. As of March 2018, the Bureau of Labor Statistics reported that the Black youth unemployment rate of those ages is 27.9 percent compared with 10.7 percent for White youth of this age. This dramatizes the tremendous employment challenges faced by African American youth who live in urban communities.  (9)Although Census Data shows that Black-owned businesses are growing in number at a faster rate than for any other group, they have failed to realize their full economic potential.  
(10)According to the Kauffman Foundation’s calculations from the U.S. Census Annual Survey of Entrepreneurs, while the average size of mature, non-minority-owned businesses is $2,300,000 in annual revenue when they have been in business 11 to 15 years, the average size of minority-owned businesses is only $1,600,000 at the same age. Minorities own half as many businesses as non-minorities. The conclusion Kauffman draws: minority-owned businesses start smaller and stay smaller.  (11)Studies show that lifetime earnings go up for American adults with each level of educational attainment.  
(12)According to the National Center for Education Statistics (NCES), in 2014 the median earnings of young adults with a bachelor’s degree ($49,900) were 66 percent higher than the median earnings of young adult high school completers ($30,000). The median earnings of young adult high school completers were 20 percent higher than the median earnings of those without a high school credential ($25,000). Today, median lifetime earnings for those with a bachelor’s degree are $2,300,000 or 74 percent more than those with just a high school diploma.  (13)Despite overall gains nationally, gaps in college enrollment and completion by race persist. In 2016, college enrollment for White students was 71 percent, which was a six percent increase from 2000. From 2000 to 2015, enrollment of Black students went from 30.5 percent to 34.9 percent, and enrollment of Latino students went from 21.7 percent to 36.6 percent. Nationally, over two-thirds of all Asian and White students complete college within six years compared to less than half of all Black and Latino students.  
(14)America’s public school population is majority minority and in 2044, the United States is expected to be a majority-minority nation where Whites will make up less than half of the population. Given this seismic shift in demographics, we must be more intentional about improving college readiness in our nation’s elementary and secondary schools and promoting access and success to post-secondary education for historically underrepresented students.  (15)Homeownership is the primary means of building equity and passing on wealth from one generation to the next. This is especially true for African Americans, where over 90 percent of wealth is in their homes, according to the Center for Global Policy Solutions.  
(16)Yet, African-American homeowners were three times more likely to be steered into subprime products, even when they qualified for conventional mortgages, in the years leading up to the financial crisis. The foreclosure rate for these loans was 10 times greater than conventional mortgages. Consequently, while the African-American homeownership rate peaked in 2004 at 50 percent, it is currently only 41.2 percent and is projected to decrease to 40 percent by 2030. Reversing this trend is vital to American families, to communities, and to our national economy.  (17)The United States needs a domestic Mainstream Marshall plan that will combat poverty, promote equality and eliminate racial disparities.  
AJobs 
IMain Street Marshall Plan 
AIn general 
1001.Submission of data relating to diversity by certain contractors 
(a)In generalChapter 47 of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:  4713.Submission of data relating to diversity by certain contractors (a)Submission of dataIn the case of the award of a contract in an amount of $5,000,000 or more to a covered contractor, the head of an executive agency shall require the contractor to submit, not later than 60 days after the award of the contract, the following: 
(1)Data on the racial, ethnic, and gender composition of the board of directors and the C-level executives of the covered contractor.  (2)Data on the affiliation of any member of the board of directors or any C-level executive to a historically underrepresented group, including veterans of the Armed Forces and individuals with disabilities.  
(3)Any plan or strategy that exists on the date of the submission of data under this subsection to improve the diversity of the board of directors or the C-level executives of the covered contractor.  (b)Reports (1)Quarterly report to General Services AdministrationAfter the end of a calendar quarter, each executive agency shall submit to the Administrator of General Services a report that includes the data submitted by contractors under subsection (a) during the quarter covered.  
(2)Annual report to Congress and Offices of Minority and Women Inclusion 
(A)In generalNot later than February 14 of each calendar year, the Administrator of General Services shall submit to Congress and each Office of Minority and Women Inclusion established under section 342 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5452) an annual report that— (i)includes the data submitted to the Administrator under paragraph (1) during the preceding calendar year and the data submitted under section 13(s) of the Securities Exchange Act of 1934;  
(ii)uses the data described in clause (i), as well as information from other reliable sources, to analyze the diversity of the board of directors and the C-level executives of each entity submitting data in comparison to the industry peers of such entity, including any trends and progress related to such diversity; and  (iii)based on the analysis conducted under clause (ii), lists each entity submitting data that is significantly lagging behind the industry peers of such entity with respect to the diversity of the board of directors and the C-level executives.  
(B)Public availabilityThe Administrator of General Services shall make publicly available each annual report submitted under subparagraph (A).  (c)Public commentAfter the end of the four-year period beginning on the date of the enactment of this section, and every four years thereafter, the Administrator of General Services shall review the implementation of the requirements of this section and provide an opportunity for public comment on such review.  
(d)DefinitionsIn this section: (1)Covered contractorThe term covered contractor means a for-profit business with annual gross receipts in excess of $1,000,000,000 during the year preceding the submission of a bid or proposal for a contract described in subsection (a).  
(2)C-level executiveThe term C-level executive means the most senior executive officer, information officer, technology officer, financial officer, compliance officer, or security officer of a covered contractor..  (b)Clerical amendmentThe table of sections at the beginning of chapter 47 of such title is amended by inserting after the item relating to section 4712 the following new item: 
 
 
4713. Submission of data relating to diversity by certain contractors..  
1002.Submission of data relating to diversity by issuers 
(a)In generalSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:  (s)Submission of data relating to diversity (1)Submission of dataEach issuer required to file an annual report under subsection (a) shall disclose in that report, the following: 
(A)Data on the racial, ethnic, and gender composition of the board of directors and the C-level executives of the issuer.  (B)Data on the affiliation of any member of the board of directors or any C-level executive of the issuer to a historically underrepresented group, including veterans of the Armed Forces and individuals with disabilities.  
(C)Any plan or strategy that exists on the date of the submission of data under this paragraph to improve the diversity of the board of directors or the C-level executives of the issuer.  (2)C-level executive definedIn this subsection, the term C-level executive means the most senior executive officer, information officer, technology officer, financial officer, compliance officer, or security officer of an issuer..  
(b)Corporate governance regulationsNot later than 90 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise paragraph (v) of section 229.407(c)(2) of title 17, Code of Federal Regulations, to require that when the description described in such paragraph is presented in a proxy or information statement relating to the election of directors, the qualities and skills described in such paragraph, along with the nominee’s gender, race, ethnicity, and affiliation with a historically underrepresented group should be presented in a chart or matrix form.  1003.Sense of Congress on infrastructure spendingCongress finds the following: 
(1)Our nation’s infrastructure serves as the arteries that move people, goods, and information across our country. A strong infrastructure network is critically important to the growth of our economy and the overall health of each and every American. This is especially true for Americans in low-income and otherwise vulnerable communities struggling to access the rest of the world.  (2)In the traditional sense, the term infrastructure has been largely understood to include our transportation infrastructure (roads, bridges, rails, airports, ports/waterways), electrical grid, telecommunications (landline phone, cable, satellite), and public buildings. A 21st Century economy demands a broader, more inclusive definition to ensure that we are fully considering all of our infrastructure needs. A newer definition should be expanded to include the following: energy-efficient housing; broadband; educational facilities, including access to traditional universities and community colleges, as well as Historically Black Colleges and Universities; forest roads and sidewalks/bike trails; parks; waste removal and treatment facilities; and programs connecting seniors to their communities.  
(3)Any effort to rebuild our nation’s crumbling infrastructure must include robust federal funding. Privatizing our nation’s infrastructure revitalization would shift the burden to cash-strapped states and cities while leaving out communities with the greatest need: rural and low-income populations. Additionally, states and cities are less likely to take a regional approach to investment, which is critical to ensuring national connectivity. Public-private partnerships (P3s) have limited success funding infrastructure projects. They are more expensive than conventional funding, often limiting competition and creating potential conflicts of interest. P3s would likely only consider projects that can provide a return on investment, as opposed to the broad infrastructure modernization this country desperately needs. Ultimately, private infrastructure investment would only fund a narrow scope of projects and the limited projects fortunate enough to attract private funding would tax the very people they are intended to benefit through tolls and user fees.  (4)Ensuring long-term investment is equally important to ensuring that investment is backed by robust public funding. Delivering reliable infrastructure requires the certainty and confidence that can only come with long-term funding. Congress needs to do away with short-term extensions and provide long-term authorization and spending measures that will authorize and fund our nation’s highway, public transit, aviation, and water infrastructure programs and projects at levels that are meaningful over the long-term.  
(5)Minority contractors should have the opportunity to rebuild their communities and employ hardworking Americans along the way. Infrastructure investments should be disseminated through a transparent procurement process with aggressive contracting goals for Disadvantaged Business Entities and effective enforcement to root out fraudulent firms. Contractors and subcontractors should have the ability to employ local hiring preferences and subcontractors should receive prompt payment when services are rendered.  (6)Infrastructure development should be inclusive of underserved segments of the population, such as poor, rural, and elderly communities. Often times, infrastructure planning does not benefit the poorest communities and the infrastructure workforce traditionally lacks gender and racial diversity. A 21st Century economy should not exclude individuals from participation on the basis of demographics, geography, or financial means. Any infrastructure package must include innovative job training and workforce development initiatives to promote a diverse and inclusive labor pool. By ensuring participation from all individuals, we can provide equal opportunity for each and every American to contribute in meaningful ways to both the economy and the communities they call home.  
(7)Climate change and the volatility that is associated with extreme weather events are only expected to worsen over time. More intense storms, rising sea levels, storm surges, and other unusual weather conditions are placing an immense strain on our nation’s infrastructure and the limited resources that we have to build and maintain it. As we plan for the future and conceptualize how we will build up our infrastructure, we need to consider the long-term viability of these projects to ensure that they are resilient to extreme weather.  (8)A robust transportation network must consider the changing demographics of its users and the subsequent changes in demand. Conventional transportation planning relies heavily on motor vehicle traffic. However, many communities—particularly in urban areas—must now consider pedestrians, cyclists, public transit riders, ridesharing, and other users when evaluating the effectiveness of the transportation ecosystem.  
(9)The development and adoption of autonomous vehicles, positive train control, NextGen, Smart City planning, and other technologies and transportation models is vastly altering the way we conceptualize, plan, and execute transportation policy. The unique challenges that we face as a nation will only grow increasingly more complex as the population grows and the nature of our infrastructure becomes more interconnected. Any infrastructure package must not only address the immediate needs of our crumbling system, but also anticipate the needs of a generation to come.  (10)Infrastructure impacts every American—regardless of background, economic status, or political affiliation.  
1004.Sense of Congress on infrastructure workforce development 
(a)FindingsCongress finds the following: (1)America would need to spend approximately $1.44 trillion over the next 10 years to close the infrastructure gap.  
(2)The infrastructure workforce is aging at a rate where approximately 3,000,000 workers will need to be replaced over the next 10 years, compounding America’s infrastructure crisis.  (3)Infrastructure jobs include a wide range of employment opportunities in both the public and private sectors, including design, construction, operation, governance, and maintenance of America’s assets.  
(4)Infrastructure jobs provide competitive wages with low barriers to entry, many of which require on-the-job training in lieu of formal higher education.  (5)In spite of rising income inequality, infrastructure jobs paid approximately 30 percent more to low-income individuals than other occupations between the years of 2005 and 2015.  
(6)In the fourth quarter of 2016, African-Americans and Hispanics between the ages of 25 and 34 had the highest unemployment levels at 8.6 percent and 5.3 percent, respectively.  (7)The unemployment rate for military veterans serving in conflicts since September 11th, 2001, has remained above the national unemployment rate, with the Federal Reserve of Chicago highlighting how wartime deployment can limit the types of training veterans receive that are transferable to the civilian labor market.  
(8)The Federal government should make concerted efforts, by coordination with State and local governments, workforce development agencies, educational institutions, including Historically Black Colleges and Universities and Hispanic Serving Institutions, to recruit, train, and retain America’s next generation of infrastructure workers to close the workforce gap.  (b)Sense of CongressIt is the sense of Congress that— 
(1)any infrastructure spending bill enacted during the 115th Congress should include robust investments in workforce development programs that take meaningful actions to recruit and train individuals from communities with high unemployment rates, including African-American communities, Hispanic communities, and American Indian tribal areas;  (2)any infrastructure spending bill enacted during the 115th Congress should include robust investments in workforce development programs that take meaningful actions to recruit and train unemployed veterans that have served in a conflict since September 11th, 2001; and  
(3)any infrastructure spending bill enacted during the 115th Congress should include meaningful outreach efforts geared toward under-represented contractors, including minority- and women-owned businesses, veteran owned small businesses, service-disabled veteran owned small businesses, and offerors that employ veterans on a full-time basis.  1005.Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit (a)In generalSection 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subclause: 
 
(III)Clause not to apply to public schoolsThis clause shall not apply in the case of any building which is a qualified public educational facility (as defined in section 142(k)(1), determined without regard to subparagraph (B) thereof) and used as such during some period before such expenditure and used as such immediately after such expenditure..  (b)ReportNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the heads of appropriate Federal agencies, shall report to Congress on the effects resulting from the amendment made by subsection (a).  
(c)Effective dateThe amendment made by this section shall apply to property placed in service after the date of the enactment of this Act.  1006.Supplemental appropriation for the drinking water State revolving funds (a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2018 for Environmental Protection Agency—State and Tribal Assistance Grants for an additional amount for capitalization grants under section 1452 of the Safe Drinking Water Act in accordance with the provisions under this account in title VII of division A of Public Law 111–5, $7,500,000,000, to remain available through September 30, 2022.  
(b)Budgetary treatmentThe amount appropriated under subsection (a)— (1)is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress; and  
(2)shall be exempt from sequestration under such Act.  1007.Highway projectsSection 112 of title 23, United States Code, is amended by adding at the end the following: 
 
(h)Local hiring 
(1)In generalNotwithstanding any other provision of law, a State may establish local hiring bid specifications or consider the hiring of local workers in the evaluation of bids and proposals for a project under this title.  (2)DefinitionFor purposes of this subsection, the term local means the geographic boundaries of a local area, as defined by the contracting agency, in which the project is located..  
1008.Public transportation projectsSection 5325 of title 49, United States Code, is amended by adding at the end the following:  (l)Local hiring (1)In generalNotwithstanding any other provision of law, a recipient of assistance under this chapter may establish local hiring bid specifications or consider local hiring in the evaluation of bids and proposals for a project under this chapter.  
(2)DefinitionFor purposes of this subsection, the term local means the geographic boundaries of a local area, as defined by the contracting agency, in which the project is located..  1009.Establishment of performance measures for transportation accessibility (a)Connectivity and accessibility performance measuresSection 150 of title 23, United States Code, is amended— 
(1)in subsection (c) by adding at the end the following:  (7)Multimodal transportation connectivity and accessibility (A)In generalNot later than 6 years after the date of enactment of this paragraph, the Secretary shall issue such regulations as are necessary to establish performance measures relating to transportation connectivity and accessibility for States and metropolitan planning organizations to use to assess the connectivity and accessibility of roadways, public transit infrastructure, pedestrian and bikeway infrastructure, and other transportation infrastructure.  
(B)ContentThe performance measures required under subparagraph (A) shall include measures to assess— (i)with respect to the general population serviced by a transportation system— 
(I)the change in cumulative access to employment opportunities;  (II)multi-modal choice and enhanced interconnections among modes to— 
(aa)offer variety of choice between and among modes;  (bb)provide accessible and reliable transportation for all users; and  
(cc)encourage travel demand management; and  (III)such other areas the Secretary considers appropriate; and  
(ii)with respect to disadvantaged populations serviced by a transportation system— (I)transportation accessibility for disadvantaged populations;  
(II)change in cumulative job accessibility for disadvantaged populations; and  (III)such other areas the Secretary considers appropriate.  
(C)Disadvantaged population definedIn this paragraph, the term disadvantaged population means a low-income or minority population, or people with disabilities, as determined by the Secretary.; and  (2)in subsection (d) by striking and (6) and inserting (6), and (7).  
(b)Title 23 metropolitan planning coordinationSection 134(h)(2)(B) of title 23, United States Code, is amended by adding at the end the following:  (iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State and providers of public transportation to ensure consistency with section 150(c)(7)..  
(c)Title 49 metropolitan planning coordinationSection 5303(h)(2)(B) of title 49, United States Code, is amended by adding at the end the following:  (iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State and providers of public transportation to ensure consistency with section 150(c)(7) of title 23..  
1010.Supplemental appropriation for TIGER discretionary grant program 
(a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2018 for Department of Transportation—Office of the Secretary—National Infrastructure Investments for an additional amount in accordance with the provisions under this account in title I of division K of Public Law 115–31, $7,500,000,000, to remain available through September 30, 2022.  (b)Budgetary treatmentThe amount appropriated under subsection (a)— 
(1)is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress; and  (2)shall be exempt from sequestration under such Act.  
1011.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.  
(2)Bureau-funded schoolThe term Bureau-funded school has the meaning given to the term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).  (3)Covered fundsThe term covered funds means funds received— 
(A)under title I of this Act; or  (B)from a school infrastructure bond.  
(4)ESEA TermsThe terms elementary school, local educational agency, outlying area, and secondary school have the meanings given to the terms in section 8101 of the Elementary and Secondary Education Act 1965 (20 U.S.C. 7801).  (5)Public school facilitiesThe term public school facilities means the facilities of a public elementary school or a public secondary school.  
(6)Qualified local educational agencyThe term qualified local educational agency means a local educational agency that receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).  (7)School infrastructure bondThe term school infrastructure bond means a bond designated by the issuer as a school infrastructure bond under section 54BB of the Internal Revenue Code of 1986 (as added by section 201).  
(8)SecretaryThe term Secretary means the Secretary of Education.  (9)StateThe term State means each of the 50 States and the District of Columbia.  
1012.Purpose and reservation 
(a)PurposeFunds made available under this title shall be for the purpose of supporting long-term improvements to public school facilities in accordance with this Act.  (b)Reservation for outlying areas, Puerto Rico, and bureau-Funded schools (1)In generalFor each of fiscal years 2018 through 2020, the Secretary shall reserve, from the amount appropriated to carry out this title— 
(A)one-half of 1 percent, to provide assistance to the outlying areas;  (B)one-half of 1 percent, to provide assistance to the Commonwealth of Puerto Rico; and  
(C)one-half of 1 percent, for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools.  (2)Use of reserved fundsSections 301 through 304 shall apply to the use of funds reserved under paragraph (1).  
1013.Allocation to States 
(a)Allocation to states 
(1)State-by-state allocationOf the amount appropriated to carry out this title for each fiscal year and not reserved under section 101(b), each State that has a plan approved by the Secretary under subsection (b) shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in every State that has a plan approved by the Secretary under subsection (b).  (2)State reservationA State may reserve not more than 1 percent of its allocation under paragraph (1) to carry out its responsibilities under this Act, which shall include— 
(A)providing technical assistance to local educational agencies, including by— (i)identifying which State agencies have programs, resources, and expertise relevant to the activities supported by the allocation under this section; and  
(ii)coordinating the provision of technical assistance across such agencies;  (B)in accordance with the guidance issued by the Secretary under section 307, developing an online, publicly searchable database that contains an inventory of all public school facilities infrastructure in the State (including the facilities of Bureau-funded schools, as appropriate), including, with respect to each such facility, an identification of— 
(i)the information described in clauses (i) through (vi) of subparagraph (F);  (ii)the age (including an identification of the date of any retrofits or recent renovations) of— 
(I)the facility;  (II)its roof;  
(III)its lighting system;  (IV)its windows;  
(V)its ceilings;  (VI)its plumbing; and  
(VII)its heating, ventilation, and air conditioning system;  (iii)fire safety inspection results; and  
(iv)the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters, including the extent to which facilities that are vulnerable to natural disasters are seismically retrofitted;  (C)updating the database developed under subparagraph (B) not less frequently than once every 2 years;  
(D)ensuring that the information in the database developed under subparagraph (B)— (i)is posted on a publicly accessible website of the State; and  
(ii)is regularly distributed to local educational agencies and Tribal governments in the State;  (E)issuing or reviewing regulations to ensure the health and safety of students and staff during construction or renovation projects; and  
(F)issuing or reviewing regulations to ensure safe, healthy, and high-performing school buildings, including regulations governing— (i)indoor air quality and ventilation, including exposure to carbon monoxide and carbon dioxide;  
(ii)mold, mildew, and moisture control;  (iii)the safety of drinking water at the tap and water used for meal preparation, including regulations that— 
(I)address presence of lead and other contaminants in such water; and  (II)require the regular testing of the potability of water at the tap;  
(iv)energy and water efficiency;  (v)excessive classroom noise; and  
(vi)the levels of maintenance work, operational spending, and capital investment needed to maintain the quality of public school facilities; and  (G)creating a plan to reduce or eliminate exposure to toxins and chemicals, including mercury, radon, PCBs, lead, vapor intrusions, and asbestos.  
(b)State plan 
(1)In generalTo be eligible to receive an allocation under this section, a State shall submit to the Secretary a plan that— (A)describes how the State will use the allocation to make long-term improvements to public school facilities;  
(B)explains how the State will carry out each of its responsibilities under subsection (a)(2);  (C)explains how the State will make the determinations under subsections (b) and (c) of section 103;  
(D)identifies how long, and at what levels, the State will maintain fiscal effort for the activities supported by the allocation after the State no longer receives the allocation; and  (E)includes such other information as the Secretary may require.  
(2)Approval and disapprovalThe Secretary shall have the authority to approve or disapprove a State plan submitted under paragraph (1).  (c)ConditionsAs a condition of receiving an allocation under this section, a State shall agree to the following: 
(1)Matching requirementThe State shall contribute, from non-Federal sources, an amount equal to 10 percent of the amount of the allocation received under this section to carry out the activities supported by the allocation.  (2)Maintenance of effortThe State shall provide an assurance to the Secretary that the combined fiscal effort per student or the aggregate expenditures of the State with respect to the activities supported by the allocation under this section for fiscal years beginning with the fiscal year for which the allocation is received will be not less than 90 percent of the combined fiscal effort or aggregate expenditures by the State for such purposes for the year preceding the fiscal year for which the allocation is received.  
(3)Supplement not supplantThe State shall use an allocation under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds.  1014.Need-based grants to qualified local educational agencies (a)Grants to local educational agencies (1)In generalSubject to paragraph (2), from the amounts allocated to a State under section 102(a) and contributed by the State under section 102(c)(1), the State shall award grants to qualified local educational agencies, on a competitive basis, to carry out the activities described in section 301(a).  
(2)Allowance for digital learningA State may use up to 10 percent of the amount described in paragraph (1) to make grants to qualified local educational agencies carry out activities to improve digital learning in accordance with section 301(b).  (b)EligibilityTo be eligible to receive a grant under this section a qualified local educational agency— 
(1)shall be among the local educational agencies in the State— (A)with the greatest need to improve public school facilities, as determined by the State, which may include consideration of threats posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters;  
(B)with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and  (C)with the most limited capacity to raise funds for the long-term improvement of public school facilities, as determined by an assessment of— 
(i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools;  (ii)whether the agency has been able to issue bonds or receive other funds to support construction projects, including— 
(I)qualified school construction bonds under section 54F of the Internal Revenue Code of 1986;  (II)qualified zone academy bonds under section 1397E of the Internal Revenue Code of 1986;  
(III)school infrastructure bonds under section 54BB of the Internal Revenue Code of 1986 (as added by section 201); and  (IV)funds made available under 7007 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707); and  
(iii)the bond rating of the agency; and  (2)shall agree to prioritize the improvement of the facilities of public schools that serve the highest percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school), as compared to other public schools in the jurisdiction of the agency.  
(c)Priority of grantsIn awarding grants under this section, the State shall give priority to local educational agencies that— (1)demonstrate the greatest need for such a grant, as determined by a comparison of the factors described in subsection (b);  
(2)will use the grant to improve the facilities of— (A)elementary schools or middle schools that have an enrollment of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) that constitutes not less than 40 percent of the total student enrollment at such schools; or  
(B)high schools that have an enrollment of students who are eligible for a free or reduced price lunch under such Act that constitutes not less than 30 percent of the total student enrollment at such schools (which may be calculated using comparable data from the schools that feed into the high school);  (3)operate public school facilities that pose a severe health and safety threat to students and staff, which may include a threat posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters; and  
(4)serve elementary schools or secondary schools that lack access to high-speed broadband sufficient to support digital learning (only in the case of an agency that will use the grant improve such access in accordance with section 301(b)).  (d)ApplicationTo be considered for a grant under this section, a qualified local educational agency shall submit an application to the State at such time, in such manner, and containing such information as the State may require. Such application shall include, at minimum— 
(1)the information necessary for the State to make the determinations under subsections (b) and (c);  (2)a description of the projects that the agency plans to carry out with the grant; and  
(3)an explanation of how such projects will reduce risks to the health and safety of staff and students at schools served by the agency.  (e)Facilities master plan (1)Plan requiredNot later than 180 days after receiving a grant under this section, a qualified local educational agency shall submit to the State a comprehensive 10-year facilities master plan.  
(2)ElementsThe facilities master plan required under paragraph (1) shall include, with respect to all public school facilities of the agency, a description of— (A)the extent to which public school facilities meet students’ educational needs and support the agency’s educational mission and vision;  
(B)the physical condition of the public school facilities;  (C)the current health, safety, and environmental conditions of the public school facilities, including— 
(i)indoor air quality;  (ii)the presence of hazardous and toxic substances and chemicals;  
(iii)the safety of drinking water at the tap and water used for meal preparation, including the level of lead and other contaminants in such water;  (iv)energy and water efficiency;  
(v)excessive classroom noise; and  (vi)other health, safety, and environmental conditions that would impact the health, safety, and learning ability of students;  
(D)how the local educational agency will address any conditions identified under subparagraph (C);  (E)the impact of current and future student enrollment levels on the design of current and future public school facilities, as well as the financial implications of such enrollment levels; and  
(F)the dollar amount and percentage of funds the local educational agency will dedicate to capital construction projects as well as maintenance and operations related to maintaining public school facilities.  (3)ConsultationIn developing the facilities master plan required under paragraph (1), the qualified local educational agency shall consult with teachers, principals and other school leaders, custodial and maintenance staff, emergency first responders, school facilities directors, students and families, community residents, and Indian Tribes and Tribal organizations (as applicable).  
(f)Supplement not supplantA qualified local educational agency shall use an allocation received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds.  1015.Annual report on grant program (a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the projects carried out with funds made available under this title.  
(b)ElementsThe report under paragraph (1) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following: (1)An identification of each local educational agency that received a grant under this title.  
(2)With respect to each such agency, a description of— (A)the demographic composition of the student population served by the agency, disaggregated by— 
(i)race;  (ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and  
(iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);  (B)the population density of the geographic area served by the agency;  
(C)the projects for which the agency used the grant received under this title;  (D)the demonstrable or expected benefits of the projects; and  
(E)the estimated number of jobs created by the projects.  (3)The total dollar amount of all grants received by local educational agencies under this title.  
(c)LEA information collectionA local educational agency that receives a grant under this title shall— (1)annually compile the information described in subsection (b)(2);  
(2)make the information available to the public, including by posting the information on a publicly accessible website of the Agency; and  (3)submit the information to the State.  
(d)State information distributionA State that receives information from a local educational agency under subsection (c) shall— (1)compile the information and report it annually to the Secretary at such time and in such manner as the Secretary may require;  
(2)make the information available to the public, including by posting the information on a publicly accessible website of the State; and  (3)regularly distribute the information to local educational agencies and Tribal governments in the State.  
1016.Authorization of appropriationsThere are authorized to be appropriated $7,000,000,000 for each of fiscal years 2018 through 2027 to carry out this title.  1017.School infrastructure bonds (a)In generalThe Internal Revenue Code of 1986 is amended by adding after section 54AA the following new section: 
 
54BB.School infrastructure bonds 
(a)In generalIf a taxpayer holds a school infrastructure bond on one or more interest payment dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates.  (b)Amount of creditThe amount of the credit determined under this subsection with respect to any interest payment date for a school infrastructure bond is 100 percent of the amount of interest payable by the issuer with respect to such date.  
(c)Limitation Based on Amount of Tax 
(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— (A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over  
(B)the sum of the credits allowable under this part (other than subpart C and this subpart).  (2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year (determined before the application of paragraph (1) for such succeeding taxable year).  
(d)School infrastructure bond 
(1)In generalFor purposes of this section, the term school infrastructure bond means any bond issued as part of an issue if— (A)100 percent of the available project proceeds of such issue are to be used for the purposes described in section 301 of the Jobs and Justice Act of 2018,  
(B)the interest on such obligation would (but for this section) be excludable from gross income under section 103,  (C)the issue meets the requirements of paragraph (3), and  
(D)the issuer designates such bond for purposes of this section.  (2)Applicable rulesFor purposes of applying paragraph (1)— 
(A)for purposes of section 149(b), a school infrastructure bond shall not be treated as federally guaranteed by reason of the credit allowed under subsection (a) or section 6431,  (B)for purposes of section 148, the yield on a school infrastructure bond shall be determined without regard to the credit allowed under subsection (a), and  
(C)a bond shall not be treated as a school infrastructure bond if the issue price has more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3)) of premium over the stated principal amount of the bond.  (3)6-year expenditure period (A)In generalAn issue shall be treated as meeting the requirements of this paragraph if, as of the date of issuance, the issuer reasonably expects 100 percent of the available project proceeds to be spent for purposes described in section 301 of the Jobs and Justice Act of 2018 within the 6-year period beginning on such date of issuance.  
(B)Failure to spend required amount of bond proceeds within 6 yearsTo the extent that less than 100 percent of the available project proceeds of the issue are expended at the close of the period described in subparagraph (A) with respect to such issue, the issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142.  (e)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (d) by any issuer shall not exceed the limitation amount allocated under subsection (g) for such calendar year to such issuer.  
(f)National limitation on amount of bonds designatedThe national qualified school infrastructure bond limitation for each calendar year is— (1)$10,000,000,000 for 2018,  
(2)$10,000,000,000 for 2019, and  (3)$10,000,000,000 for 2020.  
(g)Allocation of limitation 
(1)Allocation among States 
(A)Except as provided in paragraph (2), the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary among the States in proportion to the respective amounts received by all local educational agencies in each State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in for the most recent fiscal year ending before such calendar year.  (B)Subject to subparagraph (C), the limitation amount allocated to a State under subparagraph (A) shall be allocated by the State educational agency (or such other agency as is authorized under State law to make such allocation) to issuers within such State in accordance with the priorities described in section 103(c) the of the Jobs and Justice Act of 2018 (as in effect on the date of the enactment of this section) and the eligibility requirements described in section 103(b) of such Act, except that paragraph (1)(C) of such section shall not apply to the determination of eligibility for such allocation.  
(C)Up to 10 percent of the limitation amount allocated to a State under subparagraph (A) may be allocated by the State to issuers within such State to carry out activities to improve digital learning in accordance with section 301(b) of the Jobs and Justice Act of 2018 (as in effect on the date of the enactment of this section).  (2)Allocations to certain possessionsThe amount to be allocated under paragraph (1) to possessions of the United States other than Puerto Rico for a calendar year shall be one-half of 1 percent of national qualified school infrastructure bond limitation for such year. In making other allocations, the amount to be allocated under paragraph (1) shall be reduced by the aggregate amount allocated under this paragraph and paragraph (3).  
(3)Allocations for Indian schoolsThe amount to be allocated under paragraph (1) to the Secretary of the Interior for schools funded by the Bureau of Indian Affairs for a calendar year shall be one-half of 1 percent of national qualified school infrastructure bond limitation for such year. Notwithstanding any other provision of law, in the case of amounts allocated under the preceding sentence, Indian tribal governments (as defined in section 7701(a)(40)) shall be treated as qualified issuers for purposes of this subchapter.  (h)Interest Payment DateFor purposes of this section, the term interest payment date means any date on which the holder of record of the school infrastructure bond is entitled to a payment of interest under such bond.  
(i)Special Rules 
(1)Interest on school infrastructure bonds includible in gross income for federal income tax purposesFor purposes of this title, interest on any school infrastructure bond shall be includible in gross income.  (2)Application of certain rulesRules similar to the rules of subsections (f), (g), (h), and (i) of section 54A shall apply for purposes of the credit allowed under subsection (a).  
(3)Application of certain labor standardsNotwithstanding any other provision of law, a school infrastructure bond shall be treated as a qualified school construction bond for purposes of the application of section 1601 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 26 U.S.C. 54C note.)..  (b)Clerical amendments (1)The table of subparts for part IV of subchapter A of chapter 1 of such Code is amended by amending the item related to subpart J to read as follows: 
 
 
Subpart J—Certain infrastructure bonds.  
(2)The table of chapters for subpart J of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 54BB. School infrastructure bonds..  (c)Transitional Coordination With State LawExcept as otherwise provided by a State after the date of the enactment of this Act, the interest on any school infrastructure bond (as defined in section 54BB of the Internal Revenue Code of 1986, as added by this section) and the amount of any credit determined under such section with respect to such bond shall be treated for purposes of the income tax laws of such State as being exempt from Federal income tax.  
(d)Credit for qualified bonds allowed to issuerParagraph (3) of section 6431(f) of such Code is amended by inserting any school infrastructure bond (as defined in section 54BB) or before any qualified tax credit bond.  (e)SequestrationSubparagraph (A) of section 255(g)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding before Postal Service Fund the following: Payments under section 54BB of the Internal Revenue Code of 1986.   
(f)Effective DateThe amendments made by this section shall apply to obligations issued after December 31, 2017.  1018.Expansion of qualified zone academy bonds (a)Construction of a public school facilitySubparagraph (A) of section 54E(d)(3) of the Internal Revenue Code of 1986 is amended by striking rehabilitating or repairing and inserting constructing, rehabilitating, retrofitting, or repairing.  
(b)Removal of private business contribution requirementSection 54E of the Internal Revenue Code of 1986 is amended— (1)in subsection (a)(3)— 
(A)in subparagraph (A), by inserting and at the end; and  (B)by striking subparagraph (B);  
(2)by striking subsection (b); and  (3)in paragraph (1) of subsection (c)— 
(A)by striking and $400,000,0000 and inserting $400,000,000; and  (B)by striking and, except as provided and all that follows through the period at the end and inserting , and $1,400,000,000 for 2018 and each year thereafter..  
(c)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2017.  1019.Annual report on bond program (a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the school infrastructure bond program.  
(b)ElementsThe report under paragraph (1) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following: (1)An identification of— 
(A)each local educational agency that received funds from a school infrastructure bond; and  (B)each local educational agency that was eligible to receive such funds— 
(i)but did not receive such funds; or  (ii)received less than the maximum amount of funds for which the agency was eligible.  
(2)With respect to each local educational agency described in paragraph (1)— (A)an assessment of the capacity of the agency to raise funds for the long-term improvement of public school facilities, as determined by an assessment of— 
(i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools, including the ability of the agency to raise funds through imposition of property taxes;  (ii)whether the agency has been able to issue bonds to fund construction projects, including such bonds as— 
(I)qualified school construction bonds under section 54F of the Internal Revenue Code of 1986;  (II)qualified zone academy bonds under section 1397E of the Internal Revenue Code of 1986; and  
(III)school infrastructure bonds; and  (iii)the bond rating of the agency;  
(B)the demographic composition of the student population served by the agency, disaggregated by— (i)race;  
(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and  (iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);  
(C)the population density of the geographic area served by the agency;  (D)a description of the projects carried out with funds received from school infrastructure bonds;  
(E)a description of the demonstrable or expected benefits of the projects; and  (F)the estimated number of jobs created by the projects.  
(3)The total dollar amount of all funds received by local educational agencies from school infrastructure bonds.  (4)Any other factors that the Secretary determines to be appropriate.  
(c)Information collectionA State or local educational agency that receives funds from a school infrastructure bond shall— (1)annually compile the information necessary for the Secretary to determine the elements described in subsection (b); and  
(2)report the information to the Secretary at such time and in such manner as the Secretary may require.  1020.Allowable uses of funds (a)In generalExcept as provided in section 302, a local educational agency that receives covered funds may use such funds to— 
(1)develop the facilities master plan required under section 103(e);  (2)construct, modernize, renovate, or retrofit public school facilities, which may include seismic retrofitting for schools vulnerable to natural disasters;  
(3)carry out major repairs of public school facilities;  (4)install furniture or fixtures with at least a 10-year life in public school facilities;  
(5)construct new public school facilities;  (6)acquire and prepare sites on which new public school facilities will be constructed;  
(7)extend the life of basic systems and components of public school facilities;  (8)reduce current or anticipated overcrowding in public school facilities;  
(9)ensure the building envelopes of public school facilities are structurally sound, secure, and protects occupants and interiors from the elements;  (10)improve energy and water efficiency to lower the costs of energy and water consumption in public school facilities;  
(11)improve indoor air quality in public school facilities;  (12)reduce or eliminate the presence of— 
(A)toxins and chemicals, including mercury, radon, PCBs, lead, and asbestos;  (B)mold and mildew; or  
(C)rodents and pests;  (13)ensure the safety of drinking water at the tap and water used for meal preparation in public school facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants;  
(14)bring public school facilities into compliance with applicable fire, health, and safety codes;  (15)make public school facilities accessible to people with disabilities through compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);  
(16)provide instructional program space improvements for programs relating to early learning (including early learning programs operated by partners of the agency), special education, science, technology, career and technical education, physical education, or the arts;  (17)increase the use of public school facilities for the purpose of community-based partnerships that provide students with academic, health, and social services;  
(18)ensure the health of students and staff during the construction or modernization of public school facilities; or  (19)reduce or eliminate excessive classroom noise.  
(b)Allowance for digital learningA local educational agency may use funds received under section 103(a)(2) or proceeds from a school infrastructure bond limitation allocated under section 54BB(g)(1)(C) of the Internal Revenue Code of 1986 (as added by section 201) to leverage existing public programs or public-private partnerships to expand access to high-speed broadband sufficient for digital learning.  1021.Prohibited usesA local educational agency that receives covered funds may not use such funds for— 
(1)payment of routine and predictable maintenance costs and minor repairs;  (2)any facility that is primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public;  
(3)vehicles;  (4)central offices, operation centers, or other facilities that are not primarily used to educate students; or  
(5)digital infrastructure or handheld digital devices.  1022.Green practices (a)In generalIn a given fiscal year, a local educational agency that uses covered funds for a new construction project or renovation project shall use not less than the applicable percentage (as described in subsection (b)) of the funds used for such project for construction or renovation that is certified, verified, or consistent with any applicable provisions of— 
(1)the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard (commonly known as the LEED Green Building Rating System);  (2)the Living Building Challenge developed by the International Living Future Institute;  
(3)a green building rating program developed by the Collaborative for High-Performance Schools (commonly known as CHPS) that is CHPS-verified;  (4)a program that— 
(A)has standards that are equivalent to or more stringent than the standards of a program described in paragraphs (1) through (3);  (B)is adopted by the State or another jurisdiction with authority over the agency; and  
(C)includes a verifiable method to demonstrate compliance with such program.  (b)Applicable percentageThe applicable percentage described in this subsection is— 
(1)for fiscal year 2018, 60 percent;  (2)for fiscal year 2019, 70 percent;  
(3)for fiscal year 2020; 80 percent;  (4)for fiscal year 2021, 90 percent; and  
(5)for each of fiscal years 2022 through 2027, 100 percent.  1023.Use of American iron, steel, and manufactured products (a)In generalA local educational agency that receives covered funds shall ensure that any iron, steel, and manufactured products used in projects carried out with such funds are produced in the United States.  
(b)Waiver authority 
(1)In generalThe Secretary may waive the requirement of subsection (a) if the Secretary determines that— (A)applying subsection (a) would be inconsistent with the public interest;  
(B)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or  (C)using iron, steel, and manufactured products produced in the United States will increase the cost of the overall project by more than 25 percent.  
(2)PublicationBefore issuing a waiver under paragraph (1), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.  (c)Consistency with international agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.  
(d)DefinitionsIn this section: (1)Produced in the United StatesThe term produced in the United States means the following: 
(A)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of such product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.  (B)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for such iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States. Except that the term does not include— 
(i)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; and  (ii)or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.  
(2)Manufactured productThe term manufactured product means any construction material or end product (as such terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including— (A)electrical components; and  
(B)non-ferrous building materials, including, aluminum and polyvinylchloride (PVC), glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material.  1024.Comptroller General report (a)In generalNot later than the date that is 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the projects carried out with covered funds.  
(b)ElementsThe report under subsection (a) shall include an assessment of— (1)the types of projects carried out with covered funds;  
(2)the geographic distribution of the projects;  (3)an assessment of the impact of the projects on the health and safety of school staff and students; and  
(4)how the Secretary or States could make covered funds more accessible— (A)to schools with highest numbers and percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and  
(B)to schools with fiscal challenges in raising capital for school infrastructure projects.  (c)UpdatesThe Comptroller General shall update and resubmit the report to the appropriate congressional committees— 
(1)on a date that is between 5 and 6 years after the date of enactment of this Act; and  (2)on a date that is between 10 and 11 years after such date of enactment.  
1025.Study and report physical condition of public schools 
(a)Study and reportNot less frequently than once in each 5-year period beginning after the date of the enactment of this Act, the Secretary, acting through the Director of the Institute of Education Sciences, shall— (1)carry out a comprehensive study of the physical conditions of public schools in the United States, including schools that received covered funds schools that did not receive such funds; and  
(2)submit a report to the appropriate congressional committees that includes that results of the study.  (b)ElementsEach study and report under subsection (a) shall include an assessment of— 
(1)the effect of school facility conditions on student and staff health and safety;  (2)the effect of school facility conditions on student academic outcomes;  
(3)the condition of school facilities, set forth separately by geographic region;  (4)the condition of school facilities for economically disadvantaged students as well as students from major racial and ethnic subgroups; and  
(5)the accessibility of school facilities for students and staff with disabilities.  1026.Development of data standards (a)Data standardsNot later than 120 days after the date of the enactment of this Act, the Secretary, in consultation with the officials described in subsection (b), shall— 
(1)identify the data that States should collect and include in the databases developed under section 102(a)(2)(B);  (2)develop standards for the measurement of such data; and  
(3)issue guidance to States concerning the collection and measurement of such data.  (b)OfficialsThe officials described in this subsection are— 
(1)the Administrator of the Environmental Protection Agency;  (2)the Secretary of Energy;  
(3)the Director of the Centers for Disease Control and Prevention; and  (4)the Director of the National Institute for Occupational Safety and Health.  
1027.Information clearinghouse 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall establish a clearinghouse to disseminate information on Federal programs and financing mechanisms that may be used to assist schools in initiating, developing, and financing— (1)energy efficiency projects;  
(2)distributed generation projects; and  (3)energy retrofitting projects.  
(b)ElementsIn carrying out subsection (a), the Secretary shall— (1)consult with the officials described in section 307(b) to develop a list of Federal programs and financing mechanisms to be included in the clearinghouse; and  
(2)coordinate with such officials to develop a collaborative education and outreach effort to streamline communications and promote the Federal programs and financing mechanisms included in the clearinghouse, which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance that may be used by States, local education agencies, and schools to effectively access and use such Federal programs and financing mechanisms.  1028.Temporary increase in funding for impact aid constructionSection 7014(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714(d)) is amended to read as follows: 
 
(d)ConstructionFor the purpose of carrying out section 7007, there are authorized to be appropriated— (1)$17,406,000 for fiscal year 2017;  
(2)$50,406,000 for each of fiscal years 2018 and 2019; and  (3)$52,756,765 for fiscal year 2020..  
BBuilding Resiliency 
1201.DefinitionsFor purposes of this subtitle, the following definitions shall apply: (1)Eligible entityThe term eligible entity means— 
(A)a State;  (B)a unit of general local government;  
(C)an Indian tribe; or  (D)a regional entity comprised of entities described in subparagraph (A), (B), or (C).  
(2)National centerThe term National Center means the National Research Center for Resilience established under section 143.  (3)ResilienceThe term resilience means the ability to prepare and plan for, absorb, recover from, and more successfully adapt to disasters, chronic stresses, and acute shocks, including any hurricane, tornado, storm, high water, recurrent flooding, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, fire, landslide, mudslide, snowstorm, or drought.  
(4)Resilience grantThe term resilience grant means a grant awarded under section 142.  (5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.  
(6)State; unit of general local government; Indian tribeThe terms State, unit of general local government, and Indian tribe have the meanings given such terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).  1202.Community Resilience Grant Program (a)AuthorityThe Secretary of Housing and Urban Development shall carry out a Community Resilience Grant Program under this section to provide assistance to communities for increasing resilience to chronic stresses and acute shocks, including improving long-term resilience of infrastructure and housing.  
(b)GranteesGrant amounts shall be awarded on a competitive basis, as provided under section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545), only to eligible entities, within whose boundaries or jurisdictions are located any area for which a major disaster was declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), during the 5-year period ending upon the date on which the eligible entity submits an application for such a grant.  (c)Eligible activities (1)In generalAmounts from a resilience grant may be used only for activities authorized under either section 105 or 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5305, 5308), but not including activities under paragraphs (9) and (10) of such section 105(a).  
(2)ConsultationThe Secretary shall consult with the Administrator of the Federal Emergency Management Agency, the Chief of Engineers and Commanding General of the United States Army Corps of Engineers, the Administrator of the Environmental Protection Agency, and the Secretary of Transportation before awarding a resilience grant to ensure that there is no duplication of assistance with respect to activities carried out with amounts provided from a resilience grant.  (d)Matching requirement (1)In generalThe Secretary shall require each recipient of a resilience grant to supplement the amounts of the grant with an amount of funds from non-Federal sources that is not less than 50 percent of the amount of the resilience grant.  
(2)Form of non-Federal shareSupplemental funds provided under paragraph (1) may include any non-monetary, in-kind contributions in connection with activities carried out under the plan approved under subsection (e) for the grant recipient.  (e)Application; selection; selection criteria; plans (1)Applications (A)RequirementThe Secretary shall provide for eligible entities to submit applications for resilience grants.  
(B)Plans for use of grant fundsThe Secretary shall require each application for a resilience grant to include a plan detailing the proposed use of all grant funds, including how the use of such funds will address long-term resilience of infrastructure and housing.  (2)Review and selection; criteria for selection (A)CompetitionResilience grants shall be awarded on a competitive basis and the Secretary shall establish and utilize a transparent, reliable, and valid system for reviewing and evaluating applications for resilience grants, in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).  
(B)CriteriaThe Secretary shall establish, by notice, and utilize criteria for selecting applications to be funded under this section, which shall— (i)be based primarily on a determination of greatest need, as such term is defined by the Secretary;  
(ii)provide due consideration to other enumerated factors, including the ability of the plan for use of grant funds required under paragraph (1)(B) to increase an applicant's resilience, and the capacity of the applicant to successfully implement the activities described in such plan;  (iii)provide that the Secretary shall consider that an application that includes a plan for use of grant funds that consists of a resilience or mitigation plan previously approved by another Federal agency, including a hazard mitigation plan developed under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165), shall be sufficient for purposes of paragraph (1)(B) if, together with such plan, the applicant includes a detailed description regarding use of all grant funds provided under this section;  
(iv)give consideration to the need for resilience grants to be awarded to eligible entities in each region of the United States; and  (v)give consideration to applicants whose plans submitted under paragraph (1)(B) propose innovative approaches to increasing community resilience to extreme weather, including increasing long-term resilience of infrastructure and housing and economic resilience.  
(f)Administration; treatment as CDBG fundsExcept as otherwise provided by this subtitle, amounts appropriated, revenues generated, or amounts otherwise made available to eligible entities under this section shall be treated as though such funds were community development block grant funds under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).  (g)Environmental reviews (1)Assumption of responsibilities (A)In generalIn order to ensure that the policies of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and other provisions of law which further the purposes of such Act (as specified in regulations issued by the Secretary) are most effectively implemented in connection with the expenditure of funds under this section, and to assure to the public undiminished protection of the environment, the Secretary, in lieu of the environmental protection procedures otherwise applicable, may under regulations provide for the release of funds for particular projects to recipients of resilience grants who assume all of the responsibilities for environmental review, decisionmaking, and action pursuant to such Act, and such other provisions of law as the regulations of the Secretary specify, that would apply to the Secretary were the Secretary to undertake such projects as Federal projects.  
(B)ConsultationThe Secretary shall issue regulations to carry out this paragraph only after consultation with the Council on Environmental Quality.  (2)Submission of certification (A)In generalThe Secretary shall approve the release of funds for projects subject to the procedures authorized by this subsection only if, at least 15 days prior to such approval and prior to any commitment of funds to such projects other than for purposes authorized by section 105(a)(12) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(12)), or for environmental studies, the recipient of a resilience grant has submitted to the Secretary a request for such release accompanied by a certification which meets the requirements of paragraph (3).  
(B)Satisfaction of environmental lawsThe Secretary's approval of any such certification shall be deemed to satisfy the Secretary’s responsibilities under the National Environmental Policy Act of 1969 and such other provisions of law as the regulations of the Secretary specify insofar as those responsibilities relate to the releases of funds for projects to be carried out pursuant thereto which are covered by such certification.  (3)Requirements of certificationA certification under the procedures authorized by this subsection shall— 
(A)be in a form acceptable to the Secretary;  (B)be executed by the chief executive officer or other officer of the recipient of a resilience grant who is qualified under regulations of the Secretary;  
(C)specify that the recipient of the resilience grant has fully carried out its responsibilities as described under paragraph (1) of this subsection; and  (D)specify that the certifying officer— 
(i)consents to assume the status of a responsible Federal official under the National Environmental Policy Act of 1969 and each provision of law specified in regulations issued by the Secretary insofar as the provisions of such Act or other such provision of law apply pursuant to paragraph (1) of this subsection; and  (ii)is authorized and consents on behalf of the recipient of the resilience grant and the certifying office to accept the jurisdiction of the Federal courts for the purpose of enforcement of his responsibilities as such an official.  
(4)Grants to StatesIn the case of a resilience grant made to a State— (A)the State shall perform those actions of the Secretary described in paragraph (2); and  
(B)the performance of such actions shall be deemed to satisfy the Secretary's responsibilities referred to in subparagraph (B) of such paragraph.  (5)ImplementationThe Secretary shall implement this subsection in a manner consistent with the implementation of section 104(g) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)).  
1203.National Research Center for Resilience 
(a)EstablishmentThe Secretary, acting through the Office of Policy Development and Research, shall— (1)select, on a competitive basis, a single nonprofit organization having a national reputation for expertise in resilience research and capacity building to develop a National Research Center for Resilience; and  
(2)subject only to the availability of amounts provided in appropriation Acts, make annual grants of amounts made available pursuant to section 146(b)(1) for the establishment and operation of the National Center.  (b)ActivitiesThe National Center shall— 
(1)collaborate with institutions of higher education as partners to create a best practices sharing network to support the programs and activities carried out with resilience grants;  (2)coordinate with any other relevant centers and entities throughout the Federal Government on efforts relating to improving community resilience;  
(3)collect and disseminate research and other information about evidence-based and promising practices related to resilience to inform the efforts of research partners and to support the programs and activities carried out with resilience grants;  (4)increase the public's knowledge and understanding of effective practices to improve regional and community resilience throughout the United States; and  
(5)make grants under subsection (d) for Regional Centers for Resilience.  (c)Dissemination of proven practicesThe Secretary shall collect information from the National Center regarding its activities and research and shall develop, manage, and regularly update an online site to disseminate proven practices for improving community resilience.  
(d)Grants for Regional Centers for Resilience 
(1)Grant programThe National Center shall carry out a program to make grants to institutions of higher education, or other non-profit organizations, having a national reputation to establish a Regional Center for Resilience in each of the 10 regions of the Department of Housing and Urban Development, as that shall serve as regional research partners with recipients of resilience grants that are located in the same geographic region as such institution, in collaboration with the National Center.  (2)Support servicesA Regional Center for Resilience receiving a grant under this section shall use such grant amounts to— 
(A)provide research support to recipients of resilience grants, including support services for data collection, general research, and analysis to assess the progress of activities carried out with resilience grants;  (B)provide technical assistance to prospective applicants for, and recipients of, resilience grants; and  
(C)collaborate with and share information with the National Center.  1204.Annual programs reportThe Secretary shall annually submit to the Congress, and make publicly available, a report on the programs carried out under this subtitle, which shall evaluate the performance of such programs using the program performance metrics established under Executive Order 13576 (76 Fed. Reg. 35297), or any subsequent replacement executive order.  
1205.GAO reports 
(a)Access to InformationThe Comptroller General of the United States shall have access to all information regarding and generated by the programs carried out under this subtitle.  (b)ReportsNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act, and every two years thereafter, the Comptroller General shall submit to the Congress a report analyzing and assessing the performance of the programs carried out under this subtitle.  
1206.Funding 
(a)Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle $1,000,000,000 for each of fiscal years 2019 through 2023.  (b)AllocationOf any amounts appropriated for each such fiscal year— 
(1)1.0 percent shall be available for grants under section 143;  (2)0.1 percent shall be available to the Office of Community Planning and Development for necessary costs, including information technology costs and salaries and expenses, of administering and overseeing funds made available for grants under sections 142 and 143; and  
(3)the remainder shall be available for resilience grants under section 142.  IIPoverty 2001.Allocation of funds for assistance in persistent poverty counties (a)In generalNotwithstanding any other provision of law, of the funds made available (if any) in each of fiscal years 2019 through 2028 in any appropriations Act for each of the following accounts or activities, 10 percent of such funds shall be allocated for assistance in persistent poverty counties: 
(1)Department of Agriculture, Rural Development Programs.  (2)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs.  
(3)Department of Commerce, National Institute of Standards and Technology, Construction of Research Facilities.  (4)Department of Education, Fund for the Improvement of Education.  
(5)Department of Education, Fund for the Improvement of Postsecondary Education.  (6)Department of Labor, Employment and Training Administration, Training and Employment Services.  
(7)Department of Health and Human Services, Health Resources and Services Administration.  (8)Department of Housing and Urban Development, Economic Development Initiative.  
(9)Department of Justice, Office of Justice Programs.  (10)Environmental Protection Agency, State and Tribal Assistance Grants, Water and Wastewater.  
(11)Department of Transportation, Federal Highway Administration, Transportation Community and System Preservation.  (12)Department of the Treasury, Community Development Financial Institutions.  
(b)Determination of persistent poverty countiesFor purposes of this section, the term persistent poverty counties means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and the Bureau of the Census’s Small Area Income and Poverty Estimates (SAIPE) for the most recent year for which SAIPE data is available.  (c)ReportsNot later than six months after the date of the enactment of this Act, each department or agency listed in subsection (a) shall submit to Congress a progress report on the implementation of this section.  
2002.Sense of the CongressIt is the sense of the Congress that a qualified entity conducting a demonstration project under the Assets for Independence Act should, to the maximum extent practicable, increase— (1)the rate at which the entity matches contributions by individuals participating in the project under section 410(a)(1) of such Act; or  
(2)the number of individuals participating in the project.  2003.FindingsSection 402 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— 
(1)in paragraph (2), by striking Fully ½ and inserting Almost 1/4; and  (2)in paragraph (4), by striking the first sentence and inserting the following: Traditional public assistance programs concentrate on income and consumption and have lacked an asset-building component to promote and support the transition to increased economic self-sufficiency..  
2004.DefinitionsSection 404 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)by striking paragraph (4) and inserting the following: 
 
(4)HouseholdThe term household means an individual or group of individuals who live in a single residence. Multiple households may share a single residence.;  (2)in paragraph (5)(A)— 
(A)by striking clause (iii);  (B)by redesignating clauses (iv) through (vi) as clauses (iii) through (v), respectively; and  
(C)in clause (iv), as so redesignated by subparagraph (B), by striking clause (vi) and inserting clause (v);  (3)in paragraph (7)(A), by striking clauses (ii) and (iii) and inserting the following: 
 
(ii)a State or local government agency (or a public housing agency, as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) or a tribal government (or a tribally designated housing entity, as defined in section 4(22) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(22)));  (iii)a credit union designated as a low-income credit union by the National Credit Union Administration (NCUA); or  
(iv)an organization designated as a community development financial institution by the Secretary of the Treasury (or the Community Development Financial Institutions Fund).; and  (4)in paragraph (8)— 
(A)in subparagraph (A)— (i)in the first sentence— 
(I)by inserting of an eligible individual or the dependent of an eligible individual (as such term is used in subparagraph (E)(ii)) after expenses; and  (II)by inserting , or to a vendor pursuant to an education purchase plan approved by a qualified entity before the period;  
(ii)in clause (i)— (I)in subclause (II), by inserting or for courses described in subclause (III) after eligible educational institution; and  
(II)by adding at the end the following:  (III)Preparatory coursesPreparatory courses for an examination required for admission to an eligible educational institution, for successful performance at an eligible educational institution, or for a professional licensing or certification examination.  
(IV)Room and board and transportationRoom and board and transportation, including commuting expenses, necessary to enable attendance at courses of instruction at an eligible educational institution or attendance at courses described in subclause (III).;  (iii)by striking clause (ii) and inserting the following: 
 
(ii)Eligible educational institutionThe term eligible educational institution means— (I)an institution described in section 101 or 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002); or  
(II)an area career and technical education school, as defined in section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(3)).; and  (iv)by adding at the end the following: 
 
(iii)Education purchase planThe term education purchase plan means a plan— (I)for the purchase of items or services described in subclauses (II) through (IV) of clause (i) from entities other than eligible educational institutions;  
(II)that includes a description of the items or services to be purchased; and  (III)that includes such information as a qualified entity may request from the eligible individual involved regarding the necessity of the items or services to a course of study at an eligible educational institution or a course described in clause (i)(III).;  
(B)in subparagraph (B)— (i)by striking clause (i) and inserting the following: 
 
(i)Principal residenceThe term principal residence means a main residence the qualified acquisition costs of which do not exceed 120 percent of the median house price in the area, as determined by the Secretary of Housing and Urban Development for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)) for a residence occupied by a number of families that corresponds to the number of households occupying the residence involved.; and  (ii)in clause (iii)— 
(I)by striking subclause (I) and inserting the following:  (I)In generalSubject to subclause (II), the term qualified first-time homebuyer means an individual participating in the project involved who— 
(aa)has no sole present ownership interest in a principal residence during the 3-year period ending on the date of acquisition of the principal residence to which this subparagraph applies (except for an interest in the principal residence); and  (bb)has no co-ownership interest in a principal residence on the date of acquisition of the principal residence to which this subparagraph applies (except for an interest in the principal residence).;  
(II)by redesignating subclause (II) as subclause (III); and  (III)by inserting after subclause (I) the following: 
 
(II)Exception for victims of domestic violenceAn individual participating in the project involved who is a recent or current victim of domestic violence (as defined in section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(8))) shall not be considered to fail to be a qualified first-time homebuyer by reason of having a co-ownership interest in a principal residence with a person who committed domestic violence against the victim.;  (C)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;  
(D)by inserting after subparagraph (B) the following:  (C)Home replacement, repair, or improvementQualified replacement costs or qualified repair or improvement costs with respect to a principal residence, if paid from an individual development account directly to the persons to whom the amounts are due. In this subparagraph: 
(i)Principal residenceThe term principal residence means— (I)with respect to payment of qualified replacement costs, a main residence the qualified replacement costs of which do not exceed 120 percent of the median house price in the area, as determined by the Secretary of Housing and Urban Development for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)) for a residence occupied by a number of families that corresponds to the number of households occupying the residence involved; or  
(II)with respect to qualified repair or improvement costs, a main residence the value of which does not exceed, on the day before the commencement of the repairs or improvements, 120 percent of the median house price.  (ii)Qualified replacement costsThe term qualified replacement costs means the costs (including any usual or reasonable settlement, financing, or other closing costs) of replacing— 
(I)a manufactured home that was manufactured, assembled, or imported for resale before the initial effectiveness of any Federal manufactured home construction and safety standards established pursuant to section 604 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403); or  (II)a residence that fails to meet local building codes or is not legally habitable.  
(iii)Qualified repair or improvement costsThe term qualified repair or improvement costs means the costs of making repairs or improvements (including any usual or reasonable financing costs) that will enhance the habitability or long-term value of a residence.; and  (E)by adding at the end the following: 
 
(F)Qualified tuition programsContributions paid from an individual development account of an eligible individual directly to a qualified tuition program (as defined in section 529(b) of the Internal Revenue Code of 1986), for the purpose of covering qualified higher education expenses (as defined in section 529(e)(3) of such Code) of a dependent of the individual (as such term is used in subparagraph (E)(ii) of this paragraph)..  2005.ApplicationsSection 405 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— 
(1)in subsection (c)(4), by adding at the end the following: Such funds include funds received under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.), the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b et seq.), the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), or title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) (including Community Development Block Grant Act funds and Indian Community Development Block Grant Act funds), that are formally committed to the project.; and  (2)by adding at the end the following: 
 
(h)Applications for new projects and renewals of existing projectsFor project years beginning on or after the date of the enactment of this subsection, the preceding provisions of this section shall only apply as follows: (1)Announcement of proceduresNot later than 180 days after the date of the enactment of this subsection, the Secretary shall publicly announce the procedures by which a qualified entity may submit an application— 
(A)to conduct a demonstration project under this title; or  (B)for renewal of authority to conduct a demonstration project under this title.  
(2)ApprovalThe Secretary shall, on a competitive basis, approve applications submitted pursuant to the procedures announced under paragraph (1) of this subsection, taking into account the assessments required by subsection (c) and giving special consideration to the applications described in paragraph (3) of this subsection.  (3)Special considerationThe applications described in this paragraph are the following: 
(A)Applications submitted by qualified entities proposing to conduct demonstration projects under this title that will target the following populations: (i)Individuals who are or have been in foster care.  
(ii)Victims of domestic violence (as defined in section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(8))).  (iii)Victims of— 
(I)a major disaster declared to exist by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist by the President under section 501 of such Act (42 U.S.C. 5191); or  (II)a situation similar to a major disaster or emergency described in subclause (I) declared to exist by the Governor of a State.  
(iv)Formerly incarcerated individuals.  (v)Individuals who are unemployed or underemployed.  
(B)Applications described in subsection (d).  (4)Contracts with nonprofit entitiesSubsection (f) shall continue to apply.  
(5)Grandfathering of existing statewide programsSubsection (g) shall continue to apply, except that any reference in such subsection to the date of enactment of this Act or to $1,000,000 shall be deemed to be a reference to the date of the enactment of this subsection or to $250,000, respectively..  2006.Demonstration authority; annual grantsSection 406(a) of the Assets for Independence Act (42 U.S.C. 604 note) is amended by inserting (or, in the case of an application approved under section 405(h)(2), not later than 30 days after the date of the approval of the application) after the date of enactment of this title.  
2007.Reserve fundSection 407(c) of the Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)in paragraph (1)(D), by inserting or organizations after organization; and  
(2)by striking paragraph (3) and inserting the following:  (3)Limitation on uses (A)In generalOf the amount provided to a qualified entity under section 406(b)— 
(i)not more than 5.5 percent shall be used for the purpose described in subparagraph (A) of paragraph (1);  (ii)not less than 80 percent shall be used for the purpose described in subparagraph (B) of such paragraph; and  
(iii)not more than 14.5 percent shall be used for the purposes described in subparagraphs (C) and (D) of such paragraph.  (B)Joint administration of projectIf 2 or more qualified entities are jointly administering a demonstration project, no such entity shall use more than its proportional share of the percentage indicated in subparagraph (A) of this paragraph for the purposes described in subparagraphs (A) through (D) of paragraph (1)..  
2008.Eligibility for participationSection 408 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)in subsection (a)— 
(A)by striking paragraph (1) and inserting the following:  (1)Income testsThe household meets either of the following income tests: 
(A)Adjusted gross income testThe adjusted gross income of the household for the last taxable year ending in or with the preceding calendar year does not exceed the greater of— (i)200 percent of the Federal poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section, for a family composed of the number of persons in the household at the end of the taxable year; or  
(ii)80 percent of the median income for the area for the taxable year, as determined by the Secretary of Housing and Urban Development for purposes of section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)), taking into account any family-size adjustment by the Secretary under such section that corresponds to the size of the household at the end of the taxable year.  (B)Modified adjusted gross income test (i)In generalThe modified adjusted gross income of the household for the last taxable year ending in or with the preceding calendar year does not exceed the amount described in clause (ii) for the individual whose eligibility is being determined under this section.  
(ii)Amount describedThe amount described in this clause for an individual is as follows: (I)Married filing jointly$40,000 for an individual described in section 1(a)(1) of the Internal Revenue Code of 1986.  
(II)Surviving spouse$40,000 for an individual described in section 1(a)(2) of such Code.  (III)Head of household$30,000 for an individual described in section 1(b) of such Code.  
(IV)Single or married filing separately$20,000 for an individual described in section 1(c) or 1(d) of such Code.  (iii)Adjustment for inflation (I)In generalIn the case of a calendar year described in clause (i) that is after 2018, the dollar amounts in clause (ii) shall be the dollar amounts determined under this clause (or clause (ii)) for the previous year increased by the annual percentage increase (if any) in the consumer price index (all items; U.S. city average) as of September of the calendar year described in clause (i).  
(II)RoundingAny dollar amount determined under subclause (I) that is not a multiple of $100 shall be rounded to the next greatest multiple of $100.; and  (B)in paragraph (2), by adding at the end the following: 
 
(D)Adjustment for inflation 
(i)In generalIn the case of a calendar year described in subparagraph (A) that is after 2018, the dollar amount in such subparagraph shall be the dollar amount determined under this clause (or such subparagraph) for the previous year increased by the annual percentage increase (if any) in the consumer price index (all items; U.S. city average) as of September of the calendar year described in such subparagraph.  (ii)RoundingAny dollar amount determined under clause (i) that is not a multiple of $100 shall be rounded to the next greatest multiple of $100.;  
(2)by redesignating subsection (b) as subsection (c);  (3)by inserting after subsection (a) the following: 
 
(b)Calculating income of household 
(1)Adjusted gross incomeFor purposes of subsection (a)(1)(A), the adjusted gross income of a household for a taxable year is the sum of the adjusted gross incomes of the individuals who are members of the household at the end of the year.  (2)Modified adjusted gross incomeFor purposes of subsection (a)(1)(B), the modified adjusted gross income of a household for a taxable year is the sum of the modified adjusted gross incomes of the individuals who are members of the household at the end of the year.; and  
(4)in subsection (c), as so redesignated by paragraph (2) of this subsection— (A)by striking , including and all that follows and inserting a period;  
(B)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and  
(C)by adding at the end the following:  (2)Individuals who move because of major disasters or emergencies or to find employment (A)In generalThe regulations promulgated under paragraph (1) of this subsection shall establish procedures under which an individual described in subparagraph (B) of this paragraph may transfer from one demonstration project under this title to another demonstration project under this title that is being conducted in another community by a qualified entity that agrees to accept the individual into the project. The regulations shall not permit such a transfer unless the qualified entity has sufficient amounts in its Reserve Fund to make the deposits required by section 410 with respect to the individual.  
(B)Individual describedAn individual described in this subparagraph is an individual participating in a demonstration project under this title who moves from the community in which the project is being conducted— (i)because of— 
(I)a major disaster declared to exist in the community by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist in the community by the President under section 501 of such Act (42 U.S.C. 5191);  (II)a situation similar to a major disaster or emergency described in subclause (I) declared to exist in the community by the Governor of a State; or  
(III)a qualifying life event experienced by the individual; or  (ii)in order to secure employment.  
(C)Qualifying life event definedFor purposes of subparagraph (B)(i)(III), the term qualifying life event— (i)means an event determined by the Secretary to be similar to an event that would permit the individual to make an election change with respect to a cafeteria plan under section 125 of the Internal Revenue Code of 1986; and  
(ii)includes— (I)a change in the legal marital status of the individual;  
(II)a change in the number of dependents of the individual (as such term is used in section 404(8)(E)(ii) of this Act);  (III)the birth or death of a child of the individual;  
(IV)the adoption or placement for adoption of a child by the individual;  (V)a change in the provider of daycare for a child of the individual, or a significant increase in the cost of the daycare; and  
(VI)a change in employment status of the individual, the spouse of the individual, or a dependent of the individual (as such term is used in section 404(8)(E)(ii)).  (3)Relocation to community where no project is available (A)In generalAn individual described in subparagraph (B) of this paragraph shall be permitted to withdraw funds from the individual development account of the individual during the 1-year period following the date the individual moves to another community in the same manner that an individual is permitted under section 410(d)(2) to withdraw funds during the 1-year period following the end of a demonstration project.  
(B)Individual describedAn individual described in this subparagraph is an individual who— (i)moves to a community where no demonstration project under this title is being conducted; or  
(ii)after moving to another community and making such efforts as the Secretary may require to transfer to another demonstration project under this title, is, for any reason other than a violation of the requirements of this title or regulations promulgated by the Secretary under this title, not accepted into another demonstration project under this title.  (C)Funds remaining in IDAAny funds remaining in an individual development account after the end of the 1-year period described in subparagraph (A) of this paragraph shall be treated in the same manner as funds remaining in an individual development account after the end of the 1-year period described in section 410(d)(2)(A) are treated under section 410(f).  
(4)Relocation by other individualsThe regulations promulgated under paragraph (1) shall prohibit any individual who is unable to continue participating in a demonstration project under this title for any reason, except for an individual described in paragraph (2)(B) or (3)(B), from being eligible to participate in any other demonstration project conducted under this title..  2009.Deposits by qualified entitiesSection 410 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— 
(1)in subsection (a)(2), by inserting 2 times after an amount equal to;  (2)in subsection (b), by striking $2,000 and inserting $5,000;  
(3)in subsection (c), by striking $4,000 and inserting $10,000;  (4)in subsection (d)— 
(A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall;  
(B)in paragraph (1), as amended by subparagraph (A) of this paragraph, by adding at the end the following: The Secretary may waive the application of the preceding sentence in the case of an individual who has participated in another demonstration project under this title (including successful completion after transferring from one project to another project as described in section 408(c)(2)) or an asset-building project similar to the demonstration projects conducted under this title.; and  (C)by adding at the end the following: 
 
(2)Access for 1 year after end of project 
(A)In generalThe Secretary shall ensure that an eligible individual is able to withdraw funds from an individual development account of the individual during the 1-year period following the end of the demonstration project with respect to which deposits were made into the account (whether the project ends by reason of expiration of the authority under section 406(a) of the qualified entity to conduct the demonstration project, termination of the authority under section 413 without transfer to another qualified entity, or otherwise).  (B)Approval of withdrawalsDuring the period described in subparagraph (A), an eligible individual may make a withdrawal only if the withdrawal is approved in writing— 
(i)by a responsible official of the qualified entity; or  (ii)by the Secretary, if the Secretary terminated the authority of the qualified entity to conduct the demonstration project under section 413 or the Secretary determines that the qualified entity is otherwise unable or unwilling to participate in the approval process.; and  
(5)by adding at the end the following:  (f)Unused funds in IDAIf funds remain in an individual development account after the end of the 1-year period described in subsection (d)(2)(A) of this section, the funds shall be disposed of as considered appropriate by the Secretary or a nonprofit entity (as such term is used in section 404(7)(A)(i)) designated by the Secretary..  
2010.RegulationsSection 411 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)in the heading, by inserting ; regulations after projects;  
(2)by striking A qualified entity and inserting the following:  (a)Local control over demonstration projectsA qualified entity; and  
(3)by adding at the end the following:  (b)RegulationsSubject to subsection (a), not later than 180 days after the date of the enactment of this subsection, the Secretary shall promulgate such regulations as the Secretary considers necessary to implement this title. The Secretary may provide that any such regulation takes effect on the date of promulgation, but the Secretary shall accept and consider public comments for 60 days after the date of promulgation..  
2011.Annual progress reports 
(a)In generalSection 412(b) of the Assets for Independence Act (42 U.S.C. 604 note) is amended by striking subsection (a) to and all that follows and inserting subsection (a) to the Secretary..  (b)Effective dateThe amendment made by subsection (a) shall apply to reports submitted on or after the date of the enactment of this Act.  
2012.Sanctions 
(a)In generalSection 413 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)in subsection (b), by striking paragraph (5) and inserting the following: 
 
(5)if, by the end of the 90-day period beginning on the date of the termination, the Secretary has not found a qualified entity (or entities) described in paragraph (3) of this subsection, shall— (A)make every effort to identify, without conducting a competition (unless the Secretary determines that conducting a competition would be feasible and appropriate), another qualified entity (or entities), in the same or a different community, willing and able to conduct one or more demonstration projects under this title that may differ from the project being terminated;  
(B)in identifying a qualified entity (or entities) under subparagraph (A) of this paragraph, give priority to qualified entities that— (i)are participating in demonstration projects conducted under this title;  
(ii)have waiting lists for participants in the demonstration projects; and  (iii)can demonstrate the availability of non-Federal funds described in section 405(c)(4), in addition to any such funds committed to any demonstration projects being conducted by the qualified entity at the time the Secretary considers identifying the entity under such subparagraph (A), to be committed to the demonstration project (or projects) described in such subparagraph (A) as matching contributions; and  
(C)if the Secretary identifies a qualified entity (or entities) under such subparagraph (A)— (i)transfer to the entity (or entities) control over the Reserve Fund established pursuant to section 407 with respect to the project being terminated; and  
(ii)authorize the entity (or entities) to use the Reserve Fund to conduct a demonstration project (or projects) in accordance with an application approved under subsection (e) or (h)(2) of section 405 and the requirements of this title.; and  (2)by adding at the end the following: 
 
(c)Focus on community of terminated projectIn identifying another qualified entity (or entities) under paragraph (3) or (5) of subsection (b), the Secretary shall, to the extent practicable, select a qualified entity (or entities) in the community served by the demonstration project being terminated..  (b)Effective date (1)In generalThe amendment made by subsection (a) shall apply to terminations occurring on or after the date of the enactment of this Act.  
(2)Discretionary application to previous terminationsThe Secretary of Health and Human Services may apply the amendment to terminations occurring within the 1-year period ending on the day before the date of the enactment of this Act. In the case of such an application, any reference in the amendment to the date of the termination is deemed a reference to such date of enactment.  2013.EvaluationsSection 414 of the Assets for Independence Act (42 U.S.C. 604 note) is amended— 
(1)by striking subsection (a) and inserting the following:  (a)In generalThe Secretary may enter into 1 or more contracts with 1 or more independent research organizations to evaluate the demonstration projects conducted under this title, individually and as a group, including all qualified entities participating in and sources providing funds for the demonstration projects conducted under this title. Such a contract may also provide for the evaluation of other asset-building programs and policies targeted to low-income individuals.;  
(2)in subsection (b)— (A)by striking paragraph (3);  
(B)in paragraph (4), by striking , and how such effects vary among different populations or communities;  (C)by striking paragraphs (5) and (6); and  
(D)by redesignating paragraphs (4) and (7) as paragraphs (3) and (4), respectively; and  (3)in subsections (b) and (c), by inserting (or organizations) after research organization each place it appears.  
2014.Costs of training qualified entitiesThe Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)by redesignating section 416 as section 417; and  
(2)by inserting after section 415 the following:  416.Costs of training qualified entitiesIf the Secretary determines that a qualified entity conducting a demonstration project under this title should receive training in order to conduct the project in accordance with an application approved under subsection (e) or (h)(2) of section 405 or the requirements of this title, or to otherwise successfully conduct the project, the Secretary may use funds appropriated under section 418 to cover the necessary costs of the training, including the costs of travel, accommodations, and meals..  
2015.Waiver authorityThe Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)by redesignating section 417, as so redesignated by section 214(1) of this Act, as section 418; and  
(2)by inserting after section 416 the following:  417.Waiver authorityIn order to carry out the purposes of this title, the Secretary may waive any requirement of this title— 
(1)relating to— (A)the definition of a qualified entity;  
(B)the approval of a qualified entity to conduct a demonstration project under this title or to receive a grant under this title;  (C)eligibility criteria for individuals to participate in a demonstration project under this title;  
(D)amounts or limitations with respect to— (i)the matching by a qualified entity of amounts deposited by an eligible individual in the individual development account of the individual;  
(ii)the amount of funds that may be granted to a qualified entity by the Secretary; or  (iii)uses by a qualified entity of the funds granted to the qualified entity by the Secretary; or  
(E)the withdrawal of funds from an individual development account only for qualified expenses or as an emergency withdrawal; or  (2)the waiver of which is necessary to— 
(A)permit the Secretary to enter into an agreement with the Commissioner of Social Security;  (B)allow individuals to be placed on a waiting list to participate in a demonstration project under this title; or  
(C)allow demonstration projects under this title to be targeted to populations described in section 405(h)(3)(A) and to successfully recruit individuals from the populations for participation..  2016.Authorization of appropriationsSection 418 of the Assets for Independence Act (42 U.S.C. 604 note), as so redesignated by section 215(1) of this Act, is amended by inserting after 2003 the following: and $75,000,000 for each of fiscal years 2018, 2019, 2020, 2021, and 2022.  
2017.Conforming amendments 
(a)In generalSection 414(e) of the Assets for Independence Act (42 U.S.C. 604 note) is amended by striking section 416 and inserting section 418.  (b)Table of contentsThe table of contents in section 2 of the Community Opportunities, Accountability, and Training and Educational Services Act of 1998 (Public Law 105–285) is amended— 
(1)by striking the item relating to section 411 and inserting the following new item:   Sec. 411. Local control over demonstration projects; regulations.; and (2)by striking the items relating to sections 415 and 416 and inserting the following new items: 
 
 
Sec. 415. No reduction in benefits. 
Sec. 416. Costs of training qualified entities. 
Sec. 417. Waiver authority. 
Sec. 418. Authorization of appropriations..  
2018.General effective dateThe amendments made by sections 204 through 209 shall apply to project years beginning on or after the date of the enactment of this Act.  2019.Low-income sewer and water assistance pilot programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following: 
 
124.Low-income sewer and water assistance pilot program 
(a)EstablishmentThe Administrator shall establish a pilot program to award grants to not fewer than 10 eligible entities to assist low-income households in maintaining access to sanitation services.  (b)ReportNot later than one year after the date of enactment of this section, the Administrator shall submit to Congress a report on the results of the program established under this section.  
(c)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a municipality, or a public entity that owns or operates a public water system, that is affected by a consent decree relating to compliance with this Act.  
(2)HouseholdThe term household means any individual or group of individuals who are living together as one economic unit.  (3)Low-income household (A)In generalThe term low-income household means a household— 
(i)in which one or more individuals are receiving— (I)assistance under a State program funded under part A of title IV of the Social Security Act;  
(II)supplemental security income payments under title XVI of the Social Security Act;  (III)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008; or  
(IV)payments under section 1315, 1521, 1541, or 1542 of title 38, United States Code, or under section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978; or  (ii)that has an income determined by the State in which the eligible entity is located to not exceed the greater of— 
(I)an amount equal to 150 percent of the poverty level for the State; or  (II)an amount equal to 60 percent of the State median income.  
(B)Lower income limitFor purposes of this section, a State may adopt an income limit that is lower than the limit described in subparagraph (A)(ii), except that the State may not exclude a household from eligibility in a fiscal year solely on the basis of household income if the income is less than 110 percent of the poverty level for the State.  (4)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).  
(5)Sanitation servicesThe term sanitation services has the meaning given that term in section 113(g)..  IIIWorkforce Development 3001.Job skills training for older individuals (a)Targeted pilot programThe Secretary of Labor shall establish a pilot program pursuant to section 169(b) of the Workforce Investment and Opportunity Act (29 U.S.C. 3224(b)) to provide grants to entities eligible under such section to provide job skills training to and specific for older individuals, particularly in the areas of computer literacy, advanced computer operations, and resume writing.  
(b)DefinitionFor purposes of the program established under subsection (a), the term older individual means an individual who is older than 45 years of age.  3002.Extension of work opportunity tax credit for certain targeted groups (a)In generalSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2024, in the case of any member of a targeted group described in subparagraph (B), (C), (E), (F), or (G)) before the period at the end.  
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2019.  3003.Youth and summer jobs (a)Intern wage credit (1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45S.Intern wage credit 
(a)In generalFor purposes of section 38, in the case of an eligible small business employer, the intern wage credit for any taxable year is an amount equal to 10 percent of the wages paid by the taxpayer during such taxable year to qualified interns for whom an election is in effect under this section.  (b)Limitations (1)CreditThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed an amount equal to the excess (if any) of— 
(A)$3,000, over  (B)the credit allowed under subsection (a) with respect to such taxpayer for all preceding taxable years.  
(2)InternsAn election may not be made under this section with respect to more than 5 qualified interns for any taxable year.  (c)Definitions and special rulesFor purposes of this section— 
(1)Eligible small employerThe term eligible small employer means any person which employed not more than 500 employees during the preceding taxable year. Rules similar to the rules of section 448(c)(3) shall apply.  (2)Eligible wagesThe term eligible wages means any remuneration paid by the taxpayer to an individual for services rendered as an employee.  
(3)Qualified internThe term qualified intern means any individual who, during the period for which wages are taken into account under subsection (a), is— (A)enrolled at an eligible educational institution (as defined in section 25A(f)(2)),  
(B)seeking a degree at such institution in a field of study closely related to the work performed for the taxpayer, and  (C)supervised and evaluated by the taxpayer.  
(4)Controlled groupAll persons treated as a single employer under subsection (a) or (b) of section 52 shall be treated as a single employer for purposes of this section.  (5)Related individuals ineligibleRules similar to the rules of section 51(i)(1) shall apply for purposes of this section..  
(2)Conforming amendments 
(A)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the intern wage credit under section 45S(a)..  
(B)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45S. Intern wage credit..  (3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after the date of the enactment of this Act.  
3004.YouthBuild programSection 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226) is amended by adding at the end the following:  (j)Carry-Over authorityAny amounts granted to an entity under this section for a fiscal year may, at the discretion of the entity, remain available for expenditure during the succeeding fiscal year to carry out programs under this section..  
3005.Tax credit for providing programs for students that promote economic and financial literacy 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits), as amended by this Act, is amended by adding at the end the following new section:  45T.Excellence in economic education (a)General ruleIn the case of an eligible for profit organization, for purposes of section 38, the excellence in economic education credit determined under this section for a taxable year is 50 percent of the amount paid or incurred during the taxable year to carry out the purposes specified in section 5533(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)) (as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act) pursuant to a qualified program.  
(b)Limitation on number of credit recipients 
(1)In generalThe excellence in economic education credit determined under this section for a taxable year may be allowed to not more than 20 for profit organizations in accordance with paragraph (2).  (2)Credit award by Secretary (A)In generalThe Secretary (in consultation with the Secretary of Education) shall determine which for profit organizations are allowed the credit under this section for a taxable year in such manner as the Secretary determines appropriate.  
(B)Majority of recipients must be MWOSBs, owned by veterans, or meet asset testIn carrying out subparagraph (A), the majority of the taxpayers allowed a credit under paragraph (1) for a taxable year shall be entities that are— (i)either— 
(I)a socially and economically disadvantaged small business concern (as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A))),  (II)a small business concern owned and controlled by women (as defined under section 3(n) of such Act (15 U.S.C. 632(n))), or  
(III)a small business concern (as used in section 3 of such Act (15 U.S.C. 632)) that is at least 51 percent owned by veterans (as defined in section 101(2) of title 38, United States Code), or  (ii)on the first day of the taxable year do not have more than $60,000,000,000 in assets.  
(C)PriorityIn making determinations under this paragraph, the Secretary shall give priority to taxpayers that have qualified programs which serve either urban or rural underserved areas (determined on the basis of the most recent United States census data available).  (c)Limitations relating to expenditures (1)Direct activityTwenty-five percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for direct activities as defined in section 5533(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)(1))(as in effect on the day before the date of enactment of the Every Student Succeeds Act).  
(2)SubgrantsSeventy-five percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for subgrants (as defined in section 5533(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)(1)), as in effect on the day before the date of enactment of the Every Student Succeeds Act), determined by treating amounts so paid or incurred as funds made available through a grant.  (d)Definitions and special rulesFor purposes of this section— 
(1)Qualified programThe term qualified program means a program in writing under which an eligible for profit organization awards one or more grants for the purpose of carrying out the objectives of promoting economic and financial literacy, as specified in section 5532 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267a), that meet the requirements of section 5533 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b), as such sections are in effect on the day before the date of enactment of the Every Student Succeeds Act.  (2)Eligible for profit organizationThe term eligible for profit organization means with respect to a taxable year, an organization that— 
(A)has a qualified program in effect for the taxable year, and  (B)has been determined by the Secretary under subsection (b)(2) to be an organization to whom the credit is allowed for the taxable year.  
(3)Determination of assetsFor purposes of paragraph (2)(B), in determining assets, the Secretary shall use the same method used by the Board of Governors of the Federal Reserve System to determine a bank holding company’s consolidated assets under section 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365).  (4)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year.  
(5)Coordination with other deductions or creditsThe amount of any deduction or credit otherwise allowable under this chapter for any amount taken into account for purposes of subsection (a) shall be reduced by the credit allowed by this section.  (e)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out this section..  
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code, as amended by this Act, is amended by striking plus at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , plus, and by adding at the end the following new paragraph:  (38)the excellence in economic education credit determined under section 45T(a)..  
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45T. Excellence in economic education..  (d)Report (1)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall submit a report on— 
(A)whether the credit for excellence in economic education (as enacted by subsection (a) of this section) has resulted in increased investment in financial literacy programs; and  (B)recommendations (if any) for improving such credit to make it more effective.  
(2)Submission to CongressNot later than 5 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall submit the report required by paragraph (1) to the Secretary of Education, the Committee on Education and the Workforce, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives and the Committee on Health, Education, Labor, and Pensions, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate.  (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
3006.Teacher recruiting 
(a)PurposeIt is the purpose of this section to encourage individuals educated in science, technology, engineering, and mathematics to enter and continue in the teaching profession, with the goal of attracting 10,000 of America’s brightest students to the teaching profession over the next 5 years.  (b)ScholarshipsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended— 
(1)by redesignating part C as part E;  (2)by redesignating section 261 as section 281; and  
(3)by inserting after part B the following new part:  CSTEM Teacher Scholarships 261.Program establishedThe Secretary shall award scholarships, on a competitive basis and in accordance with this part, to students who are enrolled in studies leading to bachelor’s degrees, with concurrent certification as kindergarten, elementary, and secondary school teachers, in science, technology, engineering, and mathematics, and who have agreed to perform qualified service.  
262.Selection of recipients 
(a)Selection criteriaThe Secretary shall develop selection criteria that the Secretary will use to award scholarships, and to renew those awards, based on established measurements of merit available to secondary students who wish to pursue degrees in science, technology, engineering, and mathematics.  (b)ApplicationsAny student desiring to receive a scholarship under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
(c)Duration of Scholarships; RenewalScholarships shall be awarded for only one academic year of study at a time, and shall be renewable on an annual basis for the established length of the recipient’s academic program, not to exceed 6 academic years. The Secretary shall condition the renewal of scholarships on measures of academic progress and achievement.  263.Qualified service requirement (a)Qualified service agreementAny student who receives a scholarship under this part shall enter into an agreement with the Secretary to complete no less than 5 academic years of qualified service during a 7-year period, to begin no later than 12 months following the completion of a bachelor’s degree in science, technology, engineering, or mathematics.  
(b)Requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of scholarships under this subsection who complete bachelor’s degrees in science, technology, engineering, and mathematics, with teacher certification, subsequently perform 5 academic years of qualified service during a 7-year period, or repay the portion of the scholarship received for which the recipient did not perform the required qualified service, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this part.  (c)DefinitionFor the purpose of this section, the term qualified service means full-time employment at a public or private kindergarten, elementary school, or secondary school as a teacher of a course in a science, technology, engineering, or mathematics field.  
264.Awards 
(a)Scholarship awardThe Secretary shall provide each recipient with a scholarship in the amount of up to $20,000 to pay for the cost of attendance of the student for each academic year the student is eligible to receive the scholarship. The Secretary shall transfer such funds to the institution of higher education at which the recipient is enrolled.  (b)Bonus award (1)Option for bonus awardAny student who receives a scholarship under this part may elect to enter into a bonus agreement with the Secretary, in accordance with this subsection, for any academic year during which the student receives a scholarship under this part.  
(2)Bonus agreementA bonus agreement under paragraph (1) shall provide that— (A)the student shall perform one academic year of the qualified service agreed to under section 263(a) in a high-need local educational agency, as defined in section 200; and  
(B)the Secretary shall provide $10,000, in addition to the amount the student receives under subsection (a), for each academic year in which the student enters into such bonus agreement.  (3)Service requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of bonuses under this subsection fulfill the qualified service requirement in a high-need local educational agency, as defined in section 200, for a period of time equivalent to the period for which the recipient receives the bonus, or repays the portion of the bonus received for which the recipient did not perform the required qualified service in a high-need local educational agency, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this subsection.  
(c)Maximum awardThe maximum award any student may receive under this section for an academic year shall be the student’s cost of attendance minus any grant aid such student receives from sources other than this section.  265.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this part..  
(c)Institutional grants for Integrated Degree ProgramsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is further amended by inserting after part C, as added by subsection (b) of this section, the following new part:  DIntegrated Degree Programs 271.Program authorized (a)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis, in order to pay for the Federal share of the cost of projects to establish, strengthen, and operate 4-year undergraduate degree programs through which students may concurrently— 
(1)earn a bachelor’s degree in science, technology, engineering, or mathematics; and  (2)be certified to teach kindergarten, elementary, or secondary school.  
(b)Grant amount; Award periodThe Secretary may award grants to no more than 50 institutions of higher education each fiscal year, and a grant to an institution for a fiscal year shall not exceed $1,000,000. Grants shall be awarded for only one fiscal year at a time, and shall be renewable on an annual basis for up to 5 years.  272.Selection of grant recipients (a)CriteriaThe Secretary shall set criteria to evaluate the applications for grants under this part and the projects proposed to establish, strengthen, and operate 4-year integrated undergraduate degree programs.  
(b)Equitable distribution of grantsTo the extent practicable and consistent with the criteria under subsection (a), the Secretary shall make grants under this part in such manner as to achieve an equitable distribution of the grant funds throughout the United States, considering geographic distribution, rural and urban areas, and range and type of institutions.  273.Application requirementsIn order to receive a grant under this part, an institution of higher education shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include the following: 
(1)A description of the proposed project.  (2)A demonstration of— 
(A)the commitment, including the financial commitment, of the institution for the proposed project; and  (B)the active support of the leadership of the institution for the proposed project.  
(3)A description of how the proposed project will be continued after Federal funds are no longer awarded under this part for the project.  (4)A plan for the evaluation of the project, which shall include benchmarks to monitor progress toward specific project objectives.  
274.Matching requirementEach institution of higher education receiving a grant under this part shall provide, from non-Federal sources, an amount equal to the amount of the grant (in cash or in-kind) to carry out the project supported by the grant.  275.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for each of the fiscal years 2018 through 2023..  
3007.Recidivism reduction working group 
(a)EstablishmentThere is established a working group, which shall consist of representatives of the heads of the Department of Justice, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education. The working group shall identify and analyze practices to reduce recidivism. The Attorney General shall chair the group, which shall meet once each month for the first 3 months after the date of its establishment, and once every 3 months thereafter.  (b)ReportNot later than 1 year after the date of the enactment of this Act, and 5 years thereafter, the working group established under subsection (a) shall submit to Congress and to the President a report which describes the recommendations of the working group for reducing recidivism.  
(c)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to the working group for each of fiscal years 2018 through 2022 to carry out this subsection.  3008.Commendable release program (a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General, in consultation with the heads of the appropriate agencies, shall establish a program under which an individual who was convicted of a Federal offense which is classified as a felony, and who has successfully completed his or her sentence, may apply to receive benefits under the programs described in subsection (b). Any individual who has been convicted of a felony for which the maximum sentence is ten or more years of imprisonment, any crime of violence (as such term is defined in section 16 of title 18, United States Code), or any crime of reckless driving or of driving while intoxicated or under the influence of alcohol or of prohibited substances if such crime involves personal injury to another.  
(b)Programs describedThe programs described in this subsection are the following: (1)TANFAssistance under a State program funded under part A of title IV of the Social Security Act.  
(2)SNAPThe supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).  (3)HousingAny program of the Department of Housing and Urban Development or the Department of Agriculture providing housing or assistance for housing, including any program for dwelling units, rental assistance, grants, loans, subsidies, mortgage insurance, guarantees, or other financial assistance.  
3009.Increase in work opportunity tax credit for hiring qualified ex-felons 
(a)In generalSection 51(b)(3) of the Internal Revenue Code of 1986 is amended by inserting or any individual who is a qualified ex-felon after subsection (d)(3)(A)(ii)(I).  (b)Effective dateThe amendment made by subsection (a) shall apply to individuals who begin work for the employer after the date of the enactment of this Act, in taxable years ending after such date.  
3010.Entrepreneurship apprenticeshipsThe Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), is amended by adding the end the following:  5.Authorization of appropriationsThere are authorized to be appropriated $90,000 for each of fiscal years 2018, 2019, 2020, and 2021..  
3011.Expansion of eligible programsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 481(b), by adding at the end the following: 
 
(5) 
(A)For purposes of parts D and E, the term eligible program includes a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential.  (B)In this paragraph, the term industry-recognized credential means an industry-recognized credential that— 
(i)is demonstrated to be of high quality by the institution offering the program in the program participation agreement under section 487;  (ii)meets the current, as of the date of the determination, or projected needs of a local or regional workforce for recruitment, screening, hiring, retention, or advancement purposes— 
(I)as determined by the State in which the program is located, in consultation with business entities; or  (II)as demonstrated by the institution offering the program leading to the credential; and  
(iii)is, where applicable, endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.; and  (2)in section 487(a), by adding at the end the following: 
 
(30)In the case of an institution that offers a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential, as provided under section 481(b)(5), the institution will demonstrate to the Secretary that the industry-recognized credential is of high quality..  3012.Model standards and guidelines for credentialing environmental health workers (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with appropriate national professional organizations, Federal, State, local, and tribal governmental agencies, and private-sector and nongovernmental entities, shall develop model standards and guidelines for credentialing environmental health workers.  
(b)Provision of standards and technical assistanceThe Secretary of Health and Human Services shall provide to State, local, and tribal governments— (1)the model standards and guidelines developed under subsection (a); and  
(2)technical assistance in credentialing environmental health workers.  3013.Environmental health workforce development plan (a)In generalTo ensure that activities and programs (including education, training, and payment programs) of the Department of Health and Human Services for developing the environmental health workforce meet national needs, the Secretary of Health and Human Services shall develop a comprehensive and coordinated plan for such activities and programs that— 
(1)includes performance measures to more clearly determine the extent to which such activities and programs are meeting the Department’s strategic goal of strengthening the environmental health workforce;  (2)identifies and communicates to stakeholders any gaps between existing activities and programs and future environmental health workforce needs identified in workforce projections of the Health Resources and Services Administration;  
(3)identifies actions needed to address such identified gaps; and  (4)identifies any additional statutory authority that is needed by the Department to implement such identified actions.  
(b)Submission to CongressNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and to the Committees on Energy and Commerce and Education and the Workforce of the House of Representatives, the plan developed under subsection (a).  3014.Environmental health workforce development report (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall examine and identify best practices in 6 States (as described in subsection (b)) related to training and credentialing requirements for environmental health workers and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes information concerning— 
(1)types of environmental health workers employed at State, local, and city health departments and independent environmental health agencies;  (2)educational backgrounds of environmental health workers;  
(3)whether environmental health workers are credentialed or registered, and what type of credential or registration each worker has received;  (4)State requirements for continuing education for environmental health workers;  
(5)whether State, local, and city health departments and independent environmental health agencies track continuing education units for their environmental health workers; and  (6)how frequently any exam required to qualify environmental health workers is updated and reviewed to ensure that the exam is consistent with current law.  
(b)Selection of StatesThe report described in subsection (a) shall be based upon the examination of such best practices with respect to 3 States that have credentialing requirements for environmental health workers and 3 States that do not have such requirements.  3015.Public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended in paragraph (3)(B)— 
(1)in clause (i), by striking or at the end;  (2)in clause (ii), by striking the period at the end and inserting ; or; and  
(3)by adding at the end the following:  (iii)a full-time job as an environmental health worker (as defined in section 7 of the Environmental Health Workforce Act of 2017) who is accredited, certified, or licensed in accordance with applicable law..  
3016.DefinitionsIn this Act, the terms environmental health worker and environmental health workforce refer to public health workers who investigate and assess hazardous environmental agents in various environmental settings and develop, promote, and enforce guidelines, policies, and interventions to control such hazardous environmental agents.  3017.Grants to prepare girls and underrepresented minoritiesTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following: 
 
GPreparing girls and underrepresented minorities for the 21st century 
4701.Program authority 
(a)In GeneralFrom funds provided under section 4702, the Secretary is authorized to provide grants to local educational agencies on behalf of elementary and secondary schools to establish and implement a program to encourage the ongoing development of programs and curriculum for girls and underrepresented minorities in science, mathematics, engineering, and technology and to prepare girls and underrepresented minorities to pursue undergraduate and graduate degrees and careers in science, mathematics, engineering, or technology.  (b)Application (1)In generalTo be eligible to receive a grant, or enter into a contract or cooperative agreement, under this part, a local educational agency shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may reasonably require.  
(2)ContentsThe application shall contain, at a minimum, the following: (A)A program description, including the content of the program and the research and models used to design the program.  
(B)A description of the collaboration between elementary and secondary schools to fulfill goals of the program and how the applicant will ensure that there is a comprehensive plan to improve science, mathematics, engineering, and technology education for girls and underrepresented minorities in grades kindergarten through 12.  (C)A description of the process for recruitment and selection of participants.  
(D)A description of the planned instructional and motivational activities.  (E)A description of any collaboration among local, regional, or national institutions and organizations that will occur in order to fulfill the goals of the program.  
(3)PriorityIn selecting among applications, the Secretary shall give priority to applicants that partner or coordinate, to the extent possible, with local, regional, or national institutions and organizations who have extensive experience, expertise and research on increasing the participation of girls or underrepresented minorities in science, mathematics, engineering and technology.  (c)Use of fundsFunds provided under this section shall be used for the following: 
(1)Preparing girls and underrepresented minorities with careers in science, mathematics, engineering, and technology, and the advantages of pursuing careers in these areas.  (2)Educating the parents of girls and underrepresented minorities about the opportunities and advantages of science, mathematics, engineering, and technology careers.  
(3)Enlisting the help of the parents of girls and underrepresented minorities in overcoming the obstacles these groups face and encouraging their child’s continued interest and involvement in science, mathematics, engineering, and technology.  (4)Providing tutoring and mentoring programs in science, mathematics, engineering, and technology.  
(5)Establishing partnerships and other opportunities that expose girls and underrepresented minorities to role models in the fields of science, mathematics, engineering and technology.  (6)Enabling female and underrepresented minority students and their teachers to attend events and academic programs in science, mathematics, engineering, and technology.  
(7)Providing after-school activities designed to encourage interest, and develop skills of girls and underrepresented minorities, in science, mathematics, engineering, and technology.  (8)Summer programs designed in order that girls and underrepresented minorities develop an interest in, develop skills in, and understand the relevance and significance of, science, mathematics, engineering, and technology.  
(9)Purchasing— (A)educational instructional materials or software designed to encourage interest of girls and underrepresented minorities in science, mathematics, engineering, and technology; or  
(B)equipment, instrumentation, or hardware used for teaching and to encourage interest of girls and underrepresented minorities in science, mathematics, engineering, and technology.  (10)Field trips to locations, including institutions of higher education, to educate and encourage girls’ and underrepresented minorities’ interest in science, mathematics, engineering, and technology and acquaint them with careers in these fields.  
(11)Providing academic advice and assistance in high school course selection that encourages girls and underrepresented minorities to take advanced courses in areas of science, technology, engineering, and mathematics.  (12)Paying up to 50 percent of the cost of an internship in science, mathematics, engineering, or technology for female and underrepresented minority students.  
(13)Providing professional development for teachers and other school personnel, including— (A)how to eliminate gender and racial bias in the classroom;  
(B)how to be sensitive to gender and racial differences;  (C)how to engage students in the face of gender-based and racial peer pressure and parental expectations;  
(D)how to create and maintain a positive environment; and  (E)how to encourage girls and underserved minorities through academic advice and assistance to pursue advanced classes and careers in science, mathematics, engineering, and technology fields.  
(d)Supplement, not supplantThe Secretary shall require each local educational agency to use the assistance provided under this section only to supplement, and not to supplant, any other assistance or funds made available from non-Federal sources for the activities assisted under this section.  (e)EvaluationsEach local educational agency that receives funds under this section shall provide the Secretary, at the conclusion of every school year during which the funds are received, with an evaluation, in a form prescribed by the Secretary. This evaluation shall include— 
(1)a description of the programs and activities conducted by the local educational agency using the funds;  (2)data on curriculum and partnerships developed using the funds;  
(3)data on the amount of time spent on subjects allowed for under the grant; and  (4)such other information as may be required by the Secretary.  
4702.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $5,000,000 for fiscal year 2018 and such sums as may be necessary for each of the 4 succeeding fiscal years..  3018.GAO study (a)Study requiredNot later than 6 months after the date of enactment of this Act, and every year thereafter, the Comptroller General of the United States shall conduct a study of Federal agencies to determine which agencies have the greatest impact on women’s participation in the workforce, and evaluate the impact of these agencies.  
(b)Suggested agenciesSuch agencies shall include, at a minimum— (1)the Department of Labor, specifically the Women’s Bureau at such Department;  
(2)the Department of Transportation;  (3)the Small Business Administration, including the Office of Women’s Business Ownership; and  
(4)any apprenticeship program that receives funding from a Federal agency.  3019.Contents of study (a)In generalThe study required by section 2 shall review and evaluate the following factors, for those agencies that the Comptroller General has identified as having the greatest impact on women’s participation in the workforce, including the following: 
(1)Policies and proceduresThe study shall examine— (A)each agency’s policies and procedures related to improving women’s participation in the workforce, including efforts related to fair compensation, benefits, such as paid leave and workplace supports for pregnancy and families, participation in non-traditional and higher-paying jobs, enforcement of workplace rights, and prevention of sexual and other harassment;  
(B)each agency’s compliance with its statutory and regulatory requirements on these matters;  (C)any policy changes in the agency within the study period, and the reasoning for such changes; and  
(D)any procedural changes to the agency’s reporting and participation within the agency.  (2)ImpactThe study shall also examine— 
(A)the number of women who received technical assistance, grants, loans, contracts, and other services from the agency in each fiscal year, and the number of such individuals who received these services in the prior five fiscal years;  (B)the number of organizations who received such outreach, services, and other engagement with the agency;  
(C)the extent of the agency’s outreach and public education efforts for women, including the publication of reports and statistics, public announcement of enforcement actions, and regional outreach engaging local stakeholders;  (3)Appropriations and staffThe study shall consider— 
(A)any reductions to appropriations and obligations for each agency and the actual and projected impact of these reductions; and  (B)any staff reductions in each agency, including attrition, vacancies, and positions eliminated and the impact of these changes.  
(b)AnalysisThe study shall also include an analysis of the specific barriers to women’s participation in the workforce, including an assessment of further opportunities to reduce those barriers.  3020.ReportA report containing the results of the study and analysis shall be transmitted annually to the Committees on Oversight and Government Reform and Education and the Workforce of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Health, Education, Labor, and Pensions of the Senate.  
3021.Grants to units of general local governmentSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended by adding after section 172 the following:  173.Pilot program (a)Program authorizedNotwithstanding section 181(e), from the amounts appropriated under subsection (h), the Secretary shall carry out a 2-year pilot program to award grants, on a competitive basis, to units of general local government or community-based organizations to retain, employ, or train employees providing a public service for a unit of general local government.  
(b)Unit of general local government definedFor purposes of this section, the term unit of general local government means any general purpose political subdivision of a State, or the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau, that has the power to levy taxes and spend funds, as well as general corporate and police powers.  (c)Uses of funds (1)Required uses (A)In generalSubject to subparagraph (B), a unit of general local government or community-based organization shall use not less than 50 percent of the grant funds received under this section to— 
(i)in the case of a unit, retain employees of such unit who are providing a public service for the unit and who would otherwise be laid off as a consequence of budget cuts; and  (ii)in the case of an organization, retain employees of the organization who are providing a public service for the unit in which the organization is located and who would otherwise be laid off as a consequence of budget cuts.  
(B)ExceptionIn a case in which 50 percent of a grant amount received under this section would exceed the amount needed for a unit or organization to retain the employees described in subparagraph (A), the unit or organization may use only the amount needed to retain such employees for such purpose.  (2)Authorized usesAfter using grant funds received under this section in accordance with paragraph (1), a unit of general local government or community-based organization may use any remaining grant funds provided under this section to— 
(A)in the case of a unit of general local government— (i)employ individuals in new positions providing a public service for the unit; or  
(ii)train individuals for new public service positions for the unit; and  (B)in the case of a community-based organization— 
(i)employ individuals in new positions that would provide a public service for the unit in which the organization is located or services in the private sector; or  (ii)train individuals for any such positions.  
(d)Priority for certain individualsThe Secretary shall encourage each unit of general local government and each community-based organization receiving a grant under this section to use such grant funds to retain, employ, or train— (1)veterans;  
(2)individuals with disabilities;  (3)individuals who are receiving unemployment benefits; or  
(4)dislocated workers.  (e)Priority for certain units and organizations (1)UnitsIn awarding grants to units of general local government under this section, the Secretary shall give priority to units of general local government with high unemployment, foreclosure, and poverty rates as compared to other units of general local government applying to receive a grant under this section.  
(2)OrganizationsIn awarding grants to units of general local government under this section, the Secretary shall give priority to community-based organizations located in units of general local government with high unemployment, foreclosure, and poverty rates as compared to other units of general local government applying to receive a grant under this section.  (f)ApplicationEach unit of general local government or community-based organization desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
(g)ReportNot later than 2 years after the first appropriation of funds under subsection (h), the Secretary shall submit to Congress, a report on— (1)the number and percentage of individuals hired or trained, and the number and percentage of employees of units retained, as a result of a grant under this section; and  
(2)best practices in carrying out a grant program to hire, train, or retain employees of units of general local government.  (h)Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000 to carry out this section for fiscal years 2018 and 2019..  
3022.Back to Basics Job Creation grant programSubtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) is amended by adding at the end the following:  2010.Back to Basics Job Creation grant program (a)Grants (1)In generalThe Secretary, in consultation with the Secretary of Labor and the Secretary of Commerce, shall make grants to eligible entities to assist low-income individuals and individuals who have been unemployed for at least 3 months in developing self-employment opportunities.  
(2)Timing of grant awardsNot later than 90 days after the date of the enactment of this section, the Secretary shall obligate not less than half of any funds appropriated for grants under this section.  (3)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible entities— 
(A)that serve communities that have experienced high levels of poverty and unemployment and low levels of reemployment, as determined by the Secretary using data reported by the Census Bureau and the Bureau of Labor Statistics;  (B)that demonstrate an ability to administer activities using the grant funds without acquiring new administrative structures or resources, such as staffing, technology, evaluation activities, training, research, and programming; and  
(C)that have established partnerships with other government agencies, community based organizations, financial institutions, educational institutions, or business organizations.  (b)Use of funds (1)In generalAn eligible entity awarded a grant under this section shall use the grant— 
(A)to provide education and training for business and financial literacy, certification, small business plan development, entrepreneurship, and patent and copyright processes; and  (B)to provide funding for new small businesses that pay employees at a living wage.  
(2)LimitationsAn eligible entity awarded a grant under this section may not use the grant— (A)to subsidize private or public employment; or  
(B)for any activity in violation of Federal, State, or local law.  (3)Administrative expensesAn eligible entity awarded a grant under this section may use not more than 10 percent of the grant funds for administrative expenses, except that none of the funds may be used for salaries.  
(4)Deadline on use of grant fundsAn eligible entity awarded a grant under this section shall expend the grant funds before December 31, 2019, except that the Secretary may provide an extension.  (c)No effect on means-Tested benefitsFor purposes of determining eligibility and benefit amounts under any means-tested assistance program, any assistance funded by a grant under this section shall be disregarded.  
(d)Reporting requirementsThe Secretary shall submit a report on the implementation of this section to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate whenever either committee shall so request.  (e)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $5,000,000,000 for fiscal year 2018. The amounts appropriated under this section are authorized to remain available through December 31, 2018.  
(f)DefinitionsFor purposes of this section— (1)the term eligible entity means a State, an Indian tribe, or a local government;  
(2)the term Indian tribe has the meaning given such term by section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); and  (3)the term means-tested assistance program means a benefit program for which eligibility is based on income..  
3023.Grants for provision of transition assistance to members of the Armed Forces recently separated from active duty service 
(a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are recently retired, separated, or discharged from the Armed Forces and spouses of such members.  (b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to careers, as determined by the grant recipient.  
(c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary may require.  (d)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b).  
(e)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date of the enactment of this Act.  (f)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section.  
3024.Credit for employees participating in qualified apprenticeship programs 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  45U.Employees participating in qualified apprenticeship programs (a)In generalFor purposes of section 38, the apprenticeship credit determined under this section for the taxable year is an amount equal to the sum of the applicable credit amounts (as determined under subsection (b)) for each of the apprenticeship employees of the employer that exceeds the applicable apprenticeship level (as determined under subsection (e)) during such taxable year.  
(b)Applicable credit amountFor purposes of subsection (a), the applicable credit amount for each apprenticeship employee for each taxable year is equal to— (1)in the case of an apprenticeship employee who has not attained 25 years of age at the close of the taxable year, $1,500, or  
(2)in the case of an apprenticeship employee who has attained 25 years of age at the close of the taxable year, $1,000.  (c)Limitation on number of years which credit may be taken into accountThe apprenticeship credit shall not be allowed for more than 2 taxable years with respect to any apprenticeship employee.  
(d)Apprenticeship employeeFor purposes of this section— (1)In generalThe term apprenticeship employee means any employee who is— 
(A)a party to an apprenticeship agreement registered with— (i)the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor, or  
(ii)a recognized State apprenticeship agency, and  (B)employed by the employer in the occupation identified in the apprenticeship agreement described in paragraph (1), whether or not the employer is a party to such agreement.  
(2)Minimum completion rate for eligible apprenticeship programsAn employee shall not be treated as an apprenticeship employee unless such apprenticeship agreement is with an apprenticeship program that, for the two-year period ending on the date of the apprenticeship begins, has a completion rate of at least 50 percent.  (e)Applicable apprenticeship level (1)In generalFor purposes of this section, the applicable apprenticeship level shall be equal to— 
(A)in the case of any apprenticeship employees described in subsection (b)(1), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number, and  (B)in the case of any apprenticeship employees described in subsection (b)(2), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number.  
(2)First year of new apprenticeship programsIn the case of an employer which did not have any apprenticeship employees during any taxable year in the 3 taxable years preceding the taxable year for which the credit is being determined, the applicable apprenticeship level shall be equal to zero.  (f)Coordination with other creditsThe amount of credit otherwise allowable under sections 45A, 51(a), and 1396(a) with respect to any employee shall be reduced by the credit allowed by this section with respect to such employee.  
(g)Certain rules To applyRules similar to the rules of subsections (i)(1) and (k) of section 51 shall apply for purposes of this section..  (b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (37), by striking the period at the end of paragraph (38) and inserting , plus, and by adding at the end the following new paragraph: 
 
(39)the apprenticeship credit determined under section 45U(a)..  (c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45S(a), after 45P(a),.  
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45U. Employees participating in qualified apprenticeship programs..  (e)Effective dateThe amendments made by this section shall apply to individuals commencing apprenticeship programs after the date of the enactment of this Act.  
3025.FindingsCongress finds the following: (1)The time between the early teens and mid-twenties represents a critical developmental period in which individuals can gain the education and training, entry-level work experiences, work-readiness skills, and social networks needed to smoothly transition into the labor market and build towards future professional success.  
(2)Yet, nearly 5 million young people ages 16 to 24 are out of school and unemployed, leaving them disconnected from the systems and institutions critical for developing the building blocks of independence and self-sufficiency.  (3)Communities of color experience the highest rates of youth disconnection: 25.4 percent of Native American youth, 18.9 percent of Black youth, and 14.3 percent of Latino youth between the ages of 16 and 24 were disconnected from school and work in 2015.  
(4)Disconnected youth are also three times more likely than other youth to have a disability, twice as likely to live below the Federal poverty threshold, and significantly more likely to live in racially segregated neighborhoods. Disconnected young women and girls are three times more likely to have a child, and young people involved in the juvenile justice system or aging out of the foster care system are at high risk of disconnection.  (5)Disconnection from school and work can have significant consequences for youth, including decreased earning power and fewer future employment opportunities. According to the 2012 report, The Economic Value of Opportunity Youth, disconnected youth will, on average, earn $392,070 less than the average worker over their lifetimes.  
(6)Failure to successfully connect young people to employment and educational opportunities also results in a significant loss in productivity for the overall economy, as well as increases in government spending. According to a recent report from Measure of America, in 2013, youth disconnection resulted in $26.8 billion in public expenditures, including spending on health care, public assistance, and incarceration.  (7)Disconnected young people, commonly referred to as opportunity youth because of their tremendous potential, can add great social and economic value to our communities and the economy, if given the appropriate supports and resources. According to the Opportunity Index, an annual measurement of opportunity in a geographic region, the number of opportunity youth, along with educational attainment and poverty rates, are strongly linked to overall opportunity in communities. When young adults do well, communities do well.  
(8)Despite their talent and motivation, many opportunity youth lack access to the training, education, and entry-level jobs that can help them gain the work experience and credentials needed to successfully transition into the labor market.  (9)Lack of access to entry-level jobs can limit a young adult’s ability to accrue early work experience and demonstrate productivity and work readiness to potential employers. Labor market shifts have also limited opportunities for young people without a high school diploma or with limited postsecondary credentials. According to a 2013 report from the Georgetown University Center on Education and the Workforce, by the year 2020, an estimated 65 percent of all U.S. jobs will require postsecondary education and training.  
(10)Summer and year-round youth employment programs that connect young people with entry-level jobs give youth the work experience and opportunity for skill development needed to transition into the labor market and prevent points of disconnection, such as involvement in the criminal and juvenile justice systems.  (11)Evidence suggests that summer youth employment programs may help in-school youth remain connected to the education system. A 2014 study of the New York City Summer Youth Employment Program found that after program participation, youth older than 16 increased their school attendance by four or five additional days compared to their previous fall semester attendance. This attendance increase represented 25 percent of the total days students were permitted to miss school and still continue on to the next grade.  
(12)Evidence shows that participation in summer youth employment programs also reduces the rate of violent crimes arrests. For example, a 2014 study of Chicago’s One Summer Plus program shows that the program reduced violent crime arrests among at-risk youth by approximately 43 percent, with crime reduction benefits lasting over a year after the program had ended. This reduction can have significant impact for young people, given the impact of a criminal record on future employment prospects and wages.  (13)Despite its benefits, summer youth employment has declined by more than 40 percent during the past 12 years, at a loss of more than 3 million summer jobs for young Americans. A J.P. Morgan Chase study of 14 major U.S. cities found that summer youth employment programs were only able to provide opportunities for 46 percent of applicants in 2014.  
(14)According to research by Measure of America, the overwhelming number of youth disconnected from school and work come from disconnected communities marked by high adult unemployment, poverty, and racial segregation, as well as low levels of adult education attainment. These communities often lack the resources and supports needed to prevent and reverse youth disconnection.  (15)Many at-risk or opportunity youth, finding that traditional pathways to educational attainment or employment are ill-matched to their individual needs, struggle to remain connected or reconnect to school and work.  
(16)For some youth, individual barriers—such as unstable housing, lack access to affordable child care or transportation, or involvement in the juvenile or criminal justice system—make it difficult to take advantage of existing employment and education pathways.  (17)According the 2016 report, Supportive Services in Job Training and Education: A Research Review, studies suggest that education and training programs that offer supportive services, such as child care, transportation, and financial assistance, are associated with improved outcomes.  
(18)Community-based preventions and interventions can address the distinct problems opportunity youth may face in the local community and provide a connection to the education and training, re-engagement, and supportive services needed to help these young people succeed.  (19)Previous Federal grant programs targeting communities with high rates of poverty have been successful in building such communities’ capacity to improve labor market participation and education attainment rates for young people.  
3026.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor— (1)$1,500,000,000 to carry out section 5;  
(2)$2,000,000,000 to carry out section 6; and  (3)$2,000,000,000 to provide competitive grants in accordance with section 7.  
3027.Reservation of funds for administrative and other purposes 
(a)Reservation of fundsThe Secretary of Labor shall reserve— (1)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of section 3 for the costs of innovation and learning activities under section 10;  
(2)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of section 3 for the costs of Federal administration of this Act; and  (3)not more than 2 percent of amounts available under each of paragraphs (1) through (3) of section 3 for the costs of evaluations conducted under section 11.  
(b)Period of availabilityThe amounts appropriated under this Act shall be available for obligation by the Secretary of Labor until the date that is 4 years after the date of enactment of this Act.  3028.Summer employment opportunities for at-risk youth (a)In generalOf the amounts available under section 3(1) that are not reserved under section 4, the Secretary of Labor shall, for the purpose of carrying out summer employment programs under this section— 
(1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113);  (2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas; and  
(3)reserve not more than 11/2 percent of such amount to, on a competitive basis, make grants to, or enter into contracts or cooperative agreements with, Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, or Native Hawaiian organizations to carry out the activities described in subsection (d)(2).  (b)Within State allocations (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of developing and expanding summer employment programs under this section.  
(2)Supplement not supplantFunds made available for summer youth employment programs under this section shall supplement and not supplant other State or local public funds expended for summer youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163).  (3)Reallocation among local areasThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section and that are available for reallocation in accordance with section 128(c)(2)–(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(c)(2)–(4)).  
(4)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs, including costs for participating in regional and national opportunities for in-person peer learning under section 10.  (c)Local plans (1)In generalThe local board of the local area shall develop and submit, in partnership with the chief elected official, a 4-year plan. The plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor.  
(2)SubmissionThe plan shall be submitted to the Governor at such time and in such manner as the Governor may reasonably require. A local area may develop and submit to the Governor a local plan for programs under this section and a local plan for programs under section 6 in lieu of submitting two plans.  (3)ContentsAt a minimum, each plan shall include— 
(A)a description of how the local area will use program funds, in accordance with subsection (d), to develop or expand summer youth employment programs for each program year;  (B)a description of how the local area will recruit eligible youth into the program;  
(C)the number of individuals expected to participate in the summer employment program each program year;  (D)a description of the services, including supportive services, that the summer employment program is expected to provide;  
(E)reasonable goals for performance accountability measures outlined in subsection (i);  (F)an assurance that the summer employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);  
(G)an assurance that the local area will adhere to the labor standards outlined in section 8; and  (H)any other information as the Governor may reasonably require.  
(d)Local use of funds 
(1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made, be either an out-of-school youth or an in-school youth.  (2)Local activities (A)Development ActivitiesA local area that has, at the beginning of the program year, no summer youth employment programs or programs that do not have all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— 
(i)plan, develop, and carry out activities described in paragraph (3)(B);  (ii)at the local area’s discretion, develop technology infrastructure, including data and management systems, to support program activities;  
(iii)conduct outreach to youth participants and employers; and  (iv)at the local area’s discretion, use not more than 25 percent of allocated program funds to subsidize not more than 75 percent of the wages of each youth participant.  
(B)Expansion ActivitiesA local area that has, at the beginning of the program year, a summer youth employment program that has all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— (i)increase the number of summer employment opportunities, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;  
(ii)conduct outreach to youth participants and employers;  (iii)use allocated program funds to subsidize not more than 50 percent of the wages of each youth participant; and  
(iv)at the local area’s discretion, enhance activities described in paragraph (3)(B).  (3)Local elements (A)Program DesignPrograms funded under this section shall match each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for a high-quality summer employment opportunity, which may not— 
(i)be less than 4 weeks; and  (ii)pay less than the highest of the Federal, State, or local minimum wage.  
(B)Program elementsProgram elements include— (i)work-readiness training and educational programs to enhance the summer employment opportunity;  
(ii)coaching and mentoring services for youth participants to enhance the summer employment opportunity and encourage program completion;  (iii)coaching and mentoring services for employers on how to successfully employ each youth participant in meaningful work;  
(iv)career and college planning services;  (v)high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections;  
(vi)supportive services, or connection to existing supportive services, to enable participation in the program;  (vii)integration of services provided by the program with existing year-round employment programs, youth development programs, secondary school programs, youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and skills training programs funded by the State or Federal Government;  
(viii)referral of at least 30 percent of participants from or to providers of youth, adult, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or skills training programs funded by the State or Federal Government;  (ix)rigorous evaluation of programs using research approaches appropriate to programs in different levels of development and maturity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and  
(x)commitment and support from mayors or county executives.  (C)PriorityPriority shall be given to summer employment opportunities— 
(i)in existing or emerging in-demand industry sectors or occupations; or  (ii)that meet community needs in the public, private, or nonprofit sector.  
(4)In-school youth priorityFor any program year, not less than 75 percent of the unreserved funds allotted to local area under this section shall be used to provide summer employment opportunities for in-school youth.  (e)Reports (1)In generalFor each year that a local area receives funds under this section, the local area shall submit to the Secretary of Labor and the Governor a report with— 
(A)the number of youth participants in the program, including the number of in-school and out-of-school youth;  (B)the number of youth participants who completed the summer employment opportunity;  
(C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services;  (D)a description of how the local area has used program funds to develop or expand summer youth employment programs, including a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;  
(E)the source and amount of funding for the wages of each youth participant;  (F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (i) for the program;  
(G)the average number of hours and weeks worked and the average amount of wages earned by youth participants in the program;  (H)the percent of youth participants placed in employment opportunities in the nonprofit, public, and private sectors; and  
(I)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.  (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)).  
(f)Performance accountabilityPrimary indicators of performance shall be the performance metrics described in sections 116(b)(2)(A)(i)(V) and 116(b)(2)(A)(ii)(I) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)) and a work-readiness indicator established by the Secretary of Labor.  (g)Technical assistance for local area failure To meet local performance accountability measuresIf a local area fails to meet performance accountability goals established under local plans for any program year, the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan.  
3029.Year-round employment for opportunity youth 
(a)In generalOf the amounts available under section 3(1) that are not reserved under section 4, the Secretary of Labor shall, for the purpose of carrying out year-round employment programs under this section— (1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and  
(2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas.  (b)Within state allocations (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of developing and expanding year-round employment programs under this section.  
(2)Supplement not supplantFunds made available for year-round youth employment programs under this section shall supplement and not supplant other State or local public funds expended for year-round youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163).  (3)Reallocation among local areasThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section and that are available for reallocation in accordance with section 128(c)(2)–(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(c)(2)–(4)).  
(4)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs, including costs for participating regional and national opportunities for in-person peer learning under section 10.  (c)Local plans (1)In generalThe local board of the local area shall develop and submit, in partnership with the chief elected official, a 4-year plan. The plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor.  
(2)SubmissionThe plan shall be submitted to the Governor at such time and in such manner as the Governor may reasonably require. A local area may develop and submit to the Governor a local plan for programs under this section and a local plan for programs under section 5 in lieu of submitting two plans.  (3)ContentsAt a minimum, each plan shall include— 
(A)a description of how the local area will use program funds, in accordance with subsection (d), to develop or expand year-round youth employment programs for each program year;  (B)a description of how the local area will recruit eligible youth into the program;  
(C)the number of individuals expected to participate in the year-round employment program each program year;  (D)a description of the services, including supportive services, that the year-round employment program is expected to provide;  
(E)reasonable goals for performance accountability measures outlined in subsection (i);  (F)an assurance that the year-round employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);  
(G)an assurance that the local area will adhere to the labor standards outlined in section 8; and  (H)any other information as the Governor may reasonably require.  
(d)Local use of funds 
(1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made be an out-of-school youth and unemployed individual.  (2)Local activities (A)Development ActivitiesA local area that has, at the beginning of the program year, no year-round youth employment programs or programs that do not have all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— 
(i)plan, develop, and carry out activities described in paragraph (3)(B);  (ii)at the local area’s discretion, develop technology infrastructure, including data and management systems, to support program activities;  
(iii)conduct outreach to youth participants and employers; and  (iv)at the local area’s discretion, use not more than 30 percent of allocated program funds to subsidize the wages of each youth participant.  
(B)Expansion ActivitiesA local area that has at the beginning of the program year, a year-round youth employment program that has all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— (i)increase the number of year-round employment opportunities, including unsubsidized or partly subsidized opportunities and opportunities in the private sector;  
(ii)conduct outreach to youth participants and employers;  (iii)use allocated program funds to subsidize wages of each youth participant; and  
(iv)at the local area’s discretion, enhance activities described in paragraph (3)(B).  (3)Local elements (A)Program Design (i)In generalPrograms funded under this section shall match each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for high-quality year-round employment, which may not— 
(I)be less than 180 days and more than 1 year;  (II)pay less than the highest of the Federal, State, or local minimum wage; and  
(III)employ the youth participant for less than 20 hours per week.  (ii)Employer share of wagesPrograms funded under this section shall require not less than 25 percent of the wages of each youth participant to be paid by the employer, except this requirement may be waived for not more than 10 percent of youth participants with significant barriers to employment.  
(B)Program elementsProgram elements include— (i)work-readiness training and educational programs to enhance year-round employment;  
(ii)coaching and mentoring services for youth participants to enhance the year-round employment opportunity and encourage program completion;  (iii)coaching and mentoring services for employers on how to successfully employ each youth participant in meaningful work;  
(iv)career and college planning services;  (v)high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections;  
(vi)supportive services, or connection to existing supportive services, to enable participation in the program;  (vii)integration of services provided by the program with existing youth development programs, secondary school programs, youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and skills training programs funded by the State or Federal Government;  
(viii)referral of at least 30 percent of participants from or to providers of youth, adult, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or skills training programs funded by the State or Federal Government;  (ix)rigorous evaluation of programs using research approaches appropriate to programs in different levels of development and maturity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and  
(x)commitment and support from mayors or county executives.  (C)PriorityPriority shall be given to year-round employment opportunities— 
(i)in existing or emerging in-demand industry sectors or occupations; or  (ii)that meet community needs in the public, private, or nonprofit sector.  
(e)Reports 
(1)In generalFor each year that a local area receives funds under this section, the local area shall submit to the Secretary of Labor and the Governor a report with— (A)the number of youth participants in the program;  
(B)the number of youth participants who completed the year-round employment opportunity;  (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services;  
(D)a description of how the local area has used program funds to develop or expand year-round youth employment programs, including a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;  (E)the source and amount of funding for the wages of each youth participant;  
(F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program;  (G)the average number of hours and weeks worked and the average amount of wages earned by youth participants in the program;  
(H)the percent of youth participants placed in employment opportunities in the nonprofit, public, and private sectors;  (I)the number of youth participants who are asked to remain after the end of the year-round employment and the number of youth participants actually retained for not less than 90 days; and  
(J)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.  (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)).  
(f)Performance accountabilityPrimary indicators of performance shall be the performance metrics described in sections 116(b)(2)(A)(i)(III), 116(b)(2)(A)(i)(V), and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III), 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)–(II)) and a work-readiness indicator established by the Secretary of Labor.  (g)Technical assistance for local area failure To meet local performance accountability measuresIf a local area fails to meet performance accountability goals established under local plans for any program year, the Governor, or upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan.  
3030.Connecting-for-opportunities competitive grant program 
(a)In generalOf the amounts available under section 3(3) that are not reserved under section 4, the Secretary of Labor shall, in consultation with the Secretary of Education, award grants on a competitive basis to assist local community partnerships in improving high school graduation and youth employment rates.  (b)Local community partnerships (1)Mandatory partnersA local community partnership shall include at a minimum— 
(A)one unit of general local government;  (B)one local educational agency;  
(C)one institution of higher education;  (D)one local workforce development board;  
(E)one community-based organization with experience or expertise in working with youth;  (F)one public agency serving youth under the jurisdiction of the juvenile justice system or criminal justice system;  
(G)a State or local child welfare agency; and  (H)an agency administering programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).  
(2)Optional partnersA local community partnership may also include within the partnership— (A)American Job Centers;  
(B)employers or employer associations;  (C)representatives of labor organizations;  
(D)programs that receive funding under the Juvenile Justice and Delinquency Prevention Act (42 U.S.C. 5601 et seq.);  (E)public agencies or community-based organizations with expertise in providing counseling services, including trauma-informed and gender-responsive counseling;  
(F)public housing agencies, collaborative applicants, as defined by the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), or private nonprofit organizations that serve homeless youth and households or foster youth; and  (G)other appropriate State and local agencies.  
(c)ApplicationA local community partnership desiring a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. At a minimum, each application shall include a comprehensive plan that— (1)demonstrates sufficient need for the grant in the local population (indicators of need may include high rates of high school dropouts and youth unemployment and a high percentage or number of low-income individuals in the local population);  
(2)demonstrates the capacity of each local community partnership to carry out the activities described in subsection (d);  (3)is consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), the local plan for career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (if not part of the Workforce Innovation and Opportunity Act local plan) and the State plan for programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and  
(4)includes an assurance that the local community partnership will adhere to the labor standards outlined in section 8.  (d)Use of fundsA local community partnership receiving a grant under this section shall use the grant funds— 
(1)to target individuals not younger than age 14 or older than age 24;  (2)to make appropriate use of existing education, child welfare, social services, and workforce development data collection systems to facilitate the local community partnership’s ability to target the individuals described in paragraph (1);  
(3)to develop wide-ranging paths to higher education and employment, including— (A)using not less than 50 percent of the grant funds to help individuals described in paragraph (1) complete their secondary school education through various alternative means, including through high-quality, flexible programs that utilize evidence-based interventions and provide differentiated services (or pathways) to students returning to education after exiting secondary school without a regular high school diploma or who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State;  
(B)creating career pathways focused on paid work-based learning consisting of on-the-job training and classroom instruction that will lead to credential attainment and prioritize connections to registered apprenticeship programs and pre-apprenticeship programs;  (C)providing career navigators to provide individuals described in paragraph (1) with pre-employment and employment counseling and to assist such individuals in— 
(i)finding and securing employment or work-based learning opportunities that pay not less than the highest of the Federal, State, or local minimum wage;  (ii)identifying and assessing eligibility for training programs and funding for such programs;  
(iii)completing necessary paperwork; and  (iv)identifying additional services, if needed;  
(D)connecting individuals described in paragraph (1) with providers of youth services, adult services, vocational rehabilitation services, and adult education and literacy services, under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), career planning services, and federally and State funded programs that provide skills training; and  (E)ensuring that such individuals successfully transition into pre-apprenticeship programs, registered apprenticeship programs, or programs leading to recognized postsecondary credentials in in-demand industry sectors or occupations;  
(4)to provide a comprehensive system aimed at preventing the individuals described in paragraph (1) from disconnecting from education, training, and employment and aimed at re-engaging any such individual who has been disconnected by— (A)providing school-based dropout prevention and community-based dropout recovery services, including establishing or improving school district early warning systems that— 
(i)connect such systems to existing data gathering and reporting systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) for the purpose of identifying the individuals described in paragraph (1); and  (ii)engage any such identified individual using targeted, evidence-based interventions to address the specific needs and issues of the individual, including chronic absenteeism; and  
(B)providing the individuals described in paragraph (1) with access to re-engagement services for training programs and employment opportunities and using providers of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to conduct intake and refer such individuals and their families to the appropriate re-engagement service; and  (5)to provide a comprehensive system of support for the individuals described in paragraph (1), including— 
(A)connecting such individuals with professionals who can— (i)provide case management and counseling services; and  
(ii)assist such individuals in— (I)developing achievable short-term goals and long-term goals; and  
(II)overcoming any social, administrative, or financial barrier that may hinder the achievement of such goals; and  (B)providing or connecting participants with available supportive services.  
(e)Priority in awardsIn awarding grants under this section, the Secretary of Labor shall give priority to applications submitted by local community partnerships that include a comprehensive plan that— (1)serves and targets communities with a high percentage or high numbers of low-income individuals and high rates of high school dropouts and youth unemployment; and  
(2)allows the individuals described in paragraph (1) to earn academic credit through various means, including high-quality career and technical education, dual enrollment programs, or work-based learning.  (f)Geographic distributionThe Secretary shall ensure that consideration is given to geographic distribution (such as urban and rural areas) in the awarding of grants under section.  
(g)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include— (1)the performance metrics described in sections 116(b)(2)(A)(i)(III)–(V) and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III)–(V), 3141 (b)(2)(A)(ii)(I)–(II));  
(2)the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate in a State that chooses to use such a graduation rate, as defined in section 8101(25) of the Elementary and Secondary Education Act of 1965, as amended; and  (3)the rate of attaining a recognized equivalent of a diploma, such as a general equivalency diploma.  
(h)ReportsFor each year that a local community partnership administers a program under this section, the local community partnership shall submit to the Secretary of Labor and, if applicable, the State a report on— (1)the number of youth participants in the program, including the number of in-school and out-of-school youth, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII));  
(2)the expenditures made from the amounts allocated under this section, including any expenditures made to provide youth participants with supportive services;  (3)a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services;  
(4)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII)); and  (5)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program.  
3031.Labor standardsActivities funded under this Act shall be subject to the requirements and restrictions, including the labor standards, described in section 181 of the Workforce Investment Act of 1998 (29 U.S.C. 2931) and the nondiscrimination provisions of section 188 of such Act (29 U.S.C. 2938), in addition to other applicable Federal laws.  3032.PrivacyNothing in this Act— 
(1)shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g); or  (2)shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under this Act.  
3033.Innovation and learningUsing funds reserved under section 4, the Secretary shall— (1)provide technical assistance to ensure providers have sufficient organizational capacity, staff training, and expertise to effectively implement programs, described under this Act;  
(2)create regional and national opportunities for in-person peer learning; and  (3)provide on a competitive basis sub-grants to States and local areas to conduct pilots and demonstrations using emerging and evidence-based best practices, and models for youth employment programs and to evaluate such programs using designs that employ the most rigorous analytical and statistical methods that are reasonably feasible.  
3034.Evaluation and reports 
(a)EvaluationNot earlier than 1 year or later than 2 years after the end of the award grant period, the Secretary of Labor shall conduct an evaluation of the programs administered under this Act.  (b)Reports to congressThe Secretary of Labor shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 5 years after the end of the award grant period, a final report on the results of the evaluation conducted under subsection (a).  
3035.DefinitionsIn this Act: (1)ESEA termsThe terms extended-year adjusted cohort graduation rate, evidence-based, four-year adjusted cohort graduation rate, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  (3)Registered apprenticeship programThe term registered apprenticeship program has the meaning given such term in section 171(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(b)).  
(4)Other WIOA termsThe terms administrative costs, career and technical education, career pathway, career planning, community-based organization, Governor, in-demand industry sector or occupation, in-school youth, local area, local board, low-income individual, one-stop center, on-the-job training, outlying area, out-of-school youth, school dropout, State, supportive services, unemployed individual, and unit of general local government have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  3036.Minimum wage increases (a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows: 
 
(1)except as otherwise provided in this section, not less than— (A)$9.25 an hour, beginning on the effective date under section 7 of the Jobs and Justice Act of 2018;  
(B)$10.10 an hour, beginning 1 year after such effective date;  (C)$11.00 an hour, beginning 2 years after such effective date;  
(D)$12.00 an hour, beginning 3 years after such effective date;  (E)$13.00 an hour, beginning 4 years after such effective date;  
(F)$13.50 an hour, beginning 5 years after such effective date;  (G)$14.25 an hour, beginning 6 years after such effective date;  
(H)$15.00 an hour, beginning 7 years after such effective date; and  (I)beginning on the date that is 8 years after such effective date, and annually thereafter, the amount determined by the Secretary under subsection (h);.  
(b)Determination based on increase in the median hourly wage of all employeesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:  (h) (1)Not later than each date that is 90 days before a new minimum wage determined under subsection (a)(1)(I) is to take effect, the Secretary shall determine the minimum wage to be in effect under this subsection for each period described in subsection (a)(1)(I). The wage determined under this subsection for a year shall be— 
(A)not less than the amount in effect under subsection (a)(1) on the date of such determination;  (B)increased from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and  
(C)rounded to the nearest multiple of $0.05.  (2)In calculating the annual percentage increase in the median hourly wage of all employees for purposes of paragraph (1)(B), the Secretary, through the Bureau of Labor Statistics, shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year..  
3037.Tipped employees 
(a)Base minimum wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:  (1)the cash wage paid such employee, which for purposes of such determination shall be not less than— 
(A)for the 1-year period beginning on the effective date under section 7 of the Jobs and Justice Act of 2018, $4.15 an hour;  (B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of— 
(i)$1.15; or  (ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and  
(C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage in effect under section 6(a)(1); and.  (b)Tips retained by employeesSection 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)) is amended— 
(1)in the second sentence of the matter following paragraph (2), by striking of this subsection, and all tips received by such employee have been retained by the employee and inserting of this subsection. Any employee shall have the right to retain any tips received by such employee; and  (2)by adding at the end the following: An employer shall inform each employee of the right and exception provided under the preceding sentence..  
(c)Scheduled repeal of separate minimum wage for tipped employees 
(1)Tipped employeesSection 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)), as amended by subsections (a) and (b), is further amended by striking the sentence beginning with In determining the wage an employer is required to pay a tipped employee, and all that follows through of this subsection. and inserting The wage required to be paid to a tipped employee shall be the wage set forth in section 6(a)(1)..  (2)Publication of noticeSection 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as added by section 5, is amended by striking or in accordance with subparagraph (B) or (C) of section 3(m)(1) (as applicable),.  
(3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on the date that is one day after the date on which the hourly wage under section 3(m)(1)(C) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)(C)), as amended by subsection (a), takes effect.  3038.Newly hired employees who are less than 20 years old (a)Base minimum wage for newly hired employees who are less than 20 years oldSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)) is amended by striking a wage which is not less than $4.25 an hour. and inserting the following: “a wage at a rate that is not less than— 
 
(A)for the 1-year period beginning on the effective date under section 7 of the Jobs and Justice Act of 2018, $5.00 an hour;  (B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of— 
(i)$1.05; or  (ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and  
(C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage in effect under section 6(a)(1)..  (b)Scheduled repeal of separate minimum wage for newly hired employees who are less than 20 years old (1)In generalSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by subsection (a), shall be repealed effective on the date provided in paragraph (3).  
(2)Publication of noticeSection 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as amended by section 3(c)(2), is further amended by striking or subparagraph (B) or (C) of section 6(g)(1) (as applicable),.  (3)Effective dateThe repeal and amendment made by paragraphs (1) and (2), respectively, shall take effect on the date that is one day after the date on which the hourly wage under section 6(g)(1)(C) of the Fair Labor Standards Act, as amended by subsection (a), takes effect.  
3039.Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by the preceding sections, is further amended by adding at the end the following:  (i)Not later than 60 days prior to the effective date of any increase in the required wage determined under subsection (h), or in accordance with subparagraph (B) or (C) of section 3(m)(1) (as applicable), section 14(c)(1)(A) (as applicable), or subparagraph (B) or (C) of section 6(g)(1) (as applicable), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing each increase in such required wage..  
3040.Promoting economic self-sufficiency for individuals with disabilities 
(a)Wages 
(1)Transition to fair wages for individuals with disabilitiesSubparagraph (A) of section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)) is amended to read as follows:  (A)at a rate that equals, or exceeds, the greater of— 
(i) 
(I)$4.25 an hour, beginning 1 year after the date the wage rate specified in section 6(a)(1)(A) takes effect;  (II)$6.25 an hour, beginning 2 years after such date;  
(III)$8.25 an hour, beginning 3 years after such date;  (IV)$10.25 an hour, beginning 4 years after such date;  
(V)$12.25 an hour, beginning 5 years after such date; and  (VI)the wage rate in effect under section 6(a)(1), on the date that is 6 years after the date the wage specified in section 6(a)(1)(A) takes effect; or  
(ii)if applicable, the wage rate in effect on the day before the date of enactment of the Raise the Wage Act for the employment, under a special certificate issued under this paragraph, of the individual for whom the wage rate is being determined under this subparagraph,.  (2)Prohibition on new special certificates; sunsetSection 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) (as amended by paragraph (1)) is further amended by adding at the end the following: 
 
(6)Prohibition on new special certificatesNotwithstanding paragraph (1), the Secretary shall not issue a special certificate under this subsection to an employer that was not issued a special certificate under this subsection before the date of enactment of the Raise the Wage Act.  (7)SunsetBeginning on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) takes effect, the authority to issue special certificates under paragraph (1) shall expire, and no special certificates issued under paragraph (1) shall have any legal effect.  
(8)Transition assistanceUpon request, the Secretary shall provide— (A)technical assistance and information to employers issued a special certificate under this subsection for the purposes of— 
(i)transitioning the practices of such employers to comply with this subsection, as amended by the Raise the Wage Act; and  (ii)ensuring continuing employment opportunities for individuals with disabilities receiving a special minimum wage rate under this subsection; and  
(B)information to individuals employed at a special minimum wage rate under this subsection, which may include referrals to other Federal or State entities with expertise in competitive integrated employment..  (3)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act.  
(b)Publication of notice 
(1)AmendmentSection 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as amended by section 4(b)(2), is further amended by striking section 14(c)(1)(A) (as applicable),.  (2)Effective dateThe amendment made by paragraph (1) shall take effect on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) of section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)), as amended by subsection (a)(1), takes effect.  
3041.General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall take effect on the first day of the third month that begins after the date of enactment of this Act.  3042.Prohibitions relating to prospective employees’ salary and benefit history (a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by adding after section 7 the following new section: 
 
8.Requirements and prohibitions relating to wage, salary and benefit historyIt shall be an unlawful practice for an employer to— (1)screen prospective employees based on their previous wages or salary histories, including benefits or other compensation, including by requiring that a prospective employee’s previous wages or salary histories, including benefits or other compensation, satisfy minimum or maximum criteria, or request or require as a condition of being interviewed, or as a condition of continuing to be considered for an offer of employment or as a condition of employment, that a prospective employee disclose previous wages or salary histories, including benefits or other compensation;  
(2)seek the previous wages or salary history, including benefits or other compensation, of any prospective employee from any current or former employer of such employee; or  (3)discharge or in any other manner retaliate against any employee or prospective employee because the employee— 
(A)opposed any act or practice made unlawful by this section or made or is about to make a complaint relating to any act or practice made unlawful by this section; or  (B)testified or is about to testify, assist, or participate in any manner in an investigation or proceeding relating to any act or practice made unlawful by this section..  
(b)PenaltiesSection 16 of such Act (29 U.S.C. 216) is amended by adding at the end the following new subsection:  (f) (1)Any person who violates the provisions of section 8 shall— 
(A)be subject to a civil penalty of $5,000 for a first offense, increased by an additional $1,000 for each subsequent offense, not to exceed $10,000; and  (B)be liable to each employee or prospective employee who was the subject of the violation for special damages not to exceed $10,000 plus attorneys’ fees, and shall be subject to such injunctive relief as may be appropriate.  
(2)An action to recover the liability described in paragraph (1)(B) may be maintained against any employer (including a public agency) in any Federal or State court of competent jurisdiction by any one or more employees or prospective employees for and in behalf of himself or themselves and other employees similarly situated..  3043.Private right of action under the National Labor Relations ActSection 10 of the National Labor Relations Act (29 U.S.C. 160) is amended by adding at the end the following: 
 
(n)In addition to filing a charge alleging an unfair labor practice with the Board in accordance with this Act, a person alleging an unfair labor practice by an employer in violation of section 8(a)(3) may, not later than 180 days after the date of such violation, bring a civil action in the appropriate district court of the United States against the employer for such violation. The court may grant any relief described in section 706(g) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5) or section 1977A(b) of the Revised Statutes of the United States (42 U.S.C. 1981a(b)), and may allow the prevailing party a reasonable attorney’s fee (including expert witness fees) as part of the costs..  3044.Findings and purpose (a)FindingsCongress finds that— 
(1)African-American young men ages 18 to 39 are the hardest hit in unemployment, with an unemployment rate of 41 percent nationally, and in some States and cities, especially inner cities, higher than 50 percent;  (2)this extraordinarily high unemployment rate has a terrible rippling impact on the breakdown of the family structure, as men in this age group are in the primary child-producing ages; and  
(3)an unemployment rate of 40 to 50 percent among African-American young men, many of who are fathers who, without jobs, and are unable to provide for their families, is not only a national crisis but a national tragedy.  (b)PurposeThe purpose of this Act is to secure jobs, on-the-job training, and apprenticeships for African-American young men ages 18 to 39 with the labor unions, general contractors, and businesses who will rebuild the Nation’s crumbling infrastructure in cities and communities throughout the Nation.  
3045.Urging employment, on-the-job training, and apprenticeships for unemployed African-American young men in rebuilding the Nation’s crumbling infrastructure 
(a)In generalThe Secretary of Labor shall strongly and urgently request those labor unions, general contractors, and businesses, who will rebuild the Nation’s crumbling infrastructure, transportation systems, technology and computer networks, and energy distribution systems, to actively recruit, hire, and provide on-the-job training to African-American young men ages 18 to 39 through their existing jobs, apprenticeships, and earn while you learn programs. The Secretary shall provide assistance to such labor unions, general contractors, and businesses through every means available to help coordinate the recruitment of such individuals for such jobs, on-the-job training, and apprenticeships.  (b)CoordinationThe jobs, on-the-job training, and apprenticeships made available by labor unions, general contractors, and businesses described in subsection (a) shall be conducted in conjunction with the Secretary of Labor and the labor unions and other associations which have been identified as those primarily involved in the infrastructure rebuilding described in such subsection, including the International Brotherhood of Electrical Workers (IBEW), the United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, the International Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers Union, the International Brotherhood of Teamsters, the National Electrical Contractors Association, the International Association of Sheet Metal, Air, Rail and Transportation Workers (SMART), the Laborers’ International Union of North America (LIUNA), the International Union of Operating Engineers (IUOE), and the United Steelworkers (USW). Such coordination shall also be done in conjunction with the National Joint Apprenticeship and Training Committee, which allows apprentices to earn while they learn.  
(c)RecruitmentThe labor unions, general contractors, and businesses described in subsections (a) and (b) shall recruit African-American young men for the jobs, on-the-job training, and apprenticeships described in subsection (a) by reaching out and seeking assistance from within the African-American community, churches, the National Urban League, the NAACP, 100 Black Men of America, high school and college job placement offices, media outlets, and other African-American organizations that can offer valuable assistance to the Secretary of Labor, the labor unions, general contractors, and businesses with identifying, locating, and contacting unemployed African-American young men who want jobs, on-the-job training, and apprenticeships. These African-American organizations have a long and rich history of working to improve the lives of African-Americans, and can be very helpful in successfully reaching, contacting, and recruiting unemployed African-American young men.  3046.Sense of CongressIt is the sense of Congress that this Act— 
(1)while rebuilding the crumbling infrastructure of this great Nation, will simultaneously help create good paying jobs and job training that will provide African-American young men ages 18 to 39 with the technical skills, computer capabilities, and other skills necessary in this high technology-driven job market, thus providing African-American young men with highly developed skills that will make them very competitive and attractive to many employers; and  (2)greatly exemplifies and strengthens the high nobility of purpose that is the founding grace of this great Nation.  
3047.Increase in research credit for contracted research with United States businesses 
(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by inserting after subsection (g) the following new subsection:  (h)Special rule for contracted research with United States manufacturing business (1)In generalIf the taxpayer elects the application of this subsection, subsection (a)(1) shall be applied by substituting 25 percent for 20 percent with respect to qualified United States research expenses.  
(2)Qualified United States research expensesFor purposes of this subsection, the term qualified United States research expenses means any amount paid or incurred by the taxpayer to any person (other than an employee of the taxpayer) for qualified research, substantially all of which occurs in the United States.  (3)Separate application of sectionIn the case of any election of the application of this subsection, this section shall be applied separately with respect to qualified United States research expenses..  
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred for taxable years beginning after the date of the enactment of this Act.  3048.Homeland Security cybersecurity workforce; personnel authorities (a)Homeland security cybersecurity workforce (1)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by adding at the end the following new section: 
 
230A.Cybersecurity occupation categories, workforce assessment, and strategy 
(a)Short titleThis section may be cited as the Homeland Security Cybersecurity Boots-on-the-Ground Act.  (b)Cybersecurity occupation categories (1)In generalNot later than 90 days after the date of the enactment of this section, the Secretary shall develop and issue comprehensive occupation categories for individuals performing activities in furtherance of the cybersecurity mission of the Department.  
(2)ApplicabilityThe Secretary shall ensure that the comprehensive occupation categories issued under paragraph (1) are used throughout the Department and are made available to other Federal agencies.  (c)Cybersecurity workforce assessment (1)In generalNot later than 180 days after the date of the enactment of this section and annually thereafter, the Secretary shall assess the readiness and capacity of the workforce of the Department to meet its cybersecurity mission.  
(2)ContentsThe assessment required under paragraph (1) shall, at a minimum, include the following: (A)Information where cybersecurity positions are located within the Department, specified in accordance with the cybersecurity occupation categories issued under subsection (b).  
(B)Information on which cybersecurity positions are— (i)performed by— 
(I)permanent full time departmental employees, together with demographic information about such employees’ race, ethnicity, gender, disability status, and veterans status;  (II)individuals employed by independent contractors; and  
(III)individuals employed by other Federal agencies, including the National Security Agency; and  (ii)vacant.  
(C)The number of individuals hired by the Department pursuant to the authority granted to the Secretary in 2009 to permit the Secretary to fill 1,000 cybersecurity positions across the Department over a three year period, and information on what challenges, if any, were encountered with respect to the implementation of such authority.  (D)Information on vacancies within the Department’s cybersecurity supervisory workforce, from first line supervisory positions through senior departmental cybersecurity positions.  
(E)Information on the percentage of individuals within each cybersecurity occupation category who received essential training to perform their jobs, and in cases in which such training is not received, information on what challenges, if any, were encountered with respect to the provision of such training.  (F)Information on recruiting costs incurred with respect to efforts to fill cybersecurity positions across the Department in a manner that allows for tracking of overall recruiting and identifying areas for better coordination and leveraging of resources within the Department.  
(d)Workforce strategy 
(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall develop, maintain, and, as necessary, update, a comprehensive workforce strategy that enhances the readiness, capacity, training, recruitment, and retention of the cybersecurity workforce of the Department.  (2)ContentsThe comprehensive workforce strategy developed under paragraph (1) shall include— 
(A)a multiphased recruitment plan, including relating to experienced professionals, members of disadvantaged or underserved communities, the unemployed, and veterans;  (B)a 5-year implementation plan;  
(C)a 10-year projection of the Department’s cybersecurity workforce needs; and  (D)obstacles impeding the hiring and development of a cybersecurity workforce at the Department.  
(e)Information security trainingNot later than 270 days after the date of the enactment of this section, the Secretary shall establish and maintain a process to verify on an ongoing basis that individuals employed by independent contractors who serve in cybersecurity positions at the Department receive initial and recurrent information security training comprised of general security awareness training necessary to perform their job functions, and role-based security training that is commensurate with assigned responsibilities. The Secretary shall maintain documentation to ensure that training provided to an individual under this subsection meets or exceeds requirements for such individual’s job function.  (f)UpdatesThe Secretary shall submit to the appropriate congressional committees annual updates regarding the cybersecurity workforce assessment required under subsection (c), information on the progress of carrying out the comprehensive workforce strategy developed under subsection (d), and information on the status of the implementation of the information security training required under subsection (e).  
(g)GAO studyThe Secretary shall provide the Comptroller General of the United States with information on the cybersecurity workforce assessment required under subsection (c) and progress on carrying out the comprehensive workforce strategy developed under subsection (d). The Comptroller General shall submit to the Secretary and the appropriate congressional committees a study on such assessment and strategy.  (h)Cybersecurity Fellowship ProgramNot later than 120 days after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees a report on the feasibility of establishing a Cybersecurity Fellowship Program to offer a tuition payment plan for undergraduate and doctoral candidates who agree to work for the Department for an agreed-upon period of time..  
(2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 230 the following new item:   Sec. 230A. Cybersecurity occupation categories, workforce assessment, and strategy..  (b)Personnel authorities (1)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by subsection (a)(1) of this section, is further amended by adding at the end the following new section: 
 
230B.Personnel authorities 
(a)In general 
(1)Personnel authoritiesThe Secretary may exercise with respect to qualified employees of the Department the same authority that the Secretary of Defense has with respect to civilian intelligence personnel and the scholarship program under sections 1601, 1602, 1603, and 2200a of title 10, United States Code, to establish as positions in the excepted service, appoint individuals to such positions, fix pay, and pay a retention bonus to any employee appointed under this section if the Secretary determines that such is needed to retain essential personnel. Before announcing the payment of a bonus under this paragraph, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a written explanation of such determination. Such authority shall be exercised— (A)to the same extent and subject to the same conditions and limitations that the Secretary of Defense may exercise such authority with respect to civilian intelligence personnel of the Department of Defense; and  
(B)in a manner consistent with the merit system principles set forth in section 2301 of title 5, United States Code.  (2)Civil service protectionsSections 1221 and 2302, and chapter 75 of title 5, United States Code, shall apply to the positions established pursuant to the authorities provided under paragraph (1).  
(3)Plan for execution of authoritiesNot later than 120 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains a plan for the use of the authorities provided under this subsection.  (b)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter for four years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a detailed report (including appropriate metrics on actions occurring during the reporting period) that discusses the processes used by the Secretary in implementing this section and accepting applications, assessing candidates, ensuring adherence to veterans’ preference, and selecting applicants for vacancies to be filled by a qualified employee.  
(c)Definition of qualified employeeIn this section, the term qualified employee means an employee who performs functions relating to the security of Federal civilian information systems, critical infrastructure information systems, or networks of either of such systems..  (2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 230A (as added by subsection (a)(2) of this section) the following new item: 
 
 
Sec. 230B. Personnel authorities..  
(c)Clarification regarding authorization of appropriationsNo additional amounts are authorized to be appropriated by reason of this section or the amendments made by this section.  3049.Protecting Social Security, railroad retirement, and black lung benefits from administrative offset (a)Prohibition on administrative offset authority (1)Assignment under Social Security ActSection 207 of the Social Security Act (42 U.S.C. 407) is amended by adding at the end the following new subsection: 
 
(d)Subparagraphs (A), (C), and (D) of section 3716(c)(3) of title 31, United States Code, as such subparagraphs were in effect on the date before the date of enactment of the Jobs and Justice Act of 2018, shall be null and void and of no effect..  (2)Conforming amendments (A)Section 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)) is amended by adding at the end the following: . The provisions of section 207(d) of the Social Security Act shall apply with respect to this title to the same extent as they apply in the case of title II of such Act..  
(B)Section 2(e) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(e)) is amended by adding at the end the following: The provisions of section 207(d) of the Social Security Act shall apply with respect to this title to the same extent as they apply in the case of title II of such Act..  (b)Repeal of administrative offset authority (1)In generalParagraph (3) of section 3716(c) of title 31, United States Code, is amended— 
(A)by striking (3)(A)(i) Notwithstanding and all that follows through any overpayment under such program).;  (B)by striking subparagraphs (C) and (D); and  
(C)by redesignating subparagraph (B) as paragraph (3).  (2)Conforming amendmentParagraph (5) of such section is amended by striking the Commissioner of Social Security and.  
(c)Effective dateThe amendments made by this section shall apply to any collection by administrative offset occurring on or after the date of enactment of this Act of a claim arising before, on, or after the date of enactment of this Act.  3050.Expansion of authority for noncompetitive appointments of military spouses by Federal agencies (a)Expansion To include all spouses of members of the Armed Forces on active dutySection 3330d of title 5, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraphs (3), (4), and (5); and  
(B)by redesignating paragraph (6) as paragraph (3);  (2)by striking subsections (b) and (c) and inserting the following new subsection (b): 
 
(b)Appointment authorityThe head of an agency may appoint noncompetitively— (1)a spouse of a member of the Armed Forces on active duty; or  
(2)a spouse of a disabled or deceased member of the Armed Forces.;  (3)by redesignating subsection (d) as subsection (c); and  
(4)in subsection (c), as so redesignated, by striking subsection (a)(6) in paragraph (1) and inserting subsection (a)(3).  (b)Heading amendmentThe heading of such section is amended to read as follows: 
 
3330d.Appointment of military spouses.  
(c)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by striking the item relating to section 3330d and inserting the following new item:   3330d. Appointment of military spouses..  3051.Report on mechanisms to increase participation in Department of Defense contracts of firms with programs to employ military spousesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report that sets forth various mechanisms to be used by the Department of Defense to increase the participation in Department contracts of businesses that implement and maintain programs to employ military spouses. For each mechanism set forth, the report shall include a recommendation for the legislative or administrative action necessary to implement such mechanism.  
3052.Improvement of education and career opportunities programs for military spouses 
(a)Outreach on availability of MyCAA program 
(1)In generalThe Secretary of Defense shall take appropriate actions to ensure that military spouses who are eligible for participation in the My Career Advancement Account (MyCAA) program of the Department of Defense are, to extent practicable, made aware of the program and their eligibility for the program.  (2)Digital advertisementThe actions taken by the Secretary pursuant to paragraph (1) shall include a state-of-the-art digital advertising campaign on the My Career Advancement Account program designed to target military spouses.  
(3)DoD reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report setting forth the following: (A)An assessment of the extent to which military spouses who are eligible for the My Career Advancement Account program are aware of the program and their eligibility for the program.  
(B)A description of the levels of participation in the My Career Advancement Account program among military spouses who are eligible to participate in the program.  (4)Comptroller General reportNot later than 180 days after the submittal of the report required by paragraph (3), the Comptroller General of the United States shall submit to Congress a report setting forth the following: 
(A)An assessment of the report under paragraph (3).  (B)Such recommendations as the Comptroller General considers appropriate regarding the following: 
(i)Mechanisms to increase awareness of the My Career Advancement Account program among military spouses who are eligible to participate in the program.  (ii)Mechanisms to increase participation in the My Career Advancement Account program among military spouses who are eligible to participate in the program.  
(b)Training for installation career counselors on MyCAA programThe Secretaries of the military departments shall take appropriate actions to ensure that career counselors at military installations receive appropriate training and current information on eligibility for and use of benefits under the My Career Advancement Account program, including financial assistance to cover costs associated with professional recertification, portability of occupational licenses, professional credential exams, and other mechanisms in connection with the portability of professional licenses.  (c)Report on expansion of SECO ProgramThe Secretary of Defense shall submit to Congress a report setting forth a proposal for the expansion of specialized coaching modules within the Spouse Education and Career Opportunities (SECO) Program of the Department of Defense.  
3053.Military family childcare matters 
(a)Assessment of use of subsidized, off-Installation childcare servicesSubsection (a) of section 575 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended by adding at the end the following new paragraph:  (5)Modifying the rate of use of subsidized, off-installation childcare services by military families in light of the full implementation of Mil­i­tary­Child­Care.com, including whether the availability of off-installation childcare services for military families could be increased by altering policies of the Armed Forces on capping the amount of subsidies for military families for such services based on the cost of living for families and the average cost of civilian childcare services..  
(b)Provisional or interim clearances To provide childcare services 
(1)In generalThe Secretary of Defense shall implement a policy to permit the issuance of clearances on a provisional or interim basis for the provision of childcare services at military childcare centers.  (2)ElementsThe policy required by this subsection shall provide for the following: 
(A)Any clearance issued under the policy shall be temporary and contingent upon the satisfaction of such requirements for the issuance of a clearance on a permanent basis as the Secretary considers appropriate.  (B)Any individual issued a clearance on a provisional or interim basis under the policy shall be subject to such supervision in the provision of childcare services using such clearance as the Secretary considers appropriate.  
(3)Clearance definedIn this subsection, the term clearance, with respect to an individual and the provision of childcare services, means the formal approval of the individual, after appropriate vetting and other review, to provide childcare services to children at a military childcare center of the Department of Defense.  3054.Expansion of period of availability of Military OneSource program for retired and discharged members of the Armed Forces and their immediate families (a)In generalUnder regulations prescribed by the Secretary of Defense, the period of eligibility for the Military OneSource program of the Department of Defense of an eligible individual retired, discharged, or otherwise released from the Armed Forces, and for the eligible immediate family members of such an individual, shall be the one-year period beginning on the date the retirement, discharge, or release, as applicable, of such individual.  
(b)OutreachThe Secretary shall undertake a marketing and advertising campaign designed to inform military families and families of veterans of the Armed Forces of the wide range of benefits available through the Military OneSource program. The campaign shall include well-researched and targeted marketing and advertising collateral issued at the following: (1)Offices at military installations that issue identification cards.  
(2)Locations at which activities under the Transition Assistance Program (TAP) are being carried out.  3055.Transition assistance for military spouses (a)Transition assistance (1)In generalSubchapter I of chapter 88 of title 10, United States Code, is amended by inserting after section 1784a the following new section: 
 
1784b.Employment assistance, job training assistance, and other transitional assistance for military spouses: Department of Labor 
(a)In generalIn carrying out the program of assistance and services required by section 1144 of this title, the Secretary of Labor, in conjunction with the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Veterans Affairs, shall also maintain a program of counseling, assistance, help, and related information and services for spouses of members of the armed forces covered by that section in order to assist such spouses during the transition of such members to civilian life.  (b)ElementsThe counseling, assistance, help, and information and services available under the program under this section shall be the following: 
(1)Such counseling, assistance, help, and information and services as are available to members under section 1144 of this title and are suitable to assist spouses during the transition of members as described in subsection (a).  (2)Such other counseling, assistance, help, and information and services to assist spouses during such transition as the Secretaries consider appropriate for purposes of the program.  
(c)ParticipationA spouse is eligible to participate in the program under this section during any period in which the spouse's member is eligible to participate in the program of assistance and services required by section 1144 of this title.  (d)Use of personnel and organizationsIn carrying out the program under this section, the Secretaries may use any of the authorities, personnel, organizations, and other resources available for the program of assistance and services required by section 1144 of this title that the Secretaries consider appropriate for the effective operation of the program under this section..  
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of such title is amended by inserting after the item relating to section 1784a the following new item:   1784b. Employment assistance, job training assistance, and other transitional assistance for military spouses: Department of Labor..  (3)Effective date and commencement of programThe amendments made by this subsection shall take effect on the date of the enactment of this Act. The Secretary of Labor shall commence the program required by section 1784b of title 10, United States Code (as added by such amendments), by such date, not later than one year after the date of the enactment of this Act, as the Secretary considers practicable.  
(b)Participation of spouses in TAP for membersSection 1144 of title 10, United States Code, is amended— (1)in subsection (a)(1), by striking and the spouses of such members;  
(2)in subsection (c), by inserting of members after Participation;  (3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and  
(4)by inserting after subsection (c) the following new subsection (d):  (d)Participation of spousesThe Secretaries shall permit the spouses of members participating in the program carried out under this section to participate in the receipt by such members of assistance and services provided under the program to the extent that the participation of such spouses in receipt of such assistance and services will assist such members and spouses in maximizing the benefits of the program carried out under this section..  
3056.Public-private partnerships on health, safety, welfare, and morale of military families 
(a)Plan for initiative requiredThe Secretary of Defense shall, acting through the Office of Community Relations of the Department of Defense, submit to Congress a report setting forth a proposal for one or more initiatives between the military departments and appropriate non-Federal entities for public-private partnerships designed to support and enhance the health, safety, welfare, and morale of military families. The initiatives shall be designed to provide the military departments flexibility in the commitment of resources to the partnerships according to the unique requirements of the military departments and the Armed Forces.  (b)Initiative elementsIn identifying appropriate elements for the initiatives described in subsection (a), the Secretary shall take into account the results of the following: 
(1)Two current studies by the Office of the Secretary of Defense on the health, safety, welfare, and morale of military families.  (2)The public-private partnership initiative of the Department of Veterans Affairs on the health, safety, welfare, and morale of families of veterans.  
3057.Small business activities of military spouses on military installations 
(a)Assessment of small business activityThe Secretary of Defense shall submit to Congress a report setting forth an assessment of the feasibility and advisability of encouraging entrepreneurship among military spouses by permitting military spouses to engage in small business activities on military installations and in partnership with commissaries, exchange stores, and other morale, welfare, and recreation facilities of the Armed Forces.  (b)ElementsThe assessment shall— 
(1)take into account the usage by military spouses of installation facilities, utilities, and other resources in the conduct of small business activities on military installations and such other matters in connection with the conduct of such business activities by military spouses as the Secretary considers appropriate; and  (2)seek to identify mechanisms to ensure that costs and fees associated with the usage by military spouses of such facilities, utilities, and other resources in connection with such business activities does not meaningfully curtail or eliminate the opportunity for military spouses to profit reasonably from such business activities.  
3058.Report on assessment of frequency of permanent changes of station of members of the Armed Forces on employment among military spouses 
(a)In generalThe Secretary of Defense shall submit to Congress a report setting forth an assessment of the effects of the frequency of permanent changes of station (PCS) of members of the Armed Forces on stability of employment among military spouses.  (b)ElementsThe report under subsection (a) shall include the following: 
(1)An assessment of the effects of the frequency of permanent changes of station of members of the Armed Forces on stability of employment among military spouses, including the contribution of frequent permanent changes of station to unemployment or underemployment among military spouses.  (2)An assessment of the effects of unemployment and underemployment among military spouses on force readiness.  
(3)Such recommendations as the Secretary considers appropriate regarding legislative or administration action to achieve force readiness and stabilization through the minimization of the impacts of frequent permanent changes on stability of employment among military spouses.  IVHealth 4001.Study on the uninsured (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall— 
(1)conduct a study, in accordance with the standards under section 3101 of the Public Health Service Act (42 U.S.C. 300kk), on the demographic characteristics of the population of individuals who do not have health insurance coverage;  (2)include in such study an analysis of the usage by such population of emergency room and urgent care facilities; and  
(3)predict, based on such study, the demographic characteristics of the population of individuals who would remain without health insurance coverage after the end of open enrollment or any special enrollment period.  (b)Reporting requirements (1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress the results of the study under subsection (a) and the prediction made under subsection (a)(3).  
(2)Reporting of demographic characteristicsThe Secretary shall report the demographic characteristics under paragraphs (1), (2), and (3) of subsection (a) on the basis of racial and ethnic group, and shall stratify the reporting on each racial and ethnic group by other demographic characteristics that can impact access to health insurance coverage, such as sexual orientation, gender identity, primary language, disability status, sex, socioeconomic status, age group, and citizenship and immigration status.  4002.Volunteer dental projects and action for dental health programSection 317M of the Public Health Service Act (42 U.S.C. 247b–14) is amended— 
(1)by redesignating subsections (e) and (f) as (g) and (h), respectively;  (2)by inserting after subsection (d), the following: 
 
(e)Grants To Support Volunteer Dental Projects 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to obtain portable or mobile dental equipment, and pay for appropriate operational costs, for the provision of free dental services to underserved populations that are delivered in a manner consistent with State licensing laws.  (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, a dental education, dental hygiene education, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that— 
(A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and  (B)offers a free dental services program for underserved populations.  
(f)Action for Dental Health Program 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to collaborate with State, county, or local public officials and other stakeholders to develop and implement initiatives to accomplish any of the following goals: (A)To improve oral health education and dental disease prevention, including community-wide prevention programs, use of dental sealants and fluoride varnish, and increasing oral health literacy.  
(B)To make the health care delivery system providing dental services more accessible and efficient through the development and expansion of outreach programs that will facilitate the establishment of dental homes for children and adults, including the aged, blind, and disabled populations.  (C)To reduce geographic, language, cultural, and similar barriers in the provision of dental services.  
(D)To help reduce the use of emergency departments by those who seek dental services more appropriately delivered in a dental primary care setting.  (E)To facilitate the provision of dental care to nursing home residents who are disproportionately affected by lack of care.  
(2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, or a dental education, dental hygiene, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that— (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and  
(B)partners with public and private stakeholders to facilitate the provision of dental services for underserved populations. ; and  (3)in subsection (h), as redesignated by paragraph (1), by striking fiscal years 2001 through 2005 and inserting fiscal years 2016 through 2020.  
4003.Critical access hospital improvements 
(a)Elimination of isolation test for cost-Based ambulance reimbursement 
(1)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended— (A)in subparagraph (B)— 
(i)by striking owned and; and  (ii)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and  
(B)by striking the comma at the end of subparagraph (B) and all that follows and inserting a period.  (2)Effective dateThe amendments made by this subsection shall apply to services furnished on or after January 1, 2019.  
(b)Provision of a more flexible alternative to the CAH designation 25 inpatient bed limit requirement 
(1)In generalSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended— (A)in subparagraph (B)(iii), by striking provides not more than and inserting subject to subparagraph (F), provides not more than; and  
(B)by adding at the end the following new subparagraph:  (F)Alternative to 25 inpatient bed limit requirement (i)In generalA State may elect to treat a facility, with respect to the designation of the facility for a cost-reporting period, as satisfying the requirement of subparagraph (B)(iii) relating to a maximum number of acute care inpatient beds if the facility elects, in accordance with a method specified by the Secretary and before the beginning of the cost reporting period, to meet the requirement under clause (ii).  
(ii)Alternate requirementThe requirement under this clause, with respect to a facility and a cost-reporting period, is that the total number of inpatient bed days described in subparagraph (B)(iii) during such period will not exceed 7,300. For purposes of this subparagraph, an individual who is an inpatient in a bed in the facility for a single day shall be counted as one inpatient bed day.  (iii)Withdrawal of electionThe option described in clause (i) shall not apply to a facility for a cost-reporting period if the facility (for any two consecutive cost-reporting periods during the previous 5 cost-reporting periods) was treated under such option and had a total number of inpatient bed days for each of such two cost-reporting periods that exceeded the number specified in such clause..  
(2)Effective dateThe amendments made by paragraph (1) shall apply to cost-reporting periods beginning on or after the date of the enactment of this Act.  4004.Community health center collaborative access expansionSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following: 
 
(s)Miscellaneous Provisions 
(1)Rule of construction with respect to rural health clinicsNothing in this section shall be construed to prevent a community health center from contracting with a federally certified rural health clinic (as defined by section 1861(aa)(2) of the Social Security Act) for the delivery of primary health care and other mental, dental, and physical health services that are available at the rural health clinic to individuals who would otherwise be eligible for free or reduced cost care if that individual were able to obtain that care at the community health center. Such services may be limited in scope to those primary health care and other mental, dental, and physical health services available in that rural health clinic.  (2)Enabling servicesTo the extent possible, enabling services such as transportation and translation assistance shall be provided by rural health clinics described in paragraph (1).  
(3)AssurancesIn order for a rural health clinic to receive funds under this section through a contract with a community health center for the delivery of primary health care and other services described in paragraph (1), such rural health clinic shall establish policies to ensure— (A)nondiscrimination based upon the ability of a patient to pay;  
(B)the establishment of a sliding fee scale for low-income patients; and  (C)any such services should be subject to full reimbursement according to the Prospective Payment System scale..  
4005.Improving opportunity diaper distribution demonstration projectPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:  399V–7.Diaper distribution demonstration project (a)In generalThe Secretary, acting through the Administration for Children and Families, shall make grants to eligible entities to conduct demonstration projects that implement and evaluate strategies to help families with eligible children to address the diapering needs of such children.  
(b)Use of FundsAmounts provided through a grant under this section shall be used to— (1)fund diaper distribution demonstration projects that will reduce the substantial cost of diapers and diapering supplies by making diapers and diapering supplies available to low-income families;  
(2)evaluate the effects of such demonstration projects on mitigating health risks, including diaper dermatitis, urinary tract infections, and increased rates of parental and child depression and anxiety, that can arise when low-income families do not have an adequate supply of diapers for infants and toddlers; and  (3)integrate the diaper distribution demonstration projects with other assistance programs serving families with eligible children.  
(c)ApplicationAn entity desiring a grant under this section shall submit to the Secretary an application that includes such information as the Secretary may require to ensure a likelihood of success in achieving the purposes of the grant listed in subsection (b).  (d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— 
(1)a State or local governmental entity;  (2)an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act); or  
(3)a nonprofit organization as described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.  (e)No effect on other programsAny assistance or benefits provided to a family pursuant to a grant under this section shall be disregarded for purposes of determining the family’s eligibility for, or amount of, benefits under— 
(1)any other Federal need-based program; or  (2)in the case of a grant under this section to a State, any State-funded, need-based program that is financed in whole or in part with Federal funds.  
(f)ReportsAs a condition of receiving a grant under this section for a fiscal year, an entity shall submit to the Secretary, not later than 6 months after the end of the fiscal year, a report that specifies— (1)the number of children and the number of families receiving assistance under the diaper distribution demonstration projects funded through such grant for each month of the fiscal year;  
(2)the number of diapers, and the number of each type of diapering supply distributed through such projects for each month of the fiscal year;  (3)the method or methods the entity uses to distribute diapers and diapering supplies through such projects; and  
(4)such other information as the Secretary may require.  (g)EvaluationThe Secretary, in consultation with each entity that receives a grant under this section, shall— 
(1)not later than September 30, 2019— (A)complete an evaluation of the effectiveness of the diaper distribution demonstration projects carried out pursuant to this section;  
(B)submit to the relevant congressional committees a report on the results of such evaluation; and  (C)publish the results of the evaluation on the Internet Web site of the Department of Health and Human Services; and  
(2) 
(A)not later than September 30, 2022, update the evaluation described in paragraph (1)(A); and  (B)not later than 90 days after completion of the updated evaluation under subparagraph (B)— 
(i)submit to the relevant congressional committees a report describing the results of such evaluation; and  (ii)update the Web site described in paragraph (1)(C) to include the results of such evaluation.  
(h)DefinitionsIn this section: (1)The term diaper means an absorbent garment that is washable or disposable that is worn by a child who is not toilet-trained.  
(2)The term diapering supplies means items, including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash.  (3)The term eligible child means a child who— 
(A)is not toilet-trained;  (B)has not attained 4 years of age, unless the entity determines that the child has a substantial physical or mental impairment that requires the child to wear diapers; and  
(C)is a member of a family whose income is not more than 130 percent of the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved.  (4)The term toilet-trained means able and willing to use a toilet consistently such that diapers are not necessary on a daily basis.  
(i)Authorization of appropriations 
(1)In generalTo carry out this section, there is authorized to be appropriated for each of fiscal years 2018 through 2022, $25,000,000.  (2)Availability of fundsFunds provided to an entity under this section for a fiscal year may be expended only in the fiscal year or the succeeding fiscal year..  
4006.FindingsCongress finds the following: (1)Environmental injustice exists whenever governmental action or inaction causes environmental risks or harms to fall unfairly and disproportionately upon a particular group or community.  
(2)Racial minority, low-income, rural, indigenous, and other often-marginalized communities are especially likely to face environmental injustice.  (3)Limited resources and lack of political power ensure that marginalized communities host pollution-producing or potentially toxic facilities, including power plants, pipelines, industrial sites, garbage transfer stations, incinerators, landfills, and sewage treatment plants, at disproportionate rates.  
(4)Marginalized communities suffer from systemic governmental failures to adequately invest in the kind of infrastructure and services that reduce the risk of environmental accidents or disasters, and that facilitate swift, effective responses to such occurrences.  (5)The presence of pollution-producing sites can compromise public health, safety, property values, and quality of life even if no accident or disaster occurs.  
(6)Air and water quality are often especially poor in marginalized communities, and governmental permitting and investment decisions directly contribute to this inequity.  (7)Scientific evidence increasingly links poor environmental quality with disabilities and chronic illnesses, including cancer, asthma, neurobehavioral disorders, learning disabilities, and abnormal hormone functioning.  
(8)Environmental justice exists when public policies successfully prevent or correct unfair disparities in environmental quality, and resultant disparities in public health and quality of life.  (9)Environmental justice is possible only if vulnerable groups and marginalized communities can express their needs and concerns, and only then if policymakers listen.  
(10)The environmental justice movement seeks to address the unjust social, economic, and political marginalization of minority, low-income, rural, and indigenous communities.  (11)Environmental justice advocates seek healthy home, work, and recreational environments for all human beings, and healthy habitats for non-human life.  
(12)Community health depends in part upon factors like adequate transit options, walkable neighborhoods, and other public goods that marginalized communities are often denied.  (13)Environmental justice requires responsible and balanced use of land and resources, in a way that does not unfairly burden marginalized communities.  
(14)Environmental justice can only be achieved and sustained in the context of a greener economy.  (15)Greening the economy requires concrete governmental actions, including investments in clean technologies; in sustainable, low-carbon transportation and energy production systems; and in workforce training initiatives that prepare citizens for well-paying jobs in new or evolving industries.  
(16)Environmental justice requires fair processes and a good-faith approach to public policy, including regulatory decision making.  (17)In the 1990s, in response to the environmental justice movement, Federal agencies were directed to incorporate environmental justice goals into their programs and activities.  
(18)Vulnerable populations and marginalized communities continue urgently to need fairer environmental policies, and more inclusive and equitable processes.  (19)All Americans would be better served by a policymaking process that did not unfairly prioritize the comfort and health of some groups or communities at the expense of others.  
(20)Clean air, clean water, resource conservation, and other policy goals that spurred lawmakers to enact existing environmental and public health protections are vitally important.  (21)The need for adequate environmental and public health protections is inextricably linked with the need for a more sustainable economy and greener, more livable communities.  
(22)Environmental and public health policies should adequately and equally protect all Americans, and that equal protection is possible only in a context of environmental justice.  (23)Environmental justice advocates are commendable for their continuing struggle to achieve fairer, healthier, more sustainable policies and outcomes.  
(24)There is a prevalence of environmental injustices that directly affect the health and well-being of individuals and communities across the country, especially racial minority, rural, indigenous, and low-income communities.  (25)Congress should commit to ameliorating existing environmental injustices, and to preventing future injustices, by supporting greater objectivity, transparency, and outreach in policymaking at all levels of government; by supporting improved two-way communication between policymakers and those affected by their decisions; and by supporting processes that ensure policymakers give due consideration not just to the effects of their decisions, but to how those effects are distributed and by whom they are borne.  
4007.FindingsCongress finds the following: (1)Endometrial cancer is cancer of the lining of the uterus (or endometrium) and is the most common form of uterine cancer.  
(2)Endometrial cancer is the fourth most common cancer diagnosed in women, after breast, lung, and colon cancer.  (3)Endometrial cancer mainly affects postmenopausal women, with most women diagnosed between age 55 and 64.  
(4)Women with polycystic ovary syndrome (PCOS) have an increased risk of developing endometrial cancer.  (5)Unlike most other types of cancer, the incidence of endometrial cancer, particularly aggressive subtypes of such cancer, has been increasing in the United States among all women, particularly among African-American and Asian women, with a 2.5 annual percent change for both groups.  
(6)In comparison to non-Hispanic White women, African-American women have significantly higher incidence rates of aggressive endometrial cancers.  (7)Such incidence rates for Hispanic and Asian women are equal to or lower than such incidence rates for non-Hispanic White women.  
(8)Although non-Hispanic White women are more likely to be diagnosed with endometrial cancer in comparison to African-American women, the rate of mortality is higher for African-American women.  (9)Currently, the cause of such disparity is unknown. Researchers have studied the disparity in relation to the time between diagnosis and treatment of endometrial cancer, including socioeconomic factors.  
4008.Expanding research and education with respect to endometrial cancer 
(a)National Institutes of HealthPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following new section:  409K.Endometrial cancer (a)In generalThe Director of NIH shall— 
(1)expand, intensify, and coordinate programs to conduct and support research with respect to endometrial cancer; and  (2)communicate to medical professionals and researchers, including through the endometrial cancer public education program established under section 399V–7, the disparity in the diagnosis of endometrial cancer between African-American women and non-Hispanic White women and any new research relating to endometrial cancer.  
(b)Coordination with other InstitutesThe Director of NIH shall coordinate activities carried out by the Director pursuant to subsection (a) with similar activities carried out by— (1)the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development;  
(2)the Director of the National Institute on Minority Health and Health Disparities; and  (3)the Director of the Office of Research on Women’s Health.  
(c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $500,000 for each of fiscal years 2019 through 2021..  (b)Centers for Disease Control and PreventionPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section: 
 
399V–7.Endometrial cancer public education program 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public informational materials on endometrial cancer, including the incidence rate of such cancer, the risk factors for developing such cancer, the increased risk for ethnic minority women to develop such cancer, and the range of available treatments for such cancer. Any informational material developed pursuant to the previous sentence may be transmitted to a nonprofit organization; institution of higher education; Federal, State, or local agency; or media entity for purposes of disseminating such material to the public.  (b)ConsultationIn developing and disseminating informational materials under subsection (a), the Director of the Centers for Disease Control and Prevention shall consult with the Administrator of the Health Resources and Services Administration.  
(c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2019 through 2021..  VSmall Business 5001.Direct loans to small business concerns (a)In generalFrom amounts appropriated pursuant to subsection (e), the Administrator of the Small Business Administration shall establish a program to make direct loans to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)).  
(b)AmountLoans made under this section shall be in an amount not greater than the lesser of— (1)5 percent of the annual revenue of the small business concern requesting the loan; or  
(2)$250,000.  (c)Interest rateThe interest rate on a loan made under this section shall be equal to the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly), commonly referred to as the H.15 release.  
(d)ReportThe Administrator of the Small Business Administration shall submit a report to Congress on the implementation and results of the program established under this section.  (e)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2018 to 2022.  
5002.Pilot program to fund local incubators 
(a)EstablishmentThe Secretary of Commerce shall establish a competitive program to make grants to States and political subdivisions of States to partner with local incubators in order to provide start-ups with workspace and other resources for use in developing their businesses.  (b)EligibilityThe Secretary may only award a grant under this section to a State or political subdivision of a State that submits an application at such time, in such form, and with such information and assurances as the Secretary may require, including an identification of one or more incubators with which the State or political subdivision will partner in implementing the grant.  
(c)Limitations 
(1)One grant per State or political subdivisionA State or political subdivision of a State may not receive more than one grant under this section. For purposes of the preceding sentence, a grant received by a State shall not be considered to be received by a political subdivision of the State, and a grant received by a political subdivision of a State shall not be considered to be received by the State.  (2)Amount of grantA grant awarded under this section may not exceed $500,000.  
(d)Use of funds 
(1)In generalA State or political subdivision of a State that receives a grant under this section shall use grant funds to partner with one or more incubators located within the territory of such State or political subdivision in order to provide start-ups with workspace and other resources for use in developing their businesses. The partnership may take such form as the Secretary considers appropriate, including one or more subgrants from the State or political subdivision to the incubator or incubators.  (2)Specific expenses includedGrant funds may be used for any expense incurred in order to provide start-ups with workspace and other resources for use in developing their businesses, including— 
(A)purchase or rental of land;  (B)modification of buildings;  
(C)charges for utility services or broad­band service;  (D)fees of consultants for the provision of technical or professional assistance;  
(E)costs of promoting the incubator or incubators; and  (F)any other such expense that the Secretary considers appropriate.  
(e)Matching requirementA State or political subdivision of a State may not partner with an incubator (or group of incubators) in implementing a grant under this section unless the incubator (or group of incubators) agrees that, with respect to the expenses to be incurred in carrying out activities within the scope of the partnership, the incubator (or group of incubators) will make available from private funds contributions in an amount equal to not less than 50 percent of the amount made available by the State or political subdivision from grant funds under this section.  (f)Report to CongressNot later than 180 days after the end of fiscal year 2021, the Secretary shall submit to Congress a report on the results achieved by the grant program established under this section. Such report shall include recommendations of the Secretary with respect to extending, expanding, or improving the program.  
(g)DefinitionsIn this section: (1)IncubatorThe term incubator means a private-sector entity that— 
(A)provides start-ups with workspace and other resources (such as utilities, broadband service, and technical or professional assistance) for use in developing their businesses; and  (B)may charge start-ups a reasonable fee for such resources.  
(2)SecretaryThe term Secretary means the Secretary of Commerce.  (3)Start-upThe term start-up means any business entity (including an individual operating an unincorporated business) that, as of the time the entity receives resources from an incubator— 
(A)has been in operation for not more than 5 years;  (B)has not more than 5 employees; and  
(C)for the most recently completed fiscal year of the entity (if any) and any preceding fiscal year, has annual gross revenues of less than $150,000.  (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.  
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000, of which not more than 5 percent shall be available for the costs of administering the grant program established under this section, for each of the fiscal years 2018 through 2022.  5003.Funding for organizations that support startup businesses (a)FindingsCongress finds that— 
(1)startups face common challenges as they seek to transform their ideas into successful, high-growth businesses;  (2)incubators and accelerators are new models of growth that drive innovation by connecting entrepreneurial individuals and teams to create viable business ventures and social initiatives;  
(3)startups have contributed greatly to the United States economy, with research showing that between 1982 and 2011, businesses 5 years or younger were responsible for nearly every net new job created;  (4)incubators and accelerators support promising startups through partnerships, mentoring, and resources connecting them with seasoned entrepreneurs;  
(5)the goal of an incubator or an accelerator is to help create and grow young businesses by providing them with necessary financial, technical, and industry support and financial and technical services; and  (6)startups offer unique opportunities for growth and development for women, minority, and veterans to become successful entrepreneurs and leaders in new and developed fields.  
(b)Funding for organizations that support startup businessesThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 47 (15 U.S.C. 631 note) as section 48; and  
(2)by inserting after section 46 the following:  47.Funding for organizations that support startup businesses (a)DefinitionsIn this section— 
(1)the term accelerator means an organization that— (A)frequently provides, but is not exclusively designed to provide, seed investment in exchange for a small amount of equity;  
(B)works with a startup for a predetermined amount of time;  (C)provides mentorship and instruction to scale businesses; or  
(D)offers startup capital or the opportunity to raise capital from outside investors;  (2)the term eligible entity means an organization— 
(A)that is located in the United States;  (B)the primary purpose of which is to support new small business concerns; and  
(C)that is often classified as an accelerator;  (3)the term new small business concern means a small business concern that has been in operation for not more than 5 years;  
(4)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C); and  (5)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.  
(b)Funding 
(1)In generalNot later than 1 year after the date of enactment of this section, the Administrator shall develop and begin implementing a program to award cash prizes or grants of not more than $50,000 to eligible entities to support new small business concerns.  (2)Use of fundsA prize or grant under this section— 
(A)may be used for construction costs, space acquisition, and programmatic purposes; and  (B)may not be used to provide capital or professional services to new small business concerns directly or through the subaward of funds.  
(3)Disbursal of fundsIn disbursing funds under this section, the Administrator may use incremental or scheduled payments.  (c)Application (1)In generalAn eligible entity desiring a prize or grant under this section shall demonstrate that the eligible entity will use the prize or grant to provide assistance to not less than 10 new small business concerns per year.  
(2)RequirementsIn soliciting applications and awarding prizes or grants to eligible entities under this section, the Administrator shall employ a streamlined and inclusive approach that— (A)widely publicizes funding opportunities to a broad audience;  
(B)utilizes an easily accessible submission process or platform;  (C)does not mandate the use of forms, detailed budgets, supporting documentation, or written submissions or impose other burdensome requirements;  
(D)focuses on solution-based approaches and results-based outcomes;  (E)encourages innovation; and  
(F)allows proposals or pitches to be presented using various formats or media.  (d)CriteriaThe Administrator shall establish criteria for a prize or grant under this section that shall give priority to eligible entities that are providing or plan to provide to new small business concerns— 
(1)office, manufacturing, or warehouse space, including appropriate operations infrastructure;  (2)access to capital either directly from the eligible entity (using amounts other than the amounts provided under the prize or grant) or through guidance and contacts for acquiring capital from outside investors;  
(3)access to professional services either directly from the eligible entity (using amounts other than the amounts provided under the prize or grant) or through guidance and contacts for acquiring professional services, including accounting and legal services; or  (4)a formal structured mentorship or developmental program that assists new small business concerns with building business skills and competencies.  
(e)Considerations in choosing recipientsIn determining whether to award a prize or grant under this section to an eligible entity, the Administrator shall take into account— (1)for eligible entities that have in operation a program to support new small business concerns, the record of the eligible entity in assisting new small business concerns, including, for each of the 3 full years before the date on which the eligible entity applies for a prize or grant under this section— 
(A)the retention rate of new small business concerns in the program of the eligible entity;  (B)the average period of participation by new small business concerns in the program of the eligible entity;  
(C)the total, average, and median capital raised by new small business concerns participating in the program of the eligible entity; and  (D)the total, average, and median number of employees of new small business concerns participating in the program of the eligible entity;  
(2)for all eligible entities— (A)the number of new small business concerns assisted or anticipated to be assisted by the eligible entity;  
(B)the number of new small business concerns applying or anticipated to apply for assistance from the eligible entity;  (C)whether the program of the eligible entity provides or would provide assistance to individuals in gender, racial, or ethnic groups underrepresented by existing programs to assist new small business concerns; and  
(D)other metrics determined appropriate by the Administrator;  (3)the need in the geographic area to be served by the program to be carried out using the prize or grant for additional assistance for new small business concerns, if the area has sufficient population density, as determined by the Administrator;  
(4)the level of experience of the entrepreneurial leadership of the eligible entity;  (5)the ability of the eligible entity to use and leverage local strengths, including human resources, infrastructure, and educational institutions; and  
(6)the desire to promote diversity in entrepreneurship by ensuring that not less than 50 percent of prizes or grants shall be awarded annually to— (A)accelerators located in geographically underserved areas; or  
(B)accelerators serving— (i)Native Americans;  
(ii)small business concerns owned and controlled by socially and economically disadvantaged individuals;  (iii)individuals participating in the Transition Assistance Program of the Department of Defense;  
(iv)individuals who— (I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and  
(II)were discharged or released from such service under conditions other than dishonorable;  (v)individuals with disabilities;  
(vi)women; and  (vii)formerly incarcerated individuals.  
(f)Matching nonpublic funding requirement 
(1)In generalAn eligible entity receiving a prize or grant under this section shall obtain funds from a private individual or entity (including a for-profit or nonprofit entity) that are— (A)for the same purposes as a prize or grant may be made under this section;  
(B)used to carry out the program of the eligible entity carried out using the prize or grant under this section; and  (C)in an amount that is not to be less than 50 percent of the amount of the prize or grant under this section.  
(2)Form of non-Federal shareNot more than 25 percent of the funds obtained under paragraph (1) may be in the form of in-kind contributions.  (g)Consequences of failure To abide by terms and conditions of prize or grant requirements of this sectionThe Administrator shall notify each eligible entity receiving a prize or grant under this section that failure to abide by the terms and conditions of the prize or grant or the requirements of this section may, in the discretion of the Administrator and in addition to any other civil or criminal consequences, result in the Administrator withholding payments or ordering the eligible entity to return the prize or grant funds.  
(h)Annual progress reporting by recipients of prize or grantEach eligible entity receiving a prize or grant under this section shall submit to the Administrator an annual report on the progress of the program carried out using the amounts received under the prize or grant, including— (1)the number of new small business concerns participating in the program during each of the previous 3 years;  
(2)the number of new small business concerns applying to participate in the program during each of the previous 3 years;  (3)the retention rate of new small business concerns in the program;  
(4)the average period of participation in the program by new small business concerns;  (5)the total, average, and median capital raised by new small business concerns participating in the program;  
(6)the total, average, and median number of employees of new small business concerns participating in the program;  (7)the number of new small business concerns owned and controlled by— 
(A)Native Americans;  (B)socially and economically disadvantaged individuals;  
(C)individuals participating in the Transition Assistance Program of the Department of Defense;  (D)individuals who— 
(i)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and  (ii)were discharged or released from such service under conditions other than dishonorable;  
(E)women; and  (F)formerly incarcerated individuals; and  
(8)other metrics determined appropriate by the Administrator.  (i)Report to congressThe Administrator shall submit to Congress an annual report on the program under this section, which shall include an assessment of the effectiveness of the program, including an assessment based on the metrics listed in subsection (h).  
(j)Coordination with other small business administration programsThe Administrator shall take appropriate action to encourage eligible entities receiving a prize or grant under this section to use and incorporate other programs of the Administration, such as small business development centers, small business investment companies, loans under section 7(a), and assistance under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).  (k)Coordination with the Department of Veterans AffairsIn consultation with the Secretary of Veteran Affairs, the Administrator shall make available outreach materials regarding the opportunities for veterans within the program under this section for distribution and display at local facilities of the Department of Veterans Affairs.  
(l)Listing on websiteThe Administrator shall include a list of eligible entities receiving a prize or grant under this section on the website of the Administration.  (m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $6,000,000 for each of the first 5 fiscal years beginning after the date of enactment of this section..  
5004.Expanding broadcast ownership opportunities 
(a)FCC reports to Congress 
(1)Biennial report containing recommendations for increasing number of minority- and women-owned broadcast stationsNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 2 years thereafter, the Commission shall submit to Congress a report containing recommendations for how to increase the total number of broadcast stations that are owned or controlled by members of minority groups or women, or by both members of minority groups and women.  (2)Biennial report on number of minority- and women-owned broadcast stationsNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 2 years thereafter, the Commission shall submit to Congress a report that states the total number of broadcast stations that are owned or controlled by members of minority groups or women, or by both members of minority groups and women, based on data reported to the Commission on Form 323.  
(b)Tax certificate program for broadcast station transactions furthering ownership by socially and economically disadvantaged individuals 
(1)Requirements for issuance of certificate by FCC 
(A)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:  344.Tax certificate program for broadcast station transactions furthering ownership by socially and economically disadvantaged individuals (a)Issuance of certificate by CommissionUpon application by a person who engages in a sale of an interest in a broadcast station described in subsection (b), subject to the rules adopted by the Commission under subsection (c), the Commission shall issue to such person a certificate stating that such sale meets the requirements of this section.  
(b)Sales describedThe sales described in this subsection are the following: (1)Sale resulting in ownership by socially and economically disadvantaged individualsA sale— 
(A)of an interest in a broadcast station that, before such sale, is not owned by socially and economically disadvantaged individuals; and  (B)that results in the station being owned by socially and economically disadvantaged individuals.  
(2)Sale by investor in station owned by socially and economically disadvantaged individualsIn the case of a person who has contributed capital in exchange for an interest in a broadcast station that is owned by socially and economically disadvantaged individuals, a sale by such person of some or all of such interest.  (c)RulesThe Commission shall adopt rules for the issuance of a certificate under subsection (a) that provide for the following: 
(1)Limit on value of saleA limit on the value of an interest the sale of which qualifies for the issuance of such a certificate.  (2)Minimum holding periodIn the case of a sale described in subsection (b)(1), a minimum period following the sale during which the broadcast station must remain owned by socially and economically disadvantaged individuals.  
(3)Cumulative limit on number or value of salesA limit on the total number of sales or the total value of sales, or both, for which a person may be issued certificates under subsection (a).  (4)Participation in station management by socially and economically disadvantaged individualsRequirements for participation by socially and economically disadvantaged individuals in the management of the broadcast station.  
(d)Annual report to CongressThe Commission shall submit to Congress an annual report describing the sales for which certificates have been issued under subsection (a) during the period covered by the report.  (e)DefinitionsIn this section: 
(1)Owned by socially and economically disadvantaged individualsThe term owned by socially and economically disadvantaged individuals means, with respect to a broadcast station, that— (A)such station is at least 51 percent owned by one or more socially and economically disadvantaged individuals, or, in the case of any publicly owned broadcast station, at least 51 percent of the stock of such station is owned by one or more socially and economically disadvantaged individuals; and  
(B)the management and daily business operations of such station are controlled by one or more of such individuals.  (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual means an individual who is socially and economically disadvantaged. The Commission shall presume that socially and economically disadvantaged individuals include— 
(A)Black Americans, Hispanic Americans, Native Americans, Asian Pacific Americans, and other minorities; and  (B)women.  
(3)Socially disadvantaged individualThe term socially disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias because of the identity of the individual as a member of a group without regard to the individual qualities of the individual.  (4)Economically disadvantaged individualThe term economically disadvantaged individual means a socially disadvantaged individual whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area who are not socially disadvantaged. In determining the degree of diminished credit and capital opportunities, the Commission shall consider, but not be limited to, the assets and net worth of such socially disadvantaged individual..  
(B)Deadline for adoption of rulesThe Commission shall adopt rules to implement section 344 of the Communications Act of 1934, as added by subparagraph (A), not later than 1 year after the date of the enactment of this Act.  (C)Report to Congress on program expansionNot later than 6 years after the date of the enactment of this Act, the Commission shall submit to Congress a report regarding whether Congress should expand section 344 of the Communications Act of 1934, as added by subparagraph (A), beyond broadcast stations to cover other entities regulated by the Commission.  
(D)Report to Congress on nexus between diversity of ownership and diversity of viewpointNot later than 6 years after the date of the enactment of this Act, and not less frequently than every 5 years thereafter until the amendments made by this section cease to apply in accordance with paragraph (4), the Commission shall submit to Congress a report, including supporting data, on whether there is a nexus between diversity of ownership or control of broadcast stations (including ownership or control by members of minority groups or women, or by both members of minority groups and women) and diversity of the viewpoints expressed in the matter broadcast by broadcast stations.  (2)Nonrecognition of gain or loss for tax purposes (A)In generalSubchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after part IV the following new part: 
 
VSale of interest in certain broadcast stations. 
1071.Nonrecognition of gain or loss from sale of interest in certain broadcast stations 
(a)Nonrecognition of Gain or LossIf a sale of an interest in a broadcast station, within the meaning of section 344 of the Communications Act of 1934, is certified by the Federal Communications Commission under such section, such sale shall, if the taxpayer so elects, be treated as an involuntary conversion of such property within the meaning of section 1033. For purposes of such section as made applicable by the provisions of this section, stock of a corporation operating a broadcast station shall be treated as property similar or related in service or use to the property so converted. The part of the gain, if any, on such sale to which section 1033 is not applied shall nevertheless not be recognized, if the taxpayer so elects, to the extent that it is applied to reduce the basis for determining gain or loss on any such sale, of a character subject to the allowance for depreciation under section 167, remaining in the hands of the taxpayer immediately after the sale, or acquired in the same taxable year. The manner and amount of such reduction shall be determined under regulations prescribed by the Secretary. Any election made by the taxpayer under this section shall be made by a statement to that effect in his return for the taxable year in which the sale takes place, and such election shall be binding for the taxable year and all subsequent taxable years.  (b)Minimum holding period; continued managementIf— 
(1)there is nonrecognition of gain or loss to a taxpayer under this section with respect to a sale of property (determined without regard to this paragraph), and  (2)the taxpayer ceases to fulfill any requirements of the rules adopted by the Federal Communications Commission under paragraph (2) or (4) of section 344(c) of the Communications Act of 1934 (as such rules are in effect on the date of such sale), there shall be no nonrecognition of gain or loss under this section to the taxpayer with respect to such sale, except that any gain or loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the taxpayer so ceases to fulfill such requirements. 
(c)BasisFor basis of property acquired on a sale treated as an involuntary conversion under subsection (a), see section 1033(b)..  (B)Clerical amendmentThe table of parts for subchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item related to part IV the following new part: 
 
 
Part V—Sale of interest in certain broadcast stations 
Section 1071. Nonrecognition of gain or loss from sale of interest in certain broadcast stations..  
(3)Effective dateThe amendments made by this subsection shall apply with respect to sales of interests in broadcast stations after the date that is 1 year after the date of the enactment of this Act.  (4)SunsetThe amendments made by this subsection shall not apply with respect to sales of interests in broadcast stations after the date that is 16 years after the date of the enactment of this Act.  
(c)Incubator pilot program 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall establish a program under which the Commission may grant a waiver of paragraph (a) or (b) of section 73.3555 of title 47, Code of Federal Regulations, to a licensee of a broadcast station to enable the licensee to acquire an interest that would otherwise be prohibited by such paragraph in a broadcast station that is owned by socially and economically disadvantaged individuals.  (2)Report to CongressThe Commission shall submit to Congress a report on the effectiveness of the program established under paragraph (1) not later than the date that is 4 years after the date on which the Commission establishes the program under such paragraph.  
(3)SunsetThe Commission may not grant a waiver under paragraph (1) after the date that is 5 years after the date on which the Commission establishes the program under such paragraph.  (d)DefinitionsIn this section: 
(1)Broadcast stationThe term broadcast station has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).  (2)CommissionThe term Commission means the Federal Communications Commission.  
(3)Owned by socially and economically disadvantaged individualsThe term owned by socially and economically disadvantaged individuals has the meaning given such term in section 344 of the Communications Act of 1934, as added by subsection (b).  5005.Permanent increase of limitation on deduction for start-up and organizational expenditures (a)Start-Up expenditures (1)In generalSection 195(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended— 
(A)by striking $5,000 and inserting $15,000, and  (B)by striking $50,000 and inserting $150,000.  
(2)Conforming amendmentSection 195(b) of such Code is amended by striking paragraph (3).  (b)Organizational expendituresSection 248(a)(1)(B) of such Code is amended— 
(1)by striking $5,000 and inserting $10,000, and  (2)by striking $50,000 and inserting $60,000.  
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred with respect to— (1)in the case of the amendments made by subsection (a), trades or businesses beginning in taxable years beginning after December 31, 2016, and  
(2)in the case of the amendments made by subsection (b), corporations the business of which begins in taxable years beginning after such date.  5006.Veteran small business start-up credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45V.Veteran small business start-up credit 
(a)In generalFor purposes of section 38, in the case of an applicable veteran-owned business which elects the application of this section, the veteran small business start-up credit determined under this section for any taxable year is an amount equal to 15 percent of so much of the qualified start-up expenditures of the taxpayer as does not exceed $80,000.  (b)Applicable veteran-Owned small businessFor purposes of this section— 
(1)In generalThe term applicable veteran-owned small business means a small business owned and controlled by one or more veterans or spouses of veterans and the principal place of business of which is in an underserved community.  (2)Ownership and controlThe term owned and controlled means— 
(A)management and operation of the daily business, and—  (B) (i)in the case of a sole proprietorship, sole ownership,  
(ii)in the case of a corporation, ownership (by vote or value) of not less than 51 percent of the stock in such corporation, or  (iii)in the case of a partnership or joint venture, ownership of not less than 51 percent of the profits interests or capital interests in such partnership or joint venture.  
(3)Small businessThe term small business means, with respect to any taxable year, any person engaged in a trade or business in the United States if— (A)the gross receipts of such person for the preceding taxable year did not exceed $5,000,000, or  
(B)in the case of a person to which subparagraph (A) does not apply, such person employed not more than 100 full-time employees during the preceding taxable year. For purposes of subparagraph (B), an employee shall be considered full-time if such employee is employed at least 30 hours per week for 20 or more calendar weeks in the taxable year. (4)Underserved communityThe term underserved community means any area located within— 
(A)a HUBZone (as defined in section 3(p) of the Small Business Act (15 U.S.C. 632(p))),  (B)an empowerment zone, or enterprise community, designated under section 1391 (and without regard to whether or not such designation remains in effect),  
(C)an area of low income or moderate income (as recognized by the Federal Financial Institutions Examination Council), or  (D)a county with persistent poverty (as classified by the Economic Research Service of the Department of Agriculture).  
(5)Veteran or spouse of veteranThe term veteran or spouse of a veteran has the meaning given such term by section 7(a)(31)(G)(iii) of the Small Business Act (15 U.S.C. 636(a)(31)(G)(iii)).  (c)Qualified start-Up expendituresFor purposes of this section— 
(1)In generalThe term qualified start-up expenditures means— (A)any start-up expenditures (as defined in section 195(c)), or  
(B)any amounts paid or incurred during the taxable year for the purchase or lease of real property, or the purchase of personal property, placed in service during the taxable year and used in the active conduct of a trade or business.  (d)Special rulesFor purposes of this section— 
(1)Year of electionThe taxpayer may elect the application of this section only for the first 2 taxable years for which ordinary and necessary expenses paid or incurred in carrying on such trade or business are allowable as a deduction by the taxpayer under section 162.  (2)Controlled groups and common controlAll persons treated as a single employer under subsections (a) and (b) of section 52 shall be treated as 1 person.  
(3)No double benefitIf a credit is determined under this section with respect to any property, the basis of such property shall be reduced by the amount of the credit attributable to such property..  (b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45V. Veteran small business start-up credit..  
(c)Made part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (38), by striking the period at the end of paragraph (39) and inserting , plus, and by adding at the end the following new paragraph:  (40)the veteran small business start-up credit determined under section 45V..  
(d)Report by Treasury Inspector General for Tax AdministrationEvery fourth year after the date of the enactment of this Act, the Treasury Inspector General for Tax Administration shall include in one of the semiannual reports under section 5 of the Inspector General Act of 1978 with respect to such year, an evaluation of the program under section 45V of the Internal Revenue Code of 1986 (as added by this section), including an evaluation of the success of, and accountability with respect to, such program.  (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
5007.Inspector General report on participation in FAA programs by disadvantaged small business concernsSection 140 of the FAA Modernization and Reform Act of 2012 is amended— (1)in subsection (c)— 
(A)in paragraph (1) by striking each of fiscal years 2013 through 2018 and inserting fiscal year 2018 and periodically thereafter; and  (B)in paragraph (3)(A) by striking a list and inserting with respect to the large and medium hub airports in the United States that participate in the airport disadvantaged business enterprise program referenced in subsection (a), a list; and  
(2)by adding at the end the following:  (d)Assessment of effortsThe Inspector General shall assess the efforts of the Federal Aviation Administration with respect to implementing recommendations suggested in reports submitted under subsection (c) and shall include in each semiannual report of the Inspector General that is submitted to Congress a description of the results of such assessment. .  
5008.Minority and disadvantaged business participationSection 47113 of title 49, United States Code, is amended— (1)in subsection (c)— 
(A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and  
(B)by adding at the end the following:  (2)Consistency of informationThe Secretary shall develop and maintain a training program— 
(A)for employees of the Federal Aviation Administration who provide guidance and training to entities that certify whether a small business concern qualifies under this section (and for employees of the other modal administrations of the Department of Transportation who provide similar services); and  (B)that ensures Federal officials provide consistent communications with respect to certification requirements.  
(3)Lists of certifying authoritiesThe Secretary shall ensure that each State maintains an accurate list of the certifying authorities in such State for purposes of this section and that the list is— (A)updated at least twice each year; and  
(B)made available to the public.;  (2)in subsection (e) by adding at the end the following: 
 
(4)ReportingThe Secretary shall determine, for each fiscal year, the number of individuals who received training under this subsection and shall make such number available to the public on an appropriate website operated by the Secretary. If the Secretary determines, with respect to a fiscal year, that fewer individuals received training under this subsection than in the previous fiscal year, the Secretary shall submit to Congress, and make available to the public on an appropriate website operated by the Secretary, a report describing the reasons for the decrease.  (5)AssessmentNot later than 2 years after the date of enactment of this paragraph, and every 2 years thereafter, the Secretary shall assess the training program, including by soliciting feedback from stakeholders, and update the training program as appropriate.; and  
(3)by adding at the end the following:  (f)Trend assessment (1)In generalNot later than 2 years after the date of enactment of this subsection, and at least every 2 years thereafter, the Secretary shall study, using information reported by airports, trends in the participation of small business concerns referred to in subsection (b).  
(2)ContentsThe study under paragraph (1) shall include— (A)an analysis of whether the participation of small business concerns referred to in subsection (b) at reporting airports increased or decreased during the period studied, including for such concerns that were first time participants;  
(B)an analysis of the factors relating to any significant increases or decreases in participation compared to prior years; and  (C)development of a plan to respond to the results of the study, including development of recommendations for sharing best practices for maintaining or boosting participation.  
(3)ReportingFor each study completed under paragraph (1), the Secretary shall submit to Congress, and make available to the program contact at each airport that participates in the airport disadvantaged business enterprise program, a report describing the results of the study. .  5009.Passenger facility chargesSection 40117(c) of title 49, United States Code, is amended by adding at the end the following: 
 
(5)With respect to an application under this subsection that relates to an airport that participates in the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note), the application shall include a detailed description of good faith efforts at the airport to contract with disadvantaged business enterprises in relation to any project that is a subject of the application and to ensure that all small businesses, including those owned by veterans, fairly compete for work funded with passenger facility charges..  5010.Annual tracking of certain new firms at airports with a disadvantaged business enterprise program (a)Tracking requiredBeginning in fiscal year 2018, and each fiscal year thereafter, the Administrator of the Federal Aviation Administration shall require each covered airport to report to the Administrator on the number of new disadvantaged business enterprises that were awarded a contract or concession during the previous fiscal year at the airport.  
(b)TrainingThe Administrator shall provide training to airports, on an ongoing basis, with respect to compliance with subsection (a).  (c)ReportingDuring the first fiscal year beginning after the date of enactment of this Act and every fiscal year thereafter, the Administrator shall update dbE–Connect (or any successor online reporting system) to include information on the number of new disadvantaged business enterprises that were awarded a contract or concession during the previous fiscal year at a covered airport.  
(d)Covered airport definedIn this section, the term covered airport means a large or medium hub airport that participates in the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note).  5011.AuditsThe inspector general of the Department of Transportation shall conduct periodic audits regarding the accuracy of the data on disadvantaged business enterprises contained in the Federal Aviation Administration’s reporting database related to such enterprises or any similar or successor online reporting database developed by the Administration.  
5012.Prompt payments 
(a)Reporting of complaintsNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall ensure that each airport that participates in the Program tracks, and reports to the Administrator, the number of covered complaints made in relation to activities at that airport.  (b)Improving compliance (1)In generalThe Administrator shall take actions to assess and improve compliance with prompt payment requirements under part 26 of title 49, Code of Federal Regulations.  
(2)Contents of assessmentIn carrying out paragraph (1), the Administrator shall assess— (A)whether requirements relating to the inclusion of prompt payment language in contracts are being satisfied;  
(B)whether and how airports are enforcing prompt payment requirements;  (C)the processes by which covered complaints are received and resolved by airports;  
(D)whether improvements need to be made to— (i)better track covered complaints received by airports; and  
(ii)assist the resolution of covered complaints in a timely manner;  (E)the effectiveness of alternative dispute resolution mechanisms with respect to resolving covered complaints;  
(F)best practices that ensure prompt payment requirements are satisfied;  (G)the Federal Aviation Administration resources, including staff, that are dedicated to helping resolve covered complaints; and  
(H)how the Federal Aviation Administration can enhance efforts to resolve covered complaints, including by using timelines and providing additional staffing and other resources.  (3)ReportingThe Administrator shall make available to the public on an appropriate website operated by the Administrator a report describing the results of the assessment completed under this subsection, including a plan to respond to such results.  
(c)DefinitionsIn this section, the following definitions apply: (1)Covered complaintThe term covered complaint means a complaint relating to an alleged failure to satisfy a prompt payment requirement under part 26 of title 49, Code of Federal Regulations.  
(2)ProgramThe term Program means the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note).  5013.Expansion of credit for expenditures to provide access to disabled individuals (a)Increase in dollar limitation (1)In generalSection 44(a) of the Internal Revenue Code of 1986 is amended by striking $10,250 and inserting $20,500.  
(2)Inflation adjustmentSection 44 of such Code is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:  (e)Inflation adjustment (1)In generalIn the case of any taxable year beginning after 2018, the $20,500 amount in subsection (a) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by  (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2017 for calendar year 2016 in subparagraph (A)(ii) thereof.  
(2)RoundingAny amount determined under paragraph (1) which is not a multiple of $50 shall be rounded to the next lowest multiple of $50..  (b)Increase in gross receipts limitationSection 44(b)(1)(A) of such Code is amended by striking $1,000,000 and inserting $2,500,000.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.  5014.Reporting requirements for certain small business concernsSection 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) is amended— 
(1)in clause (i)— (A)in subclause (III), by striking and at the end; and  
(B)by adding at the end the following new subclauses:  (V)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns for purposes of the initial contract; and  
(VI)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;  (2)in clause (ii)— 
(A)in subclause (IV), by striking and at the end; and  (B)by adding at the end the following new subclauses: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by service-disabled veterans for purposes of the initial contract; and  (VII)that were awarded using a procurement method that restricted competition to qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;  
(3)in clause (iii)— (A)in subclause (V), by striking and at the end; and  
(B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be qualified HUBZone small business concerns for purposes of the initial contract; and  
(VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;;  (4)in clause (iv)— 
(A)in subclause (V), by striking and at the end; and  (B)by adding at the end the following new subclauses: 
 
(VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of the initial contract; and  (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by women, or a subset of any such concerns;;  
(5)in clause (v)— (A)in subclause (IV), by striking and at the end;  
(B)in subclause (V), by inserting and at the end; and  (C)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Indian tribe other than an Alaska Native Corporation for purposes of the initial contract;;  (6)in clause (vi)— 
(A)in subclause (IV), by striking and at the end;  (B)in subclause (V), by inserting and at the end; and  
(C)by adding at the end the following new subclause:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by a Native Hawaiian Organization for purposes of the initial contract;;  
(7)in clause (vii)— (A)in subclause (IV), by striking and at the end;  
(B)in subclause (V), by striking and at the end; and  (C)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Alaska Native Corporation for purposes of the initial contract; and; and  (8)in clause (viii)— 
(A)in subclause (VII), by striking and at the end;  (B)in subclause (VIII), by striking and at the end; and  
(C)by adding at the end the following new subclauses:  (IX)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by women for purposes of the initial contract; and  
(X)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, or a subset of any such concerns; and.  VIEconomic development 6001.Economic growth, retention, and recruitment of commercial investment in economically underserved communitiesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended by adding at the end the following new title: 
 
VIIIEconomic growth, retention, and recruitment of commercial investment in economically underserved communities 
811.PurposeThe purpose of this title is to assist with the economic growth of economically underserved communities that have potential for strong Class 1 commercial investment, but that continue to have a difficult time recruiting Class 1 commercial investment.  812.Grant program (a)AuthorizationFrom amounts appropriated under section 814, the Administrator shall make grants on a competitive basis to an eligible community for— 
(1)the creation of a grant program or revolving loan fund program (or both) that helps develop financing packages for Class 1 commercial investment in the community;  (2)lowering real estate property tax rates in the community;  
(3)conducting community-wide market analysis to help recruit and retain Class 1 commercial investment;  (4)creating employment training programs for Class 1 business customer service, sales, and managerial positions in the community;  
(5)retail marketing strategies to solicit new Class 1 commercial investment starts in the community;  (6)program allowances for activities to promote Class 1 commercial investment in the community, such as the publication of marketing materials, development of economic development web pages, and educational outreach activities with retail trade associations; and  
(7)hiring business recruitment specialists to operate in the community.  (b)EligibilityThe Administrator may only make a grant under subsection (a) to a community whose demographics include— 
(1)a median per capita income no higher than $35,000; and  (2)an identified lack of Class 1 commercial investment.  
(c)ApplicationA community seeking a grant under subsection (a) shall submit an application at such time, in such form, and containing such information and assurances as the Administrator may require, except that the application shall include— (1)a description of how the community, through the activities the community proposes to carry out with the grant funds will recruit, retain and grow its economy through Class 1 commercial investment; and  
(2)a description of the difficulty the community has faced recruiting, retaining and growing its economy through Class 1 commercial investment.  (d)Matching funds (1)In generalThe Administrator may not make a grant to a community under subsection (a) unless the community agrees that, with respect to the costs to be incurred by the community in carrying out the activities for which the grant is awarded, the community will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant.  
(2)Satisfying matching requirementsThe non-Federal contributions required under paragraph (1) may be— (A)in cash or in-kind, including services, fairly evaluated; and  
(B)from— (i)any private source;  
(ii)State or local governmental entity; or  (iii)nonprofit source.  
(3)WaiverThe Administrator may waive or reduce the non-Federal contribution required by paragraph (1) if the community involved demonstrates that the community cannot meet the contribution requirement due to financial hardship.  (e)LimitationsAmounts appropriated pursuant to the authorization of appropriations in section 814 for a fiscal year shall be allocated as follows: 
(1)No more than 5 percent of such funds shall go to administrative costs;  (2)70 percent of such funds shall go toward activities described in paragraphs (1) through (4) of subsection (a), after taking into account administrative costs under subparagraph (A); and  
(3)30 percent of such funds shall go toward activities described in paragraphs (5) through (7) of subsection (a), after taking into account administrative costs under subparagraph (A).  813.DefinitionsIn this title: 
(1)CommunityThe term community means a governance structure that includes county, parish, city, village, township, district or borough.  (2)Class 1 commercial investmentThe term Class 1 commercial investment means retail grocery chains, food service retailers, restaurants and franchises, retail stores, cafes, shopping malls, and other shops.  
(3)Economically underserved communityThe term economically underserved community means an area suffering from low income and resultant low purchasing power, limiting its ability to generate sufficient goods and services to be used in exchange with other areas to meet current consumption needs.  814.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to make grants under section 812(a) $40,000,000 for each of fiscal years 2019 through 2025..  
6002.Minority Bank Deposit Program 
(a)FindingsCongress finds the following: (1)On March 5, 1969, pursuant to Executive Order 11458, the Minority Bank Deposit Program was established as a national program supporting minority-owned business enterprise. It was expanded in 1971 under Executive Order 11625 and in 1979 under Executive Order 12138. The Competitive Equality Banking Act of 1987 (Public Law 100–86) and the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (Public Law 101–73) include provisions supporting the intent of the Minority Bank Deposit Program.  
(2)Under the leadership of President Jimmy Carter, on April 8, 1977, a memorandum for all heads of Federal agencies and departments was signed. This document promoted the use of minority-owned business enterprises by placing deposits in minority banks. The agency assigned to head this program was the Department of the Treasury.  (3)The Fiscal Assistant Secretary of the Department of the Treasury is responsible for certifying financial institutions that are eligible for participation in the Minority Bank Deposit Program.  
(4)Although the program continues today, the overwhelming majority of financial institutions certified under the Minority Bank Deposit Program do not have existing relationships with the Federal agencies which suggests the need for reforms to increase utilization of eligible institutions.  (b)Expansion of use of minority banks, women’s banks, and low-Income credit unions (1)In generalSection 1204 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note) is amended to read as follows: 
 
1204.Expansion of use of minority banks, women’s banks, and low-income credit unions 
(a)Minority Bank Deposit Program 
(1)EstablishmentThere is established a program to be known as the Minority Bank Deposit Program to expand the use of minority banks, women’s banks, and low-income credit unions.  (2)AdministrationThe Secretary of the Treasury, acting through the Fiscal Service, shall— 
(A)on application by a depository institution or credit union, certify whether such depository institution or credit union is a minority bank, women’s bank, or low-income credit union;  (B)maintain and publish a list of all depository institutions and credit unions that have been certified pursuant to subparagraph (A); and  
(C)periodically distribute the list described in subparagraph (B) to— (i)all Federal departments and agencies;  
(ii)interested State and local governments; and  (iii)interested private sector companies.  
(3)Inclusion of certain entities on listA depository institution or credit union that, on the date of the enactment of this section, has a current certification from the Secretary of the Treasury stating that such depository institution or credit union is a minority bank, women’s bank, or low-income credit union shall be included on the list described under paragraph (2)(B).  (b)Expanded Use Among Federal Departments and Agencies (1)In generalNot later than 1 year after the establishment of the program described in subsection (a), the head of each Federal department or agency shall develop and implement standards and procedures to ensure, to the maximum extent possible as permitted by law, the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency.  
(2)Report to CongressNot later than 2 years after the establishment of the program described in subsection (a), and annually thereafter, the head of each Federal department or agency shall submit to Congress a report on the actions taken to increase the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency.  (c)DefinitionsFor purposes of this section: 
(1)Credit unionThe term credit union has the meaning given the term insured credit union in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).  (2)Depository institutionThe term depository institution has the meaning given the term insured depository institution in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).  
(3)Low-income credit unionThe term low-income credit union means any entity described in section 19(b)(1)(A)(iv) of the Federal Reserve Act.  (4)MinorityThe term minority means any Black American, Native American, Hispanic American, or Asian American.  
(5)Minority bankThe term minority bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act— (A)more than 50 percent of the outstanding shares of which are held by 1 or more minority individuals;  
(B)the majority of the directors on the board of directors of which are minority individuals; and  (C)a significant percentage of senior management positions of which are held by minority individuals.  
(6)Women’s bankThe term women’s bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act— (A)more than 50 percent of the outstanding shares of which are held by 1 or more women;  
(B)the majority of the directors on the board of directors of which are women; and  (C)a significant percentage of senior management positions of which are held by women..  
(2)Conforming AmendmentsThe following provisions are amended by striking 1204(c)(3) and inserting 1204(c): (A)Section 808(b)(3) of the Community Reinvestment Act of 1977 (12 U.S.C. 2907(b)(3)).  
(B)Section 40(g)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1831q(g)(1)(B)).  (C)Section 704B(h)(4) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(h)(4)).  
(c)Amendments to the Community Reinvestment ActSection 804(b) of the Community Reinvestment Act of 1977 (12 U.S.C. 2903(b)) is amended to read as follows:  (b)Cooperation with Minority Banks, Women’s Banks, and Low-Income Credit Unions Considered (1)In generalIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider as a factor capital investment, loan participation, and other ventures undertaken by the institution in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions provided that these activities help meet the credit needs of local communities in which such institutions and credit unions are chartered.  
(2)Definitions 
(A)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note).  (B)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5))..  
(d)Considerations when assessing financial inclusion for federally chartered financial institutions 
(1)In GeneralIn assessing and taking into account the record of a federally chartered financial institution under any financial inclusion assessment process created by the Comptroller of the Currency in any rule relating to the chartering of a financial institution, the Comptroller shall consider as a factor capital investment, loan participation, and other ventures undertaken by the bank in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions, provided that these activities help meet the financial needs of local communities in which the federally chartered financial institution provides financial products or services.  (2)DefinitionsFor purposes of this section: 
(A)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)).  (B)Financial inclusion assessment processThe term financial inclusion assessment process means any process relating to the chartering of a financial institution whereby the Comptroller of the Currency assesses and takes into account the financial institution’s record of meeting the financial needs of the bank’s entire community, including low- and moderate-income neighborhoods, consistent with the safe and sound operation of such bank.  
(C)Financial product or serviceThe term financial product or service has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481).  (D)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note).  
6003.Reporting certain positive consumer credit information to consumer reporting agencies 
(a)In generalSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:  (f)Full-File credit reporting (1)In generalSubject to the limitation in paragraph (2) and notwithstanding any other provision of law, a person or the Secretary of Housing and Urban Development may furnish to a consumer reporting agency information relating to the performance of a consumer in making payments— 
(A)under a lease agreement with respect to a dwelling, including such a lease in which the Department of Housing and Urban Development provides subsidized payments for occupancy in a dwelling; or  (B)pursuant to a contract for a utility or telecommunications service.  
(2)LimitationInformation about a consumer’s usage of any utility services provided by a utility or telecommunication firm may be furnished to a consumer reporting agency only to the extent that such information relates to payment by the consumer for the services of such utility or telecommunication service or other terms of the provision of the services to the consumer, including any deposit, discount, or conditions for interruption or termination of the services.  (3)Payment planAn energy utility firm may not report payment information to a consumer reporting agency with respect to an outstanding balance of a consumer as late if— 
(A)the energy utility firm and the consumer have entered into a payment plan (including a deferred payment agreement, an arrearage management program, or a debt forgiveness program) with respect to such outstanding balance; and  (B)the consumer is meeting the obligations of the payment plan, as determined by the energy utility firm.  
(4)DefinitionsIn this subsection, the following definitions shall apply: (A)Energy utility firmThe term energy utility firm means an entity that provides gas or electric utility services to the public.  
(B)Utility or telecommunication firmThe term utility or telecommunication firm means an entity that provides utility services to the public through pipe, wire, landline, wireless, cable, or other connected facilities, or radio, electronic, or similar transmission (including the extension of such facilities)..  (b)Limitation on liabilitySection 623(c) of the Consumer Credit Protection Act (15 U.S.C. 1681s–2(c)) is amended— 
(1)in paragraph (2), by striking or at the end;  (2)by redesignating paragraph (3) as paragraph (4); and  
(3)by inserting after paragraph (2) the following new paragraph:  (3)subsection (f) of this section, including any regulations issued thereunder; or.  
(c)GAO study and reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact of furnishing information pursuant to subsection (f) of section 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) (as added by this Act) on consumers.  6004.Gender and racial and ethnic diversity in appointing Federal Reserve bank presidents (a)FindingsThe Congress finds that— 
(1)while significant progress has occurred due to the antidiscrimination amendments to the Federal Reserve Act, barriers continue to pose significant obstacles for candidates reflective of gender diversity and racial or ethnic diversity for Federal Reserve bank president positions in the Federal Reserve System;  (2)the continuing barriers described in paragraph (1) merit the following amendment;  
(3)Congress has received and reviewed testimony and documentation of the historical lack of gender, racial, and ethnic diversity from numerous sources, including congressional hearings, scientific reports, reports issued by public and private agencies, news stories, and reports of related barriers by organizations and individuals, which show that race-, ethnicity-, and gender-neutral efforts alone are insufficient to address the problem;  (4)the testimony and documentation described in paragraph (3) demonstrate that barriers across the United States prove problematic for full and fair participation in developing monetary policy by individuals reflective of gender diversity and racial or ethnic diversity; and  
(5)the testimony and documentation described in paragraph (3) provide a strong basis that there is a compelling need for the below amendment to address the historical lack of gender, racial, and ethnic diversity in the Federal Reserve regional bank presidents selection process in the Federal Reserve System.  (b)Federal reserve bank presidentsThe provision designated fifth of the fourth undesignated paragraph of section 4 of the Federal Reserve Act (12 U.S.C. 341) is amended by inserting after employees. the following: In making the appointment of a president, the bank shall interview at least one individual reflective of gender diversity and one individual reflective of racial or ethnic diversity..  
(c)Technical amendments 
(1)American Competitiveness and Workforce Improvement Act of 1998Section 418(b) of the American Competitiveness and Workforce Improvement Act of 1998 (8 U.S.C. 1184 note) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  (2)Bretton Woods Agreements ActThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended— 
(A)in section 4(a), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  (B)in section 45(a)(1), by striking chairman of the board of Governors and inserting Chair of the Board of Governors.  
(3)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by striking Chairman of the Board each place such term appears and inserting Chair of the Board.  (4)Emergency Economic Stabilization Act of 2008The Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is amended by striking Chairman of the Board each place such term appears and inserting Chair of the Board.  
(5)Emergency Loan Guarantee ActSection 2 of the Emergency Loan Guarantee Act (15 U.S.C. 1841) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  (6)Emergency Steel Loan Guarantee and Emergency Oil and Gas Act of 1999The Emergency Steel Loan Guarantee and Emergency Oil and Gas Act of 1999 (15 U.S.C. 1841 note) is amended— 
(A)in section 101(e)(2)— (i)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  
(ii)by striking Chairman, and inserting Chair,; and  (B)in section 201(d)(2)(B)— 
(i)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  (ii)by striking Chairman, and inserting Chair,.  
(7)Farm Credit Act of 1971Section 4.9(d)(1)(C) of the Farm Credit Act of 1971 (12 U.S.C. 2160(d)(1)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  (8)Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors.  
(9)Federal Reserve ActThe Federal Reserve Act (12 U.S.C. 226 et seq.) is amended— (A)by striking chairman each place such term appears and inserting chair;  
(B)by striking Chairman each place such term appears other than in section 11(r)(2)(B) and inserting Chair;  (C)in section 2, in the sixth undesignated paragraph— 
(i)in the second sentence, by striking his and inserting the Comptroller of the Currency’s; and  (ii)in the third sentence, by striking his and inserting the director’s;  
(D)in section 4— (i)in the third undesignated paragraph, by striking his office and inserting the Office of the Comptroller of the Currency;  
(ii)in the fourth undesignated paragraph, in the provision designated fifth, by striking his and inserting the person’s;  (iii)in the eighth undesignated paragraph, by striking his and inserting the chair’s;  
(iv)in the seventeenth undesignated paragraph— (I)by striking his and inserting the officer’s; and  
(II)by striking he and inserting the individual;  (v)in the twentieth undesignated paragraph— 
(I)by striking He each place such term appears and inserting The chair;  (II)in the third sentence— 
(aa)by striking his and inserting the; and  (bb)by striking he and inserting a comma; and  
(III)in the fifth sentence, by striking he and inserting the chair; and  (vi)in the twenty-first undesignated paragraph, by striking his each place such term appears and inserting the agent’s;  
(E)in section 6, in the second undesignated paragraph, by striking he and inserting the Comptroller of the Currency;  (F)in section 9A(c)(2)(C), by striking he and inserting the participant;  
(G)in section 10— (i)by striking he each place such term appears and inserting the member;  
(ii)in the second undesignated paragraph. by striking his and inserting the member’s; and  (iii)in the fourth undesignated paragraph— 
(I)in the second sentence, by striking his and inserting the chair’s;  (II)in the fifth sentence, by striking his and inserting the member’s; and  
(III)in the sixth sentence, by striking his and inserting the member’s;  (H)in section 12, by striking his and inserting the member’s;  
(I)in section 13, in the eleventh undesignated paragraph, by striking his and inserting the assured’s;  (J)in section 16— 
(i)by striking he each place such term appears and inserting the agent;  (ii)in the seventh undesignated paragraph— 
(I)by striking his and inserting the agent’s; and  (II)by striking himself and inserting the agent;  
(iii)in the tenth undesignated paragraph, by striking his and inserting the Secretary’s; and  (iv)in the fifteenth undesignated paragraph, by striking his and inserting the agent’s;  
(K)in section 18, in the eighth undesignated paragraph, by striking he and inserting the Secretary of the Treasury;  (L)in section 22— 
(i)in subsection (f), by striking his and inserting the director’s or officer’s; and  (ii)in subsection (g)— 
(I)in paragraph (1)(D)— (aa)by striking him and inserting the officer; and  
(bb)by striking he and inserting the officer; and  (II)in paragraph (2)(A), by striking him as his and inserting the officer as the officer’s; and  
(M)in section 25A— (i)in the twelfth undesignated paragraph— 
(I)by striking he each place such term appears and inserting the member; and  (II)by striking his and inserting the member’s;  
(ii)in the fourteenth undesignated paragraph, by striking his and inserting the director’s or officer’s; and  (iii)in the twenty-second undesignated paragraph, by striking his each place such term appears and inserting such individual’s.  
(10)Federal Reserve Reform Act of 1977Section 204(b) of the Federal Reserve Reform Act of 1977 (12 U.S.C. 242 note) is amended by striking Chairman or Vice Chairman of the Board of Governors and inserting Chair or Vice Chair of the Board of Governors.  (11)Financial Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 is amended— 
(A)in section 308 (12 U.S.C. 1463 note)— (i)in subsection (a), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  
(ii)in subsection (c), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors;  (B)in section 1001(a) (12 U.S.C. 1811 note), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  
(C)in section 1205(b)(1)(A) (12 U.S.C. 1818 note)— (i)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  
(ii)by striking Chairman’s and inserting Chair’s.  (12)Food, Conservation, and Energy Act of 2008Section 13106(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2 note) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  
(13)Housing and Community Development Act of 1992Section 1313(a)(3) of the Housing and Community Development Act of 1992 (12 U.S.C. 4513(a)(3)) is amended— (A)in the heading, by striking chairman and inserting chair;  
(B)by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors; and  (C)by striking Chairman regarding and inserting Chair regarding.  
(14)Inspector General Act of 1978Section 8G of the Inspector General Act of 1978 is amended by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors.  (15)International Lending Supervision Act of 1983Section 908(b)(3)(C) of the International Lending Supervision Act of 1983 (12 U.S.C. 3907(b)(3)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  
(16)Neighborhood Reinvestment Corporation ActSection 604(a)(3) of the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8103(a)(3)) is amended by striking Chairman each place it appears and inserting Chair.  (17)Public Law 93–495Section 202(a)(1) of Public Law 93–495 (12 U.S.C. 2402(a)(1)) is amended— 
(A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  (B)by striking his and inserting the Chair’s.  
(18)Sarbanes-Oxley Act of 2002Section 101(e)(4)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7211(e)(4)(A)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  (19)Securities Exchange Act of 1934Section 17A(f)(4)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78q–1(f)(4)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  
(20)Title 31Title 31, United States Code, is amended— (A)in section 1344(b)(7), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and  
(B)in section 5318A, by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors.  (21)Trade Act of 1974Section 163(b)(3) of the Trade Act of 1974 (19 U.S.C. 2213(b)(3)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.  
(22)Deeming of nameAny reference in a law, regulation, document, paper, or other record of the United States to the Chairman of the Board of Governors of the Federal Reserve System shall be deemed to be a reference to the Chair of the Board of Governors of the Federal Reserve System.  6005.Allocations under new markets tax credit made more competitive (a)In generalSection 45D(i) of the Internal Revenue Code of 1986 is amended by striking and at the end the paragraph (5), by striking the period at the end of paragraph (6) and inserting a comma, and by adding at the end the following new paragraphs: 
 
(7)which prioritize community financial institution CDEs with demonstrated records of having successfully provided capital or technical assistance to disadvantaged businesses or communities,  (8)which ensure that minority-owned qualified community development entities (as defined in subsection (c)(4)) receive a proportional allocation of new markets tax credit limitation for each calendar year,  
(9)which ensure that CDFI CDEs receive a proportional allocation of new markets tax credit limitation for each calendar year,  (10)which establish an application review process consistent with the following categories that ensures that only entities within each category of qualified community development entity compete with one another for new markets tax credit limitation: 
(A)Emerging CDEs.  (B)Community financial institution CDEs.  
(C)CDFI CDEs.  (D)Large bank affiliated CDEs.  
(E)Nonprofit CDEs.  (F)For-profit CDEs; and  
(11)which prioritize partnerships between— (A)large bank affiliated CDEs, and  
(B)emerging CDEs, community financial institution CDEs, and CDFI CDEs..  (b)Definitions related to categories of qualified community development entitiesSection 45D(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraphs: 
 
(3)Categories of qualified community development entitiesFor purposes of this section— (A)Emerging CDEThe term emerging CDE means a qualified community development entity which— 
(i)has never received an allocation of new markets tax credit limitation under subsection (f), and  (ii)is not a for-profit CDE or large bank affiliated CDE.  
(B)Community financial institution CDEThe term community financial institution CDE means a qualified community development entity which— (i)is, or is affiliated with, a financial institution which— 
(I)is not a certified community development financial institution, and  (II)has less than $1,000,000,000 in assets,  
(ii)has received one or more previous allocations of new markets tax credit limitation under subsection (f), and  (iii)is not a CDFI CDE or large bank affiliated CDE.  
(C)CDFI CDE 
(i)In generalThe term CDFI CDE means a qualified community development entity which— (I)is, or is affiliated with, a certified community development financial institution,  
(II)has received one or more previous allocations of new markets tax credit limitation under subsection (f), and  (III)is not a large bank affiliated CDE.  
(ii)Certified community development financial institutionThe term certified community development financial institution means an entity which is certified by the Secretary as a community development financial institution for purposes of the community development financial institutions fund.  (D)Large bank affiliated CDEThe term large bank affiliated CDE means a qualified community development entity is affiliated with a financial institution which— 
(i)has $1,000,000,000 or more in assets, and  (ii)is not a CDFI CDE.  
(E)Nonprofit CDEThe term nonprofit CDE means a qualified community development entity which— (i)is described in section 501(c) and exempt from tax under section 501(a),  
(ii)was created or organized for the purpose of being a qualified community development entity, and  (iii)is not a community financial institution CDE, CDFI CDE, or large bank affiliated CDE.  
(F)For-profit CDEThe term for-profit CDE means any qualified community development entity which is not a community financial institution CDE, CDFI CDE, large bank affiliated CDE, or nonprofit CDE.  (4)Minority-owned qualified community development entityFor purposes of this section— 
(A)In generalThe term minority-owned qualified community development entity means any qualified community development entity if not less than 51 percent of such entity is owned by one or more individuals described in subparagraph (B).  (B)Individuals describedAn individual is described in this subparagraph if such individual is African American, Hispanic American, Asian Pacific American, Subcontinent Asian American, or Native American..  
(c)Limitations on repeat allocations to same community development entitiesSection 45D(f) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph:  (3)Limitations on repeat allocations (A)Two-year cooling off period if two consecutive allocationsIf a qualified community development entity receives allocations under paragraph (2) for two consecutive calendar years, the Secretary shall not make an allocation under paragraph (2) to such entity (or any entity affiliated with such entity) for either of the two calendar years following the two consecutive calendar years with respect to which allocations were made.  
(B)Shared allocations after reaching dollar limitationThe Secretary shall not make any allocation under paragraph (2) to a qualified community development entity for any calendar year if the aggregate allocations made by the Secretary under such paragraph to such entity (or any entity affiliated with such entity) for all prior calendar years exceed $100,000,000.  (C)Exception for partnerships with specified community development entities (i)In generalSubparagraphs (A) and (B) shall not apply to a qualified community development entity for any calendar year if— 
(I)such qualified community development entity has entered into a partnership with a specified community development entity to carry out the purposes of this section with respect to such calendar year,  (II)neither subparagraph (A) nor (B) (determined without regard to this subparagraph) prevent the Secretary from making allocations to such specified community development entity for such calendar year, and  
(III)the Secretary makes an allocation under paragraph (2) to such specified community development entity for such calendar year in an amount which is not less than 50 percent of the allocation made under paragraph (2) for such calendar year to the qualified community development entity referred to in the matter preceding clause (i).  (ii)Specified community development entityFor purposes of this paragraph, the term specified community development entity means any qualified community development entity which— 
(I)is an emerging CDE, community financial institution CDE, or CDFI CDE, and  (II)was not (prior to entering into the partnership for purposes of clause (i) or paragraph (4)) affiliated with the qualified community development entity referred to in the matter preceding clause (i)..  
(d)Large bank affiliated CDEs required To partner with specified community development entitySection 45D(f) of the Internal Revenue Code of 1986, as amended by subsection (c), is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph:  (4)Large bank affiliated CDEs required to partner with specified community development entityThe Secretary shall not make any allocation under paragraph (2) to a large bank affiliated CDE for any calendar year unless the requirements of subclauses (I), (II), (III) of paragraph (3)(C)(i) are met for such calendar year applied by substituting 20 percent for 50 percent in subclause (III) thereof..  
(e)Effective dateThe amendments made by this section shall apply to allocations made by the Secretary of the Treasury, or his designee, after the date which is 1 year after the date of the enactment of this Act.  6006.Extension and improvement of new markets tax credit (a)ExtensionSection 45D(f)(1) of the Internal Revenue Code of 1986 is amended by adding , and at the end of subparagraph (F), by striking the period at the end of subparagraph (G) and inserting , and, and by adding at the end the following new subparagraph: 
 
(H)$10,000,000,000 for each of calendar years 2020 through 2029..  (b)Degree of distress of targeted community taken into account in making allocations (1)In generalSection 45D(f)(2) of such Code is amended by inserting the following after the first sentence: In making allocations under this paragraph, the Secretary shall take into account the entity’s business strategy, community impact, management capacity, and capitalization strategy, and the degree of distress of the communities served by the entity..  
(2)Conforming amendmentSection 45D(f)(2) of such Code is amended by striking under the preceding sentence and inserting under this paragraph.  (c)Increased credit for investments in community development entities serving distressed communitiesSection 45D of such Code is amended by redesignating subsections (h) and (i) as subsections (i) and (j), respectively, and by inserting after subsection (g) the following new subsection: 
 
(h)Increased credit for investments in community development entities serving distressed communities 
(1)In generalIn the case of a qualified equity investment in a qualified distressed community development entity, subsection (a)(2) shall be applied— (A)by substituting 6 percent for 5 percent in subparagraph (A), and  
(B)by substituting 7 percent for 6 percent in subparagraph (B).  (2)Qualified distressed community development entityFor purposes of this subsection— 
(A)In generalThe term qualified distressed community development entity means any qualified community development entity if— (i)a substantial portion of the services and investment capital provided by such entity is provided with respect to distressed communities, and  
(ii)such entity is certified by the Secretary for purposes of this section as being a qualified distressed community development entity.  (B)Distressed communityThe term distressed community means any population census tract (or equivalent county division within the meaning of subsection (e)(3)) which would be a low-income community if— 
(i)subsection (e)(1)(A) were applied by substituting 30 percent for 20 percent, and  (ii)subsection (e)(1)(B) were applied by substituting 60 percent for 80 percent each place it appears..  
(d)Effective dates 
(1)ExtensionThe amendments made by subsection (a) shall apply to calendar years after 2019.  (2)Degree of distress of targeted community taken into account in making allocationsThe amendments made by subsection (b) shall apply to allocations made by the Secretary after the date of the enactment of this Act.  
(3)Increased credit for investments in community development entities serving distressed communitiesThe amendments made by subsection (c) shall apply to qualified equity investments acquired at original issue after the date of the enactment of this Act.  VIIHousing and Asset Building 7001.Sense of Congress regarding the right of all renters to a safe, affordable, and decent home (a)Congressional findingsThe Congress finds that— 
(1)housing is a basic human right;  (2)evidence-based research has shown that families with safe, decent, and affordable homes are better able to find employment, achieve economic mobility, perform better in school, and maintain improved health;  
(3)investing in affordable housing strengthens our economy, creates jobs, boosts families’ incomes, and encourages further development;  (4)far too many families living in urban, suburban, and rural communities struggle to afford their rent each month, putting them at increased risk of eviction and homelessness;  
(5)according to the Department of Housing and Urban Development (HUD) point-in-time count of 2016, there were 549,928 people in the United States experiencing homelessness on any given night, including over 120,000 children;  (6)homelessness has become so pervasive that some States and cities have declared that homelessness has reached a state of emergency;  
(7)major progress towards the national goals for ending homelessness in our Nation has stalled in the absence of increased funding;  (8)a shortage of affordable housing exists in every State and major metropolitan area;  
(9)a full-time worker earning the Federal minimum wage cannot afford a modest two-bedroom apartment in any State, metropolitan area, or county in the United States;  (10)over half of all renters are cost-burdened, paying more than 30 percent of their income for housing, and 71 percent of extremely low-income households are severely cost-burdened, paying more than half of their income for housing;  
(11)rapidly rising rents across the country have pushed many long-time residents and families out of the communities they call home;  (12)closed waiting lists and long waits mean only a quarter of the families who qualify for housing assistance actually receive it;  
(13)the role of Federal affordable housing investments is even more important given the limited ability of the private market alone to address these needs;  (14)various programs at the Department of Housing and Urban Development help to subsidize housing for more than 4,000,000 low-income families, including the Public Housing program, the Section 8 Housing Choice Vouchers (HCV) program, the Section 8 Project-Based Rental Assistance program, the Section 202 Supportive Housing for the Elderly program, the Section 811 Supportive Housing for Persons with Disabilities program, and the Housing Opportunities for Persons with AIDS (HOPWA) program;  
(15)despite leveraging billions of dollars in private resources to preserve and expand the supply of affordable housing, affordable housing programs continue to be chronically underfunded despite their success at providing safe housing to families in need;  (16)chronic underfunding of the Public Housing Capital Fund has led to a backlog of more than $26,000,000,000 in capital repairs and deteriorating conditions for residents;  
(17)without Federal investments, many more families would be homeless, living in substandard or overcrowded conditions, or struggling to meet other basic needs because too much of their limited income would be used to pay rent;  (18)low Federal spending caps required by the Budget Control Act of 2011 (Public Law 112–25) have decreased funding for affordable housing and community development programs;  
(19)these austere spending caps threaten affordable housing and community development for millions of low income families;  (20)even renters with housing subsidies often face barriers to finding housing providers willing to rent to them;  
(21)under current Federal law, housing discrimination against a renter is illegal if it is based on race, color, religion, sex, familial status, national origin, or disability;  (22)renters should be protected against housing discrimination through stronger enforcement of fair housing laws; and  
(23)despite various clarifying memos from HUD, the re-entry community continues to face barriers in trying to secure access to federally assisted housing.  (b)Sense of CongressThe Congress hereby— 
(1)supports lifting the spending caps required by the Budget Control Act of 2011 and robustly funding programs to increase access to affordable housing and address homelessness at the Department of Housing and Urban Development (HUD) and other Federal agencies;  (2)opposes any cuts to Federal investments in affordable housing programs at the Department of Housing and Urban Development and other Federal agencies;  
(3)supports increased funding to the Public Housing Capital Fund to address the backlog of capital repairs for public housing;  (4)supports expanded funding for the National Housing Trust Fund to boost the supply of affordable housing available to extremely low-income families;  
(5)supports efforts to preserve and rehabilitate existing housing to maintain and increase the available stock of affordable housing and proposals by local entities to prevent any net loss of overall affordable housing units receiving Federal subsidies;  (6)supports strengthened Federal fair housing laws;  
(7)affirms that renters may not be barred from federally assisted housing solely on the basis of a criminal record;  (8)supports expansion of renters’ rights, including the right of tenants to organize tenant associations; and  
(9)affirms that housing is a basic human right.  AA Path to Ending Homelessness 7101.Congressional findingsThe Congress finds that— 
(1)although the United States has experienced a reduction in veteran homelessness after a surge of new Federal funding targeted to homeless veterans starting in fiscal year 2008, major progress towards the national goals for ending homelessness in our Nation has virtually stalled in the absence of increased funding;  (2)according to the Department of Housing and Urban Development’s 2016 point-in-time count, there were 549,928 people experiencing homelessness in the United States on any given night, including over 120,000 children;  
(3)homelessness in many communities has reached crisis proportions and some cities have declared that homelessness has reached a state of emergency; and  (4)the Federal Government must renew its commitment to the national goals to end homelessness.  
7102.Emergency relief fundingTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq) is amended— (1)by redesignating section 491 (42 U.S.C. 11408; relating to rural housing stability grant program) as section 441;  
(2)by redesignating section 592 (42 U.S.C. 11408a; relating to use of FMHA inventory for transitional housing for homeless persons and for turnkey housing) as section 442; and  (3)by adding at the end the following new subtitle: 
 
E5-Year path to end homelessness 
451.Emergency relief funding 
(a)Direct appropriationsThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2019 through 2023, $1,000,000,000, to remain available until expended, for emergency relief grants under this section to address the unmet needs of homeless populations in jurisdictions with the highest need.  (b)Formula grants (1)AllocationAmounts appropriated under subsection (a) for a fiscal year shall be allocated among collaborative applicants that comply with section 402, in accordance with the funding formula established under paragraph (2) of this subsection.  
(2)FormulaThe Secretary shall, in consultation with the United States Interagency Council on Homeless, establish a formula for allocating grant amounts under this section to address the unmet needs of homeless populations in jurisdictions with the highest need, using the best currently available data that targets need based on key structural determinants of homelessness in the geographic area represented by a collaborative applicant, which shall include data providing accurate counts of— (A)the poverty rate in the geographic area represented by the collaborative applicant;  
(B)shortages of affordable housing for low-, very low-, and extremely low-income households in the geographic area represented by the collaborative applicant;  (C)the number of overcrowded housing units in the geographic area represented by the collaborative applicant;  
(D)the number of unsheltered homeless individuals and the number of chronically homeless individuals; and  (E)any other factors that the Secretary considers appropriate.  
(3)GrantsFor each fiscal year for which amounts are made available under subsection (a), the Secretary shall make a grant to each collaborative applicant for which an amount is allocated pursuant to application of the formula established pursuant to paragraph (2) of this subsection in an amount that is equal to the formula amount determined for such collaborative applicant.  (4)Timing (A)Formula to be devised swiftlyThe funding formula required under paragraph (2) shall be established not later than 60 days after the date of enactment of this section.  
(B)DistributionAmounts appropriated or otherwise made available under this section shall be distributed according to the funding formula established pursuant to paragraph (2) not later than 30 days after the establishment of such formula.  (c)Use of grants (1)In generalSubject to paragraphs (2) through (4), a collaborative applicant that receives a grant under this section may use such grant amounts only for eligible activities under section 415, 423, or 441(b).  
(2)Permanent supportive housing requirement 
(A)RequirementExcept as provided in subparagraph (B), each collaborative applicant that receives a grant under this section shall use not less than 75 percent of such grant amount for permanent supportive housing, including capital costs, rental subsidies, and services.  (B)ExemptionThe Secretary shall exempt a collaborative applicant from the applicability of the requirement under subparagraph (A) if the applicant demonstrates, in accordance with such standards and procedures as the Secretary shall establish, that— 
(i)chronic homelessness has been functionally eliminated in the geographic area served by the applicant; or  (ii)the permanent supportive housing under development in the geographic area served by the applicant is sufficient to functionally eliminate chronic homelessness once such units are available for occupancy. The Secretary shall consider and make a determination regarding each request for an exemption under this subparagraph not later than 60 days after receipt of such request. 
(3)Limitation on use for administrative expensesNot more than 5 percent of the total amount of any grant under this section to a collaborative applicant may be used for costs of administration.  (4)Housing First requirementThe Secretary shall ensure that each collaborative applicant that receives a grant under this section is implementing, to the extent possible, and will use such grant amounts in accordance with, a Housing First model for assistance for homeless persons.  
(d)Renewal fundingExpiring contracts for leasing, rental assistance, or permanent housing shall be treated, for purposes of section 429, as expiring contracts referred to in subsection (a) of such section.  (e)Reporting to Congress (1)Initial reportNot later than September 1, 2017, the Secretary and the United States Interagency Council on Homelessness shall submit a report to the Committees on Financial Services and Appropriations of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Appropriations of the Senate describing the design and implementation of the grant program under this section, which shall include the formula required by subsection (b)(2).  
(2)Semiannual status reports 
(A)Reports to congressThe Secretary and the United States Interagency Council on Homelessness shall submit reports to the Committees specified in paragraph (1) semiannually describing the operation of the grant program under this section during the preceding 6 months, including identification of the grants made and a description of the activities funded with grant amounts.  (B)Collection of information by SecretaryThe Secretary shall require each collaborative applicant that receives a grant under this section to submit such information to the Secretary as may be necessary for the Secretary to comply with the reporting requirement under subparagraph (A).  
452.Special purpose vouchers 
(a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2019 through 2023, $500,000,000, to remain available until expended, which shall be used as follows: (1)Rental AssistanceExcept as provided in paragraph (2), such amount shall be used for incremental assistance for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons and households who are homeless (as such term is defined in section 103 (42 U.S.C. 11302)), which assistance shall be in addition to such assistance provided pursuant to renewal of expiring contracts for such assistance.  
(2)Administrative feesThe Secretary may use not more than 10 percent of such amounts provided for each fiscal year for administrative fees under 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)). The Secretary shall establish policies and procedures to provide such fees to the extent necessary to assist homeless persons and families on whose behalf rental assistance is provided to find and maintain suitable housing.  (b)AllocationThe Secretary shall make assistance provided under this section available to public housing agencies based on geographical need for such assistance by homeless persons and households, as identified by the Secretary, public housing agency administrative performance, and other factors as specified by the Secretary.  
(c)AvailabilityAssistance made available under this section shall continue to remain available only for homeless persons and households upon turn-over.  (d)Renewal fundingRenewal of expiring contracts for rental assistance provided under subsection (a) and for administrative fees under such subsection shall, to the extent provided in appropriation Acts, be funded under the section 8 tenant-based rental assistance account.  
(e)Waiver authorityUpon a finding by the Secretary that a waiver or alternative requirement pursuant to this subsection is necessary to ensure that homeless persons and households can obtain housing using rental assistance made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) that relates to screening of applicants for assistance, admission of applicants, and selection of tenants. The Secretary shall require public housing agencies receiving rental assistance funding made available under this section to take all reasonable actions to help assisted persons and families avoid subsequent homelessness.  453.Outreach funding (a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2019 through 2023, $100,000,000, to remain available until expended, to the Secretary for grants under this section to provide outreach and coordinate services for persons and households who are homeless or formerly homeless.  
(b)Grants 
(1)In generalThe Secretary shall make grants under this section on a competitive basis only to collaborative applicants who comply with section 402.  (2)PriorityThe competition for grants under this section shall provide priority to collaborative applicants who submit plans to make innovative and effective use of staff funded with grant amounts pursuant to subsection (c).  
(c)Use of grantsA collaborative applicant that receives a grant under this section may use such grant amounts only for providing case managers, social workers, or other staff who conduct outreach and coordinate services for persons and households who are homeless or formerly homeless.  (d)Timing (1)Criteria to be established swiftlyThe Secretary shall establish the criteria for the competition for grants under this section required under subsection (b) not later than 60 days after the date of enactment of this section.  
(2)DistributionAmounts appropriated or otherwise made available under this section shall be distributed according to the competition established by the Secretary pursuant to subsection (b) not later than 30 days after the establishment of such criteria..  7103.Housing Trust Fund (a)Funding (1)Annual fundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2019 and each fiscal year thereafter, $1,000,000,000, to remain available until expended, which shall be credited to the Housing Trust Fund established pursuant to section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use under such section.  
(2)Rental assistanceThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2019 and each fiscal year thereafter, $50,000,000, to remain available until expended, for incremental project-based voucher assistance or project-based rental assistance, to be allocated to States pursuant to the formula established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568), to be used solely in conjunction with grant funds awarded under such section 1338.  (3)Priority for housing the homeless (A)PriorityDuring the first 5 fiscal years that amounts are made available under this subsection, the Secretary of Housing and Urban Development shall ensure that priority for occupancy in dwelling units described in subparagraph (B) that become available for occupancy shall be given to persons and households who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).  
(B)Covered dwelling unitsA dwelling unit described in this subparagraph is any dwelling unit that— (i)is located in housing that was at any time provided assistance with any amounts from the Housing Trust Fund referred to paragraph (1) that were credited to such Trust Fund by such paragraph; or  
(ii)is receiving assistance described in paragraph (2) with amounts made available under such paragraph.  (b)Tenant rent contribution (1)LimitationSubparagraph (A) of section 1338(c)(7) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended— 
(A)by striking except that not less than 75 percent and inserting the following:  except that— 
(i)not less than 75 percent;  (B)by adding at the end the following new clause: 
 
(ii)notwithstanding any other provision of law, all rental housing dwelling units shall be subject to legally binding commitments that ensure that the contribution toward rent by a family residing in the dwelling unit shall not exceed 30 percent of the adjusted income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) of such family; and.  (2)RegulationsThe Secretary of Housing and Urban Development shall issue regulations to implement section 1338(c)(7)(A)(ii) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by the amendment made by paragraph (1)(B) of this section, not later than the expiration of the 90-day period beginning on the date of the enactment of this Act.  
7104.Technical assistance funds to help States and local organizations align health and housing systems 
(a)FundingThere is hereby made available to the Secretary of Housing and Urban Development $20,000,000, to remain available until expended, for providing technical assistance under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361(b)) in connection with expanding the Healthcare and Housing (H2) Systems Integration Initiative of the Secretary of Housing and Urban Development, in collaboration with the United States Interagency Council on Homelessness and the Secretary of Health and Human Services.  (b)UseIn expanding the Initiative referred to in subsection (a), the Secretary shall seek to— 
(1)assist States and localities in integrating and aligning policies and funding between Medicaid programs, behavioral health providers, and housing providers to create supportive housing opportunities; and  (2)engage State Medicaid program directors, Governors, State housing and homelessness agencies, any other relevant State offices, and any relevant local government entities, to assist States in increasing use of their Medicaid programs to finance supportive services for homeless persons.  
(c)PriorityIn using amounts made available under this section, the Secretary shall give priority to use for States and localities having the highest numbers of chronically homeless persons.  7105.Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grantsSection 408 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11364) is amended to read as follows: 
 
408.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each fiscal year..  7106.Permanent extension of United States Interagency Council on HomelessnessSection 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is hereby repealed.  
7107.Emergency designation 
(a)In generalThe amounts provided by this subtitle, and the amendments made by this subtitle, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).  (b)Designation in SenateIn the Senate, this subtitle and the amendments made by this subtitle are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.  
BTenant Blacklisting 
7201.Tenant blacklisting 
(a)DefinitionsIn this section— (1)the terms consumer, consumer report, and nationwide specialty consumer reporting agency have the meanings given those terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); and  
(2)the term tenant rating agency means a nationwide specialty consumer reporting agency described in section 603(x)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681a(x)(2)).  (b)Amendments to the Fair Credit Reporting ActThe Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) is amended— 
(1)in section 605 (15 U.S.C. 1681c), by adding at the end the following:  (i)Housing court recordsA consumer reporting agency may not make a consumer report containing a landlord-tenant court or other housing court record, unless— 
(1)the case to which the record pertains resulted in a judgment of possession;  (2)the decision of the court in the case to which the record pertains is not being appealed; and  
(3)the record antedates the consumer report by not more than 3 years.;   (2)in section 611(a) (15 U.S.C. 1681i(a))— 
(A)in paragraph (1)(A), by inserting or by submitting a notice of the dispute through the centralized source described in section 612(a)(1)(B) or the centralized source required to be established under section 721(c) of the Jobs and Justice Act of 2018 after through a reseller; and  (B)in paragraph (2)— 
(i)in subparagraph (A)— (I)by striking or a reseller and inserting a reseller, or a centralized source; and  
(II)by striking or reseller and inserting reseller, or centralized source; and  (ii)in subparagraph (B), by striking or the reseller and inserting the reseller, or the centralized source;  
(3)in section 615 (15 U.S.C. 1681m), by adding at the end the following:  (i)Additional duty of users taking adverse actions on the basis of housing court records contained in consumer reportsIf any person takes any adverse action with respect to a consumer that is based in whole or in part on a landlord-tenant court or other housing record contained in a consumer report, the person shall provide to the consumer a free copy of the consumer report used by the person in taking the adverse action.; and  
(4)by adding at the end the following:  630.Civil liability for creating reports with inaccurate housing court records Any person who willfully makes a consumer report with respect to a consumer that contains an inaccurate landlord-tenant court or other housing record is liable to the consumer in an amount equal to the sum of— 
(1)any actual damages sustained by the consumer as a result of making that consumer report or damages of not less than $500 and not more than $1,500;  (2)such amount of punitive damages as the court may allow; and  
(3)in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court..  (c)Regulations applicable to clearinghouse systemNot later than 1 year after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall issue regulations— 
(1)applicable to tenant rating agencies to require the establishment of— (A)a centralized source through which consumers may— 
(i)obtain a consumer report from each such tenant rating agency once during any 12-month period, using a single request, and without charge to the consumer, as provided in section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)); and  (ii)submit a notice of a dispute of inaccurate information, as provided in section 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)); and  
(B)a standardized form for a consumer to make a request for a consumer report under subparagraph (A)(i) or submit a notice of dispute under subparagraph (A)(ii) by mail or through an Internet website; and  (2)to provide that a consumer may submit a notice of dispute of inaccurate information through the centralized source established in accordance with section 211(c) of the Fair and Accurate Credit Transactions Act of 2003 (15 U.S.C. 1681j note), as provided in section 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)), using the standardized form described in paragraph (1)(B).  
(d)ReportNot later than 1 year after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall conduct a study and submit to Congress a report on the status of tenant rating agencies and the compliance of tenant rating agencies under the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.), including a gap analysis of laws and resources to deter noncompliance with the intent and purpose of the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.).  7202.Capital Fund amounts for large public housing agencies (a)Authorization of appropriationsIn addition to any amounts authorized to be appropriated for formula grants to public housing agencies from the Capital Fund pursuant to section 9(d)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)(2)), there is authorized to be appropriated $4,000,000,000 for each of fiscal years 2018 through 2022 for the Public Housing Capital Fund Program under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(b)).  
(b)Eligible public housing agenciesAny amounts appropriated pursuant to this section shall be used by the Secretary of Housing and Urban Development only for grants to public housing agencies that own or administer more than 10,000 public housing dwelling units.  (c)Eligible usesFunds from grants made with amounts appropriated pursuant to this section may be used only for eligible capital activities under section 9(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)(1)). Section 9(g)(3) of such Act shall not apply to any such grant funds.  
7203.Assistance to NeighborWorks for mortgage foreclosure mitigation activitiesThere is authorized to be appropriated $5,000,000, for each of fiscal years 2018 through 2022 for assistance to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: (1)Mortgage foreclosure mitigation counseling (A)The Neighborhood Reinvestment Corporation (in this section referred to as the NRC) may make grants under this paragraph to counseling intermediaries approved by the Department of Housing and Urban Development (in this section referred to as HUD) (with match to be determined by NRC based on affordability and the economic conditions of an area; a match also may be waived by NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance to the 15 States with highest rates of home mortgage defaults and foreclosures, as of January 1, 2018, to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure and located in metropolitan statistical areas having the greatest such need. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by NRC, and shall be approved by HUD or NRC as meeting these requirements.  
(B)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available pursuant to this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments.  (C)The use of mortgage foreclosure mitigation assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties.  
(D)NRC may provide up to 15 percent of the total funds made available pursuant to this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by NRC that the procedures for selection do not consist of any procedures or activities that could be construed as a conflict of interest or have the appearance of impropriety.  (E)HUD-approved counseling entities and State Housing Finance Agencies receiving funds made available pursuant to this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency, and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post-mortgage foreclosure mitigation counseling), loan workout agreements, and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas.  
(F)Of the total amount made available pursuant to this paragraph, up to $250,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training.  (G)Of the total amount made available pursuant to this paragraph, up to 5 percent may be used for associated administrative expenses for NRC to carry out activities provided under this paragraph.  
(H)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by NRC.  (I)NRC shall report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default.  
(2)Legal assistance 
(A)The Neighborhood Reinvestment Corporation may make grants to counseling intermediaries approved by HUD or the NRC to hire attorneys to assist homeowners who have legal issues directly related to the homeowner’s foreclosure, delinquency, or short sale.  (B)Such attorneys shall be capable of assisting homeowners of owner-occupied homes with mortgages in default, in danger of default, or subject to or at risk of foreclosure and who have legal issues that cannot be handled by counselors already employed by such intermediaries.  
(C)Grants under this paragraph may only be made to counseling intermediaries and legal organizations that (i) provide legal assistance in the 15 States with the highest rates of home mortgage defaults and foreclosures, as of January 1, 2018, and (ii) have the capacity to begin using the financial assistance within 90 days after receipt of the assistance.  (D)No funds made available pursuant to this paragraph shall be used to provide, obtain, or arrange on behalf of a homeowner, legal representation involving or for the purposes of civil litigation.  
7204.Incremental housing choice voucher assistance 
(a)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2018 through 2022 such sums as may be necessary to provide in each such fiscal year 20,000 incremental vouchers for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).  (b)Eligible public housing agenciesAny amounts appropriated pursuant to this section shall be used by the Secretary of Housing and Urban Development only to provide additional amounts for rental assistance vouchers for public housing agencies that administer 10,000 or more vouchers for rental assistance under such section 8(o).  
7205.Extension of pilot programSection 258(d) of the National Housing Act (12 U.S.C. 1715z–24(d)) is amended by striking 5-year and inserting 14-year.  CFinancial Literacy 7301.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph.  
7302.Young Americans financial literacy 
(a)FindingsThe Congress finds as follows: (1)That 87 percent of Americans believe finance education should be taught in schools and 92 percent of K–12 teachers believe that financial education should be taught in school, but only 12 percent of teachers actually teach the subject.  
(2)According to a 2016 survey, 1 in 3 States require high school students to take a personal finance course, and only 5 States require high school students to take a semester long personal finance course.  (3)The percentage of Americans grading themselves with an A or B in personal finance knowledge has declined from 60 percent in 2013 to 56 percent in 2016. In 2016, 75 percent of Americans admitted they could benefit from additional advice and answers to everyday financial questions from a professional. Most adults feel that their financial literacy skills are inadequate, yet they do not rely on anyone else to handle their finances; they feel it is important to know more but have received no financial education.  
(4)It is necessary to respond immediately to the pressing needs of individuals faced with the loss of their financial stability; however increased attention must also be paid to financial literacy education reform and long-term solutions to prevent future personal financial disasters.  (5)Research-based financial literacy education programs are needed to reach individuals at all ages and socioeconomic levels, particularly those facing unique and challenging financial situations, such as high school graduates entering the workforce, soon-to-be and recent college graduates, young families, and to address the unique needs of military personnel and their families.  
(6)High school and college students who are exposed to cumulative financial education show an increase in financial knowledge, which in turn drives increasingly responsible behavior as they become young adults.  (7)Sixty percent of parents identify their teens as quick spenders, and most acknowledge they could do a better job of teaching and preparing kids for the financial challenges of adulthood, including budgeting, saving, and investing.  
(8)The majority (52 percent) of young adults ages 23 through 28 consider making better choices about managing money, the single most important issue for individual Americans to act on today.  (9)According to the Government Accountability Office, giving Americans the information they need to make effective financial decisions can be key to their well-being and to the country’s economic health. The recent financial crisis, when many borrowers failed to fully understand the risks associated with certain financial products, underscored the need to improve individuals’ financial literacy and empower all Americans to make informed financial decisions. This is especially true for young people as they are earning their first paychecks, securing student aid, and establishing their financial independence. Therefore, focusing economic education and financial literacy efforts and best practices for young people ages 8 through 24 is of utmost importance.  
(b)Authorization for funding the establishment of centers of excellence in financial literacy education 
(1)In generalThe Director of the Bureau of Consumer Financial Protection, in consultation with the Financial Literacy and Education Commission established under the Financial Literacy and Education Improvement Act, shall make competitive grants to and enter into agreements with eligible institutions to establish centers of excellence to support research, development and planning, implementation, and evaluation of effective programs in financial literacy education for young people and families ages 8 through 24 years old.  (2)Authorized activitiesActivities authorized to be funded by grants made under paragraph (1) shall include the following: 
(A)Developing and implementing comprehensive research based financial literacy education programs for young people— (i)based on a set of core competencies and concepts established by the Director, including goal setting, planning, budgeting, managing money or transactions, tools and structures, behaviors, consequences, both long- and short-term savings, managing debt and earnings; and  
(ii)which can be incorporated into educational settings through existing academic content areas, including materials that appropriately serve various segments of at-risk populations, particularly minority and disadvantaged individuals.  (B)Designing instructional materials using evidence-based content for young families and conducting related outreach activities to address unique life situations and financial pitfalls, including bankruptcy, foreclosure, credit card misuse, and predatory lending.  
(C)Developing and supporting the delivery of professional development programs in financial literacy education to assure competence and accountability in the delivery system.  (D)Improving access to, and dissemination of, financial literacy information for young people and families.  
(E)Reducing student loan default rates by developing programs to help individuals better understand how to manage educational debt through sustained educational programs for college students.  (F)Conducting ongoing research and evaluation of financial literacy education programs to assure learning of defined skills and knowledge, and retention of learning.  
(G)Developing research-based assessment and accountability of the appropriate applications of learning over short and long terms to measure effectiveness of authorized activities.  (3)Priority for certain applicationsThe Director shall give a priority to applications that— 
(A)provide clear definitions of financial literacy and financially literate to clarify educational outcomes;  (B)establish parameters for identifying the types of programs that most effectively reach young people and families in unique life situations and financial pitfalls, including bankruptcy, foreclosure, credit card misuse, and predatory lending;  
(C)include content that is appropriate to age and socioeconomic levels;  (D)develop programs based on educational standards, definitions, and research;  
(E)include individual goals of financial independence and stability; and  (F)establish professional development and delivery systems using evidence-based practices.  
(4)Application and evaluation standards and procedures; distribution criteriaThe Director shall establish application and evaluation standards and procedures, distribution criteria, and such other forms, standards, definitions, and procedures as the Director determines to be appropriate.  (5)Limitation on grant amounts (A)In generalThe aggregate amount of grants made under this subsection during any fiscal year may not exceed $55,000,000.  
(B)TerminationNo grants may be made under this subsection after the end of fiscal year 2019.  (6)DefinitionsFor purposes of this section the following definitions shall apply: 
(A)DirectorThe term Director means the Director of the Bureau of Consumer Financial Protection.  (B)Eligible institutionThe term eligible institution means a partnership of two or more of the following: 
(i)Institution of higher education.  (ii)Local educational agency.  
(iii)A nonprofit agency, organization, or association.  (iv)A financial institution.  
(C)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  7303.Office for Under-Banked and Un-Banked ConsumersSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following: 
 
(i)Office for Under-Banked and Un-Banked Consumers 
(1)EstablishmentBefore the end of the 90-day period beginning on the date of the enactment of the subsection, the Bureau shall establish an Office for Under-Banked and Un-Banked Consumers (hereinafter referred to as the Office), the functions of which shall include activities designed to better assess the reasons for the lack of, and help increase the participation of, under-banked and un-banked consumers in the banking system, including the coordination with other Federal and State financial services agencies on this matter to ensure the most efficient and effective use of governmental resources.  (2)DutiesThe Office shall— 
(A)conduct research to identify any causes and challenges contributing to the decision of individuals who, and households that, choose not to initiate or maintain on-going and sustainable relationships with depository institutions, including consulting with trade associations representing minority depository institutions, and organizations representing the interests of traditionally underserved consumers and communities, and organizations representing the interests of consumers, particularly low- and moderate-income individuals, civil rights groups, community groups, and consumer advocates, about this matter;  (B)identify best practices, develop and implement strategies to increase the participation of under-banked and un-banked consumers in the banking system; and  
(C)submit a report to Congress, within two years of the establishment of the Office and annually thereafter, that identifies any factors impeding the ability to, or limiting the option for, individuals or households to have access to on-going and sustainable relationships with depository institutions to meet their financial needs, discusses any regulatory, legal, or structural barriers to enhancing participation of under-banked and un-banked consumers with depository institutions, and contains regulatory and legislative recommendations to promote better participation for all consumers with the banking system..  DHousing Fairness 7401.Testing for discrimination (a)In GeneralThe Secretary of Housing and Urban Development shall conduct a nationwide program of testing to— 
(1)detect and document differences in the treatment of persons seeking to rent or purchase housing or obtain or refinance a home mortgage loan, and measure patterns of adverse treatment because of the race, color, religion, sex, familial status, disability status, or national origin of a renter, home buyer, or borrower; and  (2)measure the prevalence of such discriminatory practices across the housing and mortgage lending markets as a whole.  
(b)AdministrationThe Secretary of Housing and Urban Development shall enter into agreements with qualified fair housing enforcement organizations, as such organizations are defined under subsection (h) of section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)), for the purpose of conducting the testing required under subsection (a).  (c)Program requirementsThe Secretary shall— 
(1)submit to the Congress an evaluation by the Secretary of the effectiveness of the program under this section; and  (2)issue regulations that require each application for the program under this section to contain— 
(A)a description of the assisted activities proposed to be undertaken by the applicant;  (B)a description of the experience of the applicant in formulating or carrying out programs to carry out the activities described in subsection (a); and  
(C)a description of proposed procedures to be used by the applicant for evaluating the results of the activities proposed to be carried out under the program.  (d)ReportThe Secretary of Housing and Urban Development shall report to Congress— 
(1)on a biennial basis, the aggregate outcomes of testing required under subsection (a) along with any recommendations or proposals for legislative or administrative action to address any issues raised by such testing; and  (2)on an annual basis, a detailed summary of the messages received by the Office of Fair Housing and Equal Opportunity of the Department through its 24-hour toll-free telephone hotline, through electronic mail, and through its website. The Secretary may submit the reports required under paragraph (1) of this subsection as part of the reports prepared in accordance with paragraphs (2) and (6) of section 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and section 561(j) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(j)). 
(e)Use of ResultsThe results of any testing required under subsection (a) may be used as the basis for the Secretary, or any Federal agency authorized to bring such an enforcement action, or any State or local government or agency, public or private nonprofit organization or institution, or other public or private entity that the Secretary has entered into a contract or cooperative agreement with under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) to commence, undertake, or pursue any investigation or enforcement action to remedy any discriminatory housing practice (as such term is defined in section 802 of the Fair Housing Act (42 U.S.C. 3602)) uncovered as a result of such testing.  (f)DefinitionsAs used in this section: 
(1)Disability statusThe term disability status has the same meaning given the term handicap in section 802 of the Civil Rights Act of 1968 (42 U.S.C. 3602).  (2)Familial statusThe term familial status has the same meaning given that term in section 802 of the Civil Rights Act of 1968 (42 U.S.C. 3602).  
(g)Relationship to other lawsNothing in this section may be construed to amend, alter, or affect any provision of criminal law or the Truth in Lending Act (15 U.S.C. 1601 et seq.).  (h)RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations that establish minimum standards for the training of testers of organizations conducting testing required under subsection (a). Such regulations shall serve as the basis of an evaluation of such testers, which shall be developed by the Secretary, and such regulations shall be issued after notice and an opportunity for public comment in accordance with the procedure under section 553 of title 5, United States Code, applicable to substantive rules (notwithstanding subsections (a)(2), (b)(3)(B), and (d)(3) of such section).  
(i)Authorization of AppropriationsThere are authorized to be appropriated to carry out the provisions of this section $15,000,000 for each of fiscal years 2019 through 2023.  7402.Increase in funding for the Fair Housing Initiatives Program (a)In generalSection 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by inserting qualified before private nonprofit fair housing enforcement organizations,; and  
(B)in paragraph (2), by inserting qualified before private nonprofit fair housing enforcement organizations,;  (2)by striking subsection (g) and inserting the following: 
 
(g)Authorization of Appropriations 
(1)In generalThere are authorized to be appropriated to carry out the provisions of this section $42,500,000 for each of fiscal years 2019 through 2023, of which— (A)not less than 75 percent of such amounts shall be for private enforcement initiatives authorized under subsection (b);  
(B)not more than 10 percent of such amounts shall be for education and outreach programs under subsection (d); and  (C)any remaining amounts shall be used for program activities authorized under this section.  
(2)AvailabilityAny amount appropriated under this section shall remain available until expended to carry out the provisions of this section.;  (3)in subsection (h), in the matter following subparagraph (C), by inserting and meets the criteria described in subparagraphs (A) and (C) after subparagraph (B); and  
(4)in subsection (d)— (A)in paragraph (1)— 
(i)in subparagraph (C), by striking and at the end;  (ii)in subparagraph (D), by striking the period and inserting ; and; and  
(iii)by adding after subparagraph (D) the following new subparagraph:  (E)websites and other media outlets.;  
(B)in paragraph (2), by striking or other public or private entities and inserting or other public or private nonprofit entities; and  (C)in paragraph (3), by striking or other public or private entities and inserting or other public or private nonprofit entities.  
(b)RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations that establish minimum standards for the training of testers of organizations funded with any amounts made available to carry out this section for any of fiscal years 2015 through 2019. Such regulations shall serve as the basis of an evaluation of such testers, which shall be developed by the Secretary, and shall be issued after notice and an opportunity for public comment in accordance with the procedure under section 553 of title 5, United States Code, applicable to substantive rules (notwithstanding subsections (a)(2), (b)(3)(B), and (d)(3) of such section).  7403.Sense of CongressIt is the sense of Congress that the Secretary of Housing and Urban Development should— 
(1)fully comply with the requirements of section 561(d) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(d)) to establish, design, and maintain a national education and outreach program to provide a centralized, coordinated effort for the development and dissemination of the fair housing rights of individuals who seek to rent, purchase, sell, or facilitate the sale of a home;  (2)expend for such education and outreach programs all amounts appropriated for such programs;  
(3)promulgate regulations regarding the fair housing obligations of each recipient of Federal housing and community development funds to affirmatively further fair housing, as that term is defined under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.); and  (4)fully comply with the requirements of section 810(a) of the Fair Housing Act (42 U.S.C. 3610(a)).  
7404.Grants to private entities to study housing discrimination 
(a)Grant ProgramThe Secretary of Housing and Urban Development shall carry out a competitive matching grant program to assist public and private nonprofit organizations in— (1)conducting comprehensive studies that examine— 
(A)the causes of housing discrimination and segregation;  (B)the effects of housing discrimination and segregation on education, poverty, and economic development; or  
(C)the incidences, causes, and effects of housing discrimination and segregation on veterans and military personnel; and  (2)implementing pilot projects that test solutions that will help prevent or alleviate housing discrimination and segregation.  
(b)EligibilityTo be eligible to receive a grant under this section, a public or private nonprofit organization shall— (1)submit an application to the Secretary of Housing and Urban Development, containing such information as the Secretary shall require;  
(2)agree to provide matching non-Federal funds for 50 percent of the total amount of the grant, which matching funds may include items donated on an in-kind contribution basis; and  (3)meet the requirements of a qualified fair housing enforcement organization, as such term is defined in section 561(h) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)), or subcontract with a qualified fair housing enforcement organization as a primary subcontractor.  
(c)ReportThe Secretary of Housing and Urban Development shall submit a report to the Congress on a biennial basis that provides a detailed summary of the results of the comprehensive studies and pilot projects carried out under subsection (a), together with any recommendations or proposals for legislative or administrative actions to address any issues raised by such studies. The Secretary may submit the reports required under this subsection as part of the reports prepared in accordance with paragraphs (2) and (6) of section 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and section 561(j) of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(j)).  (d)Authorization of AppropriationsThere are authorized to be appropriated to carry out the provisions of this section $5,000,000 for each of fiscal years 2019 through 2023.  
7405.Limitation on use of fundsNone of the funds made available under this Act, or the amendments made by this Act, may be used for any political activities, political advocacy, or lobbying (as such terms are defined by Circular A–122 of the Office of Management and Budget, entitled Cost Principles for Non-Profit Organizations), or for expenses for travel to engage in political activities or preparation of or provision of advice on tax returns.  VIIIEducation AElementary and Secondary Education 1Supporting Promise Neighborhoods 8001.PurposeThe purpose of this part is to significantly improve academic outcomes, including school readiness, high school graduation, and college entry and success of children living in our Nation’s most distressed neighborhoods, by using data-driven decisionmaking and existing external resources to provide children in such neighborhoods with access to a community-based continuum of high-quality pipeline services that include access to early learning opportunities, high-quality schools, and best available evidence that address the needs of such children from birth through college and career.  
8002.DefinitionsIn this part: (1)In generalExcept as otherwise provided, the terms used in this part have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(2)ChildThe term child means an individual from birth through age 21.  (3)College and career readinessThe term college and career readiness means the level of preparation a student needs in order to— 
(A)enroll and succeed, without remediation, in credit-bearing courses at an institution of higher education;  (B)demonstrate the full range of knowledge and perform the full range of workplace skills necessary to succeed and advance in 21st century careers, such as higher-order thinking, collaboration and teamwork, and oral and written communication skills; and  
(C)complete a program leading to an industry-recognized credential that prepares graduates to obtain employment with family-sustaining wages and opportunities for advancement.  (4)Community of practiceThe term community of practice means a group of entities that interact regularly to share best practices to address one or more persistent problems, or improve practice with respect to such problems, in one or more neighborhoods.  
(5)Expanded learning timeThe term expanded learning time means using a longer school day, week, or year schedule to significantly increase the total number of school hours to include additional time for— (A)instruction in core academic subjects;  
(B)instruction in other subjects and enrichment and other activities that contribute to a well-rounded education, including music and the arts, physical education, service-learning, and experiential and work-based learning opportunities (such as community service, learning apprenticeships, internships, and job shadowing); and  (C)instructional and support staff to collaborate, plan, and engage in professional development, including on family and community engagement, within and across grades and subjects.  
(6)Family and community engagementThe term family and community engagement means the process of engaging family and community members in education meaningfully and at all stages of the planning, implementation, and school and neighborhood improvement process, including, at a minimum— (A)disseminating a clear definition of the neighborhood to the members of the neighborhood;  
(B)ensuring representative participation by the members of such neighborhood in the planning and implementation of the activities of each grant awarded under this part;  (C)regular engagement by the eligible entity and the partners of the eligible entity with family members and community partners;  
(D)the provision of strategies and practices to assist family and community members in actively supporting student achievement and child and youth development; and  (E)collaboration with institutions of higher education and employers to align expectations and programming with college and career readiness.  
(7)Family and student supportsThe term family and student supports includes— (A)health programs (including both mental health and physical health services);  
(B)school-, public-, and child-safety programs;  (C)programs that improve family stability;  
(D)employment programs (including those that meet local business needs, such as internships and externships);  (E)social service programs;  
(F)legal aid programs;  (G)financial education programs;  
(H)adult education and family literacy programs;  (I)family and community engagement programs; and  
(J)programs that increase access to learning technology and enhance the digital literacy skills of students.  (8)Family memberThe term family member means a parent (as defined in section 8101 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), relative, or other adult who is responsible for the education, care, and well-being of a child.  
(9)Integrated student supportsThe term integrated student supports means services, supports, and community resources, which shall be offered through a site coordinator for at-risk students, that have been shown by evidence-based research— (A)to increase academic achievement and engagement;  
(B)to support positive child and youth development; and  (C)to increase student preparedness for success in college and the workforce.  
(10)NeighborhoodThe term neighborhood means a defined geographical area in which there are multiple signs of distress, demonstrated by indicators of need, including poverty, childhood obesity rates, academic failure, and rates of juvenile delinquency, adjudication, or incarceration.  (11)PipelineThe term pipeline means a continuum of supports and services (including pipeline services, as defined in this part) for children from birth through college entry, college success, and career attainment.  
(12)Pipeline servicesThe term pipeline services includes, at a minimum, strategies to address through services or programs (including integrated student supports and wraparound services) the following: (A)Prenatal education and support for expectant parents.  
(B)High-quality early learning opportunities.  (C)High-quality schools and out-of-school-time programs and strategies.  
(D)Support for a child’s transition to elementary school, between elementary school and middle school, from middle school to high school, and from high school into and through college and into the workforce.  (E)Family and community engagement.  
(F)Family and student supports.  (G)Activities that support college and career readiness, such as— 
(i)assistance with college admissions, financial aid, and scholarship applications, especially for low-income and low-achieving students; and  (ii)career preparation services and supports.  
(H)Neighborhood-based support for college-age students who have attended the schools in the pipeline, or students who are members of the community, facilitating their continued connection to the community and success in college and the workforce.  APromise Neighborhood Partnership Grants 8011.Program authorized (a)In generalFrom amounts appropriated under section 8024, the Secretary shall award grants, on a competitive basis, to eligible entities to implement a comprehensive, evidence-based pipeline that engages community partners to improve academic achievement, student development, and college and career readiness, measured by common outcomes, by carrying out the activities described in section 8014 in neighborhoods with high concentrations of low-income individuals and persistently low-achieving schools or schools with an achievement gap.  
(b)Duration 
(1)In generalGrants awarded under this subpart shall be for a period of not more than 5 years.  (2)RenewalThe Secretary may renew grants under this subpart for an additional period of not more than 5 years, if an eligible entity demonstrates significant success in— 
(A)ensuring school readiness, including success in early learning;  (B)improving academic outcomes, including academic achievement and graduation rates;  
(C)increasing college and career readiness, including rates of enrollment in institutions of higher education; and  (D)improving the health, mental health, and social and emotional well-being of children.  
(c)Continued fundingContinued funding after the third year of the grant period shall be contingent on the eligible entity’s progress toward meeting the performance metrics described in section 8016(a).  (d)Matching requirement (1)In generalEach eligible entity receiving a grant under this subpart shall contribute matching funds in an amount equal to not less than 100 percent of the amount of the grant.  
(2)Private fundsA portion of such funds shall come from private, nongovernmental sources as follows: (A)An eligible entity that includes a local educational agency eligible to receive funding under subpart 1 or 2 of part B of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345 et seq.)— 
(i)shall contribute not less than 10 percent of the amount of the grant from private, nongovernmental sources; and  (ii)shall increase this portion gradually over the life of the grant until it equals or exceeds 15 percent of the amount of the grant.  
(B)An eligible entity that includes an Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)— (i)shall contribute not less than 10 percent of the amount of the grant from private, nongovernmental sources; and  
(ii)shall increase this portion gradually over the life of the grant until it equals or exceeds 15 percent of the amount of the grant.  (C)An eligible entity not described in subparagraph (A) or (B)— 
(i)shall contribute not less than 10 percent of the amount of the grant from private, nongovernmental sources; and  (ii)shall increase this portion gradually over the life of the grant until it equals or exceeds 25 percent of the amount of the grant.  
(e)Financial hardship waiverThe Secretary may waive or reduce the matching requirement described in subsection (d) if the eligible entity demonstrates a need due to significant financial hardship.  8012.Eligible entitiesIn this subpart, the term eligible entity means a nonprofit entity acting as the lead applicant for a grant under this subpart in partnership with a local educational agency. Such partnership may also include any of the following entities: 
(1)An institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).  (2)The office of a chief elected official of a unit of local government.  
(3)An Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  8013.Application requirements (a)In generalTo be eligible to receive a grant under this subpart, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
(b)Contents of applicationAt a minimum, an application described in subsection (a) shall include the following: (1)A description of a plan to significantly improve the academic outcomes of children living in an identified neighborhood by providing a pipeline that addresses the neighborhood’s needs, as identified by the needs analysis described in paragraph (4) and supported by evidence-based practices.  
(2)A description of the neighborhood that the eligible entity will serve.  (3)Measurable annual goals for the outcomes of the grant, including— 
(A)performance goals, in accordance with the metrics described in section 8016(a), for each year of the grant; and  (B)projected participation rates and any plans to expand the number of children served or the neighborhood proposed to be served by the grant program.  
(4)An analysis of the needs and assets of the neighborhood identified in paragraph (2), including— (A)a description of the process through which the needs analysis was produced, including a description of how family and community members were engaged in such analysis;  
(B)an analysis of community assets within, or accessible to, the neighborhood, including, at a minimum— (i)early learning programs, including high-quality child care, Early Head Start programs, Head Start programs, and prekindergarten programs;  
(ii)the availability of healthy food options and opportunities for physical activity;  (iii)existing family and student supports;  
(iv)locally owned businesses and employers; and  (v)institutions of higher education;  
(C)evidence of successful direct services and collaboration within the neighborhood;  (D)the steps that the eligible entity is taking, at the time of the application, to meet the needs identified in the needs analysis; and  
(E)any barriers the eligible entity, public agencies, and other community-based organizations have faced in meeting such needs.  (5)A description of the data and evidence base used to identify the pipeline services to be provided, including data regarding— 
(A)school readiness;  (B)academic achievement and college and career readiness;  
(C)secondary school graduation rates;  (D)health indicators, such as rates of childhood obesity or other health and developmental risk factors;  
(E)college enrollment, persistence, and completion rates; and  (F)conditions for learning, including school climate surveys, discipline rates, and student attendance and incident data.  
(6)A description of the process used to develop the application, including the involvement of family and community members.  (7)An estimate of— 
(A)the number of children, by age, who will be served by each pipeline service over time; and  (B)for each age group, the percentage of children (of such age group), within the neighborhood, who the eligible entity proposes to serve, disaggregated by each service, and the goals for increasing such percentage over time.  
(8)A description of how the pipeline services will include the following activities: (A)Providing high-quality early learning opportunities for children, beginning prenatally and extending through grade 3, by— 
(i)establishing or supporting high-quality early learning opportunities that provide children with full-day, full-year access to programs that support the cognitive and developmental skills, including social and emotional skills, needed for success in elementary school;  (ii)providing for opportunities, through parenting classes, baby academies, home visits, or other evidence-based strategies, for families and expectant parents to— 
(I)acquire the skills to promote early learning, development, and health and safety, including learning about child development and positive discipline strategies (such as through the use of technology and public media programming);  (II)learn about the role of families and expectant parents in their child’s education; and  
(III)become informed about educational opportunities for their children, including differences in quality among early learning opportunities;  (iii)ensuring successful transitions between early learning programs and elementary school, including through the establishment of memoranda of understanding between early learning providers and local educational agencies serving young children and families;  
(iv)ensuring appropriate screening, diagnostic assessments, and referrals for children with disabilities, developmental delays, or other special needs;  (v)improving the early learning workforce in the community, including through— 
(I)investments in the recruitment, retention, distribution, and support of high-quality professionals, especially those with certification and experience in child development;  (II)the provision of high-quality teacher preparation and professional development;  
(III)the use of joint professional development for early learning providers and elementary school teachers and administrators; or  (IV)efforts to increase the pay and benefits of early learning professionals; and  
(vi)enhancing data systems and data sharing among the eligible entity, partners, early learning providers, schools, and local educational agencies operating in the neighborhood.  (B)Supporting, enhancing, operating, or expanding ambitious, rigorous, and comprehensive education reforms designed to significantly improve educational outcomes for children and youth in early learning programs through grade 12, which may include— 
(i)operating schools or working in close collaboration with local schools to provide high-quality academic programs, curricula, and integrated student supports;  (ii)the provision of expanded learning time; and  
(iii)the provision of programs and activities that ensure that students— (I)are prepared for the college admissions, scholarship, and financial aid application processes; and  
(II)graduate college and career ready.  (C)Supporting access to a healthy lifestyle, which may include— 
(i)the provision of high-quality and nutritious meals;  (ii)access to programs that promote physical activity, physical education, and fitness; and  
(iii)education to promote a healthy lifestyle and positive body image.  (D)Providing social, health, and mental health services and supports, including referrals for essential care and preventative screenings, for children, family, and community members, which may include— 
(i)dental services;  (ii)vision care; and  
(iii)oral and auditory screenings and referrals.  (E)Supporting students and family members as they transition from early learning programs into elementary school, from elementary school to middle school, from middle school to high school, from high school into and through college and into the workforce, including through specialized resources to address challenges that students may face as they transition, such as the following: 
(i)Early college high schools.  (ii)Dual enrollment programs.  
(iii)Career academies.  (iv)Counseling and support services.  
(v)Dropout prevention and recovery strategies.  (vi)Collaboration with the juvenile justice system and reentry counseling for adjudicated youth.  
(vii)Advanced Placement (AP) or International Baccalaureate (IB) programs.  (viii)Teen parent classrooms.  
(ix)Graduation and career coaches.  (9)A description of the strategies that will be used to provide pipeline services (including a description of the process used to identify such strategies and the outcomes expected, and a description of which programs and services will be provided to children, family members, community members, and children not attending schools or programs operated by the eligible entity or its partner providers) to support the purpose of this part.  
(10)An explanation of the process the eligible entity will use to establish and maintain family and community engagement.  (11)An explanation of how the eligible entity will continuously evaluate and improve the pipeline, including— 
(A)a description of the metrics, consistent with section 806(a), that will be used to inform each component of the pipeline; and  (B)the processes for using data to improve instruction, optimize integrated student supports, provide for continuous program improvement, and hold staff and partner organizations accountable.  
(12)An identification of the fiscal agent, which may be any entity described in section 8012.  (13)A list of Federal and non-Federal sources of funding that the eligible entity will secure to comply with the matching-funds requirement described in section 8011(d), including other programs funded by the Department of Education, or programs in the Department of Health and Human Services, the Department of Housing and Urban Development, the Department of Justice, or the Department of Labor.  
(c)Memorandum of understandingAn eligible entity, as part of the application described in this section, shall submit a preliminary memorandum of understanding, signed by each partner entity or agency. The preliminary memorandum of understanding shall describe, at a minimum— (1)each partner’s financial and programmatic commitment with respect to the strategies described in the application, including an identification of the fiscal agent;  
(2)each partner’s long-term commitment to providing pipeline services that, at a minimum, accounts for the cost of supporting the pipeline (including after grant funds are no longer available) and potential changes in local government;  (3)each partner’s mission and plan that will govern the work that partners do together;  
(4)each partner’s long-term commitment to supporting the pipeline through data collection, monitoring, reporting, and sharing; and  (5)each partner’s commitment to ensure sound fiscal management and controls, including evidence of a system of supports and personnel.  
8014.Use of funds 
(a)In generalEach eligible entity that receives a grant under this subpart shall use the grant funds to— (1)implement the pipeline services, as described in the application under section 8013; and  
(2)continuously evaluate the success of the program and improve the program based on data and outcomes.  (b)Special rulesEach eligible entity that receives a grant under this subpart— 
(1)shall, in the 3rd year of the grant and each subsequent year, including each year of a renewal grant, use not less than 80 percent of grant funds to carry out the activities described in subsection (a)(1);  (2)if it includes an institution of higher education, shall ensure that the institution limits the overhead rate charged by the institution (to cover costs for items such as administration, insurance, and taxes) to not more than 20 percent.  
8015.Report and publicly available data 
(a)ReportEach eligible entity that receives a grant under this subpart shall prepare and submit an annual report to the Secretary, which shall include— (1)information about the number and percentage of children, family members, and community members in the neighborhood who are served by the grant program, including a description of the number and percentage of children accessing each of the pipeline services;  
(2)data (disaggregated by the categories described in section 8033(a)) about the grant program’s success in— (A)narrowing achievement gaps and improving student achievement;  
(B)ensuring school readiness and healthy socio-emotional development;  (C)increasing student persistence;  
(D)increasing student attendance, and decreasing incidences of violence, suspension, and expulsion;  (E)improving conditions for learning, as measured by a school climate survey;  
(F)increasing the number and percentage of family members who participate in adult education and family literacy programs and other community activities; and  (G)increasing secondary school graduation rates and college entry and completion rates;  
(3)information relating to the performance metrics described in section 8016(a); and  (4)other indicators that may be required by the Secretary, in consultation with the Director of the Institute of Education Sciences.  
(b)Publicly available dataEach eligible entity that receives a grant under this subpart shall make publicly available, including through electronic means, the information described in subsection (a). To the extent practicable, such information shall be provided in a form and language accessible to parents and families in the neighborhood, and such information shall be a part of statewide longitudinal data systems.  8016.Accountability (a)Performance metricsThe Secretary shall establish performance metrics relevant to the evaluation of the grant program under this subpart.  
(b)EvaluationThe Secretary shall evaluate the implementation and impact of the activities funded under this subpart, in accordance with section 8022.  BGeneral Provisions 8021.Planning grants (a)PurposeThe purposes of the planning grant program established under this section are to— 
(1)enable communities to assess their needs and assets regarding the unmet needs of children and youth;  (2)develop appropriate plans to address such unmet needs through the provision of pipeline services; and  
(3)support communities as such communities prepare to apply for a grant under subpart A.  (b)Planning grants authorizedFrom the amounts appropriated under section 8024, the Secretary may reserve not more than 10 percent for planning grants to entities eligible for grants under subpart A.  
(c)DurationGrants awarded under this section shall be for a period of not more than 1 year, and such grants shall not be renewed.  (d)Application (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
(2)ContentsAt a minimum, the application described in paragraph (1) shall describe— (A)how the eligible entity will conduct a needs and assets analysis;  
(B)how the eligible entity will use planning grant funds in accordance with the purpose of this part, including to establish a process to prioritize and allocate resources and services to address the unmet needs of children and youth in the community; and  (C)how the eligible entity will use planning grant funds to become more competitive in applying for a grant under subpart A.  
(e)LimitationNo entity may receive a grant under this section while concurrently receiving grant funding under subpart A of this part.  (f)Matching fundsThe Secretary shall require that each eligible entity receiving a grant under this section contribute matching funds in an amount equal to not less than 50 percent of the amount of the grant. Such matching funds may come from Federal or non-Federal sources.  
8022.EvaluationFrom the amounts appropriated under section 8024, the Secretary may reserve not more than 3 percent for a national evaluation of the activities carried out under subpart A. In conducting such evaluations, the Secretary shall— (1)direct the Director of the Institute of Education Sciences, in consultation with the relevant program office at the Department, to evaluate the implementation and impact of the activities funded under subpart A, including the costs and benefits of such activities, relative expenditures on different activities in the pipeline, and the impacts of such activities on incarceration and recidivism rates of children in neighborhoods served by grants under such subpart;  
(2)direct the Director of the Institute of Education Sciences to identify best practices to improve the effectiveness of activities funded under subpart A; and  (3)disseminate research on best practices to significantly improve the academic outcomes of children living in our Nation’s most distressed communities.  
8023.National activitiesFrom the amounts appropriated under section 8024 for a fiscal year, the Secretary may reserve not more than 5 percent for national activities, which may include— (1)research on the activities carried out under subpart A;  
(2)identifying and disseminating best practices;  (3)support for the community of practice related to the purposes of this grant, which may include technical assistance and conferences;  
(4)professional development; and  (5)other activities consistent with the purpose of this part.  
8024.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2019 and each of the 4 succeeding fiscal years.  2Increased Access to Computer Science Education 8031.DefinitionsIn this part: 
(1)Computational thinkingThe term computational thinking aims to capture the wide range of creative processes that go into formulating problems and their solutions in such a way that the solutions can be carried out by a computer, and may involve some understanding of software and hardware design, logic and the use of abstraction and representation, algorithm design, algorithm expression, problem decomposition, modularity, programming paradigms and languages, issues of information security and privacy, the application of computation across a wide range of disciplines, and the societal impact of computing. Programming is a hands-on, inquiry-based way in which computational thinking may be learned.  (2)Computer science educationThe term computer science education includes any of the following: computational thinking; software design; hardware architecture and organization; theoretical foundations; use of abstraction and representation in problem solving; logic; algorithm design and implementation; the limits of computation; programming paradigms and languages; parallel and distributed computing; information security and privacy; computing systems and networks; graphics and visualization; databases and information retrieval; the relationship between computing and mathematics; artificial intelligence; applications of computing across a broad range of disciplines and problems; and the social impacts and professional practices of computing.  
(3)Eligible tribal schoolThe term eligible Tribal school means— (A)a school operated by the Bureau of Indian Education;  
(B)a school operated pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); or  (C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)).  
(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).  (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101).  
(6)Poverty lineThe term poverty line has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101).  (7)SecretaryThe term Secretary means the Secretary of Education.  
(8)STEAMThe term STEAM means the subjects of science, technology, engineering, arts, and mathematics, including computer science.  8032.Grants to States, local educational agencies, and eligible Tribal schools (a)Grants to states, local educational agencies, and eligible tribal schools (1)In generalThe Secretary shall award grants to States, local educational agencies, and eligible Tribal schools— 
(A)that demonstrate an ability to carry out an ambitious computer science education expansion effort for all students served by the State, agency, or school, including traditionally underrepresented students; and  (B)to serve as models for national replication of computer science education expansion efforts.  
(2)Consortia and partnershipsA State, local educational agency, or eligible Tribal school may apply for a grant under this section as part of a consortium or in partnership with a State educational agency or other partner.  (3)DurationGrants awarded under this section shall be for a period of not more than 5 years.  
(b)Application requirementsA State, local educational agency, or eligible Tribal school that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, plans for the following: (1)Every high school student served by the State, local educational agency, or eligible Tribal school to have access to computer science education not later than 5 years after receipt of grant funds.  
(2)All students served by the State, local educational agency, or eligible Tribal school to have access to a progression of computer science education from prekindergarten through middle school that prepares students for high school computer science education.  (3)Expansion of overall access to rigorous STEAM classes, utilizing computer science as a catalyst for increased interest in STEAM more broadly, and reducing the enrollment and academic achievement gap for underrepresented groups such as minorities, girls, and youth from families living at, or below, the poverty line.  
(4)Continuous monitoring and evaluation of project activities.  (5)Effectively sustaining project activities after the grant period ends, and the length of time which the applicant plans to sustain the project activities.  
(c)Use of grant funds 
(1)Required activitiesA State, local educational agency, or eligible Tribal school that receives a grant under this section shall use the grant funds for the following activities: (A)Training teachers to teach computer science.  
(B)Expanding access to high-quality learning materials and online learning options.  (C)Creating plans for expanding overall access to rigorous STEAM classes, utilizing computer science as a catalyst for increased interest in STEAM more broadly, and reducing course equity gaps for all students, including underrepresented groups such as minorities, girls, and youth from low-income families.  
(D)Ensuring additional support and resources, which may include mentoring for students traditionally underrepresented in STEAM fields.  (2)Permissible activitiesA State, local educational agency, or eligible Tribal school that receives a grant under this section may use the grant funds for the following activities: 
(A)Building effective regional collaborations with industry, nonprofit organizations, 2-year and 4-year degree granting institutions of higher education (including community colleges, Historically Black Colleges and Universities, Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Predominantly Black Institutions, Native American-serving, Nontribal institutions, and other minority-serving institutions), and out-of-school providers.  (B)Recruiting and hiring instructional personnel as needed, including curriculum specialists.  
(C)Preparations for effectively sustaining project activities after the grant period ends.  (D)Disseminating information about effective practices.  
(3)LimitationNot more than 15 percent of a grant may be used to purchase equipment.  (d)National activitiesThe Secretary may reserve not more than 2.5 percent of funds available for grants under this section for national activities, including technical assistance, evaluation, and dissemination.  
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $250,000,000.  8033.Reporting requirements (a)Grantee reportsEach State, local educational agency, and eligible Tribal school that receives a grant under this part shall submit to the Secretary a report, not less than twice a year during the grant period, on the use of grant funds that shall include data on the numbers of students served through activities funded under this part, disaggregated by race (for Asian and Native Hawaiian or Pacific Islander students using the same race response categories as the decennial census of the population), ethnicity, gender, and eligibility to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).  
(b)Report by the SecretaryNot later than 5 years after the first grant is awarded under this part, the Secretary shall submit to Congress a report based on the analysis of reports received under subsection (a) with a recommendation on how to expand the program under this part.  3Environmental Justice Education 8041.Grants authorized (a)In generalThe Secretary of Education shall, subject to the availability of appropriations, make grants on a competitive basis under this part to States and to local educational agencies that submit to the Secretary an application at such time and in such manner as the Secretary may require. The purpose of the grants is to assist eligible recipients to develop an environmental justice curriculum, and a co-op program, for students attending middle and high schools that— 
(1)receive funds under part A of title I of the Elementary and Secondary Education Act of 1965 (29 U.S.C. 6311 et seq.); and  (2)are located in an urban community that may be disproportionately affected by climate change, pollution, and other environmental issues.  
(b)Curriculum developmentAn environmental justice curriculum developed with funds received under this part shall satisfy the following objectives: (1)Educating students, through experiential learning and otherwise, about topics relating to environmental justice, such as air pollution, lead paint poisoning, access to organic foods, sustainable agriculture, proximity to landfills, toxic dumping, relative asthma rates, and the historical patterns of environmental impacts.  
(2)Empowering students actively to address environmental issues in their local neighborhoods while also considering global environmental problems.  (3)Allowing students to explore careers that involve solving environmental problems and cultivating innovators to solve such problems.  
(4)Enhancing life skills required for sound personal decision making, participation in civic and cultural affairs, and economic productivity, such as problem solving, critical thinking, and good stewardship.  (5)Establishing a nurturing environment that fosters democratic and socially just relationships among schools, families, and surrounding communities.  
(c)Co-Op program developmentA co-op program developed with funds received under this part shall satisfy the following objectives: (1)Linking students with career opportunities in the environmental field by building partnerships with the public and private sector.  
(2)Providing students with an opportunity to earn secondary school course credits or credits towards the jurisdiction’s service learning requirements during the summer through experiential learning such as internships and other types of field experience.  (3)Assisting students in building skills necessary for workforce success, such as development of a career path; resume, letter, and memoranda writing; and job interviewing.  
(4)Providing students with mentors recruited through the partnerships described in paragraph (1) who are equipped to assist a mentee in the skill building described in paragraph (3).  BCommunity College 8101.PurposeThe purpose of this subtitle is to help all individuals of the United States earn the education and skills the individuals need— 
(1)by making 2 years of community college free, through a new partnership with States and Indian tribes to help the States and Indian tribes— (A)waive resident community college tuition and fees for eligible students;  
(B)maintain State and Indian tribe support for higher education; and  (C)promote key reforms to improve student outcomes; and  
(2)through a new partnership with minority-serving institutions to— (A)encourage eligible students to enroll and successfully complete a baccalaureate degree at participating institutions; and  
(B)promote key reforms to improve student outcomes.  1State and Indian Tribe grants for community colleges 8111.In generalFrom amounts appropriated under section 8117(a) for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 8115.  
8112.Federal share; non-Federal share 
(a)Federal share 
(1)FormulaSubject to paragraph (2), the Federal share of a grant under this part shall be based on a formula, determined by the Secretary, that— (A)accounts for the State or Indian tribe’s share of eligible students; and  
(B)provides, for each eligible student in the State or Indian tribe, a per-student amount that is— (i)not less than 300 percent of the per-student amount of the State or Indian tribe share, determined under subsection (b), subject to clause (ii); and  
(ii)not greater than 75 percent of— (I)for the 2019–2020 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and  
(II)for each subsequent award year, the average resident community college tuition and fees per student in all States calculated under this subclause for the preceding year, increased by the lesser of— (aa)the percentage by which the average resident community college tuition and fees per student in all States for the most recent year for which data are available increased as compared to such average for the preceding year; or  
(bb)3 percent.  (2)Exception for certain Indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.  
(b)State or tribal share 
(1)Formula 
(A)In generalThe State or tribal share of a grant under this part for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2019–2020 award year for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in subparagraph (B).  (B)Exception for certain indian tribesIn a case in which not less than 5 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.  
(2)Need-based aidA State or Indian tribe may include any need-based financial aid provided through State or tribal funds to eligible students as part of the State or tribal share.  (3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1).  
8113.EligibilityTo be eligible for a grant under this part, a State or Indian tribe shall agree to waive community college resident tuition and fees for all eligible students for each year of the grant.  8114.Applications (a)SubmissionFor each fiscal year for which a State or Indian tribe desires a grant under this part, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by— 
(1)in the case of a State, the Governor, the State agency with jurisdiction over higher education, or another agency designated by the Governor to administer the program under this part; or  (2)in the case of an Indian tribe, the governing body of such tribe.  
(b)ContentsEach State or Indian tribe application shall include, at a minimum— (1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant, with annual increases of an amount that shall not exceed 3 percent of the prior year’s average resident community college tuition and fees;  
(2)an assurance that all community colleges in the State or under the jurisdiction of the Indian tribe, respectively, will waive resident tuition and fees for eligible students in programs that are— (A)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or post­bac­ca­lau­reate degree at any public institution of higher education in the State; or  
(B)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State;  (3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including completion or transfer rates, that have been or will be adopted by the participating community colleges, such as— 
(A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;  (B)providing accelerated learning opportunities, such as dual or concurrent enrollment programs;  
(C)advancing competency-based education;  (D)strengthening remedial education, especially for low-income, first-generation, adult and other underrepresented students;  
(E)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; or  (F)utilizing career pathways or degree pathways;  
(4)a description of how the State or Indian tribe will promote alignment between its public secondary school and postsecondary education systems, including between 2-year and 4-year public institutions of higher education and with minority-serving institutions described in section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q), to expand awareness of and access to postsecondary education, reduce the need for remediation and repeated coursework, and improve student outcomes;  (5)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe;  
(6)an assurance that all participating community colleges in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094);  (7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this part; and  
(8)a description of how the State or Indian tribe will promote the improved performance of public institutions of higher education through funding reform, including through the use of a performance-based model that allocates a portion of the State or Indian tribe’s public higher education expenditures based on the performance of those institutions on State-specified metrics, including successful student outcomes, while ensuring that existing funding gaps for underresourced institutions are not exacerbated.  8115.Allowable uses of funds (a)In generalA State or Indian tribe shall use a grant under this part only to provide funds to participating community colleges to waive resident tuition and fees for eligible students who are enrolled in— 
(1)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or postbaccalaureate degree at any public institution of higher education in the State; or  (2)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State.  
(b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out one or more of the following: (1)Expanding the waiver of resident tuition and fees at community college to students who are returning students or otherwise not enrolling in postsecondary education for the first time, and who meet the student eligibility requirements of clauses (i) through (v) of section 8116(4)(A).  
(2)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges.  (3)Improving postsecondary education readiness in the State or Indian tribe, through outreach and early intervention.  
(4)Expanding access to dual or concurrent enrollment programs.  (5)Improving affordability at 4-year public institutions of higher education.  
(c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this part may not use any funds provided under this part for administrative purposes relating to the grant under this part.  (d)Maintenance of effortA State or Indian tribe receiving a grant under this part is entitled to receive its full allotment of funds under this part for a fiscal year only if, for each year of the grant, the State or Indian tribe provides financial support for public higher education at a level equal to or exceeding the average amount provided per full-time equivalent student for public institutions of higher education for the 3 consecutive preceding State or Indian tribe fiscal years. In making the calculation under this subsection, the State or Indian tribe shall exclude capital expenses and research and development costs and include need-based financial aid for students who attend public institutions of higher education.  
(e)Annual reportA State or Indian tribe receiving a grant under this part shall submit an annual report to the Secretary describing the uses of grant funds under this part, the progress made in fulfilling the requirements of the grant, and rates of graduation, transfer and attainment of recognized postsecondary credentials at participating community colleges, and including any other information as the Secretary may require.  (f)Reporting by SecretaryThe Secretary annually shall— 
(1)compile and analyze the information described in subsection (e); and  (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian tribe best practices for achieving the purpose of this part.  
(g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes as described in section 8114(b)(3) and shall disseminate such best practices among the States and Indian tribes.  (h)Continuation of funding (1)In generalA State or Indian tribe receiving a grant under this part for a fiscal year may continue to receive funding under this part for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.  
(2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this part if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 8114.  8116.DefinitionsIn this part: 
(1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education.  
(3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program means an academic program through which a secondary school student is able simultaneously to earn credit toward a secondary school diploma and a postsecondary degree or other recognized postsecondary credential, including early college high school programs.  (4)Eligible student (A)DefinitionThe term eligible student means a student who— 
(i) 
(I)enrolls in a community college for the first time, regardless of age, after the date of enactment of this Act; or  (II)is enrolled in a community college, for the first time, as of the date of enactment of this Act;  
(ii)attends the community college on not less than a half-time basis;  (iii)is maintaining satisfactory progress, as defined in section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), in the student’s course of study;  
(iv)qualifies for resident tuition, as determined by the State or Indian tribe; and  (v)is enrolled in an eligible program described in section 8114(b)(2).  
(B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this part.  (5)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  
(6)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).  (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  
(8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).  (9)SecretaryThe term Secretary means the Secretary of Education.  
(10)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).  8117.Appropriations (a)Authorization and appropriationsFor the purpose of making grants under this part, there are authorized to be appropriated, and there are appropriated— 
(1)$1,365,000,000 for fiscal year 2019;  (2)$3,020,000,000 for fiscal year 2020;  
(3)$3,854,000,000 for fiscal year 2021;  (4)$5,395,000,000 for fiscal year 2022;  
(5)$7,061,000,000 for fiscal year 2023;  (6)$8,085,000,000 for fiscal year 2024;  
(7)$10,182,000,000 for fiscal year 2025;  (8)$13,019,000,000 for fiscal year 2026;  
(9)$13,583,000,000 for fiscal year 2027; and  (10)$14,171,000,000 for fiscal year 2028 and each succeeding fiscal year.  
(b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended.  (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this part that is equal to the minimum amount of the Federal share described in section 8112(a), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.  
2Grants to certain institutions of higher education 
8121.Pathways to student success for historically black colleges and universities 
(a)In generalFrom amounts appropriated under section 8124(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically black colleges or universities that meet the requirements of subsection (b) to— (1)encourage students to enroll as first-time students and successfully complete a bachelor’s degree at participating institutions;  
(2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and  (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.  
(b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically black college or university that— (1)has a student body of which not less than 35 percent are low-income students;  
(2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as— (A)providing comprehensive academic and student support services, including mentoring and advising;  
(B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;  (C)advancing distance and competency-based education;  
(D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;  (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; or  
(F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;  (3)sets performance goals for improving student outcomes for the duration of the grant; and  
(4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution.  (c)Grant amount (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of— 
(A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by  (B)the number of eligible students enrolled in the eligible institution for the preceding year.  
(2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.  (3)Limitations (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.  
(B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.  (d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  
(e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.  8122.Pathways to student success for Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, tribal colleges and universities, Alaska Native-serving institutions, Native Hawaiian-serving institutions, predominantly Black institutions, and Native American-serving nontribal institutions (a)In generalFrom amounts appropriated under section 8124(a) for any fiscal year, the Secretary shall award grants to participating 4-year minority-serving institutions to— 
(1)encourage students to enroll as first-time students and successfully complete a bachelor’s degree at participating institutions;  (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and  
(3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.  (b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution that— 
(1)has a student body of which not less than 35 percent are low-income students;  (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as— 
(A)providing comprehensive academic and student support services, including mentoring and advising;  (B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs;  
(C)advancing distance and competency-based education;  (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;  
(E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; and  (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;  
(3)sets performance goals for improving student outcomes for the duration of the grant; and  (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the participating institution.  
(c)Grant amount 
(1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such participating eligible institution shall receive a grant in an amount based on the product of— (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by  
(B)the number of eligible students enrolled in the eligible institution for the preceding year.  (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year.  
(3)Limitations 
(A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public four-year institutional tuition and fees, as determined by the Secretary.  (B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years.  
(d)ApplicationAn eligible institution shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary.  (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution.  
8123.DefinitionsIn this part: (1)Eligible student (A)DefinitionThe term eligible student means a student, regardless of age, who— 
(i) 
(I)enrolls in a historically black college or university, or minority-serving institution, for the first time; or  (II)transfers from a community college into a historically black college or university, or minority-serving institution, for the first time;  
(ii)attends the historically black college or university, or minority serving institution, on at least a half-time basis;  (iii)maintains satisfactory academic progress; and  
(iv)is a low-income student.  (B)Special rules (i)First 3 yearsAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this part.  
(ii)Special rule for certain studentsNotwithstanding subparagraph (A)(i), an otherwise eligible student whose parent or guardian was denied a Federal Direct PLUS loan under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) after November 2011 and before March 29, 2015, and who subsequently withdrew from a historically black college or university, or minority-serving institution, and has not yet completed a program of study at such historically black college or university or minority-serving institution, shall be eligible to participate under section 8121 or 8122 in order to complete such program of study, subject to all other requirements of section 8121 or 8122 (as the case may be).  (2)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).  
(3)Low-income studentThe term low-income student has the meaning given such term by the Secretary, except that such term shall not exclude any student eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a).  (4)Minority-serving institutionThe term minority-serving institution means any public or not-for-profit institution of higher education— 
(A)described in paragraphs (2) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q); and  (B)designated as a minority-serving institution by the Secretary.  
8124.Appropriations 
(a)Authorization and appropriations for HBCU and MSI grantsFor the purpose of carrying out sections 8121 and 8122, there are authorized to be appropriated, and there are appropriated— (1)$55,000,000 for fiscal year 2019;  
(2)$180,000,000 for fiscal year 2020;  (3)$1,072,000,000 for fiscal year 2021;  
(4)$1,115,000,000 for fiscal year 2022;  (5)$1,160,000,000 for fiscal year 2023;  
(6)$1,206,000,000 for fiscal year 2024;  (7)$1,225,000,000 for fiscal year 2025;  
(8)$1,306,000,000 for fiscal year 2026;  (9)$1,359,000,000 for fiscal year 2027; and  
(10)$1,414,000,000 for fiscal year 2028 and each succeeding fiscal year.  (b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended.  
(c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 8121 and 8122 a grant under this part equal to 100 percent of the grant amount determined under section 8121(c), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.  CHigher Education 1Early College Federal Pell Grants 8201.Early College Federal Pell GrantSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following: 
 
(k)Early college Federal Pell Grants 
(1)In generalNotwithstanding the requirement under section 484(a)(1) that a student not been enrolled in an elementary or secondary school to be eligible to receive a Federal Pell Grant under this section, for the award years beginning on July 1, 2019, and ending on June 30, 2025, the Secretary shall carry out a program to award Early College Federal Pell Grants to eligible students to support enrollment in, and completion of, postsecondary courses offered through an early college high school.  (2)Maximum period for early college Federal Pell GrantsAn eligible student may receive an Early College Federal Pell Grant under this subsection in an amount equal to the cost of not more than 4 full-time postsecondary semesters, or the equivalent of 4 full-time postsecondary semesters, as determined by the Secretary by regulation, while enrolled in postsecondary courses offered by an early college high school.  
(3)Counting of awards for purposes of Federal Pell Grants 
(A)In generalAn Early College Federal Pell Grant received under this subsection shall be counted toward the maximum period for which a student may receive Federal Pell Grants under this section, as provided under subsection (c)(5).  (B)WaiverThe Secretary may waive the requirement under subparagraph (A) on a case-by-case basis for any student demonstrating evidence of a credible disruption or redirection in course of study necessitating additional time to complete a postsecondary degree or credential.  
(4)Terms and conditions 
(A)In generalExcept as provided in this subsection, an Early College Federal Pell Grant received under this subsection shall have the same terms and conditions, and be awarded in the same manner, as Federal Pell Grants awarded under this section.  (B)Minimum completionAn eligible student may only receive an Early College Federal Pell Grant under this subsection upon completion of a full-time postsecondary semester, or the equivalent of a full-time postsecondary semester, as determined by the Secretary by regulation.  
(C)AmountThe Secretary shall pay an eligible institution that is engaged in a partnership as part of an early college high school an amount equal to the cost of tuition, fees, and books for each postsecondary course (including with respect to the postsecondary courses completed to satisfy the requirement under subparagraph (B)) an eligible student completes through such early college high school, provided such eligible student satisfies the requirement under subparagraph (B).  (5)ReportingEach early college high school shall annually submit to the Secretary a report on the program of postsecondary courses provided to eligible students that includes the following information that is reported for all eligible students and disaggregated by each student subgroup of eligible students: 
(A)Total number and percentage of eligible students who enroll in and subsequently complete the program at the early college high school.  (B)The number of postsecondary credits earned by eligible students while enrolled in the early college high school that may be applied toward a postsecondary degree or credential program.  
(C)The percentage of eligible students enrolled in the early college high school who concurrently earn a secondary school diploma and an associate degree or equivalent.  (D)The percentage of early college high school graduates completing the program who enroll in a postsecondary institution.  
(E)The total amount of Early College Federal Pell Grants awarded to eligible students served by the early college high school.  (6)DefinitionsIn this subsection: 
(A)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.  (B)Eligible institutionThe term eligible institution means an institution that— 
(i)complies with the existing requirements of being an eligible institution under this title; and  (ii)demonstrates that it— 
(I)is participating in a statewide articulation agreement;  (II)has an articulation agreement in place with at least one public institution of higher education; or  
(III)has a track record of students successfully transferring credits earned at the institution to public institutions of higher education.  (C)Eligible studentThe term eligible student means a student enrolled at an early college high school who, if such student met the requirements of section 484 for eligibility for a Federal Pell Grant, would be awarded a Federal Pell Grant after the determination of the expected family contribution for such student.  
(D)Student subgroupThe term student subgroup means— (i)economically disadvantaged students;  
(ii)students from major racial and ethnic groups;  (iii)children with disabilities; and  
(iv)English learners..  2Mandatory Funding for Pell Grants 8205.Funding Federal Pell Grants through mandatory funding (a)Mandatory funding; reinstating eligibility for incarcerated individualsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended— 
(1)in subsection (a)(1), by striking through fiscal year 2017;  (2)in subsection (b)— 
(A)by striking paragraphs (1), (6), and (7);  (B)by redesignating paragraph (8) as paragraph (7);  
(C)by striking subparagraph (A) of paragraph (2);  (D)by redesignating subparagraph (B) of paragraph (2) as paragraph (2);  
(E)by inserting before paragraph (2) (as redesignated by subparagraph (D)) the following:  (1)AmountThe amount of the Federal Pell Grant for a student eligible under this subpart shall be— 
(A)the maximum Federal Pell Grant described in paragraph (6); less  (B)the amount equal to the amount determined to be the expected family contribution with respect to such student for such year.;  
(F)in paragraph (4), by striking maximum amount of a Federal Pell Grant award determined under paragraph (2)(A) and inserting maximum Federal Pell Grant described in paragraph (6);  (G)in paragraph (5), by striking maximum amount of a Federal Pell Grant award determined under paragraph (2)(A) and inserting maximum amount of a Federal Pell Grant award described in paragraph (6);  
(H)by inserting after paragraph (5) the following:  (6)Maximum Federal Pell Grant (A)Award year 2020–2021For award year 2020–2021, the maximum Federal Pell Grant shall be $6,420.  
(B)Subsequent award yearsFor award year 2021–2022 and each subsequent award year, the maximum Federal Pell Grant shall be equal to the total maximum Federal Pell Grant for the preceding award year under this paragraph— (i)increased by the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and  
(ii)rounded to the nearest $5.  (C)Definition of annual adjustment percentageIn this paragraph, the term annual adjustment percentage, as applied to an award year, is equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that award year.; and  
(I)in paragraph (7), as redesignated by subparagraph (B), by striking may exceed and all that follows through the period and inserting may exceed the maximum Federal Pell Grant available for an award year.;  (3)in subsection (f)— 
(A)in paragraph (1), by striking the matter preceding subparagraph (A) and inserting the following: After receiving an application for a Federal Pell Grant under this subpart, the Secretary (including any contractor of the Secretary processing applications for Federal Pell Grants under this subpart) shall, in a timely manner, furnish to the student financial aid administrator at each institution of higher education that a student awarded a Federal Pell Grant under this subpart is attending, the expected family contribution for each such student. Each such student financial administrator shall— ; and  (B)in paragraph (3)— 
(i)by striking after academic year 1986–1987; and  (ii)in paragraph (3), by striking the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and;  
(4)by striking subsections (g) and (h);  (5)by redesignating subsections (i) and (j) as subsections (g) and (h), respectively; and  
(6)by adding at the end the following:  (k)Appropriation of fundsThere are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for fiscal year 2019 and each subsequent fiscal year to provide the maximum Federal Pell Grant for which a student shall be eligible under this section during an award year..  
(b)Repeal of scoring requirementSection 406 of H. Con. Res. 95 (109th Congress) is amended— (1)by striking subsection (b); and  
(2)by striking (a) In general.—Upon and inserting the following: Upon.  3Including Parent PLUS Loans in Income-Contingent and Income-Based Repayment Plans 8211.Applicable rate of interest for PLUS loansSection 455(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)) is amended— 
(1)in subparagraph (C), by inserting and before July 1, 2019, after , 2013,; and  (2)by adding at the end the following: 
 
(F)Reduced rate for Parent PLUS loansNotwithstanding the preceding paragraphs of this subsection, for Federal Direct PLUS Loans made on behalf of a dependent student for which the first disbursement is made on or after July 1, 2019, the applicable rate of interest shall be determined under subparagraph (C) of this paragraph— (i)by substituting 3.6 percent for 4.6 percent; and  
(ii)by substituting 9.5 percent for 10.5 percent..  8212.Elimination of origination fee for Parent PLUS loansSection 455(c) of the Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is amended by adding at the end the following new paragraph: 
 
(3)PLUS loansWith respect to Federal Direct PLUS loans made on behalf of a dependent student for which the first disbursement of principal is made on or after July 1, 2019, paragraph (1) shall be applied by substituting 0.0 percent for 4.0 percent..  8213.Counseling for Parent PLUS borrowersSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following: 
 
(n)Counseling for parent PLUS borrowers 
(1)In generalThe Secretary, prior to disbursement of a Federal Direct PLUS loan made on behalf of a dependent student, shall ensure that the borrower receives comprehensive information on the terms and conditions of the loan and the responsibilities the borrower has with respect to such loan. Such information— (A)shall be provided through the use of interactive programs that use mechanisms to check the borrower’s understanding of the terms and conditions of the borrower’s loan, using simple and understandable language and clear formatting; and  
(B)shall be provided— (i)during a counseling session conducted in person; or  
(ii)online.  (2)Information to be providedThe information to be provided to the borrower under paragraph (1) shall include the following: 
(A)Information on how interest accrues and is capitalized during periods when the interest is not paid by the borrower.  (B)An explanation of when loan repayment begins, of the options available for a borrower who may need a deferment, and that interest accrues during a deferment.  
(C)The repayment plans that are available to the borrower, including personalized information showing— (i)estimates of the borrower’s anticipated monthly payments under each repayment plan that is available; and  
(ii)the difference in interest paid and total payments under each repayment plan.  (D)The obligation of the borrower to repay the full amount of the loan, regardless of whether the student on whose behalf the loan was made completes the program in which the student is enrolled.  
(E)The likely consequences of default on the loan, including adverse credit reports, delinquent debt collection procedures under Federal law, and litigation.  (F)The name and contact information of the individual the borrower may contact if the borrower has any questions about the borrower’s rights and responsibilities or the terms and conditions of the loan..  
8214.Inclusion of Parent PLUS loans in income-contingent and income-based repayment plans 
(a)Income-Contingent repayment planSection 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) is amended by striking , except that the plan described in this subparagraph shall not be available to the borrower of a Federal Direct PLUS loan made on behalf of a dependent student;.  (b)Income-Based repayment (1)Section 493CSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended— 
(A)in subsection (a)— (i)by striking this section and all that follows through hardship and inserting In this section, the term partial financial hardship; and  
(ii)by striking, (other than an excepted PLUS loan or excepted consolidation loan);  (B)in subsection (b)— 
(i)in paragraph (1), by striking (other than an excepted PLUS loan or excepted consolidation loan);  (ii)in paragraph (6)(A), by striking (other than an excepted PLUS loan or excepted consolidation loan); and  
(iii)in paragraph (7), by striking (other than a loan under section 428B or a Federal Direct PLUS Loan); and  (C)in subsection (c), by striking (other than an excepted PLUS loan or excepted consolidation loan),.  
(2)Section 455(d)(1)(E)Section 455(d)(1)(E) of such Act (20 U.S.C. 1087e(d)(1)(D)) is amended by striking , except that the plan described in this subparagraph shall not be available to the borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if the proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan or a loan under section 428B made on behalf of a dependent student.  (c)Application to regulationsThe Secretary shall ensure that any Federal Direct PLUS Loan and any loan under section 428B of the Higher Education Act of 1965 (20 U.S.C. 1078–2) made on behalf of a dependent student are eligible for any repayment plan available under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) or regulations authorized under such Act (20 U.S.C. 1001 et seq.).  
4America RISING Program 
8221.Establishment of America RISING program 
(a)EstablishmentThe Secretary of Labor and the Secretary of Education shall, jointly, establish a program under which— (1)grants are paid to eligible employers to defray the cost of compensation paid by such employers to recent college graduates; and  
(2)grants are paid to recent college graduates to enable such graduates to defray the cost of undertaking further postsecondary courses at an institution of higher education for up to 24 months in subjects relating to mathematics, science, engineering, or technology.  (b)Terms and conditions (1)In generalA grant under this section may be made on such terms and conditions as the Secretary may determine.  
(2)Deferral of Federal student loan obligationsEach recent college graduate participating in the program under this section (by benefitting from a grant awarded under paragraph (1), or receiving a grant under paragraph (2), of subsection (a)) may defer payment on Federal student loans made to the graduate under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for the period of the graduate’s participation in the program.  (3)Grants to eligible employersWith respect to a grant awarded under subsection (a)(1)— 
(A)an eligible employer— (i)may use the grant to defray the cost of compensation for not more than 2 recent college graduates; and  
(ii)shall provide a compensation amount to each recent college graduate participating in the program that is equal to or greater than the grant amount received by the employer for the graduate; and  (B)the Secretary may not award an eligible employer more than $25,000 per recent college graduate.  
(4)Grants to recent college graduatesWith respect to a grant awarded under subsection (a)(2) to a recent college graduate, the graduate shall be eligible to receive Federal student aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) without regard to whether the graduate has been or is delinquent on any Federal student loans made to the graduate under such title IV (20 U.S.C. 1070 et seq.).  (c)DefinitionsIn this section: 
(1)Eligible employerThe term eligible employer means an employer that— (A)is a small business concern; or  
(B)is a major corporation that has an operation located in— (i)an enterprise zone; or  
(ii)an area in which, according to the most recent data available, the unemployment rate exceeds the national average unemployment rate by more than two percentage points.  (2)Enterprise zoneThe term enterprise zone has the meaning given the term HUBzone in section 3 of the Small Business Act (15 U.S.C. 632).  
(3)Institution of higher educationExcept as provided in paragraph (3)(B), the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  (4)Major corporationThe term major corporation means an employer that earns an annual revenue of not less than $5,000,000 and employs not less than 50 employees.  
(5)Recent college graduate 
(A)In generalThe term recent college graduate means an individual— (i)who has received a baccalaureate or associate degree from an institution of higher education on or after the date that is 24 months before the grant benefitting the graduate is awarded under this section; and  
(ii)who has not previously received any such baccalaureate or associate degree.  (B)Institution of higher educationIn subparagraph (A), the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).  
(6)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).  (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this part $100,000,000 for each of the fiscal years 2019, 2020, and 2021.  
(2)AvailabilityFunds appropriated under paragraph (1) shall remain available until expended.  5Science and Technology 8231.Office of Cybersecurity Education and Awareness (a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is further amended by adding at the end the following new section: 
 
230C.Office of Cybersecurity Education and Awareness 
(a)EstablishmentThere shall be within the Department an Office of Cybersecurity Education and Awareness Branch (hereinafter in this section referred to as the Office).  (b)ResponsibilitiesThe Office shall be responsible for carrying out the duties of the Office as directed by the Secretary. The Office shall also report to the Secretary the ongoing work of the Office. Further, the Office shall report on the statutory authority, Executive orders or agency directives that guide the work of the Office. The Office shall report to the Secretary what additional authority is needed to fulfill the mission for the Office as outlined by the section. The Office shall also conduct research and make recommendations to the Secretary to the extent that the agency can effectively engage in the following: 
(1)Recruiting, retaining, and sustaining the skills and knowledge of information assurance, cybersecurity and computer security professionals in the Department of Homeland Security, hereinafter known as the Department.  (2)Supporting kindergarten through grade 12 science and technology and computer and information safety education through grants, and training programs.  
(3)Supporting postsecondary information assurance, cybersecurity and computer security programs that provide education that benefits the mission and objective of the Department regarding recruitment and retention of highly trained computing professionals who are work ready.  (4)Promoting public knowledge of computer and information security competitions to provide computer and information security competition administrators, participants, and sponsors with information necessary to further broader public participation in these activities.  
(5)Developing a guest lecturer program or part-time lecturer program comprised of information assurance, cybersecurity and computer security experts in the Federal Government, academia and private sector to support education of students at institutions of higher education who are pursuing degrees in computing science.  (6)Managing a Computer and Information Security Youth Training Pathway Program for secondary school and postsecondary school students to work in part-time or summer positions along with Federal agency computer and information security professionals.  
(7)Developing programs that increase the capacity of institutions defined in section 371 of the Higher Education Act of 1965— (A)Historically Black Colleges and Universities;  
(B)professional and academic areas in which African-Americans are under represented;  (C)Hispanic-serving institutions;  
(D)Native American colleges; and  (E)rural colleges and universities.  
(8)Conduct research and make recommendations to the Secretary on what the agency can do to increase participation of professional and academic under represented areas at minority institutions.  (9)Providing support to the institutions of higher education described in subparagraphs (A) through (E) of paragraph (7) to provide course work and education in computer and information security designed to raise the number and diversity of students in the field. The Office may use the institutions defined under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q) minority-serving institutions are defined as follows: 
(A)A part B institution (as defined in section 322 (20 U.S.C. 1061)).  (B)A Hispanic-serving institution (as defined in section 502 (20 U.S.C. 1101a)).  
(C)A Tribal College or University (as defined in section 316 (20 U.S.C. 1059)).  (D)An Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in section 317(b) (20 U.S.C. 1059d(b))).  
(E)A Predominantly Black Institution (as defined in subsection (c)).  (F)An Asian American and Native American Pacific Islander-serving institution (as defined in subsection (c)).  
(G)A Native American-serving nontribal institution (as defined in subsection (c)).  (c)DefinitionsIn this section: 
(1)The term information assurance, cybersecurity and computer security program has the meaning given by the Secretary in consultation with the computing and information Security Post Secondary Education Working Group under the bill.  (2)The term K–12 may be defined by the Secretary in consultation with the K–12 Science and Technology Education Board of Advisors under section 105 of the Cyber Security Education and Federal Workforce Enhancement Act.  
(3)The Secretary may define higher education institutions under this title using definitions found in section 371 of the Higher Education Act of 1965.  (4)The term professional and academic under represented areas means areas in which African-Americans, Hispanics, and women are under represented has the meaning given such term by the Secretary, who may consult with the Commissioner for Education Statistics and the Commissioner of the Bureau of Labor Statistics. The basis of the determining the means should be based on most recent available satisfactory data, as computing and information security professional and academic areas in which the percentage of African-Americans, Hispanics, and females who have been educated, trained, and employed is less than the percentage of African-Americans, Hispanics, and women in the general population..  
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 230B the following new item:   Sec. 230C. Office of Cybersecurity Education and Awareness..  8232.Science and technology initiative grants (a)In generalThe Secretary of Homeland Security shall consider existing authority to make grants to secondary schools under this section, which shall be known as Science and Technology Educators Initiative Grants.  
(b)Selection of schoolsIf the Secretary determines that the Secretary has the authority to select a secondary school to receive grants under this section, the Secretary may consider the following factors: (1)Whether more than 40 percent of the students at the secondary school are eligible for free or reduced price school meal programs under the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966.  
(2)The location of the secondary school is in a rural area.  (3)The participation of representation of professions and academic area among students which will also include home schooled, individuals residing in rural areas, and individuals attending underperforming secondary schools.  
(4)The location of the school in an area where the unemployment rate was not more than one percent higher than the national average unemployment rate during the 24-month period preceding the determination of eligibility under this subsection.  (5)The location of the secondary school in an area where the per capita income is of 80 percent or less of the national per capita income.  
8233.Project-based learning program 
(a)EstablishmentThe Secretary of Homeland Security shall direct the Office of Cybersecurity Education and Awareness to conduct research to investigate and make recommendations regarding the feasibility and existing authority to establish a national project-based science and technology learning program, to be known as the K–12 Science and Technology Learning Program and make a report to both House and Senate Oversight Committees. Under such research program, the Secretary shall determine existing authority to— (1)create State and regional workshops to train teachers in science and technology project-based learning;  
(2)establish between institutions of higher education, businesses, and local public and private educational agencies that serve students comprised of 40 percent or more of professional and academic under represented areas to provide materials and teaching aids to teachers who successfully complete the science and technology project-based learning program under this section;  (3)identify no cost or low cost summer and after school science and technology education programs and broadly disseminate that information to the public; and  
(4)make grants to local educational agencies to support the participation of teachers of elementary school and secondary school in science and technology training programs by providing travel and enrollment expenses, with a priority given to teachers who work in schools serving neglected, delinquent, migrant students, English learners, at-risk students, and Native Americans, as determined by the Secretary.  (b)AuthorityThe Secretary shall have the authority under this statute to conduct a limited pilot project to test recommendations on possible programs that would be low-cost but have the greatest impact on instilling the importance of technology and science education.  
(c)Report to CongressThe Secretary shall submit to Congress an annual report on the program established under this section.  (d)Project-Based science and technology learning definedIn this section, the term project-based science and technology learning means a systematic teaching method that engages students in learning essential science, technology, engineering and mathematics through knowledge and life-enhancing skills through an extended, student-influenced inquiry process structured around complex, authentic questions and carefully designed products and tasks developed specifically for education.  
8234.Matching funds for State and privately financed science and technology after-school programs 
(a)In generalThe Secretary of Homeland Security shall provide matching funds to local educational agencies for after-school programs dedicated to science, technology, engineering, and math in an amount equal to the amount provided to the program by a State, local, tribal, or territorial government or by a nonprofit or private entity.  (b)CriteriaIn selecting programs for which to provide funds under this section, the Secretary shall consider— 
(1)the number of students served by the programs; and  (2)the participation in the programs of students from populations referred to in section 230C of the Homeland Security Act of 2002, as added by section 8231 of this Act.  
(c)Limitation on amount of fundingFor any fiscal year, no individual school’s after-school program shall receive more than $5,000 under this section.  8235.Science and Technology Board of Advisors (a)EstablishmentThere is established in the Department of Homeland Security the Research K–12 Science and Technology Education Board of Advisors (hereinafter in this section referred to as the Board).  
(b)Membership 
(1)CompositionThe Board shall be composed of 15 members appointed by the Secretary of Homeland Security, all of whom shall have K–12 education expertise in programs. The Secretary shall appoint members based on the following qualifications: (A)Members of the Board shall have experience in K–12 science, technology, engineering, and mathematics education programs.  
(B)Members of the Board shall have experience in training K–12 educators on providing science and technology instruction.  (C)Members of the Board shall have experience in the promotion of science and technology education among under represented populations, as defined by section 230C of the Homeland Security Act of 2002, as added by section 8231 of this Act.  
(2)Deadline for appointmentAll members of the Board shall be appointed not later than 60 days after the date of the enactment of this Act.  (3)VacanciesAny vacancy in the membership of the Board shall not affect its powers and shall be filled in the same manner in which the original appointment was made.  
(4)Compensation 
(A)In generalMembers of the Board shall not receive any compensation for their service.  (B)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Board, members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.  
(C)Prohibition of consultant or contracting workNo member of the Board while serving in this capacity or for 1 year following departure from the Board may work as a consultant or contract worker for the Department of Homeland Security in a position related to the work of the Board or member agency that participates as a member of the Board.  (c)ResponsibilitiesThe responsibilities of the Board are to research and make recommendations to the Secretary on— 
(1)the status of K–12 science and technology education domestically and internationally;  (2)how to increase the quality and diversity of science and technology curriculum;  
(3)promoting K–12 science and technology competitions;  (4)establishing a virtual network to support teacher and student science and technology education and development;  
(5)ascertaining, evaluating, and reporting on best practices for project-based science and technology learning (as such term is defined in section 103(c)); and  (6)identifying K–12 science and technology education efforts that are successful in engaging youth, with proven competence in engaging females, minorities, individuals residing in rural areas, individuals residing in majority minority districts, home schooled students.  
(d)ChairThe Chair of the Board shall be designated by the Secretary from among the members of the Board.  (e)Meetings (1)Initial meetingThe Board shall meet and begin the operations of the Board by not later than 90 days after the date of the enactment of this Act.  
(2)Subsequent meetingsAfter its initial meeting, the Board shall set the time and place of its next meeting. The Board can upon the call of the chairman or a majority of its members meet.  (3)QuorumA majority of the Board shall constitute a quorum.  
(4)VotingProxy voting shall be allowed on behalf of a member of the Board.  (5)Rules of procedureThe Board may establish rules for the conduct of the Board’s business, if such rules are not inconsistent with this section or other applicable law.  
(f)Powers 
(1)Hearings and evidenceThe Board or, on the authority of the Board, any subcommittee or member thereof, may, for the purpose of carrying out this title hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths.  (2)Federal agency staffThe Secretary shall make decisions regarding Federal agency staff to be detailed to support the work of the Board.  
(3)Contract authorityThe Board may enter into contracts with the approval of the Secretary to such extent and in such amounts as necessary for the Board to discharge its duties under this section.  (4)Information from Federal agencies (A)In generalAfter providing notice to the Secretary who may provide staff from the Department to meet the staffing needs of the Board. After 10 working days following notice to the Secretary the Board is authorized to secure directly from any executive department, bureau, agency, board, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this title. Each department, bureau, agency, board, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Board, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Board, or any member designated by a majority of the Board.  
(B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Board and its staff consistent with all applicable statutes, regulations, and Executive orders.  (5)Assistance from Federal agencies (A)General Services AdministrationThe Administrator of General Services shall provide to the Board on a reimbursable basis administrative support and other services for the performance of the Board's functions.  
(B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States may provide to the Board such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.  (C)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.  
(g)Staff 
(1)In general 
(A)Appointment and compensationThe Chair, in accordance with rules agreed upon by the Board, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Board to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.  (B)Personnel as Federal employees (i)In generalThe executive director and any personnel of the Board who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.  
(ii)Members of the BoardClause (i) shall not be construed to apply to members of the Board.  (2)DetaileesAny Federal Government employee may be detailed to the Board without reimbursement from the Board, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.  
(3)Administrative support from the departmentAt the request of the Board, the Secretary of Homeland Security shall provide the Board with Administrative support necessary for the Board to carry out its duties under this title.  (h)Reports (1)Quarterly reportsThe Board shall submit to the Secretary of Homeland Security quarterly reports on the activities of the Board.  
(2)Final reportNot later than two years after the date of the enactment of this Act, the Board shall submit to the Secretary a final report containing such findings conclusions, and recommendations as have been agreed to by a majority of Board members.  (i)Applicability of FACA (1)In generalNothing in the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Board.  
(2)Public meetings and release of public versions of reportsThe Board shall— (A)hold public hearings and meetings to the extent appropriate; and  
(B)release public versions of the reports required under subsection (h).  (3)Public hearingsAny public hearings of the Board shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Board as required by any applicable statute, regulation, or Executive order.  
(j)TerminationThe Board, and all the authorities of this title, shall terminate two years after the date of the Board’s first meeting, which shall take place 90 days following its appointment. (1)In generalThe Board and all the authorities under this section shall terminate 60 days after the date on which the final report is submitted under subsection (h)(2).  
(2)Administrative activities before terminationThe Board may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.  (k)FundingThere is authorized to be appropriated such sums as may be necessary to carry out this section. Amounts made available pursuant to this subsection shall remain available until the termination of the Board.  
8236.Laboratories for science and technology excellenceThe Secretary of Homeland Security shall determine if existing authority allows the agency to make grants to local education agencies for the purpose of supplying laboratory facilities at secondary schools to promote the teaching of science, technology, engineering, and mathematics. If the Secretary determines that the authority does not exist shall make a report to congressional oversight committees detailing the limitation in agency authority to conduct activity under this section and make recommendations on the benefits if any should the agency have the authority to engage in the activity outlined in this section.  8237.Computing and Information Research Working Group (a)EstablishmentThere is hereby established in the Department of Homeland Security the Computing and Information Security Post-Secondary Education Working Group, hereafter in this section referred to as the Working Group.  
(b)ResponsibilitiesThe Working Group shall conduct research and— (1)assist the Secretary in developing voluntary guidelines that could serve as guidance to Federal civil agency training programs, computer and information security certification authorities, and accreditation bodies seeking guidance on developing, enhancing, or sustaining competitive information security; and  
(2)make recommendations to the Secretary regarding— (A)the state of the computing and information security workforce development;  
(B)evaluations and reports on the advantages, disadvantages, and approaches to professionalizing the Nation’s computing and information security workforce;  (C)criteria that can be used to identify which, if any, specialty areas may require professionalization;  
(D)criteria for evaluating different approaches and tools for professionalization;  (E)techniques that enhance the efficiency and effectiveness of computing and information security workers;  
(F)better tools and approaches for risk identification and assessment;  (G)improved system design and development;  
(H)creation of better incentives for deployment of better computing and information security technologies;  (I)improvements in end user behaviors through training and better coordination among network managers;  
(J)core curriculum requirements for computing and information security training;  (K)efficacy and efficiencies of taxonomy and definitions for computer and information security;  
(L)guidelines for accreditations and certification of computing and information security college and university programs;  (M)identifying the role of mentors in the retention of students enrolled in computing and technology programs at institutions of higher education who complete degree programs;  
(N)remote access to computing and information security education and training through the Internet; and  (O)institution of higher education funding and research needs.  
(c)Deadline for submittal of research funding and recommendations 
(1)Initial researchThe Working Group shall submit to the Secretary an initial research plan that will guide the work of the Working Group.  (2)Other research recommendationsThe Working Group shall provide the Secretary a list of other areas that require research to accomplish the purpose of the agency’s goal of providing cyber security protection for the agency. The Working Group shall provide a description of the proposed research and the purpose of the research as it relates to the goals of cybersecurity of the agency.  
(3)Initial recommendationsThe Working Group shall submit to the Secretary initial recommendations under this section by not later than nine months after the date on which all of the members of the Working Group are appointed.  (4)Other recommendationsNot later than six months after all members of the Working Group are appointed, the Working Group shall submit to the Secretary research and recommendations on the effectiveness of Federal civil agency computer and information security training programs, including an evaluation of certification authorities and their role in providing work ready staff to fill positions with the agency.  
(5)Subsequent research and recommendationsNot later than one year after the date of the submittal of the initial research and recommendations under paragraph (1), and annually thereafter, the Working Group shall submit to the Secretary subsequent research and recommendations under this section and an update on the progress made toward a well trained and sustainable Department computer and information workforce.  (d)Membership (1)ChairThe Chair of the Working Group shall be the Director of the National Institute of Standards and Technology or the Director’s designee.  
(2)Other membersThe Working Group shall be composed of 21 members, who are appointed by the Secretary of Homeland Security in consultation with the Director of NIST and the head of the entity represented by the member.  (3)AppointmentAll appointments are for a term of 2 years with one reappointment for an additional 2 years.  
(4)QuorumA majority of the members of the Working Group shall constitute a quorum.  (e)No compensation for serviceWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.  
(f)Technical support from the Department of Homeland SecurityAt the request of the Working Group, the Secretary of Homeland Security shall provide the Working Group with technical support necessary for the Working Group to carry out its duties under this section.  (g)Intellectual property rightsNo private-sector individual or entity shall obtain any intellectual property rights to any guidelines or recommendations nor the contents of any guideline (or any modification to any guideline) adopted by the Secretary under this section.  
(h)ReportNot later than one year after the date of the enactment of this Act, the Working Group shall submit to the Secretary a report containing researching findings, an outline for other areas requiring research and why as well as recommendations of the Working Group.  (i)Submittal of recommendations to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the research findings, an outline of other areas requiring research and why and recommendations for furthering the cybersecurity of the agency.  
(j)Treatment of recommendationsThe Secretary has the benefit of the Working Group’s work which the Secretary may accept, reject, or modify. The Secretary shall not be bound by the recommendations of the Working Group.  (k)Publication of recommendations in Federal RegisterThe Secretary shall approve the publication of grant application guidelines in the Federal Register by not later than 90 days after receiving the report submitted under subsection (h).  
(l)Applicability of FACANothing in the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall apply to the Working Group.  8238.Process for adoption research and a best practices voluntary guidelines for laboratory facilities (a)Establishment of the Post-Secondary Laboratory Development Task ForceThe Secretary of Homeland Security shall establish a Post-Secondary Laboratory Research Development Task Force (hereinafter in this section referred to as the Development Task Force).  
(b)ResponsibilitiesThe Development Task Force shall conduct research for and make recommendations to the Secretary regarding best practices voluntary guidelines for college and university laboratory facilities for education and research purposes related to information assurance, cybersecurity and computing security. Such research on what baseline equipment, capacity, skilled instruction, and certification may be needed for a set of best practices voluntary guidelines for colleague or university laboratories and make recommendations on the best methods of assuring that the greatest number of institutions have access to facilities that meet the baseline best practices regarding— (1)qualifications for laboratories for the purpose of providing education or instruction in computing security, computer networks, enterprises, informatics, and other systems designated by the Secretary;  
(2)types of software;  (3)types of hardware;  
(4)types of firmware;  (5)security applications, including firewalls, whole hat hackers, red teams, and blue teams;  
(6)security protocols needed to protect the physical and computer resources of the laboratory;  (7)accreditation and certification of college and university computer and information security laboratories;  
(8)best practices for— (A)public-private collaborations to support secondary and post-secondary laboratory facilities for computer or information security;  
(B)visiting guest lecture programs for business and Government information technology security experts; and  (C)developing real world laboratory exercise and proficiency measures; and  
(9)how best to recruit and retain instructors with requisite degrees to teach computer and information security courses to undergraduate and graduate students.  (c)Membership (1)MembersThe Development Task Force shall be composed of 19 members, including the Chair. The Secretary of Homeland Security, in consultation with the head of the entity represented by the member agencies, shall appoint members. The Secretary shall appoint a chair from among the members of the Development Task Force. Such members shall consist of one representative of each of the following agencies: 
(A)The White House Office of Science and Technology Policy.  (B)The Office of the Director of National Intelligence.  
(C)The Department of Energy.  (D)The Defense Advanced Research Projects Agency.  
(E)The Department of Commerce.  (F)The National Institutes of Health.  
(G)The National Institute of Science and Technology.  (H)The National Science Foundation.  
(I)The Director of the Office of Personnel Management.  (2)Other membersThe Secretary shall consider for the other members of the Development Task Force representatives from organizations that advocate and promote professional development of professional and academic under represented areas and organizations with the mission of promoting professional development and academic excellence in information assurance, cybersecurity and computing security: 
(A)Organizations with the mission of advancing computing as a science and profession.  (B)Organizations that promote information system security education.  
(C)Professional associations that are well established and broadly recognized for the advancement of technology.  (D)Professional associations that represent professionals and academics referred to in section 230C of the Homeland Security Act of 2002, as added by section 8231 of this Act.  
(E)K–12 science and technology programs that conduct successful after school and summer programs for under represented populations, rural communities and serve communities where unemployment is at least two percent higher than the national average.  (F)Organizations that promote education of Native Americans or other indigenous peoples of the United States or its territories.  
(G)Regional diversity of public and private school districts that excel at science and technology education.  (3)QuorumA majority of the members of the Development Task Force shall constitute a quorum.  
(4)VotingProxy voting shall be allowed on behalf of a member of the Development Task Force.  (5)Rules of procedureThe Development Task Force may establish rules for the conduct of the Development Task Force’s business, if such rules are not inconsistent with this section or other applicable law.  
(d)Powers 
(1)Hearings and evidenceThe Development Task Force or, on the authority of the Development Task Force, or any subcommittee or member thereof, may, for the purpose of carrying out this section hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths.  (2)Contract authorityAfter giving notice to the Secretary who may substitute agency staff with the requisite skills to fill a position needed by the Board at no additional cost to the Board. After 10 working days following notice to the Secretary the Development Task Force may enter into contracts to such extent and in such amounts as necessary for the Development Task Force to discharge its duties under this section.  
(3)Information from federal agencies 
(A)In generalThe Development Task Force is authorized to secure directly from any executive department, bureau, agency, board, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this section. Each department, bureau, agency, board, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Board, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Board, or any member designated by a majority of the Board.  (B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Board and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(4)Assistance from federal agencies 
(A)General services administrationThe Administrator of General Services shall provide to the Development Task Force on a reimbursable basis administrative support and other services for the performance of the Board’s functions.  (B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States may provide to the Board such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.  
(C)Postal servicesThe Development Task Force may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.  (e)Staff (1)In generalWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.  
(2)Personnel as Federal employees 
(A)In generalThe executive director and any personnel of the Development Task Force who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.  (B)Members of the development task forceSubparagraph (A) shall not be construed to apply to members of the Development Task Force.  
(3)DetaileesAny Federal Government employee may be detailed to the Board without reimbursement from the Development Task Force, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.  (f)No compensation for serviceMembers of the Development Task Force shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Development Task Force.  
(g)Prohibition of consultant or contracting workNo member of the Development Task Force while serving in this capacity or for 1 year following departure from the Development Task Force may work as a consultant or contract worker for the Department of Homeland Security in a position related to the work of the Development Task Force or member agency that participates as a member of the Development Task Force.  (h)ReportThe Development Task Force shall submit a report to the Secretary of Homeland Security; a report on research findings, best practices voluntary guidelines and recommendations to the Secretary. The report shall be in unclassified form but may include a classified annex.  
(i)Secretary of Homeland Security reportThe Secretary shall submit to Congress a report on the work of the Development Task Force’s research into best practices voluntary guidelines, areas that require additional study and a set of recommendations. The Secretary shall indicate to the Congress which Development Task Force recommendations have been implemented, which will be implemented, or which will be rejected and why.  (j)Technical support from the DepartmentAt the request of Development Task Force the Secretary of Homeland Security shall provide the Development Task Force with technical support necessary for the Development Task Force to carry out its duties under this section.  
(k)Intellectual propertyNo private-sector individual or entity serving on the Development Task Force shall obtain any intellectual property rights to any guidelines or recommendations that derive from the work of the Development Task Force or any guidelines (or any modification to any guidelines) based on the work of the Development Task Force.  (l)Prohibition of consultant or contracting workNo member of the Development Task Force while serving in this capacity or for 1 year following departure from the Development Task Force may work as a consultant or contract worker in a position related to the direct work of the Development Task Force to the Department of Homeland Security or member agency that participates as a member of the Development Task Force.  
8239.Computing and information security mentoring programs for college students 
(a)Office of Cybersecurity and Information Security Professional’s Mentoring Program 
(1)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is further amended by adding at the end the following new section:  230D.Office of Computing and Information Security Professional’s Mentoring Program (a)EstablishmentThere is in the Department an Office of Computing and Information Security Professional’s Mentoring Program. The head of the office is the Mentoring Coordinator, who shall be appointed by the Secretary.  
(b)ResponsibilitiesThe Mentoring Coordinator shall be responsible for working with outreach to institution of higher education, critical infrastructure owners, and the heads of Federal departments and agencies to develop and promote the participation of professionals as volunteer mentors to— (1)undergraduate students at institutions of higher education who are enrolled in the third or fourth year of a program of education leading to a degree in computing or information security;  
(2)students enrolled in a program of education leading to a doctoral degree in computing or information security; and  (3)new employees of Federal departments and agencies whose primary responsibilities relate to computing or information security..  
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 230C the following new item:   Sec. 230D. Office of Computing and Information Security Professional’s Mentoring Program..  (b)Grant program (1)In generalThe Secretary of Homeland Security shall determine existing authority to make grants to covered institutions of higher learning for the establishment of mentoring programs for undergraduates enrolled in programs or courses of education in information assurance, cybersecurity or computing security programs.  
(2)Covered institutions of higher learningFor purposes of this subsection, the term covered institution of higher learning means those institutions as defined in section 371 of the Higher Education Act of 1965 and listed in section 101 of this bill.  8240.Grants for computer equipment (a)GrantsThe Secretary of Homeland Security may make grants to post-secondary institutions that offer courses or degrees in computing or information security to be used to establish or equip a computer laboratory to be made available to students and faculty for both teaching and research purposes.  
(b)Technical supportThe Secretary shall ensure that each recipient of a grant under this section also receives technical support on the use and proper function of equipment and software.  (c)Publication in Federal RegisterThe Secretary shall publish the name of each institution of higher education that receives a grant under this section and the amount of such grant.  
(d)QualificationIn making grants under this section, the Secretary— (1)shall take into consideration whether more than 50 percent of the students at an institution are taking online or distance learning computer science and information security courses; and  
(2)may establish guidance to institutions for entering into laboratory facilities sharing agreements to allow institutions to qualify for grants under this section.  8241.Centers of Academic Computing and Information Assurance (a)Program establishedThe Secretary of Homeland Security shall establish a program for Centers of Academic Computer and Information Assurance Distinction.  
(b)Designation of Centers 
(1)In generalThe Secretary may designate five colleges or universities as Centers of Distinction for Academic Computing and Information Security Assurance each year with no limit to the total number of such Centers that may be established. The Secretary may make public the Centers for Distinction in Academic Computing and Information Security Assurance.  (2)Revocation of designationsThe Secretary may revoke the designation of a Center of Distinction for Academic Computing and Information Security Assurance.  
(3)CriteriaThe Secretary shall make available information regarding the criteria for designating an institution as a Center of Distinction for Academic Computing and Information Security Assurance under this section.  (4)Distance learningIn designating Centers under this section, the Secretary shall consider the number of students who are enrolled in distance learning computer or information security courses and whether collaborations for in laboratory instruction through shared arrangements with established information assurance, cybersecurity computing security programs at secondary education programs that laboratory facilities that meet best practices as outlined by the Secretary would be sufficient to meet the requirements established under this section.  
(c)OutreachThe Secretary shall identify and report on the success of efforts to reach under represented populations in the field of computing and information security through work with institutions as defined under section 371 of the Higher Education Act of 1965.  (d)ReportNot later than 220 days after the date of the enactment of this Act, the Secretary shall submit to Congress recommendations regarding distance learning computer and information security programs for meeting the cybersecurity professional requirements of the agency.  
(e)Consideration of programsThe Secretary may consider the following when making grants to postsecondary education institutions and private sector entities who are contracted, provided grants or funds to conduct research on information assurance, cybersecurity and computing security to advance the agency’s cybersecurity capacity: (1)Institutions designated as a Center of Distinction for Academic Computing and Information Security Assurance.  
(2)Institutions who have established academic mentoring and program development partnerships related to information assurance, cybersecurity, and computing security academic programs with institutions defined under section 371 of the Higher Education Act of 1965.  8242.Lifelong learning in computer and information security study (a)EstablishmentThe Secretary of Homeland Security shall establish a program to be known as the Lifelong Computer and Information Security Study. Such program shall be designed to promote computer and information security professionals among Federal civilian agencies, critical infrastructure, and the general public by supporting post-employment education and training.  
(b)Discretion of SecretaryThe Secretary shall have the discretion to determine the best methods for accomplishing the objective of this section.  (c)ReportsThe Secretary shall periodically submit to Congress a report on the implementation of this section.  
8243.Computer and information security job opportunities program 
(a)In generalThe Secretary of Homeland Security, acting through the Deputy Assistant Secretary for Cybersecurity Education and Awareness, shall establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— (1)the establishment or expansion of computer and information security professional development programs;  
(2)the establishment or expansion (or both) of associate degree programs in computer and information security; and  (3)the purchase of equipment to provide training in computer and information security for either professional development programs or degree programs.  
(b)Goals and criteriaThe Secretary, acting through the Deputy Assistant Secretary and in consultation with the Working Group established under section 8237, shall establish the goals for the program under this section and the criteria for awarding grants.  (c)Awards (1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis. The peer review process shall be published in the Federal Register. Those serving in a peer review role shall do so for 2 years with an option for 1 additional term. Applicants in the event of a denial of an award shall be provided with a detailed explanation for the denial.  
(2)FocusIn making awards under this section, the Deputy Assistant Secretary shall, to the extent practicable, ensure geographic diversity and the participation of women and under represented minorities.  (3)PreferenceIn making awards under this section, the Deputy Assistant Secretary shall— 
(A)give preference to applications submitted by consortia of institutions, to encourage as many students and professionals as possible to benefit from the program established under this section;  (B)give preference to any application submitted by a consortium of institutions that includes at least one institution that is eligible to receive funds under title III or V of the Higher Education Act of 1965; and  
(C)consider the enrollment of students in online and distance learning courses.  (d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  
8244.Department of Homeland Security cybersecurity training programs and equipment 
(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary of Cybersecurity, shall establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— (1)the establishment or expansion of cybersecurity professional development programs;  
(2)the establishment or expansion (or both) of associate degree programs in cybersecurity; and  (3)the purchase of equipment to provide training in cybersecurity for either professional development programs or degree programs.  
(b)Roles 
(1)Department of Homeland SecurityThe Secretary, acting through the Assistant Secretary and in consultation with the Director of the National Science Foundation, shall establish the goals for the program established under this section and the criteria for awarding grants.  (2)National Science FoundationThe Director of the National Science Foundation shall operate the program established under this section consistent with the goals and criteria established under paragraph (1), including soliciting applicants, reviewing applications, and making and administering awards. The Director may consult with the Assistant Secretary in selecting awardees.  
(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out this section.  (c)Awards (1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis.  
(2)FocusIn making awards under this section, the Director shall, to the extent practicable, ensure geographic diversity and the participation of women and under represented minorities.  (3)PreferenceIn making awards under this section, the Director— 
(A)shall give preference to applications submitted by consortia of institutions, to encourage as many students and professionals as possible to benefit from the program established under this section; and  (B)shall give preference to any application submitted by a consortium of institutions that includes at least one institution that is eligible to receive funds under title III or V of the Higher Education Act of 1965.  
(d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000 for each of fiscal years 2019 and 2020.  
8245.E-Security Fellows Program 
(a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the following:  230E.E-Security Fellows Program (a)Establishment (1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose of bringing State, local, tribal, and private sector officials to participate in the work of the National Cybersecurity Division in order to become familiar with the Department’s stated cybersecurity missions and capabilities, including but not limited to— 
(A)enhancing Federal, State, local, and tribal government cybersecurity;  (B)developing partnerships with other Federal agencies, State, local, and tribal governments, and the private sector;  
(C)improving and enhancing public/private information sharing involving cyber attacks, threats, and vulnerabilities;  (D)providing and coordinating incident response and recovery planning efforts; and  
(E)fostering training and certification.  (2)Program nameThe program under this section shall be known as the E-Security Fellows Program.  
(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must— (1)have cybersecurity-related responsibilities; and  
(2)be eligible to possess an appropriate national security clearance.  (c)LimitationsThe Secretary— 
(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in duration; and  (2)shall ensure that the number of fellows selected for each iteration does not impede the activities of the Division.  
(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall require that the individual’s employer agree to continue to pay the individual’s salary and benefits during the period of the fellowship.  (e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall, subject to the availability of appropriations, provide to the individual a stipend to cover the individual’s reasonable living expenses during the period of the fellowship..  
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following:   Sec. 230E. E-Security Fellows Program..  8246.National Science Foundation study on science and technology student retention (a)StudyThe National Science Foundation shall conduct a study on the causes of the high dropout rates of women and minority students enrolled in programs of education leading to degrees in science, technology, engineering, and mathematics and the effects of such dropout rates on the cost of education for such students and the shortage of workers qualified for jobs in science and technology.  
(b)ReportNot later than 180 days after the date of the enactment of this Act, the National Science Foundation shall submit to Congress a report on the study conducted under subsection (a) together with any recommendations of the National Science Foundation.  8247.Challenge Grants (a)In generalThe Secretary of Homeland Security shall make grants to the Center of Distinction for Academic Computing and Information Security Assurance, which shall be known as Challenge Grants. The recipient of a grant under this section shall use the grant to form a partnership with the Office of Cybersecurity Education and Awareness to assist in improving the computing programs of such colleges and universities and meeting the requirements to become a Center of Distinction for Academic Computing and Information Security. The Secretary shall ensure that the institutions that receive assistance under this subsection are the institutions as defined under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q).  
(b)ReportThe Secretary shall submit to Congress a report on the outcomes of the partnerships funded by grants under this section and shall include in such report the recommendations of the Secretary regarding improving the access of the population served by the institutions of higher education described in subsection (a).  8248.E-Security Fellows Program (a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the following: 
 
230F.E-Security Fellows Program 
(a)Establishment 
(1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose of bringing State, local, tribal, and private sector officials to participate in the work of the National Cybersecurity Division in order to become familiar with the Department’s stated cybersecurity missions and capabilities, including but not limited to— (A)developing partnerships with other Federal agencies, State, local, and tribal governments, and the private sector; and  
(B)fostering training and certification.  (2)Program nameThe program under this section shall be known as the E-Security Fellows Program.  
(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must— (1)have computer and information security-related responsibilities; and  
(2)be eligible to possess an appropriate national security clearance.  (c)LimitationsThe Secretary— 
(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in duration; and  (2)shall ensure that the number of fellows selected for each iteration does not impede the activities of the Division.  
(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall require that the individual’s employer agree to continue to pay the individual’s salary and benefits during the period of the fellowship.  (e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall, subject to the availability of appropriations, provide to the individual a stipend to cover the individual’s reasonable living expenses during the period of the fellowship..  
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such subtitle the following:   Sec. 230F. E-Security Fellows Program..  6Supplemental Nutrition Assistance Program 8251.Eligibility of students to participate in the supplemental nutrition assistance program (a)AmendmentsSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended— 
(1)in paragraph (7) by striking or at the end;  (2)in paragraph (8) by striking the period at the end and inserting a semicolon; and  
(3)by adding at the end the following:  (9)has an expected family contribution of zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk–1087vv); or  
(10)is determined to be ‘independent’ based on one of the criteria specified in subparagraphs (B), (C), (D), (G), and (H) of section 480(d)(1) of the Higher Education Act (20 U.S.C. 1087vv)..  (b)Effective dateThis section and the amendments made by this section shall take effect on October 1, 2019.  
7Strengthening Prevention and Response Measures for Hate Crimes on College Campuses 
8261.Hate crime prevention and responsePart B of title I of the Higher Education Act of 1965 is amended by adding at the end the following:  124.Hate crime prevention and response (a)Restriction on eligibilityNot­with­stand­ing any other provision of law, no institution of higher education shall be eligible to receive funds or any other form of financial assistance under any program under title IV, unless the institution certifies to the Secretary that the institution has adopted and has implemented a program to prevent and adequately respond to hate crimes within the jurisdiction of the institution or by students and employees that, at a minimum, includes— 
(1)the annual distribution to each student and employee of— (A)standards of conduct and the applicable sanctions that clearly prohibit, at a minimum, the acts or threats of violence, property damage, harassment, intimidation, or other crimes that specifically target an individual based on their race, religion, ethnicity, handicap, sexual orientation, gender, or gender identification by students and employees on the institution’s property or as a part of any of the institution’s activities;  
(B)a clear definition of what constitutes a hate crime or hate incident under Federal and State law or other applicable authority;  (C)a description of the applicable legal sanctions under local, State, or Federal law for perpetrating a hate crime;  
(D)a description of any counseling, medical treatment, or rehabilitation programs that are available to students or employees that are victims of hate crimes or other hate-based incidences;  (E)a description of applicable services for students to be able to switch dorms, classes, or make other arrangements should they feel unsafe in those spaces due to a hate crime which affects such space; and  
(F)a distinct statement that the institution will impose sanctions on students and employees (consistent with local, State, and Federal law), and a description of those sanctions, up to and including expulsion or termination of employment and referral for prosecution, for violations of the standards of conduct required by subparagraph (A); and  (2)a quadrennial review by the institution of the institution’s program to— 
(A)determine the program’s effectiveness and implement changes to the program if the changes are needed;  (B)determine the number of hate crimes and fatalities that— 
(i)occur on the institution’s campus (as defined in section 485(f)(6)), or as part of any of the institution’s activities; and  (ii)are reported to campus officials or nonaffiliated local law enforcement agencies with jurisdiction over the incident;  
(C)determine the number, type, and severity of sanctions described in paragraph (1)(F) that are imposed by the institution as a result of hate crimes and fatalities on the institution’s campus or as part of any of the institution’s activities; and  (D)ensure that sanctions required by paragraph (1)(F) are consistently enforced.  
(b)Information availabilityEach institution of higher education that provides the certification required by subsection (a) shall, upon request, make available to the Secretary and to the public a copy of each item required by subsection (a)(1) as well as the results of the biennial review required by subsection (a)(2). (1)Regulations (A)In generalThe Secretary shall publish regulations to implement and enforce the provisions of this section, including regulations that provide for— 
(i)the periodic review of a representative sample of programs required by subsection (a); and  (ii)a range of responses and sanctions for institutions of higher education that fail to implement their programs or to consistently enforce their sanctions, including information and technical assistance, the development of a compliance agreement, and the termination of any form of Federal financial assistance.  
(B)Inclusivity programThe sanctions required by subsection (a)(1)(F) that are imposed by the institution of higher education, may include an inclusivity program as an explicit condition of remaining enrolled at the institution of higher education, that the defendant successfully undertake educational classes or community service directly related to the community harmed by the respondent’s offense.  (2)AppealsUpon determination by the Secretary to terminate financial assistance to any institution of higher education under this section, the institution may file an appeal with an administrative law judge before the expiration of the 30-day period beginning on the date such institution is notified of the decision to terminate financial assistance under this section. Such judge shall hold a hearing with respect to such termination of assistance before the expiration of the 45-day period beginning on the date that such appeal is filed. Such judge may extend such 45-day period upon a motion by the institution concerned. The decision of the judge with respect to such termination shall be considered to be a final agency action.  
(3)Hate crime prevention and response grants 
(A)Program authorityThe Secretary may make grants to institutions of higher education or consortia of such institutions, and enter into contracts with such institutions, consortia, and other organizations, to develop, implement, operate, improve, and disseminate programs of prevention, and education to reduce and eliminate hate crimes. Such grants or contracts may also be used for the support of a higher education center for hate crime prevention and response that will provide training, technical assistance, evaluation, dissemination, and associated services and assistance to the higher education community as determined by the Secretary and institutions of higher education.  (B)AwardsGrants and contracts shall be awarded under subparagraph (A) on a by needs basis.  
(C)ApplicationsAn institution of higher education or a consortium of such institutions that desires to receive a grant or contract under paragraph (A) shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require by regulation.  (D)Additional requirements (i)ParticipationIn awarding grants and contracts under this subsection the Secretary shall make every effort to ensure— 
(I)the equitable participation of private and public institutions of higher education (including community and junior colleges); and  (II)the equitable geographic participation of such institutions.  
(ii)ConsiderationIn awarding grants and contracts under this subsection the Secretary shall give appropriate consideration to institutions of higher education with limited enrollment.  (E)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for fiscal year 2019 and each of the 5 succeeding fiscal years.  
(4)DefinitionThe term hate crime means any criminal offense perpetrated against a person or property that was motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity..  8262.Clery Act amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (C)— 
(i)by striking and at the end of clause (ii);  (ii)in clause (iii)— 
(I)by striking encourage and inserting require;  (II)by inserting , including hate crimes, after all crimes; and  
(III)by striking the period at the end and inserting ; and; and  (iii)by adding at the end the following: 
 
(i)policies encourage officer development training to specifically recognize, prevent, and respond to hate crimes.; and  (B)by adding at the end the following: 
 
(K)A statement of policy regarding hate-based crimes and the enforcement of Federal and State hate crime laws and a description of any hate crime prevention and response programs required under section 124.; and  (2)in paragraph (6)(A), by adding at the end the following: 
 
(vi)The term hate crime has the meaning given the term in section 124(b)(4)..  8263.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following: 
 
(30)The institution will have hate crime prevention and response programs that the institution has determined to be accessible to any officer, employee, or student at the institution and which meets the requirements of section 124..  8264.Accrediting agency recognitionSection 496(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)) is amended— 
(1)in subparagraph (I), by striking and at the end;  (2)in subparagraph (J), by inserting and after the semicolon; and  
(3)by inserting after subparagraph (J) and before the flush text, the following:  (K)safety objectives with respect to hate crimes (defined in section 124(b)(4)) and the established measures and policies to combat such crimes;.  
DHistorically Black Colleges and Universities 
8301.Bond insuranceSection 343 of the Higher Education Act of 1965 (20 U.S.C. 1066b) is amended— (1)by striking escrow account each place it appears and inserting bond insurance fund; and  
(2)in subsection (b)— (A)in paragraph (1), by striking an and inserting a; and  
(B)in paragraph (8), in the matter preceding subparagraph (A), by striking an and inserting a.  8302.Strengthening technical assistanceParagraph (9) of section 345 of the Higher Education Act of 1965 (20 U.S.C. 1066d) is amended to read as follows: 
 
(9)may, directly or by grant or contract, provide financial counseling and technical assistance to eligible institutions to prepare the institutions to qualify, apply for, and maintain a capital improvement loan, including a loan under this part; and.  8303.HBCU Capital Financing Advisory BoardParagraph (2) of section 347(c) of the Higher Education Act of 1965 (20 U.S.C. 1066f(c)) is amended to read as follows: 
 
(2)ReportOn an annual basis, the Advisory Board shall prepare and submit to the authorizing committees a report on the status of the historically Black colleges and universities described in paragraph (1)(A). That report shall also include— (A)an overview of all loans in the capital financing program, including the most recent loans awarded in the fiscal year in which the report is submitted; and  
(B)administrative and legislative recommendations, as needed, for addressing the issues related to construction financing facing historically Black colleges and universities..  EMentoring 8401.Transition-to-Success Mentoring Program (a)Authorization of AppropriationsSection 1002(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6553) is amended to read as follows: There are authorized to be appropriated to carry out the activities described in part D, $50,000,000 for fiscal year 2019 and such sums as may be necessary for each succeeding fiscal year..  
(b)Transition-to-Success Mentoring ProgramPart D of title I of such Act (20 U.S.C. 6421 et seq.) is amended by adding at the end the following:  4Transition-to-Success Mentoring Program 1441.Transition-to-Success Mentoring Program (a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall award grants to eligible entities to establish, expand, or support school-based mentoring programs to assist eligible students with the transition from middle school to high school.  
(b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.  (c)Uses of funds (1)Required uses of fundsAn eligible entity that receives a grant under this section shall use the grant funds to establish a mentoring program, or to expand or provide technical support to an existing mentoring program, in all middle schools served by the entity, under which each eligible student is assigned to a success coach who— 
(A)creates a plan for success for the student that— (i)is created with the student, teachers, mentor, and parents of the student;  
(ii)includes, for each academic year, the student’s academic, personal, and career exploration goals, and a strategy on how to accomplish such goals; and  (iii)identifies the student’s strengths, weaknesses, and academic progress;  
(B)enters into a signed, written agreement with the parents of the student that describes how the parents should assist the student in carrying out the plan for success;  (C)meets with the student at least once per month to— 
(i)assist the student in achieving the goals under the plan for success;  (ii)identify the student’s academic areas of weaknesses;  
(iii)provide the student with the tools necessary to improve the student’s potential for academic excellence, and ensure the student’s successful transition from middle school to high school by identifying improved attitude, behavior, coursework, and social involvement; and  (iv)in the case of a student with behavioral issues, assist the student in behavior management techniques;  
(D)at least monthly, meets with the student and the parents, teachers, or counselors of the student to— (i)evaluate the student’s progress in achieving the goals under the plan for the current academic year; and  
(ii)revise or establish new goals for the next academic year; and  (E)serves as the student’s advocate between the teachers and parents of the student to ensure that the teachers and parents understand the student’s plan.  
(2)Authorized uses of fundsAn eligible entity that receives a grant under this section may use such funds to— (A)develop and carry out a training program for success coaches, including providing support to match success coaches with eligible students;  
(B)cover the cost of any materials used by success coaches under the mentoring program; and  (C)hire staff to perform or support the program objectives.  
(d)Grant DurationA grant under this section shall be awarded for a period of not more than 5 years.  (e)Reporting requirements (1)Eligible entitiesAn eligible entity receiving a grant under this section shall submit to the Secretary, at the end of each academic year during the grant period, a report that includes— 
(A)the number of students who participated in the school-based mentoring program that was funded in whole or in part with the grant funds under this section;  (B)data on the academic achievement of such students;  
(C)the number of contact hours between such students and their success coaches; and  (D)any other information that the Secretary may require to evaluate the success of the school-based mentoring program.  
(2)Secretary 
(A)Interim reportAt the end of the third fiscal year for which funds are made available to carry out this section, the Secretary shall submit to Congress an interim report on the success of the school-based mentoring programs funded under this section that includes the information received under paragraph (1).  (B)Final reportAt the end of the fifth fiscal year for which funds are made available to carry out this section, the Secretary shall submit to Congress a final report on the success of the school-based mentoring programs funded under this section that includes the information received under paragraph (1).  
(f)DefinitionsIn this section: (1)At-risk studentThe term at-risk student means a student who has been identified as a student who has below a 2.0 grade point average or the equivalent or who has been determined by parents, teachers, or other school officials to— 
(A)be at-risk of academic failure;  (B)have expressed interest in dropping out of school;  
(C)show signs of a drug or alcohol problem;  (D)be pregnant or a parent;  
(E)have come into contact with the juvenile justice system in the past;  (F)have limited English proficiency;  
(G)be a gang member; or  (H)have a high absenteeism rate at school.  
(2)Eligible entityThe term eligible entity means— (A)a local educational agency that— 
(i)receives, or is eligible to receive, funds under part A of this title; or  (ii)is a high-need local educational agency; or  
(B)a partnership between a local educational agency described in subparagraph (A) and a nonprofit, community-based organization.  (3)Eligible studentThe term eligible student means a student who— 
(A)is enrolled in a middle school served by an eligible entity; and  (B)is an at-risk student.  
(4)High-need local educational agencyThe term high-need local educational agency means a local educational agency that serves at least one high-need school.  (5)High-need schoolThe term high-need school has the meaning given the term in section 2211(b)(2).  
(6)Middle schoolThe term middle school means a nonprofit institutional day or residential school, including a public charter school, that provides middle school education, as determined under State law, except that the term does not include any education below grade 6 or beyond grade 9.  (7)School-based mentoringThe term school-based mentoring refers to mentoring activities that— 
(A)are closely coordinated with a school by involving teachers, counselors, and other school staff who may identify and refer students for mentoring services; and  (B)assist at-risk students in improving academic achievement, reducing disciplinary referrals, and increasing positive regard for school.  
(8)Success coachThe term success coach means an individual who— (A)is— 
(i)an employee or volunteer of a local educational agency in which a mentoring program receiving support under this section is being carried out; or  (ii)a volunteer or employee from a nonprofit, community-based organization that provides volunteers for mentoring programs in secondary schools; and  
(B)prior to becoming a success coach— (i)received training and support in mentoring from an eligible entity, which, at a minimum, was 2 hours in length and covered the roles and responsibilities of a success coach; and  
(ii)underwent a screening by an eligible entity that included— (I)appropriate job reference checks;  
(II)child and domestic abuse record checks; and  (III)criminal background checks..  
8402.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 1432 the following:   Subpart 4—Transition-to-Success Mentoring Program Sec. 1441. Transition-to-success mentoring program..  FCivil Rights 8501.Restoration of right to civil action in disparate impact cases under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by adding at the end the following: 
 
607.The violation of any regulation relating to disparate impact issued under section 602 shall give rise to a private civil cause of action for its enforcement to the same extent as does an intentional violation of the prohibition of section 601..  8502.Designation of monitors under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is further amended by adding at the end the following: 
 
608. 
(a)Each recipient shall— (1)designate at least one employee to coordinate its efforts to comply with requirements adopted pursuant to section 602 and carry out the responsibilities of the recipient under this title, including any investigation of any complaint alleging the noncompliance of the recipient with such requirements or alleging any actions prohibited under this title; and  
(2)notify its students and employees of the name, office address, and telephone number of each employee designated under paragraph (1).  (b)In this section, the term recipient means a recipient referred to in section 602 that operates an education program or activity receiving Federal financial assistance authorized or extended by the Secretary of Education..  
8503.Special Assistant for Equity and InclusionSection 202(b) of the Department of Education Organization Act (20 U.S.C. 3412(b)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and  
(2)by inserting after paragraph (3), the following:  (4)There shall be in the Department, a Special Assistant for Equity and Inclusion who shall be appointed by the Secretary. The Special Assistant shall promote, coordinate, and evaluate equity and inclusion programs, including the dissemination of information, technical assistance, and coordination of research activities. The Special Assistant shall advise the Secretary and Deputy Secretary on all matters relating to equity and inclusion in a manner consistent with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)..  
BJustice 
IPolice Reform 
1001.DefinitionsIn this Act: (1)Covered programThe term covered program means any program or activity funded in whole or in part with funds made available under— 
(A)the Edward Byrne Memorial Justice Assistance Grant Program under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and  (B)the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.), except that no program, project, or other activity specified in section 1701(b)(13) of such part shall be a covered program under this paragraph.  
(2)Governmental bodyThe term governmental body means any department, agency, special purpose district, or other instrumentality of Federal, State, local, or Indian tribal government.  (3)Hit rateThe term hit rate means the percentage of stops and searches in which a law enforcement officer finds drugs, a gun, or other contraband that leads to an arrest. The hit rate is calculated by dividing the total number of searches by the number of searches that yield contraband. The hit rate is complementary to the rate of false stops.  
(4)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).  (5)Law enforcement agencyThe term law enforcement agency means any Federal, State, local, or Indian tribal public agency engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs laws.  
(6)Law enforcement agentThe term law enforcement agent means any Federal, State, local, or Indian tribal official responsible for enforcing criminal, immigration, or customs laws, including police officers and other agents of a law enforcement agency.  (7)Racial profilingThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on actual or perceived race, ethnicity, national origin, religion, gender, gender identity, or sexual orientation in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person with a particular characteristic described in this paragraph to an identified criminal incident or scheme.  
(8)Routine or spontaneous investigatory activitiesThe term routine or spontaneous investigatory activities means the following activities by a law enforcement agent: (A)Interviews.  
(B)Traffic stops.  (C)Pedestrian stops.  
(D)Frisks and other types of body searches.  (E)Consensual or nonconsensual searches of the persons, property, or possessions (including vehicles) of individuals using any form of public or private transportation, including motorists and pedestrians.  
(F)Data collection and analysis, assessments, and predicated investigations.  (G)Inspections and interviews of entrants into the United States that are more extensive than those customarily carried out.  
(H)Immigration-related workplace investigations.  (I)Such other types of law enforcement encounters compiled for or by the Federal Bureau of Investigation or the Department of Justice Bureau of Justice Statistics.  
(9)Reasonable requestThe term reasonable request means all requests for information, except for those that— (A)are immaterial to the investigation;  
(B)would result in the unnecessary disclosure of personal information; or  (C)would place a severe burden on the resources of the law enforcement agency given its size.  
(10)StateThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.  (11)Unit of local governmentThe term unit of local government means— 
(A)any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;  (B)any law enforcement district or judicial enforcement district that— 
(i)is established under applicable State law; and  (ii)has the authority to, in a manner independent of other State entities, establish a budget and impose taxes; or  
(C)any Indian tribe that performs law enforcement functions, as determined by the Secretary of the Interior.  1002.ProhibitionNo law enforcement agent or law enforcement agency shall engage in racial profiling.  
1003.Enforcement 
(a)RemedyThe United States, or an individual injured by racial profiling, may enforce this title in a civil action for declaratory or injunctive relief, filed either in a State court of general jurisdiction or in a district court of the United States.  (b)PartiesIn any action brought under this title, relief may be obtained against— 
(1)any governmental body that employed any law enforcement agent who engaged in racial profiling;  (2)any agent of such body who engaged in racial profiling; and  
(3)any person with supervisory authority over such agent.  (c)Nature of proofProof that the routine or spontaneous investigatory activities of law enforcement agents in a jurisdiction have had a disparate impact on individuals with a particular characteristic described in section 1001(7) shall constitute prima facie evidence of a violation of this title.  
(d)Attorney’s feesIn any action or proceeding to enforce this title against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee.  1004.Policies to eliminate racial profiling (a)In generalFederal law enforcement agencies shall— 
(1)maintain adequate policies and procedures designed to eliminate racial profiling; and  (2)cease existing practices that permit racial profiling.  
(b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— (1)a prohibition on racial profiling;  
(2)training on racial profiling issues as part of Federal law enforcement training;  (3)the collection of data in accordance with the regulations issued by the Attorney General under section 401;  
(4)procedures for receiving, investigating, and responding meaningfully to complaints alleging racial profiling by law enforcement agents; and  (5)any other policies and procedures the Attorney General determines to be necessary to eliminate racial profiling by Federal law enforcement agencies.  
1005.Policies required for grants 
(a)In generalAn application by a State, a unit of local government, or a State, local, or Indian tribal law enforcement agency for funding under a covered program shall include a certification that such State, unit of local government, or law enforcement agency, and any law enforcement agency to which it will distribute funds— (1)maintains adequate policies and procedures designed to eliminate racial profiling; and  
(2)has eliminated any existing practices that permit or encourage racial profiling.  (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— 
(1)a prohibition on racial profiling;  (2)training on racial profiling issues as part of law enforcement training;  
(3)the collection of data in accordance with the regulations issued by the Attorney General under section 401; and  (4)participation in an administrative complaint procedure or independent audit program that meets the requirements of section 302.  
(c)Effective dateThis section shall take effect 12 months after the date of enactment of this Act.  1006.Involvement of Attorney General (a)Regulations (1)In generalNot later than 6 months after the date of enactment of this Act and in consultation with stakeholders, including Federal, State, tribal, and local law enforcement agencies and community, professional, research, and civil rights organizations, the Attorney General shall issue regulations for the operation of administrative complaint procedures and independent audit programs to ensure that such programs and procedures provide an appropriate response to allegations of racial profiling by law enforcement agents or agencies.  
(2)GuidelinesThe regulations issued under paragraph (1) shall contain guidelines that ensure the fairness, effectiveness, and independence of the administrative complaint procedures and independent auditor programs.  (b)NoncomplianceIf the Attorney General determines that the recipient of a grant from any covered program is not in compliance with the requirements of section 301 or the regulations issued under subsection (a), the Attorney General shall withhold, in whole or in part (at the discretion of the Attorney General), funds for one or more grants to the recipient under the covered program, until the recipient establishes compliance.  
(c)Private partiesThe Attorney General shall provide notice and an opportunity for private parties to present evidence to the Attorney General that a recipient of a grant from any covered program is not in compliance with the requirements of this title.  1007.Data collection demonstration project (a)Competitive awards (1)In generalThe Attorney General may, through competitive grants or contracts, carry out a 2-year demonstration project for the purpose of developing and implementing data collection programs on the hit rates for stops and searches by law enforcement agencies. The data collected shall be disaggregated by race, ethnicity, national origin, gender, and religion.  
(2)Number of grantsThe Attorney General shall provide not more than 5 grants or contracts under this section.  (3)Eligible granteesGrants or contracts under this section shall be awarded to law enforcement agencies that serve communities where there is a significant concentration of racial or ethnic minorities and that are not already collecting data voluntarily.  
(b)Required activitiesActivities carried out with a grant under this section shall include— (1)developing a data collection tool and reporting the compiled data to the Attorney General; and  
(2)training of law enforcement personnel on data collection, particularly for data collection on hit rates for stops and searches.  (c)EvaluationNot later than 3 years after the date of enactment of this Act, the Attorney General shall enter into a contract with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to analyze the data collected by each of the grantees funded under this section.  
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this section— (1)$5,000,000, over a 2-year period, to carry out the demonstration program under subsection (a); and  
(2)$500,000 to carry out the evaluation under subsection (c).  1008.Best practices development grants (a)Grant authorizationThe Attorney General, through the Bureau of Justice Assistance, may make grants to States, local law enforcement agencies, and units of local government to develop and implement best practice devices and systems to eliminate racial profiling.  
(b)Use of fundsThe funds provided under subsection (a) shall be used for programs that include the following purposes: (1)The development and implementation of training to prevent racial profiling and to encourage more respectful interaction with the public.  
(2)The acquisition and use of technology to facilitate the accurate collection and analysis of data.  (3)The development and acquisition of feedback systems and technologies that identify officers or units of officers engaged in, or at risk of engaging in, racial profiling or other misconduct.  
(4)The establishment and maintenance of an administrative complaint procedure or independent auditor program.  (c)Equitable distributionThe Attorney General shall ensure that grants under this section are awarded in a manner that reserves an equitable share of funding for small and rural law enforcement agencies.  
(d)ApplicationEach State, local law enforcement agency, or unit of local government desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.  1009.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this title.  
1010.Attorney General to issue regulations 
(a)RegulationsNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, shall issue regulations for the collection and compilation of data under sections 201 and 301.  (b)RequirementsThe regulations issued under subsection (a) shall— 
(1)provide for the collection of data on all routine or spontaneous investigatory activities;  (2)provide that the data collected shall— 
(A)be collected by race, ethnicity, national origin, gender, and religion, as perceived by the law enforcement officer;  (B)include the date, time, and location of such investigatory activities;  
(C)include detail sufficient to permit an analysis of whether a law enforcement agency is engaging in racial profiling; and  (D)not include personally identifiable information;  
(3)provide that a standardized form shall be made available to law enforcement agencies for the submission of collected data to the Department of Justice;  (4)provide that law enforcement agencies shall compile data on the standardized form made available under paragraph (3), and submit the form to the Civil Rights Division and the Department of Justice Bureau of Justice Statistics;  
(5)provide that law enforcement agencies shall maintain all data collected under this Act for not less than 4 years;  (6)include guidelines for setting comparative benchmarks, consistent with best practices, against which collected data shall be measured;  
(7)provide that the Department of Justice Bureau of Justice Statistics shall— (A)analyze the data for any statistically significant disparities, including— 
(i)disparities in the percentage of drivers or pedestrians stopped relative to the proportion of the population passing through the neighborhood;  (ii)disparities in the hit rate; and  
(iii)disparities in the frequency of searches performed on racial or ethnic minority drivers and the frequency of searches performed on non-minority drivers; and  (B)not later than 3 years after the date of enactment of this Act, and annually thereafter— 
(i)prepare a report regarding the findings of the analysis conducted under subparagraph (A);  (ii)provide such report to Congress; and  
(iii)make such report available to the public, including on a website of the Department of Justice; and  (8)protect the privacy of individuals whose data is collected by— 
(A)limiting the use of the data collected under this Act to the purposes set forth in this Act;  (B)except as otherwise provided in this Act, limiting access to the data collected under this Act to those Federal, State, local, or tribal employees or agents who require such access in order to fulfill the purposes for the data set forth in this Act;  
(C)requiring contractors or other non-governmental agents who are permitted access to the data collected under this Act to sign use agreements incorporating the use and disclosure restrictions set forth in subparagraph (A); and  (D)requiring the maintenance of adequate security measures to prevent unauthorized access to the data collected under this Act.  
(c)Whenever a State government or unit of local government, or any officer or employee thereof acting in an official capacity, has engaged or is engaging in any act or practice prohibited by this section, a civil action may be instituted after exhaustion of administrative remedies by the person aggrieved in an appropriate United States district court or in a State court of general jurisdiction. Administrative remedies shall be deemed to be exhausted upon the expiration of sixty days after the date the administrative complaint was filed with the Office of Justice Programs or any other administrative enforcement agency, unless within such period there has been a determination by the Office of Justice Programs or the agency on the merits of the complaint, in which case such remedies shall be deemed exhausted at the time the determination becomes final.  (d)In any civil action brought by a private person to enforce compliance with any provision of this subsection, the court may grant to a prevailing plaintiff reasonable attorney fees, unless the court determines that the lawsuit is frivolous, vexatious, brought for harassment purposes, or brought principally for the purpose of gaining attorney fees.  
(e)In any action instituted under this section to enforce compliance with paragraph (1), the Attorney General, or a specially designated assistant for or in the name of the United States, may intervene upon timely application if he certifies that the action is of general public importance. In such action the United States shall be entitled to the same relief as if it had instituted the action.  1011.Publication of dataThe Department of Justice Bureau of Justice Statistics shall provide to Congress and make available to the public, together with each annual report described in section 401, the data collected pursuant to this Act, excluding any personally identifiable information described in section 403.  
1012.Limitations on publication of dataThe name or identifying information of a law enforcement officer, complainant, or any other individual involved in any activity for which data is collected and compiled under this Act shall not be— (1)released to the public;  
(2)disclosed to any person, except for— (A)such disclosures as are necessary to comply with this Act;  
(B)disclosures of information regarding a particular person to that person; or  (C)disclosures pursuant to litigation; or  
(3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person.  1013.Attorney General to issue regulations and reports (a)RegulationsIn addition to the regulations required under sections 303 and 401, the Attorney General shall issue such other regulations as the Attorney General determines are necessary to implement this Act.  
(b)Reports 
(1)In generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report on racial profiling by law enforcement agencies.  (2)ScopeEach report submitted under paragraph (1) shall include— 
(A)a summary of data collected under sections 201(b)(3) and 301(b)(3) and from any other reliable source of information regarding racial profiling in the United States;  (B)a discussion of the findings in the most recent report prepared by the Department of Justice Bureau of Justice Statistics under section 401(b)(7);  
(C)the status of the adoption and implementation of policies and procedures by Federal law enforcement agencies under section 201 and by the State and local law enforcement agencies under sections 301 and 302; and  (D)a description of any other policies and procedures that the Attorney General believes would facilitate the elimination of racial profiling.  
(c)Whenever a State government or unit of local government, or any officer or employee thereof acting in an official capacity, has engaged or is engaging in any act or practice prohibited by this section, a civil action may be instituted after exhaustion of administrative remedies by the person aggrieved in an appropriate United States district court or in a State court of general jurisdiction. Administrative remedies shall be deemed to be exhausted upon the expiration of sixty days after the date the administrative complaint was filed with the Office of Justice Programs or any other administrative enforcement agency, unless within such period there has been a determination by the Office of Justice Programs or the agency on the merits of the complaint, in which case such remedies shall be deemed exhausted at the time the determination becomes final.  (d)In any civil action brought by a private person to enforce compliance with any provision of this subsection, the court may grant to a prevailing plaintiff reasonable attorney fees, unless the court determines that the lawsuit is frivolous, vexatious, brought for harassment purposes, or brought principally for the purpose of gaining attorney fees.  
(e)In any action instituted under this section to enforce compliance with paragraph (1), the Attorney General, or a specially designated assistant for or in the name of the United States, may intervene upon timely application if he certifies that the action is of general public importance. In such action the United States shall be entitled to the same relief as if it had instituted the action.  1014.SeverabilityIf any provision of this Act, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the application of the remaining provisions of this Act to any person or circumstance shall not be affected thereby.  
1015.Savings clauseNothing in this Act shall be construed— (1)to limit legal or administrative remedies under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141), the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3701 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.);  
(2)to affect any Federal, State, or tribal law that applies to an Indian tribe because of the political status of the tribe; or  (3)to waive the sovereign immunity of an Indian tribe without the consent of the tribe.  
1016.Body-worn camera grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:  MMBody-Worn Camera Grants 3031.In generalFrom amounts made available to carry out this part, the Director of the Bureau of Justice Assistance may make grants to States, units of local government, and Indian tribes for the acquisition, operation, and maintenance of body-worn cameras for law enforcement officers. In making such grants, the Director shall assess the program proposed by the applicant for the elements described in section 3033.  
3032.Uses of fundsGrants awarded under this section shall be— (1)distributed directly to the State, unit of local government, or Indian tribe; and  
(2)used for the program described under section 3033.  3033.Program describedThe program described in this section is any program implemented by a grantee requiring the use of body-worn cameras by law enforcement officers in that jurisdiction, which— 
(1)establishes policies and procedures for when law enforcement officers should wear, activate, and deactivate body-worn cameras;  (2)ensures the protection of the civil liberties of members of general public relating to the use of body-worn cameras by law enforcement officers;  
(3)establishes policies limiting the use of recordings of body-worn cameras to monitor the conduct of law enforcement officers outside of their interactions, in an official capacity, with members of the general public;  (4)establishes or proposes to develop standards relating to the effective placement, on a law enforcement officer’s body, of a body-worn camera;  
(5)describes the best practices for receiving an accurate narrative from the recordings of body-worn cameras;  (6)establishes policies for the collection and storage of the recordings of body-worn cameras;  
(7)establishes policies relating to the availability of recordings of body-worn cameras— (A)to the general public;  
(B)to victims of crimes; and  (C)for internal use by the law enforcement agency; and  
(8)has in place guidelines and training courses for law enforcement officers relating to the proper management and use of body-worn cameras.  3034.Allocation of fundsFunds available under this part shall be awarded to each qualifying unit of local government with fewer than 100,000 residents. Any remaining funds available under this part shall be awarded to other qualifying applicants on a pro rata basis.  
3035.Matching Requirements 
(a)Federal shareThe portion of the costs of a program provided by a grant under subsection (a) may not exceed 50 percent. Any funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement funded under this subsection.  (b)Non-Federal shareThe non-Federal share of payments made under this part may be made in cash or in-kind fairly evaluated, including planned equipment or services..  
1017.Study on the cost of the purchase and use of body-worn cameras by law enforcement agencies 
(a)StudyThe Attorney General shall conduct a study on the cost to State and local law enforcement agencies of purchasing and using body-worn cameras or other similar cameras, including gun-mounted cameras.  (b)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report that contains the results of the study conducted under subsection (a).  
1018.Establishment of task force on community policing and body camera accountabilityThere shall be established in the Department of Justice a task force to do the following: (1)The task force shall be created to provide recommendations on community policing, including best practices for creating accountability and transparency.  
(2)Not later than one year after the date of the enactment of this Act, the task force shall provide a report to the Congress, which shall include the recommendations under paragraph (1).  (3)Membership shall include representatives of civil rights organizations, Federal, State, and local law enforcement personnel, and community policing experts.  
(4)The task force shall develop proper body-worn camera training protocol.  (5)The task force shall study the impact that citizen review boards could have on investigating cases of alleged police misconduct.  
(6)Not later than 1 year after implementation of the body camera requirement policy under section 3033 of title I of the Omnibus Crime Control Act of 1968, the task force shall conduct a survey to determine best practices and effectiveness of the policy with findings to be reported back to the Congress.  1019.GAO report on Pentagon’s 1033 ProgramNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Congress a report on the Department of Defense Excess Personal Property Program established pursuant to section 1033 the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201), that includes information on— 
(1)which jurisdictions equipment is sent to;  (2)the value of equipment sent to each jurisdiction;  
(3)the level of training provided to officers; and  (4)how the equipment is used in the jurisdiction.  
1020.FindingsCongress finds the following: (1)Body cameras employed in police actions have led to increases in public trust and decreases in police violence.  
(2)Employing body cameras in police actions makes enforcement actions safer for law enforcement officers and members of the general public alike while restoring trust and accountability in the process.  1021.Use of body cameras by certain ICE officers (a)In generalNot later than 18 months after the date of the enactment of this Act, the Director of U.S. Immigration and Customs Enforcement (ICE) shall ensure that all deportation officers of Enforcement and Removal Operations of ICE wear body cameras when such officers are engaged in field operations or removal proceedings.  
(b)ImplementationTo carry out subsection (a), the Director of ICE shall, not later than 12 months after the date of the enactment of this Act— (1)establish policies and procedures for when deportation officers of Enforcement and Removal Operations of ICE should wear, activate, and deactivate body cameras;  
(2)develop standards for the effective placement of such cameras;  (3)publish and implement best practices for receiving and storing accurate recordings from such cameras;  
(4)establish guidelines and training for such officers on the proper management and use of such cameras; and  (5)establish policies for the availability of such recordings to the subjects of removal proceedings, victims of crime, internal use by law enforcement officials, and the general public.  
1022.Recordings to be provided to certain personsA recording made by a body camera worn by a deportation officer during an enforcement action shall be provided, in the case of any administrative proceeding (including a removal proceeding), civil action, or criminal prosecution to which such recording pertains, to each party to the proceeding, action, or prosecution.  1023.Withholding of certain fundsAny funds necessary to purchase, store, use, or maintain body cameras described in this Act shall be derived from funds made available to purchase new weapons for ICE officials.  
1024.Accreditation of law enforcement agencies 
(a)Standards 
(1)Initial analysisThe Attorney General shall perform an initial analysis of existing accreditation standards and methodology developed by law enforcement accreditation organizations nationwide, including national, State, regional, and tribal accreditation organizations.  (2)In generalThe Attorney General shall recommend additional areas for the development of national standards for the accreditation of law enforcement agencies in consultation with existing law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations.  
(3)Development of uniform standardsAfter completion of the initial review and analysis under paragraph (2), the Attorney General shall recommend, in consultation with such organizations, the adoption of additional standards that will result in greater community accountability of law enforcement agencies and an increased focus on policing with a guardian mentality, including standards relating to early warning systems and related intervention programs, use of force procedures, civilian review procedures, traffic and pedestrian stop and search procedures, data collection and transparency, administrative due process requirements, video monitoring technology, juvenile justice and school safety, and training.  (4)Continuing accreditation processThe Attorney General shall adopt policies and procedures to partner with law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations to continue the development of further accreditation standards consistent with paragraph (2) and to encourage the pursuit of accreditation of Federal, State, local, and tribal law enforcement agencies by certified law enforcement accreditation organizations.  
(b)Accreditation grantsThe Attorney General may make funds available to State, local, tribal law enforcement agencies, and campus public safety departments under this title to assist in gaining or maintaining accreditation from certified law enforcement accreditation organizations.  1025.DefinitionsIn this title: 
(1)The term law enforcement accreditation organization means a professional law enforcement organization involved in the development of standards of accreditation for law enforcement agencies at the national, State, regional, or tribal level (such as the Commission on Accreditation for Law Enforcement Agencies (CALEA)).  (2)The term law enforcement agency means a State, local, Indian tribal, or campus public agency engaged in the prevention, detection, or investigation, prosecution, or adjudication of violations of criminal laws.  
(3)The term community-based organization means a grassroots organization that monitors the issue of police misconduct and that has a national presence and membership (such as the National Association for the Advancement of Colored People (NAACP), the American Civil Liberties Union (ACLU), the National Council of La Raza, the National Urban League, the National Congress of American Indians, and the National Asian Pacific American Legal Consortium (NAPALC)).  (4)The term professional law enforcement association means a law enforcement membership association that works for the needs of Federal, State, local, or Indian tribal law enforcement groups and with the civilian community on matters of common interest (such as the Hispanic American Police Command Officers Association (HAPCOA), National Asian Pacific Officers Association (NAPOA), National Black Police Association (NBPA), National Latino Peace Officers Association (NLPOA), National Organization of Black Law Enforcement Executives (NOBLE), Women in Law Enforcement, Native American Law Enforcement Association (NALEA), International Association of Chiefs of Police (IACP), National Sheriffs’ Association (NSA), Fraternal Order of Police (FOP), and National Association of School Resource Officers).  
(5)The term professional civilian oversight organization means a membership organization formed to address and advance the cause of civilian oversight of law enforcement and whose members are from Federal, State, regional, local, or tribal organizations that review issues or complaints against law enforcement entities or individuals (such as the National Association for Civilian Oversight of Law Enforcement (NACOLE)).  1026.Law enforcement grants (a)Grant authorizationThe Attorney General may make grants to States, units of local government, Indian tribal governments, or other public and private entities, or to any multijurisdictional or regional consortia of such entities, to study and implement effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies.  
(b)Project grants To study law enforcement agency managementGrants made under subsection (a) shall be used for the study of management and operations standards for law enforcement agencies, including standards relating to administrative due process, residency requirements, compensation and benefits, use of force, racial profiling, early warning systems, juvenile justice, school safety, civilian review boards or analogous procedures, or research into the effectiveness of existing programs, projects, or other activities designed to address misconduct by law enforcement officers.  (c)Project grants To develop pilot programsGrants made under subsection (a) shall also be used to develop pilot programs and implement effective standards and programs in the areas of training, hiring and recruitment, and oversight that are designed to improve management and address misconduct by law enforcement officers. These programs shall include the following characteristics: 
(1)TrainingLaw enforcement policies, practices, and procedures addressing training and instruction to comply with accreditation standards in the areas of— (A)the use of lethal, nonlethal force, and de-escalation;  
(B)investigation of misconduct and practices and procedures for referral to prosecuting authorities use of deadly force or racial profiling;  (C)disproportionate minority contact by law enforcement;  
(D)tactical and defensive strategy;  (E)arrests, searches, and restraint;  
(F)professional verbal communications with civilians;  (G)interactions with youth, the mentally ill, and limited English proficiency, multi-cultural communities;  
(H)proper traffic, pedestrian, and other enforcement stops; and  (I)community relations and bias awareness.  
(2)Recruitment, hiring, retention, and promotion of diverse law enforcement officersPolicies, procedures, and practices for— (A)the hiring and recruitment of diverse law enforcement officers representative of the communities they serve;  
(B)the development of selection, promotion, educational, background, and psychological standards that comport with title VII of the Civil Rights Act (42 U.S.C. 2000e et seq.); and  (C)initiatives to encourage residency in the jurisdiction served by the law enforcement agency and continuing education.  
(3)OversightComplaint procedures, including the establishment of civilian review boards or analogous procedures for jurisdictions across a range of sizes and agency configurations, complaint procedures by community-based organizations, early warning systems and related intervention programs, video monitoring technology, data collection and transparency, and administrative due process requirements inherent to complaint procedures for members of the public and law enforcement.  (4)Juvenile justice and school safetyThe development of uniform standards on juvenile justice and school safety, including standards relating to interaction and communication with juveniles, physical contact, use of lethal and nonlethal force, notification of a parent or guardian, interviews and questioning, custodial interrogation, audio and video recording, conditions of custody, alternatives to arrest, referral to child protection agencies, and removal from school grounds or campus.  
(5)Victim servicesCounseling services, including psychological counseling, for individuals and communities impacted by law enforcement misconduct.  (d)AmountsOf the amounts appropriated for the purposes of this title— 
(1)4 percent shall be available for grants to Indian tribal governments;  (2)20 percent shall be available for grants to community-based organizations;  
(3)10 percent shall be available for grants to professional law enforcement associations; and  (4)the remaining funds shall be available for grants to applicants in each State in an amount that bears the same ratio to the amount of remaining funds as the population of the State bears to the population of all of the States.  
(e)Technical assistance 
(1)The Attorney General may provide technical assistance to States, units of local government, Indian tribal governments, and to other public and private entities, in furtherance of the purposes of this section.  (2)The technical assistance provided by the Attorney General may include the development of models for State, local, and Indian tribal governments, and other public and private entities, to reduce law enforcement misconduct. Any development of such models shall be in consultation with community-based organizations.  
(f)Use of componentsThe Attorney General may use any component or components of the Department of Justice in carrying out this title.  (g)Matching funds (1)In generalExcept in the case of an Indian tribal government or nonprofit community-based organization, the portion of the costs of a program, project, or activity provided by a grant under subsection (a) may not exceed 75 percent.  
(2)WaiversThe Attorney General may waive, wholly or in part, the requirement under paragraph (1) of a non-Federal contribution to the costs of a program, project, or activity.  (h)Applications (1)ApplicationAn application for a grant under this title shall be submitted in such form, and contain such information, as the Attorney General may prescribe by guidelines.  
(2)PriorityFor law enforcement agency applications, priority shall be given to applicants seeking or having been awarded accreditation from national law enforcement accreditation organizations as defined in section 102.  (3)ApprovalA grant may not be made under this title unless an application has been submitted to, and approved by, the Attorney General.  
(i)Performance evaluation 
(1)Monitoring componentsEach program, project, or activity funded under this title shall contain a monitoring component, which shall be developed pursuant to guidelines established by the Attorney General. Such monitoring component shall include systematic identification and collection of data about activities, accomplishments, and programs throughout the life of the program, project, or activity and presentation of such data in a usable form.  (2)Evaluation componentsSelected grant recipients shall be evaluated on the local level or as part of a national evaluation, pursuant to guidelines established by the Attorney General. Such evaluations may include independent audits of police behavior and other assessments of individual program implementations. In selected jurisdictions that are able to support outcome evaluations, the effectiveness of funded programs, projects, and activities may be required.  
(3)Periodic review and reportsThe Attorney General may require a grant recipient to submit biannually to the Attorney General the results of the monitoring and evaluations required under paragraphs (1) and (2) and such other data and information as the Attorney General deems reasonably necessary.  (j)Revocation or suspension of fundingIf the Attorney General determines, as a result of monitoring under subsection (i) or otherwise, that a grant recipient under this title is not in substantial compliance with the terms and requirements of the approved grant application submitted under subsection (h), the Attorney General may revoke or suspend funding of that grant, in whole or in part.  
(k)DefinitionsIn this title: (1)The terms law enforcement accreditation organization, law enforcement agency, community-based organization, and professional law enforcement association have the meaning given such terms in section 102 of this Act.  
(2)The term private entity means a private security organization engaged in the prevention, detection, or investigation of violations of criminal laws and/or organizational policy (such as privately operated campus public safety units or department store security).  (3)The term civilian review board means an administrative entity that— 
(A)is independent and adequately funded;  (B)has investigatory authority and staff subpoena power;  
(C)has representative community diversity;  (D)has policymaking authority;  
(E)provides advocates for civilian complainants;  (F)has mandatory police power to conduct hearings; and  
(G)conducts statistical studies on prevailing complaint trends.  1027.Attorney general to conduct study (a)Study (1)In generalThe Attorney General shall conduct a nationwide study of the prevalence and effect of any law, rule, or procedure that allows a law enforcement officer to delay the response to questions posed by a local internal affairs officer, or review board on the investigative integrity and prosecution of law enforcement misconduct, including preinterview warnings and termination policies.  
(2)Initial analysisThe Attorney General shall perform an initial analysis of existing State statutes to determine whether, at a threshold level, the effect of this type of rule or procedure raises material investigatory issues that could impair or hinder a prompt and thorough investigation of possible misconduct, including criminal conduct, that would justify a wider inquiry.  (3)Data collectionAfter completion of the initial analysis under paragraph (2), and considering material investigatory issues, the Attorney General shall gather additional data nationwide on similar rules from a representative and statistically significant sample of jurisdictions, to determine whether such rules and procedures raise such material investigatory issues.  
(b)Reporting 
(1)Initial analysisNot later than 120 days after the date of the enactment of this title, the Attorney General shall submit to Congress a report containing the results of its initial analysis, make such report available to the public, and identify the jurisdictions for which the study is to be conducted.  (2)Data collectedNot later than 2 years after the date of the enactment of this title, the Attorney General shall submit to Congress a report containing the results of the data collected under this title and cause a copy of such report to be published in the Federal Register.  
1028.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2016, in addition to any other sums authorized to be appropriated for this purpose, $5,000,000 for additional expenses related to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141), criminal enforcement (18 U.S.C. 241 and 242), and administrative enforcement by the Department of Justice, and $3,300,000 for additional expenses related to conflict resolution by the Department of Justice’s Community Relations Service.  1029.National Task Force on Law Enforcement Oversight (a)EstablishmentThere is established within the Department of Justice a task force to be known as the Task Force on Law Enforcement Oversight (hereinafter in this title referred to as the Task Force).  
(b)CompositionThe Task Force shall be composed of individuals appointed by the Attorney General, who shall appoint at least 1 individual from each of the following: (1)the Special Litigation Section of the Civil Rights Division;  
(2)the Criminal Section of the Civil Rights Division;  (3)the Federal Coordination and Compliance Section of the Civil Rights Division;  
(4)the Employment Litigation Section of the Civil Rights Division;  (5)the Disability Rights Section of the Civil Rights Division;  
(6)the Office of Justice Programs;  (7)the Office of Community Oriented Policing Services (COPS);  
(8)the Corruption/Civil Rights Section of the Federal Bureau of Investigation;  (9)the Community Relations Service;  
(10)Office of Tribal Justice; and  (11)the unit within the Department of Justice assigned as a liaison for civilian review boards.  
(c)Powers and dutiesThe Task Force shall consult with professional law enforcement associations (as defined in section 102), labor organizations, and community-based organizations (as defined in section 102) to coordinate the process of the detection and referral of complaints regarding incidents of alleged law enforcement misconduct.  (d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each fiscal year to carry out this section.  
1030.Federal data collection on law enforcement practices 
(a)Agencies To ReportEach Federal and State and local law enforcement agency shall report data of the practices of that agency to the Attorney General.  (b)Breakdown of information by race, ethnicity, and genderFor each practice enumerated in subsection (c), the reporting law enforcement agency shall provide a breakdown of the numbers of incidents of that practice by race, ethnicity, age, and gender of the officers and employees of the agency and of members of the public involved in the practice.  
(c)Practices To be reported onThe practices to be reported on are the following: (1)Traffic violation stops.  
(2)Pedestrian stops.  (3)Frisk and body searches.  
(4)Instances where officers or employees of the law enforcement agency used deadly force, including— (A)a description of when and where deadly force was used, and whether it resulted in death;  
(B)a description of deadly force directed against an officer or employee and whether it resulted in injury or death; and  (C)the law enforcement agency’s justification for use of deadly force, if the agency determines it was justified.  
(d)Retention of dataEach law enforcement agency required to report data under this section shall maintain records relating to any matter so reportable for not less than 4 years after those records are created.  (e)Penalty for States failing To Report as Required (1)In generalFor any fiscal year, a State shall not receive any amount that would otherwise be allocated to that State under section 505(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755(a)), or any amount from any other law enforcement assistance program of the Department of Justice, unless the State has ensured, to the satisfaction of the Attorney General, that each State and local law enforcement agency is in substantial compliance with the requirements of this section.  
(2)ReallocationAmounts not allocated by reason of this subsection shall be reallocated to States not disqualified by failure to comply with this section.  (f)RegulationsThe Attorney General shall prescribe regulations to carry out this section.  
1031.Medallions for fallen law enforcement officers 
(a)In generalThe Attorney General, in consultation with the National Law Enforcement Officers Memorial Fund, shall create and provide a distinctive medallion to be issued to the survivors of law enforcement officers— (1)killed in the line of duty; and  
(2)memorialized on the wall of the National Law Enforcement Officers Memorial.  (b)Distribution of medallionsThe Attorney General shall make arrangements with the National Law Enforcement Officers Memorial Fund to distribute the medallions to appropriate survivors of each law enforcement officer memorialized on the wall of the National Law Enforcement Officers Memorial.  
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.  1032.Training on de-escalation for law enforcement (a)Training requirementFor each fiscal year after the expiration of the period specified in subsection (d) in which a State or unit of local government receives a grant under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State or unit of local government shall require that all individuals enrolled in an academy of a law enforcement agency of the State or unit of local government and all law enforcement officers of the State or unit of local government fulfill a training session on de-escalation techniques each fiscal year, including— 
(1)the use of alternative non-lethal methods of applying force and techniques that prevent the officer from escalating any situation where force is likely to be used;  (2)verbal and physical tactics to minimize the need for the use of force, with an emphasis on communication, negotiation, de-escalation techniques, providing the time needed to resolve the incident safely for everyone;  
(3)the use of the lowest level of force that is a possible and safe response to an identified threat, then re-evaluating the threat as it progresses;  (4)techniques that provide all officers with awareness and recognition of mental health and substance abuse issues with an emphasis on communication strategies, training officers simultaneously in teams on de-escalation and use of force to improve group dynamics and diminish excessive use of force during critical incidents;  
(5)principles of using distance, cover, and time when approaching and managing critical incidents, and elimination of the use of concepts like the 21-foot rule and drawing a line in the sand in favor of using distance and cover to create a reaction gap;  (6)crisis intervention strategies to appropriately identify and respond to individuals suffering from mental health or substance abuse issues, with an emphasis on de-escalation tactics and promoting effective communication; and  
(7)other evidence-based approaches, found to be appropriate by the Attorney General, that enhance de-escalation skills and tactics, such as the Critical Decision-Making Model and scenario-based trainings. In the case of individuals attending an academy, such training session shall be for such an appropriate amount of time as to ensure academy participants receive effective training under this subsection and in the case of all other law enforcement officers, the training session shall be for an appropriate amount of time as to ensure officers receive effective training under this subsection. The State or unit of local government shall certify to the Attorney General of the United States that such training sessions have been completed. (b)Scenario-Based TrainingTraining described in subsection (a) shall be conducted with an emphasis on training that employs theories of de-escalation techniques and applies them to practical on-the-job scenarios that regularly face law enforcement officers.  
(c)Cross-TrainingTo the extent practicable, principles of training as described in subsection (a) shall be applied to other training conducted at the academy.  (d)Compliance and ineligibility (1)Compliance dateBeginning not later than 1 year after the date of this Act, each State or unit of local government receiving a grant shall comply with subsection (a), except that the Attorney General may grant an additional 6 months to a State or unit of local government that is making good faith efforts to comply with such subsection.  
(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State or unit of local government that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 20-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  (e)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State or unit of local government for failure to fully comply with subsection (a) shall be reallocated under that program to States and units of local government that have not failed to comply with such subsection.  
(f)Evidence-Based practicesFor purposes of subsection (a)(4), the Attorney General shall maintain a list of evidence-based practices it determines is successful in enhancing de-escalation skills of law enforcement officers. The Attorney General shall regularly update this list as needed and shall publish the list to the public on a yearly basis.  1033.Data collectionThe Attorney General shall collect data on efforts undertaken by Federal fund recipients to enhance de-escalation training for law enforcement officers.  
1034.Affirmative duty to use de-escalation tactics when available 
(a)In generalIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if that State or unit of local government fails by the end of a fiscal year to enact or have in effect laws, policies, or procedures that sets forth an affirmative duty on a law enforcement officer of that State or unit of local government, whenever possible, to employ de-escalation techniques in which the officer has received training required under section 2(a), the Attorney General shall reduce the amount that would otherwise be awarded to that State or unit of local government under such grant program in the following fiscal year by 15 percent.  (b)ReallocationAmounts not allocated under a program referred to in subsection (a) to a State or unit of local government for failure to be in compliance with this section shall be reallocated under that program to States and units of local government that are in compliance with this section.  
1035.Attorney General guidanceNot later than 180 days after the date of enactment of this Act, the Attorney General shall issue guidance, for the benefit of States and units of local government, on compliance with the requirements of this Act.  1036.In general (a)Training requirementFor each fiscal year after the expiration of the period specified in subsection (b) in which a State receives funds for a program referred to in subsection (c)(2), the State shall require that all individuals enrolled in an academy of a law enforcement agency of the State and all law enforcement officers of the State fulfill a training session on sensitivity each fiscal year, including training on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and new immigrants. In the case of individuals attending an academy, such training session shall be for 8 hours, and in the case of all other law enforcement officers, the training session shall be for 4 hours.  
(b)Compliance and Ineligibility 
(1)Compliance dateEach State shall have not more than 120 days, beginning on the date of enactment of this Act, to comply with subsection (a), except that— (A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and  
(B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.  (2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 20-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  
(c)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection.  1037.FindingsCongress finds the following: 
(1)According to the Equal Employment Opportunity Commission (EEOC) and the Census Bureau, which together provide detail on the racial composition of government workers in large American cities, in about two-thirds of the United States cities with the largest police forces, the majority of police officers commute to work from outside the city in which they work.  (2)When officers live in the cities in which they work, it may reduce the carbon footprint by employees in their journey to work, foster more employee concern in the affairs of their city, ensure manpower will be available in case of emergencies, generate additional tax revenue for the city, and cut down on absenteeism and tardiness.  
(3)According to the President’s Task Force on 21st Century Policing, recommendation 1.8 reads law enforcement agencies should strive to create a workforce that contains a broad range of diversity including race, gender, language, life experience, and cultural background to improve understanding and effectiveness in dealing with all communities..  (4)Additionally, the Fairness and Effectiveness in Policing: The Evidence states A critical factor in managing bias is seeking candidates who are likely to police in an unbiased manner. Since people are less likely to have biases against groups with which they have had positive experiences, police departments should seek candidates who have had positive interactions with people of various cultures and backgrounds..  
1038.Use of COPS grant funds to hire law enforcement officers who are residents of the communities they serveSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended— (1)in paragraph (17), by striking and at the end;  
(2)by redesignating paragraph (18) as paragraph (20);  (3)in paragraph (20), as so redesignated, by striking (17) and inserting (19); and  
(4)by inserting after paragraph (17) the following:  (18)to recruit, hire, promote, retain, develop, and train new, additional career law enforcement officers who are residents of the communities they serve;  
(19)to develop and publicly report strategies and timelines to recruit, hire, promote, retain, develop, and train a diverse and inclusive law enforcement workforce, consistent with merit system principles and applicable law; and.  1039.DefinitionsIn this Act: 
(1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.  (2)Indian tribeThe term Indian tribe has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).  
(3)Law enforcement officerThe term law enforcement officer means any officer, agent, or employee of a State, unit of local government, or Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law.  (4)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).  
(5)Use of forceThe term use of force includes the use of a firearm, Taser, explosive device, chemical agent (such as pepper spray), baton, impact projectile, blunt instrument, hand, fist, foot, canine, or vehicle against an individual.  1040.Use of force reporting (a)Reporting requirements (1)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act and each fiscal year thereafter in which a State or Indian tribe receives funds under a Byrne grant program, the State or Indian tribe shall— 
(A)report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding— (i)any incident involving the shooting of a civilian by a law enforcement officer who is employed— 
(I)in the case of an Indian tribe, by the Indian tribe; or  (II)in the case of a State, by the State or by a unit of local government in the State;  
(ii)any incident involving the shooting of a law enforcement officer described in clause (i) by a civilian; and  (iii)any incident in which use of force by or against a law enforcement officer described in clause (i) occurs, which is not reported under clause (i) or (ii);  
(B)establish a system and a set of policies to ensure that all use of force incidents are reported by law enforcement officers; and  (C)submit to the Attorney General a plan for the collection of data required to be reported under this section, including any modifications to a previously submitted data collection plan.  
(2)Report information required 
(A)In generalThe report required under paragraph (1)(A) shall contain information that includes, at a minimum— (i)the national origin, sex, race, ethnicity, age, physical disability, mental disability, English language proficiency, housing status, and school status of each civilian against whom a law enforcement officer used force;  
(ii)the date, time, and location, including zip code, of the incident and whether the jurisdiction in which the incident occurred allows for the open-carry or concealed-carry of a firearm;  (iii)whether the civilian was armed, and, if so, the type of weapon the civilian had;  
(iv)the type of force used against the officer, the civilian, or both, including the types of weapons used;  (v)the reason force was used;  
(vi)a description of any injuries sustained as a result of the incident;  (vii)the number of officers involved in the incident;  
(viii)the number of civilians involved in the incident; and  (ix)a brief description regarding the circumstances surrounding the incident, which shall include information on— 
(I)the type of force used by all involved persons;  (II)the legitimate police objective necessitating the use of force;  
(III)the resistance encountered by each law enforcement officer involved in the incident;  (IV)the efforts by law enforcement officers to— 
(aa)de-escalate the situation in order to avoid the use of force; or  (bb)minimize the level of force used; and  
(V)if applicable, the reason why efforts described in subclause (IV) were not attempted.  (B)Incidents reported under Death in Custody Reporting ActA State is not required to include in a report under subsection (a)(1) an incident reported by the State in accordance with section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13704(a)(2)).  
(3)Audit of use-of-force reportingNot later than 1 year after the date of enactment of this Act, and each year thereafter, each State and Indian tribe described in paragraph (1) shall— (A)conduct an audit of the use of force incident reporting system required to be established under paragraph (1)(B); and  
(B)submit a report to the Attorney General on the audit conducted under subparagraph (A).  (4)Compliance procedurePrior to submitting a report under paragraph (1)(A), the State or Indian tribe submitting such report shall compare the information compiled to be reported pursuant to clause (i) of paragraph (1)(A) to open-source data records, and shall revise such report to include any incident determined to be missing from the report based on such comparison. Failure to comply with the procedures described in the previous sentence shall be considered a failure to comply with the requirements of this section.  
(b)Ineligibility for funds 
(1)In generalFor any fiscal year in which a State or Indian tribe fails to comply with this section, the State or Indian tribe, at the discretion of the Attorney General, shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or Indian tribe under a Byrne grant program.  (2)ReallocationAmounts not allocated under a Byrne grant program in accordance with paragraph (1) to a State for failure to comply with this section shall be reallocated under the Byrne grant program to States that have not failed to comply with this section.  
(c)Public availability of data 
(1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under this section.  (2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).  
(d)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (a)(2), which shall include standard and consistent definitions for terms, including the term use of force which is consistent with the definition of such term in section 2.  1041.Community and law enforcement partnership grant program (a)Grants authorizedThe Attorney General may make grants to eligible law enforcement agencies to be used for the activities described in subsection (c).  
(b)EligibilityIn order to be eligible to receive a grant under this section a law enforcement agency shall— (1)be located in a State or Indian tribe that receives funds under a Byrne grant program;  
(2)employ not more that 100 law enforcement officers;  (3)demonstrate that the use of force policy for law enforcement officers employed by the law enforcement agency is publicly available; and  
(4)establish and maintain a reporting system that may be used by members of the public to report incidents of use of force to the law enforcement agency.  (c)Activities describedA grant made under this section may be used by a law enforcement agency for— 
(1)the cost of assisting the State or Indian tribe in which the law enforcement agency is located in complying with the reporting requirements described in section 3;  (2)the cost of establishing necessary systems required to investigate and report incidents as required under subsection (b)(4);  
(3)public awareness campaigns designed to gain information from the public on use of force by or against law enforcement officers, including shootings, which may include tip lines, hotlines, and public service announcements; and  (4)use of force training for law enforcement agencies and personnel, including training on de-escalation, implicit bias, crisis intervention techniques, and adolescent development.  
1042.Compliance with reporting requirements 
(a)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under this Act to determine whether each State or Indian tribe described in section 3(a)(1) is in compliance with the requirements of this Act.  (b)Consistency in data reporting (1)In generalAny data reported under this Act shall be collected and reported in a manner consistent with existing programs of the Department of Justice that collect data on law enforcement officer encounters with civilians.  
(2)GuidelinesThe Attorney General shall— (A)issue guidelines on the reporting requirement under section 3; and  
(B)seek public comment before finalizing the guidelines required under subparagraph (A).  1043.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this Act.  
1044.FindingsCongress makes the following findings: (1)Under section 2576a of title 10, United States Code, the Department of Defense is authorized to provide excess property to local law enforcement agencies. The Defense Logistics Agency, administers such section by operating the Law Enforcement Support Office program.  
(2)New and used material, including mine-resistant ambush-protected vehicles and weapons determined by the Department of Defense to be military grade are transferred to local and Federal law enforcement agencies through the program.  (3)As a result local law enforcement agencies, including police and sheriff’s departments, are acquiring this material for use in their normal operations.  
(4)As a result of the wars in Iraq and Afghanistan, military equipment purchased for, and used in, those wars has become excess property and has been made available for transfer to local and Federal law enforcement agencies.  (5)According to public reports, approximately 12,000 police organizations across the country were able to procure nearly $500,000,000 worth of excess military merchandise including firearms, computers, helicopters, clothing, and other products, at no charge during fiscal year 2011 alone.  
(6)More than $4,000,000,000 worth of weapons and equipment have been transferred to police organizations in all 50 states and four territories through the program.  (7)In May 2012, the Defense Logistics Agency instituted a moratorium on weapons transfers through the program after reports of missing equipment and inappropriate weapons transfers.  
(8)Though the moratorium was widely publicized, it was lifted in October 2013 without adequate safeguards.  (9)As a result, Federal, State, and local law enforcement departments across the country are eligible again to acquire free military-grade weapons and equipment that could be used inappropriately during policing efforts in which citizens and taxpayers could be harmed.  
(10)Pursuant to section III(J) of a Defense Logistics Agency memorandum of understanding, property obtained through the program must be placed into use within one year of receipt, possibly providing an incentive for the unnecessary and potentially dangerous use of military grade equipment by local law enforcement.  (11)The Department of Defense categorizes equipment eligible for transfer under the 1033 program as controlled and un-controlled equipment. Controlled equipment includes weapons, explosives such as flash-bang grenades, mine resistant ambush protected vehicles, long range acoustic devices, aircraft capable of being modified to carry armament that are combat coded, and silencers, among other military grade items.  
1045.Limitation on Department of Defense transfer of personal property to local law enforcement agencies 
(a)In generalSection 2576a of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1)(A), by striking counterdrug, counterterrorism, and inserting counterterrorism; and  (B)in paragraph (2), by striking , the Director of National Drug Control Policy,;  
(2)in subsection (b)— (A)in each of paragraphs (4) and (5), by striking and at the end;  
(B)in paragraph (6), by striking the period and inserting a semicolon; and  (C)by adding at the end the following new paragraphs: 
 
(7)the recipient certifies to the Department of Defense that it has the personnel and technical capacity, including training, to operate the property;  (8)the recipient submits to the Department of Defense a description of how the recipient expects to use the property;  
(9)the recipient certifies to the Department of Defense that if the recipient determines that the property is surplus to the needs of the recipient, the recipient will return the property to the Department of Defense; and  (10)with respect to a recipient that is not a Federal agency, the recipient certifies to the Department of Defense that the recipient notified the local community of the request for personal property under this section by— 
(A)publishing a notice of such request on a publicly accessible Internet website;  (B)posting such notice at several prominent locations in the jurisdiction of the recipient; and  
(C)ensuring that such notices were available to the local community for a period of not less than 30 days.;  (3)by striking subsection (d);  
(4)by redesignating subsections (e) and (f) as subsections (m) and (n), respectively; and  (5)by inserting after subsection (c) the following new subsections: 
 
(d)Annual certification accounting for transferred property 
(1)For each fiscal year, the Secretary shall submit to Congress certification in writing that each Federal or State agency to which the Secretary has transferred property under this section— (A)has provided to the Secretary documentation accounting for all controlled property, including arms and ammunition, that the Secretary has transferred to the agency, including any item described in subsection (f) so transferred before the date of the enactment of the Stop Militarizing Law Enforcement Act; and  
(B)with respect to a non-Federal agency, carried out each of paragraphs (5) through (8) of subsection (b).  (2)If the Secretary cannot provide a certification under paragraph (1) for a Federal or State agency, the Secretary may not transfer additional property to that agency under this section.  
(e)Annual report on excess propertyBefore making any property available for transfer under this section, the Secretary shall annually submit to Congress a description of the property to be transferred together with a certification that the transfer of the property would not violate this section or any other provision of law.  (f)Limitations on transfers (1)The Secretary may not transfer the following personal property of the Department of Defense under this section: 
(A)Controlled firearms, ammunition, grenades (including stun and flash-bang) and explosives.  (B)Controlled vehicles, highly mobile multi-wheeled vehicles, mine-resistant ambush-protected vehicles, trucks, truck dump, truck utility, and truck carryall.  
(C)Drones that are armored, weaponized, or both.  (D)Controlled aircraft that— 
(i)are combat configured or combat coded; or  (ii)have no established commercial flight application.  
(E)Silencers.  (F)Long-range acoustic devices.  
(G)Items in the Federal Supply Class of banned items.  (2)The Secretary may not require, as a condition of a transfer under this section, that a Federal or State agency demonstrate the use of any small arms or ammunition.  
(3)The limitations under this subsection shall also apply with respect to the transfer of previously transferred property of the Department of Defense from one Federal or State agency to another such agency.  (4) (A)The Secretary may waive the applicability of paragraph (1) to a vehicle described in subparagraph (B) of such paragraph (other than a mine-resistant ambush-protected vehicle), if the Secretary determines that such a waiver is necessary for disaster or rescue purposes or for another purpose where life and public safety are at risk, as demonstrated by the proposed recipient of the vehicle.  
(B)If the Secretary issues a waiver under subparagraph (A), the Secretary shall— (i)submit to Congress notice of the waiver, and post such notice on a public Internet website of the Department, by not later than 30 days after the date on which the waiver is issued; and  
(ii)require, as a condition of the waiver, that the recipient of the vehicle for which the waiver is issued provides public notice of the waiver and the transfer, including the type of vehicle and the purpose for which it is transferred, in the jurisdiction where the recipient is located by not later than 30 days after the date on which the waiver is issued.  (5)The Secretary may provide for an exemption to the limitation under subparagraph (D) of paragraph (1) in the case of parts for aircraft described in such subparagraph that are transferred as part of regular maintenance of aircraft in an existing fleet.  
(6)The Secretary shall require, as a condition of any transfer of property under this section, that the Federal or State agency that receives the property shall return the property to the Secretary if the agency— (A)is investigated by the Department of Justice for any violation of civil liberties; or  
(B)is otherwise found to have engaged in widespread abuses of civil liberties.  (g)Conditions for extension of programNotwithstanding any other provision of law, amounts authorized to be appropriated or otherwise made available for any fiscal year may not be obligated or expended to carry out this section unless the Secretary submits to Congress certification that for the preceding fiscal year that— 
(1)each Federal or State agency that has received controlled property transferred under this section has— (A)demonstrated 100 percent accountability for all such property, in accordance with paragraph (2) or (3), as applicable; or  
(B)been suspended from the program pursuant to paragraph (4);  (2)with respect to each non-Federal agency that has received controlled property under this section, the State coordinator responsible for each such agency has verified that the coordinator or an agent of the coordinator has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4);  
(3)with respect to each Federal agency that has received controlled property under this section, the Secretary of Defense or an agent of the Secretary has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4);  (4)the eligibility of any agency that has received controlled property under this section for which 100 percent of the property was not accounted for during an inventory described in paragraph (1) or (2), as applicable, to receive any property transferred under this section has been suspended;  
(5)each State coordinator has certified, for each non-Federal agency located in the State for which the State coordinator is responsible that— (A)the agency has complied with all requirements under this section; or  
(B)the eligibility of the agency to receive property transferred under this section has been suspended; and  (6)the Secretary of Defense has certified, for each Federal agency that has received property under this section that— 
(A)the agency has complied with all requirements under this section; or  (B)the eligibility of the agency to receive property transferred under this section has been suspended.  
(h)Prohibition on ownership of controlled propertyA Federal or State agency that receives controlled property under this section may never take ownership of the property.  (i)Notice to Congress of property downgradesNot later than 30 days before downgrading the classification of any item of personal property from controlled or Federal Supply Class, the Secretary shall submit to Congress notice of the proposed downgrade.  
(j)Notice to Congress of property cannibalizationBefore the Defense Logistics Agency authorizes the recipient of property transferred under this section to cannibalize the property, the Secretary shall submit to Congress notice of such authorization, including the name of the recipient requesting the authorization, the purpose of the proposed cannibalization, and the type of property proposed to be cannibalized.  (k)Quarterly reports on use of controlled equipmentNot later than 30 days after the last day of a fiscal quarter, the Secretary shall submit to Congress a report on any uses of controlled property transferred under this section during that fiscal quarter.  
(l)Reports to CongressNot later than 30 days after the last day of a fiscal year, the Secretary shall submit to Congress a report on the following for the preceding fiscal year: (1)The percentage of equipment lost by recipients of property transferred under this section, including specific information about the type of property lost, the monetary value of such property, and the recipient that lost the property.  
(2)The transfer of any new (condition code A) property transferred under this section, including specific information about the type of property, the recipient of the property, the monetary value of each item of the property, and the total monetary value of all such property transferred during the fiscal year..  (b)Effective dateThe amendments made by subsection (a) shall apply with respect to any transfer of property made after the date of the enactment of this Act.  
1046.FindingsCongress finds the following: (1)There is a lack of reliable data and information on the amount and types of weapons and equipment that law enforcement agencies purchase using Federal funding, and the use and deployment of those weapons and equipment.  
(2)The Federal Government lacks reliable data and information about the number, composition, and deployment of Special Weapons and Tactics teams (referred to in this section as SWAT teams).  (3)According to estimates, the percentage of small towns in the United States that had SWAT teams grew from 20 percent in the 1980s to 80 percent in the mid-2000s.  
(4)According to estimates, the number of SWAT team raids per year grew from 3,000 in the 1980s to 45,000 in the mid-2000s.  (5)The majority of SWAT team deployments are for the purpose of executing a warrant.  
(6)In 2014, the Federal Government provided more than $2,000,000,000 in grants and equipment to law enforcement agencies.  (7)In 2013 and 2014, the Department of Defense provided excess Mine Resistant Ambush Protected vehicles (referred to in this section as MRAPs) to 624 local law enforcement agencies for free.  
(8)MRAPs can weigh up to 17 tons and cost up to $600,000, and are known to damage road surfaces due to their weight.  (9)State and local governments that are responsible for oversight of their law enforcement agencies are not always aware of equipment and grant funding that the law enforcement agencies obtain from the Federal Government.  
1047.Task force to assist Federal officials in determining appropriateness of items for use by law enforcement 
(a)In generalThe Administrator of the Federal Emergency Management Agency, the Director of the Defense Logistics Agency, and the Attorney General shall jointly appoint a task force to assist each such official in discharging certain functions as required under— (1)section 2009 of the Homeland Security Act of 2002, as added by section 5;  
(2)section 2576a of title 10, United States Code, as added by section 6; and  (3)section 509 of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 7.  
(b)MembersThe task force appointed under this section shall include the following: (1)One representative from a law enforcement agency within the Department of Homeland Security.  
(2)An individual appointed under section 2009(h)(2) of the Homeland Security Act of 2002, as added by section 5.  (3)In consultation with the Director of the Federal Bureau of Investigation, 1 representative from the Federal Bureau of Investigation or the FBI Academy.  
(4)An individual employed by the Defense Logistics Agency pursuant to section 2576a(e)(2) of title 10, United States Code, as added by section 6.  (5)An individual appointed under section 509(h)(1)(B) of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 7.  
(6)One representative of each of the Fraternal Order of Police, the National Tactical Officers Association, the International Association of Bomb Technicians and Investigators, the National Bomb Squad Commanders Advisory Board, the Airborne Law Enforcement Association, the International Association of Chiefs of Police, the National Sheriffs Association, the National Governors Association, and the United States Conference of Mayors.  (7)An individual unaffiliated with an organization specified in paragraph (6) who has a doctoral or masters degree in criminology or criminal justice and a demonstrated expertise in police tactics.  
(8)One or more individuals from an organization or organizations whose mission is related to the protection of civil rights and liberties, including the American Civil Liberties Union, the Center for Constitutional Rights, the Lawyers Committee for Civil Rights Under Law, the Leadership Conference on Civil and Human Rights, the National Association for the Advancement of Colored People, the NAACP Legal Defense and Educational Fund, Inc., the National Urban League, and the Rainbow PUSH Coalition, selected by the Administrator in consultation with the head of such organization.  (c)Authorization of appropriationsThere are authorized to be appropriated for the activities of the task force appointed under this section $1,000,000 for each of fiscal years 2015, 2016, and 2017.  
1048.Urban Areas Security Initiative and State Homeland Security grant program 
(a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following:  2009.Use of funds by law enforcement (a)DefinitionsIn this section— 
(1)the term Authorized Equipment List means the Authorized Equipment List published by the Grant Programs Directorate of the Federal Emergency Management Agency;  (2)the term covered funds means funds awarded under section 2003 or 2004;  
(3)the term law enforcement agency— (A)means an agency or entity with law enforcement officers— 
(i)who have arrest and apprehension authority; and  (ii)whose primary function is to enforce the laws;  
(B)includes a local educational agency with officers described in subparagraph (A); and  (C)does not include a firefighting agency or entity;  
(4)the term law enforcement council means a consortium of law enforcement agencies operating in a partnership within a region to promote and enhance public safety;  (5)the term law enforcement equipment list means the list of items designated by the Administrator under subsection (b)(1)(B);  
(6)the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9));  (7)the term prohibited item means an item that is not on the law enforcement equipment list;  
(8)the term restricted item means— (A)tactical law enforcement ballistic protection equipment, including body armor, a ballistic helmet, a ballistic shield, a battle dress uniform, or camouflage uniforms or clothing;  
(B)a remotely piloted aerial vehicle;  (C)a tactical military vehicle;  
(D)facial recognition software;  (E)watercraft; or  
(F)manned aircraft;  (9)the term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of sworn law enforcement officers; and  
(10)the term tactical military vehicle means an armored vehicle having military characteristics resulting from military research and development processes, designed primarily for use by forces in the field in direct connection with, or support of, combat or tactical operations.  (b)Assessment of Authorized Equipment List; designation of approved items (1)In generalThe Administrator shall, in consultation with the task force appointed under section 4 of the Protecting Communities and Police Act of 2015— 
(A)as soon as practicable after the date of enactment of the Protecting Communities and Police Act of 2015, assess the appropriateness of items on the Authorized Equipment List for use by law enforcement agencies in counterterrorism activities;  (B)not later than 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, based on the assessment conducted under subparagraph (A) and in accordance with the procedures required under paragraph (2), designate a list of items, which may include restricted items, that may be purchased using covered funds for use by a law enforcement agency; and  
(C)not less frequently than once every 5 years, review and revise, as appropriate, the list of items designated under subparagraph (B).  (2)PublicationThe Administrator shall publish the law enforcement equipment list on the website of the Department and in the Federal Register.  
(3)Prohibited items 
(A)In generalExcept as provided in subparagraph (B), a law enforcement agency may not— (i)use covered funds to purchase a prohibited item; or  
(ii)receive a prohibited item that was purchased using covered funds.  (B)Exception for threats to national securityA law enforcement agency may purchase a prohibited item using covered funds, or receive a prohibited item that was purchased using covered funds, if— 
(i)the Administrator determines that the prohibited item will be useful in preventing or mitigating damage resulting from a threat to national security;  (ii)the law enforcement agency has in place an agreement with the National Guard of the State in which the law enforcement agency is located for the storage of the prohibited item at a National Guard site; and  
(iii)the law enforcement agency provides a copy of the agreement described in clause (ii) to the Administrator.  (4)Reports to Congress on expected publication of final law enforcement equipment listBeginning in the third full fiscal year after the date of enactment of the Protecting Communities and Police Act of 2015, the Administrator shall submit to Congress a monthly report on the expected date of publication of the final law enforcement equipment list.  
(5)Authority to make grants contingent on publication of final listBeginning in the fifth full fiscal year after the date of enactment of the Protecting Communities and Police Act of 2015, the Administrator shall withhold from a grant awarded under section 2003 or 2004 any amounts that are intended for use by a law enforcement agency unless the Administrator has published a final law enforcement equipment list.  (c)Other restrictions and limitations on use of covered funds (1)Restricted items purchased using covered funds (A)RequirementsA law enforcement agency may not receive or use covered funds for the purchase of a restricted item, or receive a restricted item purchased using covered funds, unless the law enforcement agency— 
(i)except as provided in subparagraph (B), publishes a needs justification statement— (I)that, except as provided in subclause (II), includes the information required under subparagraph (D) if that information is not otherwise publicly available; and  
(II)from which the law enforcement agency may redact— (aa)the information required under clause (x) or (xi) of subparagraph (D); and  
(bb)with respect to the training records required under clause (vi), any personally identifiable information and all but the title and subject of such training;  (ii)obtains the approval of the head of the State, political subdivision of a State, or Indian tribe of which the law enforcement agency is an agency to obtain the restricted items; and  
(iii)submits the needs justification statement, including all information required under subparagraph (D), to the State, high-risk urban area, or directly eligible tribe from which the law enforcement agency is to receive the covered funds or restricted item.  (B)Ongoing operationsThe requirements under subparagraph (A) shall not apply to a law enforcement agency that obtains a restricted item that was purchased using covered funds to be used in an active, ongoing counterterrorism operation.  
(C)Notification to Administrator regarding approval of certain applicationsIf an official other than the Administrator approves an application for a grant under section 2003 or 2004 that proposes to use funds for the purchase of a restricted item, the official shall notify the Administrator of the approval before distributing those funds.  (D)Needs justification statementsA needs justification statement of a law enforcement agency shall include the following: 
(i)The type and number of restricted items proposed to be purchased on behalf of, or distributed to, the law enforcement agency.  (ii)The number of sworn law enforcement officers of the law enforcement agency.  
(iii)The number, if any, of items similar to the restricted item that the law enforcement agency has in good working condition.  (iv)The number and type of items, if any, that the law enforcement agency has that were— 
(I)transferred to the law enforcement agency under section 2576a of title 10, United States Code; or  (II)purchased using funds from the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) during the 5-year period preceding the date on which the statement is published.  
(v)The use of force policy of the law enforcement agency.  (vi)Whether the law enforcement agency intends for a SWAT team to use the restricted item, and, if so, the training records of the SWAT team, including the course outlines of such training.  
(vii)Whether the law enforcement agency has or plans to adopt a memorandum of understanding or other joint use agreement for the shared use of the restricted item with any other law enforcement agency.  (viii)The capability gap to be filled by the restricted item, and a description of the proposed use of the restricted item by the law enforcement agency.  
(ix)Whether a consent decree is in effect between the United States and the law enforcement agency relating to civil rights abuses or excessive use of force.  (x)Whether the law enforcement agency is currently under investigation, or has been under investigation during the preceding 10 years, by the Department of Justice, an inspector general, or any equivalent State or local entity for civil rights abuses or excessive use of force.  
(xi)Whether the head of the law enforcement agency has ever been determined by the Department of Justice, an inspector general, or any equivalent State or local entity to have engaged in civil rights abuses or excessive use of force, if such information is publicly available.  (xii) (I)Whether the law enforcement agency requested funds from a regional, State, or local political entity to purchase the requested item;  
(II)if the law enforcement agency requested funds from a regional, State, or local political entity and the request was denied, a statement of the reason or reasons for the denial; and  (III)if the law enforcement agency did not request funds from a regional, State, or local political entity, a statement explaining why the law enforcement agency did not do so.  
(xiii)A certification that any item on the law enforcement equipment list purchased using covered funds has not been, and will not be, used by a SWAT team of the law enforcement agency engaging in routine patrol-related incidents, non-tactical incidents, or non-tactical assignments.  (xiv)Any other information on the recent record of the law enforcement agency regarding civil rights and the excessive use of force that the Administrator determines appropriate.  
(2)Restrictions on small agencies 
(A)Tactical military vehiclesA law enforcement agency with 10 or fewer sworn law enforcement officers— (i)that has 1 or more functioning tactical military vehicles may not— 
(I)use covered funds for the purchase of a tactical military vehicle; or  (II)receive a tactical military vehicle purchased using covered funds;  
(ii)that does not have a functioning tactical military vehicle may— (I)use covered funds for the purchase of not more than 1 tactical military vehicle; or  
(II)receive not more than 1 tactical military vehicle purchased using covered funds; or  (iii)that is the designated procurement agency for a multi-jurisdictional joint-use agreement may use covered funds for the purchase of more than 1 tactical military vehicle, or receive more than 1 tactical military vehicle purchased using covered funds, if agency purchases or receives not more than 1 tactical military vehicle for every 10 sworn law enforcement officers covered by the joint-use agreement.  
(B)Limitation on use of covered funds by small SWAT teamsA law enforcement agency may not use covered funds to purchase a restricted item, or receive a restricted item purchased using covered funds, for use by a SWAT team— (i)composed of fewer than 17 sworn law enforcement officers;  
(ii)composed entirely of members from a single law enforcement agency that has fewer than 35 sworn law enforcement officers;  (iii)composed of members from 2 or more law enforcement agencies that have, in aggregate, fewer than 35 sworn law enforcement officers; or  
(iv)in a routine patrol-related incident, non-tactical incident, or non-tactical assignment.  (3)Transportation costsCovered funds may not be used to pay the cost of transporting an eligible defense item transferred to a law enforcement agency under section 2576a of title 10, United States Code.  
(4)Agencies under consent decrees or civil rights investigationsA law enforcement agency for which a consent decree is in effect between the United States and the law enforcement agency, or that is under investigation by the Department of Justice, relating to civil rights abuses or excessive use of force may not— (A)use covered funds to purchase a restricted item; or  
(B)receive a restricted item that was purchased using covered funds.  (d)Training and certification (1)State certification of law enforcement instructors on law enforcement tactics and the use of restricted items (A)In generalOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, any jurisdiction within the State, and any directly eligible tribe any part of which is located within the State, may not receive covered funds for use by a law enforcement agency to purchase a restricted item unless the Governor or highest official of the State certifies to the Administrator that the State conducts a program for certifying law enforcement instructors in the provision of training on law enforcement tactics and investigations that meets the requirements under subparagraph (B).  
(B)Program requirementsThe requirements for a program described in subparagraph (A) are the following: (i)The program shall include instruction in training on the following: 
(I)The use of force by law enforcement officers in the ordinary course of their duties.  (II)The use of restricted items by law enforcement officers in the ordinary course of their duties.  
(III)The use of restricted items by SWAT teams.  (IV)The appropriate deployment of SWAT teams.  
(V)Civil rights and civil liberties.  (VI)Any other matters on the training of law enforcement officers that the head of the State law enforcement agency considers appropriate.  
(ii)A list of the instructors who are certified pursuant to the program or pursuant to the program conducted by the Secretary under section 2010 shall be maintained and published.  (C)Discharge through existing programsA State may satisfy the requirement under subparagraph (A) using a program in effect on the date that is 3 years after the date of the enactment of the Protecting Communities and Police Act of 2015 if such program satisfies the requirements in subparagraph (B).  
(2)Minimum annual training requirements 
(A)EstablishmentOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, any jurisdiction within the State, and any directly eligible tribe any part of which is located within the State, may not receive covered funds, or equipment purchased using covered funds, unless the State establishes minimum annual training requirements for all sworn law enforcement officers in the State, including— (i)specialized leadership training requirements for heads of law enforcement agencies who have— 
(I)decisionmaking authority on the deployment of SWAT teams and tactical military vehicles; or  (II)responsibility for drafting policies on the use of force and SWAT team deployment;  
(ii)specialized SWAT team training requirements for all SWAT team members in law enforcement tactics used in tactical operations;  (iii)training in the appropriate use and deployment of tactical military vehicles; and  
(iv)not less than 1 training session on sensitivity, including training on ethnic and racial bias, cultural diversity, and law enforcement interaction with disabled individuals, mentally ill individuals, and new immigrants.  (B)Federally certified or State-certified instructorsThe training requirements established by a State under subparagraph (A) may only be satisfied through training conducted by an instructor certified under— 
(i)the program conducted by the Secretary under section 2010; or  (ii)a program conducted by a State under paragraph (1).  
(C)Certification of completed trainingOn and after the date that is 1 year after the date on which a program is established under paragraph (1), a law enforcement agency may not directly or indirectly receive covered funds, or receive equipment purchased using covered funds, unless the law enforcement agency certifies to the entity from which the law enforcement agency is seeking funds or equipment that, during the preceding year, each sworn law enforcement officer employed by the law enforcement agency met all applicable minimum annual training requirements established by the State in which the law enforcement agency is located under subparagraph (A) of this paragraph, including specialized SWAT team training requirements.  (D)False certificationThe Administrator shall suspend or terminate the eligibility of a law enforcement agency to directly or indirectly receive covered funds, or receive equipment purchased using covered funds, if the law enforcement agency intentionally submits a false certification under subparagraph (C) that a law enforcement officer met the minimum annual training requirements established by the State in which the agency is located under subparagraph (A).  
(E)Satisfaction by recent hireesThe requirements under subparagraph (A) shall provide for the first completion of the training concerned by an individual who becomes an officer in a law enforcement agency or a member of a SWAT team by not later than 1 year after the date on which the individual becomes an officer in the law enforcement agency or a member of a SWAT team, as applicable.  (e)Reporting requirements (1)Annual reports by AdministratorThe Administrator shall make public and submit to Congress and the Attorney General— 
(A)an annual report on the purchase by law enforcement agencies of restricted items purchased using covered funds; and  (B)an annual report on the purchase and use by law enforcement agencies of tactical military vehicles and remotely piloted aerial vehicles purchased using covered funds.  
(2)Grant applicants and recipients 
(A)List of equipment purchasedAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall submit to the Administrator, as part of the report submitted under section 2022(b)(1)(A) relating to the last quarter of any fiscal year, a description of the quantity and specific type of equipment purchased by the recipient and any subgrantee of the recipient using covered funds.  (B)Agencies with special equipmentAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall submit to the Administrator a report that describes, for each law enforcement agency that purchased a restricted item using covered funds made available by the State, high-risk urban area, or directly eligible tribe, or received a restricted item that the State, high-risk urban area, or directly eligible tribe purchased using covered funds— 
(i)the needs justification statement that the law enforcement agency submitted to the State, high-risk urban area, or directly eligible tribe with respect to the restricted item under subsection (c)(1)(A)(iii); and  (ii)the number and types of restricted items that the law enforcement agency purchased or received.  
(C)SWAT team deployment recordsA law enforcement agency that uses covered funds to purchase a tactical military vehicle, or receives a tactical military vehicle purchased using covered funds, for use by a SWAT team shall maintain a record of each deployment of the tactical military vehicle by the SWAT team, which shall include— (i)the type of police activity for which the tactical military vehicle is deployed;  
(ii)the rationale for the deployment;  (iii)the nexus between— 
(I)the use of force policy and SWAT team policy of the law enforcement agency, if applicable; and  (II)the police activity for which the tactical military vehicle is deployed; and  
(iv)a description, written after the deployment, of whether force or weapons were used by or against the law enforcement officers deploying the tactical military vehicle.  (f)Whistleblower and independent oversight requirements (1)Whistleblower requirementsOn or after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, any jurisdiction within the State, and any directly eligible tribe any part of which is located within the State, may not directly or indirectly receive covered funds for the purchase of a restricted item unless the Governor or highest officer of the State certifies to the Administrator that the State— 
(A)has in place— (i)a program, including a public complaint hotline, that provides individuals the ability to disclose any— 
(I)misuse of equipment purchased using covered funds; or  (II)other waste, fraud, or abuse in connection with the use of covered funds; and  
(ii)mechanisms (commonly referred to as whistleblower protections) to protect individuals who make a disclosure described in clause (i) from retaliatory or other adverse personnel actions in connection with such disclosures; and  (B)publicizes the existence of the program and whistleblower protections described in subparagraph (A).  
(2)Certification of oversight and accountability 
(A)Certification requiredA law enforcement agency may not receive a restricted item purchased using covered funds, or directly or indirectly receive covered funds to purchase a restricted item, unless the head of the law enforcement agency submits to the Administrator a written certification (in the form of a memorandum of understanding, memorandum of agreement, or letterhead correspondence) that an entity that does not report to the head of the law enforcement agency is authorized— (i)to receive any complaints regarding the use of any equipment and funds of the law enforcement agency;  
(ii)to periodically review and assess the use of such equipment and funds by the law enforcement agency; and  (iii)to make recommendations to the law enforcement agency regarding the use of such equipment and funds by the law enforcement agency that are either— 
(I)non-binding in character; or  (II)binding in character, if authorized by— 
(aa)a law or ordinance governing the law enforcement agency or the entity; or  (bb)an agreement between the law enforcement agency and organizations representing law enforcement officers of the law enforcement agency.  
(B)Discharge through existing entitiesA law enforcement agency may satisfy the requirement in subparagraph (A) through an entity that exists as of the date of the enactment of the Protecting Communities and Police Act of 2015, including an independent review board, a Federal, State, or local inspector general, a Federal, State, county, or city attorney general, a district attorney, the Federal Bureau of Investigation or another Federal agency, a State agency, a State or local governing body (such as a city council or county commission), a law enforcement council, or an independent entity established by one or more such officials, agencies, or entities on behalf of one or more law enforcement agencies.  (g)Suspension and termination (1)For lost or stolen itemsAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall implement procedures under which, if a restricted item that was purchased using covered funds and is in the possession of a law enforcement agency is lost, stolen, or misappropriated— 
(A)on the first occurrence, and after the law enforcement agency is provided with notice and the opportunity to contest the allegation, the eligibility of the law enforcement agency to receive covered funds to purchase a restricted item, or to receive a restricted item purchased using covered funds, shall be suspended for a period of not less than 6 months; and  (B)on the subsequent occurrence, and after the law enforcement agency is provided with notice and the opportunity to contest the allegation, the eligibility of the law enforcement agency to receive covered funds or receive a restricted item purchased using covered funds shall be suspended for a period of not less than 5 years.  
(2)Intentional falsification of informationAs a condition of receiving a grant under section 2003 or 2004, a State, high-risk urban area, or directly eligible tribe shall implement procedures under which the eligibility of a law enforcement agency to receive covered funds, or to receive a restricted item purchased using covered funds, shall, if the law enforcement agency is determined to have intentionally falsified any information relating to the purchase or receipt of a restricted item, and after the law enforcement agency is provided with notice and the opportunity to contest the allegation, be suspended for a period of not less than 5 years.  (3)Disclosure to AdministratorEach State, high-risk urban area, or directly eligible tribe that receives a grant under section 2003 or 2004 shall submit to the Administrator an annual report that describes each law enforcement agency that is ineligible, due to a suspension or termination under paragraph (1) or (2), to receive covered funds to purchase a restricted item, or to receive a restricted item purchased using covered funds.  
(h)Law enforcement expertise 
(1)DefinitionIn this subsection, the term covered grant application means a grant application under section 2003 or 2004 that proposes to— (A)use funds for the purchase of a restricted item for use by a law enforcement agency; or  
(B)provide funds to a law enforcement agency for the purchase of a restricted item.  (2)AppointmentThe Administrator shall appoint individuals with expertise in State, county, or local law enforcement agency functions to assist the Administrator in— 
(A)determining which items are appropriate for inclusion on the law enforcement equipment list; and  (B)assessing covered grant applications.  
(3)Number of individualsThe Administrator shall appoint as many individuals under paragraph (2) as necessary to ensure that— (A)not less that 1 such individual assesses each covered grant application; and  
(B)the involvement of such individuals in the process of assessing covered grant applications does not substantially delay the process.  (4)Managerial experience preferredIn appointing individuals under paragraph (2), the Administrator shall give preference to individuals with law enforcement managerial experience..  
(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–96; 116 Stat. 2135) is amended by inserting after the item relating to section 2008 the following:   Sec. 2009. Use of funds by law enforcement..  1049.Modification of authority to transfer Department of Defense property for law enforcement activities (a)Restatement and modification of current authority for transfer for State and local law enforcement activitiesSection 2576a of title 10, United States Code, is amended to read as follows: 
 
2576a.Excess personal property: sale or donation of certain controlled defense items for State or local law enforcement activities 
(a)Transfer authorizedNotwithstanding any other provision of law and subject to the provisions of this section, the Secretary of Defense may transfer to State and local law enforcement agencies for law enforcement activities controlled defense items of the Department of Defense, including small arms and ammunition, that are determined in accordance with subsection (f) to be eligible defense items for purposes of this section.  (b)No transfer of items requested by Federal agenciesAn item may not be transferred under this section if requested for transfer by a Federal agency under section 2576b of this title.  
(c)Conditions for transferThe Secretary of Defense may transfer items under this section only if— (1)the items are drawn from existing stocks of the Department of Defense;  
(2)the recipient accepts the items on an as-is, where-is basis;  (3)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment;  
(4)all costs incurred subsequent to the transfer of the items are borne or reimbursed by the recipient; and  (5)the recipient agrees to comply with any inventory, accountability, reporting, and disposal requirements prescribed in the regulations for purposes of this section under subsection (g).  
(d)ConsiderationSubject to subsection (c)(4), the Secretary of Defense may transfer items under this section without charge to the recipient agency.  (e)Assistance for Director of DLA in discharge of certain function by experts in law enforcement activities (1)In generalThe Director of the Defense Logistics Agency shall employ in the Defense Logistics Agency individuals with expertise in law enforcement to assist the Director in the discharge of the functions specified in paragraph (2). The Director shall ensure that the number of individuals so employed is sufficient to ensure the timely assessment of applications described in paragraph (2)(A) in order to ensure that no delay occurs in the transfer of eligible defense items under this section by reason of such assessments. The Director shall accord a preference in the employment under this paragraph of individuals with experience in law enforcement management.  
(2)FunctionsIndividuals employed under this subsection shall assist the Director in the following: (A)The assessment of applications of State and local law enforcement agencies for the transfer of eligible defense items in accordance with subsection (j)(3).  
(B)The determination whether controlled defense items that are not eligible for treatment as eligible defense items under this section will be useful in preventing or mitigating damage resulting from an actionable threat to national security for purposes of subsection (h)(1).  (f)Determination and notice to public on eligible defense items (1)Controlled defense items appropriate for treatment as eligible defense itemsThe Secretary of Defense shall, acting through the Director of the Defense Logistics Agency, maintain, and periodically update, a list of current controlled defense items that are appropriate for treatment as eligible defense items for purposes of this section.  
(2)Determination of controlled defense items as eligible defense itemsThe Director shall, in consultation with the task force appointed pursuant to section 4 of the Protecting Communities and Police Act of 2015 and in accordance with the regulations for purposes of this section under subsection (g), identify controlled defense items that are appropriate for treatment as eligible defense items for purposes of this section by identifying controlled defense items that— (A)can be readily put to civilian use by State and local law enforcement agencies; and  
(B)are suitable for transfer to State and local law enforcement agencies pursuant to this section.  (3)Availability to public of eligible defense items listUpon a determination pursuant to paragraph (2) of controlled defense items to be treated as eligible defense items for purposes of this section, the Director shall make available to the public, on an Internet website of the Department of Defense available to the public, a list of all controlled defense items currently treated as eligible defense items for purposes of this section. The Internet website may be a current website of the Department or a website of the Department established and maintained for purposes of this section.  
(g)Requirements and limitations on determinations of controlled defense items as eligible defense items 
(1)Regulations 
(A)Regulations requiredThe determination under subsection (f)(2) whether a controlled defense item is an eligible defense item for purposes of this section shall be made in accordance with criteria and requirements set forth in regulations prescribed by the Director of the Defense Logistics Agency, in consultation with the task force appointed pursuant to section 4 of the Protecting Communities and Police Act of 2015. Public notice and comment shall not be required in connection with any such determination unless otherwise required by such regulations.  (B)Periodic review requiredThe Director shall, in consultation with the task force, review and revise the regulations for purposes of this section not less often than once every five years.  
(C)Manner of prescriptionIn prescribing or revising regulations under this paragraph, the Director shall publish a written statement from the task force on the extent of its approval of such regulations as so prescribed or revised.  (D)Technological advancesThe Director may, in consultation with the task force, update the regulations for purposes of this section without regard to formal rulemaking requirements if necessary to respond to technological advances and the development of new models of items on the list of controlled defense items determined by the Director under subsection (f)(2) to be eligible defense items for purposes of this section. In so updating the regulations, the Director shall publish a written statement on the extent of the approval of the task force of the regulations as so revised.  
(2)Authorized elementsThe regulations for purposes of this section may include the following: (A)Tiers of eligibility of State or local law enforcement agencies for transfers of eligible defense items based on types of items, need of law enforcement agencies for particular items, size and capabilities of law enforcement agencies, or such other factors as the Director, in consultation with the task force referred to in paragraph (1)(B), may specify in the regulations.  
(B)Restrictions on the numbers or types of eligible defense items that may be transferred to a particular State or local law enforcement agency, within a particular period of time, to law enforcement agencies in a particular region, or such other factors as the Director, in consultation with the task force, may specify in regulations.  (C)Restrictions on the use of particular eligible defense items by State or local law enforcement agencies based on size, capability, or such other factors the Director, in consultation with the task force, may specify in the regulations.  
(D)Such inventory, accountability, reporting, and disposal requirements regarding eligible defense items transferred under this section as the Director, in consultation with the task force, considers appropriate.  (E)Requirements for memoranda of understanding or other appropriate agreements in the case of joint use of eligible defense items transferred under this section by more than one State or local law enforcement agency.  
(3)Prohibition on treatment of certain items as eligible defense itemsThe regulations for purposes of this section shall prohibit the treatment as eligible defense items for purposes of this section of the following: (A)Mine Resistant Ambush Protected (MRAP) vehicles.  
(B)Remotely piloted aircraft that are armored, weaponized, or both.  (C)Aircraft that are combat configured or combat coded or have no established commercial flight application.  
(D)Bayonets.  (E)Tasers developed primarily for use by the military.  
(F)Any controlled defense item that cannot be purchased by State or local law enforcement agencies in the private sector.  (G)Any other controlled defense item determined by the Director to be unsuitable for use by State or local law enforcement agencies.  
(4)Approval required before transfer of certain items 
(A)In generalIf any item specified in subparagraph (B) is an eligible defense item for purposes of this section, such item may not be transferred under this section without the approval of the Director, in consultation with an individual employed pursuant to subsection (e).  (B)ItemsThe items specified in this subparagraph are the following: 
(i)Weapons over .50 caliber.  (ii)Grenades, flash bang grenades, grenade launchers, and grenade launcher attachments.  
(iii)Tactical military vehicles.  (5)Limitations on transfer of tactical military vehicles to small law enforcement agenciesThe regulations for purposes of this section shall limit the transfer of tactical military vehicles to a State or local law enforcement agency with 10 or fewer sworn law enforcement officers as follows: 
(A)If the law enforcement agency has one or more functioning tactical military vehicles, a tactical military vehicle may not be transferred to the agency.  (B)If the law enforcement agency does not have a functioning tactical military vehicle, not more than one tactical military vehicle may be transferred to the agency.  
(C)If the law enforcement agency is the designated procurement agency for a multi-jurisdictional joint-use agreement, not more than 1 tactical military vehicle may be transferred to the agency for every 10 sworn law enforcement officers covered by the joint-use agreement.  (6)Limitation on transfer of camouflage uniforms or clothingThe regulations for purposes of this section shall prohibit the transfer of camouflage uniforms or clothing to a State or law enforcement agency unless the law enforcement agency certifies that its geographic area of jurisdiction contains environments that may require the use of camouflage uniforms or clothing.  
(7)Prohibitions on transfer of items for use by small SWAT teamsThe regulations for purposes of this section shall prohibit the transfer of eligible defense items under this section for use by any SWAT team as follows: (A)A SWAT team composed of fewer than 17 sworn law enforcement officers.  
(B)A SWAT team composed entirely of members from a single State or local law enforcement agency that has fewer than 35 sworn law enforcement officers.  (C)A SWAT team composed of members from 2 or more State or local law enforcement agencies which agencies have, in aggregate, fewer than 35 sworn law enforcement officers.  
(8)Prohibition on transfer of certain items to law enforcement agencies under consent decrees 
(A)In generalThe regulations for purposes of this section shall prohibit the transfer of items specified in subparagraph (B) to a State or local law enforcement agency for which a consent decree is in effect between the United States and the law enforcement agency, or that is under investigation by the Department of Justice, relating to civil rights abuses or excessive use of force.  (B)ItemsThe items specified in this subparagraph are the following: 
(i)Weapons.  (ii)Tactical military vehicles.  
(9)Transfer to local education agencies 
(A)Prohibition on transferThe regulations for purposes of this section shall prohibit the transfer of eligible defense items to any local educational agency or law enforcement agency affiliated with a local educational agency as follows: (i)A local educational agency that is served by a State or local law enforcement agency that— 
(I)is unaffiliated with the local educational agency; and  (II)has items or equipment identical or similar to the eligible defense items otherwise to be transferred.  
(ii)A local educational agency that is served by one or more State or local law enforcement agencies that are unaffiliated with the local educational agency if no such serving agency will agree to store and maintain the eligible defense items for the local educational agency.  (B)Limitation on use of fundsThe regulations for purposes of this section shall provide that a local educational agency transferred an eligible defense item under this section may not use funds of the local educational agency— 
(i)to transport the item to the district of the local educational agency; or  (ii)to maintain the item.  
(10)Prohibition on requirement for timely use of transferred itemsThe regulations for purposes of this section may not require the use of an eligible defense item transferred under this section within one year of the receipt of the item by the State or local law enforcement agency concerned.  (h)National security exception for transfer of certain controlled defense items not treatable as eligible defense items (1)Threats to national securityThe regulations for purposes of this section under subsection (g) shall permit the transfer of a controlled defense item that is not treated as an eligible defense item for purposes of this section if— 
(A)there is an actionable threat to national security; and  (B)the Director of the Defense Logistics Agency, in consultation with individuals employed pursuant to subsection (e), determines that the item will be useful in preventing or mitigating damage resulting from the threat described in subparagraph (A).  
(2)Update to listIf an actionable threat to national security justifies the transfer of a controlled defense item under this subsection, the Director shall revise the regulations for purposes of this section to treat the controlled defense item as an eligible defense item for purposes of this section as soon as practicable. A transfer of a controlled defense item may occur in accordance with paragraph (1) regardless of whether the update to the regulations for purposes of this section has been made under this paragraph at the time of transfer.  (3)Applicability of other requirementsIf an actionable threat to national security justifies the transfer of a controlled defense item under this subsection, any requirements, prohibitions, and limitations otherwise applicable to the transfer of the item as an eligible defense item under this section shall not apply to the transfer of the item under this subsection.  
(4)Disposition of items after threatUpon the cessation of the threat to national security for which a controlled defense item is transferred under this subsection, the State or local law enforcement agency receiving the item shall— (A)arrange for the storage of the item with the National Guard of the State concerned; or  
(B)if arrangements under subparagraph (A) cannot be made, transfer the item to the Director.  (i)Notice to law enforcement agencies on available stocks of eligible defense items (1)DLA review and notice on DoD stocksThe Director of the Defense Logistics Agency shall periodically review the existing stocks of the Department of Defense in order to identify the type and quantity, if any, of surplus stocks of the Department of items that are currently treated as eligible defense items for purposes of this section.  
(2)Notice to law enforcement agencies on available stocks of itemsThe Director shall make information on the results of reviews under paragraph (1) available to the public on the Internet website of the Department referred to in subsection (f)(3).  (j)Mechanisms of transfer of eligible defense items to law enforcement agencies (1)ApplicationA State or local law enforcement agency seeking transfer of eligible defense items pursuant to this section shall submit an application therefore to the State Coordinator for the State in which the law enforcement agency is located. The application shall include a statement of the need of the agency for the items and the information specified in subsection (l).  
(2)State Coordinator reviewA State Coordinator shall review, and approve or disapprove, each application submitted to the State Coordinator under paragraph (1). In determining whether to approve or disapprove an application, a State Coordinator shall apply all criteria applicable to the application in the regulations for purposes of this section under subsection (g). A State Coordinator shall transmit each such application, whether approved or disapproved, to the Director of the Defense Logistics Agency, together with the information specified in subsection (l).  (3)Director of DLA review of approved applicationsThe Director shall review, and approve or disapprove, each application transmitted to the Director pursuant to paragraph (2) that is approved by a State Coordinator under that paragraph. As part of the review of each application, the Director shall obtain an assessment of such application by an individual employed pursuant to subsection (e).  
(4)Discharge of transferThe Director and the State Coordinator concerned shall jointly carry out the transfer of eligible defense items covered by applications approved by the Director under this subsection.  (k)Public notice on requests for transfers (1)In generalExcept as provided in paragraph (2), a State or local law enforcement agency requesting transfer of an eligible defense item under this section, including pursuant to interagency transfer under subsection (r), shall— 
(A)publish notice to the public on such request, including the information specified in subsection (l) (other than paragraphs (7), (11), (12), and (16) of that subsection, and with any personally identifiable information otherwise required by paragraphs (17) and (18) of that subsection redacted) if such information is not otherwise available to the public; and  (B)obtain approval of the request by the State or political subdivision of a State of which the law enforcement agency is an agency.  
(2)Exception 
(A)Items for undercover operationsA State or local law enforcement agency requesting transfer of an eligible defense item is not required to comply with paragraph (1) if the item requested is for an active undercover operation.  (B)Alternative notice requirementA State or local law enforcement agency receiving an item under this section pursuant to a request covered by subparagraph (A) shall publish public notice of the request not later than 10 business days after the conclusion of the undercover operation for which the item was requested.  
(l)Information in support of applicationsThe application of a State or local law enforcement agency for the transfer of eligible defense items under subsection (j)(1), and the transmittal of the State Coordinator concerned to the Director of the Defense Logistics Agency with respect to the application pursuant to subsection (j)(2), shall include with the application a statement of the need of the law enforcement agency for the items as described in subsection (j)(1), which shall include the following: (1)The type and amount of each item being requested.  
(2)The name of the law enforcement agency.  (3)The number of sworn law enforcement officers of the law enforcement agency.  
(4)The number, if any, of items similar to the items being requested that the law enforcement agency has in good working condition.  (5)The amount and type of items, if any, that the law enforcement agency has that were purchased using funds from— 
(A)the Urban Area Security Initiative authorized under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604);  (B)the State Homeland Security Grant Program authorized under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605); or  
(C)the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).  (6)The use of force policy of the law enforcement agency.  
(7)Whether the law enforcement agency intends for SWAT teams to use the requested items, and, if so, the deployment policies of the law enforcement agency for SWAT teams.  (8)Whether the law enforcement agency has or plans to adopt a memorandum of understanding or other joint use agreement for the shared use of the requested items with any other law enforcement agency.  
(9)The capability gap to be filled by the items requested, and a description of the proposed use of the items by the law enforcement agency.  (10)Whether a consent decree is in effect between the United States and the law enforcement agency relating to civil rights abuses or excessive use of force.  
(11)Whether the law enforcement agency is currently under investigation, or has been under investigation in the last 10 years, by the Department of Justice, an inspector general, or any equivalent State or local entity for civil rights abuses or excessive use of force.  (12)Whether the chief of police of the law enforcement agency has ever been determined by the Department of Justice, an inspector general, or any equivalent State or local entity to have engaged in civil rights abuses or excessive use of force.  
(13)Whether the law enforcement agency requested funds from a regional, State, or local political entity to purchase the requested items, and— (A)if so and the request was denied, a statement of the reason or reasons for such denial; or  
(B)if not, a statement of the reason or reasons the law enforcement agency did not.  (14)Such other information on the recent record of the law enforcement agency regarding civil rights and the excessive use of force as the Director shall specify in the regulations for purposes of this section.  
(15)An executed maintenance requirement release acknowledging that the law enforcement agency understands and accepts responsibility for all costs associated with the upkeep of the items.  (16)Detailed documentation on the manner in which the law enforcement agency will provide for the storage and security of the items.  
(17)A description of the policies and procedures of the law enforcement agency for use of the items, including who will have authority over the use of the items and an organizational chart, and the names and titles of agency members, who will have charge of the items.  (18)Documentation showing that the members identified pursuant to paragraph (17) as in charge of items have been trained in the use and deployment of such items within the past five years, or identifying specific training such members identified shall participate not later than 90 days after receipt of the items.  
(19)Certification that any eligible defense items transferred under this section for use by a SWAT team have not been used, and will not be used, by a SWAT team engaging in routine patrol-related incidents, non-tactical incidents, and non-tactical assignments.  (20)Such other information on the law enforcement agency, and the application of the law enforcement agency, as the Director shall specify in the regulations for purposes of this section.  
(m)Requirements in connection with use of eligible defense items by SWAT teams 
(1)SWAT team training recordsEligible defense items may not be transferred to a State or local law enforcement agency under this section for use by a SWAT team unless the law enforcement agency requesting such items certifies to the Director of the Defense Logistics Agency that the law enforcement agency makes available to the public the training records of the SWAT team, including the course outlines of such training (except that any personally identifiable information, and all but the title and subject of such training, may be redacted). The Attorney General shall issue, and may from time to time update, nonbinding guidelines on such policies.  (2)Video recording of deploymentsEligible defense items may not be transferred to a State or local law enforcement agency under this section for use by a SWAT team unless the law enforcement agency requesting such items certifies to the Director that a video recording shall be made of each SWAT team deployment involving the use of such items. Any video recording secured under this paragraph involving the use of force (whether deadly or otherwise) shall be retained by the law enforcement agency for a period not shorter than the period of limitation in the State concerned for actions for civil rights violations under section 1979 of the Revised Statutes (42 U.S.C. 1983).  
(n)Policies on use of video recording equipment and recording 
(1)In generalVideo recording equipment (including body cameras) may not be transferred to a State or local law enforcement agency under this section unless the law enforcement agency requesting such equipment certifies to the Director of the Defense Logistics Agency that the law enforcement agency has in place, and makes available to the public, policies on the use of such equipment by law enforcement officers, and on securing video recordings of operations of law enforcement officers using video equipment, that meets the requirements specified in paragraph (2).  (2)Policy requirementsThe requirements specified in this paragraph for policies described in paragraph (1) are the following: 
(A)Policies on the appropriate use of video recording equipment, including whether such equipment should be left on at all times.  (B)Mechanisms to preserve, to the extent practicable, the integrity and security of video recordings, including a description of the personnel of the law enforcement agency, and other parties, who are authorized to access the recordings, mechanisms for the storage of recordings, and measures to ensure the cybersecurity of such recordings (if applicable to the storage, retention, and retrieval of such recordings).  
(C)Policies on the authorized and unauthorized public release of video recordings.  (D)A requirement that any video recording of an interaction between a law enforcement officer and an individual who is not a law enforcement officer involving the use of force (whether deadly or otherwise) shall retained by the law enforcement agency for a period not shorter than the period of limitation in the State concerned for actions for civil rights violations under section 1979 of the Revised Statutes (42 U.S.C. 1983).  
(o)State certification of instructors in training on use of force and certain items 
(1)Certification of instructors in training requiredOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015 eligible defense items may not be transferred to a State or local law enforcement agency of a State under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the State conducts a program for certifying police instructors in the provision of training on the use of force, and in the use of eligible defense items and special justice items, that meets the requirements specified in paragraph (2). Any instructor certified under a program conducted under section 2010 of the Homeland Security Act of 2002 shall be considered certified as a police instructor in any State for purposes of this subsection.  (2)Program requirementsThe requirements specified in this paragraph for a program described in paragraph (1) are the following: 
(A)The program shall include instruction in training on the following: (i)The use of force by State and local law enforcement officers in the ordinary course of their duties.  
(ii)The use of eligible defense items and special justice items by State and local law enforcement officers in the ordinary course of their duties.  (iii)The use of eligible defense items and special justice items by SWAT teams.  
(iv)The appropriate deployment of SWAT teams.  (v)Civil rights and civil liberties.  
(vi)Any other matters on the training of State and local law enforcement officers that the Governor of the State (or the designee of the Governor) considers appropriate.  (B)A list of the instructors who are certified pursuant to the program shall be maintained and published.  
(3)Discharge through existing programsA State may satisfy the requirement in paragraph (1) using a program in effect on the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015 if such program satisfies the requirements in paragraph (2).  (p)Training requirements (1)Minimum annual training requirements for law enforcement officers (A)In generalOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the State has in place minimum annual training requirements for all sworn law enforcement officers in the State, including— 
(i)specialized leadership training requirements for heads of law enforcement agencies who have— (I)decisionmaking authority on the deployment of SWAT teams and tactical military vehicles; or  
(II)responsibility for drafting policies on the use of force and SWAT team deployment;  (ii)specialized SWAT team training requirements for all SWAT team members, including in law enforcement tactics used in tactical operations;  
(iii)training in the appropriate use and deployment of tactical military vehicles; and  (iv)training on sensitivity, including training on ethnic and racial bias, cultural diversity, and police interaction with the disabled, mentally ill, and new immigrants.  
(B)Satisfaction by recent hireesThe requirements under subparagraph (A) shall provide for the first completion of the training concerned by an individual who becomes an officer in a law enforcement agency by not later than one year after the date on which the individual becomes an officer in the law enforcement agency.  (2)State CoordinatorsOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency of a State under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the individual who serves as a State Coordinator in the State receives on an annual basis training in the following: 
(A)Inventory management.  (B)The assessment of the needs of State and local law enforcement agencies for eligible defense items.  
(3)Use of eligible defense items 
(A)In generalOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency under this section unless the head of the law enforcement agency requesting such items certifies to the Director that any law enforcement officer who is authorized to use such items will have received training on the proper law enforcement use of such items by an instructor certified as described in subsection (o) or section 2010 of the Homeland Security Act of 2002.  (B)Satisfaction by recent hireesTraining required by subparagraph (A) shall be completed by an individual who becomes a member of a State or local law enforcement agency by not later than one year after the date on which the individual becomes a member of the law enforcement agency.  
(4)SWAT teams 
(A)In generalOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency under this section for use by a SWAT team unless the head of the law enforcement agency requesting such items certifies to the Director that any law enforcement officer who is a member of such SWAT team will have participated during the preceding year in tactical SWAT team training by an instructor certified as described in subsection (o) or section 2010 of the Homeland Security Act of 2002 and training required pursuant to paragraph (1).  (B)Satisfaction by recent hireesTraining required by subparagraph (A) shall be completed by an individual who becomes a member of a SWAT team by not later than one year after the date on which the individual becomes a member of the SWAT team.  
(q)Whistleblower and independent oversight requirements 
(1)Whistleblower requirementsOn and after the date that is three years after the date of the enactment of the Protecting Communities and Police Act of 2015, eligible defense items may not be transferred to a State or local law enforcement agency of a State under this section unless the Governor of the State (or the designee of the Governor) certifies to the Director of the Defense Logistics Agency that the State— (A)has in place— 
(i)a program, including a public complaint hotline, that provides individuals the ability to disclose any waste, fraud, or abuse in connection with the use of such items; and  (ii)mechanisms (commonly referred to as whistleblower protections) to protect individuals who make a disclosure described in clause (i) from retaliatory or other adverse personnel actions in connection with such disclosures; and  
(B)publicizes the existence of the program and whistleblower protections described in subparagraph (A).  (2)Certification of oversight and accountability (A)Certification requiredEligible defense items may not be transferred to a State or local law enforcement agency under this section unless the head of the law enforcement agency requesting such items submits to the Director a written certification (in the form of a memorandum of understanding, memorandum of agreement, or letterhead correspondence) that an entity that is unaffiliated with the law enforcement agency is authorized— 
(i)to receive any complaints regarding the use of any equipment and funds of the law enforcement agency;  (ii)to periodically review and assess the use of such equipment and funds by the law enforcement agency; and  
(iii)to make recommendations to the law enforcement agency regarding the use of such equipment and funds by the law enforcement agency that are either— (I)non-binding in character; or  
(II)binding in character, if authorized by a law or ordinance governing the law enforcement agency or the entity or by an agreement between the governing body of the law enforcement agency and organizations representing law enforcement officers of the law enforcement agency.  (B)Discharge through existing entitiesA law enforcement agency may satisfy the requirement in subparagraph (A) through an entity that exists as of the date of the enactment of the Protecting Communities and Police Act of 2015, including an independent review board, a Federal, State, or local inspector general, a Federal, State, county, or city attorney general, a district attorney, the Federal Bureau of Investigation or another Federal agency, a State agency, a State or local governing body (such as a city council or county commission), a law enforcement council, or an independent entity established by one or more such officials, agencies, or entities on behalf of one or more law enforcement agencies.  
(r)Interagency transfer 
(1)In generalSubject to paragraph (2), a State or local law enforcement agency may transfer an eligible defense item transferred to the law enforcement agency under this section to another State or local law enforcement agency.  (2)Approval requiredAn eligible defense item may not be transferred by a State or local law enforcement agency to another law enforcement agency under this subsection without the approval of the Director of the Defense Logistics Agency (or the designee of the Director). A law enforcement agency seeking the approval of the Director for the transfer of an item pursuant to this paragraph shall submit to the Director an application therefor in such form and manner as the Director shall specify in the regulations for purposes of this section under subsection (g).  
(s)Suspension and termination 
(1)For lost or stolen itemsIn the event an item transferred to a State or local law enforcement agency under this section is lost, stolen, or misappropriated— (A)in the case of an offensive weapon or ordnance— 
(i)on the first occurrence in the case of the law enforcement agency, the Director of the Defense Logistics Agency, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of 6 months; and  (ii)on any subsequent occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of five years; and  
(B)in the case of any other item— (i)on the third occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of 6 months; and  
(ii)on any subsequent occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility for receipt of items under this section for a period of three years.  (2)Intentional falsification of informationIn the event a State or local law enforcement agency is determined by the Director (or the designee of the Director) to have intentionally falsified any information in requesting or applying for items under this section, the Director, after providing the law enforcement agency with notice and the opportunity to contest the determination, shall terminate the law enforcement agency from eligibility for receipt of items under this section.  
(t)Report requirements 
(1)State and local law enforcement agencies report requirementsNot later than one year after the date of the enactment of the Protecting Communities and Police Act of 2015 and every year thereafter, each State or local law enforcement agency that receives eligible defense items under this section shall submit to the Director of the Defense Logistics Agency a report setting forth an accounting of such items. Each report of an agency shall include the following: (A)For weapons, tactical vehicles, aircraft, and boats, time-stamped serial numbers of the items.  
(B)Such information on the status and use of such items as the Secretary of Defense requires in order to make the reports required by paragraph (2).  (2)Secretary of Defense report requirementsNot later than one year after Protecting Communities and Police Act of 2015, once a year for every four years thereafter, and once every three years thereafter after such five years, the Secretary of Defense shall submit to the Attorney General, the Secretary of Homeland Security, and Congress, and make available to the public, a comprehensive report on the use during the preceding year of eligible defense items transferred under this section. Each report shall include the following: 
(A)A description of all eligible defense items transferred under this section during the year covered by such report, including an appendix setting forth a plain English description or manufacturer make, model number, and name of each item transferred, the quantity of each item transferred, the recipient of each item, and a brief explanation of the need for each item by the recipient.  (B)A statement of the items described in subparagraph (A) that were in new or like-new condition at the time of transfer.  
(C)For each type of eligible defense item transferred under this section during the year covered by such report, the quantity, if any, of the same or a similar item purchased by the Department of Defense during the prior fiscal year.  (D)The number of requests for transfer of eligible defense items during the year covered by such report that were approved by State Coordinators and the Director of the Defense Logistics Agency.  
(E)The number of requests for transfer of eligible defense items during the year covered by such report that were approved by State Coordinators but denied by the Director, and, for each such request, a statement of the type of item requested and the reason or reasons for the denial.  (F)The number of requests for transfer of eligible defense items during the year covered by such report that were denied by State Coordinators, and, for each such request, a statement of the type of item requested and the reason or reasons for the denial.  
(u)Construction with other DLA authorityNothing in this section shall be construed to override, alter, or supersede the authority of the Director of the Defense Logistics Agency to dispose of property of the Department of Defense that is not a controlled defense item to law enforcement agencies under another other provision of law.  (v)Non-Controlled defense items to law enforcement agenciesNotwithstanding any provision of chapter 5 of title 40 or any other provision of law, the Administrator of General Services shall accord a priority in the disposal of excess and surplus items and equipment of the Department of Defense that are not controlled defense items to law enforcement agencies.  
(w)DefinitionsIn this section: (1)The term controlled defense item means property of the Department of Defense that is subject to the restrictions of the United States Munitions List (22 Code of Federal Regulations Part 121) or the Commerce Control List (15 Code of Federal Regulations Part 774).  
(2)The term eligible defense item means a controlled defense item that is eligible for transfer to a law enforcement agency pursuant to this section.  (3)The term law enforcement council means a consortium of law enforcement agencies operating in a partnership within a region to promote and enhance public safety.  
(4)The term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).  (5)The term special justice item has the meaning given that term in section 509(a) of the Omnibus Crime Control and Safe Streets Act of 1968.  
(6)The term State Coordinator means an individual appointed by the Governor of a State— (A)to manage requests of State and local law enforcement agencies of the State for eligible defense items; and  
(B)to ensure the appropriate use of eligible defense items transferred under this section by such law enforcement agencies.  (7)The term State or local law enforcement agency means a State or local agency or entity with law enforcement officers that have arrest and apprehension authority and whose primary function is to enforce the laws. The term includes a local educational agency with such officers. The term does not include a firefighting agency or entity.  
(8)The term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of State or local sworn law enforcement officers.  (9)The term tactical military vehicle means an armored vehicle having military characteristics resulting from military research and development processes, designed primarily for use by forces in the field in direction connection with, or support of, combat or tactical operations..  
(b)Limitations on transfer of certain items pending achievement of certain program milestones 
(1)Limitation pending employment of law enforcement experts in DLANo item described in paragraph (4) may be transferred under section 2576a of title 10, United States Code (as amended by subsection (a)), until the employment in the Defense Logistics Agency of law enforcement experts required by subsection (e) of such section.  (2)Delayed limitation pending appointment of task forceEffective as of the date that is one year after the date of the enactment of this Act, no item described in paragraph (4) may be transferred under section 2576a of title 10, United States Code (as so amended), until the appointment of the task force required by section 4 of this Act.  
(3)Delayed limitation pending publication of list of eligible defense itemsEffective as of the date that is two years after the date of the enactment of this Act, no item described in paragraph (4) may be transferred under section 2576a of title 10, United States Code (as so amended), until the publication under subsection (f)(3) of such section of the items determined to be eligible defense items for purposes of such section.  (4)Covered itemsAn item described in this paragraph is the following: 
(A)A controlled defense item.  (B)An eligible defense item.  
(C)An item specified in section 2576a(g)(4)(B) of title 10, United States Code (as so amended).  (5)DefinitionsIn this subsection, the terms controlled defense item and eligible defense item have the meaning given such terms in section 2576a(w) of title 10, United States Code (as so amended).  
(c)Restatement and modification of current authority for transfer for Federal law enforcement activitiesChapter 153 of title 10, United States Code, is amended— (1)by redesignating section 2576b as section 2576d; and  
(2)by inserting after section 2576a (as amended by subsection (a)) the following new sections:  2576b.Excess personal property: sale or donation of certain non-controlled defense items for State or local law enforcement activities (a)Transfer authorized (1)Notwithstanding any other provision of law and subject to subsection (b), the Secretary of Defense may transfer to State agencies personal property of the Department of Defense that the Secretary determines is— 
(A)not a controlled defense item, an eligible defense item, or an item specified in section 2576a(g)(4)(B) of this title;  (B)suitable for use by State agencies in law enforcement activities, including counter-drug and counter-terrorism activities; and  
(C)excess to the needs of the Department of Defense.  (2)The Secretary shall carry out this section in consultation with the Attorney General and the Director of National Drug Control Policy.  
(b)Conditions for transferThe Secretary of Defense may transfer personal property under this section only if— (1)the property is drawn from existing stocks of the Department of Defense;  
(2)the recipient accepts the property on an as-is, where-is basis;  (3)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment; and  
(4)all costs incurred subsequent to the transfer of the property are borne or reimbursed by the recipient.  (c)ConsiderationSubject to subsection (b)(4), the Secretary may transfer personal property under this section without charge to the recipient agency.  
(d)DefinitionsIn this section, the terms controlled defense item and eligible defense item have the meaning given such terms in section 2576a(w) of this title.  2576c.Excess personal property: sale or donation for Federal law enforcement activities (a)Transfer authorized (1)Notwithstanding any other provision of law and subject to subsection (b), the Secretary of Defense may transfer to Federal agencies personal property of the Department of Defense, including small arms and ammunition, that the Secretary determines is— 
(A)suitable for use by the agencies in law enforcement activities, including counter-drug and counter-terrorism activities; and  (B)excess to the needs of the Department of Defense.  
(2)The Secretary shall carry out this section in consultation with the Attorney General and the Director of National Drug Control Policy.  (b)Conditions for transferThe Secretary of Defense may transfer personal property under this section only if— 
(1)the property is drawn from existing stocks of the Department of Defense;  (2)the recipient accepts the property on an as-is, where-is basis;  
(3)the transfer is made without the expenditure of any funds available to the Department of Defense for the procurement of defense equipment; and  (4)all costs incurred subsequent to the transfer of the property are borne or reimbursed by the recipient.  
(c)ConsiderationSubject to subsection (b)(4), the Secretary may transfer personal property under this section without charge to the recipient agency..  (d)Clerical amendmentsThe table of sections at the beginning of chapter 153 of title 10, United States Code, is amended by striking the items relating to sections 2576a and 2576b and inserting the following new items: 
 
 
2576a. Excess personal property: sale or donation of certain controlled defense items for State or local law enforcement activities. 
2576b. Excess personal property: sale or donation of certain non-controlled defense items for State or local law enforcement activities. 
2576c. Excess personal property: sale or donation for Federal law enforcement activities. 
2576d. Excess personal property: sale or donation to assist firefighting agencies..  
(e)CJCS duty To Ensure Federal agency responsibility for transferred propertySection 153(a) of title 10, United States Code, is amended— (1)by redesignating paragraph (6) as paragraph (7); and  
(2)by inserting after paragraph (5) the following new paragraph (6):  (6)Transfers of DoD property for Federal law enforcement activitiesEnsuring that Federal agencies to which property of the Department of Defense is transferred pursuant to section 2576c of this title accept responsibility for inventory, management, accountability, and disposal of such property..  
1050.Edward Byrne Memorial Justice Assistance Grants 
(a)Use of funds by law enforcementSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) is amended by adding at the end the following:  509.Use of funds by law enforcement (a)DefinitionsIn this section— 
(1)the term covered funds means funds provided under this subpart;  (2)the term law enforcement agency— 
(A)means an agency or entity with law enforcement officers— (i)who have arrest and apprehension authority; and  
(ii)whose primary function is to enforce the laws;  (B)includes a local educational agency with officers described in subparagraph (A); and  
(C)does not include a firefighting agency or entity;  (3)the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9));  
(4)the term prohibited item means an item that the Attorney General determines under subsection (b)(1) may not be purchased by a law enforcement agency using covered funds;  (5)the term special justice item means an item that the Attorney General determines under subsection (b)(1) is not generally issued to a law enforcement patrol officer but is suitable for certain uses by law enforcement officers in engagements with individuals who are not law enforcement officers;  
(6)the term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of sworn law enforcement officers; and  (7)the term tactical military vehicle means an armored vehicle having military characteristics resulting from military research and development processes, designed primarily for use by forces in the field in direct connection with, or support of, combat or tactical operations.  
(b)Purchase of certain items by law enforcement 
(1)Lists of prohibited items and special justice items 
(A)In generalThe Attorney General, in consultation with the task force appointed under section 4 of the Protecting Communities and Police Act of 2015, shall— (i)not later than 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, create— 
(I)a list of prohibited items; and  (II)a list of special justice items; and  
(ii)review and revise each list created under clause (i) not less often than once every 5 years.  (B)Specific itemsThe Attorney General shall place each of the following items on the list of prohibited items or the list of special justice items: 
(i)Weapons over .50 caliber.  (ii)Tactical military vehicles.  
(iii)Other tactical military equipment.  (iv)Tactical law enforcement ballistic protection equipment other than ballistic vests, including ballistic helmets, ballistic shields, battle dress uniforms, and camouflage uniforms and clothing.  
(v)Grenades, flash bang grenades, grenade launchers, and grenade launcher attachments.  (C)PublicationThe Attorney General shall publish each list created under subparagraph (A) on the website of the Department of Justice and in the Federal Register.  
(2)Prohibited items 
(A)In generalExcept as provided in subparagraph (B), a law enforcement agency may not use covered funds to purchase a prohibited item or receive a prohibited item that was purchased using covered funds.  (B)Exception (i)Threats to national securityA law enforcement agency may purchase a prohibited item using covered funds, or receive a prohibited item that was purchased using covered funds, if— 
(I)the Attorney General determines that the prohibited item will be useful in preventing or mitigating damage resulting from a threat to national security;  (II)the law enforcement agency has in place an agreement with the National Guard of the State in which the law enforcement agency is located for the storage of the restricted item at a National Guard site; and  
(III)the law enforcement provides a copy of the agreement described in subclause (II) to the Attorney General.  (ii)Update to listIf a threat to national security justifies the purchase of a prohibited item under clause (i), the Attorney General shall publish an updated list of prohibited items or special justice items, as appropriate, under paragraph (1)(C) as soon as practicable.  
(3)Authority to prescribe regulations 
(A)In generalThe Attorney General may prescribe regulations that place restrictions and limitations on special justice items that may be purchased by law enforcement agencies using covered funds, based on the appropriateness of the use of the items in law enforcement activities.  (B)Authorized elementsThe regulations prescribed by the Attorney General under subparagraph (A) may include the following: 
(i)Tiers of eligibility of law enforcement agencies to purchase special justice items using covered funds based on need of law enforcement agencies for particular items, size and capabilities of law enforcement agencies, or such other factors as the Attorney General may specify in the regulations.  (ii)Restrictions on the numbers or types of special justice items that may be purchased by a particular law enforcement agency using covered funds, within a particular period of time, to law enforcement agencies in a particular region, or such other factors as the Attorney General may specify in regulations.  
(iii)Restrictions on the use of particular special justice items by law enforcement agencies purchased using covered funds based on size, capability, or such other factors the Attorney General may specify in the regulations.  (iv)Requirements for memoranda of understanding or other appropriate agreements in the case of joint use of special justice items, purchased using covered funds, by more than 1 law enforcement agency.  
(c)Other restrictions and limitations on use of covered funds 
(1)Purchase of special justice items using covered funds 
(A)In generalA law enforcement agency may not receive or use covered funds to purchase a special justice item unless the law enforcement agency— (i)except as provided in subparagraph (B), publishes a needs justification statement— 
(I)on its website, on the website of its governing body, or in a manner and location in which the needs justification statement can be easily viewed by the residents in the area in which the law enforcement agency has jurisdiction;  (II)that, except as provided in subclause (III), includes the information required under subparagraph (C); and  
(III)from which the law enforcement agency may redact— (aa)the information required under clause (x) or (xi) of subparagraph (C); and  
(bb)with respect to the training records required under clause (vi), any personally identifiable information and all but the title and subject of such training courses;  (ii)obtains the approval of the head of the State, political subdivision of a State, or Indian tribe of which the law enforcement agency is an agency before requesting the covered funds; and  
(iii)submits the needs justification statement, including all information required under subparagraph (C), to the entity from which the law enforcement agency is to receive the covered funds.  (B)Ongoing operationsThe requirements under subparagraph (A)(i) shall not apply to a law enforcement agency that receives or uses covered funds to purchase a special justice item to be used in an active, ongoing counterterrorism or undercover operation.  
(C)Needs justification statementsA needs justification statement of a law enforcement agency shall include the following: (i)The number and type of special justice items proposed to be purchased.  
(ii)The number of sworn law enforcement officers of the law enforcement agency.  (iii)The number, if any, of items similar to the special justice item that the law enforcement agency has in good working condition.  
(iv)The number and type of items, if any, that the law enforcement agency has that were— (I)transferred to the law enforcement agency under section 2576a of title 10, United States Code; or  
(II)purchased using funds from— (aa)the Urban Area Security Initiative authorized under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604); or  
(bb)the State Homeland Security Grant Program authorized under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) during the 5-year period preceding the date on which the statement is published.  (v)The use of force policy of the law enforcement agency.  
(vi)Whether the law enforcement agency intends to have a SWAT team use the special justice item and, if so, the training records of the SWAT team, including the course outlines of such training.  (vii)Whether the law enforcement agency has or plans to adopt a memorandum of understanding or other joint use agreement for the shared use of the special justice item with any other law enforcement agency.  
(viii)The capability gap to be filled by the special justice item, and a description of the proposed use of the special justice item by the law enforcement agency.  (ix)Whether a consent decree is in effect between the United States and the law enforcement agency relating to civil rights abuses or excessive use of force.  
(x)Whether the law enforcement agency is currently under investigation, or has been under investigation during the preceding 10 years, by the Department of Justice, an inspector general, or any equivalent State or local entity for civil rights abuses or excessive use of force.  (xi)Whether the head of the law enforcement agency has ever been determined by the Department of Justice, an inspector general, or any equivalent State or local entity to have engaged in civil rights abuses or excessive use of force, if such information is publicly available.  
(xii) 
(I)Whether the law enforcement agency requested funds from a regional, State, or local political entity to purchase the requested item;  (II)if the law enforcement agency requested funds from a regional, State, or local political entity and the request was denied, a statement of the reason or reasons for the denial; and  
(III)if the law enforcement agency did not request funds from a regional, State, or local political entity, a statement explaining why the law enforcement agency did not do so.  (xiii)A certification that any item purchased using covered funds has not been, and will not be, used by a SWAT team of the law enforcement agency engaging in routine patrol-related incidents, non-tactical incidents, or non-tactical assignments.  
(xiv)Any other information on the recent record of the law enforcement agency regarding civil rights and the excessive use of force that the Attorney General determines appropriate.  (2)Restrictions on small law enforcement agencies (A)Prohibition on purchase of tactical military vehicles by small law enforcement agenciesA law enforcement agency with 10 or fewer sworn law enforcement officers— 
(i)that has 1 or more functioning tactical military vehicles may not use covered funds to purchase a tactical military vehicle;  (ii)that does not have a functioning tactical military vehicle may use covered funds to purchase not more than 1 tactical military vehicle; or  
(iii)that is the designated procurement agency for a multi-jurisdictional joint-use agreement may use covered funds for the purchase of more than 1 tactical military vehicle, or receive more than 1 tactical military vehicle purchased using covered funds, if the agency purchases or receives not more than 1 tactical military vehicle for every 10 sworn law enforcement officers covered by the joint-use agreement.  (B)Limitation on use of items by small SWAT teamsA special justice item purchased using covered funds may not be used by— 
(i)a SWAT team composed of fewer than 17 sworn law enforcement officers;  (ii)a SWAT team composed entirely of members from a single law enforcement agency that has fewer than 35 sworn law enforcement officers; or  
(iii)a SWAT team composed of members from 2 or more law enforcement agencies which agencies have, in aggregate, fewer than 35 sworn law enforcement officers.  (3)Restrictions on local education agencies (A)Prohibition on use of covered fundsA local educational agency, or a law enforcement agency affiliated with a local education agency, may not use covered funds to purchase a tactical military vehicle if— 
(i)the local educational agency is served by a law enforcement agency that— (I)is unaffiliated with the local education agency; and  
(II)has a tactical military vehicle; or  (ii)the local educational agency is served by 1 or more law enforcement agencies that are unaffiliated with the local education agency and no such serving agency will agree to store and maintain the tactical military vehicle for the local educational agency.  
(B)Limitation on use of covered fundsA local educational agency that purchases a tactical military vehicle using covered funds may not use funds of the local educational agency— (i)to transport the tactical military vehicle to the district of the local educational agency; or  
(ii)to maintain the tactical military vehicle.  (4)Camouflage uniforms or clothingA law enforcement agency may only use funding provided under this subpart to purchase camouflage uniforms or clothing if the camouflage uniforms or clothing are for use by a SWAT team that demonstrates a legitimate geographic or environmental need for camouflage uniforms or clothing based on the physical environment in which the SWAT team operates.  
(5)Approval required for purchase of certain items 
(A)No delegation of authorityThe Attorney General may not delegate the authority to approve an application for a grant under this subpart if the application proposes to use funds for the purchase of an item specified in subparagraph (B).  (B)ItemsThe items specified in this subparagraph are the following: 
(i)Weapons over .50 caliber.  (ii)Grenades, flash bang grenades, grenade launchers, and grenade launcher attachments.  
(iii)Tactical military vehicles.  (6)Law enforcement agencies under consent decreesA law enforcement agency for which a consent decree is in effect between the United States and the law enforcement agency, or that is under investigation by the Department of Justice, relating to civil rights abuses or excessive use of force may not use covered funds to purchase any weapon or tactical military vehicle.  
(7)Transportation costsNo covered funds may be used to pay the cost of transporting an eligible defense item transferred to a law enforcement agency under section 2576a of title 10, United States Code.  (d)Training and certification (1)State certification of law enforcement instructors (A)In generalOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, and any law enforcement agency of or in the State, may not receive or use covered funds to purchase a special justice item unless the chief executive of the State certifies to the Attorney General that the State conducts a program for certifying law enforcement instructors in the provision of training that meets the requirements under subparagraph (B).  
(B)Program requirementsThe requirements for a program described in subparagraph (A) are the following: (i)The program shall include instruction in training on the following: 
(I)The use of force by law enforcement officers in the ordinary course of their duties.  (II)The use of special justice items by law enforcement officers in the ordinary course of their duties.  
(III)The use of special justice items by SWAT teams.  (IV)The appropriate deployment of SWAT teams.  
(V)Civil rights and civil liberties.  (VI)Any other matters on the training of law enforcement officers that the head of the State law enforcement agency considers appropriate.  
(ii)A list of the instructors who are certified pursuant to the program or pursuant to the program conducted by the Secretary of Homeland Security under section 2010 of the Homeland Security Act of 2002 shall be maintained and published.  (C)Discharge through existing programsA State may satisfy the requirement under subparagraph (A) using a program in effect on the date that is 3 years after the date of the enactment of the Protecting Communities and Police Act of 2015 if such program satisfies the requirements in subparagraph (B).  
(2)Minimum annual training requirements 
(A)EstablishmentOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State, and a unit of local government within the State, may not receive covered funds unless the State establishes minimum annual training requirements for all law enforcement officers in the State, including— (i)specialized leadership training requirements for chiefs of police or other department heads who have— 
(I)decisionmaking authority on the deployment of SWAT teams and tactical military vehicles; or  (II)responsibility for drafting policies on the use of force and SWAT team deployment;  
(ii)specialized SWAT team training requirements for all SWAT team members;  (iii)training in appropriate crowd-control tactics; and  
(iv)not less than 1 training session on sensitivity, including training on ethnic and racial bias, cultural diversity, and law enforcement interaction with disabled individuals, mentally ill individuals, and new immigrants.  (B)Federally certified or State-certified instructorsThe training requirements established by a State under subparagraph (A) may only be satisfied through training conducted by an instructor certified under— 
(i)a program conducted by the Secretary of Homeland Security under section 2010 of the Homeland Security Act of 2002; or  (ii)a program conducted by a State under paragraph (1).  
(C)Certification of completed trainingOn and after the date that is 1 year after the date on which a program is established under paragraph (1), a law enforcement agency may not receive covered funds unless the law enforcement agency certifies to the Attorney General that each sworn law enforcement officer employed by the law enforcement agency has met all applicable minimum annual training requirements established by the State in which the law enforcement agency is located under subparagraph (A) of this paragraph.  (D)False certificationThe Attorney General shall suspend or terminate the eligibility of a law enforcement agency to receive covered funds if the law enforcement agency intentionally submits a false certification under subparagraph (C) that a law enforcement officer has met the minimum annual training requirements established by the State in which the law enforcement agency is located under subparagraph (A).  
(E)Satisfaction by recent hireesThe requirements under subparagraph (A) shall provide for the first completion of the training concerned by an individual who becomes an officer in a law enforcement agency or becomes a member of a SWAT team by not later than 1 year after the date on which the individual becomes an officer in the law enforcement agency or becomes a member of a SWAT team, as applicable.  (3)Best practices (A)In generalOn and after the date that is 2 years after the date of enactment of the Protecting Communities and Police Act of 2015, the Attorney General shall publish, periodically review, distribute to each State or unit of local government that applies for a grant under this subpart, and require each such State or unit of local government to distribute to each organization or unit of local government with respect to which the State or unit of local government enters into a contract or makes a subaward under section 501(b), best practices for— 
(i)training law enforcement officers and the use of lethal and non-lethal force by law enforcement officers;  (ii)training, use, and deployment of SWAT teams; and  
(iii)community-oriented police efforts.  (B)Attorney General updates to Congress regarding delay in publication of best practicesOn and after the date that is 2 years after the date of enactment of the Protecting Communities and Police Act of 2015, if the Attorney General has not published the best practices required under subparagraph (A), the Attorney General shall provide quarterly updates to Congress on the reason for the delay in publication and the expected date of publication.  
(e)Reporting and policy requirements 
(1)Reporting and recordkeeping requirements for grant funding recipients 
(A)SWAT team deployment recordsA law enforcement agency that receives covered funds shall maintain a record of each deployment of a SWAT team by the law enforcement agency, which shall include— (i)the type of police activity for which the SWAT team is deployed;  
(ii)the rationale for the deployment;  (iii)the nexus between— 
(I)the use of force policy and SWAT team policy of the law enforcement agency; and  (II)the police activity for which the SWAT team is deployed; and  
(iv)a description, written after the deployment, of whether force or weapons were used by or against the law enforcement officers serving on the SWAT team.  (B)Equipment purchasedA law enforcement agency that purchases equipment using covered funds shall submit to the Attorney General a report describing the quantity and type of equipment purchased.  
(2)DOJ reports 
(A)Special justice itemsThe Attorney General shall publish and submit to Congress, the Secretary of Defense, and the Secretary of Homeland Security an annual report on special justice items that includes, with respect to the preceding year— (i)the number and type of special justice items purchased using covered funds; and  
(ii)an appendix describing— (I)each law enforcement agency that used covered funds to purchase a special justice item;  
(II)the number of each special justice item described in subclause (I) purchased by each law enforcement agency; and  (III)a summary of the needs justification statement submitted under subsection (c)(1)(A)(i) by each law enforcement agency described in subclause (I) of this clause.  
(B)Crime ratesThe Attorney General shall collect and publish data on crime rates over time for each jurisdiction in which a law enforcement agency receives covered funds.  (C)DOJ guides and best practicesThe Attorney General shall conduct periodic surveys on the use of materials published by the Attorney General in print and online relating to local law enforcement training and the use of force, including lethal and non-lethal force.  
(f)Whistleblower and independent oversight requirements 
(1)Whistleblower requirementsOn or after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, a State or unit of local government of a State may not receive covered funds unless the chief executive of the State certifies to the Attorney General that the State— (A)has in place— 
(i)a program, including a public complaint hotline, that provides individuals the ability to disclose any— (I)misuse of equipment purchased using covered funds; or  
(II)other waste, fraud, or abuse in connection with the use of covered funds; and  (ii)mechanisms (commonly referred to as whistleblower protections) to protect individuals who make a disclosure described in clause (i) from retaliatory or other adverse personnel actions in connection with such disclosures; and  
(B)publicizes the existence of the program and whistleblower protections described in subparagraph (A).  (2)Certification of oversight and accountability (A)Certification requiredA law enforcement agency may not receive covered funds unless the head of the law enforcement agency submits to the Attorney General a written certification (in the form of a memorandum of understanding, memorandum of agreement, or letterhead correspondence) that an entity that is unaffiliated with the law enforcement agency is authorized— 
(i)to receive any complaints regarding the use of special justice items and covered funds of the law enforcement agency;  (ii)to periodically review and assess the use of special justice items and covered funds by the law enforcement agency; and  
(iii)to make recommendations to the law enforcement agency regarding the use of special justice items and covered funds by the law enforcement agency that are either— (I)non-binding in character; or  
(II)binding in character, if authorized by— (aa)a law or ordinance governing the law enforcement agency or the entity; or  
(bb)an agreement between the governing body of the law enforcement agency and organizations representing law enforcement officers of the law enforcement agency.  (B)Discharge through existing entitiesA law enforcement agency may satisfy the requirement in subparagraph (A) through an entity that exists as of the date of the enactment of the Protecting Communities and Police Act of 2015, including an independent review board, a Federal, State, or local inspector general, a Federal, State, county, or city attorney general, a district attorney, the Federal Bureau of Investigation or another Federal agency, a State agency, a State or local governing body (such as a city council or county commission), a law enforcement council, or an independent entity established by one or more such officials, agencies, or entities on behalf of one or more law enforcement agencies.  
(g)Suspension and termination 
(1)For lost or stolen itemsIf a special justice item purchased by a law enforcement agency using covered funds is lost, stolen, or misappropriated— (A)in the case of an offensive weapon or ordnance— 
(i)on the first occurrence in the case of the law enforcement agency, the Attorney General, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility to receive covered funds for a period of not less than 6 months; and  (ii)on the subsequent occurrence in the case of the law enforcement agency, the Attorney General, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall terminate the law enforcement agency from eligibility to receive covered funds; and  
(B)in the case of a special justice item not described in subparagraph (A)— (i)on the third occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility to receive covered funds for a period of 6 months; and  
(ii)on any subsequent occurrence in the case of the law enforcement agency, the Director, after providing the law enforcement agency with notice and the opportunity to contest the allegation, shall suspend the law enforcement agency from eligibility to receive covered funds for a period of 3 years.  (2)Intentional falsification of informationIf a law enforcement agency is determined by the Attorney General to have intentionally falsified any information relating to the use of covered funds, the Attorney General, after providing the law enforcement agency with notice and the opportunity to contest the determination, shall terminate the law enforcement agency from eligibility to receive covered funds.  
(h)Additional program oversight 
(1)Attorney General obligations 
(A)Subgrantee oversightIn conducting oversight of the use of covered funds, the Attorney General shall conduct inspections of some local law enforcement agencies that receive covered funds through a subaward under section 501(b), to ensure compliance with this section.  (B)Law enforcement expertise (i)Establishment of positionThe Attorney General shall appoint individuals with expertise in State and local law enforcement agency functions to positions within the Bureau to assist the Attorney General in assessing grant applications under this subpart by determining whether equipment proposed to be purchased by a law enforcement agency using covered funds is— 
(I)appropriate to the mission of the law enforcement agency; and  (II)necessary based on the needs justification statement submitted by the law enforcement agency under subsection (c)(1)(A)(iii).  
(ii)Number of individualsThe Attorney General shall appoint as many individuals under clause (i) as necessary to ensure that— (I)not less than 1 such individual is involved in the determination under clause (i) for each grant application under this subpart; and  
(II)the involvement of such individuals in the process of assessing grant applications under this subpart does not delay the process.  (iii)Managerial experience preferredIn appointing individuals under clause (i), the Attorney General shall give preference to individuals with law enforcement managerial expertise.  
(2)Grant recipient obligations 
(A)Recording SWAT team deploymentsA law enforcement agency may not use covered funds to purchase any item for use by a SWAT team unless the law enforcement agency— (i)certifies to the Attorney General that a video recording shall be made of each SWAT team deployment involving the use of the item; and  
(ii)develops, implements, and publishes a policy for video recording SWAT team deployments that— (I)describes the appropriate use of video recording equipment, including whether such equipment should be left on at all times;  
(II)includes mechanisms to preserve, to the extent practicable, the integrity and security of a video recording, including— (aa)a description of the personnel of the law enforcement agency, and other parties, who are authorized to access the recording;  
(bb)mechanisms for the storage of the recording; and  (cc)measures to ensure the cybersecurity of the recording (if applicable to the storage, retention, and retrieval of the recording);  
(III)includes policies on the authorized and unauthorized public release of a video recording; and  (IV)includes a requirement that any video recording of an interaction between a law enforcement officer and an individual who is not a law enforcement officer involving the use of force (whether deadly or otherwise) shall be retained by the law enforcement agency for a period not shorter than the period of limitation in the State concerned for actions for civil rights violations under section 1979 of the Revised Statutes (42 U.S.C. 1983).  
(B)Use of body cameras by law enforcement officersA law enforcement agency that uses covered funds to purchase or maintain a body camera, or for related costs, shall have in place, and make available to the public, a policy on the use of a body camera by a law enforcement officer that includes— (i)a policy on the appropriate use of a body camera, including whether the camera should be left on at all times;  
(ii)mechanisms to preserve, to the extent practicable, the integrity and security of a video recording made by a body camera, including— (I)a description of the personnel of the law enforcement agency, and other parties, who are authorized to access the recording;  
(II)mechanisms for the storage of the recording; and  (III)measures to ensure the cybersecurity of the recording (if applicable to the storage, retention, and retrieval of the recording);  
(iii)a policy on the authorized and unauthorized public release of a video recording; and  (iv)a requirement that any video recording of an interaction between a law enforcement officer and an individual who is not a law enforcement officer involving the use of force (whether deadly or otherwise) shall retained by the law enforcement agency for a period not shorter than the period of limitation in the State concerned for actions for civil rights violations under section 1979 of the Revised Statutes (42 U.S.C. 1983)..  
(b)Prohibited uses of covered fundsSection 501(d)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(d)(2)) is amended— (1)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and  
(2)by inserting after subparagraph (A) the following:  (B)unmanned aerial vehicles, unmanned aircraft, or unmanned aircraft systems;.  
(c)Funds for body camerasSection 505(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755(b)) is amended— (1)in paragraph (1)— 
(A)by striking 60 percent and inserting 57.5 percent; and  (B)by striking and at the end;  
(2)in paragraph (2)— (A)by striking 40 percent and inserting 37.5 percent; and  
(B)by striking the period at the end and inserting a semicolon; and  (3)by adding at the end the following: 
 
(3)2.5 percent shall be for direct grants to States for the purchase or maintenance of body cameras, dashboard cameras, or gun cameras for law enforcement agencies and related costs; and  (4)2.5 percent shall be for direct grants to units of local government for the purchase or maintenance of body cameras, dashboard cameras, or gun cameras for law enforcement agencies and related costs..  
1051.Department of Justice reports on SWAT teams 
(a)DefinitionIn this section, the term SWAT team means a Special Weapons and Tactics team or other specialized tactical team composed of sworn law enforcement officers.  (b)Collection and analysis of dataThe Attorney General shall collect and analyze data on the use of SWAT teams by Federal, State, local, and tribal law enforcement agencies.  
(c)Type of dataThe data collected and analyzed by the Attorney General under subsection (b) shall include— (1)the number of deployments of SWAT teams;  
(2)the reason for each deployment of a SWAT team;  (3)the composition of each SWAT team, including, at minimum, the number of members on each SWAT team;  
(4)the number of law enforcement agencies with SWAT teams, categorized by the overall size of the law enforcement agencies;  (5)the number of SWAT teams composed of officers from multiple law enforcement agencies;  
(6)the amount of initial training and ongoing training of SWAT teams being conducted;  (7)the community outreach undertaken to explain and publicize SWAT team deployment policies;  
(8)information on the deployment of SWAT teams in low-income neighborhoods; and  (9)any other information that the Attorney General determines to be relevant.  
(d)Public availability of dataNot less frequently than once every 6 months, the Attorney General shall publish the data collected under subsection (b).  (e)ReportNot less frequently than once every 5 years, the Attorney General shall publish a report that contains the analysis conducted under subsection (b).  
1052.Federal Law Enforcement Training Center certification of instructors in training on use of force and special equipment 
(a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.), as amended by this Act, is amended by adding at the end the following:  2010.Certification of instructors in training on use of force and special equipment (a)DefinitionsIn this section— 
(1)the term eligible defense item has the meaning given the term in section 2576a(w) of title 10, United States Code;  (2)the terms law enforcement agency, restricted item, and SWAT team have the meanings given those terms in section 2009(a); and  
(3)the term special justice item has the meaning given the term in section 509(a) of the Omnibus Crime Control and Safe Streets Act of 1968.  (b)Certification of instructorsOn and after the date that is 3 years after the date of enactment of the Protecting Communities and Police Act of 2015, the Secretary shall, through the Federal Law Enforcement Training Center, conduct programs to certify instructors to conduct training courses on law enforcement tactics for State, local, and tribal law enforcement agencies.  
(c)ElementsThe programs conducted under this section shall include instruction in training on the following: (1)The use of force by State, local, and tribal law enforcement officers in the ordinary course of their duties.  
(2)The use of restricted items, eligible defense items, and special justice items by State, local, and tribal law enforcement officers in the ordinary course of their duties.  (3)The use of restricted items, eligible defense items, and special justice items by SWAT teams.  
(4)The appropriate deployment of SWAT teams.  (5)Any other matters on the training of State, local, and tribal law enforcement officers that the Secretary considers appropriate.  
(d)List of certified instructorsThe Secretary shall maintain and publish a list of instructors who are certified pursuant to a program conducted under this section.  (e)Administration of State programsThe Federal Law Enforcement Training Center may enter into an agreement with a State to— 
(1)manage or implement the State's program for law enforcement instructor certification described in— (A)section 2009(d)(1)(A) of this Act;  
(B)section 2576a(o)(1) of title 10, United States Code; or  (C)section 509(d)(1)(A) of the Omnibus Crime Control and Safe Streets Act of 1968; or  
(2)provide certified instructors for a program described in paragraph (1)..  (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–96; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 2009 the following: 
 
 
Sec. 2010. Certification of instructors in training on use of force and special equipment..  
1053.Civil action by Attorney GeneralSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(b)) is amended by striking may in a civil action and inserting shall in a civil action.  1054.Annual reporting requirementNot later than 1 year after the date of enactment of this section, and annually thereafter, the Attorney General shall publish a report describing the complaints received by the Department of Justice alleging violations of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994, including— 
(1)information on each investigation conducted and each civil action initiated— (A)pursuant to all such complaints; or  
(B)without such a complaint having been filed; and  (2)for each complaint received for which the Attorney General does not initiate an investigation or a civil action, an explanation as to why no investigation or civil action was initiated.  
1055.Grants to educate Americans about the principles and practice of nonviolence 
(a)GrantsThe Attorney General may make grants to eligible entities to prevent or alleviate the effects of community violence by providing education, mentoring, and counseling regarding the principles and application of nonviolence in conflict resolution.  (b)PriorityIn awarding grants under this section, the Attorney General shall give priority to applicants that agree to use the grant in one or more eligible urban, rural, tribal, and suburban communities that can certify— 
(1)an increased or sustained level of violence or tension in the community; or  (2)a lack of monetary or other resources to adopt innovative, integrated, community-based violence prevention programs.  
(c)LimitationThe Attorney General may not make a grant to an eligible entity under this section unless the entity agrees to use not less than 70 percent of such grant for nonviolence-prevention education and program development.  (d)DefinitionsIn this section, the term eligible entity means a State or local government entity (including law enforcement), educational institution, nonprofit community, or faith-based organization.  
(e)Authorization of AppropriationsTo carry out this section, there is authorized to be appropriated $60,000,000 for each of the fiscal years 2018 through 2023.  1056.Limitation on use of fundsNone of the funds made available by this Act may be used for activities prohibited by the order issued by the Attorney General entitled Prohibition on Certain Federal Adoptions of Seizures by State and Local Law Enforcement Agencies (Order No. 3488–2015, dated January 16, 2015) or the order entitled Prohibition on Certain Federal Adoptions of Seizures by State and Local Law Enforcement Agencies (Order No. 3485–2015, dated January 12, 2015).  
1057.FindingsCongress finds the following: (1)Nearly 60 percent of the inmates in jails in the United States are pretrial detainees who have not been convicted of a crime, an estimated 75 percent of whom have been charged with nonviolent crimes.  
(2)Under current bail systems that use payment of money as a condition of pretrial release, nearly 50 percent of the most dangerous pretrial detainees are released without supervision, according to a study by the Arnold Foundation.  (3)Throughout the Nation, those with money can buy their freedom while poor defendants remain incarcerated awaiting trial.  
(4)Pretrial detention costs State and local governments an estimated $14,000,000,000 each year.  (5)Pretrial detention should be based on whether the accused is likely to fail to appear in court or is a threat to public safety, not the ability to pay money as a condition of pretrial release.  
(6)The States, the United States Department of Justice, law enforcement agencies, public officials, and community groups should collaborate to develop pretrial detention systems that improve public safety, reduce costs, and discourage criminal behavior.  1058.Eligibility for grants under the Byrne JAG ProgramSection 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended— 
(1)in subsection (a)— (A)by adding at the end the following: 
 
(3)EligibilityBeginning with the third fiscal year beginning after the enactment of the No Money Bail Act of 2017, the Attorney General shall not allocate any amounts appropriated to carry out this part to any State that uses payment of money as a condition of pretrial release with respect to criminal cases.; and  (B)in paragraph (1) by striking in paragraph (2) and inserting in paragraphs (2) and (3); and  
(2)in subsection (f)— (A)by striking If the Attorney General and inserting (1) In general.—If the Attorney General; and  
(B)by adding at the end the following:  (2)State ineligible due to system of bailNotwithstanding paragraph (1), if the Attorney General determines with respect to any grant period that a State is made ineligible by subsection (a)(3), the Attorney General shall reallocate any amounts allocated to or that would have been allocated to such State for such period— 
(A)among the other eligible States; and  (B)in proportion to allocations among eligible States under subsection (a)..  
1059.Prohibition of money bail in Federal criminal casesNotwithstanding any provision of Federal law, no justice, judge, or other judicial official in any court created by or under article III of the Constitution of the United States may use payment of money as a condition of pretrial release in any criminal case.  1060.Reduction in grant funding for units of local government (a)Collection of fines for violations of traffic lawsExcept as provided in subsection (b) or section 4, a unit of local government which, during the previous 3 fiscal years, funded an amount that, on average, was greater than 18 percent of its operating budget using revenue generated from collecting fines and other fees related to violations of traffic laws, shall, in the case of a unit of local government receiving grant funds under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), receive only 25 percent of the grant award that would have otherwise been awarded to that unit of local government under such subpart.  
(b)Disproportionate racial composition of law enforcement agenciesIn the case of a unit of local government described in subsection (a) for which, during the previous fiscal year, the percentage of individuals who identify as a race who were employees of the law enforcement agency for that unit of local government, and the percentage of individuals who identify as that race who live in the jurisdiction which that law enforcement agency serves, differs by greater than 30 percent, the unit of local government shall receive only 5 percent of the grant award that would have otherwise been awarded to that unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).  (c)Obligation of StatesA State that receives a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), which does not reduce a subgrant award made under such grant to a unit of local government in its jurisdiction in accordance with this section, shall, in the succeeding fiscal year, receive only 50 percent of the grant award that would have otherwise been awarded to that State under such subpart.  
(d)ReallocationAny funds withheld from a State or unit of local government from a direct grant award by the Attorney General shall be reallocated in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).  1061.ExemptionsThe provisions of section 3 shall not apply in the case of any unit of local government— 
(1)that serves a population of less than 15,000 people and so certifies to the Attorney General; or  (2)to which the Attorney General has granted a waiver under section 5.  
1062.WaiversThe Attorney General may, in his or her discretion, grant a waiver under this section to any unit of local government for good cause shown, and shall consider the following factors: (1)Whether, resulting from allegations of excessive uses of force, false arrests, improper searches and seizures, failures to discipline officers sufficiently, or failure to supervise officers, the unit of local government is subject to a consent decree or Memorandum of Understanding, or the subject of an investigation by the Special Litigation Section of the Civil Rights Division of the Department of Justice.  
(2)Whether the unit of local government has taken affirmative action to ensure that adequate practices and procedures are in place to increase public trust and confidence in the impartial and equitable administration of justice, including— (A)whether incidents of officer involved shootings and uses of excessive force are investigated by a Special Prosecutor appointed by the Governor, State Attorney General, or Presiding Judge of the local court of jurisdiction;  
(B)whether incidents of officer involved shootings and uses of excessive force are adjudicated in a public proceeding rather than the grand jury process.  (3)Whether the minority community is equitably represented in the municipality’s legislative body and executive departments.  
IIPublic Defense 
2001.Clarification of right to counsel 
(a)Right to counsel in immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended to read as follows:  292.Right to counsel (a)In generalIn any removal, exclusion, or deportation proceeding or inspection under section 235(a), 235(b), 236, 238, 240, or 241, the person subject to such proceeding shall be entitled to representation (at no expense to the Government) by such authorized counsel as the person may choose.  
(b)Redress optionsIf counsel cannot personally meet with a person subject to holding, detention, or inspection at a port of entry, U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, as appropriate, shall provide redress options through which counsel may communicate remotely with the held or detained person during the first hour and thereafter of such holding or detention, regardless of the day or time when such holding or detention began.  (c)Record of abandonment of lawful permanent resident status or withdrawal of application for admissionA person held or detained at a port of entry may not submit a valid Record of Abandonment of Lawful Permanent Resident Status or Withdrawal of Application for Admission if such person has been denied access to counsel in accordance with this section.  
(d)DefinitionsIn this section: (1)InspectionThe term inspection does not include primary inspection (as defined in the policies of the Department of Homeland Security).  
(2)PersonThe term person has the meaning given the term in section 101(b)(3). .  (b)Right to counsel or representationSection 555(b) of title 5, United States Code, is amended by adding at the end the following: The right to be accompanied, represented, and advised by counsel or other qualified representative under this subsection shall extend to any person subject to a proceeding, examination, holding, or detention described in section 292 of the Immigration and Nationality Act (8 U.S.C. 1362)..  
(c)Savings provisionNothing in this section, or in any amendment made by this section, may be construed to limit any preexisting right to counsel under section 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as in effect on the day before the date of the enactment of this Act, or under any other law.  2002.Treatment of individuals held or detained at ports of entry or at any CBP or ICE detention facility (a)In generalThe holding or detention of individuals at a port of entry or at any holding or detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement— 
(1)shall be limited to the briefest term and the least restrictive conditions practicable and consistent with the rationale for such holding or detention; and  (2)shall include access to food, water, and restroom facilities.  
(b)Savings provisionNothing in this section may be construed to limit agencies from complying with other legal authorities, policies, or standards with respect to treatment of individuals held or detained at ports of entry or at any holding or detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement.  2003.Duty to disclose favorable informationChapter 201 of title 18, United States Code, is amended by adding at the end the following: 
 
3014.Duty to disclose favorable information 
(a)DefinitionsIn this section— (1)the term covered information means information, data, documents, evidence, or objects that may reasonably appear to be favorable to the defendant in a criminal prosecution brought by the United States with respect to— 
(A)the determination of guilt;  (B)any preliminary matter before the court before which the criminal prosecution is pending; or  
(C)the sentence to be imposed; and  (2)the term prosecution team includes, with respect to a criminal prosecution brought by the United States— 
(A)the Executive agency, as defined in section 105 of title 5, that brings the criminal prosecution on behalf of the United States; and  (B)any entity or individual, including a law enforcement agency or official, that— 
(i)acts on behalf of the United States with respect to the criminal prosecution;  (ii)acts under the control of the United States with respect to the criminal prosecution; or  
(iii)participates, jointly with the Executive agency described in subparagraph (A), in any investigation with respect to the criminal prosecution.  (b)Duty To disclose favorable informationIn a criminal prosecution brought by the United States, the attorney for the Government shall provide to the defendant any covered information— 
(1)that is within the possession, custody, or control of the prosecution team; or  (2)the existence of which is known, or by the exercise of due diligence would become known, to the attorney for the Government.  
(c)TimingExcept as provided in subsections (e) and (f), the attorney for the Government shall provide to the defendant any covered information— (1)without delay after arraignment and before the entry of any guilty plea; and  
(2)if the existence of the covered information is not known on the date of the initial disclosure under this subsection, as soon as is reasonably practicable upon the existence of the covered information becoming known, without regard to whether the defendant has entered or agreed to enter a guilty plea.  (d)Relationship to other laws (1)In generalExcept as provided in paragraph (2), the requirements under subsections (b) and (c) shall apply notwithstanding section 3500(a) or any other provision of law (including any rule or statute).  
(2)Classified informationClassified information (as defined in section 1 of the Classified Information Procedures Act (18 U.S.C. App.)) shall be treated in accordance with the Classified Information Procedures Act.  (e)Protective orders (1)In generalUpon motion of the United States, the court may issue an order to protect against the immediate disclosure to a defendant of covered information otherwise required to be disclosed under subsection (b) if— 
(A)the covered information is favorable to the defendant solely because the covered information would provide a basis to impeach the credibility of a potential witness; and  (B)the United States establishes a reasonable basis to believe that— 
(i)the identity of the potential witness is not already known to any defendant; and  (ii)disclosure of the covered information to a defendant would present a threat to the safety of the potential witness or of any other person.  
(2)Time limitThe court may delay disclosure of covered information under this subsection until the earlier of— (A)the date that the court determines provides a reasonable amount of time before the date set for trial (which shall be not less than 30 days before the date set for trial, absent a showing by the United States of compelling circumstances); and  
(B)the date on which any requirement under paragraph (1) ceases to exist.  (3)Motions under sealThe court may permit the United States to file all or a portion of a motion under this subsection under seal to the extent necessary to protect the identity of a potential witness, but the United States— 
(A)may not file a motion under this subsection ex parte; and  (B)shall summarize any undisclosed portion of a motion filed under this subsection for the defendant in sufficient detail to permit the defendant a meaningful opportunity to be heard on the motion, including the need for a protective order or the scope of the requested protective order.  
(f)Waiver 
(1)In generalA defendant may not waive a provision of this section except in open court.  (2)RequirementsThe court may not accept the waiver of a provision of this section by a defendant unless the court determines that— 
(A)the proposed waiver is knowingly, intelligently, and voluntarily offered; and  (B)the interests of justice require the proposed waiver.  
(g)Noncompliance 
(1)In generalBefore entry of judgment, upon motion of a defendant or by the court sua sponte, if there is reason to believe the attorney for the Government has failed to comply with subsection (b) or subsection (c), the court shall order the United States to show cause why the court should not find the United States is not in compliance with subsection (b) or subsection (c), respectively.  (2)FindingsIf the court determines under paragraph (1) that the United States is not in compliance with subsection (b) or subsection (c), the court shall— 
(A)determine the extent of and reason for the noncompliance; and  (B)enter into the record the findings of the court under subparagraph (A).  
(h)Remedies 
(1)Remedies required 
(A)In generalIf the court determines that the United States has violated the requirement to disclose covered information under subsection (b) or the requirement to disclose covered information in a timely manner under subsection (c), the court shall order an appropriate remedy.  (B)Types of remediesA remedy under this subsection may include— 
(i)postponement or adjournment of the proceedings;  (ii)exclusion or limitation of testimony or evidence;  
(iii)ordering a new trial;  (iv)dismissal with or without prejudice; or  
(v)any other remedy determined appropriate by the court.  (C)FactorsIn fashioning a remedy under this subsection, the court shall consider the totality of the circumstances, including— 
(i)the seriousness of the violation;  (ii)the impact of the violation on the proceeding;  
(iii)whether the violation resulted from innocent error, negligence, recklessness, or knowing conduct; and  (iv)the effectiveness of alternative remedies to protect the interest of the defendant and of the public in assuring fair prosecutions and proceedings.  
(2)Defendant’s costs 
(A)In generalIf the court grants relief under paragraph (1) on a finding that the violation of subsection (b) or subsection (c) was due to negligence, recklessness, or knowing conduct by the United States, the court may order that the defendant, the attorney for the defendant, or, subject to paragraph (D), a qualifying entity recover from the United States the costs and expenses incurred by the defendant, the attorney for the defendant, or the qualifying entity as a result of the violation, including reasonable attorney’s fees (without regard to the terms of any fee agreement between the defendant and the attorney for the defendant).  (B)Qualifying entitiesIn this paragraph, the term qualifying entity means— 
(i)a Federal Public Defender Organization;  (ii)a Community Defender Organization; and  
(iii)a fund established to furnish representation to persons financially unable to obtain adequate representation in accordance with section 3006A.  (C)Source of payments for costs and expensesCosts and expenses ordered by a court under subparagraph (A)— 
(i)shall be paid by the Executive agency, as defined in section 105 of title 5, that brings the criminal prosecution on behalf of the United States, from funds appropriated to that Executive agency; and  (ii)may not be paid from the appropriation under section 1304 of title 31.  
(D)Payments to qualifying entitiesCosts and expenses ordered by the court under subparagraph (A) to a qualifying entity shall be paid— (i)to the Community Defender Organization that provided the appointed attorney; or  
(ii)in the case of a Federal Public Defender Organization or an attorney appointed under section 3006A, to the court for deposit in the applicable appropriations accounts of the Judiciary as a reimbursement to the funds appropriated to carry out section 3006A, to remain available until expended.  (i)Standard of reviewIn any appellate proceeding initiated by a criminal defendant presenting an issue of fact or law under this section, the reviewing court may not find an error arising from conduct not in compliance with this section to be harmless unless the United States demonstrates beyond a reasonable doubt that the error did not contribute to the verdict obtained. .  
2004.Technical and conforming amendments 
(a)Table of sectionsThe table of sections for chapter 201 of title 18, United States Code, is amended by adding at the end the following:   3014. Duty to disclose favorable information.  .  (b)Demands for production of statements and reports of witnessesSection 3500(a) of title 18, United States Code, is amended by striking In and inserting Except as provided in section 3014, in.  
IIIDrug Policy Reform 
3001.De-scheduling marihuana 
(a)Marihuana removed from schedule of controlled substancesSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended— (1)by striking marihuana; and  
(2)by striking tetrahydrocannabinols.  (b)Removal of Prohibition on Import and ExportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended— 
(1)in paragraph (1)— (A)in subparagraph (F), by inserting or after the semicolon;  
(B)by striking subparagraph (G); and  (C)by redesignating subparagraph (H) as subparagraph (G);  
(2)in paragraph (2)— (A)in subparagraph (F), by inserting or after the semicolon;  
(B)by striking subparagraph (G); and  (C)by redesignating subparagraph (H) as subparagraph (G);  
(3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2);  (4)by striking paragraph (4); and  
(5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.  (c)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— 
(1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;  (2)in section 401(b) (21 U.S.C. 841(b))— 
(A)in paragraph (1)— (i)in subparagraph (A)— 
(I)in clause (vi), by inserting or after the semicolon;  (II)by striking (vii); and  
(III)by redesignating clause (viii) as clause (vii);  (ii)in subparagraph (B)— 
(I)by striking clause (vii); and  (II)by redesignating clause (viii) as clause (vii);  
(iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);  (iv)by striking subparagraph (D);  
(v)by redesignating subparagraph (E) as subparagraph (D); and  (vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);  
(B)by striking paragraph (4); and  (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively;  
(3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;  (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,;  
(5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;  (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;  
(7)in section 422(d) (21 U.S.C. 863(d))— (A)in the matter preceding paragraph (1), by striking marijuana,; and  
(B)in paragraph (5), by striking , such as a marihuana cigarette,; and  (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).  
(d)Other conforming amendments 
(1)National Forest System Drug Control Act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended— (A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other;  
(B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and  (C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other.  
(2)Interception of CommunicationsSection 2516 of title 18, United States Code, is amended— (A)in subsection (1)(e), by striking marihuana,; and  
(B)in subsection (2) by striking marihuana,.  3002.Community Reinvestment Fund (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Community Reinvestment Fund (referred to in this section as the Fund).  
(b)DepositsThe Fund shall consist of— (1)any amounts not awarded to a covered State because of a determination under section 3(b)(1); and  
(2)any amounts otherwise appropriated to the Fund.  (c)Use of Fund amountsAmounts in the Fund shall be available to the Secretary of Housing and Urban Development to establish a grant program to reinvest in communities most affected by the war on drugs, which shall include providing grants to impacted communities for programs such as— 
(1)job training;  (2)reentry services;  
(3)expenses related to the expungement of convictions;  (4)public libraries;  
(5)community centers;  (6)programs and opportunities dedicated to youth;  
(7)the special purpose fund discussed below; and  (8)health education programs.  
(d)Availability of Fund amountsAmounts in the Fund shall be available without fiscal year limitation.  (e)Authorization of appropriationsThere are authorized to be appropriated to the Fund $500,000,000 for each of fiscal years 2018 through 2040.  
3003.Findings; sense of Congress 
(a)FindingsCongress finds the following: (1)In recent years it has become clear that programs funded by the Edward Byrne Memorial Justice Assistance Grant program (referred to in this Act as the Byrne grants program) have perpetuated racial disparities, corruption in law enforcement, and the commission of civil rights abuses across the country. This is especially the case when it comes to the program’s funding of hundreds of regional antidrug task forces because the grants for these antidrug task forces have been dispensed to State governments with very little Federal oversight and have been prone to misuse and corruption.  
(2)Numerous Government Accountability Office reports have found that the Department of Justice has inadequately monitored grants provided under the Byrne grants program. A 2001 General Accounting Office report found that one-third of the grants did not contain required monitoring plans. Seventy percent of files on such grants did not contain required progress reports. Forty-one percent of such files did not contain financial reports covering the full grant period. A 2002 report by the Heritage Foundation reported that there is virtually no evidence that the Byrne grants program has been successful in reducing crime and that the program lacks adequate measures of performance.  (3)A 2002 report by the American Civil Liberties Union of Texas identified 17 recent scandals involving antidrug task forces in Texas that receive funds under the Byrne grants program. Such scandals include cases of the falsification of government records, witness tampering, fabricating evidence, false imprisonment, stealing drugs from evidence lockers, selling drugs to children, large-scale racial profiling, sexual harassment, and other abuses of official capacity. Recent scandals in other States include the misuse of millions of dollars in Byrne grants program money in Kentucky and Massachusetts, wrongful convictions based on police perjury in Missouri, and negotiations with drug offenders to drop or lower their charges in exchange for money or vehicles in Alabama, Arkansas, Georgia, Massachusetts, New York, Ohio, and Wisconsin.  
(4)The most well-known Byrne-funded task force scandal occurred in Tulia, Texas, where dozens of African American residents (totaling over 16 percent of the town’s African American population) were arrested, prosecuted, and sentenced to decades in prison, based solely on the uncorroborated testimony of one undercover officer whose background included past allegations of misconduct, sexual harassment, unpaid debts, and habitual use of a racial epithet. The undercover officer was allowed to work alone, and not required to provide audiotapes, video surveillance, or eyewitnesses to corroborate his allegations. Despite the lack of physical evidence or corroboration, the charges were vigorously prosecuted. After the first few trials resulted in convictions and lengthy sentences, many defendants accepted plea bargains. Suspicions regarding the legitimacy of the charges eventually arose after two of the accused defendants were able to produce convincing alibi evidence to prove that they were out of State or at work at the time of the alleged drug purchases. Texas Governor Rick Perry eventually pardoned the Tulia defendants (after four years of imprisonment), but these kinds of scandals continue to plague Byrne grant program spending.  (5)A case arose in a Federal court in Waco, Texas concerning the wrongful arrests of 28 African Americans out of 4,500 other residents of Hearne, Texas. In November 2000 these individuals were arrested on charges of possession or distribution of crack cocaine, and they subsequently filed a case against the county government. On May 11, 2005, a magistrate judge found sufficient evidence that a Byrne-funded anti-drug task force had routinely targeted African Americans to hold the county liable for the harm suffered by the plaintiffs. Plaintiffs in that lawsuit alleged that for the past 15 years, based on the uncorroborated tales of informants, task force members annually raided the African American community in eastern Hearne to arrest the residents identified by the confidential informants, resulting in the arrest and prosecution of innocent citizens without cause. On the eve of trial the counties involved in the Hearne task force scandal settled the case, agreeing to pay financial damages to the plaintiffs.  
(6)Scandals related to the Byrne grants program have grown so prolific that the Texas legislature has passed several reforms in response to them, including outlawing racial profiling and changing Texas law to prohibit drug offense convictions based solely on the word of an undercover informant. The Criminal Jurisprudence Committee of the Texas House of Representatives issued a report in 2004 recommending that all of the State’s federally funded antidrug task forces be abolished because they are inherently prone to corruption. The Committee reported, Continuing to sanction task force operations as stand-alone law enforcement entities—with widespread authority to operate at will across multiple jurisdictional lines—should not continue. The current approach violates practically every sound principle of police oversight and accountability applicable to narcotics interdiction. The Texas legislature passed a law that ends the ability of a narcotics task force to operate as an entity with no clear accountability. The legislation transfers authority for multicounty drug task forces to the Department of Public Safety and channels one-quarter of asset forfeiture proceeds received by the task forces to a special fund to support drug abuse prevention programs, drug treatment, and other programs designed to reduce drug use in the county where the assets are seized.  (7)Texas’s corroboration law was passed thanks to a coalition of Christian conservatives and civil rights activists. As one Texas preacher related, requiring corroboration puts a protective hedge around the ninth commandment, You shall not bear false witness against your neighbor. As long as people bear false witness against their neighbors, this Biblical law will not be outdated.  
(8)During floor debate, conservative Texas legislators pointed out that Mosaic law requires corroboration: One witness shall not rise up against a man for any iniquity, or for any sin, in any sin that he sinneth: at the mouth of two witnesses, or at the mouth of three witnesses, shall the matter be established. Deuteronomy 19:15. Jesus concurred with the corroboration rule: If thy brother shall trespass against thee, go and tell him his fault between thee and him alone. . . . But if he will not hear thee, then take with thee one or two more, that in the mouth of two or three witnesses every word may be established. Matthew 18:15–16.  (9)Texas’s corroboration law had an immediate positive impact. Once prosecutors needed more than just the word of one person to convict someone of a drug offense they began scrutinizing law enforcement tactics. This new scrutiny led to the uncovering of massive corruption and civil rights abuse by the Dallas police force. In what became known nationally as the Sheetrock scandal, Dallas police officers and undercover informants were found to have set up dozens of innocent people, mostly Mexican immigrants, by planting fake drugs on them consisting of chalk-like material used in Sheetrock and other brands of wallboard. The revelations led to the dismissal of over 40 cases (although some of those arrested were already deported). In April 2005, a former Dallas narcotics detective was sentenced to five years in prison for his role in the scheme. Charges against others are pending.  
(10)Many regional antidrug task forces receive up to 75 percent of their funding from the Byrne grant program. As such, the United States Government is accountable for corruption and civil rights abuses inherent in their operation.  (b)Sense of CongressIt is the sense of Congress that— 
(1)grants under the Byrne grants program should be prohibited for States that do not exercise effective control over antidrug task forces;  (2)at a minimum, no State that fails to prohibit criminal convictions based solely on the testimony of a law enforcement officer or informants should receive a grant under such program; and  
(3)corroborative evidence, such as video or audio tapes, drugs, and money, should always be required for such criminal convictions to be sustained.  3004.Limitation on receipt of Byrne grant funds and other Department of Justice law enforcement assistance (a)LimitationFor any fiscal year, a State shall not receive any amount that would otherwise be allocated to that State under section 505(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755(a)), or any amount from any other law enforcement assistance program of the Department of Justice, unless the State— 
(1)does not fund any antidrug task forces for that fiscal year; or  (2)has in effect throughout the State laws that ensure— 
(A)a person is not convicted of a drug offense unless the fact that a drug offense was committed, and the fact that the person committed that offense, are each supported by evidence other than the eyewitness testimony of a law enforcement officer or an individual acting on behalf of a law enforcement officer; and  (B)a law enforcement officer does not participate in an antidrug task force unless the honesty and integrity of that officer is evaluated and found to be at an appropriately high level.  
(b)RegulationsThe Attorney General shall prescribe regulations to carry out subsection (a).  (c)ReallocationAmounts not allocated by reason of subsection (a) shall be reallocated to States not disqualified by failure to comply with such subsection.  
3005.Collection of data 
(a)In GeneralA State that receives Federal funds pursuant to eligibility under section 3(a)(2), with respect to a fiscal year, shall collect data, for the most recent year for which funds were allocated to such State, with respect to the— (1)racial distribution of charges made during that year;  
(2)nature of the criminal law specified in the charges made; and  (3)city or law enforcement jurisdiction in which the charges were made.  
(b)ReportAs a condition of receiving Federal funds pursuant to section 3(a)(2), a State shall submit to Congress the data collected under subsection (a) by not later than the date that is 180 days prior to the date on which such funds are awarded for a fiscal year.  IVJuvenile Justice 4001.FindingsCongress makes the following findings: 
(1)Black men and boys face disproportionate hardships that result in disparities in areas including: education, criminal justice, health, employment, fatherhood, mentorship, and violence. These hardships have negative consequences for national productivity, especially for Black families and communities.  (2)A Commission to study and examine issues which disproportionately have a negative impact on Black men and boys in America will signal that the issues facing the Black male population are a national priority, will develop solutions to these hardships, and will help eliminate the obstacles facing Black men and boys.  
(3)A Commission will also be able to investigate potential civil rights violations affecting this population that attract national attention.  (4)Black babies are three times more likely to be born in poverty and rapidly fall behind their White counterparts in cognitive development.  
(5)By fourth grade, Black students are expected to be three years behind White male students. According to the Educational Testing Service Policy Informational Center, only 12 percent of Black eighth-grade male students are proficient in math, compared to 44 percent of White eighth-grade male students.  (6)The Educational Testing Service Policy Informational Center also found that nationally, more than 50 percent of Black male students attending urban schools will drop out.  
(7)The low rate of high school retention among Black male students directly relates to high rates of joblessness and incarceration among this population. This barrier to employment exacerbates cycles of poverty, which in turn results in health inequalities, including higher levels of diabetes, obesity, and HIV/AIDS. According to a study by the American Academy of Arts and Sciences, more than 66 percent of Black male dropouts are expected to serve time in State or Federal prison.  (8)Black men are subjected to unequal profiling by the police and disproportionately harsh sentences in the judicial system. The Black male population is six times more likely to become incarcerated than their White counterparts. Although the Black male population comprises approximately six percent of the United States population, of the 2,300,000 people incarcerated nationwide, 1 million are Black males. Black males receive ten percent longer Federal sentences than White males who commit the same crime.  
(9)According to the Bureau of Statistics and the Pew Research Center, Black male unemployment is consistently almost double that of White male unemployment.  (10)Black fathers are more than twice as likely to live apart from their children as White fathers.  
(11)Young boys with male mentors are more likely to progress further in school and have greater financial success in life.  4002.Commission establishment and membership (a)EstablishmentThe Commission on the Social Status of Black Men and Boys (hereinafter in this Act referred to as the Commission) is hereby established within the United States Commission on Civil Rights Office of the Staff Director.  
(b)MembershipThe Commission shall consist of 19 members appointed as follows: (1)The Senate majority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.  
(2)The Senate minority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.  (3)The House of Representatives majority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.  
(4)The House of Representatives minority leader shall appoint one member who is not employed by the Federal Government and is an expert on issues affecting Black men and boys in America.  (5)The Chair of the Congressional Black Caucus (CBC) shall be a member of the Commission, as well as five additional Members of the CBC who either sit on the following committees of relevant jurisdiction or who is an expert on issues affecting Black men and boys in America, including— 
(A)education;  (B)justice and Civil Rights;  
(C)healthcare;  (D)labor and employment; and  
(E)housing.  (6)The Staff Director from the United States Commission on Civil Rights shall appoint one member from within the staff of the United States Commission on Civil Rights who is an expert in issues relating to Black men and boys.  
(7)The Chair of the United States Equal Employment Opportunity Commission shall appoint one member from within the staff of the United States Equal Employment Opportunity Commission who is an expert in equal employment issues impacting Black men.  (8)The Secretary of Education shall appoint one member from within the Department of Education who is an expert in urban education.  
(9)The Attorney General of the Department of Justice shall appoint one member from within the Department of Justice who is an expert in racial disparities with the criminal justice system.  (10)The Secretary of Health and Human Services shall appoint one member from within the Department of Health and Human Services who is an expert in health issues facing Black men.  
(11)The Secretary of the Department of Housing and Urban Development shall appoint one member from within the Department of Housing and Urban Development who is an expert in housing and development in urban communities.  (12)The Secretary of the Department of Labor shall appoint one member from within the Department of Labor who is an expert in labor issues impacting Black men.  
(13)The President of the United States shall appoint two members who are not employed by the Federal Government and are experts on issues affecting Black men and boys in America.  4003.Other matters relating to appointment; removal (a)Timing of initial AppointmentsEach initial appointment to the Commission shall be made no later than 90 days after the Commission is established. If any appointing authorities fail to appoint a member to the Commission, their appointment shall be filled by the United States Commission on Civil Rights.  
(b)TermsExcept as otherwise provided in this section, the term of a member of the Commission shall be four years. For the purpose of providing staggered terms, the first term of those members initially appointed under paragraphs (1) through (5) of section 3 shall be appointed to two-year terms with all other terms lasting four years. Members are eligible for consecutive reappointment.  (c)RemovalA member of the Commission may be removed from the Commission at any time by the appointing authority should the member fail to meet Commission responsibilities. Once the seat becomes vacant, the appointing authority is responsible for filling the vacancy in the Commission before the next meeting.  
(d)VacanciesThe appointing authority of a member of the Commission shall either reappoint that member at the end of that member’s term or appoint another person meeting the qualifications for that appointment. In the event of a vacancy arising during a term, the appointing authority shall, before the next meeting of the Commission, appoint a replacement to finish that term.  4004.Leadership electionAt the first meeting of the Commission each year, the members shall elect a Chair and a Secretary. A vacancy in the Chair or Secretary shall be filled by vote of the remaining members. The Chair and Secretary are eligible for consecutive reappointment.  
4005.Commission duties and powers 
(a)StudyThe Commission shall make a systematic study of the conditions affecting Black men and boys, including, but not limited to, homicide rates, arrest and incarceration rates, poverty, violence, fatherhood, mentorship, drug abuse, death rates, disparate income and wealth levels, school performance in all grade levels including postsecondary levels and college, and health issues. The Commission shall also document trends under the above topics and report on the community impacts of relevant government programs within the scope of the above topics. All reports shall be made public via a Federal agency website.  (b)Proposal of measuresThe Commission shall propose measures to alleviate and remedy the underlying causes of the conditions described in the subsection (a), which may include recommendations of changes to the law, recommendations for how to implement related policies, and recommendations for how to create, develop, or improve upon government programs.  
(c)Suggestions and commentsThe Commission shall accept suggestions or comments pertinent to the applicable issues from members of Congress, governmental agencies, public and private organizations, and private citizens.  (d)Staff and administrative supportThe Office of the Staff Director of the United States Commission on Civil Rights shall provide staff and administrative support to the Commission. All entities of the United States Government shall provide information that is otherwise a public record at the request of the Commission on Black Men and Boys.  
4006.Commission meeting requirements 
(a)First meetingThe first meeting of the Commission shall take place no later than 30 days after the initial members are all appointed. Meetings shall be focused on significant issues impacting Black men and boys, for the purpose of initiating research ideas and delegating research tasks to Commission members to initiate the first semiannual report.  (b)Quarterly meetingsThe Commission shall meet quarterly. In addition to all quarterly meetings, the Commission shall meet at other times at the call of the Chair or as determined by a majority of Commission members.  
(c)Quorum; rule for voting on final actionsA majority of the members of the Commission constitute a quorum, and an affirmative vote of a majority of the members present is required for final action.  (d)Expectations for attendance by membersMembers are expected to attend all Commission meetings. In the case of an absence, members are expected to report to the Chair prior to the meeting and allowance may be made for an absent member to participate remotely. Members will still be responsible for fulfilling prior commitments, regardless of attendance status. If a member is absent twice in a given year, he or she will be reviewed by the Chair and appointing authority and further action will be considered, including removal and replacement on the Commission.  
(e)MinutesMinutes shall be taken at each meeting by the Secretary, or in that individual’s absence, the Chair shall select another Commission member to take minutes during that absence. The Commission shall make its minutes publicly available and accessible not later than one week after each meeting.  4007.Annual report guidelinesThe Commission shall make an annual report, beginning the year of the first Commission meeting. The report shall address the current conditions affecting Black men and boys and make recommendations to address these issues. The report shall be submitted to the President, the Congress, members of the President’s Cabinet, and the chairs of the appropriate committees of jurisdiction. The Commission shall make the report publicly available online on a centralized Federal website.  
4008.Commission compensationMembers of the Commission shall serve on the Commission without compensation.  VParental Incarceration (excluding cases involving crimes against children) 5001.Treatment of primary caretaker parents and other individuals in Federal prisons (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
4050.Treatment of primary caretaker parents and other individuals 
(a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons;  
(2)the term Director means the Director of the Bureau of Prisons;  (3)the term primary caretaker parent has the meaning given the term in section 31903 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13882); and  
(4)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution.  (b)Geographic placement (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners.  
(2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible; and  
(B)consider any other factor that the office determines appropriate.  (c)Visitation rulesThe Director shall promulgate regulations for visitation between prisoners who are primary caretaker parents and their family members under which— 
(1)a prisoner may receive visits not fewer than 6 days per week, which shall include Saturday and Sunday;  (2)a Federal penal or correctional institution shall be open for visitation for not fewer than 8 hours per day;  
(3)a prisoner may have up to 5 adult visitors and an unlimited number of child visitors per visit; and  (4)a prisoner may have physical contact with visitors unless the prisoner presents an immediate physical danger to the visitors.  
(d)Placement in segregated housing units; prohibition on shackling 
(1)Placement in segregated housing units 
(A)In generalA Federal penal or correctional institution may not place a prisoner who is pregnant or in the first 8 weeks of postpartum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to others or herself.  (B)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary.  
(2)Prohibition on shacklingA Federal penal or correctional institution may not use instruments of restraint, including handcuffs, chains, irons, straitjackets, or similar items, on a prisoner who is pregnant.  (e)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent.  
(f)Trauma-Informed care 
(1)In generalThe Director shall provide trauma-informed care to each prisoner who is diagnosed with trauma.  (2)Identification and referralThe Director shall provide training to each correctional officer and each other employee of the Bureau of Prisons who regularly interacts with prisoners, including health care professionals and instructors, to enable the employees to identify prisoners with trauma and refer those prisoners to the proper healthcare professional for treatment.  
(g)Mentoring by former prisonersThe Director shall promulgate regulations under which an individual who was formerly incarcerated in a Federal penal or correctional institution may access such an institution to— (1)act as a mentor for prisoners; and  
(2)assist prisoners in reentry.  (h)OmbudsmanThe Attorney General shall designate an ombudsman to oversee and monitor, with respect to Federal penal and correctional institutions— 
(1)prisoner transportation;  (2)use of segregated housing;  
(3)strip searches of prisoners; and  (4)civil rights violations.  
(i)Telecommunications 
(1)In generalThe Director— (A)may not charge a fee for a telephone call made by a prisoner; and  
(B)shall make videoconferencing available to prisoners in each Federal penal or correctional institution free of charge.  (2)Rule of constructionNothing in paragraph (1)(B) shall be construed to authorize the Director to use videoconferencing as a substitute for in-person visits.  
(j)Inmate health 
(1)Healthcare products 
(A)AvailabilityThe Director shall make the healthcare products described in subparagraph (C) available to prisoners for free, in a quantity that is appropriate to the healthcare needs of each prisoner.  (B)Quality of productsThe Director shall ensure that the healthcare products provided under this paragraph conform with applicable industry standards.  
(C)ProductsThe healthcare products described in this subparagraph are— (i)tampons;  
(ii)sanitary napkins;  (iii)moisturizing soap, which may not be lye-based;  
(iv)shampoo;  (v)body lotion;  
(vi)Vaseline;  (vii)toothpaste;  
(viii)toothbrushes;  (ix)aspirin;  
(x)ibuprofen; and  (xi)any other healthcare product that the Director determines appropriate.  
(2)Gynecologist accessThe Director shall ensure that female prisoners have access to a gynecologist.  (k)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall promulgate regulations under which— 
(A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to herself or himself or others; and  
(ii)no other correctional officer of the same sex as the prisoner is available to assist; and  (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless— 
(i) 
(I)a prisoner in the restroom presents a risk of immediate harm to herself or himself or others; or  (II)there is a medical emergency in the restroom; and  
(ii)no other correctional officer of the appropriate sex is available to assist.  (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.)..  
(b)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Bureau of Prisons may not prohibit a prisoner who is a primary caretaker parent (as defined in section 4050) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) based on the failure of the individual, before being committed to the custody of the Bureau, to disclose to any official that the individual had a substance abuse problem..  
(c)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:   4050. Treatment of primary caretaker parents and other individuals..  5002.Overnight visit pilot program (a)DefinitionsIn this section— 
(1)the term Director means the Director of the Bureau of Prisons;  (2)the term primary caretaker parent has the meaning given the term in section 31903 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13882); and  
(3)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution.  (b)Pilot programThe Director shall carry out a pilot program under which prisoners who are primary caretaker parents and meet eligibility criteria established by the Director may receive overnight visits from family members.  
(c)Eligibility criteriaIn establishing eligibility criteria for the pilot program under subsection (b), the Director shall— (1)require that a prisoner have displayed good behavior; and  
(2)prohibit participation by any prisoner who has been convicted of a crime of violence (as defined in section 16 of title 18, United States Code).  VISentencing Reform 6001.FindingsCongress makes the following findings: 
(1)Mandatory minimum sentences are statutorily prescribed terms of imprisonment that automatically attach upon conviction of certain criminal conduct, usually pertaining to drug or firearm offenses. Absent very narrow criteria for relief, a sentencing judge is powerless to mandate a term of imprisonment below the mandatory minimum. Mandatory minimum sentences for drug offenses rely solely upon the weight of the substance as a proxy for the degree of involvement of a defendant’s role.  (2)In the Anti-Drug Abuse Act of 1986, and at the height of the public outcry over crack cocaine, Congress acted hastily, without sufficient hearings, and enacted hard line penalties that targeted low-level drug offenders. These penalties included new, long mandatory minimum sentences for such offenders.  
(3)According to the Bureau of Prisons, in 1986, when the new drug law containing lengthy mandatory minimum sentences passed, the prison population was 46,055. Today, the Federal prison population is over 186,094 prisoners, up almost 300 percent in 31 years.  (4)According to the Bureau of Prisons, the cost to keep one prisoner in Federal prison for one year is over $31,000.  
(5)According to the Department of Justice, since the enactment of mandatory minimum sentencing for drug users, the Federal Bureau of Prisons budget increased from $876 million in 1987 to about $7.1 billion in 2017.  (6)According to the U.S. Sentencing Commission, between 1995 and 2010, over 400,000 drug offenders were sentenced under Federal law; of these, almost 250,000 (61 percent) received mandatory minimum sentences.  
(7)According to the U.S. Sentencing Commission, drug offenders released from prison in 1986 who had been sentenced before the adoption of mandatory sentences and sentencing guidelines had served an average of 22 months in prison. In 2010, almost two-thirds of all drug offenders received a mandatory sentence, with most receiving a 10-year minimum. Most of these offenders are nonviolent or lower-level offenders with little or no criminal history: in 2010, 51.6 percent had few or no prior convictions, 83.6 percent did not have weapons involved in their offense, and only 6 percent were considered leaders, managers, or supervisors of drug operations.  (8)Mandatory minimum sentences have consistently been shown to have a disproportionate impact on African-Americans. The United States Sentencing Commission, in a 15-year overview of the Federal sentencing system, concluded that mandatory penalty statutes are used inconsistently and disproportionately affect African-American defendants. African-American drug defendants are 20 percent more likely to be sentenced to prison than White drug defendants.  
(9)According to the U.S. Sentencing Commission, between 1994 and 2003, the average time served by African-Americans for a drug offense increased by 62 percent, compared to a 17 percent increase among White drug defendants.  (10)According to the Substance Abuse and Mental Health Services Administration, government surveys document that drug use is roughly consistent across racial and ethnic groups. While there is less data available regarding drug sellers, research from the Office of National Drug Control Policy and the National Institute of Justice has found that drug users generally buy drugs from someone of their own racial or ethnic background. But, according to the U.S. Sentencing Commission, over 70 percent of all Federal narcotics offenders sentenced each year are African-Americans and Hispanic Americans, many of whom are low-level offenders.  
(11)As a result of Federal prosecutors’ focus on low-level drug offenders, the overwhelming majority of individuals subject to the heightened crack cocaine penalties are African-American. According to the U.S. Sentencing Commission’s 2007 Report to Congress on crack cocaine, only 8.8 percent of Federal crack cocaine convictions were imposed on White Americans, while 81.8 percent and 8.4 percent were imposed on African-Americans and Hispanics, respectively.  (12)According to the U.S. Census, African-Americans comprise 12 percent of the U.S. population and, according to the Substance Abuse and Mental Health Services Administration, about 10 percent of all drug users, but almost 30 percent of all Federal drug convictions according to the U.S. Sentencing Commission.  
(13)According to the U.S. Sentencing Commission, African-Americans, on average, now serve almost as much time in Federal prison for a drug offense (58.7 months) as Whites do for a violent offense (61.7 months).  (14)According to the U.S. Sentencing Commission, in 2010, almost 30 percent of women entering Federal prison did so for a drug offense. Linking drug quantity with punishment severity has had a particularly profound impact on women, who are more likely to play peripheral roles in a drug enterprise than men. However, because prosecutors can attach drug quantities to an individual regardless of the level of a defendant’s participation in the charged offense, women have been exposed to increasingly punitive sentences to incarceration.  
(15)Low-level and mid-level drug offenders can be adequately prosecuted by the States and punished or supervised in treatment as appropriate.  (16)The Departments of Justice, Treasury, and Homeland Security are the agencies with the greatest capacity to investigate, prosecute and dismantle the highest level of drug trafficking organizations. Low-level drug offender investigations and prosecutions divert Federal personnel and resources from prosecuting high-level traffickers.  
(17)Congress must have the most current information on the number of prosecutions of high-level and low-level drug offenders in order to properly reauthorize Federal drug enforcement programs.  (18)Congress has an obligation to taxpayers to use sentencing policies that are cost-effective and increase public safety, in addition to establishing a criminal justice system that is fair, efficient and provides just sentences for offenders. Mandatory sentences have not been conclusively shown to reduce recidivism or deter crime.  
(19)Prisons are important and expensive; the limited resources in the Federal criminal justice system should be used to protect society by incapacitating dangerous and violent offenders who pose a threat to public safety. The Federal judiciary has the expertise and is in the best position to sentence each offender and determine who should be sent to Federal prisons and the amount of time each offender should serve.  6002.Approval of certain prosecutions by Attorney GeneralA Federal prosecution for an offense under the Controlled Substances Act, the Controlled Substances Import and Export Act, or for any conspiracy to commit such an offense, where the offense involves the illegal distribution or possession of a controlled substance in an amount less than that amount specified as a minimum for an offense under section 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(A)) or, in the case of any substance containing cocaine or cocaine base, in an amount less than 500 grams, shall not be commenced without the prior written approval of the Attorney General.  
6003.Modification of certain sentencing provisions 
(a)Section 404Section 404(a) of the Controlled Substances Act (21 U.S.C. 844(a)) is amended— (1)by striking not less than 15 days but;  
(2)by striking not less than 90 days but; and  (3)by striking the sentence beginning The imposition or execution of a minimum sentence.  
(b)Section 401Section 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)) is amended— (1)in paragraph (1)(A)— 
(A)by striking which may not be less than 10 years and or more than and inserting for any term of years or for;  (B)by striking and if death the first place it appears and all that follows through 20 years or more than life the first place it appears;  
(C)by striking which may not be less than 20 years and not more than life imprisonment and inserting for any term of years or for life;  (D)by inserting imprisonment for any term of years or after if death or serious bodily injury results from the use of such substance shall be sentenced to;  
(E)by striking the sentence beginning If any person commits a violation of this subparagraph; and  (F)by striking the sentence beginning Notwithstanding any other provision of law and the sentence beginning No person sentenced; and  
(2)in paragraph (1)(B)— (A)by striking which may not be less than 5 years and and inserting for;  
(B)by striking not less than 20 years or more than and inserting for any term of years or to;  (C)by striking which may not be less than 10 years and more than and inserting for any term of years or for;  
(D)by inserting imprisonment for any term of years or to after if death or serious bodily injury results from the use of such substance shall be sentenced to; and  (E)by striking the sentence beginning Notwithstanding any other provision of law.  
(c)Section 1010Section 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended— (1)in paragraph (1)— 
(A)by striking of not less than 10 years and not more than and inserting for any term of years or for;  (B)by striking and if death the first place it appears and all that follows through 20 years and not more than life the first place it appears;  
(C)by striking of not less than 20 years and not more than life imprisonment and inserting for any term of years or for life;  (D)by inserting imprisonment for any term of years or to after if death or serious bodily injury results from the use of such substance shall be sentenced to; and  
(E)by striking the sentence beginning Notwithstanding any other provision of law; and  (2)in paragraph (2)— 
(A)by striking not less than 5 years and;  (B)by striking of not less than twenty years and not more than and inserting for any term of years or for;  
(C)by striking of not less than 10 years and not more than and inserting for any term of years or to;  (D)by inserting imprisonment for any term of years or to after if death or serious bodily injury results from the use of such substance shall be sentenced to; and  
(E)by striking the sentence beginning Notwithstanding any other provision of law.  (d)Section 418Section 418 of the Controlled Substances Act (21 U.S.C. 859) is amended by striking the sentence beginning Except to the extent each place it appears and by striking the sentence beginning The mandatory minimum.  
(e)Section 419Section 419 of the Controlled Substances Act (21 U.S.C. 860) is amended by striking the sentence beginning Except to the extent each place it appears and by striking the sentence beginning The mandatory minimum.  (f)Section 420Section 420 of the Controlled Substances Act (21 U.S.C. 861) is amended— 
(1)in each of subsections (b) and (c), by striking the sentence beginning Except to the extent;  (2)by striking subsection (e); and  
(3)in subsection (f), by striking , (c), and (e) and inserting and (c).  6004.Eligibility for resentencing based on changes in lawIn the case of a defendant who was sentenced to a term of imprisonment for an offense for which the minimum or maximum term of imprisonment was subsequently reduced as a result of the amendments made by this Act, upon motion of the defendant, counsel for the defendant, counsel for the Government, or the Director of the Bureau of Prisons, or, on its own motion, the court may reduce the term of imprisonment consistent with that reduction, after considering the factors set forth in subsections (a) and (d) through (g) of section 3553 to the extent applicable. If the court does grant a sentence reduction, the reduced sentence shall not be less than permitted under current statutory law. If the court denies a motion made under this paragraph, the movant may file another motion under this subsection, not earlier than 5 years after each denial, which may be granted if the offender demonstrates the offender’s compliance with recidivism-reduction programming or other efforts the offender has undertaken to improve the likelihood of successful re-entry and decrease any risk to public safety posed by the defendant’s release. If the court denies the motion due to incorrect legal conclusions or facts or other mistakes by the court, probation officer, or counsel, the defendant may file another motion under this subsection at any time."  
6005.Directives to the Sentencing Commission 
(a)GenerallyPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and its policy statements applicable to persons convicted of an offense under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or any offense deriving its penalties therefrom to ensure that the guidelines and policy statements are consistent with the amendments made by this title.  (b)ConsiderationsIn carrying out this section, the United States Sentencing Commission shall consider— 
(1)the mandate of the United States Sentencing Commission, under section 994(g) of title 28, United States Code, to formulate the sentencing guidelines in such a way as to minimize the likelihood that the Federal prison population will exceed the capacity of the Federal prisons;  (2)the relevant public safety concerns, including the need to preserve limited prison resources for more serious, repeat, and violent offenders;  
(3)the intent of Congress that violent, repeat, and high-level drug traffickers who present public safety risks receive sufficiently severe sentences, and that nonviolent, lower- and street-level drug offenders without serious records receive proportionally less severe sentences;  (4)the fiscal implications of any amendments or revisions to the sentencing guidelines or policy statements made by the United States Sentencing Commission;  
(5)the appropriateness of, and likelihood of unwarranted sentencing disparity resulting from, use of drug type and quantity as the primary factors determining a sentencing guideline range; and  (6)the need to reduce and prevent racial disparities in Federal sentencing.  
(c)General instruction to sentencing commissionSection 994(h) of title 28, United States Code, is amended to read as follows:  (h)The Commission shall ensure that the guidelines specify a sentence to a term of imprisonment at or near the maximum term authorized for categories of defendants in which the defendant is 18 years old or older and— 
(1)has been convicted of a felony that is— (A)a violent felony as defined in section 924(e)(2)(B) of title 18; or  
(B)an offense under— (i)section 401 of the Controlled Substances Act;  
(ii)section 1002(a), 1005, or 1009 of the Controlled Substances Import and Export Act; or  (iii)chapter 705 of title 46, United States Code; and  
(2)has previously been convicted of two or more prior offenses, each of which is— (A)is classified by the applicable law of the convicting jurisdiction as a felony; and  
(B)is (i) a violent felony as defined in section 924(e)(2)(B) of title 18; or (ii)a felony drug offense as defined in section 102(44) of the Controlled Substances Act..  
6006.Exclusion of acquitted conduct and discretion to disregard manipulated conduct from consideration during sentencing 
(a)Acquitted conduct not To be considered in sentencingSection 3661 of title 18, United States Code, is amended by striking the period at the end and inserting , except that a court shall not consider conduct of which a person has not been convicted..  (b)Providing discretion To disregard certain factors in sentencing (1)Title 18, united states codeSection 3553 of title 18, United States Code, is amended by adding at the end the following: 
 
(g)Discretion To disregard certain factorsA court, in sentencing a defendant convicted under the Controlled Substances Act, the Controlled Substances Import and Export Act, any offense deriving its penalties from either such Act, or an offense under section 924(c) based on a drug trafficking crime, may disregard, in determining the statutory range, calculating the guideline range or considering the factors set forth in section 3553(a), any type or quantity of a controlled substance, counterfeit substance, firearm or ammunition that was determined by a confidential informant, cooperating witness, or law enforcement officer who solicited the defendant to participate in a reverse sting or fictitious stash-house robbery..  (2)Controlled substances actSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended by adding at the end the following: 
 
(F)In the case of a person who conspires to commit an offense under this title, the type and quantity of the controlled or counterfeit substance for the offense that was the object of the conspiracy shall be the type and quantity involved in— (i)the defendant’s own unlawful acts; and  
(ii)any unlawful act of a co-conspirator that— (I)the defendant agreed to jointly undertake;  
(II)was in furtherance of that unlawful act the defendant agreed to jointly undertake; and  (III)was intended by the defendant..  
(3)Controlled substances import and export actSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended by adding at the end the following:  (8)In the case of a person who conspires to commit an offense under this title, the type and quantity of the controlled or counterfeit substance for the offense that was the object of the conspiracy shall be the type and quantity involved in— 
(A)the defendant’s own unlawful acts; and  (B)any unlawful act of a co-conspirator that— 
(i)the defendant agreed to jointly undertake;  (ii)was in furtherance of that unlawful act the defendant agreed to jointly undertake; and  
(iii)was intended by the defendant..  (4)Directive to the sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and policy statements applicable to relevant conduct to ensure that they are consistent with the amendments made by this section.  
(5)DefinitionsThe following definitions apply in this section: (A)Reverse stingThe term reverse sting means a situation in which a person who is a law enforcement officer or is acting on behalf of law enforcement initiates a transaction involving the sale of a controlled substance, counterfeit substance, firearms or ammunition to a targeted individual.  
(B)Stash houseThe term stash house means a location where drugs and/or money are stored in furtherance of a drug distribution operation.  (C)Fictitious stash house robberyThe term fictitious stash house robbery means a situation in which a person who is a law enforcement officer or is acting on behalf of law enforcement describes a fictitious stash house to a targeted individual and invites the targeted individual to rob such fictitious stash house.  
6007.Amendments to enhanced penalties provisionSection 924(c) of title 18, United States Code, is amended— (1)in paragraph (1)(C), by striking, In the case of a second or subsequent conviction under this subsection and inserting If a person is convicted under this subsection after a prior conviction under this subsection has become final;  
(2)in clause (i), by striking not less than 25 years and inserting no greater than 25 years;  (3)by removing the language or drug trafficking crime every time it appears;  
(4)by removing paragraph (2); and  (5)by renumbering paragraphs (3), (4), and (5) as (2), (3), and (4), respectively.  
6008.Ability to petition for release to extended supervision for certain prisoners who are medically incapacitated, geriatric, or caregiver parents of minor children and who do not pose public safety risks 
(a)EligibilitySubparagraph (A) of section 3582(c)(1) of title 18, United States Code, is amended to read as follows:  (A)the court, upon motion of the defendant, the Director of the Bureau of Prisons, or on its own motion, may reduce the term of imprisonment after considering the factors set forth in section 3553(a) to the extent they are applicable, if it finds that— 
(i)extraordinary and compelling reasons warrant such a reduction; or  (ii)the defendant— 
(I)is at least 60 years of age;  (II)has an extraordinary health condition; or  
(III)has been notified that— (aa)the primary caregiver of the defendant’s biological or adopted child under the age of 18 has died or has become medically, mentally, or psychologically incapacitated;  
(bb)the primary caregiver is therefore unable to care for the child any longer; and  (cc)other family members or caregivers are unable to care for the child, such that the child is at risk of being placed in the foster care system; and.  
(b)Ineligibility and procedureSection 3582 of title 18, United States Code, is amended by adding at the end the following:  (e)IneligibilityNo prisoner is eligible for a modification of sentence under subsection (c)(1)(A) if the prisoner is serving a sentence of imprisonment for any of the following offenses: 
(1)A Federal conviction for homicide in which the prisoner was proven beyond a reasonable doubt to have had the intent to cause death and death resulted.  (2)A Federal crime of terrorism, as defined under section 2332b(g)(5).  
(3)A Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911).  (f)Requirements for certain motionsIf the prisoner makes a motion under subsection (c)(1)(A) on the basis of an extraordinary health condition or the death or incapacitation of the primary caregiver of the prisoner’s minor child, that prisoner shall provide documentation, as the case may be— 
(1)setting forth a relevant diagnosis regarding the extraordinary health condition; or  (2)that— 
(A)the requirements of subsection (c)(1)(A)(ii)(III) are met; and  (B)the prisoner’s release— 
(i)is in the best interest of the child; and  (ii)would not endanger public safety.  
(g)Procedure for court determination 
(1)Upon receipt of a prisoner’s motion under subsection (c)(1)(A), the court, after obtaining relevant contact information from the Attorney General, shall send notice of the motion to the victim or victims, or appropriate surviving relatives of a deceased victim, of the crime committed by the prisoner. The notice shall inform the victim or victims or surviving relatives of a deceased victim of how to provide a statement prior to a determination by the court on the motion.  (2)Not later than 60 days after receiving a prisoner’s motion for modification under subsection (c)(1)(A), the court shall hold a hearing on the motion if the motion has not been granted.  
(3)The court shall grant the modification under subsection (c)(1)(A) if the court determines that— (A)the prisoner meets the criteria pursuant to section (c)(1)(A); and  
(B)there is a low likelihood that the prisoner will pose a risk to public safety.  (4)In determining a prisoner’s motion for a modification of sentence under subsection (c)(1)(A) the court shall consider the following: 
(A)The age of the prisoner and years served in prison.  (B)The criminogenic needs and risk factors of the offender.  
(C)The prisoner’s behavior in prison.  (D)An evaluation of the prisoner’s community and familial bonds.  
(E)An evaluation of the prisoner’s health.  (F)A victim statement, if applicable, pursuant to paragraph (1).  
(h)Actions with respect to successful motionIf the court grants the prisoner’s motion pursuant to subsection (c)(1)(A), the court shall— (1)reduce the term of imprisonment for the prisoner in a manner that provides for the release of the prisoner not later than 30 days after the date on which the prisoner was approved for sentence modification;  
(2)modify the remainder of the term of imprisonment to home confinement or residential re-entry confinement with or without electronic monitoring; or  (3)lengthen or impose a term of supervised release so that it expires on the same date as if the defendant received no relief under subsection (c)(1) 
(A).  (i)Subsequent motionsIf the court denies a prisoner’s motion pursuant to subsection (c)(1)(A), the prisoner may not file another motion under subsection (c)(1)(A) earlier than one year after the date of denial. If the court denies the motion due to incorrect legal conclusions or facts or other mistakes by the court, probation officer, or counsel, the prisoner may file another motion under that subsection without regard to this limitation.  
(j)DefinitionIn this section, the term extraordinary health conditions means a condition afflicting a person, such as infirmity, significant disability, or a need for advanced medical treatment or services not readily or reasonably available within the correctional institution..  (c)Effective dateThe amendments made by this section take effect 1 year after the date of the enactment of this Act.  
VIIDeath Penalty Reform 
7001.Repeal of Federal laws providing for the death penalty 
(a)Homicide-Related offenses 
(1)Murder related to the smuggling of aliensSection 274(a)(1)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)(iv)) is amended by striking punished by death or.  (2)Destruction of aircraft, motor vehicles, or related facilities resulting in deathSection 34 of title 18, United States Code, is amended by striking to the death penalty or.  
(3)Murder committed during a drug-related drive-by shootingSection 36(b)(2)(A) of title 18, United States Code, is amended by striking death or.  (4)Murder committed at an airport serving international civil aviationSection 37(a) of title 18, United States Code, is amended, in the matter following paragraph (2), by striking punished by death or.  
(5)Murder committed using chemical weaponsSection 229A(a)(2) of title 18, United States Code, is amended— (A)in the paragraph heading, by striking DEATH PENALTY and inserting CAUSING DEATH; and  
(B)by striking punished by death or.  (6)Civil rights offenses resulting in deathChapter 13 of title 18, United States Code, is amended— 
(A)in section 241, by striking , or may be sentenced to death;  (B)in section 242, by striking , or may be sentenced to death;  
(C)in section 245(b), by striking , or may be sentenced to death; and  (D)in section 247(d)(1), by striking , or may be sentenced to death.  
(7)Murder of a member of congress, an important executive official, or a supreme court justiceSection 351 of title 18, United States Code, is amended— (A)in subsection (b)— 
(i)by striking (1); and  (ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period; and  
(B)in subsection (d)— (i)by striking (1); and  
(ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period.  (8)Death resulting from offenses involving transportation of explosives, destruction of government property, or destruction of property related to foreign or interstate commerceSection 844 of title 18, United States Code, is amended— 
(A)in subsection (d), by striking or to the death penalty;  (B)in subsection (f)(3), by striking subject to the death penalty, or;  
(C)in subsection (i), by striking or to the death penalty; and  (D)in subsection (n), by striking (other than the penalty of death).  
(9)Murder committed by use of a firearm or armor piercing ammunition during commission of a crime of violence or a drug trafficking crimeSection 924 of title 18, United States Code, is amended— (A)in subsection (c)(5)(B)(i), by striking punished by death or; and  
(B)in subsection (j)(1), by striking by death or.  (10)GenocideSection 1091(b)(1) of title 18, United States Code, is amended by striking death or.  
(11)First degree murderSection 1111(b) of title 18, United States Code, is amended by striking by death or.  (12)Murder by a federal prisonerSection 1118 of title 18, United States Code, is amended— 
(A)in subsection (a), by striking by death or; and  (B)in subsection (b), in the third undesignated paragraph— 
(i)by inserting or before an indeterminate; and  (ii)by striking , or an unexecuted sentence of death.  
(13)Murder of a state or local law enforcement official or other person aiding in a federal investigation; murder of a state correctional officerSection 1121 of title 18, United States Code, is amended— (A)in subsection (a), by striking by sentence of death or; and  
(B)in subsection (b)(1), by striking or death.  (14)Murder during a kidnappingSection 1201(a) of title 18, United States Code, is amended by striking death or.  
(15)Murder during a hostage-takingSection 1203(a) of title 18, United States Code, is amended by striking death or.  (16)Murder with the intent of preventing testimony by a witness, victim, or informantSection 1512(a)(2)(A) of title 18, United States Code, is amended by striking the death penalty or.  
(17)Mailing of injurious articles with intent to kill or resulting in deathSection 1716(j)(3) of title 18, United States Code, is amended by striking to the death penalty or.  (18)Assassination or kidnapping resulting in the death of the president or vice presidentSection 1751 of title 18, United States Code, is amended— 
(A)in subsection (b)— (i)by striking (1); and  
(ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period; and  (B)in subsection (d)— 
(i)by striking (1); and  (ii)by striking , or (2) by death and all that follows through the end of the subsection and inserting a period.  
(19)Murder for hireSection 1958(a) of title 18, United States Code, is amended by striking death or.  (20)Murder involved in a racketeering offenseSection 1959(a)(1) of title 18, United States Code, is amended by striking death or.  
(21)Willful wrecking of a train resulting in deathSection 1992 of title 18, United States Code, is amended— (A)in subsection (a), in the matter following paragraph (10), by striking or subject to death,; and  
(B)in subsection (b), in the matter following paragraph (3), by striking , and if the offense resulted in the death of any person, the person may be sentenced to death.  (22)Bank robbery-related murder or kidnappingSection 2113(e) of title 18, United States Code, is amended by striking death or.  
(23)Murder related to a carjackingSection 2119(3) of title 18, United States Code, is amended by striking , or sentenced to death.  (24)Murder related to aggravated child sexual abuseSection 2241(c) of title 18, United States Code, is amended by striking unless the death penalty is imposed,.  
(25)Murder related to sexual abuseSection 2245 of title 18, United States Code, is amended by striking punished by death or.  (26)Murder related to sexual exploitation of childrenSection 2251(e) of title 18, United States Code, is amended by striking punished by death or.  
(27)Murder committed during an offense against maritime navigationSection 2280(a)(1) of title 18, United States Code, is amended by striking punished by death or.  (28)Murder committed during an offense against a maritime fixed platformSection 2281(a)(1) of title 18, United States Code, is amended by striking punished by death or.  
(29)Murder using devices or dangerous substances in waters of the united statesSection 2282A of title 18, United States Code, is amended— (A)by striking subsection (b); and  
(B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.  (30)Murder involving the transportation of explosive, biological, chemical, or radioactive or nuclear materialsSection 2283 of title 18, United States Code, is amended— 
(A)by striking subsection (b); and  (B)by redesignating subsection (c) as subsection (b).  
(31)Murder involving the destruction of vessel or maritime facilitySection 2291(d) of title 18, United States Code, is amended by striking to the death penalty or.  (32)Murder of a united states national in another countrySection 2332(a)(1) of title 18, United States Code, is amended by striking death or.  
(33)Murder by the use of a weapon of mass destructionSection 2332a of title 18, United States Code, is amended— (A)in subsection (a), in the matter following paragraph (4), by striking , and if death results shall be punished by death and all that follows through the end of the subsection and inserting a period; and  
(B)in subsection (b), by striking , and if death results shall be punished by death and all that follows through the end of the subsection and inserting a period.  (34)Murder by act of terrorism transcending national boundariesSection 2332b(c)(1)(A) of title 18, United States Code, is amended by striking by death, or.  
(35)Murder involving tortureSection 2340A(a) of title 18, United States Code, is amended by striking punished by death or.  (36)Murder involving a war crimeSection 2441(a) of title 18, United States Code, is amended by striking , and if death results to the victim, shall also be subject to the penalty of death.  
(37)Murder related to a continuing criminal enterprise or related murder of a federal, state, or local law enforcement officerSection 408(e) of the Controlled Substances Act (21 U.S.C. 848(e)) is amended— (A)in the subsection heading, by striking Death Penalty and inserting Intentional Killing; and  
(B)in paragraph (1)— (i)subparagraph (A), by striking , or may be sentenced to death; and  
(ii)in subparagraph (B), by striking , or may be sentenced to death.  (38)Death resulting from aircraft hijackingSection 46502 of title 49, United States Code, is amended— 
(A)in subsection (a)(2)(B), by striking put to death or; and  (B)in subsection (b)(1)(B), by striking put to death or.  
(b)Non-Homicide-Related offenses 
(1)EspionageSection 794(a) of title 18, United States Code, is amended by striking punished by death or and all that follows before the period and inserting imprisoned for any term of years or for life.  (2)TreasonSection 2381 of title 18, United States Code, is amended by striking shall suffer death, or.  
(c)Title 10 
(1)In generalSection 856 of title 10 is amended by inserting before the period at the end the following: , except that the punishment may not include death.  (2)Offenses (A)ConspiracySection 881(b) of title 10, United States Code (article 81(b) of the Uniform Code of Military Justice), is amended by striking , if death results and all that follows through the end and inserting as a court-martial or military commission may direct..  
(B)DesertionSection 885(c) of title 10, United States Code (article 85(c)), is amended by striking , if the offense is committed in time of war and all that follows through the end and inserting as a court-martial may direct..  (C)Assaulting or willfully disobeying superior commissioned officerSection 890 of title 10, United States Code (article 90), is amended by striking , if the offense is committed in time of war and all that follows and inserting as a court-martial may direct..  
(D)Mutiny or seditionSection 894(b) of title 10, United States Code (article 94(b)), is amended by striking by death or such other punishment.  (E)Misbehavior before the enemySection 899 of title 10, United States Code (article 99), is amended by striking by death or such other punishment.  
(F)Subordinate compelling surrenderSection 900 of title 10, United States Code (article 100), is amended by striking by death or such other punishment.  (G)Improper use of countersignSection 901 of title 10, United States Code (article 101), is amended by striking by death or such other punishment.  
(H)Forcing a safeguardSection 902 of title 10, United States Code (article 102), is amended by striking suffer death and all that follows and inserting be punished as a court-martial may direct..  (I)Aiding the enemySection 904 of title 10, United States Code (article 104), is amended by striking suffer death or such other punishment as a court-martial or military commission may direct and inserting be punished as a court-martial or military commission may direct.  
(J)SpiesSection 906 of title 10, United States Code (article 106), is amended by striking by death and inserting by imprisonment for life.  (K)EspionageSection 906a of title 10, United States Code (article 106a), is amended— 
(i)by striking subsections (b) and (c);  (ii)by redesignating paragraphs (2) and (3) of subsection (a) as subsections (b) and (c), respectively;  
(iii)in subsection (a)— (I)by striking (1);  
(II)by striking paragraph (2) and inserting subsection (b);  (III)by striking paragraph (3) and inserting subsection (c); and  
(IV)by striking as a court-martial may direct, and all that follows and inserting as a court-martial may direct.;  (iv)in subsection (b), as so redesignated— 
(I)by striking paragraph (1) and inserting subsection (a); and  (II)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and  
(v)in subsection (c), as so redesignated, by striking paragraph (1) and inserting subsection (a).  (L)Improper hazarding of vesselThe text of section 910 of title 10, United States Code (article 110), is amended to read as follows: 
 Any person subject to this chapter who willfully and wrongfully, or negligently, hazards or suffers to be hazarded any vessel of the Armed Forces shall be punished as a court-martial may direct..  (M)Misbehavior of sentinelSection 913 of title 10, United States Code (article 113), is amended by striking , if the offense is committed in time of war and all that follows and inserting as a court-martial may direct..  
(N)MurderSection 918 of title 10, United States Code (article 118), is amended by striking death or imprisonment for life as a court-martial may direct and inserting imprisonment for life.  (O)Death or injury of an unborn childSection 919a(a) of title 10, United States Code, is amended— 
(i)in paragraph (1), by striking , other than death,; and  (ii)by striking paragraph (4).  
(P)Crimes triable by military commissionSection 950v(b) of title 10, United States Code, is amended— (i)in paragraph (1), by striking by death or such other punishment;  
(ii)in paragraph (2), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  (iii)in paragraph (7), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  
(iv)in paragraph (8), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  (v)in paragraph (9), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  
(vi)in paragraph (11)(A), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  (vii)in paragraph (12)(A), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  
(viii)in paragraph (13)(A), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  (ix)in paragraph (14), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  
(x)in paragraph (15), by striking by death or such other punishment;  (xi)in paragraph (17), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  
(xii)in paragraph (23), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  (xiii)in paragraph (24), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.;  
(xiv)in paragraph (27), by striking by death or such other punishment; and  (xv)in paragraph (28), by striking , if death results and all that follows and inserting as a military commission under this chapter may direct.  
(3)Jurisdictional and procedural matters 
(A)Dismissed officer’s right to trial by court-martialSection 804(a) of title 10, United States Code (article 4(a) of the Uniform Code of Military Justice), is amended by striking or death.  (B)Courts-martial classifiedSection 816(1)(A) of title 10, United States Code (article 10(1)(A)), is amended by striking or, in a case in which the accused may be sentenced to a penalty of death and all that follows through (article 25a).  
(C)Jurisdiction of general courts-martialSection 818 of title 10, United States Code (article 18), is amended— (i)in the first sentence by striking including the penalty of death when specifically authorized by this chapter and inserting except death; and  
(ii)by striking the third sentence.  (D)Jurisdiction of special courts-martialSection 819 of title 10, United States Code (article 19), is amended in the first sentence by striking for any noncapital offense and all that follows and inserting for any offense made punishable by this chapter..  
(E)Jurisdiction of summary courts-martialSection 820 of title 10, United States Code (article 20), is amended in the first sentence by striking noncapital.  (F)Number of members in capital cases (i)In generalSection 825a of title 10, United States Code (article 25a), is repealed.  
(ii)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 47 of title 10, United States Code, is amended by striking the item relating to section 825a (article 25a).  (G)Absent and additional membersSection 829(b)(2) of title 10, United States Code (article 29(b)(2)), is amended by striking or, in a case in which the death penalty may be adjudged and all that follows and inserting a period.  
(H)Statute of limitationsSubsection (a) of section 843 of title 10, United States Code (article 43), is amended to read as follows:  (a) (1)A person charged with an offense described in paragraph (2) may be tried and punished at any time without limitation.  
(2)An offense described in this paragraph is any offense as follows: (A)Absence without leave or missing movement in time of war.  
(B)Murder.  (C)Rape.  
(D)A violation of section 881 of this title (article 81) that results in death to one or more of the victims.  (E)Desertion or attempt to desert in time of war.  
(F)A violation of section 890 of this title (article 90) committed in time of war.  (G)Attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition.  
(H)A violation of section 899 of this title (article 99).  (I)A violation of section 900 of this title (article 100).  
(J)A violation of section 901 of this title (article 101).  (K)A violation of section 902 of this title (article 102).  
(L)A violation of section 904 of this title (article 104).  (M)A violation of section 906 of this title (article 106).  
(N)A violation of section 906a of this title (article 106a).  (O)A violation of section 910 of this title (article 110) in which the person subject to this chapter willfully and wrongfully hazarded or suffered to be hazarded any vessel of the Armed Forces.  
(P)A violation of section 913 of this title (article 113) committed in time of war..  (I)Pleas of accusedSection 845(b) of title 10, United States Code (article 45(b)), is amended— 
(i)by striking the first sentence; and  (ii)by striking With respect to any other charge and inserting With respect to any charge.  
(J)DepositionsSection 849 of title 10, United States Code (article 49), is amended— (i)in subsection (d), by striking in any case not capital; and  
(ii)by striking subsections (e) and (f).  (K)Admissibility of records of courts of inquirySection 850 of title 10, United States Code (article 50), is amended— 
(i)in subsection (a), by striking not capital and; and  (ii)in subsection (b), by striking capital cases or.  
(L) Number of votes required for conviction and sentencing by court-martialSection 852 of title 10, United States Code (article 52), is amended— (i)in subsection (a)— 
(I)by striking paragraph (1);  (II)by redesignating paragraph (2) as subsection (a); and  
(III)by striking any other offense and inserting any offense; and  (ii)in subsection (b)— 
(I)by striking paragraph (1); and  (II)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.  
(M)Record of trialSection 854(c)(1)(A) of title 10, United States Code (article 54(c)(1)(A)), is amended by striking death,.  (N)Forfeiture of pay and allowances during confinementSection 858b(a)(2)(A) of title 10, United States Code (article 58b(a)(2)(A)), is amended by striking or death.  
(O)Waiver or withdrawal of appealSection 861 of title 10, United States Code (article 61), is amended— (i)in subsection (a), by striking except a case in which the sentence as approved under section 860(c) of this title (article 60(c)) includes death,; and  
(ii)in subsection (b), by striking Except in a case in which the sentence as approved under section 860(c) of this title (article 60(c)) includes death, the accused and inserting The accused.  (P)Review by court of criminal appealsSection 866(b) of title 10, United States Code (article 66(b)), is amended— 
(i)in the matter preceding paragraph (1), by inserting in which after court-martial;  (ii)in paragraph (1), by striking in which the sentence, as approved, extends to death, and inserting the sentence, as approved, extends to; and  
(iii)in paragraph (2), by striking except in the case of a sentence extending to death,.  (Q)Review by court of appeals for the armed forcesSection 867(a) of title 10, United States Code (article 67(a)), is amended— 
(i)by striking paragraph (1); and  (ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.  
(R)Execution of sentenceSection 871 of title 10, United States Code (article 71), is amended— (i)by striking subsection (a);  
(ii)by redesignating subsection (b) as subsection (a);  (iii)by striking subsection (c) and inserting the following: 
 
(b) 
(1)If a sentence extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn, under section 861 of this title (article 61), that part of the sentence extending to dismissal or a dishonorable or bad conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings (and with respect to dismissal, approval under subsection (a)). A judgment as to legality of the proceedings is final in such cases when review is completed by a Court of Criminal Appeals and— (A)the time for the accused to file a petition for review by the Court of Appeals for the Armed Forces has expired and the accused has not filed a timely petition for such review and the case is not otherwise under review by that Court;  
(B)such a petition is rejected by the Court of Appeals for the Armed Forces; or  (C)review is completed in accordance with the judgment of the Court of Appeals for the Armed Forces and— 
(i)a petition for a writ of certiorari is not filed within the time limits prescribed by the Supreme Court;  (ii)such a petition is rejected by the Supreme Court; or  
(iii)review is otherwise completed in accordance with the judgment of the Supreme Court.  (2)If a sentence extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn, under section 861 of this title (article 61), that part of the sentence extending to dismissal or a bad conduct or dishonorable discharge may not be executed until review of the case by a judge advocate (and any action on that review) under section 864 of this title (article 64) is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under section 860 of this title (article 60) when approved by him under that section.;  
(iv)by redesignating subsection (d) as subsection (c); and  (v)in subsection (c), as so redesignated, by striking , except a sentence of death.  
(S)General articleSection 934 of title 10, United States Code (article 134), is amended by striking crimes and offenses not capital and inserting crimes and offenses.  (T)Jurisdiction of military commissionsSection 948d of title 10, United States Code, is amended by striking including the penalty of death and all that follows and inserting except death..  
(U)Number of members of military commissionsSubsection (a) of section 948m of title 10, United States Code, is amended to read as follows:  (a)Number of membersA military commission under this chapter shall have at least 5 members..  
(V)Number of votes required for sentencing by military commissionSection 949m of title 10, United States Code, is amended— (i)in subsection (b)— 
(I)by striking paragraph (1); and  (II)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and  
(ii)by striking subsection (c).  (W)Appellate referral for military commissionsSection 950c of title 10, United States Code, is amended— 
(i)in subsection (b)(1), by striking Except a case in which the sentence as approved under section 950b of this title extends to death, an accused and inserting An accused; and  (ii)in subsection (c), by striking Except in a case in which the sentence as approved under section 950b of this title extends to death, the accused and inserting The accused.  
(X)Execution of sentence by military commissions 
(i)In generalSection 950i of title 10, United States Code, is amended— (I)in the section heading, by striking Execution of sentence; suspension and inserting Suspension;  
(II)by striking subsections (b) and (c);  (III)by redesignating subsection (d) as subsection (b); and  
(IV)in subsection (b), as so redesignated, by striking , except a sentence of death.  (ii)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47A of title 10, United States Code, is amended by striking the item relating to section 950i and inserting the following new item: 
 
 
950i. Execution of sentence..  
(d)Conforming amendments 
(1)Repeal of criminal procedures relating to imposition of death sentence 
(A)In generalChapter 228 of title 18, United States Code, is repealed.  (B)Clerical amendmentThe table of chapters for part II of title 18, United States Code, is amended by striking the item relating to chapter 228.  
(2)Other provisions 
(A)Interception of wire, oral, or electronic communicationsSection 2516(1)(a) of title 18, United States Code, is amended by striking by death or.  (B)Release and detention pending judicial proceedingsChapter 207 of title 18, United States Code, is amended— 
(i)in section 3142(f)(1)(B), by striking or death; and  (ii)in section 3146(b)(1)(A)(i), by striking death, life imprisonment, and inserting life imprisonment.  
(C)Venue in capital casesChapter 221 of title 18, United States Code, is amended— (i)by striking section 3235; and  
(ii)in the table of sections, by striking the item relating to section 3235.  (D)Period of limitations (i)In generalChapter 213 of title 18, United States Code, is amended by striking section 3281 and inserting the following: 
 
3281.Offenses with no period of limitationsAn indictment may be found at any time without limitation for the following offenses: (1)A violation of section 274(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(A)) resulting in the death of any person.  
(2)A violation of section 34 of this title.  (3)A violation of section 36(b)(2)(A) of this title.  
(4)A violation of section 37(a) of this title that results in the death of any person.  (5)A violation of section 229A(a)(2) of this title.  
(6)A violation of section 241, 242, 245(b), or 247(a) of this title that— (A)results in death; or  
(B)involved kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.  (7)A violation of subsection (b) or (d) of section 351 of this title.  
(8)A violation of section 794(a) of this title.  (9)A violation of subsection (d), (f), or (i) of section 844 of this title that results in the death of any person (including any public safety officer performing duties as a direct or proximate result of conduct prohibited by such subsection).  
(10)An offense punishable under subsection (c)(5)(B)(i) or (j)(1) of section 924 of this title.  (11)An offense punishable under section 1091(b)(1) of this title.  
(12)A violation of section 1111 of this title that is murder in the first degree.  (13)A violation of section 1118 of this title.  
(14)A violation of subsection (a) or (b) of section 1121 of this title.  (15)A violation of section 1201(a) of this title that results in the death of any person.  
(16)A violation of section 1203(a) of this title that results in the death of any person.  (17)An offense punishable under section 1512(a)(3) of this title that is murder (as that term is defined in section 1111 of this title).  
(18)An offense punishable under section 1716(j)(3) of this title.  (19)A violation of subsection (b) or (d) of section 1751 of this title.  
(20)A violation of section 1958(a) of this title that results in death.  (21)A violation of section 1959(a) of this title that is murder.  
(22)A violation of subsection (a) (except for a violation of paragraph (8), (9), or (10) of such subsection) or (b) of section 1992 of this title that results in the death of any person.  (23)A violation of section 2113(e) of this title that results in death.  
(24)An offense punishable under section 2119(3) of this title.  (25)An offense punishable under section 2245(a) of this title.  
(26)A violation of section 2251 of this title that results in the death of a person.  (27)A violation of section 2280(a)(1) of this title that results in the death of any person.  
(28)A violation of section 2281(a)(1) of this title that results in the death of any person.  (29)A violation of section 2282A(a) of this title that causes the death of any person.  
(30)A violation of section 2283(a) of this title that causes the death of any person.  (31)An offense punishable under section 2291(d) of this title.  
(32)An offense punishable under section 2332(a)(1) of this title.  (33)A violation of subsection (a) or (b) of section 2332a of this title that results in death.  
(34)An offense punishable under section 2332b(c)(1)(A) of this title.  (35)A violation of section 2340A(a) of this title that results in the death of any person.  
(36)A violation of section 2381 of this title.  (37)A violation of section 2441(a) of this title that results in the death of the victim.  
(38)A violation of section 408(e) of the Controlled Substances Act (21 U.S.C. 848(e)).  (39)An offense punishable under subsection (a)(2)(B) or (b)(1)(B) of section 46502 of title 49..  
(ii)Clerical amendmentThe table of sections for chapter 213 of title 18, United States Code, is amended by striking the item relating to section 3281 and inserting the following:   3281. Offenses with no period of limitations..  7002.Prohibition on imposition of death sentence (a)In generalNotwithstanding any other provision of law, no person may be sentenced to death or put to death on or after the date of enactment of this Act for any violation of Federal law.  
(b)Persons sentenced before date of enactmentNotwithstanding any other provision of law, any person sentenced to death before the date of enactment of this Act for any violation of Federal law shall serve a sentence of life imprisonment without the possibility of parole.  VIIIVoting 8000.Short title (a)Short titleThis title may be cited as the Voter Empowerment Act of 2018.  
(b)Statement of policyIt is the policy of the United States that— (1)all eligible citizens of the United States should access and exercise their constitutional right to vote in a free, fair, and timely manner; and  
(2)the integrity, security, and accountability of the voting process must be vigilantly protected, maintained, and enhanced in order to protect and preserve electoral and participatory democracy in the United States.  AVoting Rights Advancement 8001.Short titleThis subtitle may be cited as the Voting Rights Advancement Act of 2018.  
8002.Voting on Indian landsSection 2 of the Voting Rights Act of 1965 (42 U.S.C. 1973) is amended by adding at the end the following:  (c)Voting on Indian lands (1)Tribal requests for polling places; polling place provided (A)In GeneralA representative official of an Indian tribe, with authorization from the governing body of the tribe, may request one or more polling places to be located on the Indian lands of the Indian tribe. Such request shall be delivered in writing to the State or political subdivision with responsibility for assigning polling places at least 6 months prior to the next election for which the request is made, and shall specify the location of each requested polling place.  
(B)Polling places providedEach requested polling place shall be provided by the State or political subdivision in response to a request made under paragraph (1), at no expense to the Indian tribe, if the voting-age population within the geographic area of the Indian lands relevant to the requested polling place is at least equal to the smallest voting-age population served by any other polling place in the State. Each polling place that is provided under this subparagraph shall continue to be provided after the election for which the request was made, until such time as the Indian tribe that requested that polling place delivers a written request to the State or political subdivision asking that such polling place be withdrawn.  (C)Rule of constructionNothing in this paragraph shall be construed to prevent a State or political subdivision from providing additional polling places on Indian lands if no request was made under subparagraph (A), or if such request was made less than 6 months prior to the next election for which the request was made.  
(2)Requirement to provide equitable polling locations 
(A)In GeneralA State or political subdivision shall provide the same ratio of poll workers and voting devices, the same rate of pay to poll workers, and the same days and hours of operation, for polling places that are located on Indian lands as are provided in other locations of polling places in the State or political subdivision.  (B)Eligibility to vote at a polling locationA polling place located on Indian lands shall be open to voting by all persons who are otherwise eligible to vote residing within the precinct, voting unit, or electoral district.  
(C)Federal facilitiesPolling places located on Indian lands may be designated at— (i)a Federal facility, such as Indian Health Service or Bureau of Indian Affairs service buildings;  
(ii)any tribal government facility that meets the requirements of Federal and State law applied to other polling locations within the State;  (iii)a tribally owned building; or  
(iv)another facility that meets the requirements for polling places in the State.  (3)Absentee ballots and early voting (A)In GeneralA representative official of an Indian tribe, with authorization from the governing body of the Indian tribe, may deliver a request to the appropriate State or political subdivision that a location on Indian lands be designated as an absentee ballot location or an early voting location, and such State or political subdivision shall grant the request, at no expense to the Indian tribe, if— 
(i)the requested location on Indian lands is in a State that permits voting by an absentee or mail-in ballot or early voting (also called absentee in-person voting), as the case may be; and  (ii)the voting-age population within the geographic area of Indian lands relevant to the requested absentee ballot location or early voting location is at least equal to the smallest voting-age population served by any other absentee ballot location or early voting location in the State.  
(B)Indian lands as absentee ballot locationIf a location on Indian lands is designated as an absentee ballot location or an early voting location, absentee ballots, or early ballots, as the case may be, shall be provided, at no expense to the Indian tribe, to each registered voter living in such designated location without the requirement of an excuse for an absentee ballot or early voting. Bilingual election materials and oral language assistance shall be provided if required by section 203.  (4)Tribal requests for voter registration agenciesA representative official of an Indian tribe, with authorization from the governing body of the tribe, may request that tribal government service offices be designated as voter registration agencies under section 7 of the National Voter Registration Act of 1993 (52 U.S.C. 20506). Such a request shall be delivered in writing to the State or political subdivision with responsibility for assigning polling locations at least 6 months prior to the next election for which the request is made. Such a request shall be granted if the tribal government service office meets the requirements of Federal and State law applied to other designated voter registration agencies within the State..  
8003.Violations triggering authority of court to retain jurisdiction 
(a)Types of ViolationsSection 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,.  (b)Conforming AmendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,.  
8004.Criteria for coverage of States and political subdivisions 
(a)Determination of States and Political Subdivisions Subject to Section 4(a) 
(1)In generalSection 4(b) of the Voting Rights Act of 1965 (52 U.S.C. 10303(b)) is amended to read as follows:  (b)Determination of States and Political Subdivisions Subject to Requirements (1)Existence of voting rights violations during previous 25 years (A)Statewide applicationSubsection (a) applies with respect to a State and all political subdivisions within the State during a calendar year if— 
(i)15 or more voting rights violations occurred in the State during the previous 25 calendar years; or  (ii)10 or more voting rights violations occurred in the State during the previous 25 calendar years, at least one of which was committed by the State itself (as opposed to a political subdivision within the State).  
(B)Application to specific political subdivisionsSubsection (a) applies with respect to a political subdivision as a separate unit during a calendar year if 3 or more voting rights violations occurred in the subdivision during the previous 25 calendar years.  (2)Period of application (A)In generalExcept as provided in subparagraph (B), if, pursuant to paragraph (1), subsection (a) applies with respect to a State or political subdivision during a calendar year, subsection (a) shall apply with respect to such State or political subdivision for the period— 
(i)that begins on January 1 of the year in which subsection (a) applies; and  (ii)that ends on the date which is 10 years after the date described in clause (i).  
(B)No further application after declaratory judgment 
(i)StatesIf a State obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such State pursuant to paragraph (1)(A) unless, after the issuance of the declaratory judgment, paragraph (1)(A) applies to the State solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.  (ii)Political subdivisionsIf a political subdivision obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such political subdivision pursuant to paragraph (1), including pursuant to paragraph (1)(A) (relating to the statewide application of subsection (a)), unless, after the issuance of the declaratory judgment, paragraph (1)(B) applies to the political subdivision solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment.  
(3)Determination of voting rights violationFor purposes of paragraph (1), a voting rights violation occurred in a State or political subdivision if any of the following applies: (A)Final judgment; violation of the 14th or 15th AmendmentIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of the 14th or 15th Amendment, occurred anywhere within the State or subdivision.  
(B)Final judgment; violations of this ActIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting was imposed or applied or would have been imposed or applied anywhere within the State or subdivision in a manner that resulted or would have resulted in a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of subsection (e) or (f), or section 2 or 203 of this Act.  (C)Final judgment; Denial of declaratory judgmentIn a final judgment (which has not been reversed on appeal), any court of the United States has denied the request of the State or subdivision for a declaratory judgment under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.  
(D)Objection by the Attorney GeneralThe Attorney General has interposed an objection under section 3(c) or section 5 (and the objection has not been overturned by a final judgment of a court or withdrawn by the Attorney General), and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.  (E)Consent decree, settlement, or other agreementA consent decree, settlement, or other agreement was entered into, which resulted in the alteration or abandonment of a voting practice anywhere in the territory of such State that was challenged on the ground that the practice denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group in violation of subsection (e) or (f), or section 2 or 203 of this Act, or the 14th or 15th Amendment.  
(4)Timing of determinations 
(A)Determinations of voting rights violationsAs early as practicable during each calendar year, the Attorney General shall make the determinations required by this subsection, including updating the list of voting rights violations occurring in each State and political subdivision for the previous calendar year.  (B)Effective upon publication in Federal RegisterA determination or certification of the Attorney General under this section or under section 8 or 13 shall be effective upon publication in the Federal Register..  
(2)Conforming amendmentsSection 4(a) of such Act (52 U.S.C. 10303(a)) is amended— (A)in paragraph (1), in the first sentence of the matter preceding subparagraph (A), by striking any State with respect to which and all that follows through unless and inserting any State to which this subsection applies during a calendar year pursuant to determinations made under subsection (b), or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which this subsection applies during a calendar year pursuant to determinations made with respect to such subdivision as a separate unit under subsection (b), unless;  
(B)in paragraph (1) in the matter preceding subparagraph (A), by striking the second sentence;  (C)in paragraph (1)(A), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);  
(D)in paragraph (1)(B), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);  (E)in paragraph (3), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection);  
(F)in paragraph (5), by striking (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection);  (G)by striking paragraphs (7) and (8); and  
(H)by redesignating paragraph (9) as paragraph (7).  (b)Clarification of Treatment of Members of Language Minority GroupsSection 4(a)(1) of such Act (52 U.S.C. 10303(a)(1)) is amended by striking race or color, and inserting race, color, or in contravention of the guarantees of subsection (f)(2),.  
8005.Determination of States and political subdivisions subject to preclearance for covered practicesThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is further amended by inserting after section 4 the following:  4A.Determination of States and political subdivisions subject to preclearance for covered practices (a)Practice-Based preclearance (1)In GeneralEach State and each political subdivision shall— 
(A)identify any newly enacted or adopted law, regulation, or policy that includes a voting qualification or prerequisite to voting, or a standard, practice, or procedure with respect to voting, that is a covered practice described in subsection (b); and  (B)ensure that no such covered practice is implemented unless or until the State or political subdivision, as the case may be, complies with subsection (c).  
(2)Determinations of characteristics of voting-age population 
(A)In GeneralAs early as practicable during each calendar year, the Attorney General, in consultation with the Director of the Bureau of the Census and the heads of other relevant offices of the government, shall make the determinations required by this section regarding voting-age populations and the characteristics of such populations, and shall publish a list of the States and political subdivisions to which a voting-age population characteristic described in subsection (b) applies.  (B)Publication in the Federal RegisterA determination or certification of the Attorney General under this paragraph shall be effective upon publication in the Federal Register.  
(b)Covered practicesTo assure that the right of citizens of the United States to vote is not denied or abridged on account of race, color, or membership in a language minority group as a result of the implementation of certain qualifications or prerequisites to voting, or standards, practices, or procedures with respect to voting newly adopted in a State or political subdivision, the following shall be covered practices subject to the requirements described in subsection (a): (1)Changes to method of electionAny change to the method of election— 
(A)to add seats elected at-large in a State or political subdivision where— (i)2 or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or  
(ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or  (B)to convert one or more seats elected from a single-member district to one or more at-large seats or seats from a multi-member district in a State or political subdivision where— 
(i)2 or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or  (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision.  
(2)Changes to jurisdiction boundariesAny change or series of changes within a year to the boundaries of a jurisdiction that reduces by 3 or more percentage points the proportion of the jurisdiction's voting-age population that is comprised of members of a single racial group or language minority group in a State or political subdivision where— (A)2 or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or  
(B)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision.  (3)Changes through redistrictingAny change to the boundaries of election districts in a State or political subdivision where any racial group or language minority group experiences a population increase, over the preceding decade (as calculated by the Bureau of the Census under the most recent decennial census), of at least— 
(A)10,000; or  (B)20 percent of voting-age population of the State or political subdivision, as the case may be.  
(4)Changes in documentation or qualifications to voteAny change to requirements for documentation or proof of identity to vote such that the requirements will exceed or be more stringent than the requirements for voting that are described in section 303(b) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)) or any change to the requirements for documentation or proof of identity to register to vote that will exceed or be more stringent than such requirements under State law on the day before the date of enactment of the Voting Rights Advancement Act of 2018.  (5)Changes to multilingual voting materialsAny change that reduces multilingual voting materials or alters the manner in which such materials are provided or distributed, where no similar reduction or alteration occurs in materials provided in English for such election.  
(6)Changes that reduce, consolidate, or relocate voting locationsAny change that reduces, consolidates, or relocates voting locations, including early, absentee, and election-day voting locations— (A)in 1 or more census tracts wherein 2 or more language minority groups or racial groups each represent 20 percent or more of the voting-age population of the political subdivision; or  
(B)on Indian lands wherein at least 20 percent of the voting-age population belongs to a single language minority group.  (c)Preclearance (1)In GeneralWhenever a State or political subdivision with respect to which the requirements set forth in subsection (a) are in effect shall enact, adopt, or seek to implement any covered practice described under subsection (b), such State or subdivision may institute an action in the United States District Court for the District of Columbia for a declaratory judgment that such covered practice neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race, color, or membership in a language minority group, and unless and until the court enters such judgment such covered practice shall not be implemented. Notwithstanding the previous sentence, such covered practice may be implemented without such proceeding if the covered practice has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within 60 days after such submission, or upon good cause shown, to facilitate an expedited approval within 60 days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. Neither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this section shall bar a subsequent action to enjoin implementation of such covered practice. In the event the Attorney General affirmatively indicates that no objection will be made within the 60-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to the Attorney General's attention during the remainder of the 60-day period which would otherwise require objection in accordance with this section. Any action under this section shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.  
(2)Denying or abridging the right to voteAny covered practice described in subsection (b) that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race, color, or membership in a language minority group, to elect their preferred candidates of choice denies or abridges the right to vote within the meaning of paragraph (1) of this subsection.  (3)Purpose definedThe term purpose in paragraphs (1) and (2) of this subsection shall include any discriminatory purpose.  
(4)Purpose of paragraph (2)The purpose of paragraph (2) of this subsection is to protect the ability of such citizens to elect their preferred candidates of choice.  (d)EnforcementThe Attorney General or any aggrieved citizen may file an action in a Federal district court to compel any State or political subdivision to satisfy the obligations set forth in this section. Such actions shall be heard and determined by a court of 3 judges under section 2284 of title 28, United States Code. In any such action, the court shall provide as a remedy that any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, that is the subject of the action under this subsection be enjoined unless the court determines that— 
(1)the voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, is not a covered practice described in subsection (b); or  (2)the State or political subdivision has complied with subsection (c) with respect to the covered practice at issue.  
(e)Counting of racial groups and language minority groupsFor purposes of this section, the calculation of the population of a racial group or a language minority group shall be carried out using the methodology in the guidance promulgated in the Federal Register on February 9, 2011 (76 Fed. Reg. 7470).  (f)Special ruleFor purposes of determinations under this section, any data provided by the Bureau of the Census, whether based on estimation from sample or actual enumeration, shall not be subject to challenge or review in any court.  
(g)Multilingual voting materialsIn this section, the term multilingual voting materials means registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, provided in the language or languages of one or more language minority groups..  8006.Promoting transparency to enforce the Voting Rights Act (a)Transparency (1)In generalThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is amended by inserting after section 5 the following new section: 
 
6.Transparency regarding changes to protect voting rights 
(a)Notice of enacted changes 
(1)Notice of ChangesIf a State or political subdivision makes any change in any prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the prerequisite, standard, practice, or procedure being different from that which was in effect as of 180 days before the date of the election for Federal office, the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of a concise description of the change, including the difference between the changed prerequisite, standard, practice, or procedure and the prerequisite, standard, practice, or procedure which was previously in effect. The public notice described in this paragraph, in such State or political subdivision and on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind.  (2)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 48 hours after making the change involved.  
(b)Transparency Regarding Polling Place Resources 
(1)In generalIn order to identify any changes that may impact the right to vote of any person, prior to the 30th day before the date of an election for Federal office, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the Internet, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision. The public notice described in this paragraph, in such State or political subdivision and on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind.  (2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following: 
(A)The name or number.  (B)In the case of a polling place, the location, including the street address, and whether such polling place is accessible to persons with disabilities.  
(C)The voting-age population of the area served by the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.  (D)The number of registered voters assigned to the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision.  
(E)The number of voting machines assigned, including the number of voting machines accessible to voters with disabilities, including voters who have low vision or are blind.  (F)The number of official paid poll workers assigned.  
(G)The number of official volunteer poll workers assigned.  (H)In the case of a polling place, the dates and hours of operation.  
(3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs. The public notice described in this paragraph in such State or political subdivision and on the Internet shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind.  (c)Transparency of Changes Relating to Demographics and Electoral Districts (1)Requiring public notice of changesNot later than 10 days after making any change in the constituency that will participate in an election for Federal, State, or local office or the boundaries of a voting unit or electoral district in an election for Federal, State, or local office (including through redistricting, reapportionment, changing from at-large elections to district-based elections, or changing from district-based elections to at-large elections), a State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of the demographic and electoral data described in paragraph (3) for each of the geographic areas described in paragraph (2).  
(2)Geographic areas describedThe geographic areas described in this paragraph are as follows: (A)The State as a whole, if the change applies statewide, or the political subdivision as a whole, if the change applies across the entire political subdivision.  
(B)If the change includes a plan to replace or eliminate voting units or electoral districts, each voting unit or electoral district that will be replaced or eliminated.  (C)If the change includes a plan to establish new voting units or electoral districts, each such new voting unit or electoral district.  
(3)Demographic and electoral dataThe demographic and electoral data described in this paragraph with respect to a geographic area described in paragraph (2) are each of the following: (A)The voting-age population, broken down by demographic group.  
(B)If it is reasonably available to the State or political subdivision involved, an estimate of the population of the area which consists of citizens of the United States who are 18 years of age or older, broken down by demographic group.  (C)The number of registered voters, broken down by demographic group if such breakdown is reasonably available to the State or political subdivision involved.  
(D) 
(i)If the change applies to a State, the actual number of votes, or (if it is not reasonably practicable for the State to ascertain the actual number of votes) the estimated number of votes received by each candidate in each statewide election held during the 5-year period which ends on the date the change involved is made; and  (ii)if the change applies to only one political subdivision, the actual number of votes, or (if it is not reasonably practicable for the political subdivision to ascertain the actual number of votes) in each subdivision-wide election held during the 5-year period which ends on the date the change involved is made.  
(4)Voluntary Compliance by Smaller JurisdictionsCompliance with this subsection shall be voluntary for a political subdivision of a State unless the subdivision is one of the following: (A)A county or parish.  
(B)A municipality with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census.  (C)A school district with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. For purposes of this subparagraph, the term school district means the geographic area under the jurisdiction of a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).  
(d)Rules Regarding Format of InformationThe Attorney General may issue rules specifying a reasonably convenient and accessible format that States and political subdivisions shall use to provide public notice of information under this section.  (e)No denial of right To voteThe right to vote of any person shall not be denied or abridged because the person failed to comply with any change made by a State or political subdivision if the State or political subdivision involved did not meet the applicable requirements of this section with respect to the change.  
(f)DefinitionsIn this section— (1)the term demographic group means each group which section 2 protects from the denial or abridgement of the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2);  
(2)the term election for Federal office means any general, special, primary, or runoff election held solely or in part for the purpose of electing any candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and  (3)the term persons with disabilities, means individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)..  
(2)Conforming amendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking in accordance with section 6.  (b)Effective DateThe amendment made by subsection (a)(1) shall apply with respect to changes which are made on or after the expiration of the 60-day period which begins on the date of the enactment of this Act.  
8007.Authority to assign observers 
(a)Clarification of Authority in Political Subdivisions Subject to PreclearanceSection 8(a)(2)(B) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(2)(B)) is amended to read as follows:  (B)in the Attorney General's judgment, the assignment of observers is otherwise necessary to enforce the guarantees of the 14th or 15th Amendment or any provision of this Act or any other Federal law protecting the right of citizens of the United States to vote;.  
(b)Assignment of Observers To Enforce Bilingual Election RequirementsSection 8(a) of such Act (52 U.S.C. 10305(a)) is amended— (1)by striking or at the end of paragraph (1); and  
(2)by adding after paragraph (2) the following:  (3)the Attorney General certifies with respect to a political subdivision that— 
(A)the Attorney General has received written meritorious complaints from residents, elected officials, or civic participation organizations that efforts to violate section 203 are likely to occur; or  (B)in the Attorney General’s judgment, the assignment of observers is necessary to enforce the guarantees of section 203; or  
(4)the Attorney General certifies that the Attorney General has received from the appropriate official of the governing body of a federally recognized Indian tribe— (A)a written complaint that efforts to deny or abridge the right to vote under the color of law on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) are likely to occur; and  
(B)a written request for the authorization of Federal observers for elections that occur on Indian lands;.  8008.Preliminary injunctive relief (a)Clarification of Scope and Persons Authorized To Seek ReliefSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)) is amended— 
(1)by striking section 2, 3, 4, 5, 7, 10, 11, or subsection (b) of this section and inserting the 14th or 15th Amendment, this Act, or any Federal voting rights law that prohibits discrimination on the basis of race, color, or membership in a language minority group; and  (2)by striking the Attorney General may institute for the United States, or in the name of the United States, and inserting the aggrieved person or (in the name of the United States) the Attorney General may institute.  
(b)Grounds for Granting ReliefSection 12(d) of such Act (52 U.S.C. 10308(d)) is amended— (1)by striking (d) Whenever any person and inserting (d)(1) Whenever any person;  
(2)by striking (1) to permit and inserting (A) to permit;  (3)by striking (2) to count and inserting (B) to count; and  
(4)by adding at the end the following new paragraph:  (2) (A)In any action for preliminary relief described in this subsection, the court shall grant the relief if the court determines that the complainant has raised a serious question whether the challenged voting qualification or prerequisite to voting or standard, practice, or procedure violates this Act or the Constitution and, on balance, the hardship imposed upon the defendant by the grant of the relief will be less than the hardship which would be imposed upon the plaintiff if the relief were not granted. In balancing the harms, the court shall give due weight to the fundamental right to cast an effective ballot.  
(B)In making its determination under this paragraph with respect to a change in any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting, the court shall consider all relevant factors and give due weight to the following factors, if they are present: (i)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change was adopted as a remedy for a Federal court judgment, consent decree, or admission regarding— 
(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment;  (II)a violation of this Act; or  
(III)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.  (ii)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change served as a ground for the dismissal or settlement of a claim alleging— 
(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment;  (II)a violation of this Act; or  
(III)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law.  (iii)Whether the change was adopted fewer than 180 days before the date of the election with respect to which the change is to take effect.  
(iv)Whether the defendant has failed to provide timely or complete notice of the adoption of the change as required by applicable Federal or State law..  8009.DefinitionsTitle I of the Voting Rights Act of 1965 (52 U.S.C. 10301) is amended by adding at the end the following: 
 
21.DefinitionsIn this Act: (1)Indian landsThe term Indian lands means— 
(A)any Indian country of the Indian tribe, as defined in section 1151 of title 18, United States Code;  (B)any land in Alaska that is owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with the Indian tribe (as defined in section 3 of that Act (43 U.S.C. 1602));  
(C)any land on which the seat of government of the Indian tribe is located; and  (D)any land that is part or all of a tribal designated statistical area associated with the Indian tribe, or is part or all of an Alaska Native village statistical area associated with the tribe, as defined by the Bureau of the Census for the purposes of the most recent decennial census.  
(2)Indian tribeThe term Indian tribe or tribe means any American Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as a federally recognized Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a et seq.).  (3)Voting-age populationThe term voting-age population means the numerical size of the population within a State, within a political subdivision, or within a political subdivision that contains Indian lands, as the case may be, that consists of persons age 18 or older, as calculated by the Bureau of the Census under the most recent decennial census..  
8010.Bilingual election requirementsSection 203(c) of the Voting Rights Act of 1965 (52 U.S.C. 10503(c)) is amended by striking or in the case of Alaskan natives and American Indians, if the predominant language is historically unwritten and inserting (as of the date on which the materials or information is provided).  8011.Requiring declaratory judgment or preclearance as prerequisite for multiple Congressional redistricting plans enacted pursuant to same decennial census and apportionment of Representatives (a)Declaratory Judgment that Plan Does Not Deny or Abridge Right To Vote on Account of Race or ColorExcept as provided in subsection (b), after a State enacts a Congressional redistricting plan in the manner provided by law after an apportionment of Representatives under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), any subsequent Congressional redistricting plan enacted by the State prior to the next apportionment of Representatives under such section shall not take effect unless and until— 
(1)the State commences a civil action in the United States District Court for the District of Columbia for a declaratory judgment that such subsequent plan neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) of the Voting Rights Act of 1965 (52 U.S.C. 10303(f)(2)); and  (2)the court enters such a declaratory judgment.  
(b)PreclearanceA subsequent Congressional redistricting plan described in subsection (a) may take effect if— (1)the chief legal officer or other appropriate official of the State involved submits the plan to the Attorney General and the Attorney General has not interposed an objection within 60 days of such submission; or  
(2)upon good cause shown, to facilitate an expedited approval within 60 days of such submission, the Attorney General has affirmatively indicated that such objection will not be made.  (c)Application of Voting Rights Act of 1965For purposes of the Voting Rights Act of 1965, a declaratory judgment under subsection (a) or a preclearance under subsection (b), and the proceedings related to such judgment or preclearance, shall be treated as a declaratory judgment or preclearance under section 5 of such Act (52 U.S.C. 10304).  
(d)No effect on redistricting plans enacted pursuant to court orderThis section does not apply with respect to any subsequent Congressional redistricting plan described in subsection (a) if the plan is enacted by a State pursuant to a court order in order to comply with the Constitution or to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).  8012.Other technical and conforming amendments (a)Actions Covered Under Section 3Section 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended— 
(1)by striking any proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce and inserting any action under any statute in which a party (including the Attorney General) seeks to enforce; and  (2)by striking at the time the proceeding was commenced and inserting at the time the action was commenced.  
(b)Clarification of Treatment of Members of Language Minority GroupsSection 4(f) of such Act (52 U.S.C. 10303(f)) is amended— (1)in paragraph (1), by striking the second sentence; and  
(2)by striking paragraphs (3) and (4).  (c)Period During Which Changes in Voting Practices are Subject to Preclearance Under Section 5Section 5 of such Act (52 U.S.C. 10304) is amended— 
(1)in subsection (a), by striking based upon determinations made under the first sentence of section 4(b) are in effect and inserting are in effect during a calendar year;  (2)in subsection (a), by striking November 1, 1964 and all that follows through November 1, 1972 and inserting the applicable date of coverage; and  
(3)by adding at the end the following new subsection:  (e)The term applicable date of coverage means, with respect to a State or political subdivision— 
(1)June 25, 2013, if the most recent determination for such State or subdivision under section 4(b) was made on or before December 31, 2015; or  (2)the date on which the most recent determination for such State or subdivision under section 4(b) was made, if such determination was made after December 31, 2015..  
8013.Tribal voting consultationThe Attorney General shall consult annually with tribal organizations regarding issues related to voting for members of an Indian tribe (as defined under section 21 of the Voting Rights Act of 1965, as added by section 8009 of this Act).  BPromoting Internet Registration 8100.Short titleThis subtitle may be cited as the Voter Registration Modernization Act of 2018.  
1Promoting Internet Registration 
8101.Requiring availability of Internet for voter registration 
(a)Requiring Availability of Internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:  6A.Internet Registration (a)Requiring Availability of Internet for Online Registration (1)Availability of online registrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a): 
(A)Online application for voter registration.  (B)Online assistance to applicants in applying to register to vote.  
(C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature in electronic form as required under subsection (c).  (D)Online receipt of completed voter registration applications.  
(b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if— (1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and  
(2)the individual provides a signature in electronic form in accordance with subsection (c) (but only in the case of applications submitted during or after the second year in which this section is in effect in the State).  (c)Signatures in electronic formFor purposes of this section, an individual provides a signature in electronic form by— 
(1)executing a computerized mark in the signature field on an online voter registration application; or  (2)submitting with the application an electronic copy of the individual’s handwritten signature through electronic means.  
(d)Confirmation and disposition 
(1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application.  (2)Notice of dispositionAs soon as the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application.  
(3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail.  (e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)— 
(1)the online application does not seek to influence an applicant’s political preference or party registration; and  (2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party.  
(f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a).  (g)Use of Additional Telephone-Based SystemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section.  
(h)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail..  (b)Special requirements for individuals using online registration (1)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993.  
(2)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (A)by redesignating paragraph (5) as paragraph (6); and  
(B)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if— 
(i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and  (ii)the individual has not previously voted in an election for Federal office in the State.  
(B)RequirementsAn individual meets the requirements of this subparagraph if— (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or  
(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature.  (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— 
(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.);  (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or  
(iii)entitled to vote otherwise than in person under any other Federal law..  (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State.  
(c)Conforming Amendments 
(1)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (A)by striking and at the end of subparagraph (C);  
(B)by redesignating subparagraph (D) as subparagraph (E); and  (C)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 30 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and.  (2)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7.  
8102.Use of Internet to update registration information 
(a)In General 
(1)Updates to information contained on computerized statewide voter registration listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:  (6)Use of Internet by registered voters to update information (A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993.  
(B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall— (i)revise any information on the computerized list to reflect the update made by the voter; and  
(ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election.  (C)Confirmation and disposition (i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update.  
(ii)Notice of dispositionAs soon as the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update.  (iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail..  
(2)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6).  (b)Ability of registrant To use online update To provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended— 
(1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized Statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and  (2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,.  
8103.Provision of election information by electronic mail to individuals registered to vote 
(a)Including option on voter registration application To provide E-Mail address and receive information 
(1)In generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended— (A)by striking and at the end of paragraph (3);  
(B)by striking the period at the end of paragraph (4) and inserting ; and; and  (C)by adding at the end the following new paragraph: 
 
(5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail..  (2)Prohibiting use for purposes unrelated to official duties of election officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection: 
 
(c)Prohibiting use of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official..  (b)Requiring Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph: 
 
(3)Provision of other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 7 days before the date of the election involved, shall provide the individual with information on how to obtain the following information by electronic means: (A)The name and address of the polling place at which the individual is assigned to vote in the election.  
(B)The hours of operation for the polling place.  (C)A description of any identification or other information the individual may be required to present at the polling place..  
8104.Clarification of requirement regarding necessary information to show eligibility to voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and  
(2)by inserting after subsection (i) the following new subsection:  (j)Requirement for State To register applicants providing necessary information To show eligibility To voteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if— 
(1)the applicant has accurately completed the application form and attested to the statement required by section 9(b)(2); and  (2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section..  
8105.Effective date 
(a)In GeneralExcept as provided in subsection (b), the amendments made by this part (other than the amendments made by section 8104) shall take effect January 1, 2020.  (b)WaiverSubject to the approval of the Election Assistance Commission, if a State certifies to the Election Assistance Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2020 were a reference to January 1, 2022.  
2Automated Registration of Certain Individuals 
8111.Automated voter registration 
(a)Collection of information by source agencies 
(1)Duties of source agenciesEach source agency in a State (as defined in subsection (e)) shall, with each application for services or assistance by an individual, and with each recertification, renewal, or change of address relating to such services or assistance— (A)notify each such individual of the substantive qualifications of an elector in the State, using language approved by the State’s chief election official;  
(B)notify each such individual that there is an opportunity to be registered to vote or update voter registration, but that voter registration is voluntary, and that neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes;  (C)require that each such individual indicate, after considering the substantive qualification of an elector in the State, whether or not the person wishes to be registered;  
(D)ensure that each such individual’s transaction with the agency cannot be completed until the individual has indicated whether he or she wishes to register to vote; and  (E)for each such individual who consents to using the individual’s records with the source agency to enable the individual to register to vote under this section, collect a signed affirmation of eligibility to register to vote in the State.  
(2)No effect on right to decline voter registrationNothing in this part shall be construed to interfere with the right of any person to decline to be registered to vote for any reason.  (b)Transfer of information on individuals consenting to voter registration (1)TransferFor each individual who notifies the source agency that the individual consents to voter registration under this section, the source agency shall transfer to the chief State election official of the State the following data, to the extent the data is available to the source agency: 
(A)The given name or names and surname or surnames.  (B)Date of birth.  
(C)Residential address.  (D)Mailing address.  
(E)Signature, in electronic form.  (F)Date of the last change to the information.  
(G)The motor vehicle driver’s license number.  (H)The last four digits of the Social Security number.  
(2)Timing of transferThe source agency shall transfer the data described in paragraph (1) to the chief State election official on a daily basis.  (3)FormatThe data transferred under paragraph (1) shall be transferred in a format compatible with the Statewide computerized voter registration list under section 303 of the Help America Vote Act of 2002.  
(4)Prohibiting storage of informationAny information collected by the source agency under this section with respect to an individual who consents to register to vote under this section may not be stored by the source agency in any form after the information is transferred to the chief State election official under paragraph (1).  (c)Registration of Individuals by Chief State Election Official (1)Comparison with Statewide voter registration listUpon receiving information from a source agency with respect to an individual under subsection (b), the chief State election official shall determine whether the individual is included in the computerized Statewide voter registration list established and maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083).  
(2)Registration of individuals not on Statewide listIf an individual for whom information is received from a source agency under subsection (b) is eligible to vote in elections for Federal office in the State and is not on the computerized Statewide voter registration list, the chief State election official shall— (A)ensure that the individual is registered to vote in such elections not later than 5 days after receiving the information, without regard to whether or not the information provided by the source agency includes the individual’s signature;  
(B)update the Statewide computerized voter registration list to include the individual; and  (C)notify the individual that the individual is registered to vote in elections for Federal office in the State.  
(3)Treatment of information incorrectly providedIf a source agency provides the chief State election official with information with respect to an individual who did not consent to be registered to vote under this section, the chief State election official shall not take any action to register the individual to vote, except that no such individual who is already included on the computerized Statewide voter registration list shall be removed from the list solely because the information was incorrectly provided under subsection (b).  (4)No effect on other means of registrationNothing in this section affects a State’s obligation to register voters upon receipt of a valid voter registration application through means provided by National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the internet registration procedure described in part 1, or other valid means.  
(5)Individuals in existing recordsNo later than January 2021, each individual who is listed in a source agency’s records and for whom there exists reason to believe the individual is a citizen and not otherwise ineligible to vote shall be mailed a postage pre-paid return postcard including a box for the individual to check, together with the statement (in close proximity to the box and in prominent type), By checking this box, I affirm that I am a citizen of the United States, am eligible to vote in this State, and will be at least eighteen years old by the next general election. I understand that by checking this box, I will be registered to vote if I am eligible to vote in the State., along with a clear description of the voting eligibility requirements in the State. The postcard shall also include, where required for voter registration, a place for the individual’s signature and designation of party affiliation. An individual who checks the box and returns the completed postcard postmarked not later than the lesser of the fifteenth day before an election for Federal office, or the period provided by State law, shall be registered to vote in that election.  (d)Options for State To require special treatment of individuals registered automatically (1)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)), as amended by section 8101(b)(1), is amended by striking of 1993 and inserting of 1993 or (at the option of the State) was registered automatically under section 8111 of the Voter Registration Modernization Act of 2018.  
(2)Requiring signatureSection 303(b) of such Act (52 U.S.C. 21083(b)), as amended by section 8101(b)(2), is amended— (A)by redesignating paragraph (6) as paragraph (7); and  
(B)by inserting after paragraph (5) the following new paragraph:  (5)Option for State to require signature requirements for first-time voters registered automatically (A)In generalA State may, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if— 
(i)the individual was registered to vote in the State automatically under section 8111 of the Voter Registration Modernization Act of 2018; and  (ii)the individual has not previously voted in an election for Federal office in the State.  
(B)RequirementsAn individual meets the requirements of this subparagraph if— (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or  
(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature.  (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— 
(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.);  (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or  
(iii)entitled to vote otherwise than in person under any other Federal law..  (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)), as amended by section 101(b)(3), is amended by striking subsection (b)(5) and inserting subsections (b)(5) and (b)(6).  
(e)Source agencies described 
(1)In generalWith respect to any State, a source agency is— (A)each State office which is described in paragraph (2); and  
(B)each Federal office which is described in paragraph (3) which is located in the State, except that such office shall be a source agency only with respect to individuals who are residents of the State in which the office is located.  (2)State offices described (A)In generalThe State offices described in this paragraph are as follows: 
(i)The State motor vehicle authority.  (ii)Each office in the State which is designated as a voter registration agency in a State pursuant to section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).  
(iii)Each State agency that administers a program providing assistance pursuant to pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.).  (iv)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools in the State, including, where applicable, the State agency responsible for maintaining the education data system described in section 6401(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)).  
(v)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights.  (vi)In the case of a State in which an individual disenfranchised by adjudication of mental incompetence or similar condition becomes eligible to register to vote upon the restoration of competence or similar condition, each State agency responsible for determining when competence or a similar condition is met.  
(vii)Such other office which may be designated as a source agency by the chief State election official of the State.  (B)Criteria for designation of additional source agenciesIn designating offices of the State as source agencies for purposes of subparagraph (A)(vii), the chief State election official shall give priority on the basis of the following criteria: 
(i)The extent to which individuals receiving services or assistance from the office are likely to be individuals who are eligible to register to vote in elections for Federal office in the State but who are not registered to vote in such elections.  (ii)The accuracy of the office’s records with respect to identifying information (including age, citizenship status, and residency) for individuals receiving services or assistance from the office.  
(iii)The cost-effectiveness of obtaining such identifying information and transmitting the information to the chief State election official.  (iv)The extent to which the designation of the office as a voter registration agency will promote the registration of eligible individuals to vote in elections for Federal office in the State and the accuracy of the State’s Statewide computerized voter registration list under the Help America Vote Act of 2002.  
(3)Federal offices describedThe Federal offices described in this paragraph are as follows: (A)Armed Forces recruitment offices.  
(B)The United States Immigration and Customs Enforcement Bureau, but only with respect to individuals who complete the naturalization process.  (C)The Social Security Administration.  
(D)The Administrative Office of the United States Courts, the Federal Bureau of Prisons, and the United States Probation Service, but only with respect to individuals completing terms of prison, sentences, probation, or parole.  (E)The Department of Veterans Affairs, but only with respect to individuals applying for or using health care services or services for homeless individuals.  
(F)The Defense Manpower Data Center of the Department of Defense.  (G)The Indian Health Services of the Department of Health and Human Services.  
(H)The Center for Medicare and Medicaid Services of the Department of Health and Human Services.  (I)Any other Federal office which designated by a State (with the consent of the President) as a source agency with respect to the State.  
8112.List maintenance, privacy, and security 
(a)Database management standards 
(1)Database matching standardsThe chief State election official of each State shall establish standards governing the comparison of data on the Statewide computerized voter registration list under section 303 of the Help America Vote Act of 2002, the data provided by various source agencies under section 8111, and relevant data from other sources, including the specific data elements and data matching rules to be used for purposes of determining— (A)whether a data record from any source agency represents the same individual as a record in another source agency or on the Statewide list;  
(B)whether a data record from any source agency represents an individual already registered to vote in the State;  (C)whether two data records in the Statewide computerized voter registration list represent duplicate records for the same individual;  
(D)whether a data record supplied by any list maintenance source represents an individual already registered to vote in the State; and  (E)which information will be treated as more current and reliable when data records from multiple sources present information for the same individual.  
(2)Standards for determining ineligibilityThe chief State election official of a State shall establish uniform and non-discriminatory standards describing the specific conditions under which an individual will be determined for list maintenance purposes to be ineligible to vote in an election for Federal office in the State.  (b)Privacy and security standards (1)Privacy and security policyThe chief State election official of a State shall publish and enforce a privacy and security policy specifying each class of users who shall have authorized access to the computerized Statewide voter registration list, specifying for each such class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy and security of the information on the list. Such policy shall include security safeguards to protect personal information in the data transfer process under section 8111, the online or telephone interface, the maintenance of the voter registration database, and audit procedure to track individual access to the system.  
(2)No unauthorized accessThe chief election official of a State shall establish policies and enforcement procedures to prevent unauthorized access to or use of the computerized Statewide voter registration list, any list or other information provided by a source agency under section 8111, or any maintenance source for the list. Nothing in this paragraph shall be construed to prohibit access to information required for official purposes for purposes of voter registration, election administration, and the enforcement of election laws.  (3)Inter-agency transfers (A)In generalThe chief election official of a State shall establish policies and enforcement procedures to maintain security during inter-agency transfers of information required or permitted under this subtitle. Each State agency and third party participating in such inter-agency transfers of information shall facilitate and comply with such policies. Nothing in this subparagraph shall prevent a source agency under section 8111 from establishing and enforcing additional security measures to protect the confidentiality and integrity of inter-agency data transfers. No State or local election official shall transfer or facilitate the transfer of information from the computerized Statewide voter registration list to any source agency under section 8111.  
(B)Transmission through secure third parties permittedNothing in this section shall be construed to prevent a source agency under section 8111 from contracting with a third party to assist in the transmission of data to a chief State election official, so long as the data transmission complies with the applicable requirements of this subtitle, including the privacy and security provisions of this section.  (4)Records retentionThe chief State election official of a State shall establish standards and procedures to maintain all election records required for purposes of this subtitle, including for the purpose of determining the eligibility of persons casting provisional ballots under section 302 of the Help America Vote Act of 2002. Records for individuals who have been retained on the computerized Statewide voter registration list under section 303 of such Act but identified as ineligible to vote in an election for Federal office within the State, or removed from the list due to ineligibility, shall be maintained and kept available until at least the date of the second general election for Federal office that occurs after the date that the individual was identified as ineligible.  
(c)Publication of standardsThe chief State election official of a State shall publish on the official’s website the standards established under this section, and shall make those standards available in written form upon public request.  (d)Protection of source informationThe identity of the specific source agency through which an individual consented to register to vote under section 8111 shall not be disclosed to the public and shall not be retained after the individual is added to the computerized Statewide voter registration list.  
(e)Confidentiality of informationThe chief State election official of a State shall establish policies and enforcement procedures to ensure that personal information provided by source agencies or otherwise transmitted under this section is kept confidential and is available only to authorized users. For purposes of these policies and procedures, the term personal information means any of the following: (1)Any portion of an individual’s Social Security number.  
(2)Any portion of an individual’s motor vehicle driver’s license number or State identification card number.  (3)An individual’s signature.  
(4)An individual’s personal residence and contact information (in the case of individuals with respect to whom such information is required to be maintained as confidential under State law).  (5)Sensitive information relating to persons in categories designated confidential by Federal or State law, including victims of domestic violence or stalking, prosecutors and law enforcement personnel, and participants in a witness protection program.  
(6)An individual’s phone number.  (7)An individual’s email address.  
(8)Any indication of an individual’s status as a citizen or noncitizen of the United States.  (9)Such other information as the chief State election official may designate as confidential to the extent reasonably necessary to prevent identity theft or impersonation, except that the chief State election official may not designate as confidential under this subparagraph the name, address, or date of registration of an individual, or, where applicable, the self-identified racial or ethnic category of the individual as applicable under Revisions to OMB Directive Number 15 or successor directives.  
(f)Protections against liability of individuals on basis of information transferred 
(1)No individual liability for registration of ineligible individualIf an individual who is not eligible to register to vote in elections for Federal office is registered to vote in such elections by a chief State election official under section 8111, the individual shall not be subject to any penalty, including the imposition of a fine or term of imprisonment, adverse treatment in any immigration or naturalization proceeding, or the denial of any status under immigration laws, under any law prohibiting an individual who is not eligible to register to vote in elections for Federal office from registering to vote in such elections. Nothing in this paragraph shall be construed to waive the liability of any individual who knowingly provides false information to any person regarding the individual’s eligibility to register to vote or vote in elections for Federal office.  (2)Prohibiting use of information by officialsNo person acting under color of law may use the information received by the chief State election official under section 8111 to attempt to determine the citizenship status of any individual for immigration enforcement, criminal law enforcement (other than enforcement of election laws), or any purpose other than voter registration, election administration, or the enforcement of election laws.  
(g)Prohibition on transfer of information irrelevant to administration of electionsNo source agency shall transmit any information under section 8111 which is irrelevant to the administration of elections. To the extent that an election official receives any information which is accidentally or inadvertently transferred by a source agency under such section, the official shall immediately delete the information from the official’s records.  (h)Restriction on use of informationNo information relating to an individual’s absence from the Statewide voter registration list under section 303 of the Help America Vote Act of 2002 or an individual’s declination to supply information for voter registration purposes to a source agency under section 8111 may be disclosed to the public for immigration enforcement, criminal law enforcement other than enforcement of laws against election crimes, or used for any purpose other than voter registration, election administration, or the enforcement of election laws.  
(i)NondiscriminationNo person acting under color of law may discriminate against any individual on the basis of the individual’s absence from the statewide voter registration list, the information supplied by the individual for voter registration purpose to a source agency under section 8111, or the individual’s declination to supply such information, except as required for purposes of voter registration, election administration, and the enforcement of election laws.  (j)Prohibition on the use of voter registration information for commercial or nongovernmental purposesVoter registration information collected under this subtitle shall not be used for commercial purposes including for comparison with any existing commercial list or database.  
(k)PenaltyWhoever knowingly uses information or permits information to be used in violation of this section shall be imprisoned for not more than 1 year, fined under title 18, United States Code, or both.  (l)Exclusion from lists of individuals declining registrationThe chief State election official of a State shall ensure that, with respect to any individual who declines the opportunity to register to vote under section 8111, the individual’s information is not included on the computerized Statewide voter registration list under section 303 of the Help America Vote Act of 2002 and is not provided to any third party (except to the extent required under other law). Nothing in this subsection shall be construed to preclude an individual who has previously declined the opportunity to register to vote from subsequently registering to vote.  
(m)Assistance to States for carrying out list security, maintenance, and privacy requirements 
(1)Authorization of fundingSection 257(a) of the Help America Vote Act of 2002 (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:  (5)For fiscal year 2020, such sums as may be necessary for such payments, except that a State may use a requirement payment made with funds authorized under this paragraph solely to upgrade the security of the State’s voter registration lists and voter registration processes and to carry out other activities necessary to meet the requirements of section 303(a)(3) (relating to the technological security of the State’s computerized voter registration list) and the requirements of the Voter Registration Modernization Act of 2018..  
(2)Waiver of 5 percent match requirementSection 253(b)(5) of such Act (52 U.S.C. 21003(b)(5)) is amended— (A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and  
(B)by adding at the end the following new subparagraph:  (C)Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 257(a)(5) for fiscal year 2020..  
8113.Promoting accuracy of Statewide voter registration lists 
(a)Deadlines for transmittal of change of address or other identifying information 
(1)Information received by State motor vehicle authoritySection 5(d) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(d)) is amended to read as follows:  (d)Automatic transmittal of change of address or other identifying informationNot later than 24 hours after receiving a change of address form or any other information indicating that identifying information with respect to an individual which is included in the records of the State motor vehicle authority has been changed, the State motor vehicle authority shall transmit such form or other information to the chief State election official, unless— 
(1)the records of the authority include information indicating that the individual is not eligible to register to vote in the State; or  (2)the individual States on the form or otherwise indicates that the change of address or other information is not for voter registration purposes..  
(2)Information received by other voter registration agenciesSection 7 of such Act (52 U.S.C. 20506) is amended by adding at the end the following new subsection:  (e)Automatic transmittal of change of address or other identifying informationNot later than 24 hours after receiving a change of address form or any other information indicating that identifying information with respect to an individual which is included in the records of a voter registration agency designated under this section has been changed, the appropriate official of such agency shall transmit such form or other information to the chief State election official, unless— 
(1)the records of the agency include information indicating that the individual is not eligible to register to vote in the State; or  (2)the individual States on the form or otherwise indicates that the change of address or other information is not for voter registration purposes..  
(3)Information received from source agenciesNot later than 24 hours after receiving a change of address form or any other information indicating that identifying information with respect to an individual which is included in the records of a source agency designated under section 8111 has been changed, the appropriate official of such agency shall transmit such form or other information to the chief State election official, unless— (A)the records of the agency include information indicating that the individual is not eligible to register to vote in the State; or  
(B)the individual States on the form or otherwise indicates that the change of address or other information is not for voter registration purposes.  (b)Revision of Statewide computerized list To reflect revised informationSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)), as amended by section 102(a), is amended by adding at the end the following new paragraph: 
 
(7)Revision of list to reflect information received from other State offices 
(A)In generalIf a State motor vehicle authority (pursuant to section 5(d) of the National Voter Registration Act of 1993) a voter registration agency (designated under section 7 of such Act), or a source agency (designated under section 8111 of the Voter Registration Modernization Act of 2018) transmits to the chief State election official a change of address form or any other information indicating that identifying information with respect to an individual has been changed, the appropriate State or local election official shall— (i)determine whether the individual appears on the computerized list established under this section; and  
(ii)if the individual appears on the list, revise the information relating to the individual on the list to reflect the individual’s new address or other changed identifying information.  (B)Notification to votersIf an election official revises any voter registration information on the computerized list with respect to any voter (including removing the voter from the list), immediately after revising the information, the official shall send the individual a written notice of the revision which includes the following information: 
(i)The voter’s name, date of birth, and address, as reflected in the revised information on the computerized list.  (ii)A statement that the voter’s voter registration information has been updated.  
(iii)Information on how to correct information on the computerized list.  (iv)A statement of the eligibility requirements for registered voters in the State.  
(v)A statement (in larger font size than the other statements on the notice) that it is illegal for an individual who does not meet the eligibility requirements for registered voters in the State to vote in an election in the State.  (vi)A statement that the voter may terminate the voter’s status as a registered voter in the State, or request a change in the voter’s voter registration information, at any time by contacting the appropriate State or local election official, together with contact information for such official (including any website through which the voter may contact the official or obtain information on voter registration in the State).  
(C)Use of electronic mailIf an election official has an electronic mail address for any voter to whom the official is required to send a written notice under this paragraph, the official may meet the requirements of this paragraph by sending the notice to the voter in electronic form at that address, but only if prior to sending the notice, the official sends a test electronic mail to the voter at that address and receives confirmation that the address is current and valid..  (c)Effective dateThe amendments made by this section shall apply with respect to elections occurring during 2020 or any succeeding year.  
8114.Definitions 
(a)Chief State election officialIn this part, the chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.  (b)StateIn this part, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.  
8115.Effective dateThis part and the amendments made by this part shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.  3Other Initiatives To Promote Voter Registration 8121.Same day registration (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— 
(1)by redesignating sections 304 and 305 as sections 305 and 306; and  (2)by inserting after section 303 the following new section: 
 
304.Same day registration 
(a)In general 
(1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)(D)), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election— (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and  
(B)to cast a vote in such election.  (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.  
(b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.  (c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office..  
(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III.  (c)Clerical amendmentThe table of contents of such Act is amended— 
(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and  (2)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Same day registration..  
8122.Acceptance of voter registration applications from individuals under 18 years of age 
(a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by section 8104, is amended— (1)by redesignating subsection (k) as subsection (l); and  
(2)by inserting after subsection (j) the following new subsection:  (k)Acceptance of applications from individuals under 18 years of age (1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time.  
(2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election..  (b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2020.  
8123.Annual reports on voter registration statistics 
(a)Annual reportNot later than 90 days after the end of each year, each State shall submit to the Election Assistance Commission and Congress a report containing the following categories of information for the year: (1)The number of individuals who were registered under section 8111.  
(2)The number of voter registration application forms completed by individuals that were transmitted by motor vehicle authorities in the State (pursuant to section 5(d) of the National Voter Registration Act of 1993) and voter registration agencies in the State (as designated under section 7 of such Act) to the chief State election official of the State, broken down by each such authority and agency.  (3)The number of such individuals whose voter registration application forms were accepted and who were registered to vote in the State and the number of such individuals whose forms were rejected and who were not registered to vote in the State, broken down by each such authority and agency.  
(4)The number of change of address forms and other forms of information indicating that an individual’s identifying information has been changed that were transmitted by such motor vehicle authorities and voter registration agencies to the chief State election official of the State, broken down by each such authority and agency and the type of form transmitted.  (5)The number of individuals on the Statewide computerized voter registration list (as established and maintained under section 303 of the Help America Vote Act of 2002) whose voter registration information was revised by the chief State election official as a result of the forms transmitted to the official by such motor vehicle authorities and voter registration agencies (as described in paragraph (3)), broken down by each such authority and agency and the type of form transmitted.  
(6)The number of individuals who requested the chief State election official to revise voter registration information on such list, and the number of individuals whose information was revised as a result of such a request.  (b)Breakdown of Information by Race of IndividualsIn preparing the report under this section, the State shall, for each category of information described in subsection (a), include a breakdown by race of the individuals whose information is included in the category, to the extent that information on the race of such individuals is available to the State.  
(c)Confidentiality of informationIn preparing and submitting a report under this section, the chief State election official shall ensure that no information regarding the identification of any individual is revealed.  (d)State definedIn this section, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.  
4Availability of HAVA Requirements Payments 
8131.Availability of requirements payments under HAVA to cover costs of compliance with new requirements 
(a)In GeneralSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— (1)in paragraph (1), by striking (2) and (3) and inserting (2), (3), and (4); and  
(2)by adding at the end the following new paragraph:  (4)Certain voter registration activitiesA State may use a requirements payment to carry out any of the requirements of the Voter Registration Modernization Act of 2018, including the requirements of the National Voter Registration Act of 1993 which are imposed pursuant to the amendments made to such Act by the Voter Registration Modernization Act of 2018..  
(b)Conforming AmendmentSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking section 251(a)(2) and inserting section 251(b)(2).  (c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2020 and each succeeding fiscal year.  
5Prohibiting Interference With Voter Registration  
8141.Prohibiting hindering, interfering with, or preventing voter registration 
(a)In generalChapter 29 of title 18, United States Code is amended by adding at the end the following new section:  612.Hindering, interfering with, or preventing registering to vote (a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or aiding another person in registering to vote in any election for Federal office.  
(b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.  (c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both.  
(d)Election for Federal Office DefinedFor purposes of this section, the term election for Federal office means a general, special, primary, or runoff election held to nominate or elect a candidate for the office of President or Vice President, presidential elector, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress..  (b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code is amended by adding at the end the following new item: 
 
 
612. Hindering, interfering with, or preventing registering to vote..  
(c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act.  8142.Establishment of best practices (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 8141), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  
(b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— (1)by striking and at the end of subparagraph (E);  
(2)by striking the period at the end of subparagraph (F) and inserting ; and; and  (3)by adding at the end the following new subparagraph: 
 
(G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions..  CAccess to Voting for Individuals with Disabilities 8201.Requirements for States to promote access to voter registration and voting for individuals with disabilities (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 8121, is amended— 
(1)by redesignating sections 305 and 306 as sections 306 and 307; and  (2)by inserting after section 304 the following new section: 
 
305.Access to voter registration and voting for individuals with disabilities 
(a)Treatment of applications and ballotsEach State shall— (1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office;  
(2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official not less than 30 days before the election;  (3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures— 
(A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c);  (B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c); and  
(C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically;  (4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d);  
(5)transmit a validly requested absentee ballot to an individual with a disability— (A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and  
(B)in the case in which the request is received less than 45 days before an election for Federal office— (i)in accordance with State law; and  
(ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and  (6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election.  
(b)Designation of single State office To provide information on registration and absentee ballot procedures for all disabled voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State.  (c)Designation of means of electronic communication for individuals with disabilities To request and for States To send voter registration applications and absentee ballot applications, and for other purposes related to voting information (1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication— 
(A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3);  (B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and  
(C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities.  (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State.  
(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities.  (4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.  
(d)Transmission of blank absentee ballots by mail and electronically 
(1)In generalEach State shall establish procedures— (A)to transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and  
(B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically.  (2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.  
(e)Hardship exemption 
(1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include— (A)a recognition that the purpose of such subsection is to individuals with disabilities enough time to vote in an election for Federal office;  
(B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection;  (C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and  
(D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes— (i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election;  
(ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and  (iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements.  
(2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met: (A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office.  
(B)One or more of the following issues creates an undue hardship for the State: (i)The State's primary election date prohibits the State from complying with subsection (a)(5)(A).  
(ii)The State has suffered a delay in generating ballots due to a legal contest.  (iii)The State Constitution prohibits the State from complying with such subsection.  
(3)Timing of waiver 
(A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before such election.  (B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received.  
(4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election.  (f)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office.  
(g)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2020..  (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— 
(1)by striking and at the end of paragraph (2);  (2)by striking the period at the end of paragraph (3) and inserting ; and; and  
(3)by adding at the end the following new paragraph:  (4)in the case of the recommendations with respect to section 305, January 1, 2020..  
(c)Clerical amendmentThe table of contents of such Act, as amended by section 8121(c), is amended— (1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; and  
(2)by inserting after the item relating to section 304 the following new item:   Sec. 305. Access to voter registration and voting for individuals with disabilities. .  8202.Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences (a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall make grants to eligible States to conduct pilot programs under which— 
(1)individuals with disabilities may use electronic means (including the Internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots, in a manner which permits such individuals to do so privately and independently at their own residences; and  (2)individuals with disabilities may use the telephone to cast ballots electronically from their own residences, but only if the telephone used is not connected to the Internet.  
(b)Reports 
(1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year.  (2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year.  
(c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require.  (d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2020, or, at the option of a State, with respect to other elections for public office held in the State in 2020.  
(e)Authorization of appropriationsThere is authorized to be appropriated for grants for pilot programs under this section $30,000,000 for fiscal year 2018 and each succeeding fiscal year.  (f)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  
8203.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities 
(a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:  (1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities;  
(2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and  (3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities..  
(b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:  (4)For fiscal year 2020 and each succeeding fiscal year, such sums as may be necessary to carry out this part..  
(c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— (1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and  
(2)by adding at the end the following new subsection:  (c)Return and transfer of certain funds (1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2020 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission.  
(2)Reallocation of transferred amounts 
(A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt.  (B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— 
(i)amounts were appropriated pursuant to the authority of subsection (a); and  (ii)no amounts were transferred to the Commission under paragraph (1)..  
DProhibiting Voter Caging 
8301.Voter caging and other questionable challenges prohibited 
(a)In GeneralChapter 29 of title 18, United States Code, as amended by section 8141(a), is amended by adding at the end the following:  613.Voter caging and other questionable challenges (a)DefinitionsIn this section— 
(1)the term voter caging document means— (A)a nonforwardable document that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or  
(B)any document with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant, unless at least two Federal election cycles have passed since the date of the attempted delivery;  (2)the term voter caging list means a list of individuals compiled from voter caging documents; and  
(3)the term unverified match list means a list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise; unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual.  (b)Prohibition Against Voter CagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of— 
(1)a voter caging document or voter caging list;  (2)an unverified match list;  
(3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004 of the Revised Statutes, as amended (52 U.S.C. 10101(a)(2)(B)); or  (4)any other evidence so designated for purposes of this section by the Election Assistance Commission, except that the election official may use such evidence if it is corroborated by independent evidence of the individual’s ineligibility to register or vote. 
(c)Requirements for Challenges by Persons Other Than Election OfficialsNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge regarding the grounds for ineligibility which is— (1)documented in writing; and  
(2)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the race or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph.  (d)Penalties for Knowing MisconductWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under this title or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense.  
(e)No Effect on Related LawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..  (b)Clerical AmendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 8141(b), is amended by adding at the end the following: 
 
 
613. Voter caging and other questionable challenges..  
8302.Development and adoption of best practices for preventing voter caging 
(a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish for the use of States recommendations for best practices to deter and prevent violations of section 613 of title 18, United States Code, as added by section 8301(a), including practices to provide for the posting of relevant information at polling places and voter registration agencies, the training of poll workers and election officials, and relevant educational measures. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  (b)Inclusion in voting information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)), as amended by section 8142(b), is amended— 
(1)by striking and at the end of subparagraph (F);  (2)by striking the period at the end of subparagraph (G) and inserting ; and; and  
(3)by adding at the end the following new subparagraph:  (H)information relating to the prohibition against voter caging and other questionable challenges (as set forth in section 613 of title 18, United States Code), including information on how individuals may report allegations of violations of such prohibition..  
8303.SeverabilityIf any provision of this subtitle or any amendment made by this subtitle, or the application of a provision to any person or circumstance, is held to be unconstitutional, the remainder of this subtitle and the amendments made by this subtitle, and the application of the provisions to any person or circumstance, shall not be affected by the holding.  EProhibiting Deceptive Practices 8401.Prohibition on deceptive practices in Federal elections (a)In GeneralChapter 29 of title 18, United States Code, as amended by section 8141(a) and section 8301(a), is amended by adding at the end the following: 
 
614.False election-related information in Federal elections 
(a)A person, including an election official, who in any election for Federal office knowingly and willfully deprives, defrauds, or attempts to deprive or defraud the residents of a State of their free and fair exercise of the right to vote by the communication of election-related information that is known by the person to be materially false, fictitious, or fraudulent shall be fined under this title or imprisoned not more than 1 year, or both.  (b)As used in this section— 
(1)the term election for Federal office means any general, primary, runoff, or special election for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and  (2)the term election-related information means any oral or written communication regarding— 
(A)the time or place of an election for Federal office;  (B)criminal penalties associated with voting in such an election;  
(C)an individual’s voter registration status or eligibility to vote in such an election; or  (D)the explicit endorsement by any person or organization of a candidate in such an election..  
(b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 8141(b) and section 8301(b), is amended by adding at the end the following new item:   614. False election-related information in Federal elections..  8402.Modification of penalty for voter intimidationSection 594 of title 18, United States Code, is amended by striking one year and inserting 5 years.  
8403.Sentencing guidelines 
(a)Review and amendmentNot later than 90 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under any sections of title 18, United States Code, that are added or modified by this Act.  (b)AuthorizationThe United States Sentencing Commission may, for the purposes of the amendments made pursuant to this subtitle, amend the Federal sentencing guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.  
8404.Reporting violations; corrective action 
(a)ReportingAny person may submit a report to the Attorney General regarding any violation or possible violation of section 594 or section 614 of title 18, United States Code (as added by section 8401(a)).  (b)Corrective action (1)In generalImmediately after receiving a report under subsection (a), the Attorney General shall consider and review the report, and if the Attorney General determines that there is a reasonable basis to find that a violation included in the report has occurred, the Attorney General shall— 
(A)undertake all effective measures necessary to provide correct information to voters affected by the false information; and  (B)refer the matter to the appropriate Federal and State authorities for criminal prosecution or civil action after the election involved.  
(2)RegulationsThe Attorney General shall promulgate regulations regarding the methods and means of corrective actions to be taken under paragraph (1). Such regulations shall be developed in consultation with the Election Assistance Commission, civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations.  (3)Study and report on methods of disseminating corrective information (A)In generalThe Attorney General, in consultation with the Federal Communications Commission and the Election Assistance Commission, shall conduct a study on the feasibility of providing the corrective information under paragraph (1) through public service announcements, the emergency alert system, or other forms of public broadcast.  
(B)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report detailing the results of the study conducted under subparagraph (A).  (4)Publicizing availability of remediesThe Attorney General shall make public through the Internet, radio, television, and newspaper advertisements information on the responsibilities, contact information, and complaint procedures applicable under this section.  
(c)Reports to Congress 
(1)In generalNot later than 90 days after any election with respect to which a report has been submitted under subsection (a), the Attorney General shall submit to Congress a report compiling all such reports submitted under subsection (a) with respect to that election.  (2)Contents (A)In generalEach report submitted under paragraph (1) shall include— 
(i)detailed information on specific allegations;  (ii)statistical compilations of how many allegations were made and of what type;  
(iii)the geographic locations of and the populations affected by the alleged violations;  (iv)the status of the investigations of such allegations;  
(v)any corrective actions taken in response to such allegations;  (vi)the rationale used for any corrective actions or for any refusal to pursue an allegation;  
(vii)the effectiveness of any such corrective actions;  (viii)whether a Voting Integrity Task Force was established with respect to such election, and, if so, how such task force was staffed and funded;  
(ix)any referrals of information to other Federal, State, or local agencies; and  (x)any criminal prosecution instituted under title 18, United States Code, in connection with such allegations.  
(3)Report made publicOn the date that the Attorney General submits the report under paragraph (1), the Attorney General shall also make the report publicly available through the Internet and other appropriate means.  (d)Delegation of duties (1)Use of voting integrity task forceThe Attorney General shall delegate the responsibilities under this section with respect to a particular election to a Voting Integrity Task Force established by the Attorney General for such purpose.  
(2)CompositionA Voting Integrity Task Force established under paragraph (1) shall be under the direction of the Assistant Attorney General for the Civil Rights Division and the Assistant Attorney General for the Criminal Division, acting jointly.  FDemocracy Restoration 8501.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.  
8502.Enforcement 
(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this subtitle.  (b)Private right of action (1)A person who is aggrieved by a violation of this subtitle may provide written notice of the violation to the chief election official of the State involved.  
(2)Except as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.  (3)If the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.  
8503.Notification of restoration of voting rights 
(a)State notification 
(1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to this subtitle and may register to vote in any such election.  (2)Date of notification (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual— 
(i)is sentenced to serve only a term of probation; or  (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction).  
(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.  (b)Federal notification (1)NotificationOn the date determined under paragraph (2), the Director of the Bureau of Prisons shall notify in writing any individual who has been convicted of a criminal offense under Federal law that such individual has the right to vote in an election for Federal office pursuant to this subtitle and may register to vote in any such election.  
(2)Date of notification 
(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual— (i)is sentenced to serve only a term of probation by a court established by an Act of Congress; or  
(ii)is released from the custody of the Bureau of Prisons (other than to the custody of a State to serve a term of imprisonment for a felony conviction).  (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court.  
8504.DefinitionsFor purposes of this subtitle: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility).  
(2)ElectionThe term election means— (A)a general, special, primary, or runoff election;  
(B)a convention or caucus of a political party held to nominate a candidate;  (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or  
(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President.  (3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.  
(4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning— (A)the individual’s freedom of movement;  
(B)the payment of damages by the individual;  (C)periodic reporting by the individual to an officer of the court; or  
(D)supervision of the individual by an officer of the court.  8505.Relation to other laws (a)State laws relating to voting rightsNothing in this subtitle shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this subtitle.  
(b)Certain Federal ActsThe rights and remedies established by this subtitle are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this subtitle shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act (52 U.S.C. 20501).  8506.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal grant amounts unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 8501.  
8507.Effective dateThis subtitle shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act.  GAccuracy, Integrity, and Security of Elections 8600.Short titleThis subtitle may be cited as the Voter Confidence and Increased Accessibility Act of 2018.  
1Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
8601.Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systemsSection 301 of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e); and  
(2)by inserting after subsection (b) the following new subsection:  (c)Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systemsBeginning on the date of the enactment of the Voter Confidence and Increased Accessibility Act of 2018, no State or jurisdiction may purchase or otherwise acquire for use in an election for Federal office a direct recording electronic voting system or other electronic voting system that does not produce a voter-verified paper record as required by section 301(a)(2) (as amended by such Act)..  
8602.Paper ballot and manual counting requirements 
(a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows:  (2)Paper ballot requirement (A)Voter-verified paper ballots (i)Paper ballot requirement (I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand.  
(II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii).  (III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent.  
(ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used.  (iii)Manual counting requirements for recounts and audits (I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office.  
(II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast.  (iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters.  
(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised 
(i)In generalIn the event that— (I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and  
(II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed, the determination of the appropriate remedy with respect to the election shall be made in accordance with applicable State law, except that the electronic tally shall not be used as the exclusive basis for determining the official certified result. (ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots..  
(b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system.  (c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended— 
(1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);  (2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);  
(3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and  (4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).  
8603.Accessibility and ballot verification for individuals with disabilities 
(a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows:  (B) (i)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped for individuals with disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, at each polling place; and  
(ii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— (I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and  
(II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot; and.  (b)Specific requirement of study, testing, and development of accessible paper ballot verification mechanisms (1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— 
(A)by redesignating section 247 as section 248; and  (B)by inserting after section 246 the following new section: 
 
247.Study and report on accessible paper ballot verification mechanisms 
(a)Study and reportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible entities to study, test, and develop accessible paper ballot voting, verification, and casting mechanisms and devices and best practices to enhance the accessibility of paper ballot voting and verification mechanisms for individuals with disabilities, for voters whose primary language is not English, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used.  (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing— 
(1)certifications that the entity shall specifically investigate enhanced methods or devices, including non-electronic devices, that will assist such individuals and voters in marking voter-verified paper ballots and presenting or transmitting the information printed or marked on such ballots back to such individuals and voters, and casting such ballots;  (2)a certification that the entity shall complete the activities carried out with the grant not later than December 31, 2018; and  
(3)such other information and certifications as the Director may require.  (c)Availability of technologyAny technology developed with the grants made under this section shall be treated as non-proprietary and shall be made available to the public, including to manufacturers of voting systems.  
(d)Coordination with grants for technology improvementsThe Director shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Director and Commission determine necessary to provide for the advancement of accessible voting technology.  (e)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended..  
(2)Clerical amendmentThe table of contents of such Act is amended— (A)by redesignating the item relating to section 247 as relating to section 248; and  
(B)by inserting after the item relating to section 246 the following new item:   Sec. 247. Study and report on accessible paper ballot verification mechanisms..  (c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle.  
(d)Permitting use of funds for Protection and Advocacy Systems To support actions To enforce election-Related disability accessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period.  8604.Additional voting system requirements (a)Requirements describedSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraphs: 
 
(7)Requiring availability of paper ballots in case of emergency 
(A)In generalIn the event of a failure of voting equipment or other circumstance at a polling place in an election for Federal office that causes an unreasonable delay, the appropriate election official at the polling place shall— (i)immediately advise any individual who is waiting at the polling place to cast a ballot in the election at the time of the failure that the individual has the right to use an emergency paper ballot; and  
(ii)upon the individual’s request, provide the individual with an emergency paper ballot for the election and the supplies necessary to mark the ballot.  (B)Treatment of ballotsAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.  
(8)Prohibiting use of uncertified election-dedicated voting system technologies; disclosure requirements 
(A)In generalA voting system used in an election for Federal office in a State may not at any time during the election contain or use any election-dedicated voting system technology— (i)which has not been certified by the State for use in the election; and  
(ii)which has not been deposited with an accredited laboratory described in section 231 to be held in escrow and disclosed in accordance with this section.  (B)Requirement for disclosure and limitation on restricting disclosureAn accredited laboratory under section 231 with whom an election-dedicated voting system technology has been deposited shall— 
(i)hold the technology in escrow; and  (ii)disclose technology and information regarding the technology to another person if— 
(I)the person is a qualified person described in subparagraph (C) who has entered into a nondisclosure agreement with respect to the technology which meets the requirements of subparagraph (D); or  (II)the laboratory is permitted or required to disclose the technology to the person under State law, in accordance with the terms and conditions applicable under such law.  
(C)Qualified persons describedWith respect to the disclosure of election-dedicated voting system technology by a laboratory under subparagraph (B)(ii)(I), a qualified person is any of the following: (i)A governmental entity with responsibility for the administration of voting and election-related matters for purposes of reviewing, analyzing, or reporting on the technology.  
(ii)A party to pre- or postelection litigation challenging the result of an election or the administration or use of the technology used in an election, including but not limited to election contests or challenges to the certification of the technology, or an expert for a party to such litigation, for purposes of reviewing or analyzing the technology to support or oppose the litigation, and all parties to the litigation shall have access to the technology for such purposes.  (iii)A person not described in clause (i) or (ii) who reviews, analyzes, or reports on the technology solely for an academic, scientific, technological, or other investigation or inquiry concerning the accuracy or integrity of the technology.  
(D)Requirements for nondisclosure agreementsA nondisclosure agreement entered into with respect to an election-dedicated voting system technology meets the requirements of this subparagraph if the agreement— (i)is limited in scope to coverage of the technology disclosed under subparagraph (B) and any trade secrets and intellectual property rights related thereto;  
(ii)does not prohibit a signatory from entering into other nondisclosure agreements to review other technologies under this paragraph;  (iii)exempts from coverage any information the signatory lawfully obtained from another source or any information in the public domain;  
(iv)remains in effect for not longer than the life of any trade secret or other intellectual property right related thereto;  (v)prohibits the use of injunctions barring a signatory from carrying out any activity authorized under subparagraph (C), including injunctions limited to the period prior to a trial involving the technology;  
(vi)is silent as to damages awarded for breach of the agreement, other than a reference to damages available under applicable law;  (vii)allows disclosure of evidence of crime, including in response to a subpoena or warrant;  
(viii)allows the signatory to perform analyses on the technology (including by executing the technology), disclose reports and analyses that describe operational issues pertaining to the technology (including vulnerabilities to tampering, errors, risks associated with use, failures as a result of use, and other problems), and describe or explain why or how a voting system failed or otherwise did not perform as intended; and  (ix)provides that the agreement shall be governed by the trade secret laws of the applicable State.  
(E)Election-dedicated voting system technology definedFor purposes of this paragraph: (i)In generalThe term election-dedicated voting system technology means the following: 
(I)The source code used for the trusted build and its file signatures.  (II)A complete disk image of the prebuild, build environment, and any file signatures to validate that it is unmodified.  
(III)A complete disk image of the postbuild, build environment, and any file signatures to validate that it is unmodified.  (IV)All executable code produced by the trusted build and any file signatures to validate that it is unmodified.  
(V)Installation devices and software file signatures.  (ii)ExclusionSuch term does not include commercial-off-the-shelf software and hardware defined under the 2015 voluntary voting system guidelines adopted by the Commission under section 222.  
(9)Prohibition of use of wireless communications devices in systems or devicesNo system or device upon which ballots are marked or votes are cast or tabulated shall contain, use, or be accessible by any wireless, powerline, or concealed communication device, except that enclosed infrared communications devices which are certified for use in such device by the State and which cannot be used for any remote or wide area communications or used without the knowledge of poll workers shall be permitted.  (10)Prohibiting connection of system to the internet (A)In generalNo system or device upon which ballots are programmed or votes are cast or tabulated shall be connected to the Internet at any time.  
(B)Prohibiting acceptance of ballots transmitted onlineThe voting system may not accept any voted ballot which is transmitted to an election official online.  (C)Rule of constructionNothing contained in this paragraph shall be deemed to prohibit the Commission from conducting the studies under section 242 or to conduct other similar studies under any other provision of law in a manner consistent with this paragraph.  
(11)Security standards for voting systems used in Federal elections 
(A)In generalNo voting system may be used in an election for Federal office unless the manufacturer of such system and the election officials using such system meet the applicable requirements described in subparagraph (B).  (B)Requirements describedThe requirements described in this subparagraph are as follows: 
(i)The manufacturer and the election officials shall document the secure chain of custody for the handling of all software, hardware, vote storage media, blank ballots, and completed ballots used in connection with voting systems, and shall make the information available upon request to the Commission.  (ii)The manufacturer shall disclose to an accredited laboratory under section 231 and to the appropriate election official any information required to be disclosed under paragraph (8).  
(iii)After the appropriate election official has certified the election-dedicated and other voting system software for use in an election, the manufacturer may not— (I)alter such software; or  
(II)insert or use in the voting system any software, software patch, or other software modification not certified by the State for use in the election.  (iv)At the request of the Commission— 
(I)the appropriate election official shall submit information to the Commission regarding the State’s compliance with this subparagraph; and  (II)the manufacturer shall submit information to the Commission regarding the manufacturer’s compliance with this subparagraph.  
(C)Development and publication of best practices of secure chain of custodyNot later than August 1, 2019, the Commission shall develop and make publicly available best practices regarding the requirement of subparagraphs (B)(i) and (B)(iii), and in the case of subparagraph (B)(iii), shall include best practices for certifying software patches and minor software modifications under short deadlines.  (D)Disclosure of secure chain of custodyThe Commission shall make information provided to the Commission under subparagraph (B)(i) available to any person upon request.  
(12)Durability and readability requirements for ballots 
(A)Durability requirements for paper ballots 
(i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper.  (ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months.  
(B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision-enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities.  (13)Requirements for publication of poll tapes (A)RequirementsEach State shall meet the following requirements: 
(i)Upon the closing of the polls at each polling place, the appropriate election official, under the observation of the certified tabulation observers admitted to the polling place under subparagraph (E) (if any), shall announce the vote orally, post a copy of the poll tape reflecting the totals from each voting machine upon which votes were cast in the election at the polling place, and prepare and post a statement of the total number of individuals who appeared at the polling place to cast ballots, determined by reference to the number of signatures in a sign-in book or other similar independent count. Such officials shall ensure that each of the certified tabulation observers admitted to the polling place has full access to observe the process by which the poll tapes and statement are produced and a reasonable period of time to review the poll tapes and statement before the polling place is closed, and (if feasible) shall provide such observers with identical duplicate copies of the poll tapes and statement.  (ii)As soon as practicable, but in no event later than noon of the day following the date of the election, the appropriate election official shall display (at a prominent location accessible to the public during regular business hours and in or within reasonable proximity to the polling place) a copy of each poll tape and statement prepared under clause (i), and the information shall be displayed on the official public Web sites of the applicable local election official and chief State election official, together with the name of the designated voting official who entered the information and the date and time the information was entered.  
(iii)Each Web site on which information is posted under clause (ii) shall include information on the procedures by which discrepancies shall be reported to election officials. If any discrepancy exists between the posted information and the relevant poll tape or statement, the appropriate election official shall display information on the discrepancy on the Web site on which the information is posted under clause (ii) not later than 24 hours after the official is made aware of the discrepancy, and shall maintain the information on the discrepancy and its resolution (if applicable) on such website during the entire period for which results of the election are typically maintained on such Web site.  (iv)The appropriate election official shall preserve archived copies of the poll tapes and statements prepared under clause (i) and reports of discrepancies filed by certified tabulation observers for the period of time during which records and papers are required to be retained and preserved pursuant to title III of the Civil Rights Act of 1960 (42 U.S.C. 1974 et seq.) or for the same duration for which archived copies of other records of the election are required to be preserved under applicable State law, whichever is longer.  
(B)Treatment of ballots cast at early voting sites 
(i)ApplicationThe requirements of this subparagraph shall apply with respect to poll tapes and statements of the number of voters who voted in person at designated sites prior to the date of the election.  (ii)Daily count of votersAt the close of business on each day on which ballots described in clause (i) may be cast prior to the date of the election, the appropriate election official at each such site shall— 
(I)under the observation of certified tabulation observers admitted to the site under subparagraph (E) (if any), prepare and post a statement of the total number of individuals who appeared at the site to cast ballots, determined by reference to the number of signatures in a sign-in book or other similar independent count, and the total number of ballots cast (excluding information on the votes received by individual candidates), and shall ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and  (II)display at the site during regular business hours for the duration of the early voting period a paper copy of the statement prepared under subclause (I).  
(iii)Application of general requirements for poll tapes and statementsUpon the closing of the polls on the date of the election, the appropriate election official at each designated site described in this subparagraph shall meet the requirements of subparagraph (A) (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place.  (C)Treatment of absentee ballots (i)Daily count of ballots mailed and receivedAt the close of each business day on which a State mails or accepts absentee ballots cast in an election for Federal office prior to the date of the election, the appropriate election official shall— 
(I)under the observation of certified tabulation observers admitted under subparagraph (E) to the site at which the ballots are mailed and received (if any), prepare and post a statement of the total number of absentee ballots mailed and received by the official during that day and a separate count of the number of absentee ballots received but rejected (separated into categories of the reasons for rejection), and ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and  (II)display at the site during regular business hours for the duration of the period during which absentee ballots are processed a paper copy of the statement prepared under subclause (I).  
(ii)Application of general requirements for poll tapes and statementsAt the close of business on the last day on which absentee ballots are counted prior to the certification of the election, the appropriate election official at the site at which absentee ballots are received and counted shall meet the requirements of subparagraph (A) (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place.  (D)Daily count of provisional ballotsAt the close of business on the day on which the appropriate election official determines whether or not provisional ballots cast in an election for Federal office will be counted as votes in the election (as described in section 302(a)(4)), the official shall— 
(i)under the observation of certified tabulation observers admitted under subparagraph (E) to the site at which the determination is made (if any), prepare and post a statement of the number of such ballots for which a determination was made, the number of ballots counted, and the number of ballots rejected (separated into categories of the reason for the rejection), and ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and  (ii)display at the site during regular business hours for the duration of the period during which provisional ballots are processed a paper copy of the statement prepared under clause (i).  
(E)Admission of certified tabulation observers 
(i)Certified tabulation observer definedIn this paragraph, a certified tabulation observer is an individual who is certified by an appropriate election official as authorized to carry out the responsibilities of a certified tabulation observer under this paragraph.  (ii)SelectionIn determining which individuals to certify as tabulation observers and admit to a polling place or other location to serve as certified tabulation observers with respect to an election for Federal office, the election official shall give preference to individuals who are affiliated with a candidate in the election, except that— 
(I)the number of individuals admitted who are affiliated with the same candidate for Federal office may not exceed one; and  (II)the maximum number of individuals who may be admitted shall equal the number of candidates in the election plus 3, or such greater number as may be authorized under State law.  
(iii)No effect on admission of other observersNothing in this subparagraph may be construed to limit or otherwise affect the authority of other individuals to enter and observe polling place operations under any other law, including international observers authorized under any treaty or observers of the Federal Government authorized under the Voting Rights Act of 1965.  (F)No effect on other tabulation requirementsNothing in this Act may be construed to supersede any requirement that an election official at a polling place report vote totals to a central tabulation facility and address discrepancies the official finds in the aggregation of those totals with other vote totals..  
(b)Requiring laboratories To meet standards prohibiting conflicts of interest as condition of accreditation for testing of voting system hardware and software 
(1)In generalSection 231(b) of such Act (52 U.S.C. 20971(b)) is amended by adding at the end the following new paragraphs:  (3)Prohibiting conflicts of interest; ensuring availability of results (A)In generalA laboratory may not be accredited by the Commission for purposes of this section unless— 
(i)the laboratory certifies that the only compensation it receives for the testing carried out in connection with the certification, decertification, and recertification of the manufacturer’s voting system hardware and software is the payment made from the Testing Escrow Account under paragraph (4);  (ii)the laboratory meets such standards as the Commission shall establish (after notice and opportunity for public comment) to prevent the existence or appearance of any conflict of interest in the testing carried out by the laboratory under this section, including standards to ensure that the laboratory does not have a financial interest in the manufacture, sale, and distribution of voting system hardware and software, and is sufficiently independent from other persons with such an interest;  
(iii)the laboratory certifies that it will permit an expert designated by the Commission or by the State requiring certification of the system being tested to observe any testing the laboratory carries out under this section; and  (iv)the laboratory, upon completion of any testing carried out under this section, discloses the test protocols, results, and all communication between the laboratory and the manufacturer to the Commission.  
(B)Availability of resultsUpon receipt of information under subparagraph (A), the Commission shall make the information available promptly to election officials and the public.  (4)Procedures for conducting testing; payment of user fees for compensation of accredited laboratories (A)Establishment of escrow accountThe Commission shall establish an escrow account (to be known as the Testing Escrow Account) for making payments to accredited laboratories for the costs of the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software.  
(B)Schedule of feesIn consultation with the accredited laboratories, the Commission shall establish and regularly update a schedule of fees for the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software, based on the reasonable costs expected to be incurred by the accredited laboratories in carrying out the testing for various types of hardware and software.  (C)Requests and payments by manufacturersA manufacturer of voting system hardware and software may not have the hardware or software tested by an accredited laboratory under this section unless— 
(i)the manufacturer submits a detailed request for the testing to the Commission; and  (ii)the manufacturer pays to the Commission, for deposit into the Testing Escrow Account established under subparagraph (A), the applicable fee under the schedule established and in effect under subparagraph (B).  
(D)Selection of laboratoryUpon receiving a request for testing and the payment from a manufacturer required under subparagraph (C), the Commission shall select, from all laboratories which are accredited under this section to carry out the specific testing requested by the manufacturer, an accredited laboratory to carry out the testing.  (E)Payments to laboratoriesUpon receiving a certification from a laboratory selected to carry out testing pursuant to subparagraph (D) that the testing is completed, along with a copy of the results of the test as required under paragraph (3)(A)(iv), the Commission shall make a payment to the laboratory from the Testing Escrow Account established under subparagraph (A) in an amount equal to the applicable fee paid by the manufacturer under subparagraph (C)(ii).  
(5)Dissemination of additional information on accredited laboratories 
(A)Information on testingUpon completion of the testing of a voting system under this section, the Commission shall promptly disseminate to the public the identification of the laboratory which carried out the testing.  (B)Information on status of laboratoriesThe Commission shall promptly notify Congress, the chief State election official of each State, and the public whenever— 
(i)the Commission revokes, terminates, or suspends the accreditation of a laboratory under this section;  (ii)the Commission restores the accreditation of a laboratory under this section which has been revoked, terminated, or suspended; or  
(iii)the Commission has credible evidence of significant security failure at an accredited laboratory..  (2)Conforming amendmentsSection 231 of such Act (52 U.S.C. 20971) is further amended— 
(A)in subsection (a)(1), by striking testing, certification, and all that follows and inserting the following: testing of voting system hardware and software by accredited laboratories in connection with the certification, decertification, and recertification of the hardware and software for purposes of this Act.;  (B)in subsection (a)(2), by striking testing, certification, and all that follows and inserting the following: testing of its voting system hardware and software by the laboratories accredited by the Commission under this section in connection with certifying, decertifying, and recertifying the hardware and software.;  
(C)in subsection (b)(1), by striking testing, certification, decertification, and recertification and inserting testing; and  (D)in subsection (d), by striking testing, certification, decertification, and recertification each place it appears and inserting testing.  
(3)Deadline for establishment of standards, escrow account, and schedule of feesThe Election Assistance Commission shall establish the standards described in section 231(b)(3) of the Help America Vote Act of 2002 and the Testing Escrow Account and schedule of fees described in section 231(b)(4) of such Act (as added by paragraph (1)) not later than January 1, 2019.  (4)Authorization of appropriationsThere are authorized to be appropriated to the Election Assistance Commission such sums as may be necessary to carry out the Commission’s duties under paragraphs (3) and (4) of section 231 of the Help America Vote Act of 2002 (as added by paragraph (1)).  
(c)Grants for research on development of election-Dedicated voting system software 
(1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:  7Grants for Research on Development of Election-Dedicated Voting System Software 297.Grants for research on development of election-dedicated voting system software (a)In GeneralThe Director of the National Science Foundation (hereafter in this part referred to as the Director) shall make grants to not fewer than 3 eligible entities to conduct research on the development of election-dedicated voting system software.  
(b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing— (1)certifications regarding the benefits of operating voting systems on election-dedicated software which is easily understandable and which is written exclusively for the purpose of conducting elections;  
(2)certifications that the entity will use the funds provided under the grant to carry out research on how to develop voting systems that run on election-dedicated software and that will meet the applicable requirements for voting systems under title III; and  (3)such other information and certifications as the Director may require.  
(c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as nonproprietary and shall be made available to the public, including to manufacturers of voting systems.  (d)Authorization of AppropriationsThere is authorized to be appropriated for grants under this section $1,500,000 for each of fiscal years 2018 and 2019, to remain available until expended..  
(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:   Part 7—Grants for research on development of election-Dedicated voting system software Sec. 297. Grants for research on development of election-dedicated voting system software..  8604.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows: 
 
(d)Effective Date 
(1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.  (2)Special rule for certain requirements (A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by title I of the Voter Confidence and Increased Accessibility Act of 2018 shall apply with respect to voting systems used for any election for Federal office held in 2024 or any succeeding year.  
(B)Delay for jurisdictions using certain paper record printers or certain systems using or producing voter-verifiable paper records in 2022 
(i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2024 were a reference to 2026, but only with respect to the following requirements of this section: (I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots).  
(II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot).  (III)Paragraph (7) of subsection (a) (relating to durability and readability requirements for ballots).  
(ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction— (I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(ii)(I) and (II), and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2018), for the administration of the regularly scheduled general election for Federal office held in November 2022; and  
(II)which will continue to use such printers or systems for the administration of elections for Federal office held in years before 2024.  (iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems (I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank pre-printed paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause.  
(II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot.  (III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a pre-printed blank paper ballot.  
(IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank pre-printed paper ballot.  (V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i).  
(C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device which automatically deposits the ballot into a privacy sleeve, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to any election for Federal office held in 2024 or any succeeding year were a reference to elections for Federal office occurring held in 2026 or each succeeding year, but only with respect to paragraph (3)(B)(ii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot)..  2Requirement for Mandatory Manual Audits by Hand Count 8611.Mandatory manual auditsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle: 
 
CMandatory manual audits 
321.Requiring audits of results of elections 
(a)Requiring Audits 
(1)In generalIn accordance with this subtitle, each State shall administer, without advance notice to the precincts or alternative audit units selected, audits of the results of all elections for Federal office held in the State (and, at the option of the State or jurisdiction involved, of elections for State and local office held at the same time as such election) consisting of random hand counts of the voter-verified paper ballots required to be used and preserved pursuant to section 301(a)(2).  (2)Exception for certain electionsA State shall not be required to administer an audit of the results of an election for Federal office under this subtitle if the winning candidate in the election— 
(A)had no opposition on the ballot; or  (B)received 80 percent or more of the total number of votes cast in the election, as determined on the basis of the final unofficial vote count.  
(b)Determination of Entity Conducting Audits; Application of GAO Independence StandardsThe State shall administer audits under this subtitle through an entity selected for such purpose by the State in accordance with such criteria as the State considers appropriate consistent with the requirements of this subtitle, except that the entity must meet the general standards established by the Comptroller General and as set forth in the Comptroller General’s Government Auditing Standards to ensure the independence (including, except as provided under section 323(b), the organizational independence) of entities performing financial audits, attestation engagements, and performance audits.  (c)References to Election AuditorIn this subtitle, the term Election Auditor means, with respect to a State, the entity selected by the State under subsection (b).  
322.Number of ballots counted under audit 
(a)In GeneralExcept as provided in subsection (b), the number of voter-verified paper ballots which will be subject to a hand count administered by the Election Auditor of a State under this subtitle with respect to an election shall be determined as follows: (1)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is less than 1 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 10 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).  
(2)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is greater than or equal to 1 percent but less than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 5 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).  (3)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is equal to or greater than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 3 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the Congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office).  
(b)Use of Alternative Mechanism 
(1)Permitting use of alternative mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine the number of voter-verified paper ballots which will be subject to the hand counts required under this subtitle with respect to an election, so long as the alternative mechanism uses the voter-verified paper ballots to conduct the audit and the National Institute of Standards and Technology determines that the alternative mechanism is in accordance with the principles set forth in paragraph (2).  (2)Principles for approvalIn approving an alternative mechanism under paragraph (1), the National Institute of Standards and Technology shall ensure that the audit procedure will have the property that for each election— 
(A)the alternative mechanism will be at least as statistically effective in ensuring the accuracy of the election results as the procedures under this subtitle; or  (B)the alternative mechanism will achieve at least a 95% confidence interval (as determined in accordance with criteria set forth by the National Institute of Standards and Technology) with respect to the outcome of the election.  
(3)Deadline for responseThe Director of the National Institute of Standards and Technology shall make a determination regarding a State’s request to approve an alternative mechanism under paragraph (1) not later than 30 days after receiving the State’s request.  323.Process for administering audits (a)In GeneralThe Election Auditor of a State shall administer an audit under this section of the results of an election in accordance with the following procedures: 
(1)Within 24 hours after the State announces the final unofficial vote count (as defined by the State) in each precinct in the State, the Election Auditor shall— (A)determine and then announce the precincts or equivalent locations (or alternative audit units used in accordance with the method provided under section 322(b)) in the State in which it will administer the audits; and  
(B)with respect to votes cast at the precinct or equivalent location on or before the date of the election (other than provisional ballots described in paragraph (2)), begin to administer the hand count of the votes on the voter-verified paper ballots required to be used and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.  (2)With respect to votes cast other than at the precinct on the date of the election (other than votes cast before the date of the election described in paragraph (2)) or votes cast by provisional ballot on the date of the election which are certified and counted by the State on or after the date of the election, including votes cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act, the Election Auditor shall administer the hand count of the votes on the applicable voter-verified paper ballots required to be produced and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State.  
(b)Use of personnelIn administering the audits, the Election Auditor may utilize the services of the personnel of the State or jurisdiction, including election administration personnel and poll workers, without regard to whether or not the personnel have professional auditing experience.  (c)LocationThe Election Auditor shall administer an audit of an election— 
(1)at the location where the ballots cast in the election are stored and counted after the date of the election or such other appropriate and secure location agreed upon by the Election Auditor and the individual that is responsible under State law for the custody of the ballots; and  (2)in the presence of the personnel who under State law are responsible for the custody of the ballots.  
(d)Special rule in case of delay in reporting absentee vote countIn the case of a State in which the final count of absentee and provisional votes is not announced until after the date of the election, the Election Auditor shall initiate the process described in subsection (a) for administering the audit not later than 24 hours after the State announces the final unofficial vote count for the votes cast at the precinct or equivalent location on or before the date of the election, and shall initiate the administration of the audit of the absentee and provisional votes pursuant to subsection (a)(2) not later than 24 hours after the State announces the final unofficial count of such votes.  (e)Additional audits if cause shown (1)In generalIf the Election Auditor finds that any of the hand counts administered under this section do not match the final unofficial tally of the results of an election, the Election Auditor shall administer hand counts under this section of such additional precincts (or alternative audit units) as the Election Auditor considers appropriate to resolve any concerns resulting from the audit and ensure the accuracy of the election results.  
(2)Establishment and publication of procedures governing additional auditsNot later than August 1, 2023, each State shall establish and publish procedures for carrying out the additional audits under this subsection, including the means by which the State shall resolve any concerns resulting from the audit with finality and ensure the accuracy of the election results.  (f)Public observation of auditsEach audit conducted under this section shall be conducted in a manner that allows public observation of the entire process.  
324.Selection of precincts 
(a)In generalExcept as provided in subsection (c), the selection of the precincts or alternative audit units in the State in which the Election Auditor of the State shall administer the hand counts under this subtitle shall be made by the Election Auditor on a random basis, in accordance with procedures adopted by the National Institute of Standards and Technology, except that at least one precinct shall be selected at random in each county, with additional precincts selected by the Election Auditor at the Auditor’s discretion.  (b)Public selectionThe random selection of precincts under subsection (a) shall be conducted in public, at a time and place announced in advance.  
(c)Mandatory selection of precincts established specifically for absentee ballotsIf a State does not sort absentee ballots by precinct and include those ballots in the hand count with respect to that precinct, the State shall create absentee ballot precincts or audit units which are of similar size to the average precinct or audit unit in the jurisdiction being audited, and shall include those absentee precincts or audit units among the precincts in the State in which the Election Auditor shall administer the hand counts under this subtitle.  (d)Deadline for adoption of procedures by NISTThe National Institute of Standards and Technology shall adopt the procedures described in subsection (a) not later than March 31, 2023, and shall publish them in the Federal Register upon adoption.  
325.Publication of results 
(a)Submission to CommissionAs soon as practicable after the completion of an audit under this subtitle, the Election Auditor of a State shall submit to the Commission the results of the audit, and shall include in the submission a comparison of the results of the election in the precinct as determined by the Election Auditor under the audit and the final unofficial vote count in the precinct as announced by the State and all undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled ballots, as well as a list of any discrepancies discovered between the initial, subsequent, and final hand counts administered by the Election Auditor and such final unofficial vote count and any explanation for such discrepancies, broken down by the categories of votes described in paragraphs (1)(B) and (2) of section 323(a).  (b)Publication by CommissionImmediately after receiving the submission of the results of an audit from the Election Auditor of a State under subsection (a), the Commission shall publicly announce and publish the information contained in the submission.  
(c)Delay in certification of results by State 
(1)Prohibiting certification until completion of auditsNo State may certify the results of any election which is subject to an audit under this subtitle prior to— (A)to the completion of the audit (and, if required, any additional audit conducted under section 323(e)(1)) and the announcement and submission of the results of each such audit to the Commission for publication of the information required under this section; and  
(B)the completion of any procedure established by the State pursuant to section 323(e)(2) to resolve discrepancies and ensure the accuracy of results.  (2)Deadline for completion of audits of Presidential electionsIn the case of an election for electors for President and Vice President which is subject to an audit under this subtitle, the State shall complete the audits and announce and submit the results to the Commission for publication of the information required under this section in time for the State to certify the results of the election and provide for the final determination of any controversy or contest concerning the appointment of such electors prior to the deadline described in section 6 of title 3, United States Code.  
326.Payments to States 
(a)Payments for costs of conducting auditsIn accordance with the requirements and procedures of this section, the Commission shall make a payment to a State to cover the costs incurred by the State in carrying out this subtitle with respect to the elections that are the subject of the audits conducted under this subtitle.  (b)Certification of compliance and anticipated costs (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission, in such form as the Commission may require, a statement containing— 
(A)a certification that the State will conduct the audits required under this subtitle in accordance with all of the requirements of this subtitle;  (B)a notice of the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved; and  
(C)such other information and assurances as the Commission may require.  (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved, as set forth in the statement submitted under paragraph (1).  
(3)Timing of noticeThe State may not submit a notice under paragraph (1) until candidates have been selected to appear on the ballot for all of the elections for Federal office which will be the subject of the audits involved.  (c)Timing of paymentsThe Commission shall make the payment required under this section to a State not later than 30 days after receiving the notice submitted by the State under subsection (b).  
(d)Recoupment of overpaymentsNo payment may be made to a State under this section unless the State agrees to repay to the Commission the excess (if any) of— (1)the amount of the payment received by the State under this section with respect to the elections involved; over  
(2)the actual costs incurred by the State in carrying out this subtitle with respect to the elections involved.  (e)Authorization of appropriationsThere is authorized to be appropriated to the Commission for fiscal year 2022 and each succeeding fiscal year $100,000,000 for payments under this section.  
327.Exception for elections subject to recount under State law prior to certification 
(a)ExceptionThis subtitle does not apply to any election for which a recount under State law will commence prior to the certification of the results of the election, including but not limited to a recount required automatically because of the margin of victory between the 2 candidates receiving the largest number of votes in the election, but only if each of the following applies to the recount: (1)The recount commences prior to the determination and announcement by the Election Auditor under section 323(a)(1) of the precincts in the State in which it will administer the audits under this subtitle.  
(2)If the recount would apply to fewer than 100 percent of the ballots cast in the election— (A)the number of ballots counted will be at least as many as would be counted if an audit were conducted with respect to the election in accordance with this subtitle; and  
(B)the selection of the precincts in which the recount will be conducted will be made in accordance with the random selection procedures applicable under section 324.  (3)The recount for the election meets the requirements of section 323(f) (relating to public observation).  
(4)The State meets the requirements of section 325 (relating to the publication of results and the delay in the certification of results) with respect to the recount.  (b)Clarification of effect on other requirementsNothing in this section may be construed to waive the application of any other provision of this Act to any election (including the requirement set forth in section 301(a)(2) that the voter verified paper ballots serve as the vote of record and shall be counted by hand in all audits and recounts, including audits and recounts described in this subtitle).  
328.Effective dateThis subtitle shall apply with respect to elections for Federal office held in 2022 or any succeeding year..  8612.Availability of enforcement under Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking the period at the end and inserting the following: , or the requirements of subtitle C of title III..  
8613.Guidance on best practices for alternative audit mechanisms 
(a)In generalNot later than May 1, 2023, the Director of the National Institute for Standards and Technology shall establish guidance for States that wish to establish alternative audit mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added by section 611). Such guidance shall be based upon scientifically and statistically reasonable assumptions for the purpose of creating an alternative audit mechanism that will be consistent with the principles for approval described in section 322(b)(2) of such Act (as so added).  (b)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $100,000, to remain available until expended.  
8614.Clerical amendmentThe table of contents of the Help America Vote Act of 2002 is amended by adding at the end of the items relating to title III the following:   Subtitle C—Mandatory Manual Audits Sec. 321. Requiring audits of results of elections. Sec. 322. Number of ballots counted under audit. Sec. 323. Process for administering audits. Sec. 324. Selection of precincts. Sec. 325. Publication of results. Sec. 326. Payments to States. Sec. 327. Exception for elections subject to recount under State law prior to certification. Sec. 328. Effective date..  HProvisional Ballots 8701.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards (a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— 
(1)by redesignating subsection (d) as subsection (f); and  (2)by inserting after subsection (c) the following new subsections: 
 
(d)Statewide counting of provisional ballots 
(1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.  (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020.  
(e)Uniform and nondiscriminatory standards 
(1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots.  (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020..  
(b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(2), each State.  IEarly Voting and Voting by Mail 8801.Early voting and voting by mail (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 8121(a) and section 8201(a), is amended— 
(1)by redesignating sections 306 and 307 as sections 308 and 309; and  (2)by inserting after section 305 the following new sections: 
 
306.Early voting 
(a)Requiring voting prior to date of election 
(1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date.  (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election.  
(b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 4 hours on each day, except that the polling place may allow such voting for fewer than 4 hours on Sundays; and  
(2)have uniform hours each day for which such voting occurs.  (c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route.  
(d)Standards 
(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs.  (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.  
(e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2020.  307.Promoting ability of voters to vote by mail (a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official.  
(b)Requiring signature verificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt.  (c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2020..  
(b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)), as amended by section 8201(b), is amended— (1)by striking and at the end of paragraph (3);  
(2)by striking the period at the end of paragraph (4) and inserting a semicolon; and  (3)by adding at the end the following new paragraphs: 
 
(5)in the case of the recommendations with respect to section 306, June 30, 2020; and  (6)in the case of the recommendations with respect to section 307, June 30, 2020..  
(c)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the items relating to sections 306 and 307 as relating to sections 308 and 309; and  
(2)by inserting after the item relating to section 305 the following new items:   Sec. 306. Early voting.  Sec. 307. Promoting ability of voters to vote by mail..  JAbsent Uniformed Services Voters and Overseas Voters 8901.Extending guarantee of residency for voting purposes to family members of absent military personnelSection 705 of the Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended— 
(1)in the heading, by striking spouses and inserting family members; and  (2)by amending subsection (b) to read as follows: 
 
(b)Family membersFor the purposes of voting for in any election for any Federal office (as defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)) or any State or local office, a spouse, domestic partner, or dependent of a person who is absent from a State in compliance with military or naval orders shall not, solely by reason of that person’s absence and without regard to whether or not such family member is accompanying that person— (1)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;  
(2)be deemed to have acquired a residence or domicile in any other State; or  (3)be deemed to have become a resident in or a resident of any other State..  
8902.Pre-election reports on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(c)) is amended to read as follows:  (c)Reports on Availability, transmission, and receipt of absentee ballots (1)Pre-election report on absentee ballot availabilityNot later than 55 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Election Assistance Commission (hereafter in this subsection referred to as the Commission), and the Presidential Designee, and make that report publicly available that same day, certifying that absentee ballots for the election are or will be available for transmission to absent uniformed services voters and overseas voters by not later than 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election.  
(2)Pre-election report on absentee ballot transmissionNot later than 43 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Commission, and the Presidential Designee, and make that report publicly available that same day, certifying whether all absentee ballots have been transmitted by not later than 45 days before the election to all qualified absent uniformed services and overseas voters whose requests were received at least 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission, and shall require the State to certify specific information about ballot transmission, including the total numbers of ballot requests received and ballots transmitted, from each unit of local government which will administer the election.  (3)Post-election report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Attorney General, the Commission, and the Presidential Designee on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public that same day..  
8903.Enforcement 
(a)Availability of civil penalties and private rights of actionSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:  105.Enforcement (a)Action by Attorney General (1)In generalThe Attorney General may bring civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.  
(2)PenaltyIn a civil action brought under paragraph (1), if the court finds that the State violated any provision of this title, it may, to vindicate the public interest, assess a civil penalty against the State— (A)in an amount not to exceed $110,000 for each such violation, in the case of a first violation; or  
(B)in an amount not to exceed $220,000 for each such violation, for any subsequent violation.  (3)Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under paragraph (1) during the preceding year.  
(b)Private right of actionA person who is aggrieved by a State's violation of this title may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title.  (c)State as only necessary defendantIn any action brought under this section, the only necessary party defendant is the State, and it shall not be a defense to any such action that a local election official or a unit of local government is not named as a defendant, notwithstanding that a State has exercised the authority described in section 576 of the Military and Overseas Voter Empowerment Act to delegate to another jurisdiction in the State any duty or responsibility which is the subject of an action brought under this section..  
(b)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act.  8904.Revisions to 45-day absentee ballot transmission rule (a)Repeal of waiver authority (1)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by striking subsection (g).  
(2)Conforming amendmentSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking except as provided in subsection (g),.  (b)Requiring use of express delivery in case of failure To meet requirementSection 102 of such Act (52 U.S.C. 20302), as amended by subsection (a), is amended by inserting after subsection (f) the following new subsection: 
 
(g)Requiring use of express delivery in case of failure To transmit ballots within deadlines 
(1)Transmission of ballot by express deliveryIf a State fails to meet the requirement of subsection (a)(8)(A) to transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter not later than 45 days before the election (in the case in which the request is received at least 45 days before the election)— (A)the State shall transmit the ballot to the voter by express delivery; or  
(B)in the case of a voter who has designated that absentee ballots be transmitted electronically in accordance with subsection (f)(1), the State shall transmit the ballot to the voter electronically.  (2)Special rule for transmission fewer than 40 days before the electionIf, in carrying out paragraph (1), a State transmits an absentee ballot to an absent uniformed services voter or overseas voter fewer than 40 days before the election, the State shall enable the ballot to be returned by the voter by express delivery, except that in the case of an absentee ballot of an absent uniformed services voter for a regularly scheduled general election for Federal office, the State may satisfy the requirement of this paragraph by notifying the voter of the procedures for the collection and delivery of such ballots under section 103A..  
(c)Clarification of treatment of weekendsSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking the election; and inserting the following: the election (or, if the 45th day preceding the election is a weekend or legal public holiday, not later than the most recent weekday which precedes such 45th day and which is not a legal public holiday, but only if the request is received by at least such most recent weekday);.  8905.Use of single absentee ballot application for subsequent elections (a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows: 
 
104.Use of single application for subsequent elections 
(a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), the State shall provide an absentee ballot to the voter for each such subsequent election.  (b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State.  
(c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens..  (b)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act.  
8906.Effective dateThe amendments made by this subtitle shall apply with respect to elections occurring on or after January 1, 2020.  KPoll Worker Recruitment and Training 8911.Leave to serve as a poll worker for Federal employees (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following: 
 
6329.Absence in connection with serving as a poll worker 
(a)In generalAn employee in or under an Executive agency is entitled to leave, without loss of or reduction in pay, leave to which otherwise entitled, credit for time or service, or performance or efficiency rating, not to exceed 6 days in a leave year, in order— (1)to provide election administration assistance to a State or unit of local government at a polling place on the date of any election for public office; or  
(2)to receive any training without which such employee would be ineligible to provide such assistance.  (b)RegulationsThe Director of the Office of Personnel Management may prescribe regulations for the administration of this section, including regulations setting forth the terms and conditions of the election administration assistance an employee may provide for purposes of subsection (a)..  
(b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6328 the following:   6329. Absence in connection with serving as a poll worker. .  8912.Grants to States for poll worker recruitment and training (a)Grants by Election Assistance Commission (1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall make a grant to each eligible State for recruiting and training individuals to serve as nonpartisan poll workers on dates of elections for public office.  
(2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning.  (b)Requirements for Eligibility (1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.  
(2)Contents of ApplicationEach application submitted under paragraph (1) shall— (A)describe the activities for which assistance under this section is sought;  
(B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities;  (C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as nonpartisan poll workers after recruitment and training with the funds provided under this section; and  
(D)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section.  (c)Amount of Grant (1)In generalThe amount of a grant made to a State under this section shall be equal to the product of— 
(A)the aggregate amount made available for grants to States under this section; and  (B)the voting age population percentage for the State.  
(2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of— (A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and  
(B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census).  (d)Reports to Congress (1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant.  
(2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate.  (e)Funding (1)Continuing availability of amount appropriatedAny amount appropriated to carry out this section shall remain available without fiscal year limitation until expended.  
(2)Administrative expensesOf the amount appropriated for any fiscal year to carry out this section, not more than 3 percent shall be available for administrative expenses of the Commission.  8913.Model poll worker training program (a)Development of program by Election Assistance CommissionNot later than 1 year after the date of the enactment of this Act, the Election Assistance Commission shall develop and provide to each State materials for a model poll worker training program which the State may use to train individuals to serve as poll workers in elections for Federal office.  
(b)Contents of materialsThe materials for the model poll worker training program developed under this section shall include materials to provide training with respect to the following: (1)The relevant provisions of the Federal laws which apply to the administration of elections for Federal office in the State, including the Voting Rights Act of 1965 and the Help America Vote Act of 2002.  
(2)The provision of access to voting to individuals with disabilities in a manner which preserves the dignity and privacy of such individuals.  (3)The provision of access to voting to individuals with limited English language proficiency, and to individuals who are members or racial or ethnic minorities, consistent with the protections provided for such individuals under relevant law, in a manner which preserves the dignity of such individuals.  
(4)Practical experience in the use of the voting machines which will be used in the election involved, including the accessibility features of such machines.  (5)Such other election administration subjects as the Commission considers appropriate to ensure that poll workers are able to effectively assist with the administration of elections for Federal office.  
8914.State definedIn this subtitle, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  LEnhancement of Enforcement 8921.Enhancement of enforcement of Help America Vote Act of 2002 (a)Complaints; Availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended— 
(1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and  (2)by adding at the end the following new subsections: 
 
(b)Filing of Complaints by Aggrieved Persons 
(1)In generalA person who is aggrieved by a violation of subtitle A or subtitle C of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.  (2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). The Attorney General shall immediately provide a copy of the response made under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved.  
(c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual who seeks to enforce the individual’s right to a voter-verified paper ballot, the right to have the voter-verified paper ballot counted in accordance with this Act, or any other right under subtitles A or C of title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III, or the requirements of subtitle C of title III.  (d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection..  
(b)Effective dateThe amendments made by this section shall apply with respect to violations occurring with respect to elections for Federal office held in 2020 or any succeeding year.  MFederal Election Integrity 8931.Prohibition on campaign activities by chief State election administration officials (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section: 
 
319A.Campaign activities by chief State election administration officials 
(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.  (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.  
(c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office;  
(2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;  (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and  
(4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).  (d)Exception for Campaigns of Official or Immediate Family Members (1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate.  
(2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law..  (b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2019.  
8932.Due process requirements for individuals proposed to be removed from list of eligible voters 
(a)Internet posting of list of individuals proposed To be removed from listSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and  
(2)by inserting after subsection (i) the following new subsection:  (j)Additional due process requirements for individuals proposed To be removed from list of eligible voters (1)Internet posting of namesOn an ongoing basis, the chief State election official shall post on the Internet a list showing the name and address of each individual whom the State intends to remove from the official list of eligible voters in elections for Federal office in the State, together with instructions on how an individual may challenge the proposed removal of the individual’s name from the list.  
(2)Requiring opportunity to correct recordThe State may not remove any individual from the official list of eligible voters in elections for Federal office in the State until the expiration of the 60-day period which begins on the date the chief State election official posts the individual’s name and address on the Internet under paragraph (1).  (3)Publicizing information on due process requirementsThe chief State election official shall disseminate information to the general public regarding the Internet posting of names and addresses under paragraph (1) and the opportunity for individuals to correct records under paragraph (2), including by sending information to media outlets in the State and by preparing information for distribution and display by offices of the State motor vehicle authority..  
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections for Federal office held during 2020 or any succeeding year.  8933.Mandatory response by Attorney General to allegations of voter intimidation or suppression by law enforcement officers and other government officials (a)Mandatory response to allegations (1)In generalNot later than 30 days after receiving an allegation described in subsection (b) from any person, the Attorney General shall— 
(A)initiate an investigation of the allegation; or  (B)provide the person with a written statement that the Attorney General will not investigate the allegation, and include in the statement the Attorney General’s reasons for not investigating the allegation.  
(2)Special rule for allegations received within 30 days of electionIf the Attorney General receives an allegation described in subsection (b) during the 30-day period which ends on the date of an election for Federal office, the Attorney General shall meet the requirements of paragraph (1) not later than 48 hours after receiving the allegation.  (b)Allegations describedAn allegation described in this subsection is— 
(1)an allegation that a law enforcement officer or other official of a State or local government has intimidated, threatened, or coerced, or attempted to intimidate, threaten, or coerce, any individual for voting, or for attempting to vote, in an election for Federal office; or  (2)an allegation that an election official of a State or local government has engaged or has attempted to engage in voter suppression activity.  
NElection Day as Legal Public Holiday 
8941.Treatment of Election Day in same manner as legal public holiday for purposes of Federal employment 
(a)In GeneralFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.  (b)Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day.  
(c)No Effect on Early or Absentee VotingNothing in this section shall be construed to affect the authority of States to permit individuals to cast ballots in elections for Federal office prior to the date of the election (including the casting of ballots by mail) or to cast absentee ballots in the election.  OOther Election Administration Improvements 8951.Requirements for availability of sufficient polling places, equipment, and resources (a)Requiring States To meet requirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 8121(a), section 8201(a), and section 8801(a), is amended— 
(1)by redesignating sections 308 and 309 as sections 309 and 310; and  (2)by inserting after section 307 the following new section: 
 
308.Availability of sufficient polling places, equipment, and resources 
(a)In GeneralIn accordance with the standards established under subsection (b), each State shall provide for— (1)an appropriate number and geographic distribution of voting sites on the day of any election for Federal office and on any days during which such State allows early voting in such elections; and  
(2)the minimum required number of voting systems and other election resources (including all other voting equipment and supplies) for each such voting site.  (b)Standards (1)In generalNot later than June 30, 2019, the Commission shall conduct a study and, on the basis of the findings of the study, issue standards for States to follow in establishing an appropriate number and geographic distribution of voting sites in elections for Federal office on the day of any Federal election and on any days during which the State allows early voting in such elections, and in providing for the minimum number of voting systems and other election resources (including all other voting equipment and supplies) for each such voting site.  
(2)Distribution 
(A)In generalThe standards described in paragraph (1) shall provide for a uniform and nondiscriminatory distribution of such sites, systems, and other resources, and, to the extent possible, shall take into account, among other factors, the following: (i)The voting age population.  
(ii)Voter turnout in past elections.  (iii)The number of voters registered.  
(iv)The number of voters who have registered since the most recent Federal election.  (v)Census data for the population served by each voting site.  
(vi)The educational levels and socioeconomic factors of the population served by each voting site.  (vii)The needs and numbers of voters with disabilities and voters with limited English proficiency.  
(viii)The type of voting systems used.  (B)No factor dispositiveThe standards shall provide that the distribution of voting sites, systems, and resources should take into account the totality of all relevant factors, and no single factor shall be dispositive under the standards.  
(C)PurposeTo the extent possible, the standards shall provide for a distribution of voting sites, systems, and resources with the goals of— (i)ensuring a fair and equitable waiting time for all voters in the State; and  
(ii)preventing a waiting time of over 1 hour at any voting site.  (3)DeviationThe standards described in paragraph (1) shall permit States, upon giving reasonable public notice, to deviate from any allocation requirements in the case of unforeseen circumstances such as a natural disaster or terrorist attack.  
(c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2020..  (b)Clerical amendmentThe table of contents of such Act is amended— 
(1)by redesignating the items relating to sections 308 and 309 as relating to sections 309 and 310; and  (2)by inserting after the item relating to section 307 the following new item: 
 
 
Sec. 308. Availability of sufficient polling places, equipment, and resources.  .  
8952.Treatment of universities as voter registration agencies 
(a)In generalSection 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended— (1)in paragraph (2)— 
(A)by striking and at the end of subparagraph (A);  (B)by striking the period at the end of subparagraph (B) and inserting ; and; and  
(C)by adding at the end the following new subparagraph:  (C)each institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in the State that receives Federal funds.; and  
(2)in paragraph (6)(A), by inserting or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study after assistance,.  (b)Amendment to Higher Education Act of 1965Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (23).  
(c)Effective dateThe amendments made by this section shall apply with respect to elections held on or after January 1, 2020.  8953.Requiring States to accept student identifications for purposes of meeting voter identification requirements (a)Acceptance of student identificationsTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section: 
 
303A.Requiring acceptance of student photo identification as current and valid photo identification 
(a)Acceptance of student identificationsA State or local election official shall accept a current and valid student photo identification issued by an institution of higher education to a student attending such institution of higher education as a current and valid photo identification for purposes of section 303(b)(2) or of any State or local law which requires an individual to produce a current and valid photo identification to obtain a ballot or vote in an election for Federal office.  (b)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), except that such term includes a proprietary institution of higher education described in section 102(b) of such Act (20 U.S.C. 1002(b))..  
(b)EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 303A.  (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Requiring acceptance of student photo identification as current and valid photo identification..  
(d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act.  8954.Minimum notification requirements for voters affected by polling place changes (a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 8701(a), is amended— 
(1)by redesignating subsection (f) as subsection (g); and  (2)by inserting after subsection (e) the following new subsection: 
 
(f)Minimum notification requirements for voters affected by polling place changes 
(1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote— (A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election; or  
(B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election.  (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020..  
(b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a) and as amended by section 8701(b), is amended by striking (d)(2) and (e)(2) and inserting (d)(2), (e)(2), and (f)(2).  8955.Voter information response systems and hotline (a)Establishment and operation of systems and services (1)State-based response systemsThe Attorney General shall coordinate the establishment of a State-based response system for responding to questions and complaints from individuals voting or seeking to vote, or registering to vote or seeking to register to vote, in elections for Federal office. Such system shall provide— 
(A)State-specific, same-day, and immediate assistance to such individuals, including information on how to register to vote, the location and hours of operation of polling places, and how to obtain absentee ballots; and  (B)State-specific, same-day, and immediate assistance to individuals encountering problems with registering to vote or voting, including individuals encountering intimidation or deceptive practices.  
(2)HotlineThe Attorney General, in consultation with State election officials, shall establish and operate a toll-free telephone service, using a telephone number that is accessible throughout the United States and that uses easily identifiable numerals, through which individuals throughout the United States— (A)may connect directly to the State-based response system described in paragraph (1) with respect to the State involved;  
(B)may obtain information on voting in elections for Federal office, including information on how to register to vote in such elections, the locations and hours of operation of polling places, and how to obtain absentee ballots; and  (C)may report information to the Attorney General on problems encountered in registering to vote or voting, including incidences of voter intimidation or suppression.  
(3)Collaboration with State and local election officials 
(A)Collection of information from statesThe Attorney General shall coordinate the collection of information on State and local election laws and policies, including information on the Statewide computerized voter registration lists maintained under title III of the Help America Vote Act of 2002, so that individuals who contact the free telephone service established under paragraph (2) on the date of an election for Federal office may receive an immediate response on that day.  (B)Forwarding questions and complaints to StatesIf an individual contacts the free telephone service established under paragraph (2) on the date of an election for Federal office with a question or complaint with respect to a particular State or jurisdiction within a State, the Attorney General shall forward the question or complaint immediately to the appropriate election official of the State or jurisdiction so that the official may answer the question or remedy the complaint on that date.  
(4)Consultation requirements for development of systems and servicesThe Attorney General shall ensure that the State-based response system under paragraph (1) and the free telephone service under paragraph (2) are each developed in consultation with civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations, especially those that have experience in the operation of similar systems and services.  (b)Use of service by individuals with disabilities and individuals with limited English language proficiencyThe Attorney General shall design and operate the telephone service established under this section in a manner that ensures that individuals with disabilities and individuals with limited proficiency in the English language are fully able to use the service.  
(c)Voter Hotline Task Force 
(1)Appointment by attorney generalThe Attorney General shall appoint individuals (in such number as the Attorney General considers appropriate but in no event fewer than 3) to serve on a Voter Hotline Task Force to provide ongoing analysis and assessment of the operation of the telephone service established under this section, and shall give special consideration in making appointments to the Task Force to individuals who represent civil rights organizations. At least one member of the Task Force shall be a representative of an organization promoting voting rights or civil rights which has experience in the operation of similar telephone services or in protecting the rights of individuals to vote, especially individuals who are members or racial minorities or of communities who have been adversely affected by efforts to suppress voting rights.  (2)EligibilityAn individual shall be eligible to serve on the Task Force under this subsection if the individual meets such criteria as the Attorney General may establish, except that an individual may not serve on the task force if the individual has been convicted of any criminal offense relating to voter intimidation or voter suppression.  
(3)Term of serviceAn individual appointed to the Task Force shall serve a single term of 2 years, except that the initial terms of the members first appointed to the Task Force shall be staggered so that there are at least 3 individuals serving on the Task Force during each year. A vacancy in the membership of the Task Force shall be filled in the same manner as the original appointment.  (4)No compensation for serviceMembers of the Task Force shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
(d)Bi-Annual report to CongressNot later than March 1 of each odd-numbered year, the Attorney General shall submit a report to Congress on the operation of the telephone service established under this section during the previous 2 years, and shall include in the report— (1)an enumeration of the number and type of calls that were received by the service;  
(2)a compilation and description of the reports made to the service by individuals citing instances of voter intimidation or suppression;  (3)an assessment of the effectiveness of the service in making information available to all households in the United States with telephone service;  
(4)any recommendations developed by the Task Force established under subsection (c) with respect to how voting systems may be maintained or upgraded to better accommodate voters and better ensure the integrity of elections, including but not limited to identifying how to eliminate coordinated voter suppression efforts and how to establish effective mechanisms for distributing updates on changes to voting requirements; and  (5)any recommendations on best practices for the State-based response systems established under subsection (a)(1).  
(e)Authorization of appropriations 
(1)AuthorizationThere are authorized to be appropriated to the Attorney General for fiscal year 2019 and each succeeding fiscal year such sums as may be necessary to carry out this section.  (2)Set-aside for outreachOf the amounts appropriated to carry out this Act for a fiscal year pursuant to the authorization under paragraph (1), not less than 15 percent shall be used for outreach activities to make the public aware of the availability of the telephone service established under this section, with an emphasis on outreach to individuals with disabilities and individuals with limited proficiency in the English language.  
8956.Reauthorization of election assistance commissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended by striking for each of the fiscal years 2003 through 2005 and inserting for each of the fiscal years 2019 through 2024.  8957.Application of laws to Commonwealth of Northern Mariana Islands (a)National Voter Registration Act of 1993Section 3(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20502(4)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, and the Commonwealth of the Northern Mariana Islands.  
(b)Help America Vote Act of 2002 
(1)In generalSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  (2)Conforming amendment relating to minimum amount of requirements payment to territoriesSection 252(c)(2) of such Act (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands.  
8958.Repeal of exemption of Election Assistance Commission from certain government contracting requirements 
(a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e).  (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act.  
8959.Permitting Election Assistance Commission to exercise rulemaking authority 
(a)Rulemaking authorityThe Help America Vote Act of 2002 is amended by striking section 209 (52 U.S.C. 20929).  (b)Clerical amendmentThe table of contents of such Act is amended by striking the item relating to section 209.  
8960.No effect on other laws 
(a)In generalExcept as specifically provided, nothing in this subtitle may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws: (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).  
(2)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.).  (3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).  
(4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.).  (5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).  
(6)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).  (b)No effect on preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or grant application under this subtitle, or any other action taken by any person under this subtitle, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (52 U.S.C. 10304) or any other requirements of such Act.  
IXPrison Reform 
9001.Elimination of Federal contracts for privately run prisons within 3 years 
(a)DefinitionIn this section, the term facility housing adult prisoners or detainees in the custody of the Federal Government does not include a community correctional facility or the residence of an individual on home confinement, as described in section 3624(c) of title 18, United States Code.  (b)Operational controlExcept as provided in subsection (c), not later than 2 years after the date of enactment of this Act— 
(1)each facility housing adult prisoners or detainees in the custody of the Federal Government shall be under the direct, operational control of the Federal Government; and  (2)core correctional services at each such facility shall be performed by employees of the Federal Government.  
(c)Waiver authorizedIf the Attorney General determines that the Federal Government is unable to comply with subsection (b) by the date that is 2 years after the date of enactment of this Act, the Attorney General may waive the application of subsection (b) for not more than 1 year.  9002.Prohibition on private entities running prisons housing State and local prisoners after 3 years (a)DefinitionIn this section, the term facility housing adult prisoners or detainees in the custody of a State or local government does not include a community treatment center, halfway house, restitution center, mental health facility, alcohol or drug rehabilitation center, or other community facility that is not within the confines of a jail or prison.  
(b)Operational controlExcept as provided in subsection (c), on and after the date that is 2 years after the date of enactment of this Act— (1)no private entity engaged in or affecting interstate commerce shall own or have direct, operational control over a facility housing adult prisoners or detainees in the custody of the State or local government; and  
(2)no private entity engaged in or affecting interstate commerce shall perform core correctional services at such a facility.  (c)Waiver authorizedIf the Attorney General determines that a State or local government requires services from a private entity that are described in subsection (b) after the date that is 2 years after the date of enactment of this Act, the Attorney General may waive the application of subsection (b) as to that private entity for not more than 1 year.  
(d)EnforcementThe Attorney General may bring a civil action in an appropriate district court of the United States for such declaratory or injunctive relief as is necessary to carry out this section.  9003.Freedom of Information Act applicable for contract prisons (a)In GeneralRecords relating to the operation of a Contract Facility, and to prisoners held in Contract Facilities, that are in the possession of an applicable entity shall be subject to section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), in the same manner as records maintained by a Federal agency operating a Federal prison or other Federal detention facility would be subject to such section of title 5, including— 
(1)the duty to release information about the operation of the non-Federal prison or detention facility; and  (2)the applicability of the exceptions and exemptions available under such section.  
(b)RegulationsA Federal agency that contracts with, or provides funds to, an applicable entity to incarcerate or detain Federal prisoners in a non-Federal prison or detention facility shall promulgate regulations or guidance to ensure compliance by the applicable entity with subsection (a).  (c)No Federal funds for complianceNo Federal funds may be used to assist applicable entities with compliance with this section or section 552 of title 5, United States Code.  
(d)Civil ActionAny party aggrieved by a violation of section 552 of title 5, United States Code, by an applicable entity, as such section is applicable to such an entity in accordance with subsection (a), may, in a civil action, obtain appropriate relief, including an award under subsection (a)(4)(E) of section 552 of such title 5, against the applicable entity for the violation.  (e)DefinitionsIn this section: 
(1)Applicable entityThe term applicable entity means— (A)a nongovernmental entity that directly or indirectly contracts with or receives funds from the Federal Government to incarcerate or detain Federal prisoners in a Contract Facility; or  
(B)a State or local governmental entity with a contract or intergovernmental service agreement with the Federal Government to incarcerate or detain Federal prisoners in a Contract Facility.  (2)Contract FacilityThe term Contract Facility means a prison or other correctional or detention facility that is— 
(A)owned or operated by a nongovernmental entity, a State, or a local government; and  (B)incarcerates or detains Federal prisoners pursuant to a contract or intergovernmental agreement to which any Federal agency is a party.  
(3)Federal prisonerThe term Federal prisoner means any person incarcerated, detained, or otherwise held under the custody, authority, or jurisdiction of any Federal agency or department.  9004.Restrictions on the provision of inmate telephone and video service (a)DefinitionsSection 226(a) of the Communications Act of 1934 (47 U.S.C. 226(a)) is amended by adding at the end the following: 
 
(10)The term ancillary fee includes any charge or fee that is imposed on a user of inmate telephone and video service in addition to the per-minute rate and connection charge.  (11)The term collect or collect call means a telephone call or video call from a person incarcerated in a correctional institution that is billed to the subscriber receiving the call.  
(12)The term commission means a fee or other payment by a provider of inmate telephone and video service to an administrator of a correctional institution, department of correction, or similar entity, based upon, or partly upon, inmate telephone and video service revenue.  (13)The term debit account means the payment of inmate telephone and video service through a prepaid card or other account of a prisoner, which can be accessed only through an access code, personal identification number, or similar identifier.  
(14)The term inmate telephone and video service includes the provision of telephone and video service enabling persons incarcerated in correctional institutions to originate calls at payphones, telephones, or video kiosks that are designated for the personal use of prisoners, regardless of whether the calls are collect, paid through a debit account, or paid through any other means.  (15)The term provider of inmate telephone and video service means any common carrier that provides inmate telephone and video service or any other person determined by the Commission to be providing inmate telephone and video service..  
(b)RegulationsSection 226 of the Communications Act of 1934 (47 U.S.C. 226) is further amended— (1)by redesignating subsection (i) as subsection (k); and  
(2)by inserting after subsection (h) the following:  (i)Regulation of inmate telephone and video service (1)In generalIn order to ensure that charges for inmate telephone and video service are just, reasonable, and nondiscriminatory, not later than 1 year after the date of enactment of the Justice is Not For Sale Act of 2017, the Commission shall adopt regulations on the use of inmate telephone and video service that— 
(A)prescribe a maximum uniform per-minute compensation rate;  (B)prescribe a maximum uniform service connection or other per-call compensation rate;  
(C)prescribe variable maximum compensation rates depending on such factors as carrier costs, the size of the correctional facility served, and other relevant factors identified by the Commission;  (D)require providers of inmate telephone and video service to offer both collect calling and debit account services;  
(E)address the payment of commissions by providers of inmate telephone and video service to administrators of correctional institutions, departments of correction, and similar entities by— (i)prohibiting such payments; or  
(ii)limiting commission payments;  (F)require administrators of correctional institutions, departments of correction, and similar entities to allow more than 1 provider of inmate telephone and video service to provide inmate telephone and video service at a correctional institution so that prisoners have a choice of such providers; and  
(G)prohibit or substantially limit any ancillary fees imposed by a provider of inmate telephone and video service on a user of the service.  (2)Scope (A)In generalThe regulations adopted by the Commission under this subsection— 
(i)shall be technologically neutral; and  (ii)shall not jeopardize legitimate security and penological interests.  
(B)Impact on revenueTo the extent the regulations adopted by the Commission under this subsection reduce or eliminate the revenue derived by administrators of correctional institutions, departments of correction, and similar entities from the receipt of commissions, such effects of the regulations shall not be considered to be jeopardizing or otherwise affecting legitimate security or penological interests.  (3)Periodic reviewThe Commission shall review, on a biennial basis, the regulations adopted under this subsection, including to determine whether any compensation rates established by the Commission should be modified.  
(4)State preemptionTo the extent that any State, local government, or private correctional facility requirements are inconsistent with the regulations of the Commission affecting or pertaining to inmate telephone and video service, including restrictions on the payment of commissions based upon inmate telephone and video service revenues or earnings, the regulations of the Commission on such matters shall preempt the State, local government, or private correctional facility requirements.  (j)Inmate telephone and video service fully subject to sections 201, 205, 251, 252, and 276 (1)In generalInmate telephone and video service shall be fully subject to the requirements of sections 201, 205, 251, 252, and 276.  
(2)RestrictionA provider of inmate telephone and video service may not block or otherwise refuse to carry a call placed by an incarcerated person on the grounds that the provider has no contractual or other arrangement with the local exchange carrier serving the intended recipient of the call or other common carrier involved in any portion of the transmission of the call..  9005.Federal prisoner reentry initiative reauthorization; modification of imposed term of imprisonment (a)Federal prisoner reentry initiativeSection 231 of the Second Chance Act of 2007 (42 U.S.C. 17541) is amended— 
(1)in subsection (g)— (A)in paragraph (1)(B) by inserting after the Attorney General may the following: , upon written request from the Director of the Bureau of Prisons or an eligible elderly offender,;  
(B)in paragraph (3), by striking carried out during fiscal years 2009 and 2010 and inserting carried out during fiscal years 2018 through 2022; and  (C)in paragraph (5)(A)— 
(i)in clause (i), by striking 65 years and inserting 60 years; and  (ii)by amending clause (ii) to read as follows: 
 
(ii)who is serving a term of imprisonment that is not based on a conviction for an offense described in section 102(e)(2)(C) of the Prison Reform and Redemption Act, and has served not less than 2/3 of the term of imprisonment to which the offender was sentenced;;  (2)by striking subsection (h);  
(3)by redesignating subsection (i) as subsection (h); and  (4)in subsection (h), as so redesignated, by striking 2009 and 2010 and inserting 2018 through 2022.  
(b)Modification of imposed term of imprisonmentSection 3582(c)(1)(A) of title 18, United States Code, is amended— (1)in the matter preceding clause (i), by inserting after Director of the Bureau of Prisons the following: or, if the Director does not make such a motion 30 days after receiving a request to make such a motion from the defendant, of the defendant; and  
(2)in clause (ii), by inserting after the Director of the Bureau of Prisons the following: , or the court in the case that the court is considering a motion of the defendant.  9006.Reinstatement of parole (a)In generalChapter 229 of title 18, United States Code, is amended by adding at the end the following: 
 
 
SUBCHAPTER D—Parole 
Sec.  
3631. Definitions. 
3632. Powers and duties of the Commission. 
3633. Powers and duties of the Chairperson. 
3634. Time of eligibility for release on parole. 
3635. Parole determination criteria. 
3636. Information considered. 
3637. Parole determination proceeding; time. 
3638. Conditions of parole. 
3639. Jurisdiction of Commission. 
3640. Early termination of parole. 
3641. Aliens. 
3642. Summons to appear or warrant for retaking of parolee. 
3643. Revocation of parole. 
3644. Reconsideration and appeal. 
3645. Young adult offenders. 
3646. Applicability of Administrative Procedure Act. 
DParole 
3631.DefinitionsIn this subchapter— (1)the term Chairperson means the Chairperson of the Commission;  
(2)the term Commission means the United States Parole Commission;  (3)the term Commissioner means any member of the Commission;  
(4)the term Director means the Director of the Bureau of Prisons;  (5)the term eligible prisoner means any Federal prisoner who is eligible for parole under this title or any other law, including any Federal prisoner whose parole has been revoked and who is not otherwise ineligible for parole;  
(6)the term parolee means any eligible prisoner who has been released on parole or deemed as if released on parole under section 3626(b)(5) or section 3634(a)(2); and  (7)the term rules and regulations means rules and regulations promulgated by the Commission under section 3632 and section 553 of title 5.  
3632.Powers and duties of the Commission 
(a)In generalThe Commission shall meet at least quarterly, and by majority vote shall— (1)promulgate rules and regulations establishing guidelines for the powers enumerated in subsection (b) and such other rules and regulations as are necessary to carry out a national parole policy and the purposes of this subchapter;  
(2)create such regions as are necessary to carry out this subchapter, but in no event less than 5; and  (3)ratify, revise, or deny any request for regular, supplemental, or deficiency appropriations, before the submission of the requests to the Office of Management and Budget by the Chairperson, which requests shall be separate from those of any other agency in the Department of Justice.  
(b)Powers relating to paroleThe Commission, by majority vote, and in accordance with the procedures set out in this subchapter, shall have the power to— (1)grant or deny an application or recommendation to parole any eligible prisoner;  
(2)impose reasonable conditions on an order granting parole;  (3)modify or revoke an order paroling any eligible prisoner; and  
(4)request probation officers and other individuals, organizations, and public or private agencies to perform such duties with respect to any parolee as the Commission determines necessary— (A)for maintaining proper supervision of and assistance to such parolees; and  
(B)so as to assure that no probation officers, individuals, organizations, or agencies shall bear excessive caseloads.  (c)DelegationThe Commission, by majority vote, and in accordance with rules and regulations— 
(1)may delegate to one or more Commissioners powers enumerated in subsection (b);  (2)may delegate to hearing examiners any powers necessary to conduct hearings and proceedings, take sworn testimony, obtain and make a record of pertinent information, make findings of probable cause and issue subpoenas for witnesses or evidence in parole revocation proceedings, and recommend disposition of any matters enumerated in subsection (b), except that any such findings or recommendations shall be based upon the concurrence of not less than 2 hearing examiners;  
(3)may delegate authority to conduct hearings held under section 3643 to any officer or employee of the executive or judicial branch of Federal or State government;  (4)may review, or may delegate to the National Appeals Board the power to review, any decision made under paragraph (1), which shall be reaffirmed, modified, or reversed not later than 30 days after the date the decision is rendered; and  
(5)shall provide written notice to the individual to whom a decision described in paragraph (4) applies of the Commission's actions with respect thereto and the reasons for such actions.  (d)PolicymakingExcept as otherwise provided by law, any action taken by the Commission under subsection (a) shall be taken by a majority vote of all individuals currently holding office as members of the Commission which shall maintain and make available for public inspection a record of the final vote of each member on statements of policy and interpretations adopted by it. In so acting, each Commissioner shall have equal responsibility and authority, shall have full access to all information relating to the performance of such duties and responsibilities, and shall have 1 vote.  
3633.Powers and duties of the Chairperson 
(a)In generalThe Chairperson shall— (1)convene and preside at meetings of the Commission under section 3632 and such additional meetings of the Commission as the Chairperson may call or as may be requested in writing by at least 3 Commissioners;  
(2)appoint, fix the compensation of, assign, and supervise all personnel employed by the Commission except that— (A)the appointment of any hearing examiner shall be subject to approval of the Commission within the first year of such hearing examiner's employment; and  
(B)regional Commissioners shall appoint and supervise such personnel employed regularly and full time in their respective regions as are compensated at a rate up to and including level GS–9 of the General Schedule;  (3)assign duties among officers and employees of the Commission, including Commissioners, so as to balance the workload and provide for orderly administration;  
(4)direct the preparation of requests for appropriations for the Commission, and the use of funds made available to the Commission;  (5)designate 3 Commissioners to serve on the National Appeals Board, 1 whom shall be designated to serve as Vice Chairperson of the Commission (who shall act as Chairperson of the Commission in the absence or disability of the Chairperson or in the event of a vacancy in the position of Chairperson);  
(6)designate, for each region established under section 3632(a)(2), 1 Commissioner to serve as regional Commissioner in each such region, except that— (A)in each such designation the Chairperson shall consider years of service, personal preference, and fitness; and  
(B)no such designation shall take effect unless concurred in by the President;  (7)serve as spokesperson for the Commission and report annually to each House of Congress on the activities of the Commission; and  
(8)exercise such other powers and duties and perform such other functions as may be necessary to carry out the purposes of this subchapter or as may be provided under any other provision of law.  (b)Other authoritiesThe Chairperson shall have the power to— 
(1)without regard to subsections (a) and (b) of section 3324 of title 31, enter into and perform such contracts, leases, cooperative agreements, and other transactions as may be necessary in the conduct of the functions of the Commission with any public agency or with any person, firm, association, corporation, educational institution, or nonprofit organization;  (2)accept voluntary and uncompensated services, notwithstanding section 1342 of title 31;  
(3)procure for the Commission temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5;  (4)collect systematically the data obtained from studies, research, and the empirical experience of public and private agencies concerning the parole process;  
(5)carry out programs of research concerning the parole process to develop classification systems which describe types of offenders, and to develop theories and practices which can be applied to the different types of offenders;  (6)publish data concerning the parole process;  
(7)devise and conduct, in various geographical locations, seminars, workshops, and training programs providing continuing studies and instruction for personnel of Federal, State, and local agencies and private and public organizations working with parolees and connected with the parole process; and  (8)use the services, equipment, personnel, information, facilities, and instrumentalities with or without reimbursement therefor of other Federal, State, local, and private agencies with their consent.  
(c)Consistency with national parole policiesIn carrying out the functions under this section, the Chairperson shall be governed by the national parole policies promulgated by the Commission.  3634.Time of eligibility for release on parole (a)Eligibility (1)In generalExcept to the extent otherwise provided by law— 
(A)a prisoner confined and serving a definite term or terms of imprisonment of more than 1 year shall be eligible for release on parole after serving 33.3 percent of such term or terms; and  (B)a prisoner confined and serving a life sentence shall be eligible for release on parole after serving 10 years.  
(2)Terms of less than 1 yearAny prisoner sentenced to imprisonment for a term or terms of not less than 6 months, and not more than 1 year, shall be released at the expiration of such sentence, unless the court which imposed sentence shall, at the time of sentencing, provide for the prisoner's release after service of 33.3 percent of such term or terms, which shall be deemed to be as if released on parole. This paragraph shall not prevent delivery of any person released on parole to the authorities of any State otherwise entitled to custody of the person.  (b)Determinations by courtUpon entering a judgment of conviction, the court having jurisdiction to impose sentence, when in its opinion the ends of justice and best interest of the public require that the defendant be sentenced to imprisonment for a term exceeding 1 year, may— 
(1)designate in the sentence of imprisonment imposed a minimum term at the expiration of which the defendant shall become eligible for parole, which term may not be more than 33.3 percent of the maximum sentence imposed by the court; or  (2)fix the maximum sentence of imprisonment to be served by the defendant, in which event the court may specify that the defendant may be released on parole at such time as the Commission may determine.  
(c)Additional information 
(1)In generalIf the court desires more detailed information as a basis for determining the sentence to be imposed, the court may commit the defendant to the custody of the Attorney General, which commitment shall be deemed to be for the maximum sentence of imprisonment prescribed by law, for a study as described in subsection (d).  (2)Report and recommendations of DirectorNot later than 3 months after a defendant is committed under paragraph (1), unless the court grants additional time, not to exceed 3 months, for further study, the results of the study described in subsection (d), together with any recommendations which the Director believes would be helpful in determining the disposition of the case, shall be furnished to the court.  
(3)Sentencing after additional informationAfter receiving a report and recommendations under paragraph (2), the court may in its discretion— (A)place the offender on probation in accordance with subchapter A; or  
(B) 
(i) 
(I)affirm the sentence of imprisonment originally deemed to be imposed; or  (II)reduce the sentence of imprisonment; and  
(ii)commit the offender under any applicable provision of law.  (4)Running of termThe term of a sentence imposed under paragraph (3) shall run from the date of original commitment under this subsection.  
(d)Study upon commitment 
(1)In generalUpon commitment of a prisoner sentenced to imprisonment under subsection (a) or (b), the Director, under such regulations as the Attorney General may prescribe, shall cause a complete study to be made of the prisoner and shall furnish to the Commission a summary report together with any recommendations which in the opinion of the Director would be helpful in determining the suitability of the prisoner for parole.  (2)ContentsA report under paragraph (1) may include— 
(A)data regarding the prisoner's previous delinquency or criminal experience;  (B)pertinent circumstances of the social background, capabilities, and mental and physical health of the prisoner; and  
(C)consideration of such other factors as may be considered pertinent.  (3)Study by CommissionThe Commission may make such other investigation relating to a prisoner as it may determine necessary.  
(e)Provision of informationUpon request of the Commission, it shall be the duty of the various probation officers and agencies of the Federal Government to furnish the Commission— (1)information available to such officer or agency concerning any eligible prisoner or parolee; and  
(2)whenever not incompatible with the public interest, their views and recommendation with respect to any matter within the jurisdiction of the Commission.  (f)Reduction of minimum termAt any time, upon motion of the Director, the court may reduce any minimum term before a prisoner may be released on parole to the time the prisoner has served. The court shall have jurisdiction to act upon the application at any time and no hearing shall be required.  
(g)Rule of constructionNothing in this subchapter shall be construed to provide that any prisoner shall be eligible for release on parole if such prisoner is ineligible for such release under any other provision of law.  3635.Parole determination criteria (a)In generalSubject to subsections (b) and (c), and in accordance with guidelines promulgated by the Commission under section 3632, an eligible prisoner shall be released on parole if— 
(1)the eligible prisoner has substantially observed the rules of the institution or institutions to which the eligible prisoner has been confined; and  (2)the Commission, upon consideration of the nature and circumstances of the offense and the history and characteristics of the eligible prisoner, determines that release would not— 
(A)depreciate the seriousness of the offense or promote disrespect for the law; or  (B)jeopardize the public welfare.  
(b)ExceptionNotwithstanding the guidelines promulgated by the Commission under section 3632, the Commission may grant or deny release on parole if it determines there is good cause for so doing.  (c)NoticeThe Commission shall furnish an eligible prisoner with a written notice of its determination (including any determination described in subsection (b)) not later than 21 days, excluding holidays, after the date of the parole determination proceeding. If parole is denied, such notice shall state with particularity the reasons for such denial.  
(d)Certain prisoners 
(1)In generalSubject to paragraph (2), any prisoner serving a term or terms of imprisonment of 5 years or longer, who is not earlier released under this section or any other applicable provision of law, shall be released on parole— (A)on the date on which the prisoner has served 66.6 percent of each consecutive term or terms; or  
(B)for a prisoner serving consecutive term or terms of imprisonment of more than 45 years (including any life term), the earlier of— (i)the date described in subparagraph (A); or  
(ii)the date on which the prisoner has served 30 years.  (2)ExceptionThe Commission shall not release a prisoner under paragraph (1) if it determines that— 
(A)the prisoner has seriously or frequently violated institution rules and regulations; or  (B)there is a reasonable probability that the prisoner will commit any Federal, State, or local crime.  
3636.Information consideredIn making a determination under this subchapter relating to release on parole of an eligible prisoner, the Commission shall consider, if available and relevant— (1)reports and recommendations which the staff of the facility in which such eligible prisoner is confined may make;  
(2)official reports of the eligible prisoner's prior criminal record, including a report or record of earlier probation and parole experiences;  (3)presentence investigation reports;  
(4)recommendations regarding the eligible prisoner's parole made at the time of sentencing by the sentencing judge;  (5)reports of physical, mental, or psychiatric examination of the eligible prisoner; and  
(6)such additional relevant information concerning the eligible prisoner (including information submitted by the eligible prisoner) as may be reasonably available.  3637.Parole determination proceeding; time (a)Proceedings (1)In generalIn making a determination under this subchapter (relating to parole), the Commission shall conduct a parole determination proceeding unless it determines on the basis of the eligible prisoner's record that the eligible prisoner will be released on parole.  
(2)Timing 
(A)In generalWhenever feasible, the initial parole determination proceeding for a prisoner eligible for parole under subsection (a)(1) or (b)(1) of section 3634 shall be held not later than 30 days before the date of such eligibility for parole.  (B)Other proceedingsWhenever feasible, the initial parole determination proceeding for a prisoner eligible for parole under section 3634(b)(2) or who was released on parole, and whose parole has been revoked, shall be held not later than 120 days following such prisoner's imprisonment or reimprisonment in a Federal institution, as the case may be.  
(3)WaiverAn eligible prisoner may knowingly and intelligently waive any parole determination proceeding.  (b)Notice (1)In generalNot later than 30 days before a parole determination proceeding relating to an eligible prisoner, the eligible prisoner shall be provided with— 
(A)written notice of the time and place of the proceeding; and  (B)reasonable access to any reports or other documents to be used by the Commission in making its determination.  
(2)WaiverAn eligible prisoner may waive notice of a parole determination proceeding, except that if notice is not waived, the proceeding shall be held during the next regularly scheduled proceedings by the Commission at the institution in which the eligible prisoner is confined.  (c)Withholding of certain materials (1)In generalSubsection (b)(1)(B) shall not apply to— 
(A)diagnostic opinions which, if made known to the eligible prisoner, could lead to a serious disruption of the institutional program;  (B)any document which reveals sources of information obtained upon a promise of confidentiality; or  
(C)any other information which, if disclosed, might result in harm, physical or otherwise, to any person.  (2)SummariesIf access to a report or other document is not provided by the Commission, the Bureau of Prisons, or any other agency under paragraph (1), the Commission, the Bureau, or such other agency, respectively, shall provide to the eligible prisoner a summary of the basic contents of the material withheld, bearing in mind the need for confidentiality and the impact on the eligible prisoner.  
(d)Consultation and representation 
(1)In generalDuring the period before a parole determination proceeding described in subsection (b)(1), an eligible prisoner may consult, as provided by the Director, with a representative as referred to in paragraph (2), and by mail or otherwise with any person concerning such proceeding.  (2)Representation at proceedingAn eligible prisoner shall, if the eligible prisoner chooses, be represented at the parole determination proceeding by a representative who qualifies under rules promulgated by the Commission. Such rules shall not exclude attorneys as a class.  
(e)Testimony by eligible prisonerAn eligible prisoner shall be allowed to appear and testify on his or her own behalf at the parole determination proceeding.  (f)RecordsA full and complete record of every parole determination proceeding shall be retained by the Commission. Upon request, the Commission shall make available to any eligible prisoner such record as the Commission may retain of the parole determination proceeding.  
(g)Conference if deniedIf parole is denied, and if feasible— (1)a personal conference to explain the reasons for the denial shall be held between the eligible prisoner and the Commissioners or examiners conducting the proceeding at the conclusion of the proceeding; and  
(2)the conference shall include advice to the eligible prisoner as to what steps may be taken to enhance the chance of being released at a subsequent proceeding.  (h)Subsequent proceedings if deniedIn any case in which release on parole is not granted, subsequent parole determination proceedings shall be held not less frequently than every— 
(1)18 months in the case of an eligible prisoner serving a term or terms of imprisonment of more than 1 year and less than 7 years; and  (2)24 months in the case of an eligible prisoner serving a term or terms of imprisonment of not less than 7 years.  
3638.Conditions of parole 
(a)Conditions 
(1)No other crimesIn every case, the Commission shall impose as a condition of parole that the parolee not commit another Federal, State, or local crime.  (2)Other conditionsThe Commission— 
(A)may impose or modify other conditions of parole to the extent that such conditions are reasonably related to— (i)the nature and circumstances of the offense; and  
(ii)the history and characteristics of the parolee; and  (B)may provide for such supervision and other limitations as are reasonable to protect the public welfare.  
(b)Scope of conditions 
(1)In generalThe conditions of parole should be sufficiently specific to serve as a guide to supervision and conduct.  (2)CertificateUpon release on parole, a parolee shall be given a certificate setting forth the conditions of parole. An effort shall be made to make certain that the parolee understands the conditions of parole.  
(c)Treatment 
(1)In generalRelease on parole or release as if on parole may as a condition of such release require— (A)a parolee to reside in or participate in the program of a residential community treatment center, or both, for all or part of the period of such parole; and  
(B)a parolee who is an addict (as defined under section 102 of the Controlled Substances Act (21 U.S.C. 802)) or a drug dependent person (as defined in section 2 of the Public Health Service Act (42 U.S.C. 201)) to undergo available medical, psychiatric, or psychological treatment for drug or alcohol dependency for all or part of the period of parole.  (2)CostsA parolee residing in a residential community treatment center pursuant to paragraph (1) may be required to pay such costs incident to residence as the Commission determines appropriate.  
(d)Modification of conditions 
(1)In generalThe Commission may modify conditions of parole under this section on its own motion, or on the motion of a United States probation officer supervising a parolee.  (2)Notice requiredA parolee shall receive notice of a proposed modification of conditions of parol and a period of not less than 10 days after receipt of such notice to express the views of the parolee on the proposed modification.  
(3)Period for determinationNot later than 21 days after the end of the 10-day period described in paragraph (2), the Commission shall act upon a motion or application to modify conditions of parole.  (4)Petition by paroleeA parolee may petition the Commission for a modification of conditions under this section.  
(5)Relation to revocation proceedingsThis subsection shall not apply to modifications of parole conditions under a revocation proceeding under section 3643.  3639.Jurisdiction of Commission (a)Attorney General jurisdictionA parolee shall remain in the legal custody and under the control of the Attorney General, until the expiration of the maximum term or terms of imprisonment to which such parolee was sentenced.  
(b)Jurisdiction of Commission generallyExcept as otherwise provided in this section, the jurisdiction of the Commission over the parolee shall terminate not later than the date of the expiration of the maximum term or terms for which the parolee was sentenced, except that— (1)such jurisdiction shall terminate at an earlier date to the extent provided under section 3624(b)(5) or section 3640; and  
(2)in the case of a parolee who has been convicted of a Federal, State, or local crime committed subsequent to release on parole that is punishable by a term of imprisonment, detention, or incarceration in any penal facility, the Commission shall determine, in accordance with subsection (b) or (c) of section 3643, whether all or any part of the unexpired term being served at the time of parole shall run concurrently or consecutively with the sentence imposed for the new offense, but in no case shall such service together with such time as the parolee has previously served in connection with the offense for which the parolee was paroled, be longer than the maximum term for which the parolee was sentenced in connection with such offense.  (c)Intentional failure or refusalIf a parolee intentionally refuses or fails to respond to any reasonable request, order, summons, or warrant of the Commission or any member or agent thereof, the jurisdiction of the Commission may be extended for the period during which the parolee so refuses or fails to respond.  
(d)Other sentencesThe parole of any parolee shall run concurrently with the period of parole or probation under any other Federal, State, or local sentence. Upon the termination of the jurisdiction of the Commission over any parolee, the Commission shall issue a certificate of discharge to the parolee and to such other agencies as it may determine.  3640.Early termination of parole (a)In generalUpon its own motion or upon request of the parolee, the Commission may terminate supervision over a parolee prior to the termination of jurisdiction under section 3639.  
(b)Status reviews 
(1)In generalNot later than 2 years after a parolee is released on parole, and every year thereafter, the Commission shall review the status of the parolee to determine the need for continued supervision.  (2)Exclusion of certain periodsIn calculating the 2-year period described in paragraph (1), there shall not be included any period of release on parole prior to the most recent such release, nor any period served in confinement on any other sentence.  
(c)Termination after 5 years 
(1)In generalFive years after a parolee is released on parole, the Commission shall terminate supervision over the parolee unless the Commission determines, after a hearing conducted in accordance with the procedures prescribed in section 3643(a)(2), that such supervision should not be terminated because there is a likelihood that the parolee will engaged in conduct violating any criminal law.  (2)Continuation of paroleIf supervision is not terminated under paragraph (1), the parolee may request a hearing annually thereafter, and a hearing, with procedures in accordance with paragraph (1), shall be conducted with respect to such termination of supervision not less frequently than every 2 years.  
(3)Exclusion of certain periodsIn calculating the 5-year period described in paragraph (1), there shall not be included any period of release on parole prior to the most recent such release, nor any period served in confinement on any other sentence.  3641.Aliens (a)Eligibility of parole for aliensNotwithstanding any other provision of law, aliens shall be eligible for parole under this title.  
(b)Aliens with final orders of removalWhen an alien prisoner subject to a final order of removal becomes eligible for parole, the Commission may authorize the release of such prisoner and, when parole becomes effective, may deliver such prisoner to a duly authorized immigration official for removal.  3642.Summons to appear or warrant for retaking of parolee (a)In generalIf a parolee is alleged to have violated the conditions of parole, the Commission may— 
(1)summon such parolee to appear at a hearing conducted under section 3643; or  (2)issue a warrant and retake the parolee as provided in this section.  
(b)Issuance of summons or warrant 
(1)In generalA summons or warrant issued under this section shall be issued by the Commission as soon as practicable after discovery of the alleged violation, except when delay is determined necessary.  (2)ImprisonmentImprisonment in an institution shall not constitute grounds for delay of such issuance, except that, in the case of any parolee charged with a criminal offense, issuance of a summons or warrant may be suspended pending disposition of the charge.  
(c)NoticeA summons or warrant issued under this section shall provide the parolee with written notice of— (1)the conditions of parole imposed under section 3638 that the parolee is alleged to have violated;  
(2)the rights of the parolee under this subchapter; and  (3)the possible action which may be taken by the Commission.  
(d)Execution of warrantsAn officer of a Federal penal or correctional institution, or a Federal officer authorized to serve criminal process within the United States, to whom a warrant issued under this section is delivered, shall execute such warrant by taking such parolee and returning the parolee to the custody of the regional commissioner, or to the custody of the Attorney General, if the Commission shall so direct.  3643.Revocation of parole (a)Revocation generally (1)In generalExcept as provided in subsections (b) and (c)— 
(A)an alleged parole violator summoned or retaken under section 3642 shall be afforded the opportunity to have a preliminary hearing at or reasonably near the place of the alleged parole violation or arrest, without unnecessary delay, to determine if there is probable cause to believe that the parolee has violated a condition of parole;  (B)upon a finding of probable cause, and except as provided in subparagraph (C)— 
(i)a digest shall be prepared by the Commission setting forth in writing the factors considered and the reasons for the decision; and  (ii)a copy of the digest shall be given to the parolee within a reasonable period of time;  
(C)the Commission may restore any parolee to parole supervision if— (i)continuation of revocation proceedings is not warranted;  
(ii)incarceration of the parolee pending further revocation proceedings is not warranted by the alleged frequency or seriousness of such violation or violations;  (iii)the parolee is not likely to fail to appear for further proceedings; and  
(iv)the parolee does not constitute a danger to himself, herself, or others; and  (D)not later than 60 days after a finding of probable cause, a revocation hearing shall be held at or reasonably near the place of the alleged parole violation or arrest, except that a revocation hearing may be held at the same time and place set for the preliminary hearing.  
(2)Hearing proceduresFor a hearing held under paragraph (1)— (A)notice shall be given to the parolee of the conditions of parole alleged to have been violated, and the time, place, and purposes of the scheduled hearing;  
(B)the parolee shall have an opportunity to be represented by an attorney (retained by the parolee, or if the parolee is financially unable to retain counsel, counsel shall be provided under section 3006A) or, if the parolee so chooses, a representative as provided by rules and regulations, unless the parolee knowingly and intelligently waives such representation;  (C)the parolee shall have an opportunity to appear and testify, and present witnesses and relevant evidence on his or her own behalf; and  
(D)the parolee shall have an opportunity to be apprised of the evidence against the parolee and, if the parolee so requests, to confront and cross-examine adverse witnesses, unless the Commission specifically finds substantial reason for not so allowing.  (3)SubpoenasFor purposes of paragraph (1), the Commission may subpoena witnesses and evidence, and pay witness fees as established for the courts of the United States. If a person refuses to obey such a subpoena, the Commission may petition a court of the United States for the judicial district in which such parole proceeding is being conducted, or in which such person may be found, to request such person to attend, testify, and produce evidence. The court may issue an order requiring such person to appear before the Commission, when the court finds such information, thing, or testimony directly related to a matter with respect to which the Commission is empowered to make a determination under this section. Failure to obey such an order is punishable by such court as a contempt. All process in such a case may be served in the judicial district in which such a parole proceeding is being conducted, or in which such person may be found.  
(b)Conviction of crimes while on parole 
(1)In generalConviction for a Federal, State, or local crime committed subsequent to release on parole shall constitute probable cause for purposes of subsection (a).  (2)Parolees incarceratedIf a parolee has been convicted of a Federal, State, or local crime and is serving a new sentence in an institution, a parole revocation warrant or summons issued under section 3642 may be placed against the parolee as a detainer. Not later than 180 days after the Commission receives notice of the placement of a detainer, the detainer shall be reviewed by the Commission. The parolee shall receive notice of the pending review, have an opportunity to submit a written application containing information relative to the disposition of the detainer, and, unless waived, shall have counsel as provided in subsection (a)(2)(B) to assist in the preparation of such application.  
(3)HearingIf the Commission determines that additional information is needed to review a detainer under paragraph (2), a dispositional hearing may be held at the institution in which the parolee is confined. The parolee shall receive notice of such hearing, be allowed to appear and testify on his or her own behalf, and, unless waived, shall have counsel as provided in subsection (a)(2)(B).  (4)ResolutionFollowing the review relating to the disposition of a detainer, the Commission may— 
(A)let the detainer stand; or  (B)withdraw the detainer.  
(c)Certain alleged parole violators 
(1)Revocation hearing 
(A)In generalAn alleged parole violator described in subparagraph (B) shall receive a revocation hearing within 90 days of the date of retaking.  (B)Covered alleged parole violatorsAn alleged parole violator described in this subparagraph is an alleged parole violator who— 
(i)is summoned or retaken by warrant under section 3642 and knowingly and intelligently waives the right to a hearing under subsection (a);  (ii)knowingly and intelligently admits violation at a preliminary hearing held under subsection (a)(1)(A); or  
(iii)is retaken under subsection (b).  (C)Conduct of hearingThe Commission may conduct a hearing under subparagraph (A) at the institution to which the parolee has been returned, and the alleged parole violator shall receive notice of the hearing, be allowed to appear and testify on his or her own behalf, and, unless waived, shall have counsel or another representative as provided in subsection (a)(2)(B).  
(d)Disposition 
(1)In generalIf a parolee is summoned or retaken under section 3642, and the Commission finds, in accordance with this section (including paragraph (2) of this subsection) and by a preponderance of the evidence, that the parolee has violated a condition of parole, the Commission may— (A)restore the parolee to supervision;  
(B)reprimand the parolee;  (C)modify the conditions of the parole of the parolee;  
(D)refer the parolee to a residential community treatment center for all or part of the remainder of the original sentence; or  (E)formally revoke parole or release as if on parole under this title.  
(2)RequirementsThe Commission may take an action under paragraph (1) if it has taken into consideration— (A)whether the parolee has been convicted of any Federal, State, or local crime subsequent to release on parole, and the seriousness thereof; and  
(B)whether the action is warranted by the frequency or seriousness of the violation by the parolee of any other condition or conditions of parole.  (e)NoticeNot later than 21 days, excluding holidays, after a revocation hearing under this section, the Commission shall furnish the parolee with a written notice of its determination. If parole is revoked, a digest shall be prepared by the Commission setting forth in writing the factors considered and reasons for such action, a copy of which shall be given to the parolee.  
3644.Reconsideration and appeal 
(a)In generalIf parole release is denied under section 3635, parole conditions are imposed or modified under section 3638, parole discharge is denied under section 3640(c), or parole is modified or revoked under section 3643, the individual to whom such decision applies may have the decision reconsidered by submitting a written application to the regional Commissioner not later than 30 days after the date on which the decision is rendered.  (b)Review by regional CommissionerNot later than 30 days after receipt of an application under subsection (a), a regional Commissioner shall— 
(1)acting in accordance with rules and regulations, reaffirm, modify, or reverse the original decision; and  (2)inform the applicant in writing of the decision and the reasons therefor.  
(c)Appeal to National Appeals Board 
(1)In generalAny decision made under subsection (b) which is adverse to the applicant for reconsideration may be appealed by the individual to the National Appeals Board by submitting a written notice of appeal not later than 30 days following the date on which such decision is rendered.  (2)ReviewIn accordance with rules and regulations, the National Appeals Board— 
(A)not later than 60 days after receipt of an appellant's papers, shall reaffirm, modify, or reverse the decision; and  (B)shall inform the appellant in writing of the decision and the reasons therefor.  
3645.Young adult offenders 
(a)DefinitionIn this section, the term young adult offender means an individual— (1)who has been convicted of a Federal offense; and  
(2)on the date of the conviction, is not less than 22 years of age and is less than 26 years of age.  (b)Treatment as a juvenileA young adult offender may be deemed a juvenile for purposes of chapter 403 if, after taking into consideration the previous record of the young adult offender as to delinquency or criminal experience, the social background, capabilities, mental and physical health of the young adult offender, and such other factors as may be considered pertinent, the court finds that there are reasonable grounds to believe that the young adult offender will benefit from being treated as a juvenile under chapter 403.  
3646.Applicability of Administrative Procedure Act 
(a)In generalThe Commission shall be an agency for purposes of chapter 5 of title 5, except for sections 554, 555, 556, and 557.  (b)RulemakingFor purposes of subsection (a), section 553(b)(3)(A) of title 5 shall be applied as though , general statements of policy, were struck.  
(c)Judicial reviewTo the extent that actions of the Commission under section 3632(a)(1) are not in accord with section 553 of title 5, they shall be reviewable in accordance with chapter 7 of title 5.  (d)Exclusion of certain actionsActions of the Commission under paragraphs (1), (2), and (3) of section 3632(b) shall be considered actions committed to agency discretion for purposes of section 701(a)(2) of title 5..  
(b)Permanent continuation of Parole CommissionNotwithstanding section 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note), the United States Parole Commission shall not be terminated under such section and appointments to the United States Parole Commission shall be made in accordance with section 4202 of title 18, United States Code, as in effect on the day before the effective date of the Sentencing Reform Act of 1984 under section 235(a) of such Act (18 U.S.C. 3551 note).  (c)Credit toward service of sentence for satisfactory behaviorSection 3624(b) of title 18, United States Code, is amended by adding at the end the following: 
 
(5)A prisoner having served the term or terms of imprisonment of the prisoner, less credit toward the service of the prisoner's sentence under this subsection, shall, upon release, be deemed as if released on parole until the expiration of the maximum term or terms for which the prisoner was sentenced less 180 days. This paragraph shall not prevent delivery of a prisoner to the authorities of any State otherwise entitled to custody of the prisoner..  (d)Technical and conforming amendments (1)Section 3553 of title 18, United States Code, is amended— 
(A)in subsection (b), by inserting maximum before sentence of the kind each place it appears; and  (B)in subsection (c), in the matter preceding paragraph (1), by inserting maximum before sentence—.  
(2)Section 3621(a) of title 18, United States Code, is amended by inserting on parole before for satisfactory behavior.  (3)Section 3624 of title 18, United States Code, is amended— 
(A)in subsection (a), by striking A prisoner and inserting Subject to release on parole under subchapter D, a prisoner;  (B)in subsection (b)(2), by inserting , which shall not include a release on parole under subchapter D after released from custody; and  
(C)in subsection (d), by inserting or on parole under subchapter D after Upon the release of a prisoner.  (4)Section 4321 of title 18, United States Code, is amended by inserting or parole before the period at the end.  
(5)Chapter 403 of title 18, United States Code, is amended— (A)by inserting after section 5040 the following: 
 
5041.ParoleA juvenile delinquent who has been committed may be released on parole at any time under such conditions and regulations as the United States Parole Commission determines proper in accordance with section 3635.; and  (B)by striking the item relating to section 5041 and inserting the following: 
 
 
5041. Parole..  
(6)The table of subchapters for chapter 229 of title 18, United States Code, is amended by inserting after the item relating to subchapter C the following:   D.Parole3631.  (7)The Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— 
(A)in section 401(b)(1) (21 U.S.C. 841(b)(1))— (i)in subparagraph (A), in the matter following clause (viii), by striking the last sentence;  
(ii)in subparagraph (B), in the matter following clause (viii), by striking the last sentence; and  (iii)in subparagraph (C), in the last sentence, by striking , nor shall a person so sentenced be eligible for parole during the term of such a sentence;  
(B)in section 419(d) (21 U.S.C. 860(d)), by striking the second sentence; and  (C)in section 420(e) (21 U.S.C. 861(e)), by striking the second sentence.  
(8)Section 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended— (A)in paragraph (1), in the matter following subparagraph (H), by striking the last sentence; and  
(B)in paragraph (2), in the matter following subparagraph (H), by striking the last sentence.  (e)ApplicabilityThe amendments made by this section shall apply with respect to any sentence imposed on or after January 1, 2019.  
9007.Termination of detention bed quota 
(a)In generalThe matter under the heading salaries and expenses under the heading United States Immigration and Customs Enforcement under title II of the Department of Homeland Security Appropriations Act, 2016 (division F of Public Law 114–113; 129 Stat. 2497) is amended by striking Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2016:.  (b)Detention capacityNotwithstanding any other provision of law, the number of detention beds maintained by U.S. Immigration and Customs Enforcement shall be determined by the Secretary of Homeland Security and shall be based solely on detention needs.  
(c)Alternatives to detention 
(1)In generalThe Secretary of Homeland Security shall establish nationwide alternatives to detention programs that incorporate case management services in each field office of the Department of Homeland Security to ensure appearances at immigration proceedings and public safety.  (2)Contract authorityThe Secretary may contract with nongovernmental community-based organizations— 
(A)to conduct screening of detainees;  (B)to operate community-based supervision programs; and  
(C)to implement secure alternatives that allow U.S. Immigration and Customs Enforcement to maintain custody over the alien.  (3)AssessmentsThe Secretary shall regularly assess the demand for alternative to detention programs and make available sufficient alternative to detention slots regardless of proximity to available detention beds. Alternative programs shall offer a continuum of supervision mechanisms and options, including community support, depending on an assessment of each individual’s circumstances. Information regarding the amount of slots available in each area shall be made public.  
(4)Individualized determinationsIn determining whether to use alternatives to detention programs, the Secretary shall make an individualized determination, and for each individual placed in an alternatives to detention program, shall review the level of supervision on a monthly basis. Alternatives to detention programs shall not be used when release on bond or recognizance is determined to be a sufficient measure to ensure appearances at immigration proceedings and public safety. Detention shall not be used when alternatives to detention programs are determined to be a sufficient measure to ensure appearances at immigration proceedings and public safety.  (5)CustodyThe Secretary may use alternatives to detention programs to maintain custody over any alien detained under the Immigration and Nationality Act, except for aliens detained under section 236A of such Act (8 U.S.C. 1226a). If an individual is not eligible for release from custody or detention, the Secretary shall consider the alien for placement in alternative programs that maintain custody over the alien.  
(6)Vulnerable populations 
(A)Defined termIn this paragraph, the term vulnerable population includes, but is not limited to, asylum seekers, victims of torture or trafficking, families with minor children, pregnant women, nursing mothers, individuals who are gay, lesbian, bisexual, or transgender, individuals with a mental or physical disability, and individuals who are older than 65 years of age.  (B)Considerations for placementIn determining whether to place a detainee in an alternatives to detention program, the Secretary shall consider whether the detainee is a member of a vulnerable population. Notwithstanding section 236 of the Immigration and Nationality Act (8 U.S.C. 1226), a member of a vulnerable population whose needs cannot be adequately met by a detention facility may not be held in a detention facility unless the Secretary determines such placement is in the interest of national security.  
9008.Oversight of detention facilities 
(a)DefinitionsIn this section: (1)Applicable standardsThe term applicable standards means the most recent version of detention standards and detention-related policies issued by the Secretary or the Director of U.S. Immigration and Customs Enforcement.  
(2)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility, that is used, in whole or in part, to hold individuals under the authority of the Director of U.S. Immigration and Customs Enforcement, including facilities that hold such individuals under a contract or agreement with the Department of Homeland Security.  (b)Detention requirementsThe Secretary of Homeland Security shall ensure that all persons detained pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) are treated humanely and benefit from the protections set forth in this section.  
(c)Oversight requirements 
(1)Annual inspectionAll detention facilities housing aliens in the custody of the Department of Homeland Security shall be inspected, for compliance with applicable detention standards issued by the Secretary and other applicable regulations, by— (A)the Secretary of Homeland Security at least annually; and  
(B)an independent, third-party auditor at least biannually.  (2)Routine oversightIn addition to the inspections required under paragraph (1), the Secretary shall conduct routine oversight of the detention facilities described in paragraph (1), including unannounced inspections.  
(3)Availability of recordsAll detention facility contracts, memoranda of agreement, audits, inspections, evaluations and reviews, include those conducted by the Office for Civil Rights and Civil Liberties and the Office of Inspector General of the Department of Homeland Security, shall be considered records for purposes of section 552(f)(2) of title 5, United States Code.  (4)ConsultationThe Secretary shall seek input from nongovernmental organizations regarding their independent opinion of specific facilities.  
(d)Compliance mechanisms 
(1)Agreements 
(A)New agreementsCompliance with applicable standards of the Secretary of Homeland Security and all applicable regulations, and meaningful financial penalties for failure to comply, shall be a material term in any new contract, memorandum of agreement, or any renegotiation, modification, or renewal of an existing contract or agreement, including fee negotiations, executed with detention facilities.  (B)Existing agreementsNot later than 180 days after the date of the enactment of this Act, the Secretary shall secure a modification incorporating these terms for any existing contracts or agreements that will not be renegotiated, renewed, or otherwise modified.  
(C)Cancellation of agreementsUnless the Secretary provides a reasonable extension to a specific detention facility that is negotiating in good faith, contracts or agreements with detention facilities that are not modified within 1 year of the date of the enactment of this Act will be cancelled.  (D)Provision of informationIn making modifications under this paragraph, the Secretary shall require that detention facilities provide to the Secretary all contracts, memoranda of agreement, evaluations, and reviews regarding the facility on a regular basis. The Secretary shall make these materials publicly available on a timely and regular basis.  
(2)Financial penalties 
(A)Requirement to imposeSubject to subparagraph (C), the Secretary shall impose meaningful financial penalties upon facilities that fail to comply with applicable detention standards issued by the Secretary and other applicable regulations.  (B)Timing of impositionFinancial penalties imposed under subparagraph (A) shall be imposed immediately after a facility fails to achieve an adequate or the equivalent median score in any performance evaluation.  
(C)WaiverThe requirements of subparagraph (A) may be waived if the facility corrects the noted deficiencies and receives an adequate score in not more than 90 days.  (D)Multiple offendersIf the Secretary determines that a facility has been persistently and substantially violating the detention standards issued by the Secretary, including by scoring less than adequate or the equivalent median score in 2 consecutive inspections— 
(i)the Secretary shall terminate contracts or agreements with such facilities within 60 days; or  (ii)in the case of facilities operated by the Secretary, the Secretary shall close such facilities within 90 days.  
(e)Reporting requirements 
(1)ObjectivesNot later than June 30 of each year, the Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that describes the inspection and oversight activities at detention facilities.  (2)ContentsEach report submitted under paragraph (1) shall include— 
(A)a description of each detention facility found to be in noncompliance with applicable detention standards issued by the Department of Homeland Security and other applicable regulations;  (B)a description of the actions taken by the Department to remedy any findings of noncompliance or other identified problems, including financial penalties, contract or agreement termination, or facility closure; and  
(C)information regarding whether the actions described in subparagraph (B) resulted in compliance with applicable detention standards and regulations.  9009.Prerelease custodySection 3624(c)(1) of title 18, United States Code, is amended by adding at the end the following: Subject to the availability of appropriations and of bed space availability, the Director shall place a prisoner in a residential reentry center that is within 50 miles of the prisoner’s previous or anticipated permanent legal address..  
9010.PurposesThe purposes of this Act are to— (1)develop and implement national standards for the use of solitary confinement to ensure that it is used infrequently and only under extreme circumstances;  
(2)establish a more humane and constitutionally sound practice of segregated detention or solitary confinement in correctional facilities;  (3)accelerate the development of best practices and make reforming solitary confinement a top priority in each correctional facility at the Federal and State levels;  
(4)increase the available data and information on the incidence of solitary confinement, consequently improving the management and administration of correctional facilities;  (5)standardize the definitions used for collecting data on the incidence of solitary confinement;  
(6)increase the accountability of correctional facility officials who fail to design and implement humane and constitutionally sound solitary confinement practices;  (7)protect the Eighth Amendment rights of inmates at correctional facilities; and  
(8)reduce the costs that solitary confinement imposes on interstate commerce.  9011.National solitary confinement study and reform commission (a)EstablishmentThere is established a commission to be known as the National Solitary Confinement Study and Reform Commission.  
(b)Members 
(1)In generalThe Commission shall be composed of 9 members, of whom— (A)3 shall be appointed by the President;  
(B)2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the same party as the President, in which case 1 shall be appointed by the Speaker of the House of Representatives and 1 shall be appointed by the minority leader of the House of Representatives;  (C)1 shall be appointed by the minority leader of the House of Representatives (in addition to any appointment made under subparagraph (B));  
(D)2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the same party as the President, in which case 1 shall be appointed by the majority leader of the Senate and 1 shall be appointed by the minority leader of the Senate; and  (E)1 shall be appointed by the minority leader of the Senate (in addition to any appointment made under subparagraph (D)).  
(2)Persons eligibleEach member of the Commission shall be an individual who has knowledge or expertise in matters to be studied by the Commission.  (3)Consultation requiredThe President, the Speaker and minority leader of the House of Representatives, and the majority leader and minority leader of the Senate shall consult with one another prior to the appointment of the members of the Commission to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission.  
(4)TermEach member shall be appointed for the life of the Commission.  (5)Time for initial appointmentsThe appointment of the members shall be made not later than 180 days after the date of enactment of this Act.  
(6)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made, and shall be made not later than 60 days after the date on which the vacancy occurred.  (c)Operation (1)ChairpersonNot later than 15 days after appointments of all the members are made, the President shall appoint a chairperson for the Commission from among its members.  
(2)MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission shall take place not later than 30 days after the initial appointment of the members is completed.  (3)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, but the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission.  
(4)RulesThe Commission may establish by majority vote any other rules for the conduct of Commission business, if such rules are not inconsistent with this Act or other applicable law.  (d)Comprehensive study of the impacts of solitary confinement (1)In generalThe Commission shall carry out a comprehensive legal and factual study of the penological, physical, mental, medical, social, fiscal, and economic impacts of solitary confinement in the United States on— 
(A)Federal, State, and local governments; and  (B)communities and social institutions generally, including individuals, families, and businesses within such communities and social institutions.  
(2)Matters includedThe study under paragraph (1) shall include— (A)a review of existing Federal, State, and local government policies and practices with respect to the extent and duration of the use of solitary confinement;  
(B)an assessment of the relationship between solitary confinement and correctional facility conditions, and existing monitoring, regulatory, and enforcement practices;  (C)an assessment of the characteristics of prisoners and juvenile detainees most likely to be referred to solitary confinement and the effectiveness of various types of treatment or programs to reduce such likelihood;  
(D)an assessment of the impacts of solitary confinement on individuals, families, social institutions, and the economy generally;  (E)an identification of additional scientific and social science research needed on the prevalence of solitary confinement in correctional facilities as well as a full assessment of existing literature;  
(F)an assessment of the general relationship between solitary confinement and mental illness;  (G)an assessment of the relationship between solitary confinement and levels of training, supervision, and discipline of the staff of correctional facilities; and  
(H)an assessment of existing Federal and State systems for collecting and reporting the number and duration of solitary confinement incidents in correctional facilities nationwide.  (3)Report (A)DistributionNot later than two years after the date of the initial meeting of the Commission, the Commission shall submit a report on the study carried out under this subsection to— 
(i)the President;  (ii)the Congress;  
(iii)the Attorney General of the United States;  (iv)the Secretary of Health and Human Services;  
(v)the Director of the Federal Bureau of Prisons;  (vi)the Administrator of the Office of Juvenile Justice and Delinquency Prevention;  
(vii)the chief executive of each State; and  (viii)the head of the department of corrections of each State.  
(B)ContentsThe report under subparagraph (A) shall include— (i)the findings and conclusions of the Commission;  
(ii)the recommended national standards for reducing the use of solitary confinement described in subsection (e); and  (iii)a summary of the materials relied on by the Commission in the preparation of the report.  
(e)Recommendations 
(1)In generalAs part of the report submitted under subsection (d)(3), the Commission shall provide the Attorney General and the Secretary of Health and Human Services with recommended national standards for significantly reducing the use of solitary confinement in correctional facilities.  (2)Matters includedThe information provided under paragraph (1) shall include recommended national standards relating to— 
(A)how authorities can progress toward significantly limiting the utilization of solitary confinement so that a prisoner or juvenile detainee may be placed in solitary confinement only when the safety or security of the facility or another person is at imminent risk, during an ongoing disciplinary investigation concerning an adult prisoner, or to punish an adult prisoner for an extremely serious disciplinary infraction;  (B)methods that can be employed to ensure that the duration of solitary confinement of a prisoner or juvenile detainee at an institution can be limited to fewer than 30 days in any 45-day period, except in a case in which the head of a correctional facility makes an individualized determination that prolonged solitary confinement of the prisoner or detainee for a serious disciplinary infraction is necessary for the order or security of the institution, or a prisoner or detainee requests such placement;  
(C)ensuring that prior to being classified, assigned, or subject to long-term solitary confinement, an adult prisoner shall be entitled to a meaningful hearing on the reason for and duration of the confinement and have access to legal counsel for such hearings;  (D)ensuring that indefinite sentencing of an adult prisoner to long-term solitary confinement will not be allowed and that the prisoner will be afforded a meaningful review of the confinement at least once every 30 days that the prisoner remains in solitary confinement and that correctional facility officials must record and provide a transcript of the review proceedings for the prisoner under review to the prisoner or the prisoner’s designee;  
(E)ensuring that correctional facility officials design and implement programming that allows adult prisoners subject to long-term solitary confinement to earn placement in less restrictive housing through positive behavior;  (F)limiting the use of involuntary solitary confinement for the purpose of protective custody solely because of a personal characteristic that makes the prisoner or juvenile detainee particularly vulnerable to harm, including age, gender identity, race, or religion;  
(G)ensuring that correctional facility officials improve access to mental health treatment for prisoners and juvenile detainees in solitary confinement;  (H)ensuring that correctional facility officials work toward systems wherein prisoners and juvenile detainees diagnosed by a qualified mental health professional with a serious mental illness are not held in long-term solitary confinement;  
(I)ensuring that correctional facility officials do all that is feasible to make certain that prisoners and juvenile detainees are not held in solitary confinement for any duration, except under extreme emergency circumstances;  (J)ensuring that correctional facility officials develop alternative methods to manage issues with prisoners and juvenile detainees other than solitary confinement; and  
(K)such other matters as may reasonably be related to the goal of reducing solitary confinement in correctional facilities.  (3)LimitationThe Commission shall not propose a recommended standard that would impose substantial additional costs compared to the costs presently expended by correctional facilities, and shall seek to propose standards that reduce the costs of incarceration at such facilities.  
(f)Consultation with accreditation organizationsIn developing recommended national standards for the reduction of solitary confinement under subsection (e), the Commission shall consider any standards that have already been developed, or are being developed simultaneously to the deliberations of the Commission. The Commission shall consult with accreditation organizations responsible for the accreditation of correctional facilities that have developed or are developing standards related to solitary confinement. The Commission shall also consult with national associations representing the corrections profession, the legal profession, the medical profession, or any other pertinent professional body that has developed or is developing standards related to solitary confinement.  (g)Hearings (1)In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this section.  
(2)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Commission.  (h)Information from federal or state agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out its duties under this section. The Commission may request the head of any State or local department or agency to furnish such information to the Commission.  
(i)Personnel matters 
(1)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Commission.  (2)Detail of federal employeesWith the affirmative vote of 2⁄3 of the Commission, any Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges.  
(3)Procurement of temporary and intermittent servicesUpon the request of the Commission, the Attorney General shall provide reasonable and appropriate office space, supplies, and administrative assistance.  (j)Contracts for research (1)National institute of justiceWith a 2⁄3 affirmative vote, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out its duties under this Act. The National Institute of Justice shall contract with the researchers and experts selected by the Commission to provide funding in exchange for their services.  
(2)Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into contracts with other entities or organizations for research necessary to carry out the duties of the Commission under this section.  (k)TerminationThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits the reports required by this section.  
(l)ExemptionThe Commission shall be exempt from the Federal Advisory Committee Act.  9012.Adoption and effect of national standards (a)Publication of standards (1)Final ruleNot later than two years after receiving the report specified in section (3)(d)(3), the Attorney General shall publish a final rule adopting national standards for the reduction of solitary confinement in correctional facilities.  
(2)Independent judgmentThe standards referred to in paragraph (1) shall be based upon the independent judgment of the Attorney General, after giving consideration to the recommended national standards provided by the Commission under section 3(e), and being informed by such data, opinions, and proposals that the Attorney General determines to be appropriate to consider.  (3)LimitationThe Attorney General shall not establish a national standard under this section that would impose substantial additional costs compared to the costs presently expended by Federal and State correctional systems. The Attorney General may, however, provide a list of improvements for consideration by correctional facilities.  
(4)Transmission to StatesNot later than 90 days after publishing the final rule under paragraph (1), the Attorney General shall transmit the national standards adopted under that paragraph to the chief executive of each State, the head of the department of corrections of each State, the head of the department of juvenile justice of each State, and to the appropriate authorities in those units of local government who oversee operations in one or more correctional facilities.  (b)Applicability to federal bureau of prisonsThe national standards referred to in subsection (a) shall apply to the Federal Bureau of Prisons immediately upon adoption of the final rule under subsection (a)(1).  
(c)Eligibility for Federal funds 
(1)In generalBeginning in the second fiscal year that begins after the date on which the Attorney General issues a the final rule under subsection (a)(1), in order to be eligible to receive a grant under a program identified by the Attorney General under paragraph (2), the chief executive of a State or unit of local government seeking such a grant shall submit to the Attorney general a certification that the State or local government has adopted, and is in full compliance with the national standards described in subsection (a)(1).  (2)Covered grant programsThe Attorney General shall identify grant programs carried out by the Department of Justice which provide funding to States and units of local government for the construction, maintenance, or operation of correctional facilities, and make a list of such programs publicly available.  
9013.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)Attorney GeneralThe term Attorney General means the Attorney General of the United States.  
(2)CommissionThe term Commission means the National Solitary Confinement Study and Reform Commission established under section 3 of this Act.  (3)Long-termThe term long-term means any period lasting more than 30 days, consecutive or nonconsecutive, in any 45-day period.  
(4)Qualified mental health professionalThe term qualified mental health professional means a psychiatrist, psychologist, psychiatric social worker, licensed professional counselor, psychiatric nurse, or another individual who, by virtue of education, credentials, and experience, is permitted by law to evaluate and provide mental health care.  (5)Serious mental illnessThe term serious mental illness means a substantial disorder that— 
(A)significantly impairs judgment, behavior, or capacity to recognize reality or cope with the ordinary demands of life; and  (B)is manifested by substantial pain or disability, the status of being actively suicidal, a severe cognitive disorder that results in significant functional impairment, or a severe personality disorder that results in significant functional impairment.  
(6)Solitary confinementThe term solitary confinement means confinement of a prisoner or juvenile detainee in a cell or other place, alone or with other persons, for approximately 22 hours or more per day with severely restricted activity, movement, and social interaction, which is separate from the general population of that correctional facility.  (7)Correctional facilityThe term correctional facility means a Federal, State, local, or privately run prison, jail, or juvenile detention facility.  
XCollateral Consequences 
10001.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses 
(a)RepealSubsection (r) of section 484 (20 U.S.C. 1091(r)) is repealed.  (b)Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following: 
 
(i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a))..  (c)Conforming amendmentsThe Act (20 U.S.C. 1001 et seq.) is amended— 
(1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))— (A)in subparagraph (C), by striking 485(l) and inserting 485(k); and  
(B)in subparagraph (D), by striking 485(l) and inserting 485(k);  (2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))— 
(A)in subparagraph (E), by striking 485(l) and inserting 485(k); and  (B)in subparagraph (F), by striking 485(l) and inserting 485(k);  
(3)in section 484 (20 U.S.C. 1091), as amended by section 6, by redesignating subsections (s), (t), and (u) as subsections (r), (s), and (t), respectively;  (4)in section 485 (20 U.S.C. 1092)— 
(A)by striking subsection (k); and  (B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively; and  
(5)in section 487(e)(2)(B)(ii)(IV) (20 U.S.C. 1094(e)(2)(B)(ii)(IV)), by striking (l) of section 485 and inserting (k) of section 485.  10002.Repeal of denial of assistance and benefits for certain drug-related convictionsThe Personal Responsibility and Work Opportunity Reconciliation Act of 1996 is amended by striking section 115 (21 U.S.C. 862).  
10003.Prohibition on criminal history inquiries prior to conditional offer for Federal employment 
(a)In generalSubpart H of part III of title 5, United States Code, is amended by adding at the end the following:  92Prohibition on criminal history inquiries prior to conditional offer  Sec. 9201. Definitions. 9202. Limitations on requests for criminal history record information. 9203. Agency policies; complaint procedures. 9204. Adverse action. 9205. Procedures. 9206. Rules of construction.  9201.DefinitionsIn this chapter— 
(1)the term agency means Executive agency as such term is defined in section 105 and includes— (A)the United States Postal Service and the Postal Regulatory Commission; and  
(B)the Executive Office of the President;  (2)the term appointing authority means an employee in the executive branch of the Government of the United States that has authority to make appointments to positions in the civil service;  
(3)the term conditional offer means an offer of employment in a position in the civil service that is conditioned upon the results of a criminal history inquiry;  (4)the term criminal history record information— 
(A)except as provided in subparagraph (B), has the meaning given the term in section 9101(a);  (B)includes any information described in the first sentence of section 9101(a)(2) that has been sealed or expunged pursuant to law; and  
(C)includes information collected by a criminal justice agency, relating to an act or alleged act of juvenile delinquency, that is analogous to criminal history record information (including such information that has been sealed or expunged pursuant to law); and  (5)the term suspension has the meaning given the term in section 7501.  
9202.Limitations on requests for criminal history record information 
(a)Inquiries prior to conditional offerExcept as provided in subsections (b) and (c), an employee of an agency may not request, in oral or written form (including through the Declaration for Federal Employment (Office of Personnel Management Optional Form 306), or any similar successor form), including through the USAJOBS internet website or any other electronic means, that an applicant for an appointment to a position in the civil service disclose criminal history record information regarding the applicant before the appointing authority extends a conditional offer to the applicant.  (b)Otherwise required by lawThe prohibition under subsection (a) shall not apply with respect to an applicant for a position in the civil service if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.  
(c)Exception for certain positionsThe prohibition under subsection (a) shall not apply with respect to an applicant for an appointment to a position— (1)that requires a determination of eligibility described in clause (i), (ii), or (iii) of section 9101(b)(1)(A); or  
(2)as a Federal law enforcement officer (as defined in section 115(c) of title 18).  9203.Agency policies; complaint proceduresThe Director of the Office of Personnel Management shall— 
(1)develop, implement, and publish a policy to assist employees of agencies in complying with section 9202 and the regulations issued pursuant to such section; and  (2)establish and publish procedures under which an applicant for an appointment to a position in the civil service may submit a complaint, or any other information, relating to compliance by an employee of an agency with section 9202.  
9204.Adverse action 
(a)First violationIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee of an agency has violated section 9202, the Director shall— (1)issue to the employee a written warning that includes a description of the violation and the additional penalties that may apply for subsequent violations; and  
(2)file such warning in the employee’s official personnel record file.  (b)Subsequent violationsIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee that was subject to subsection (a) has committed a subsequent violation of section 9202, the Director may take the following action: 
(1)For a second violation, suspension of the employee for a period of not more than 7 days.  (2)For a third violation, suspension of the employee for a period of more than 7 days.  
(3)For a fourth violation— (A)suspension of the employee for a period of more than 7 days; and  
(B)a civil penalty against the employee in an amount that is not more than $250.  (4)For a fifth violation— 
(A)suspension of the employee for a period of more than 7 days; and  (B)a civil penalty against the employee in an amount that is not more than $500.  
(5)For any subsequent violation— (A)suspension of the employee for a period of more than 7 days; and  
(B)a civil penalty against the employee in an amount that is not more than $1,000.  9205.Procedures (a)AppealsThe Director of the Office of Personnel Management shall by rule establish procedures providing for an appeal from any adverse action taken under section 9204 by not later than 30 days after the date of the action.  
(b)Applicability of other lawsAn adverse action taken under section 9204 (including a determination in an appeal from such an action under subsection (a) of this section) shall not be subject to— (1)the procedures under chapter 75; or  
(2)except as provided in subsection (a) of this section, appeal or judicial review.  9206.Rules of constructionNothing in this chapter may be construed to— 
(1)authorize any officer or employee of an agency to request the disclosure of information described under subparagraphs (B) and (C) of section 9201(4); or  (2)create a private right of action for any person..  
(b)Regulations; effective date 
(1)RegulationsNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out chapter 92 of title 5, United States Code (as added by this Act).  (2)Effective dateSection 9202 of title 5, United States Code (as added by this Act), shall take effect on the date that is 2 years after the date of enactment of this Act.  
(c)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 91 the following:   92.Prohibition on criminal history inquiries prior to conditional offer9201.  (d)Application to Legislative Branch (1)In generalThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended— 
(A)in section 102(a) (2 U.S.C. 1302(a)), by adding at the end the following:  (12)Section 9202 of title 5, United States Code.;  
(B)by redesignating section 207 (2 U.S.C. 1317) as section 208; and  (C)by inserting after section 206 (2 U.S.C. 1316) the following new section: 
 
207.Rights and protections relating to criminal history inquiries 
(a)DefinitionsIn this section, the terms agency, criminal history record information, and suspension have the meanings given the terms in section 9201 of title 5, United States Code, except as otherwise modified by this section.  (b)Restrictions on criminal history inquiries (1)In general (A)In generalExcept as provided in subparagraph (B), an employee of an employing office may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5, United States Code, if made by an employee of an agency.  
(B)Conditional offerFor purposes of applying section 9202 of title 5, United States Code, under subparagraph (A), a reference in such section to a conditional offer in such section shall be considered to be an offer of employment to a covered employee that is conditioned upon the results of a criminal history inquiry.  (2)Rules of constructionThe provisions of section 9206 of title 5, United States Code, shall apply to employing offices, consistent with regulations issued under subsection (d).  
(c)Remedy 
(1)In generalThe remedy for a violation of subsection (b)(1) shall be such remedy as would be appropriate if awarded under section 9204 of title 5, United States Code, if the violation had been committed by an employee of an agency, consistent with regulations issued under subsection (d), except that the reference in that section to a suspension shall be considered to be a suspension with the level of compensation provided for a covered employee who is taking unpaid leave under section 202.  (2)Process for obtaining reliefAn applicant for employment as a covered employee who alleges a violation of subsection (b)(1) may rely on the provisions of title IV (other than sections 404(2), 407, and 408), consistent with regulations issued under subsection (d).  
(d)Regulations To Implement Section 
(1)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2017, the Board shall, pursuant to section 304, issue regulations to implement this section.  (2)Parallel with agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2017 to implement the statutory provisions referred to in subsections (a) through (c) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.  
(e)Effective DateSection 102(a)(12) and subsections (a) through (c) shall take effect on the date on which section 9202 of title 5, United States Code, applies with respect to agencies..  (2)Clerical amendmentThe table of contents of such Act is amended— 
(A)by redesignating the item relating to section 207 as the item relating to section 208; and  (B)by inserting after the item relating to section 206 the following new item: 
 
 
Sec. 207. Rights and protections relating to criminal history inquiries..  
(e)Application to judicial branch 
(1)In generalSection 604 of title 28, United States Code, is amended by adding at the end the following:  (i)Restrictions on criminal history inquiries (1)DefinitionsIn this subsection— 
(A)the terms agency and criminal history record information have the meanings given those terms in section 9201 of title 5;  (B)the term covered employee means an employee of the judicial branch of the United States Government, other than— 
(i)any judge or justice who is entitled to hold office during good behavior;  (ii)a United States magistrate judge; or  
(iii)a bankruptcy judge; and  (C)the term employing office means any office or entity of the judicial branch of the United States Government that employs covered employees.  
(2)RestrictionA covered employee may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency.  (3)Employing office policies; complaint procedureThe provisions of sections 9203 and 9206 of title 5 shall apply to employing offices and to applicants for employment as covered employees, consistent with regulations issued by the Director to implement this subsection.  
(4)Adverse action 
(A)Adverse actionThe Director may take such adverse action with respect to a covered employee who violates paragraph (2) as would be appropriate under section 9204 of title 5 if the violation had been committed by an employee of an agency.  (B)AppealsThe Director shall by rule establish procedures providing for an appeal from any adverse action taken under subparagraph (A) by not later than 30 days after the date of the action.  
(C)Applicability of other lawsExcept as provided in subparagraph (B), an adverse action taken under subparagraph (A) (including a determination in an appeal from such an action under subparagraph (B)) shall not be subject to appeal or judicial review.  (5)Regulations to be issued (A)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2017, the Director shall issue regulations to implement this subsection.  
(B)Parallel with agency regulationsThe regulations issued under subparagraph (A) shall be the same as substantive regulations promulgated by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2017 except to the extent that the Director of the Administrative Office of the United States Courts may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this subsection.  (6)Effective dateParagraphs (1) through (4) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies..  
10004.Prohibition on criminal history inquiries by contractors prior to conditional offer 
(a)Civilian agency contracts 
(1)In generalDivision C of subtitle I of title 41, United States Code, is amended by adding at the end the following new section:  4713.Prohibition on criminal history inquiries by contractors prior to conditional offer (a)Limitation on criminal history inquiries (1)In generalExcept as provided in paragraphs (2) and (3), an executive agency— 
(A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and  (B)shall require as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally, or through written form, request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before the contractor extends a conditional offer to the applicant.  
(2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.  (3)Exception for certain positionsThe prohibition under paragraph (1) does not apply with respect to a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties.  
(b)Complaint proceduresThe Administrator of General Services shall establish and publish procedures under which an applicant for a position with a Federal contractor may submit to the Administrator a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).  (c)Action for violations of prohibition on criminal history inquiries (1)First violationIf the head of an executive agency determines that a contractor has violated subsection (a)(1)(B), such head shall— 
(A)notify the contractor;  (B)provide 30 days after such notification for the contractor to appeal the determination; and  
(C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.  (2)Subsequent violationIf the head of an executive agency determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), such head shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including— 
(A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;  (B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section;  
(C)suspending payment under the contract for which the applicant was being considered;  (D)terminating the contract under which the applicant was being considered; and  
(E)referring the contractor to the suspension and debarment office of the agency for consideration of actions pursuant to section 9.4 of the Federal Acquisition Regulation.  (d)DefinitionsIn this section: 
(1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.  (2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5..  
(2)Clerical amendmentThe table of sections for division C of subtitle I of title 41, United States Code, is amended by inserting after the item relating to section 4712 the following new item:   4713. Prohibition on criminal history inquiries by contractors prior to conditional offer..  (3)Effective dateSection 4713(a) of title 41, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 2(b)(2) of this Act.  
(b)Defense contracts 
(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:  2338.Prohibition on criminal history inquiries by contractors prior to conditional offer (a)Limitation on criminal history inquiries (1)In generalExcept as provided in paragraphs (2) and (3), the head of an agency— 
(A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and  (B)shall require as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally or through written form request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before such contractor extends a conditional offer to the applicant.  
(2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.  (3)Exception for certain positionsThe prohibition under paragraph (1) does not apply with respect to a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties.  
(b)Complaint proceduresThe Secretary of Defense shall establish and publish procedures under which an applicant for a position with a Department of Defense contractor may submit a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).  (c)Action for violations of prohibition on criminal history inquiries (1)First violationIf the Secretary of Defense determines that a contractor has violated subsection (a)(1)(B), the Secretary shall— 
(A)notify the contractor;  (B)provide 30 days after such notification for the contractor to appeal the determination; and  
(C)issue a written warning to the contractor that includes a description of the violation and the additional penalties that may apply for subsequent violations.  (2)Subsequent violationsIf the Secretary of Defense determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), the Secretary shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including— 
(A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;  (B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section;  
(C)suspending payment under the contract for which the applicant was being considered;  (D)terminating the contract under which the applicant was being considered; and  
(E)referring the contractor to the suspension and debarment office of the agency for consideration of actions pursuant to section 9.4 of the Federal Acquisition Regulation.  (d)DefinitionsIn this section: 
(1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.  (2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5..  
(2)Effective dateSection 2338(a) of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 2(b)(2) of this Act.  (3)Clerical amendmentThe table of sections for chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2337 the following new item: 
 
 
2338. Prohibition on criminal history inquiries by contractors prior to conditional offer..  
(c)Revisions to Federal Acquisition Regulation 
(1)In generalNot later than 18 months after the date of enactment of this Act, the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation to implement section 4713 of title 41, United States Code, and section 2338 of title 10, United States Code, as added by this section.  (2)Consistency with Office of Personnel Management regulationsThe Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation under paragraph (1) to be consistent with the regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) to the maximum extent practicable. The Council shall include together with such revision an explanation of any substantive modification of the Office of Personnel Management regulations, including an explanation of how such modification will more effectively implement the rights and protections under this section.  
10005.Report on employment of individuals formerly incarcerated in Federal prisons 
(a)DefinitionIn this section, the term covered individual— (1)means an individual who has completed a term of imprisonment in a Federal prison for a Federal criminal offense; and  
(2)does not include an alien who is or will be removed from the United States for a violation of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).  (b)Study and report requiredThe Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall— 
(1)not later than 6 months after the date of enactment of this Act, design and initiate a study on the employment of covered individuals after their release from Federal prison, including by collecting— (A)demographic data on covered individuals, including race, age, and sex; and  
(B)data on employment and earnings of covered individuals who have been denied employment, including the reasons for the denials; and  (2)not later than 2 years after the date of enactment of this Act, and every 5 years thereafter, submit a report that does not include any personally identifiable information on the study conducted under paragraph (1) to— 
(A)the Committee on Homeland Security and Governmental Affairs of the Senate;  (B)the Committee on Health, Education, Labor, and Pensions of the Senate;  
(C)the Committee on Oversight and Government Reform of the House of Representatives; and  (D)the Committee on Education and the Workforce of the House of Representatives.  
10006.Penalty for unauthorized participation by convicted individual 
(a)Prohibition 
(1)In generalExcept with the prior written consent of the Corporation— (A)any person who has been convicted of any criminal offense involving dishonesty or a breach of trust or money laundering, or has agreed to enter into a pretrial diversion or similar program in connection with a prosecution for such offense, may not— 
(i)become, or continue as, an institution-affiliated party with respect to any insured depository institution;  (ii)own or control, directly or indirectly, any insured depository institution; or  
(iii)otherwise participate, directly or indirectly, in the conduct of the affairs of any insured depository institution; and  (B)any insured depository institution may not permit any person referred to in subparagraph (A) to engage in any conduct or continue any relationship prohibited under such subparagraph.  
(2)Minimum 10-year prohibition period for certain offenses 
(A)In generalIf the offense referred to in paragraph (1)(A) in connection with any person referred to in such paragraph is— (i)an offense under— 
(I)section 215, 656, 657, 1005, 1006, 1007, 1008,1 1014, 1032, 1344, 1517, 1956, or 1957 of title 18; or  (II)section 1341 or 1343 of such title which affects any financial institution (as defined in section 20 of such title); or  
(ii)the offense of conspiring to commit any such offense, the Corporation may not consent to any exception to the application of paragraph (1) to such person during the 10-year period beginning on the date the conviction or the agreement of the person becomes final.  (B)Exception by order of sentencing court (i)In generalOn motion of the Corporation, the court in which the conviction or the agreement of a person referred to in subparagraph (A) has been entered may grant an exception to the application of paragraph (1) to such person if granting the exception is in the interest of justice.  
(ii)Period for filingA motion may be filed under clause (i) at any time during the 10-year period described in subparagraph (A) with regard to the person on whose behalf such motion is made.  (b)PenaltyWhoever knowingly violates subsection (a) of this section shall be fined not more than $1,000,000 for each day such prohibition is violated or imprisoned for not more than 5 years, or both.  
(d)2 Bank holding companies 
(1)In generalSubsections (a) and (b) shall apply to any company (other than a foreign bank) that is a bank holding company and any organization organized and operated under section 25A of the Federal Reserve Act (12 U.S.C. 611 et seq.) or operating under section 25 of the Federal Reserve Act (12 U.S.C. 601 et seq.), as if such bank holding company or organization were an insured depository institution, except that such subsections shall be applied for purposes of this subsection by substituting Board of Governors of the Federal Reserve System for Corporation each place that term appears in such subsections.  (2)Authority of boardThe Board of Governors of the Federal Reserve System may provide exemptions, by regulation or order, from the application of paragraph (1) if the exemption is consistent with the purposes of this subsection.  
(e)Savings and loan holding companies 
(1)In generalSubsections (a) and (b) shall apply to any savings and loan holding company as if such savings and loan holding company were an insured depository institution, except that such subsections shall be applied for purposes of this subsection by substituting Board of Governors of the Federal Reserve System for Corporation each place that term appears in such subsections.  (2)Authority of directorThe Board of Governors of the Federal Reserve System may provide exemptions, by regulation or order, from the application of paragraph (1) if the exemption is consistent with the purposes of this subsection.  
10007.Lowering the age for expungement of certain convictions for simple possession of controlled substances by nonviolent young offendersSection 3607(c) of title 18, United States Code, is amended by striking less than twenty-one and inserting less than twenty-five.  10008.Residence of incarcerated individualsSection 141 of title 13, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and  (2)by inserting after subsection (f) the following: 
 
(g) 
(1)Effective beginning with the 2020 decennial census of population, in taking any tabulation of total population by States under subsection (a) for purposes of the apportionment of Representatives in Congress among the several States, the Secretary shall, with respect to an individual incarcerated in a State, Federal, county, or municipal correctional center as of the date on which such census is taken, attribute such individual to such individual’s last place of residence before incarceration.  (2)In carrying out this subsection, the Secretary shall consult with each State department of corrections to collect the information necessary to make the determination required under paragraph (1)..  
XIGun Violence 
11001.Definitions of intimate partner and misdemeanor crime of domestic violence expandedSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (32)— 
(A)by striking and an individual and inserting an individual; and  (B)by inserting , or a dating partner (as defined in section 2266) or former dating partner before the period at the end; and  
(2)in paragraph (33)(A)(ii)— (A)by striking or by and inserting by; and  
(B)by inserting , or by a dating partner (as defined in section 2266) or former dating partner of the victim before the period at the end.  11002.Unlawful sale of firearm to a person subject to court orderSection 922(d)(8) of title 18, United States Code, is amended to read as follows: 
 
(8)is subject to a court order described in subsection (g)(8); or.  11003.List of persons subject to a restraining or similar order prohibited from possessing or receiving a firearm expandedSection 922(g)(8) of title 18, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking that;  (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A) 
(i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or  (ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— 
(I)within the time required by State, tribal, or territorial law; and  (II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process;  
(B)that restrains such person from— (i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or  
(ii)intimidating or dissuading a witness from testifying in court; and; and  (3)in subparagraph (C)— 
(A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B);  (B)in clause (i), by inserting that before includes; and  
(C)in clause (ii), by inserting that before by its.  11004.Stalking prohibitions (a)Sales or other dispositions of firearms or ammunitionSection 922(d) of title 18, United States Code, as amended by section 3 of this Act, is amended— 
(1)by striking or at the end of paragraph (8);  (2)by striking the period at the end of paragraph (9) and inserting ; or; and  
(3)by inserting after paragraph (9) the following:  (10)has been convicted in any court of— 
(A)a misdemeanor crime of stalking under Federal, State, territorial, or tribal law; or  (B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States..  
(b)Possession, etc., of firearms or ammunitionSection 922(g) of such title, as amended by section 4 of this Act, is amended— (1)by striking or at the end of paragraph (8);  
(2)by striking the comma at the end of paragraph (9) and inserting ; or; and  (3)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of— (A)a misdemeanor crime of stalking under Federal, State, territorial, or tribal law; or  
(B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States,.  11005.FindingsThe Congress finds as follows: 
(1)As of December 4, 2017, there have been 56,825 incidents of gun violence in the United States in 2017.  (2)As of December 4, 2017, there have been 14,319 deaths related to gun violence in the United States in 2017.  
(3)Defining a mass shooting as an incident of violence during which four or more people are shot, not including the shooter— (A)there have been 327 mass shootings in the United States in 2017;  
(B)on average, there is more than one mass shooting each day in the United States; and  (C)there have been more than 1,500 mass shootings in the United States since the shooting at Sandy Hook Elementary in 2012.  
11006.Research on mental health, gun violence, and how they intersectEffective on the date of enactment of the Consolidated Appropriations Act, 2016 (Public Law 114–113), section 210 (prohibiting the availability of funds to advocate or promote gun control) of title II of division H of such Act (relating to the Department of Health and Human Services) is amended to read as follows:  210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. Nothing in this section shall be construed to limit funding for the conduct or support of research on mental health, gun violence, and how they intersect..  
11007.Report on effects of gun violence on public healthNot later than one year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health, including mental health, of gun violence in the United States during the preceding year, and the status of actions taken to address such effects.  11008.Report on effects of gun violence on mental health in minority communitiesNot later than one year after the date of the enactment of this Act, the Deputy Assistant Secretary for Minority Health in the Office of the Secretary of Health and Human Services shall submit to Congress a report on the effects of gun violence on public health, including mental health, in minority communities in the United States, and the status of actions taken to address such effects.  
 
